 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   JOHN A. YACOVELLE, Cal. Bar No. 131781
 3 MARISA B. MILLER, Cal. Bar No. 270860
   KRISTIN P. HOUSH, Cal. Bar No. 286651
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-2006
 5 Telephone:    858.720.8900
   Facsimile:    858.509.3691
 6 E mail:       jyacovelle@sheppardmullin.com
                 mmiller@sheppardmullin.com
 7               khoush@sheppardmullin.com

 8 Attorneys for Plaintiffs/Cross-Defendants/Cross-Complainants
   PROPER MEDIA, LLC, CHRISTOPHER RICHMOND,
 9 PUBLIFE LLC and DREW SCHOENTRUP
10

11                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
12                              COUNTY OF SAN DIEGO, CENTRAL
13 PROPER MEDIA, LLC, a California limited         Lead Case No. 37-2017-00016311-CU-BC-CTL
   liability company; CHRISTOPHER
14 RICHMOND, an individual; and DREW               (Consolidated with 37-2018-00004335-CU-MC-CTL)
   SCHOENTRUP, an individual,
15                                                 MEMORANDUM OF POINTS AND
                  Plaintiffs,                      AUTHORITIES IN SUPPORT OF
16                                                 PLAINTIFFS DREW SCHOENTRUP AND
            v.                                     CHRISTOPHER RICHMOND MOTION
17                                                 FOR PRELIMINARY INJUNCTION
   BARDAV INC., a California corporation;
18 DAVID MIKKELSON, an individual;                 [Notice of Motion and Motion, Declaration of
   VINCENT GREEN, an individual; RYAN              Kristin P. Housh, Declaration of Christopher
19 MILLER, an individual; and TYLER                Richmond, Declaration of Gregory A.
   DUNN, an individual,                            Kaseno,[Proposed] Order, and Notice of
20                                                 Lodgment filed concurrently herewith]
                  Defendants.
21                                                 Date:    May 10, 2019
                                                   Time:    10:30 a.m.
22
                                                   The Hon. Richard S. Whitney
23                                                 Dept. C-68

24                                                 Complaint Filed:     May 4, 2017
                                                   Trial Date:          October 4, 2019
25
     [Additional Caption Continued on Next Page]
26

27

28
                                                   -1-
                                 Page 337 RICHMOND’S
                                          of 732
     SMRH:490056630.2          MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                      MOTION FOR PRELIMINARY INJUNCTION
 1 BARDAV INC., a California corporation,

 2                      Plaintiff,
 3           v.
 4 DREW SCHOENTRUP, an individual;
   CHRISTOPHER RICHMOND, an
 5 individual; VINCENT GREEN, an
   individual; RYAN MILLER, an individual;
 6 TYLER DUNN, an individual; DAVID
   MIKKELSON, an individual and DOES 1
 7 through 10, inclusive,

 8                      Defendants.
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -2-
                                        Page 338 RICHMOND’S
                                                 of 732
     SMRH:490056630.2                 MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                             MOTION FOR PRELIMINARY INJUNCTION
 1                                                      TABLE OF CONTENTS
                                                                                                                                                Page
 2
     I.      INTRODUCTION ..................................................................................................................6
 3
     II.     STATEMENT OF FACTS.....................................................................................................7
 4
             A.         The Lawsuit ................................................................................................................7
 5
             B.         Snopes Advances Attorneys’ Fees to the Individual Defendants ..............................9
 6
             C.         Defendants Repeatedly Obstruct Plaintiffs’ Efforts to Obtain Discovery ...............10
 7
             D.         Plaintiffs Amend Their Complaint To Add New Claims .........................................11
 8
     III.    LEGAL STANDARD ..........................................................................................................11
 9
     IV.     ARGUMENT .......................................................................................................................12
10
             A.         Plaintiffs Are Likely To Prevail On Their Shareholder Derivative UCL
11                      Claim ........................................................................................................................13

12                      1.         Snopes’ Advancement of Attorneys’ Fees Is Unlawful ...............................14

13                                 a.         The Board Authorizations Are Improper “Interested
                                              Director” Transactions Under Corporations Code Section
14                                            310(a) ...............................................................................................14

15                                 b.         Snopes’ Advancement of Attorneys’ Fees Violates
                                              Corporations Code Section 317(f) and the Bylaws ..........................16
16
             B.         Without An Injunction, Snopes Will Be Irreparably Harmed ..................................18
17
             C.         An Undertaking, If Any, Should Be Minimal ..........................................................20
18
     V.      CONCLUSION ....................................................................................................................20
19

20

21

22

23

24

25

26

27

28
                                                                          -3-
                                              Page 339 RICHMOND’S
                                                       of 732
     SMRH:490056630.2                       MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                                   MOTION FOR PRELIMINARY INJUNCTION
 1                                                    TABLE OF AUTHORITIES

 2                                                                                                                                  Page(s)
      Cases
 3
      Allergia, Inc. v. Bouboulis
 4
          229 F. Supp. 3d 1150 (S.D. Cal. 2017) ................................................................................16, 17
 5
      Ass’n for Los Angeles Deputy Sheriffs v. Superior Court
 6       13 Cal. App. 5th 413, 430 (2017) ...............................................................................................12

 7 Butt v. State of California
      4 Cal. 4th 668 (1992)..................................................................................................................12
 8
   Byars v. SCME Mortg. Bankers, Inc.
 9    109 Cal. App. 4th 1134 (2003) ...................................................................................................13
10
   Doran v. Salem Inn, Inc.
11    422 U.S. 922 (1975) .............................................................................................................18, 19

12 Farmers Ins. Exchange v. Superior Court
      2 Cal. 4th 377 (1992)..................................................................................................................13
13
   hiQ Labs, Inc. v. LinkedIn Corp.
14    273 F. Supp. 3d 1099 (N.D. Cal. 2017) .....................................................................................18
15
   Integrated Dynamic Sols., Inc. v. VitaVet Labs, Inc.
16     6 Cal. App. 5th 1178, 1186 (2016) .............................................................................................18

17 Johnson v. Couturier
      572 F.3d 1067 (9th Cir. 2009) ....................................................................................................20
18
   Korea Supply Co. v. Lockheed Martin Corp.
19    29 Cal. 4th 1134 (2003)..............................................................................................................13
20 Plate v. Sun–Diamond Growers

21    225 Cal. App. 3d 1115 (1990) ....................................................................................................16

22 SB Liberty, LLC v. Isla Verde Assn., Inc.
       217 Cal. App. 4th 272 (2013) .....................................................................................................12
23
   State Farm Fire & Casualty Co. v. Superior Court
24     45 Cal. App. 4th 1093 (1996) .....................................................................................................13
25 W. Coast Constr. Co. v. Oceano Sanitary Dist.
      17 Cal. App. 3d 693 (1971) ........................................................................................................19
26

27 Warner v. Sims Metal Mgmt.
     No. C 13-02190 WHA, 2013 WL 4777314 (N.D. Cal. Sept. 6, 2013) ......................................16
28
                                                                        -4-
                                               Page 340 RICHMOND’S
                                                        of 732
      SMRH:490056630.2                       MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                                    MOTION FOR PRELIMINARY INJUNCTION
 1 Statutes

 2 Business & Professions Code § 17200, et seq. ............................................................................7, 13

 3 Cal. Bus. & Prof. Code § 17203 .......................................................................................................13

 4 Cal. Code Civ. Proc. § 526(a) ..........................................................................................................12

 5
     Corporations Code § 310....................................................................................................................9
 6
     Corporations Code § 310(a) ...................................................................................................6, 14, 15
 7
     Corporations Code § 317..................................................................................................9, 16, 17, 18
 8
     Corporations Code § 317(f)..........................................................................................6, 9, 14, 15, 16
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        -5-
                                               Page 341 RICHMOND’S
                                                        of 732
     SMRH:490056630.2                        MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                                    MOTION FOR PRELIMINARY INJUNCTION
 1 I.        INTRODUCTION

 2           Plaintiff-Shareholders Drew Schoentrup (“Schoentrup”) and Christopher Richmond

 3 (“Richmond”) seek a preliminary injunction from this Court to maintain the status quo pending trial,

 4 that: (1) enjoins Defendant Snopes Media Group, Inc. (“Snopes”) from using company funds to

 5 advance the legal expenses that the individual defendants David Mikkelson (“Mikkelson”), Vincent

 6 Green (“Green”), and Ryan Miller (“Miller”) (together, the “Individual Defendants”) are personally

 7 incurring in this litigation, and (2) requires the Individual Defendants to repay to Snopes all funds

 8 that Snopes has advanced for the purpose of covering their personal legal expenses.

 9           This litigation was initiated by Plaintiffs Schoentrup and Richmond to address an unlawful
10 effort by Defendants Mikkelson, Green and Miller to seize control of Defendant Snopes, and its web

11 property Snopes.com, a leading fact-checking and “fake news” debunking website. On one side of

12 the dispute are Schoentrup and Richmond, Snopes shareholders, and their company Plaintiff Proper

13 Media LLC (“Proper Media”)—a San-Diego based Internet company that provided content and

14 advertising management services to Snopes.com. On the other side sit the Defendants, including

15 Mikkelson, Snopes’ founder, director, CEO, and a 50% shareholder, as well as two minority

16 shareholders and former members, officers, and employees of Proper Media, Green and Miller.

17           In early 2017, Mikkelson, Green, and Miller conspired to seize control of Snopes so that
18 Mikkelson could continue using the company as his personal piggy bank. At the time, Green and

19 Miller were equity holders and employees of Proper Media, and, as such owed fiduciary duties to

20 Proper Media and its other members. Plaintiffs filed the instant lawsuit, in which they have asserted

21 multiple claims arising out of the Individual Defendants’ conspiracy, including claims for breach of

22 fiduciary duties and corporate waste.

23           Schoentrup and Richmond recently discovered that Mikkelson, as a company director, voted
24 to authorize Snopes to pay the legal expenses that he and his co-conspirators, Green and Miller, are

25 personally incurring in this litigation, including the legal expenses associated with their defense in

26 this litigation, as well as the legal expenses associated with pursuing their respective affirmative

27 counterclaims. Snopes’ advancement of legal expenses to the Individual Defendants is unlawful

28 under Corporations Code sections 310(a) and 317(f), and Snopes’ Bylaws, and as such, is actionable
                                                     -6-
                                   Page 342 RICHMOND’S
                                            of 732
     SMRH:490056630.2            MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                        MOTION FOR PRELIMINARY INJUNCTION
 1 under the Unfair Competition Law (“UCL”) at Business & Professions Code section 17200, et seq.

 2 Accordingly, Schoentrup and Richmond recently amended their complaint to add several claims

 3 arising from the unlawful advancement of attorneys’ fees.

 4           By wrongfully diverting Snopes’ funds to pay for their personal legal fees, the Individual

 5 Defendants have caused and continue to cause immediate and irreparable harm to Snopes. The

 6 record evidence demonstrates that, as a direct result of being forced to bankroll the Individual

 7 Defendants’ legal fees, Snopes is in imminent danger of insolvency (and, in fact, is very likely

 8 already insolvent) and may not survive past trial. Moreover, the Individual Defendants have

 9 admitted in sworn statements filed with this Court that they are unlikely to be able to repay their
10 advanced attorneys’ fees in the event the Court ultimately finds that the advancement was unlawful.

11 Accordingly, in the absence of a preliminary injunction, Snopes faces a real possibility of shutting

12 its doors and never recouping the hundreds of thousands of dollars in attorneys’ fees that it has

13 already advanced to the Individual Defendants over the past two years.

14           Indeed, the requested preliminary relief is necessary to protect Snopes from financial ruin
15 and from obtaining a worthless monetary judgment on which it has no hope of collecting. The

16 requested relief is also appropriate because it simply requires that Snopes comply with the

17 Corporations Code and its own Bylaws, thereby ensuring that Snopes can continue to operate during

18 the pendency of this lawsuit.

19 II.       STATEMENT OF FACTS

20           A.         The Lawsuit

21           Mikkelson and his then-wife Barbara Mikkelson (“Barbara”) founded Snopes in 2003 and

22 each owned one share of the company’s two shares of stock, representing an equal 50% ownership

23 interest in the company. (Declaration of Christopher Richmond (“Richmond Decl.”), ¶ 5.) From

24 August 2015 through May 2017, Proper Media, and its two founding members, Schoentrup and

25 Richmond, provided content and advertising management services to Snopes and its web property

26 Snopes.com, pursuant to a general services agreement. (Id., ¶¶ 7-8.) In July 2016, nearly a year

27 after Proper Media began providing services to Snopes, and after Mikkelson’s and Barbara’s

28
                                                      -7-
                                        Page 343 RICHMOND’S
                                                 of 732
     SMRH:490056630.2                 MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                             MOTION FOR PRELIMINARY INJUNCTION
 1 contentious divorce, Barbara elected to sell her 50% share to Proper Media. 1 (Id., ¶¶ 10-13.)

 2           Since at least 2015, Mikkelson has put the financial viability of Snopes at risk by padding

 3 his salary through the submission of astronomical personal expenses for reimbursement by Snopes,

 4 including, but not limited to, personal legal fees connected to his divorce and a honeymoon trip to

 5 Asia with his new wife. (Id., ¶¶ 20-25.) Schoentrup and Richmond objected to Mikkelson’s use of

 6 the company as his personal piggybank. Mikkelson chafed at questions and concerns raised by

 7 Schoentrup and Richmond about Mikkelson’s use of corporate assets.

 8           In early 2017, Mikkelson began conspiring with Green and Miller to seize control of Snopes.

 9 (Id. at ¶¶ 25-35.) Mikkelson—a 50% shareholder of Snopes—lacked the majority control necessary
10 to effectuate his scheme. (Id., ¶ 27.) Indeed, Mikkelson required the assistance of Green and Miller,

11 who together held (again, for the benefit of Proper Media) a 6.66% equity interest in Snopes. (Id.)

12           Therefore, Mikkelson, Green, and Miller sought to combine their shares to take control of
13 Snopes, terminate the general services agreement with Proper Media, and edge Schoentrup and

14 Richmond out of the company. (Id., ¶¶ 25-35; Exs. 42-45, 16.) Green and Miller took all of these

15 actions while they were members and employees of Proper Media. (Richmond Decl., ¶¶ 29-30.)

16           Consistent with his use of the company’s financial resources as his personal piggybank,
17 Mikkelson undertook actions to have Snopes bankroll the Individual Defendants’ legal expenses.

18 Specifically, on October 27, 2017, the Board, consisting at the time solely of Mikkelson and Brad

19 Westbrook (“Westbrook”), executed a written consent whereby it adopted a full set of corporate

20 bylaws, effective as of July 14, 2017 (“Bylaws”). (Richmond Decl., ¶¶ 47, 52; Ex. 28; Ex. 27, 19:4-

21 21:4.) Section 6.3 of the Bylaws contains an advancement of legal fees provision. (Id., ¶ 48; Ex.

22 28, § 6.3; Ex. 27, 21:25-24:20.) It states in relevant part that Snopes may advance attorneys’ fees

23 incurred by an “agent” “in defending any proceeding ..., or any particular claim(s) within such

24

25
     1
     The original members of Proper Media—Plaintiffs Schoentrup and Richmond, Defendants Green
26 and Miller, and nominal Defendant Tyler Dunn (“Dunn”) (the “Proper Media Members”)—acquired
   Barbara’s interest in Snopes in proportion to their respective equity interest in Proper Media (to hold
27 for the benefit of Proper Media). (Richmond Decl., ¶¶ 10-13.) The Proper Media Members held an

28 interest in Barbara’s share as follows: Schoentrup and Richmond—20% each; Green and Miller—
   6.66% each; Dunn—6.68%. (Id.)
                                                     -8-
                                    Page 344 RICHMOND’S
                                             of 732
     SMRH:490056630.2             MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                         MOTION FOR PRELIMINARY INJUNCTION
 1 proceeding (as determined by the Board) prior to the final disposition of the proceeding,”

 2 conditioned on (1) “approval by, and to the extent authorized by, the Board of Directors (which

 3 directors may include any director(s) who is/are named defendant(s) in any such proceeding(s))”,

 4 and (2) the agent’s “undertaking ... to repay such amount if it shall be determined that such agent is

 5 not entitled to be indemnified as authorized by Section 317 of the Corporations Code and these

 6 Bylaws.” (Ex. 28, § 6.3.) Notably, the Bylaws require that the person seeking advancement must

 7 be an “agent” of the company at the time that the actions giving rise to legal claims against that

 8 person accrue, and they do not allow Snopes to advance legal fees incurred in pursuing affirmative

 9 claims in a legal proceeding. (Id.)
10           On September 29, October 13, and November 20, 2017, the Snopes Board—which at the
11 time consisted of only two directors (Mikkelson, an interested director, and Westbrook)—

12 authorized the advancement of attorneys’ fees and costs incurred by Green, Mikkelson, and Miller,

13 respectively, in defending themselves in connection with this lawsuit subject to and in accordance

14 with Corporations Code section 317(f). (Richmond Decl., ¶¶ 49-52; Exs. 1-3; Ex. 27, 19:4-21:4,

15 31:9-13.)      Without Mikkelson’s vote, Snopes could not have approved the advancement of
16 attorneys’ fees to the Individual Defendants because the Bylaws require a majority of the directors

17 to make decisions. (Ex. 28, § 3.9 (“Every act or decision done or made by a majority of the directors

18 present at a meeting duly held at which a quorum is present is the act of the Board of Directors,

19 subject to the provisions of Section 310 of the Corporations Code . . . .”).) Around the same time,

20 the Individual Defendants each executed an undertaking to repay the attorneys’ fees advanced to

21 them by Snopes in the event that it was later determined that they are not in fact entitled to

22 indemnity. (Exs. 1-3; Ex. 27, 26:14-30:5.)

23           B.         Snopes Advances Attorneys’ Fees to the Individual Defendants
24           In accordance with the Board’s improper authorization of the advancement of attorneys’
25 fees, Snopes thereafter reimbursed Mikkelson, Green, and Miller for the fees they had already

26 incurred in connection with this lawsuit, and also began advancing their attorneys’ fees on a going-

27 forward basis. (Ex. 26, 53:19-55:1.) Snopes has advanced all attorneys’ fees that the Individual

28 Defendants have incurred in this lawsuit to date, including the attorneys’ fees they have incurred in
                                                     -9-
                                      Page 345 RICHMOND’S
                                               of 732
     SMRH:490056630.2               MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                           MOTION FOR PRELIMINARY INJUNCTION
 1 defending themselves against the claims brought by Plaintiffs, the pursuing their own counterclaims

 2 against Plaintiffs, and litigating the interpleader action, captioned Snopes Media Group, Inc. v.

 3 Schoentrup, et al., Case No. 37-2018-00004335 (the “Interpleader Action”). (Id., 40:25-42:24.)

 4           Schoentrup and Richmond did not discover that Snopes was advancing the Individual

 5 Defendants’ attorneys’ fees until after Snopes produced the Board’s written consents authorizing

 6 the advancements. (Richmond Decl., ¶¶ 53-54; Declaration of Kristin Housh (“Housh Decl.”), ¶ 5.)

 7           C.         Defendants Repeatedly Obstruct Plaintiffs’ Efforts to Obtain Discovery

 8           In March 2018, Richmond was appointed and took the third seat on the Snopes Board.

 9 (Richmond Decl., ¶ 55.) Once Richmond discovered that Snopes was paying the Individual
10 Defendants attorneys’ fees, he began requesting information about that practice from his fellow

11 Board members, Mikkelson and Westbrook, as well as Snopes’ corporate counsel, William

12 Belanger. (Id., ¶ 60.) To date, despite multiple requests, neither Mikkelson, Westbrook, nor

13 Belanger have provided any information to Richmond—a Snopes’ Board member—about Snopes’

14 use of corporate funds to pay for the Individual Defendants’ personal legal fees in this lawsuit. (Id.,

15 ¶¶ 59-62; Housh Decl., ¶ 12; Ex. 5; Ex. 27, 104:7-108:12.)

16           For months, Plaintiffs have requested the production of materials necessary to assess the
17 legality and propriety of the Board’s decision to pay legal fees incurred by the Individual

18 Defendants. For example, on November 30, 2018, Schoentrup served his third set of requests for

19 production on Snopes, requesting documents relating to Snopes’ advancement of attorneys’ fees to

20 the Individual Defendants. (Housh Decl., ¶ 13.) Snopes served boilerplate objections on January

21 4, 2019, did not substantively respond until March 25, 2019, and did not produce any documents in

22 response to the document requests until more than four months later (April 16, 2019), the day of

23 the deposition of Snopes’ corporate representative on the advancement of attorneys’ fees and a mere

24 two days before this Motion was due. (Id., ¶¶ 13-17, 71; Exs. 6, 7.) To date, Mikkelson, Green,

25 and Miller have failed to produce documents responsive to similar document requests served on

26 them. (Housh Decl., ¶¶ 23-32; Exs. 10-12.) Moreover, Snopes has failed and refused to produce

27 materials pertinent to the company’s financial condition, including general ledgers, Quickbook files,

28 accounts receivable and payable reports, and any documents showing the apportionment of legal
                                                     -10-
                                      Page 346 RICHMOND’S
                                               of 732
     SMRH:490056630.2               MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                           MOTION FOR PRELIMINARY INJUNCTION
 1 fees to the Individual Defendants—documents that its corporate representative admitted were

 2 responsive to the document requests set forth in the deposition notice. (Housh Decl., ¶¶ 74-75; Ex.

 3 26, 14:20-18:2, 21:1-24:11, 26:19-22; 39:17-40:20.)

 4           Snopes also refused to produce a corporate representative to testify about Snopes’

 5 advancement of attorneys’ fees and financial condition, among other relevant topics, until April 16,

 6 2019—again, two days before this Motion was due—despite the fact that Plaintiffs had requested

 7 the deposition three months earlier. (Housh Decl., ¶¶ 57-66; Exs. 19-24.) Even then, on the day

 8 of the deposition, Snopes refused to produce a representative knowledgeable on the issue of

 9 advancement of attorneys’ fees. Instead, it tendered a vendor bookkeeper who was unprepared to
10 testify about the Board’s decision to advance attorneys’ fees to the Individual Defendants (indeed,

11 she had never even seen the written consents purporting to authorize the advancement of legal fees).

12 Moreover, she did not know the total amount of fees advanced to the Individual Defendants or the

13 percentage of the amount of fees incurred by Snopes that have been paid to the attorneys for the

14 Individual Defendants. Most egregiously, Snopes refused to allow Mikkelson—the person who is

15 most knowledgeable about the Board’s decision to advance fees—to answer questions about the

16 advancement of fees. (Ex. 26, 13:10-18, 27:21-29:7, 40:12-20, 85:20-86:8; Ex. 27, 48:5-51:12,

17 66:15-70:14, 127:8-130:25; Housh Decl., ¶¶ 76-78.) Snopes’ gamesmanship conduct prevented

18 Plaintiffs from obtaining evidence to support this Motion, and is an egregious abuse of discovery.

19           D.         Plaintiffs Amend Their Complaint To Add New Claims
20           After filing their Second Amended Complaint, Schoentrup and Richmond discovered
21 additional facts relevant to this lawsuit, including that Snopes has been improperly advancing

22 attorneys’ fees to the Individual Defendants. (Housh Decl., ¶¶ 3-5; Richmond Decl., ¶¶ 53-54; Exs.

23 1-3.) Accordingly, Schoentrup and Richmond sought to amend their complaint to add claims arising

24 from Snopes’ improper advancement of legal fees. (Housh Decl., ¶¶ 35-37.) Defendants opposed

25 the filing of the amended complaint, requiring motion practice. (Id. ¶¶ 35-39, 46-54, 67-69.) On

26 April 2, 2019, this Court rejected Defendants’ arguments and granted Plaintiffs’ motion for leave to

27 file their Third Amended Complaint. (Id. ¶¶ 69-70.)

28 III.      LEGAL STANDARD
                                                   -11-
                                     Page 347 RICHMOND’S
                                              of 732
     SMRH:490056630.2              MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                          MOTION FOR PRELIMINARY INJUNCTION
 1           Preliminary injunctive relief is appropriate under any the following circumstances:

 2 “(1) When it appears by the Complaint that the plaintiff is entitled to the relief demanded and the

 3 relief, or any part thereof, consists in restraining the commission or continuance of the act

 4 complained of, either for a limited period or perpetually”; (2) “When it appears by the Complaint or

 5 affidavits that the commission or continuance of some act during the litigation will produce waste,

 6 or great or irreparable injury, to a party to the action”; (3) “When it appears, during the litigation,

 7 that a party to the action is doing, or threatens, or is about to do, or is procuring or suffering to be

 8 done, some act in violation of the rights of another party to the action respecting the subject of the

 9 action, and tending to render the judgment ineffectual”; (4) “When pecuniary compensation will not
10 afford adequate relief’; (5) “Where it would be extremely difficult to ascertain the amount of

11 compensation which would afford adequate relief”; (6) “Where the restraint is necessary to prevent

12 a multiplicity of judicial proceedings”; or (7) “Where the obligation arises from a trust.” Cal. Code

13 Civ. Proc. § 526(a). Preliminary injunctive relief “preserve[s] the status quo . . . .” SB Liberty, LLC

14 v. Isla Verde Assn., Inc., 217 Cal. App. 4th 272, 280 (2013).

15           When deciding whether to issue a preliminary injunction, the court considers two interrelated
16 factors: “(1) the reasonable probability that the party seeking the injunction will prevail on the merits

17 at trial and (2) a comparison of the ‘irreparable harm’ that will be suffered by that party if the

18 preliminary injunction is denied to the ‘irreparable harm’ that will be suffered by the opposing party

19 if the preliminary injunction is granted.” Ass’n for Los Angeles Deputy Sheriffs v. Superior Court,

20 13 Cal. App. 5th 413, 430 (2017) (citations omitted). “[T]he greater the plaintiff’s showing on one,

21 the less must be shown on the other . . . .” Butt v. State of California, 4 Cal. 4th 668, 678 (1992).

22 IV.       ARGUMENT

23           The Court should issue a preliminary injunction enjoining Snopes from advancing any more

24 legal fees to Mikkelson, Green, and Miller in connection with this lawsuit. It should additionally

25 require the Individual Defendants to repay to Snopes any and all corporate funds that they have

26 improperly obtained as a result of the improper and void Board consents authorizing the

27 advancement of attorneys’ fees to the Individual Defendants.

28           Schoentrup and Richmond request this preliminary injunctive relief as shareholders on
                                                      -12-
                                    Page 348 RICHMOND’S
                                             of 732
     SMRH:490056630.2             MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                         MOTION FOR PRELIMINARY INJUNCTION
 1 behalf of Snopes. Schoentrup and Richmond are entitled to this relief, on behalf of Snopes, because

 2 they are likely to succeed on the merits of their derivative UCL claim, and because Snopes will be

 3 irreparably harmed without the injunction. Absent the granting of the preliminary injunctive relief

 4 sought herein, Snopes is highly likely to become insolvent due to the costs associated with

 5 advancing the Individual Defendants’ legal fees, and it almost certainly will not be able to recoup

 6 the funds that have been advanced to the Individual Defendants. There may not be a Snopes left, or

 7 any money to make Snopes whole, if Schoentrup and Richmond are forced to wait until trial.

 8           A.         Plaintiffs Are Likely To Prevail On Their Shareholder Derivative UCL Claim

 9           Schoentrup and Richmond have stated a claim, derivatively on behalf of Snopes, against
10 Mikkelson for unfair competition under Business and Professions Code section 17200, et seq. (Ex.

11 25, ¶¶ 311-334.) “Section 17200 is violated if a business practice is unlawful or unfair or deceptive.”

12 Byars v. SCME Mortg. Bankers, Inc., 109 Cal. App. 4th 1134, 1147 (2003); see also Cal. Bus. &

13 Prof. Code § 17200. A business practice is “unlawful” if it violates some law. Farmers Ins.

14 Exchange v. Superior Court, 2 Cal. 4th 377, 383 (1992). Accordingly, the UCL essentially

15 “‘borrows’ violations of other laws and treats these violations, when committed pursuant to business

16 activity, as unlawful practices independently actionable under section 17200 et seq. and subject to

17 the distinct remedies provided thereunder.” Farmers Ins. Exchange, 2 Cal. 4th at 383. “Virtually

18 any law-federal, state or local-can serve as a predicate for a section 17200 action.” State Farm Fire

19 & Casualty Co. v. Superior Court, 45 Cal. App. 4th 1093, 1102-03 (1996) (internal citation omitted).

20           Section 17203 of the UCL specifically provides for injunctive relief: “Any person who
21 engages, has engaged, or proposes to engage in unfair competition may be enjoined in any court of

22 competent jurisdiction.” Cal. Bus. & Prof. Code § 17203. And, Section 17203 gives courts wide

23 discretion to fashion appropriate injunctive relief, including ordering restitution. Id. (“The court

24 may make such orders or judgments ... as may be necessary to prevent the use or employment by

25 any person of any practice which constitutes unfair competition, as defined in this chapter, or as

26 may be necessary to restore to any person in interest any money or property, real or personal, which

27 may have been acquired by means of such unfair competition.”); Korea Supply Co. v. Lockheed

28 Martin Corp., 29 Cal. 4th 1134, 1148 (2003) (“Under the UCL, an individual may recover profits
                                                     -13-
                                      Page 349 RICHMOND’S
                                               of 732
     SMRH:490056630.2               MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                           MOTION FOR PRELIMINARY INJUNCTION
 1 unfairly obtained to the extent that these profits represent monies given to the defendant or benefits

 2 in which the plaintiff has an ownership interest.”).

 3                      1.   Snopes’ Advancement of Attorneys’ Fees Is Unlawful

 4           Snopes’ advancement of legal fees to the Individual Defendant constitutes an “unlawful”

 5 business practice under the UCL for two independent reasons: (1) the Board’s authorizations of the

 6 advancement of legal fees are void because they violate the “interested director” rule under

 7 Corporations Code section 310(a); and, (2) Snopes’ advancement of legal fees violates both

 8 Corporations Code section 317(f) and the Bylaws because the Individual Defendants are not being

 9 sued in their respective capacities as “agents” of Snopes.
10                           a.      The Board Authorizations Are Improper “Interested Director”
11                                   Transactions Under Corporations Code Section 310(a)
12           The Board, consisting only of Mikkelson and Westbrook, voted to authorize Snopes to
13 advance the Individual Defendants’ legal expenses in this lawsuit. (Richmond Decl., ¶¶ 49-51; Exs.

14 1-3; Ex. 27, 19:4-21:4.) These purported authorizations violate Corporations Code section 310(a),

15 which prohibits “interested director” transactions except if certain conditions are met:

16               “No . . . transaction between a corporation and one or more of its directors . . .
                 is either void or voidable because such director or directors . . . are present at
17               the meeting of the board of a committee thereof which authorizes, approves or
                 ratifies the . . . transaction, if . . .
18

19               (2) The material facts as to the transaction and as to such director’s interest are
                 fully disclosed or known to the board or committee, and the board or committee
20               authorizes, approves or ratifies the . . . transaction in good faith by a vote
                 sufficient without counting the vote of the interested director or directors and
21               the . . . transaction is just and reasonable as to the corporation at the time it is
                 authorized, approved or ratified . . . .”; or
22

23               (3) the person asserting the validity of the contract or transaction sustains the
                 burden of proving that the contract or transaction was just and reasonable as
24               to the corporation at the time it was authorized, approved or ratified.
25 (Cal. Corp. Code § 310(a)). Accordingly, under Section 310(a), a corporate transaction in which a

26 director has a material financial interest is unlawful and void if the Board, in authorizing the

27 transaction, counts the vote of that “interested director.” An “interested director” is a director who

28 has a “material financial interest” in approving the transaction. See id.
                                                        -14-
                                      Page 350 RICHMOND’S
                                               of 732
     SMRH:490056630.2               MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                           MOTION FOR PRELIMINARY INJUNCTION
 1           Here, Mikkelson is an “interested director” under Corporations Code section 310(a) with

 2 respect to the Board’s decision to advance the legal fees that he, Green, and Miller are personally

 3 incurring in connection with this litigation. Moreover, Mikkelson has a “material financial interest”

 4 in the advancement of legal fees to himself and to his co-defendants in this case. Mikkelson

 5 benefitted and continues to benefit from the Board’s decision to advance the Individual Defendants’

 6 legal fees. The Board’s decision ensured that the Individual Defendants: (1) would not have to

 7 shoulder their own legal bills during the pendency of this litigation; and (2) with the corporate funds,

 8 could retain reputable attorneys and firms to represent their personal interests.

 9           Mikkelson, as an “interested director,” was not permitted to vote on the advancement of
10 attorneys’ fees to himself and to his co-conspirators, Green and Miller. 2 Nevertheless, Mikkelson

11 did in fact vote, notably as one of only two directors, in favor of the advancement of attorneys’ fees

12 to the Individual Defendants. Without counting Mikkelson’s “interested director” vote, the Board’s

13 fee advancement authorization was not a valid corporate transaction, because, under the Bylaws, a

14 “majority” of Snopes directors are required to transact corporate business, and Westbrook by

15 himself does not constitute a majority. (Ex. 28, § 3.9.)

16           The Board’s authorizations of the advancement of attorneys’ fees to the Individual

17 Defendants are also not permissible under the “just and reasonable” exception to the “interested

18 director” rule under Section 310(a). The Board’s authorizations were not “just and reasonable” to

19 Snopes for two reasons: (i) Mikkelson, Green, and Miller are not entitled to advanced attorneys’

20 fees in this litigation, as a matter of law, under Corporations Code section 317(f) because (as set

21 forth in detail below) they are not being sued “by reason of the fact” that they are “agents” of Snopes;

22 and (ii) Snopes’ improper advancement of fees to the Individual Defendants is siphoning away

23 Snopes’ already dwindling profits, placing it in imminent danger of insolvency.

24           In sum, the Board’s corporate transactions authorizing Snopes to advance legal fees to the

25 Individual Defendants stand in violation of Corporations Code section 310(a), and are void.

26

27   2
     Section 6.3 of the Bylaws violates Section 310(a) of the Corporations Code to the extent that it
28 purports to permit an “interested director” to vote in favor of the advancement of legal fees to
   himself and/or to his co-defendants in a litigation. (Ex. 28, § 6.3.)
                                                     -15-
                                    Page 351 RICHMOND’S
                                             of 732
     SMRH:490056630.2             MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                         MOTION FOR PRELIMINARY INJUNCTION
 1                         b.      Snopes’ Advancement of Attorneys’ Fees Violates Corporations

 2                                 Code Section 317(f) and the Bylaws

 3           Snopes’ advancement of attorneys’ fees to the Individual Defendants is unlawful because it

 4 violates both Corporations Code section 317(f) and the Bylaws. Corporations Code section 317(f)

 5 provides, in relevant part, that “[e]xpenses incurred in defending any proceeding may be advanced

 6 by the corporation prior to the final disposition of the proceeding upon receipt of an undertaking by

 7 or on behalf of the agent to repay that amount if it shall be determined ultimately that the agent is

 8 not entitled to be indemnified as authorized in this section.”

 9           In order to be eligible for indemnification under Section 317, the person seeking
10 indemnification must have been sued “by reason of the fact” that he was performing his corporate

11 duties (as a director, officer, employee, or other agent). “In other words, the conduct of the agent

12 which gives rise to the claim against him must have been performed in connection with his corporate

13 functions and not with respect to purely personal matters.” Plate v. Sun–Diamond Growers, 225

14 Cal. App. 3d 1115, 1123 (1990) (citation omitted). The “by reason of the fact” prerequisite is not

15 met “[w]here personal motives, not the corporate good, are predominant in a transaction giving rise

16 to an action.” Id. (emphasis added). For example, “[i]t would ... appear unlikely that an officer

17 could properly claim that he was entitled to indemnification as the result of litigation brought

18 [against him] to recover short-swing profits or profits from trading in the stock of his corporation

19 on the basis of inside information ... .” Id. (citation omitted); see also Warner v. Sims Metal Mgmt.,

20 No. C 13-02190 WHA, 2013 WL 4777314, at *2 (N.D. Cal. Sept. 6, 2013) (holding that plaintiff

21 was not sued “by reason of the fact” that he was an agent of the corporation because he allegedly

22 “converted property and submitted fraudulent expense reimbursements, which are purely self-

23 serving acts that do not further the corporate good”) (emphasis added).

24           The Southern District of California, applying California law, recently evaluated the “by
25 reason of the fact” standard in connection with the advancement of legal fees under Section 317(f).

26 In Allergia, Inc. v. Bouboulis, 229 F. Supp. 3d 1150 (S.D. Cal. 2017), the plaintiff-corporation

27 brought an action against its president asserting claims for breaches of fiduciary duty and implied

28 contract. The defendant president requested advancement of legal fees. The plaintiff-corporation’s
                                                    -16-
                                   Page 352 RICHMOND’S
                                            of 732
     SMRH:490056630.2            MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                        MOTION FOR PRELIMINARY INJUNCTION
 1 bylaws provided for fee advancement to a director or officer incurred in defending himself in any

 2 proceeding to the fullest extent authorized by Section 317. Id. at 1157. The Court reasoned that,

 3 whether a corporate officer or director “is entitled to advancement of his fees depends in part on

 4 whether he was sued ‘by reason of the fact that’ he was an agent, officer, or director of [the

 5 company].” Id. The Court then found that the president “was not sued ‘by reason of the fact’ that

 6 he was an agent and/or officer of Plaintiff” (and therefore was not entitled to advanced legal fees)

 7 because “all of Plaintiff’s claims against Defendant appear to implicate actions that predominantly

 8 benefit Defendant, but do not appear to be in furtherance of the corporate good or performed in

 9 connection with Defendant’s corporate functions.” Id. at 1159. Applying the “by reason of the fact”
10 standard, the court found that the president was not entitled to advancement of his legal fees in

11 connection with his defense of the breach of fiduciary duties or implied contract claims because

12 “these claims for relief largely—if not entirely—implicate Defendant’s personal motives . . .” Id.

13           Here, like the bylaws at issue in Allergia, Section 6.3 of Snopes’ Bylaws provide for
14 advancement of legal fees incurred by an “agent” of the corporation in “defending” a legal

15 proceeding to the extent authorized by Corporations Code section 317. (Ex. 28, § 6.3.) The

16 Individual Defendants are not entitled to advancement of legal fees incurred in defending themselves

17 in this litigation, because they are not being sued “by reason of the fact” that they are “agents.”

18           In this litigation, Plaintiffs allege that Mikkelson acted in his own personal interests to the
19 detriment of Snopes, by, among other acts, misappropriating corporate funds to pay for his personal

20 expenses, and conspiring with Green and Miller to obtain a majority interest in Snopes to facilitate

21 control over Snopes for his own benefit. (Richmond Decl., ¶¶ 20-44; Ex. 25, ¶¶ 61-93.) Because

22 Mikkelson is being sued for actions he took in pursuit of his own personal interests, and in breach

23 of the fiduciary duties he owed to Snopes and its other shareholders, he is not entitled to the

24 advancement of attorneys’ fees under either Corporations Code section 317 or the Bylaws.

25           Moreover, Green and Miller are not being sued in their capacities as Snopes’ agents, and
26 therefore could not possibly meet the “by reason of the fact” criteria required to receive advanced

27 attorneys’ fees. To the contrary, Green and Miller are being sued for actions they took that (1)

28 violated the fiduciary duties they owed to Proper Media, while still employed by and members of
                                                      -17-
                                    Page 353 RICHMOND’S
                                             of 732
     SMRH:490056630.2             MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                         MOTION FOR PRELIMINARY INJUNCTION
 1 Proper Media, and (2) predated their employment with Snopes. (Richmond Decl., ¶¶ 15-19, 26-44;

 2 Ex. 25, ¶¶ 70-93, 179-84, 193-200, 241-48, 257-68.) Specifically, Plaintiffs allege that Green and

 3 Miller breached the fiduciary duties they owed to Proper Media. (Id.) Green’s and Miller’s

 4 misconduct occurred between January and March 2017, while they were still members of and owed

 5 fiduciary duties to Proper Media, and before they commenced their employment with Snopes. (Id.)

 6           Moreover, the Individual Defendants are not entitled to advancement of fees associated with

 7 pursuing their affirmative counterclaims against Plaintiffs. Both Section 317(f) and Section 6.3 of

 8 the Bylaws provide for advancement of legal fees incurred in “defending any proceeding.” (Ex. 28,

 9 § 6.3.) They do not authorize the advancement of legal fees incurred in bringing affirmative claims.
10 And, the Individual Defendants are not entitled to any advancement of fees associated with the

11 Interpleader Action. The Board’s (unlawful) authorization to advance attorneys’ fees pertains only

12 to fees associated with the Individual Defendants’ defense in the Lead Case. (Exs. 1-3.)

13           B.         Without An Injunction, Snopes Will Be Irreparably Harmed
14           In the absence of an injunction enjoining Snopes from advancing any more legal fees to the
15 Individual Defendants, and requiring the Individual Defendants to disgorge any already improperly

16 advanced fees, Snopes will suffer irreparable harm in the form of a substantial, and potentially fatal,

17 loss of corporate funds. An imminent and substantial loss of corporate funds constitutes irreparable

18 harm that warrants preliminary injunctive relief. See, e.g., Integrated Dynamic Sols., Inc. v. VitaVet

19 Labs, Inc., 6 Cal. App. 5th 1178, 1186 873, 879 (2016) (upholding preliminary injunction where

20 plaintiff faced “significant business losses”). This is particularly so where, as here, the substantial

21 loss of corporate funds threatens a company’s solvency. See hiQ Labs, Inc. v. LinkedIn Corp., 273

22 F. Supp. 3d 1099, 1105 (N.D. Cal. 2017) (“potential consequence[]” of being put “out of business”

23 sufficient to warrant interim relief); Doran v. Salem Inn, Inc., 422 U.S. 922, 932 (1975) (holding

24 that “a substantial loss of business and perhaps even bankruptcy” constitutes irreparable harm).

25           Here, if Snopes continues to pay for each of the Individual Defendants’ personal legal fees,
26 in addition to its own, it risks imminent financial ruin. (Declaration of Greg Kaseno (“Kaseno

27 Decl.”) at ¶¶ 6-10.) Snopes’ financial records, as well as the testimony of its corporate designee on

28 the financial health of the company, demonstrate that Snopes is in seriously bad financial condition
                                                     -18-
                                     Page 354 RICHMOND’S
                                              of 732
     SMRH:490056630.2              MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                          MOTION FOR PRELIMINARY INJUNCTION
 1 and is very likely already insolvent, as a direct result of being forced to pay the Individual

 2 Defendants’ legal fees. (Id.; Ex. 26, 64:6-65:5, 70:8-73:22, 75:17-96:21; Exs. 4, 29-40, 46;

 3 Richmond Decl., ¶¶ 63-75.) Indeed, Snopes’ equity value decreased from nearly                       at the

 4 end of 2017 to a mere                 by the end of February 2019. (Exs. 33, 27; Ex. 26, 92:14-93:2.)

 5 Assuming Snopes spent at least                in legal fees in March (Snopes’ average spend per month

 6 in this case), at present (in April 2019), Snopes’ liabilities now very likely exceed its assets (i.e., it

 7 is insolvent). (Kaseno Decl., ¶¶ 6, 10; Ex. 26, 96:17-21.) If this Court does not grant the requested

 8 preliminary injunctive relief now, and Snopes continues to advance the Individual Defendants’ legal

 9 fees—particularly considering that those fees are only likely to increase as this case proceeds
10 through discovery and trial—Snopes will become bankrupt by the time this case is adjudicated.

11           Moreover, in the absence of a preliminary injunction preventing the continued advancement
12 of legal fees, Snopes risks never being able to recoup the advanced funds. A defendant’s potential

13 insolvency and inability to pay a monetary judgment constitutes irreparable harm. See W. Coast

14 Constr. Co. v. Oceano Sanitary Dist., 17 Cal. App. 3d 693, 701 (1971) (upholding preliminary

15 injunction enjoining defendant from diverting funds for litigation expenses where there was

16 evidence that the defendant was insolvent). Here, Green and Miller have testified that they cannot

17 repay the fees that have been advanced to them thus far, and Mikkelson has testified that he is

18 unlikely to be able to repay the fees advanced to him. (Ex. 15, ¶ 9; Ex. 16, ¶¶ 22-23; Ex. 17, ¶¶ 16-

19 17; Ex. 41.) These admissions are particularly troubling given that the Individual Defendants each

20 signed an “undertaking”—as a pre-condition to receiving advanced legal fees—promising to repay

21 the advanced fees in the event it is ultimately determined that they are not entitled to

22 indemnification. (Exs. 1-3.) The Individual Defendants’ inability to repay the advanced attorneys’

23 fees constitutes irreparable harm and serves as sufficient grounds for granting this injunction.

24           In stark contrast, Defendants will not be harmed by the requested injunctive relief. The
25 injunction simply requires Defendants to adhere to the Corporations Code and Bylaws and cease the

26 improper advancement of attorneys’ fees. The Individual Defendants will not be harmed by an

27 injunction because they can simply arrange for the payment of their own legal fees, instead of

28 unlawfully reaching into Snopes’ coffers. Moreover, instead of unlawfully reaching into Snopes’
                                                      -19-
                                    Page 355 RICHMOND’S
                                             of 732
     SMRH:490056630.2             MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                         MOTION FOR PRELIMINARY INJUNCTION
 1 coffers., the Individual Defendants have a myriad of options to address the challenge of paying for

 2 their own legal fees, including (i) finding attorneys who are willing to accept the risk of payment

 3 after trial, (ii) continuing the litigation without representation, or (iii) settling. Finally, Snopes

 4 certainly will not be harmed by the requested injunctive relief—it will no longer have to pay for the

 5 Individual Defendants’ personal legal fees.

 6           Johnson v. Couturier, 572 F.3d 1067 (9th Cir. 2009) is instructive. In Johnson, the Ninth

 7 Circuit held that the trial court had not abused its discretion in enjoining defendant directors from

 8 receiving advanced defense costs. Id. at 1086. The Court found that plaintiffs would suffer

 9 irreparable harm in the absence of a preliminary injunction where one of the defendants admitted
10 (similar to the Individual Defendants’ admissions here) that “Defendants even now would not be

11 able to pay their legal bills without advancement of funds” and therefore, where “there [was] a

12 likelihood that Defendants will not have the resources to reimburse [the company] if defense costs

13 are advanced.” Id. at 1081. The court found that “the balance of equities tip[ped] in Plaintiffs’

14 favor” even though the “Defendants [would] be forced to either: (1) to find a way to pay for their

15 own defense and seek recovery after trial; (2) to find attorneys willing to accept the risk of payment

16 after trial; (3) to continue litigation without representation; or (4) settle.” Id. The Court held that

17 these “consequences” were “outweighed by the potential hardship to Plaintiffs if advanced defense

18 costs are not reimbursed.” Id. at 1081-82.

19           C.         An Undertaking, If Any, Should Be Minimal
20           Because Snopes and the Individual Defendants have no right to engage in the unlawful
21 conduct described herein, the Individual Defendants will not suffer any injury in the event the Court

22 issues the requested preliminary injunction. To that end, Mikkelson, Green, and Miller can pay their

23 own legal fees and seek indemnification later, if it is warranted. Or, they can hire counsel willing

24 to take their respective cases on a contingency basis. And, as set forth above, Snopes will benefit

25 from the preliminary injunction. Accordingly, only a minimal bond of $1,500.00 is warranted.

26 V.        CONCLUSION

27           For all of the foregoing reasons, Plaintiffs Schoentrup and Richmond, on behalf of Snopes,

28 respectfully request that the Court grant this Motion and enter a preliminary injunction.
                                                     -20-
                                     Page 356 RICHMOND’S
                                              of 732
     SMRH:490056630.2              MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                          MOTION FOR PRELIMINARY INJUNCTION
 1 Dated: April 18, 2019

 2
                                SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3

 4
                                By                       /s/ Kristin P. Housh
 5                                                    JOHN A. YACOVELLE
                                                       MARISA B. MILLER
 6                                                      KRISTIN P. HOUSH
                                                  12275 El Camino Real, Suite 200
 7                                               San Diego, California 92130-2006
                                                                 -and-
 8                                               STEPHEN E. FOX (Pro Hac Vice)
                                                     sfox@sheppardmullin.com
 9                                                 2200 Ross Avenue, 24th Floor
                                                        Dallas, Texas 75201
10
                                            Attorneys for Plaintiffs/Cross-Defendants/
11                                                     Cross-Complainants
                                            PROPER MEDIA, LLC, CHRISTOPHER
12                                              RICHMOND, PUBLIFE LLC and
                                                    DREW SCHOENTRUP
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -21-
                             Page 357 RICHMOND’S
                                      of 732
     SMRH:490056630.2      MEMORANDUM OF POINTS & AUTHORITIES ISO PLTFS. SCHOENTRUP &
                                                  MOTION FOR PRELIMINARY INJUNCTION
 1 Paul A. Tyrell (Bar No. 193798)
   Ryan C. Caplan (Bar No. 253037)
 2 P. Jacob Kozaczuk (Bar No. 294734)
   PROCOPIO, CORY, HARGREAVES &
 3     SAVITCH LLP
   525 B Street, Suite 2200
 4 San Diego, California 92101
   Telephone: 619.238.1900
 5 Facsimile:     619.235.0398
   E-mail: paul.tyrell@procopio.com
 6          ryan.caplan@procopio.com
            jacob.kozaczuk@procopio.com
 7
   Attorneys for Defendant/Cross-Complainant,
 8 SNOPES MEDIA GROUP, INC., formerly known and
   having appeared as Bardav Inc
 9
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                          COUNTY OF SAN DIEGO, CENTRAL DIVISION
11

12 PROPER MEDIA, LLC, a California limited                         Case No. 37-2017-00016311-CU-BC-CTL
   liability company, CHRISTOPHER RICHMOND,                        (consolidated with Case No. 37-2018-00004335-
13 an individual, and DREW SCHOENTRUP, an                          CU-MC-CTL)
   individual,
14                                                                 OPPOSITION OF DEFENDANT
                   Plaintiffs,                                     SNOPES MEDIA GROUP, INC. TO
15                                                                 PLAINTIFF DREW SCHOENTRUP’S
   v.                                                              EX PARTE APPLICATION FOR AN
16                                                                 ORDER REQUIRING SNOPES
   BARDAV INC, a California corporation; and                       MEDIA GROUP, INC. TO RE-
17 DAVID MIKKELSON, an individual, VINCENT                         DESIGNATE SLACK MESSAGES AS
   GREEN, an individual; RYAN MILLER, an                           CONFIDENTIAL
18 individual; and TYLER DUNN, an individual,

19                     Defendants,                                 Date:        April 25, 2019
                                                                   Time:        8:45 a.m.
20                                                                 Dept.:       C-68
                                                                   Judge:       Hon. Richard S. Whitney
21
                                                                   Complaint Filed:      May 4, 2017
22 AND RELATED CROSS-ACTIONS                                       Trial Date:           October 4, 2019

23                                                                 IMAGED FILE

24

25

26

27

28
                               SNOPES’ OPPOSITION TO SCHOENTRUP’S EX PARTE APPLICATION RE:
                                          Page 358
                                     CONFIDENTIAL       of 732OF SLACK MESSAGES
                                                   DESIGNATIONS
     DOCS 125263-000001/3634218.2
 1            Defendant/Cross-Complainant SNOPES MEDIA GROUP, INC., formerly known and

 2 having appeared as BARDAV INC (“Snopes”), respectfully opposes Plaintiff DREW

 3 SCHOENTRUP (“Schoentrup”)’s Ex Parte Application for an Order Requiring Defendant Snopes

 4 to Re-Designate Slack Messages as Confidential.

 5 I.         SUMMARY OF THIS OPPOSITION

 6            The Court should deny Schoentrup’s baseless ex parte application. He and the other

 7 Plaintiffs have shown themselves to be overtly hostile to Snopes and are engaged in a competitive

 8 business.       Snopes, therefore, properly designated a limited number of documents as “Highly

 9 Confidential – Attorneys’ Eyes Only” in accordance with the Protective Order. Plaintiffs now

10 complain about that designation. Fatally, Plaintiffs never attempted to meaningfully meet and

11 confer, as required under the Protective Order and the Discovery Act, because they did not identify

12 any particular documents that they believe were mis-designated by Snopes. Because Plaintiffs

13 never tried to meet and confer, the Court should deny the instant ex parte application outright and

14 instruct Plaintiffs’ attorneys (other than Schoentrup) to meet and confer by identifying specific
                                                                                1
15 documents that they think should be re-designated under the Protective Order.                                  Similarly,

16 Plaintiffs’ failure to identify any particular items in dispute in their ex parte papers warrants denial

17 of this premature ex parte application.

18 II.        INTRODUCTION

19            Schoentrup’s ex parte application is the latest attempt by Plaintiffs to disrupt Snopes’

20 business operations through the litigation process, this time by seeking to pierce into Snopes’

21 sensitive business operations by challenging Snopes’ designations of such materials as Highly

22 Confidential under the Protective Order.

23            Disruption of Snopes’ business has been Plaintiffs’ goal throughout this lawsuit. Plaintiffs

24 initially sought to starve Snopes’ of its primary revenue source so it would capitulate to Plaintiffs’

25 demands. Rightfully so, this Court saw through Plaintiffs’ tactics and enjoined their misconduct

26 through a preliminary injunction.                Thereafter, Plaintiffs disregarded this Court’s injunction,

27   1
       Plaintiffs have suggested that a discovery referee might help resolve this dispute. Although it is premature to order
     any relief with respect to the issue raised by Schoentrup in the instant ex parte, Snopes is open to the appointment of an
28   all-purpose discovery referee to assist with discovery disputes in this matter.
                               SNOPES’ OPPOSITION TO SCHOENTRUP’S EX PARTE APPLICATION RE:
                                          Page 359
                                     CONFIDENTIAL       of 732OF SLACK MESSAGES
                                                   DESIGNATIONS
     DOCS 125263-000001/3634218.2
 1 prompting this Court to issue an OSC re: contempt to Plaintiffs. Currently, Plaintiffs are seeking to

 2 usurp Snopes’ board of directors by moving to enjoin a duly enacted corporate resolution to

 3 advance legal fees to certain of its officer, directors, and employees in defense of Plaintiffs’ claims.

 4 Plaintiffs have engaged in a long-standing pattern and practice aimed at disrupting Snopes’

 5 business and causing Snopes’ financial distress, utilizing their positions as party opponents,

 6 shareholders, and competitors to do so.

 7            In light of this historical backdrop, and Plaintiffs’ positions as a competitor to Snopes in the

 8 online advertising revenue market, Snopes has understandably taken precautionary measures to

 9 ensure Plaintiffs are unable to inflict further harm by usurping corporate opportunities or disrupting

10 Snopes’ business partnerships, among other things. Snopes has significant and legitimate concerns

11 with Plaintiffs viewing documents relating to its business operations that could be used to inflict

12 further financial harm on its business. As such, Snopes has taken care to protect this Highly

13 Confidential information through use of the parties’ Stipulate Protective Order.

14            Nevertheless, Snopes has consistently advised Plaintiffs’ counsel that it remains willing to

15 engage in good faith meet and confer discussions to the extent there are any specific documents

16 Plaintiffs’ counsel believes are improperly designated under the Protective Order. Plaintiffs have

17 refused to identify any such particular documents, instead opting to challenge the entirety of

18 Snopes’ designations in global fashion. This does not constitute a good faith meet and confer, and

19 as such, Plaintiffs have not satisfied their burden to challenge any particular designation under the

20 procedures mandated by the Protective Order.                  Accordingly, Snopes respectfully requests

21 Schoentrup’s application is denied.

22 III.       SCHOENTRUP’S APPLICATION SHOULD BE DENIED BECAUSE SNOPES HAS

23            COMPLIED WITH THE PROTECTIVE ORDER AND PLAINTIFFS HAVE NOT

24            MET AND CONFERRED IN GOOD FAITH AS IS REQUIRED

25            A.       Snopes’ Designations Are Warranted

26            The Protective Order entered in this action allows the parties to designate documents

27 produced during the course of discovery as “Confidential” or “Highly Confidential – Attorneys’

28
                                                          3
                               SNOPES’ OPPOSITION TO SCHOENTRUP’S EX PARTE APPLICATION RE:
                                          Page 360
                                     CONFIDENTIAL       of 732OF SLACK MESSAGES
                                                   DESIGNATIONS
     DOCS 125263-000001/3634218.2
                                                                                             2
 1 Eyes Only,” depending on the level confidential deemed warranted by the designating party. With

 2 respect to the highly confidential designation, the Protective Order provides:

 3                     For purposes of this Stipulation and Order, “Highly Confidential
                       Information” includes documents (including documents to be
 4                     produced in this litigation, discovery responses, deposition
                       testimony, exhibits to depositions, summaries, compilations,
 5                     extracts, and abstracts of information) that actually contain, disclose
                       or reflect extremely sensitive “Confidential Information,” disclosure
 6                     of which to another party or non-party to the above-entitled action
                       would create a substantial risk of serious harm that could not be
 7                     avoided by less restrictive means.
 8 (Protective Order, ¶ 2, p. 3.)

 9             Here, to a large degree, Snopes and Proper Media are competitors in the business of

10 procuring and collecting online advertising revenues. Proper Media previously performed this

11 work for Snopes under the parties’ prior General Services Agreement (the “GSA”) until Snopes

12 terminated the GSA upon determining, among other things, that Snopes could perform the same

13 services on its own behalf for much less than Proper Media was charging. On information and

14 belief, Proper Media remains in the business of procuring and collecting online advertising

15 revenues.

16             Additionally, Plaintiffs in this lawsuit have already been found to have willfully inflicted

17 substantial harm on Snopes by unlawfully withholding advertising revenues, including long after

18 the GSA terminated. These actions resulted in this Court issuing a preliminary injunction against

19 Plaintiffs and ultimately an Order to Show Cause why Plaintiffs should not be held in contempt for

20 willfully violating the protective order. Plaintiff Christopher Richmond holds a seat on Snopes’

21 board of directors and is simultaneously exploiting that position along with his fellow Plaintiffs to

22 undermine Snopes’ corporate governance through this litigation.

23             Under this backdrop, Snopes has grave concerns with Plaintiffs viewing Snopes’ highly

24 confidential information concerning, among other things, Snopes’ business operations, Snopes’

25 efforts collecting online advertising revenues, and Snopes’ business opportunities and partnerships

26 that Plaintiffs could seek to disrupt or usurp if they became aware of them. Given these valid

27
     2
         Notably, the Protective Order was stipulated to by all parties, including the moving party here.
28
                                                          4
                               SNOPES’ OPPOSITION TO SCHOENTRUP’S EX PARTE APPLICATION RE:
                                          Page 361
                                     CONFIDENTIAL       of 732OF SLACK MESSAGES
                                                   DESIGNATIONS
     DOCS 125263-000001/3634218.2
 1 concerns based on Plaintiffs’ own extensive pattern of misconduct as recognized by this Court,

 2 Snopes believes its “Highly Confidential” designations are warranted.

 3            B.       Plaintiffs Have Not Met and Conferred in Good Faith

 4            The Protective Order also provides a mechanism by which a party can challenge a

 5 particular designation made by another party, by meeting and conferring in good faith with respect

 6 to a particular challenge”

 7                     Whenever a party objections to the designation of material as
                       “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” or
 8                     wishes to disclose such materials beyond the terms of this Protective
                       Order or believes that such designation is improper and imposes an
 9                     undue burden under the circumstances, the party challenging the
                       designation shall provide the designating party with reasonable
10                     written notice of its desire and intent to so dispute the designation. If
                       the parties cannot resolve their dispute …, then the party who wishes
11                     to remove such designation shall make a motion or ex parte
                       application to this Court for resolution of the dispute.
12

13 (Protective Order, ¶ 19, p. 9.)

14            Here, rather than specify particular documents they believe were improperly designated by

15 Snopes, Plaintiffs sent a letter demanding in scorched earth fashion that every single document

16 designated by Snopes be re-designated as only “Confidential” under the Protective Order. Snopes

17 welcomed a meaningful meet and confer process by requesting that Plaintiffs identify which

18 specific documents they contend are over-designated, but Plaintiffs refused to do so. Instead,

19 Plaintiffs took the position that they could simply demand every “Highly Confidential” document

20 be de-designated by Snopes all at once, without any focused request.

21            Snopes has always been willing to engage in a meaningful meet and confer if there are

22 particular documents Plaintiffs believe are improperly designated, and in fact reiterated that

23 position on the eve of Plaintiffs filing this application, but Plaintiffs have steadfastly declined to

24 engage in such a meet and confer process. (See Exhibit “A” hereto.) As such, Plaintiffs have not

25 met and conferred in good faith as is required under the Protective Order before bringing the

26 instant ex parte application, and their request should be denied on that basis alone.

27

28
                                                          5
                               SNOPES’ OPPOSITION TO SCHOENTRUP’S EX PARTE APPLICATION RE:
                                          Page 362
                                     CONFIDENTIAL       of 732OF SLACK MESSAGES
                                                   DESIGNATIONS
     DOCS 125263-000001/3634218.2
 1            C.       Schoentrup’s Application is Facially Inadequate

 2            Finally, Schoentrup fails to satisfy his burden of establishing a prima facie case for

 3 modifying any designations made by Snopes. Schoentrup does not (nor can he) identify the

 4 specific documents at issue or lodge the documents under seal for the Court’s consideration.

 5 Rather, just as was the case in the inadequate meet and confer process, Schoentrup simply states in

 6 conclusory fashion that everything was improperly designated, based on another attorney’s

 7 subjective belief. This was insufficient to commence a meaningful meet and confer under the

 8 Protective Order, and it is insufficient to warrant a blanket order of de-designation of 475 separate

 9 documents in the context of this ex parte application.

10

11 IV.        IF THE COURT IS INCLINED TO REFER THIS MATTER TO A DISCOVERY

12            REFEREE,          SNOPES      REQUESTS          THAT     A   DISCOVERY         REFEREE   BE

13            APPOINTED FOR ALL DISCOVERY DISPUTES IN THIS MATTER

14            In the alternative, Schoentrup requests the Court appoint a discovery referee to review

15 Snopes’ Highly Confidential documents in-camera. To the extent the Court is inclined to do so,

16 Snopes respectfully requests the Court appoint a discovery referee to address all discovery disputes

17 in this matter. Indeed, there are numerous other discovery issues currently percolating, including

18 improper privilege claims made by Plaintiffs in reliance on Mr. Schoentrup’s newly-stated role as

19 counsel for Plaintiffs, which is in direct contradiction to Mr. Schoentrup’s own verified discovery

20 responses. Given the number of pending and looming discovery disagreements, it would serve all

21 parties and this Court to appoint a single discovery referee to handle all such disputes, freeing up

22 this Court’s calendar to deal with more substantive issues.

23 V.         CONCLUSION

24            Snopes’ designations of its Highly Confidential information are warranted under the

25 Protective Order. Nevertheless, Plaintiffs failed to meet and confer in good faith, precluding the

26 relief they seek herein. To the extent this Court is inclined to refer this matter to a discovery

27

28
                                                          6
                               SNOPES’ OPPOSITION TO SCHOENTRUP’S EX PARTE APPLICATION RE:
                                          Page 363
                                     CONFIDENTIAL       of 732OF SLACK MESSAGES
                                                   DESIGNATIONS
     DOCS 125263-000001/3634218.2
 1 referee, Snopes respectfully requests the discovery referee be appointed to address all discovery

 2 disputes in this action.

 3

 4 DATED: April 25, 2019                                 PROCOPIO, CORY, HARGREAVES &
                                                           SAVITCH LLP
 5

 6
                                                         By: s/ Paul A. Tyrell
 7                                                           Paul A. Tyrell
                                                             Ryan C. Caplan
 8                                                           P. Jacob Kozaczuk
                                                             Attorneys for Defendant/Cross-Complainant,
 9                                                           SNOPES MEDIA GROUP, INC., formerly
                                                             known and having appeared as Bardav Inc
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          7
                               SNOPES’ OPPOSITION TO SCHOENTRUP’S EX PARTE APPLICATION RE:
                                          Page 364
                                     CONFIDENTIAL       of 732OF SLACK MESSAGES
                                                   DESIGNATIONS
     DOCS 125263-000001/3634218.2
EXHIBIT A




Page 365 of 732
Caplan, Ryan C.

From:                              Caplan, Ryan C.
Sent:                              Tuesday, April 23, 2019 4:30 PM
To:                                Drew Schoentrup
Cc:                                Tyrell, Paul A.; 'Stephen Fox'; 'Kristin Housh'; Kozaczuk, Jacob
Subject:                           RE: Proper Media et. al. v. Snopes Media Group et. al


Drew,

The authorities cited in plaintiffs’ March 22nd letter are inapplicable for the reasons stated in our April 8th response. We
do not believe it is necessary to update the privilege and redaction logs.

We note that plaintiffs have not responded to Jacob’s April 8th request that communications withheld/redacted on the
basis of your purported role as general counsel for periods after June 2016 be produced (see below). Please advise
ASAP.

Regarding the confidential designations, it is our understanding based on Mr. Fox’s April 11th email that you have not
reviewed any materials designated as AEO. Please confirm immediately that is the case. With respect to plaintiffs’
request that Slack communications be re‐designated, we have asked repeatedly for plaintiffs to identify which specific
communications they believe should be re‐designated, and advised that we would meet and confer in good faith with
respect to any such requests. To date we have not been provided reasonable written notice from plaintiffs as to any
specific communications they believe are improperly designated, as required under the protective order. If plaintiffs’
outside counsel would like us to reconsider any specific communications, please provide notice of the same.

Best,
Ryan


RYAN C. CAPLAN | SENIOR COUNSEL
PROCOPIO | 619.515.3260 | ryan.caplan@procopio.com
View Profile | LinkedIn | procopio.com


From: Drew Schoentrup [mailto:drew@proper.io]
Sent: Tuesday, April 23, 2019 11:04 AM
To: Kozaczuk, Jacob
Cc: Tyrell, Paul A.; Caplan, Ryan C.; 'Stephen Fox'; 'Kristin Housh'
Subject: RE: Proper Media et. al. v. Snopes Media Group et. al

Hi Jacob,

Quickly following‐up here as we may be able to avoid motion practice if Snopes will be providing updated privilege and
redaction logs today.

Also, will Snopes be re‐designating the Slack production from Highly Confidential – AEO to just Confidential? During the
deposition last week a few Slack communications were re‐designated in this manner, and it sounded like we should be
expecting similar adjustments to the broader Slack production. If this is the case, please let us know, as we intend to
appear Ex Parte on Thursday challenging the current designations as Highly Confidential – AEO for the reasons set forth
in our prior meet and confer letters.

Thanks,
                                                              1
                                                  Page 366 of 732
 1 Paul A. Tyrell (Bar No. 193798)
   Ryan C. Caplan (Bar No. 253037)
 2 P. Jacob Kozaczuk (Bar No. 294734)
   PROCOPIO, CORY, HARGREAVES &
 3     SAVITCH LLP
   525 B Street, Suite 2200
 4 San Diego, California 92101
   Telephone:     619.238.1900
 5 Facsimile:     619.235.0398
   E-mail: paul.tyrell@procopio.com
 6          ryan.caplan@procopio.com
            jacob.kozaczuk@procopio.com
 7
   Attorneys for Defendant/Cross-Complainant,
 8 SNOPES MEDIA GROUP, INC., formerly known and
   having appeared as BARDAV INC
 9
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                          COUNTY OF SAN DIEGO, CENTRAL DIVISION
11

12 PROPER MEDIA, LLC, a California limited                   Case No. 37-2017-00016311-CU-BC-CTL
   liability company, CHRISTOPHER RICHMOND,                  (consolidated with Case No. 37-2018-00004335-
13 an individual, and DREW SCHOENTRUP, an                    CU-MC-CTL)
   individual,
14                                                           DEFENDANT/CROSS-
                   Plaintiffs,                               COMPLAINANT SNOPES MEDIA
15                                                           GROUP, INC.’S NOTICE OF
   v.                                                        DEMURRER TO PLAINTIFFS’
16                                                           THIRD AMENDED COMPLAINT
   BARDAV INC, a California corporation; and
17 DAVID MIKKELSON, an individual, VINCENT
   GREEN, an individual; RYAN MILLER, an                     Date:        August 16, 2019
18 individual; and TYLER DUNN, an individual,                Time:        10:30 a.m.
                                                             Dept.:       C-68
19                  Defendants,                              Judge:       Hon. Richard S. Whitney

20                                                           Complaint Filed:      May 4, 2017
                                                             Trial Date:           October 4, 2019
21
     AND RELATED CROSS-ACTIONS                               IMAGED FILE
22

23

24

25

26

27
28


                                      Page 367 of 732
                   SNOPES’ NOTICE OF DEMURRER/DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3643906.1
 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2            NOTICE IS HEREBY GIVEN that the Demurrer of Defendant/Cross-Complainant

 3 SNOPES MEDIA GROUP, INC., formerly known and having appeared as BARDAV INC

 4 (“Snopes”) to the Third Amended Complaint (“TAC”) of Plaintiffs/Cross-Defendants PROPER

 5 MEDIA, LLC (“Proper Media”), DREW SCHOENTRUP (“Schoentrup”) and CHRISTOPHER

 6 RICHMOND (“Richmond”) (collectively, “Plaintiffs”), filed and served herewith, has been set for

 7 hearing on August 16, 2019 at 10:30 a.m. or as soon thereafter as the matter may be heard, in

 8 Department C-68 of the above-entitled court, located at 330 West Broadway, California 92101, the

 9 Honorable Richard S. Whitney presiding.
10            Snopes demurs the TAC on the following grounds:

11            Demurrer to the Fifth Cause of Action

12            1.       The Fifth Cause of Action for Corporate Waste fails to state facts sufficient to

13                     constitute a cause of action upon which relief can be granted against Snopes because

14                     Plaintiffs do not have standing to assert this derivative claim as a matter of law.

15                     (Code Civ. Proc. § 430.10(e).)

16            2.       The Fifth Cause of Action for Corporate Waste fails suffers from a defect or

17                     misjoinder of parties because Plaintiffs do not have standing to assert this derivative

18                     claim as a matter of law. (Code Civ. Proc. § 430.10(d).)

19            Demurrer to the Seventh Cause of Action

20            3.       The Seventh Cause of Action for Breach of Fiduciary Duty fails to state facts

21                     sufficient to constitute a cause of action upon which relief can be granted against

22                     Snopes because Plaintiffs do not have standing to assert this derivative claim as a

23                     matter of law. (Code Civ. Proc. § 430.10(e).)

24            4.       The Seventh Cause of Action for Breach of Fiduciary Duty suffers from a defect or

25                     misjoinder of parties because Plaintiffs do not have standing to assert this derivative

26                     claim as a matter of law. (Code Civ. Proc. § 430.10(d).)

27
28
                                                          2
                                         Page/D368
                    SNOPES’ NOTICE OF DEMURRER
     DOCS 125263-000001/3643906.1
                                                   of 732
                                               EMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1            Demurrer to the Fifteenth Cause of Action

 2            5.       The Fifteenth Cause of Action for Violation of Business and Professions Code

 3                     Section 17200, et seq. fails to state facts sufficient to constitute a cause of action

 4                     upon which relief can be granted against Snopes because Plaintiffs do not have

 5                     standing to assert this derivative claim as a matter of law. (Code Civ. Proc. §

 6                     430.10(e).)

 7            6.       The Fifteenth Cause of Action for Violation of Business and Professions Code

 8                     Section 17200, et seq. suffers from a defect or misjoinder of parties because

 9                     Plaintiffs do not have standing to assert this derivative claim as a matter of law.

10                     (Code Civ. Proc. § 430.10(d).)

11            Demurrer to the Seventeenth Cause of Action

12            7.       The Seventeenth Cause of Action for Rescission fails to state facts sufficient to

13                     constitute a cause of action upon which relief can be granted against Snopes because

14                     Plaintiffs do not have standing to assert this derivative claim as a matter of law.

15                     (Code Civ. Proc. § 430.10(e).)

16            8.       The Seventeenth Cause of Action for Rescission suffers from a defect or misjoinder

17                     of parties because Plaintiffs do not have standing to assert this derivative claim as a

18                     matter of law. (Code Civ. Proc. § 430.10(d).)

19            The Demurrer is based on this Notice of Demurrer and Demurrer, the accompanying

20 Memorandum of Points and Authorities, Notice of Lodgment, Request for Judicial Notice,

21 Declaration of Ryan C. Caplan, the papers and pleadings on file, and on such additional evidence,

22 whether documentary or oral, as may be presented at hearing.

23            The Demurrer will be decided on the date set forth and attendance is required at the

24 hearing. The Court may issue a tentative ruling in this matter. The tentative ruling may be

25 obtained through the court’s website at http://www.sdcourt.ca.gov and clicking on the tentative

26 ruling link listed under the civil tab, or by telephoning the independent calendar clerk for the

27 assigned department. The tentative ruling may note any issues on which the Court wishes the
28
                                                          3
                                         Page/D369
                    SNOPES’ NOTICE OF DEMURRER
     DOCS 125263-000001/3643906.1
                                                   of 732
                                               EMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 parties to provide further argument at the hearing. Failure to file timely pleadings may constitute a

 2 waiver of the right to orally argue.

 3

 4 DATED: May 7, 2019                                PROCOPIO, CORY, HARGREAVES &
                                                       SAVITCH LLP
 5

 6
                                                     By:
 7                                                         Paul A. Tyrell
                                                           Ryan C. Caplan
 8                                                         P. Jacob Kozaczuk
                                                           Attorneys for Defendant/Cross-Complainant,
 9                                                         SNOPES MEDIA GROUP, INC., formerly
                                                           known and having appeared as BARDAV INC
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28
                                                       4
                                         Page/D370
                    SNOPES’ NOTICE OF DEMURRER
     DOCS 125263-000001/3643906.1
                                                   of 732
                                               EMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Paul A. Tyrell (Bar No. 193798)
   Ryan C. Caplan (Bar No. 253037)
 2 P. Jacob Kozaczuk (Bar No. 294734)
   PROCOPIO, CORY, HARGREAVES &
 3     SAVITCH LLP
   525 B Street, Suite 2200
 4 San Diego, California 92101
   Telephone:     619.238.1900
 5 Facsimile:     619.235.0398
   E-mail: paul.tyrell@procopio.com
 6          ryan.caplan@procopio.com
            jacob.kozaczuk@procopio.com
 7
   Attorneys for Defendant/Cross-Complainant,
 8 SNOPES MEDIA GROUP, INC., formerly known and
   having appeared as Bardav Inc
 9
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                          COUNTY OF SAN DIEGO, CENTRAL DIVISION
11

12 PROPER MEDIA, LLC, a California limited                   Case No. 37-2017-00016311-CU-BC-CTL
   liability company, CHRISTOPHER RICHMOND,                  (consolidated with Case No. 37-2018-00004335-
13 an individual, and DREW SCHOENTRUP, an                    CU-MC-CTL)
   individual,
14                                                           MEMORANDUM OF POINTS AND
                   Plaintiffs,                               AUTHORITIES IN SUPPORT OF
15                                                           DEFENDANT/CROSS-
   v.                                                        COMPLAINANT SNOPES MEDIA
16                                                           GROUP, INC.’S DEMURRER TO
   BARDAV INC, a California corporation; and                 PLAINTIFFS’ THIRD AMENDED
17 DAVID MIKKELSON, an individual, VINCENT                   COMPLAINT
   GREEN, an individual; RYAN MILLER, an
18 individual; and TYLER DUNN, an individual,
                                                             Date:        August 16, 2019
19                  Defendants,                              Time:        10:30 a.m.
                                                             Dept.:       C-68
20                                                           Judge:       Hon. Richard S. Whitney

21                                                           Complaint Filed:      May 4, 2017
                                                             Trial Date:           October 4, 2019
22 AND RELATED CROSS-ACTIONS
                                                             IMAGED FILE
23

24

25

26

27
28


                                     Page 371 of 732
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3
 1                                                     TABLE OF CONTENTS

 2                                                                                                                                        Page

 3 TABLE OF AUTHORITIES .............................................................................................................. 3

 4 I.          INTRODUCTION .................................................................................................................. 6
 5 II.         PERTINENT FACTUAL BACKGROUND .......................................................................... 7
 6             A.        The Primary Underlying Dispute ............................................................................... 7
 7             B.        Operative Claims and Procedural Posture .................................................................. 7
 8             C.        This Court Denies Plaintiffs’ Preliminary Injunction and Grants Snopes’
                         Preliminary Injunction ................................................................................................ 9
 9
               D.        The TAC and Schoentrup’s New Role ..................................................................... 10
10
               E.        Demurrer Meet & Confer ......................................................................................... 11
11
     III.      LEGAL STANDARD .......................................................................................................... 11
12
     IV.       PLAINTIFFS’ PURPORTED DERIVATIVE CLAIMS ARE FATALLY DEFECTIVE
13             AS A MATTER OF LAW ................................................................................................... 12
14             A.        Plaintiffs Fail to Plead Facts Establishing the Requisite Board Demand or
                         Futility for Their Derivative Claims ......................................................................... 12
15
                         1.         The Board Demand/Futility Requirement .................................................... 12
16
                         2.         Plaintiffs’ Erroneous “Quorum” Contention Does Not Establish Futility
17                                  as a Matter of Law ........................................................................................ 13
18                       3.         Plaintiffs Cannot Plead Futility as a Matter of Law ..................................... 14
19                       4.         Plaintiffs’ Cause of Action for Waste Fails for a Separate Reason .............. 16
20             B.        Schoentrup and Richmond Cannot Adequately Serve as Fair and Adequate
                         Representatives of Snopes ........................................................................................ 17
21
     V.        CONCLUSION .................................................................................................................... 19
22

23

24

25

26

27
28
                                                                        2
                                       Page
            MEMO OF POINTS AND AUTHORITIES
     DOCS 125263-000001/3629558.3
                                           ISO S372  of 732
                                                NOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                                                      TABLE OF AUTHORITIES
 2                                                                                                                                        Page(s)

 3 FEDERAL CASES

 4 Beam v. Stewart (Del.2004)
      845 A.2d 1040 .............................................................................................................................15
 5
   Davis v. Corned, Inc. (6th Cir. 1980)
 6    619 F.2d 588 ................................................................................................................................18
 7
   Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust ex rel. Fed. Nat. Mortgage
 8     Ass’n v. Raines (D.C. Cir. 2008)
       534 F.3d 779 ................................................................................................................................13
 9
   Rales v. Blasband (Del.1993)
10     634 A.2d 927 ...............................................................................................................................15
11 Zarowitz v. Bank America Corp. (9th Cir. 1988)
      866 F.2d 1164 ..............................................................................................................................17
12

13 CALIFORNIA CASES

14 Apple Inc. v. Superior Court (2017)
      18 Cal.App.5th 222......................................................................................................................16
15
   Bader v. Anderson (2009)
16    179 Cal.App.4th 775..................................................................................................12, 13, 15, 17
17 Barbara A. v. John G. (1983)

18    145 Cal.App.3d 369 .....................................................................................................................18

19 Beauchene v. Synanon Foundation, Inc. (1979)
      88 Cal.App.3d 342 .......................................................................................................................11
20
   C & H Foods Co. v. Hartford Ins. Co. (1984)
21    163 Cal.App.3d 1055 ...................................................................................................................11
22 Charter Twp. of Clinton Police & Fire Ret. Sys. v. Martin (2013)
      219 Cal.App.4th 924....................................................................................................................13
23

24 Gentry v. eBay, Inc. (2002)
      99 Cal.App.4th 816......................................................................................................................11
25
   Gottesfeld v. Richmaid Ice Cream Co. (1953)
26    115 Cal.App.2d 854 .....................................................................................................................14
27 Grosset v. Wenaas (2008)
      42 Cal.4th 1100 ...........................................................................................................................17
28
                                                                           3
                                        Page
             MEMO OF POINTS AND AUTHORITIES
      DOCS 125263-000001/3629558.3
                                            ISO S373  of 732
                                                 NOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Halvorsen v. Aramark Uniform Svcs., Inc. (1998)
      65 Cal.App.4th 1383....................................................................................................................12
 2
   Heckendorn v. City of San Marino (1986)
 3    42 Cal.3d 481...............................................................................................................................12
 4
   Heckman v. Ahmanson (1985)
 5    168 Cal.App.3d 119 ...............................................................................................................17, 18

 6 Keeler v. Schulte (1957)
      47 Cal.2d 801...............................................................................................................................16
 7
   Lavine v. Jessup (1958)
 8    161 Cal.App.2d 59 .......................................................................................................................11
 9
   Lawrence v. Bank of America (1985)
10    163 Cal.App.3d 431 .....................................................................................................................12

11 Moore v. Regents of Univ. of Cal. (1990)
      51 Cal.3d 120...............................................................................................................................11
12
   Oakland Raiders v. Nat’l Football League (2001)
13    93 Cal.App.4th 572......................................................................................................................13
14 Otworth v. Southern Pac. Transp. Co. (1985)

15    166 Cal.App.3d 452 .....................................................................................................................11

16 Reed v. Norman (1957)
       152 Cal.App.2d 892 .....................................................................................................................14
17
   Shields v. Singleton (1993)
18     15 Cal.App.4th 1611..............................................................................................................12, 13
19 Smith v. Dorn (1892)
      96 Cal. 73.....................................................................................................................................14
20

21 Stockton v. Ortiz (1975)
       47 Cal.App.3d 183 .......................................................................................................................16
22
   Vandenberg v. Superior Court (1999)
23     21 Cal.4th 815 .............................................................................................................................16
24 Wickersham v. Crittenden (1985)
      106 Cal. 329.................................................................................................................................14
25

26 Zumbrun v. Univ. of So. Cal. (1972)
      25 Cal.App.3d 1 ...........................................................................................................................11
27
28
                                                                              4
                                             Page’ M
                    SNOPES’ OPPOSITION TO PLAINTIFFS
      DOCS 125263-000001/3629558.3
                                                     374  of 732
                                                      OTION FOR LEAVE TO FILE A THIRD AMENDED COMPLAINT
 1 OTHER STATE CASES

 2 In re Affiliated Computer Services Shareholders Litigation (Del.Ch. 2009)
       2009 Del.Ch. Lexis 35 .................................................................................................................16
 3
   CALIFORNIA STATUTES, REGULATIONS, AND RULES
 4

 5 Code of Civil Procedure § 430.30(a) .................................................................................................12

 6 Corporations Code
      § 307(a)(7) ...................................................................................................................................13
 7    § 310 ............................................................................................................................................13
      § 310(c) ........................................................................................................................................14
 8    § 709 ..............................................................................................................................................8
 9    § 800 ............................................................................................................................................17
      § 800(b) .................................................................................................................................12, 13
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28
                                                                                5
                                             Page’ M
                    SNOPES’ OPPOSITION TO PLAINTIFFS
       DOCS 125263-000001/3629558.3
                                                     375  of 732
                                                      OTION FOR LEAVE TO FILE A THIRD AMENDED COMPLAINT
 1          Defendant/Cross-Complainant SNOPES MEDIA GROUP, INC., formerly known and

 2 having appeared as BARDAV INC (“Snopes”), respectfully submits this Memorandum of Points

 3 and Authorities in support of its Demurrer to the Third Amended Complaint (“TAC”) filed by

 4 Plaintiffs PROPER MEDIA, LLC (“Proper Media”), DREW SCHOENTRUP (“Schoentrup”), and

 5 CHRISTOPHER RICHMOND (“Richmond”) (collectively, “Plaintiffs”).

 6 I.       INTRODUCTION

 7          Nearly two years into this lawsuit, Plaintiffs Schoentrup and Richmond—who have been

 8 aggressively litigating against Snopes, causing it financial harm in and out of court—want to usurp

 9 corporate control over Snopes by trying to assume the role of derivative plaintiffs. However,
10 Schoentrup and Richmond do not have standing to assert derivative claims as a matter of law, for a

11 multitude of reasons.

12          First, Plaintiffs are unable to plead or otherwise establish the prerequisite demand on

13 Snopes’ board, or futility in so doing, necessary to bring a derivative claim. Establishing futility

14 requires a majority of the company’s board of directors be interested or not independent with

15 respect to the underlying alleged wrongful conduct forming the basis of the derivative claims.

16 Here, on the facts pleaded in the TAC, a majority of Snopes’ board of directors is disinterested and

17 independent with respect to the alleged derivative claims, rendering Plaintiffs’ futility allegations

18 defective as a matter of law. The failure and inability to plead futility is fatal to a derivative claim.
19          Second, Schoentrup and Richmond are not “fair and adequate” representatives of Snopes,

20 as required to assume the role of a shareholder derivative plaintiff. Schoentrup and Richmond are

21 simultaneously asserting direct claims against Snopes, and both have engaged in a series of

22 unlawful actions designed to inflict financial harm on Snopes.                This Court has already

23 acknowledged Plaintiffs’ hostility towards Snopes on numerous occasions, including when it

24 issued a preliminary injunction to enjoin these Plaintiffs’ unlawful conduct and when it issued an

25 OSC re: contempt when faced with prima facie evidence of their intentional disregard for the

26 Court’s earlier injunction. Moreover, Schoentrup has recently associated in as counsel of record

27 for Plaintiffs, causing him to have an irrefutable conflict of interest between his duties to the
28 Plaintiffs and the duties owed to Snopes as a derivative plaintiff.
                                                     6
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3      Page 376 of 732
 1              For these reasons, Snopes respectfully requests the Court sustain its demurrer to Plaintiffs’

 2 derivative claims in the TAC, which are the Fifth, Seventh, Fifteenth, and Seventeenth Causes of

 3 Action. Additionally, because Plaintiffs have already amended their complaint three times, and

 4 because these defects cannot be cured as a matter of law, Snopes requests its demurrer be sustained

 5 without leave to amend.

 6 II.          PERTINENT FACTUAL BACKGROUND 1

 7              A.       The Primary Underlying Dispute

 8              Snopes owns the popular Snopes.com website, which it uses to support and advance the

 9 quality, authenticity, and accuracy of news media. As recognized in Proper Media’s operative
10 Complaint, Snopes.com “is one of the 1000 most popular websites in the United States, … with

11 revenue coming primarily from advertising that appears on the site.” (See Notice of Lodgment

12 (“NOL”) Exh. A [TAC] at ¶ 41.) From August 2015 until early 2017, Plaintiff Proper Media (an

13 entity controlled by Schoentrup and Richmond) provided certain internet advertising services to

14 Snopes pursuant to a General Service Agreement (“GSA”). (Id. at ¶¶ 42, 104.)

15              After Snopes notified Proper Media it was exercising its right to terminate the GSA,

16 Plaintiffs unlawfully held Snopes’ website hostage and refused to relinquish control of its website

17 or its email accounts. (See NOL Exhs. E, F, and G.) Worse, Plaintiffs also improperly withheld all

18 advertising revenues from Snopes—effectively cutting off Snopes’ primary source of income and
19 inflicting severe financial distress on the company. (Ibid.) Plaintiffs also erroneously contended

20 Proper Media was a beneficial owner of 50% of Snopes and that Schoentrup was a director of

21 Snopes, despite never having been appointed to the position, in their unlawful efforts to exert

22 control over Snopes and oust its founder, Defendant/Cross-Complainant DAVID MIKKELSON

23 (“Mikkelson”). (See NOL Exhs. A, B, and I.)

24              B.       Operative Claims and Procedural Posture

25              On May 4, 2017, Plaintiffs initiated this action with a complaint against Snopes and

26 Mikkelson, seeking direct damages based on claims of breach of the GSA, intentional interference

27
     1
         While Snopes disputes the manner in which Plaintiffs characterize underlying facts in their TAC, Snopes nevertheless
28 cites to the TAC and other judicially noticeable material consistent with the applicable standard on demurrer.
                                                              7
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3             Page 377 of 732
 1 with the GSA, civil conspiracy, abuse of control, and corporate waste. (NOL Exh. B [Complaint].)

 2 Notably, Plaintiffs alleged only individual claims, not any derivative claims. (Ibid.) Before

 3 Defendants could respond, Plaintiffs filed their First Amended Complaint on May 16, 2017, adding

 4 allegations that Proper Media was the beneficial owner of Plaintiffs’ shares in Snopes. (NOL Exh.

 5 C [FAC].) Again, Plaintiffs did not plead any derivative claims. (Ibid.) Snopes demurred to the

 6 FAC, which the Court sustained with leave to amend on the grounds that Plaintiffs failed to name

 7 indispensable parties in their amended claims. (NOL Exh. F [Demurrer/PI Order] at pp. 1-2.)

 8          Following Snopes’ demurrer, on September 6, 2017, Plaintiffs filed their Second Amended

 9 Complaint (“SAC”). (NOL Exh. D [SAC].) As to Snopes, the SAC alleged claims for breach of
10 the GSA, involuntary dissolution of corporation, removal of director, quantum meruit, and

11 declaratory relief. (Ibid.) Plaintiffs also added Defendants VINCENT GREEN (“Green”), RYAN

12 MILLER (“Miller”), and TYLER DUNN (“Dunn”) as necessary party defendants, pursuant to the

13 earlier demurrer ruling. (Ibid.) Although Plaintiffs alleged in the SAC that a pre-lawsuit demand

14 on Snopes’ board of directors would be futile with respect to their claims of abuse of control and

15 corporate waste, neither claim was brought derivatively and neither claim included Snopes as

16 party, nominal or otherwise. (Id. at pp. 19-22.)

17          On October 11, 2017, Mikkelson filed a demurrer to Plaintiffs’ SAC, which this Court

18 sustained without leave to amend as to Proper Media. (ROA #138, 246.) On February 5, 2018, the
19 Court entered a judgment of dismissal with prejudice in favor of Mikkelson on all of Proper

20 Media’s claims. (NOL Exh. I [Mikkelson PM Judgment].)

21          On October 31, 2017, Mikkelson filed a cross-complaint against Plaintiff and requested

22 relief under Corporations Code section 709 regarding various corporate governance issues for

23 Snopes. (ROA #147.) On February 9, 2018, the Court heard and granted Mikkelson’s requested

24 relief under Section 709. (ROA #257.) On April 16, 2018, the Court entered judgment on

25 Mikkelson’s Section 709 claim, finding, among other things: (1) that Schoentrup was never a

26 director of Snopes; (2) that Mikkelson had the right to appoint non-party independent director Brad

27 Westbrook to Snopes’ Board of Directors; (3) that Proper Media did not have a beneficial
28 ownership interest in Snopes; (4) that Green and Miller had the right to cast votes as fractional
                                                 8
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3    Page 378 of 732
 1 shareholders; (5) that the ratification of Snopes’ Bylaws was proper; and (6) that the indemnity

 2 provisions of Snopes’ Bylaws are not unlawful. (ROA #258 [2/15/18 minute order]; NOL Exh. J

 3 [Mikkelson 709 Judgment].)

 4          On January 25, 2018, Snopes filed an interpleader action to address the competing claims to

 5 the share certificates comprising 50% of Snopes. (ROA #348.) On April 25, 2018, Miller and

 6 Green answered and cross-complained against Schoentrup and Richmond in the interpleader

 7 action. (ROA #355.) On May 18, 2018, Mikkelson answered and cross-complained against

 8 Schoentrup and Richmond in the interpleader action.          (ROA #356.) On May 25, 2018, the

 9 interpleader action was consolidated with the instant action. (ROA #357.)
10          C.      This Court Denies Plaintiffs’ Preliminary Injunction and Grants Snopes’

11                  Preliminary Injunction

12          As a result of Plaintiffs’ underlying unlawful conduct, Snopes was forced to seek

13 preliminary injunctive relief early in the case just to stay afloat. On June 29, 2017, Snopes applied

14 for a TRO and preliminary injunction. The Court granted Snopes’ TRO in part, requiring Proper

15 Media to turn over $100,000 pending further briefing and a hearing on the preliminary injunction.

16 (NOL Exh. E [TRO/OSC re: PI].)

17          Plaintiffs simultaneously sought a preliminary injunction to enjoin Mikkelson from serving

18 on Snopes’ board of directors, to enjoin Snopes from terminating the GSA, and to order Snopes to
19 produce corporate records in response to Plaintiffs’ alleged shareholder and director requests.

20 (ROA #13.)

21          On August 22, 2017, after further briefing and a hearing, the Court denied Plaintiffs’

22 requested preliminary injunction and granted Snopes’ requested preliminary injunction. (NOL

23 Exh. F [Demurrer/PI Order] at pp. 2-5.) Later, on September 7, 2017, after supplemental briefing

24 and hearings, the Court issued its Preliminary Injunction.       (NOL Exh. G.) The Preliminary

25 Injunction enjoined Proper Media and those acting in concert with it, including Schoentrup and

26 Richmond, from withholding revenues procured from the placement of advertisement on the

27 Snopes.com website, subject to narrowly limited exceptions. (Id. at p. 1.) According to Plaintiffs’
28 own filings, Proper Media “made over $1.1 million in payments to [Snopes] pursuant to the
                                             9
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3    Page 379 of 732
 1 Preliminary Injunction” as of April 2018 (ROA #298, p.1.) – payments reflecting sums Schoentrup

 2 and Richmond unlawfully withheld from Snopes.

 3              Nevertheless, despite having already been admonished by the Court for their efforts to harm

 4 Snopes, Plaintiffs continued to unlawfully withhold Snopes’ own revenues from Snopes in

 5 defiance of the Court’s Preliminary Injunction. Plaintiffs’ defiance and ongoing unlawful conduct

 6 resulted in the Court issuing an Order to Show Cause as to why Proper Media and Schoentrup
                                                                                                2
 7 should not be held in contempt for violating the Preliminary Injunction. (NOL Exh. H [OSC].)

 8              D.       The TAC and Schoentrup’s New Role

 9              On January 28, 2019, Plaintiffs brought a motion for leave to file their then-proposed TAC.

10 (ROA #684-687.) As relevant to this demurrer, the TAC asserts the following new derivative

11 causes of action against Snopes: Fifth Cause of Action for Corporate Waste (derivative); Seventh

12 Cause of Action for Breach of Fiduciary Duty (derivative); Fifteenth Cause of Action for

13 Violations of Business & Professions Code section 17200 (derivative); and Seventeenth Cause of

14 Action for Rescission (derivative). (NOL Exh. A [TAC].)

15              Snopes opposed Plaintiffs’ motion for leave on the grounds that, among other things,

16 Plaintiffs could not assert derivative claims as a matter of law because they were unable to plead or

17 establish futility, and they were not fair and adequate representatives of Snopes. (ROA #760.) The

18 Court ultimately granted Plaintiffs’ motion, but correctly modified its tentative ruling to reflect that
19 Snopes’ board could approve the actions Plaintiffs’ seek in their derivative claims, declining to rule

20 “at this time” that Plaintiffs could not allege demand futility:

21                       Plaintiffs seek to assert derivative claims against Snopes. Plaintiffs,
                         to bring derivative claims, must allege a corporate demand or futility
22                       to do so. (Corp. Code § 800(b); Shields v. Singleton (1993) 15
                         Cal.App.4th 1611, 1618.) While the undisputed facts suggest that
23                       after Westbrook was added as a director, a majority of the board,
                         Westbrook and Richmond, could possibly have approved the actions
24                       Plaintiffs seek, the Court declines to rule, at this time, that Plaintiffs
                         cannot, as a matter of law, allege demand futility.
25

26 (NOL Exh. K [Minute Order; ROA #809] at p. 2 [emphasis added].)

27
     2
         Snopes and Plaintiffs reached a resolution of the OSC ahead of the hearing, and as a result took it off calendar. (ROA
28 #548.)
                                                                10
             MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3             Page 380 of 732
 1          The Court similarly granted Plaintiffs’ motion over Snopes’ objection to Schoentrup and

 2 Richmond serving as fair and adequate representatives of Snopes (ibid.), despite their roles as

 3 adverse parties suing Snopes who have already been found by this Court to have unlawfully

 4 inflicted significant financial strain on Snopes. (NOL Exhs. G and H [PI & OSC Rulings].)

 5          Thereafter, on April 8, 2019, Schoentrup himself filed an Association of Attorney in this

 6 lawsuit, purporting to associate in as counsel of record for Plaintiffs. (ROA #843.) The result is

 7 that Schoentrup is not simply a party suing Snopes while simultaneously attempting to be a

 8 representative of Snopes on the derivative claims, but he is also one of the attorneys suing Snopes

 9 while simultaneously seeking to be Snopes’ representative on the derivative claims.
10          E.      Demurrer Meet & Confer

11          On April 19, 2019, counsel for Snopes met and conferred with Plaintiffs regarding the

12 substance of this demurrer. (Declaration of Ryan C. Caplan (“Caplan Decl.”), ¶ 15.) Plaintiffs

13 chose not to dismiss their derivative claims at that time. (Id. at ¶ 16.)

14 III.     LEGAL STANDARD

15          Snopes disputes the factual allegations of the TAC. Nonetheless, this demurrer assumes, as

16 it must, the truth of the facts alleged therein. It does not, however, assume the truth of allegations

17 that are contradicted by judicially noticeable matters or the truth of unsupported contentions,

18 deductions, or conclusions of fact and law contained in the TAC; indeed, it is improper for the
19 Court to even consider such contentions and conclusions in judging its sufficiency. (C & H Foods

20 Co. v. Hartford Ins. Co. (1984) 163 Cal.App.3d 1055, 1062; Moore v. Regents of Univ. of Cal.

21 (1990) 51 Cal.3d 120, 125; Gentry v. eBay, Inc. (2002) 99 Cal.App.4th 816, 824.) Facts, not

22 conclusions, must be pleaded. (Zumbrun v. Univ. of So. Cal. (1972) 25 Cal.App.3d 1, 8.) General

23 and indefinite assertions of liability are not sufficient within the rules of pleading. (Lavine v.

24 Jessup (1958) 161 Cal.App.2d 59, 69.)

25          A complaint fails to state a cause of action if it omits an essential element of the cause of

26 action sought (Beauchene v. Synanon Foundation, Inc. (1979) 88 Cal.App.3d 342, 348); if no cause

27 of action exists on any theory stated (Otworth v. Southern Pac. Transp. Co. (1985) 166 Cal.App.3d
28 452, 461); or if it appears on its face or from judicially noticed matters that the cause of action is
                                                    11
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3     Page 381 of 732
 1 barred (Code Civ. Proc. § 430.30(a); Halvorsen v. Aramark Uniform Svcs., Inc. (1998) 65

 2 Cal.App.4th 1383, 1398). A demurrer should be sustained without leave to amend if the nature of

 3 the claim is such that it cannot result in liability as a matter of substantive law; in such cases,

 4 amendment will not serve any useful purpose. (See, e.g., Heckendorn v. City of San Marino (1986)

 5 42 Cal.3d 481, 489; Lawrence v. Bank of America (1985) 163 Cal.App.3d 431, 436-37.)

 6 Application of these principles here compels sustaining Snopes’ demurrer without leave to amend.

 7 IV.        PLAINTIFFS’           PURPORTED        DERIVATIVE         CLAIMS        ARE      FATALLY

 8            DEFECTIVE AS A MATTER OF LAW

 9            Schoentrup’s and Richmond’s Fifth, Seventh, Fifteenth, and Seventeenth Causes of Action

10 are pleaded in a derivative capacity on behalf of and for the benefit of Snopes. However, neither

11 Schoentrup nor Richmond is capable of asserting these derivative claims as a matter of law.

12 Preliminarily, the TAC fails to plead futility for these claims, which is prerequisite to any

13 derivative claim.          Additionally, neither Schoentrup nor Richmond is a fair and adequate

14 representative of Snopes, precluding either of them from acting in the capacity of a derivative

15 plaintiff here.

16            A.       Plaintiffs Fail to Plead Facts Establishing the Requisite Board Demand or

17                     Futility for Their Derivative Claims

18                     1.       The Board Demand/Futility Requirement

19            As a precondition for bringing any derivative suit on a corporation’s behalf, a plaintiff must

20 establish with particularly either that he made a demand on the board of directors to act on the

21 corporation’s behalf or that such a demand would have been futile. (Corp. Code § 800(b).) Failure

22 to comply with this demand requirement deprives the plaintiff of standing to pursue his claims.

23 (Shields v. Singleton (1993) 15 Cal.App.4th 1611, 1618.) The purpose of the requirement is to

24 “encourage intracorporate resolution of disputes and to protect the managerial freedom of those to

25 whom the responsibility of running the business is delegated….” (Id. at 1619.) The requirement is

26 also another safeguard against abusive derivative claims. (See Bader v. Anderson (2009) 179

27 Cal.App.4th 775, 790.)
28
                                                      12
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3       Page 382 of 732
 1            A plaintiff who asserts that demand would have been futile must satisfy a high burden. As

 2 one court noted, “the bar is high, the standards are stringent, and the situations where demand will

 3 be excused are rare.” (Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust ex rel. Fed. Nat.

 4 Mortgage Ass’n v. Raines (D.C. Cir. 2008) 534 F.3d 779, 782-83.) The plaintiff also must allege

 5 demand futility “with particularity.” (Corp. Code § 800(b).) The test for demand futility is

 6 whether the facts show a reasonable doubt that (1) the directors are disinterested and independent,

 7 and (2) the challenged transaction was otherwise the product of a valid exercise of business

 8 judgment. (See Oakland Raiders v. Nat’l Football League (2001) 93 Cal.App.4th 572, 587.) If a

 9 plaintiff fails to satisfy the first prong there is a presumption that the board’s actions were the
10 product of a valid exercise of business judgment. (Charter Twp. of Clinton Police & Fire Ret. Sys.

11 v. Martin (2013) 219 Cal.App.4th 924, 935.)

12            General allegations that the directors were involved in, or approved of the wrongdoing, or

13 that the directors face the threat of personal liability for approving the transaction, are insufficient.

14 (See Bader, supra, 179 Cal.App.4th at 790.) Instead, “the court must be apprised of facts specific

15 to each director from which it can conclude that that particular director could or could not be

16 expected to fairly evaluate the claims of the shareholder plaintiff.” (Shields, supra, 15 Cal.App.4th

17 at 1622 [emphasis added].) Thus, Plaintiffs must allege specific facts as to all three directors –

18 Mikkelson, Westbrook, and Richmond.
19                     2.       Plaintiffs’ Erroneous “Quorum” Contention Does Not Establish Futility

20                              as a Matter of Law

21            Plaintiffs attempt to sidestep this analysis in the TAC by pleading, without authority, that a

22 “quorum of disinterested directors” is both required and unattainable here. These statements are

23 contrary to the law, which expressly authorizes counting all directors (including alleged interested

24 directors) for purposes of establishing a quorum. The baseline rule for a corporate action is that

25 “[a] majority of the authorized number of directors constitutes a quorum of the board for the

26 transaction of business.” (Corp. Code § 307(a)(7).) California Corporations Code section 310

27 further makes clear: “Interested or common directors may be counted in determining the
28
                                                      13
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3        Page 383 of 732
 1 presence of a quorum at a meeting of the board or a committee thereof which authorizes,

 2 approves or ratifies a contract or transaction.” (Corp. Code § 310(c) [emphasis added].)

 3            The TAC acknowledges Snopes has three directors:                Mikkelson, Westbrook, and

 4 Richmond. (See, e.g., TAC at ¶ 240(a).) Putting aside Plaintiffs’ attempts to cast Richmond as an

 5 “interested” director for purposes of the futility requirement (addressed below), there is no

 6 obligation that a quorum be established exclusively of disinterested directors. As such, Plaintiffs’

 7 allegations that “Westbrook is the only allegedly disinterested and independent Director” and “a

 8 single Director does not constitute a quorum” does not, and cannot, establish futility. These

 9 allegations are contrary to controlling law and do not excuse Plaintiffs’ fatal futility problem.
10                     3.       Plaintiffs Cannot Plead Futility as a Matter of Law

11            Under the correct analysis, a demand on the board is futile only if a majority of the directors

12 are implicated in the underlying alleged wrongful conduct. Under those circumstances, a demand

13 would in effect be a request to the directors to sue themselves, and it is assumed under the law that

14 such a request would be futile. (See Reed v. Norman (1957) 152 Cal.App.2d 892, 898; Gottesfeld

15 v. Richmaid Ice Cream Co. (1953) 115 Cal.App.2d 854, 860; Smith v. Dorn (1892) 96 Cal. 73.)

16 Put another way, a demand on the board is excused as futile only if a majority of the directors are

17 either interested or not independent (i.e., under the alleged wrongdoer’s control). (Smith, supra, 96

18 Cal. 73; see also, Wickersham v. Crittenden (1985) 106 Cal. 329, 331.)
19            It is undisputed under the allegations of the TAC that neither Westbrook nor Richmond are

20 alleged to have engaged in any of the conduct forming the basis of the derivative causes of action.

21 (See TAC at ¶¶ 201-210, 226-239, 302-310, 336-349.) Preliminarily, Plaintiffs concede Westbrook

22 is disinterested and independent. (See TAC at ¶ 240(f).) Plaintiffs nevertheless go on to allege

23 Richmond is “not disinterested and independent” simply because “he is both a Plaintiff and

24 Defendant in this lawsuit[.]” (See, e.g., TAC at ¶ 240(e).) This conclusory statement, which is not

25 taken as true for purposes of a demurrer, does not reflect the appropriate assessment for

26 determining futility for a derivative claim. Richmond is not alleged to have engaged in the

27 purported wrongdoing, nor is he alleged to be under Mikkelson’s control.
28
                                                       14
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3        Page 384 of 732
 1            “A director will be deemed not to be disinterested if the facts alleged ‘demonstrate[] a

 2 potential personal benefit or detriment to the director as a result of the decision.’” (Bader v.

 3 Anderson (2009) 179 Cal.App.4th 775, 792 [quoting Beam v. Stewart (Del.2004) 845 A.2d 1040,

 4 1049, fn. omitted (Beam); citing Rales v. Blasband (Del.1993) 634 A.2d 927, 936].) “A director is

 5 considered interested where he or she will receive a personal financial benefit from a transaction

 6 that is not equally shared by the stockholders” or “where a corporate decision will have a

 7 materially detrimental impact on a director, but not on the corporation and the stockholders.”

 8 (Rales, supra, 634 A.2d 927, 936.) The TAC alleges no facts contending Richmond received a

 9 personal financial benefit from the underlying conduct forming the basis of the derivative claims.
10 In fact, it alleges the opposite.

11            Similarly, “[i]ndependence means that a director’s decision is based on the corporate merits

12 of the subject before the board rather than extraneous considerations or influences.” (Rales, supra,

13 634 A.2d at 936.) A “lack of independence” is “demonstrated by specific facts ‘showing that the

14 director is ‘beholden’ to an interested director or officer, ‘or so under their influence that their

15 discretion would be sterilized.’ [Citation.]’” (Bader, supra, 179 Cal.App.4th at 792 [quoting In re

16 IAC/InterActiveCorp Securities Litigation (S.D.N.Y.2007) 478 F.Supp.2d 574, 599, quoting Rales,

17 supra, 634 A.2d at p. 936.) Again, the TAC does not allege that Richmond is beholden to

18 Mikkelson—the only director alleged to have undertaken any conduct forming the basis of the
19 derivative claims. In contrast, Richmond is purporting to bring the very derivative claims that he,

20 as a board member, would be asked to approve the corporation bringing if a board demand was

21 made. By asserting derivative claims here, Richmond implicitly concedes his decision would be

22 based on corporate merits by his own standards.

23            Put simply, a demand made upon Richmond in his role as director would not be “futile,” as

24 he himself has chosen to assert the derivative claims in the TAC. Similarly, a demand made upon

25 Westbrook in his role as director would not be futile, as Plaintiffs concede Westbrook is

26 disinterested and independent.       (See, e.g., TAC at ¶ 240(f).)     As Richmond and Westbrook

27 constitute a majority of disinterested directors at Snopes, Plaintiffs cannot plead futility as a matter
28 of law.
                                                     15
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3      Page 385 of 732
 1                  4.     Plaintiffs’ Cause of Action for Waste Fails for a Separate Reason

 2          Additionally, with respect to the Fifth Cause of Action for Corporate Waste, Plaintiffs’

 3 erroneously refer to the period of time leading up to when their SAC was filed, not when the TAC

 4 was filed. Because the Corporate Waste claim was not properly pleaded as a derivative claim in

 5 the SAC, the operative timeframe for assessing futility is the time leading up to the proposed TAC.

 6 (Apple Inc. v. Superior Court (2017) 18 Cal.App.5th 222, 246 [citing Braddock v. Zimmerman

 7 (Del. 2006) 906 A.2d 776. 786 [“Plaintiffs offer no compelling reason—and we have identified

 8 none—for departing from Braddock’s sound conclusion that when an amended complaint asserts

 9 derivative claims that are not already validly in litigation, the demand requirement pertains to the
10 board of directors in place at that time.]; see In re Affiliated Computer Services Shareholders

11 Litigation (Del.Ch. 2009) 2009 Del.Ch. Lexis 35, discussed in Apple, 18 Cal.App.5th at 248

12 [finding the original derivative claims were not validly in litigation when the plaintiffs amended

13 their complaint; thus the plaintiffs were required to make demand at the time they filed the second

14 amended complaint].)

15          Snopes was not named as a party, nominal or otherwise, on Plaintiffs’ prior waste cause of

16 action in the SAC. (NOL Exh. D at p. 21.) It is bedrock law that the corporation must be named as

17 a nominal party-defendant on any derivative action. (Keeler v. Schulte (1957) 47 Cal.2d 801, 803;

18 Stockton v. Ortiz (1975) 47 Cal.App.3d 183, 191-92.) Plaintiffs have argued that a ruling on a
19 demurrer brought by a separate defendant (Mikkelson) to their waste cause of action establishes

20 that the claim was derivative, but Snopes was not a party to that proceeding and is not bound by

21 that ruling. (See Vandenberg v. Superior Court (1999) 21 Cal.4th 815, 828 [when applying non-

22 mutual collateral estoppel, “the party against whom the doctrine is invoked must be bound by the

23 prior proceeding”].) As Snopes was not named on Plaintiffs’ waste claim in the SAC, the claim

24 could not have been derivative and Snopes had no basis to challenge it earlier.

25          In contrast to when the SAC was filed, non-party Westbrook was on the board the period of

26 time leading up to when the TAC was filed. (See TAC at ¶¶ 120-121.) However, Plaintiffs do not

27 acknowledge Westbrook’s presence in their deficient futility allegations for the Fifth Cause of
28 Action. (TAC at ¶ 211.) The failure to address each and every board member for purposes of
                                              16
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3    Page 386 of 732
 1 futility is fatal. (Bader v. Anderson (2009) 179 Cal.App.4th 775, 790.) As such, Plaintiffs fail to

 2 plead the requisite futility as to the amended Fifth Cause of Action, rendering that claim defective

 3 as a matter of law for a separate, independent reason.

 4          B.      Schoentrup and Richmond Cannot Adequately Serve as Fair and Adequate

 5                  Representatives of Snopes

 6          Schoentrup and Richmond are disqualified from bringing derivative claims because they

 7 are overtly hostile to Snopes and cannot fairly and adequately represent the interests of Snopes and

 8 all of its shareholders. It is axiomatic that a derivative plaintiff is not suing for his own benefit, but

 9 rather for the benefit of the corporation and its shareholders. As a result, the derivative plaintiff
10 assumes a fiduciary duty to the other shareholders, and must serve their interests. (See Heckman v.

11 Ahmanson (1985) 168 Cal.App.3d 119, 128-29.) The California Supreme Court has expressly

12 rejected the notion that Corporations Code section 800 does not require that a derivative plaintiff

13 fairly and adequately represents the interests of the company. (See Grosset v. Wenaas (2008) 42

14 Cal.4th 1100, 1115 n.10.) Here, Schoentrup and Richmond cannot serve as fair and adequate

15 representatives of Snopes and its other shareholders for several reasons.

16          A plaintiff who is in litigation against a corporation has a direct conflict of interest that

17 disqualifies him from bringing derivative claims on the same corporation’s behalf. (See, e.g.,

18 Zarowitz v. Bank America Corp. (9th Cir. 1988) 866 F.2d 1164, 1165-66.) Rather, “a plaintiff
19 breaches the duty to fairly and adequately represent the other shareholders when he uses the

20 derivative action as leverage to achieve his own personal objectives.” (Heckmann v. Ahmanson

21 (1985) 168 Cal.App.3d 119, 131.) Here, Schoentrup and Richmond are asserting numerous direct

22 claims against Snopes while purportedly seeking to assume a fiduciary role on Snopes’ behalf.

23 (See TAC at pp. 45-46, 49-54, 61-64, and 67-68.)

24          This Court has already recognized the extensive harm Schoentrup and Richmond have

25 inflicted on Snopes though its issuance of the Preliminary Injunction, which enjoined Plaintiffs

26 from further withholding Snopes’ own revenues and Snopes’ own property, among other things.

27 (See NOL Exh. F and G [Order & PI].) Worse yet, this Court similarly already found there was
28 prima facie evidence that Schoentrup knew they were violating the Preliminary Injunction by
                                              17
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3     Page 387 of 732
 1 continuing to unlawfully withhold Snopes’ own revenues from Snopes. (NOL Exh. H.) This

 2 conduct—over and above simply being a litigation opponent—was done with the specific intent to

 3 inflict harm on the corporation. Neither Schoentrup nor Richmond can fairly and adequately

 4 represent the corporation’s interests when their own conduct—as recognized and enjoined by this

 5 Court—has been in conflict with Snopes’ interests.

 6          Additionally, Schoentrup’s newly adopted role as counsel of record for Plaintiffs provides a

 7 further conflict of interest precluding his ability to fairly and adequately represent Snopes in a

 8 derivative setting.    “[A] stockholder who brings suit on a cause of action derived from the

 9 corporation assumes a position, not technically as a trustee perhaps, but one of a fiduciary
10 character.” (Heckmann, supra, 168 Cal.App.3d at 129.) Similarly, “[t]he relation between attorney

11 and client is a fiduciary relation of the very highest character, and binds the attorney to most

12 conscientious fidelity….” (Barbara A. v. John G. (1983) 145 Cal.App.3d 369, 383 [citing Cox v.

13 Delmas (1893) 99 Cal. 104, 123].) Here, by associating in as counsel of record for Plaintiffs,

14 Schoentrup puts himself in a position of having competing, inconsistent fiduciary duties—one to

15 Plaintiffs who are suing Snopes, and other to Snopes who is defending Plaintiffs’ claims. It is

16 impossible for Schoentrup to be a fair and adequate representative of Snopes’ while simultaneously

17 serving in a fiduciary capacity to Snopes’ adversaries in this very lawsuit.

18          Finally, Schoentrup and Richmond are not the only shareholders who could pursue the

19 purported derivative claim, presuming a showing of board demand futility could be made. As

20 acknowledged in the TAC, Tyler Dunn also has an alleged shareholder interest in Snopes. (TAC at

21 ¶ 48.) While Plaintiffs allege Dunn’s interest “reverted” to them when they allegedly foreclosed on

22 Green and Miller’s interest, any alleged revision remains unresolved and is subject to the pending

23 interpleader action, which has since been consolidated with this action. (See TAC at ¶ 173.)

24          Put simply, neither Schoentrup nor Richmond can fairly and adequately serve as derivative

25 plaintiffs on Snopes’ behalf. (See, e.g., Davis v. Corned, Inc. (6th Cir. 1980) 619 F.2d 588, 593-

26 594.) Schoentrup’s additional role as counsel of record to Plaintiffs, which requires him to have

27 competing fiduciary duties, further precludes him from serving as a corporate representative here.
28 Accordingly, the derivative claims in the TAC fail as a matter of law.
                                                  18
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3    Page 388 of 732
 1 V.         CONCLUSION

 2            Plaintiffs cannot assert their purported derivative claims as a matter of law. On the pleaded

 3 and indisputable facts, Plaintiffs are incapable of pleading or establishing the futility of a prior

 4 board demand necessary for a shareholder plaintiff to bring a derivative claim. Moreover, neither

 5 Schoentrup nor Richmond is capable of fairly and adequately representing Snopes’ interests on the

 6 derivative claims asserted.       Accordingly, Snopes respectfully requests the Court sustain this

 7 demurrer without leave to amend.

 8

 9 DATED: May 7, 2019                                PROCOPIO, CORY, HARGREAVES &
                                                       SAVITCH LLP
10

11
                                                     By:
12                                                         Paul A. Tyrell
                                                           Ryan C. Caplan
13                                                         P. Jacob Kozaczuk
                                                           Attorneys for Defendant/Cross-Complainant,
14                                                         SNOPES MEDIA GROUP, INC., formerly
                                                           known and having appeared as Bardav Inc
15

16

17

18
19

20

21

22

23

24

25

26

27
28
                                                      19
          MEMO OF POINTS AND AUTHORITIES ISO SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3629558.3      Page 389 of 732
                                      1   RICHARD P. SYBERT (SBN: 080731)
                                          rsybert@gordonrees.com
                                      2   KIMBERLY D. HOWATT (SBN: 196921)
                                          khowatt@gordonrees.com
                                      3   HOLLY L. K. HEFFNER (SBN: 245384)
                                          hheffner@gordonrees.com
                                      4   GORDON & REES LLP
                                          101 W. Broadway Suite 2000
                                      5   San Diego, CA 92101
                                          Telephone: (619) 230-7461
                                      6   Facsimile: (619) 696-7124

                                      7   Attorneys for Defendant, Cross-complainant, and Cross-defendant
                                          DAVID MIKKELSON
                                      8

                                      9                             SUPERIOR COURT OF CALIFORNIA

                                     10                                   COUNTY OF SAN DIEGO
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   PROPER MEDIA, LLC, a California limited      )   LEAD CASE NO. 37-2017-00016311-CU-
                                          liability company; CHRISTOPHER               )   BC-CTL
                                     12   RICHMOND, an individual and DREW
      101 W. Broadway Suite 2000




                                                                                       )
                                          SCHOENTRUP, an individual,                   )   CONSOLIDATED WITH CASE NO. 37-
          San Diego, CA 92101




                                     13                                                )   2018-00004335-CU-MC-CTL
                                          Plaintiffs                                   )
                                     14                                                )   NOTICE OF DEMURRER AND DAVID
                                          v.                                               MIKKELSON’S DEMURRER TO
                                     15                                                )   PLAINTIFFS’ THIRD AMENDED
                                          BARDAV INC, a California corporation;        )   COMPLAINT
                                     16   DAVID MIKKELSON, an individual;              )
                                          VINCENT GREEN, an individual; RYAN           )   Date:    August 30, 2019
                                     17   MILLER, an individual; and TYLER             )   Time:    10:30 a.m.
                                          DUNN, an individual,                         )   Dept.:   C-68
                                     18                                                )   Judge:   Hon. Richard Whitney
                                          Defendants.                                  )
                                     19                                                )   IMAGED FILE
                                                                                       )
                                     20   AND RELATED CROSS-ACTIONS.                   )   Interpleader Complaint Filed: January 25,
                                                                                       )   2018
                                     21                                                    Trial Date: April 12, 2019
                                                                                       )
                                     22                                                )
                                                                                       )
                                     23                                                )

                                     24

                                     25

                                     26

                                     27

                                     28


                                                                Page
                                               NOTICE OF DEMURRER AND 390 of 732 TO PLAINTIFFS’ THIRD AMENDED
                                                                      DEMURRER
                                                                        COMPLAINT
                                      1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                                      2           PLEASE TAKE NOTICE THAT on August 30, 2019 at 10:30 a.m. in Department 68

                                      3   of the above-entitled Court, defendant and cross-complainant in the lead case DAVID

                                      4   MIKKELSON (“Mr. Mikkelson”) will and hereby does demur to the third amended complaint

                                      5   (“TAC”) filed by plaintiffs PROPER MEDIA, LLC, DREW SCHOENTRUP and

                                      6   CHRISTOPHER RICHMOND (collectively “Plaintiffs”).

                                      7           This demurrer is brought both generally and specifically pursuant to California Code of

                                      8   Civil Procedure § 430.10, et seq. and the additional statutory and decisional law set forth in the

                                      9   memorandum of points and authorities filed herewith, and is made as follows and on the

                                     10   following grounds:
GORDON REES SCULLY MANSUKHANI, LLP




                                     11                               DEMURRER TO FIFTH CAUSE OF ACTION

                                     12                           FOR CORPORATE WASTE (DERIVATIVELY)
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13           The cause of action fails for lack of standing, as Plaintiffs Schoentrup and Richmond are

                                     14   not proper derivative plaintiffs and did not make or are excused from proper demand. (Code

                                     15   Civ. Proc. § 430.10 (b), (e), (f); Corp. Code § 800.)

                                     16                          DEMURRER TO SEVENTH CAUSE OF ACTION

                                     17                     FOR BREACH OF FIDUCIARY DUTY (DERIVATIVELY)

                                     18           The cause of action fails for lack of standing, as Plaintiffs Schoentrup and Richmond are

                                     19   not proper derivative plaintiffs and did not make or are excused from proper demand; further,

                                     20   plaintiffs fail to allege facts sufficient or adequately certain to state this cause of action. (Code

                                     21   Civ. Proc. § 430.10 (b), (e), (f); Corp. Code § 800.)

                                     22          DEMURRER TO TWELFTH CAUSE OF ACTION FOR BREACH CONTRACT

                                     23           Plaintiffs Proper Media, Schoentrup, and Richmond each and all fail to allege facts

                                     24   sufficient or adequately certain to state this cause of action against Mr. Mikkelson. (Code Civ.

                                     25   Proc. § 430.10 (e), (f).)

                                     26   ///

                                     27   ///

                                     28   ///
                                                                             -1-
                                                                 Page 391
                                                NOTICE OF DEMURRER AND    of 732 TO PLAINTIFFS’ THIRD AMENDED
                                                                       DEMURRER
                                                                         COMPLAINT
                                      1     DEMURRER TO THIRTEENTH CAUSE OF ACTION FOR BREACH OF PROMISSORY

                                      2                                ESTOPPEL/SPECIFIC PERFORMANCE

                                      3           Plaintiffs Proper Media, Schoentrup, and Richmond each and all fail to allege facts

                                      4   sufficient or adequately certain to state all elements of this cause of action against Mr.

                                      5   Mikkelson. (Code Civ. Proc. § 430.10 (e), (f).)

                                      6            DEMURRER TO FOURTEENTH CAUSE OF ACTION FOR DEFAMATION

                                      7           Plaintiff Proper Media fails to allege facts sufficient or adequately certain to state all

                                      8   elements of this cause of action against Mr. Mikkelson, particularly against the defense of

                                      9   truth. (Code Civ. Proc. § 430.10 (e), (f).) Moreover, it is barred by the litigation privilege and

                                     10   first amendment protections. (Civ. Code § 47(b).)
GORDON REES SCULLY MANSUKHANI, LLP




                                     11    DEMURRER TO FIFTEENTH CAUSE OF ACTION FOR VIOLATION OF CALIFORNIA

                                     12           UNFAIR COMPETITION LAW – CAL. BUS. & PROF. CODE 17200, ET SEQ.
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13                                            (DERIVATIVELY)

                                     14           The cause of action fails for lack of standing because Plaintiffs Schoentrup and

                                     15   Richmond are not proper derivative plaintiffs and did not make or are excused from proper

                                     16   demand. (Corp. Code § 800.) They further lack standing for failure to allege facts establishing

                                     17   such under Bus. & Prof. Code § 17204. Further, plaintiffs fail to allege facts sufficient or

                                     18   adequately certain to state unfair, unlawful, or fraudulent conduct by Mr. Mikkelson. (Code Civ.

                                     19   Proc. § 430.10 (b), (e), (f).) Moreover, it is barred by the litigation privilege and first

                                     20   amendment protections. (Civ. Code § 47(b).)

                                     21    DEMURRER TO SIXTEENTH CAUSE OF ACTION FOR VIOLATION OF CALIFORNIA

                                     22           UNFAIR COMPETITION LAW – CAL. BUS. & PROF. CODE 17200, ET SEQ.

                                     23                                            (DERIVATIVELY)

                                     24           The cause of action fails for lack of standing, as plaintiff Proper Media fails to state facts

                                     25   establishing such under Bus. & Prof. Code § 17204. Further, plaintiffs fail to allege facts

                                     26   sufficient or adequately certain to state unfair, unlawful, or fraudulent conduct by Mr. Mikkelson

                                     27   under this cause of action. (Code Civ. Proc. § 430.10 (b), (e), (f).) Moreover, it is barred by the

                                     28   litigation privilege and first amendment protections. (Civ. Code § 47(b).)
                                                                           -2-
                                                               Page 392
                                              NOTICE OF DEMURRER AND    of 732 TO PLAINTIFFS’ THIRD AMENDED
                                                                     DEMURRER
                                                                       COMPLAINT
                                      1            DEMURRER TO SEVENTEENTH CAUSE OF ACTION FOR RESCISSION

                                      2                                            (DERIVATIVELY)

                                      3          The cause of action fails for lack of standing, as plaintiffs Schoentrup and Richmond are

                                      4   not proper derivative plaintiffs and did not make or are excused from proper demand. (Corp.

                                      5   Code § 800.) Further, Plaintiffs fail to allege facts sufficient or adequately certain to state this

                                      6   cause of action, namely, any legal or factual basis for rescission, which is a remedy and not an

                                      7   independent claim. (Code Civ. Proc. § 430.10 (e), (f); Nakash v. Superior Court (1997) 196

                                      8   Cal.App.3d 59, 70.)

                                      9      DEMURRER TO EIGHTEENTH CAUSE OF ACTION FOR DECLARATORY RELIEF

                                     10          Plaintiffs Proper Media, Schoentrup, and Richmond each and all fail to allege facts
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   sufficient or adequately certain to state all elements of this cause of action, because the court can

                                     12   determine the controversy alleged as a matter of law and they do not have proper standing to
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   bring this claim. (Code Civ. Proc. §§ 430.10 (b), (e), (f), 1060.)

                                     14      DEMURRER TO SIXTEENTH AND EIGHTEENTH CAUSE OF ACTION BY PROPER

                                     15   MEDIA FOR VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW – CAL. BUS.

                                     16                  & PROF. CODE 17200, ET SEQ. AND DELCARATORY RELIEF

                                     17          Plaintiff Proper Media is barred from asserting the 16th and 18th causes of action, under

                                     18   the UCL and for declaratory relief, respectively, based upon the doctrine of res judicata pursuant

                                     19   to this Court’s 2/22/18 Judgment [ROA 264, 265], and thus they fail to allege facts sufficient or

                                     20   adequately certain to state this cause of action. (Code Civ. Proc. § 430.10 (e), (f); DKN Holdings

                                     21   LLC v. Faerber (2015) 61 Cal.4th 813, 824.)

                                     22        DEMURRER TO TWELFTH, THIRTEENTH, FOURTENNTH, SIXTEENTH, AND

                                     23    EIGHTEENTH CAUSES OF ACTION BY PROPER MEDIA AGAINST MR. MIKKELSON

                                     24          The court lacks jurisdiction over the following causes of action asserted by Proper Media

                                     25   against Mr. Mikkelson because the case of “Proper Media v. David Mikkelson” has concluded

                                     26   by this Court’s 2/22/18 Judgment [ROA 264, 265], is severable from the remainder of the case,

                                     27   and is not barred by the one final judgment rule, all of which the court can determine even over

                                     28   its previous ruling on plaintiffs’ motion for leave to amend (which presents a different standard
                                                                           -3-
                                                               Page 393
                                              NOTICE OF DEMURRER AND    of 732 TO PLAINTIFFS’ THIRD AMENDED
                                                                     DEMURRER
                                                                       COMPLAINT
                                      1   of proof than that presented by the present demurrer): 12th – Breach of Contract; 13th –

                                      2   Promissory Estoppel/Specific Performance; 14th – Defamation; 16th - Violation of Bus. & Prof.

                                      3   Code 17200; and 18th – Declaratory Relief. (Code Civ. Proc. §§ 430.10(a), 577; Aspeitia v.

                                      4   California Trust Co. (1958) 158 Cal. App. 2d 150; Diamond Heights Village Assn., Inc. v.

                                      5   Financial Freedom Senior Funding Corp. (2011) 196 Cal.App.4th 29; Howe v. Key System

                                      6   Transit Co. (1926) 198 Cal. 525; National Electric Supply Co. v. Mt. Diablo Unified School Dist.

                                      7   (1960), 187 Cal. App. 2d 418; Le Francios v. Goel (2005) 35 Cal.4th 1094.

                                      8          This demurrer will be based on this notice of demurrer and demurer, the corresponding

                                      9   memorandum of points and authorities, the Declaration of Kimberly D. Howatt, the judicially

                                     10   noticeable materials cited from the Register of Actions, and otherwise, and all pleadings and
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   papers on file in this action, and upon such further oral and written argument and evidence as

                                     12   may be presented at or prior to the hearing of this matter.
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13

                                     14   Dated: May 7, 2019                           GORDON REES SCULLY MANSUKHANI, LLP
                                     15                                                       By:
                                                                                                        Richard P. Sybert
                                     16                                                                 Kimberly D. Howatt
                                                                                                        Holly L.K. Heffner
                                     17                                                                 Attorneys for Defendant, Cross-
                                                                                                        complainant, and Cross-defendant
                                     18                                                                 DAVID MIKKELSON
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                           -4-
                                                               Page 394
                                              NOTICE OF DEMURRER AND    of 732 TO PLAINTIFFS’ THIRD AMENDED
                                                                     DEMURRER
                                                                       COMPLAINT
                                      1   RICHARD P. SYBERT (SBN: 080731)
                                          rsybert@gordonrees.com
                                      2   KIMBERLY D. HOWATT (SBN: 196921)
                                          khowatt@gordonrees.com
                                      3   HOLLY L. K. HEFFNER (SBN: 245384)
                                          hheffner@gordonrees.com
                                      4   GORDON & REES LLP
                                          101 W. Broadway Suite 2000
                                      5   San Diego, CA 92101
                                          Telephone: (619) 230-7461
                                      6   Facsimile: (619) 696-7124

                                      7   Attorneys for Defendant, Cross-complainant, and Cross-defendant
                                          DAVID MIKKELSON
                                      8

                                      9                               SUPERIOR COURT OF CALIFORNIA

                                     10                                     COUNTY OF SAN DIEGO
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   PROPER MEDIA, LLC, a California limited)         LEAD CASE NO. 37-2017-00016311-CU-
                                          liability company; CHRISTOPHER         )         BC-CTL
                                     12   RICHMOND, an individual and DREW
      101 W. Broadway Suite 2000




                                                                                 )
                                          SCHOENTRUP, an individual,             )         CONSOLIDATED WITH CASE NO. 37-
          San Diego, CA 92101




                                     13                                          )         2018-00004335-CU-MC-CTL
                                          Plaintiffs                             )
                                     14                                          )         DAVID MIKKELSON’S MEMORANDUM
                                          v.                                               OF POINTS AND AUTHORITIES IN
                                     15                                          )         SUPPORT OF DEMURRER TO
                                          BARDAV INC, a California corporation;  )         PLAINTIFFS’ THIRD AMENDED
                                     16   DAVID MIKKELSON, an individual;        )         COMPLAINT
                                          VINCENT GREEN, an individual; RYAN     )
                                     17   MILLER, an individual; and TYLER DUNN, )         Date:    August 30, 2019
                                          an individual,                         )         Time:    10:30 a.m.
                                     18                                          )         Dept.:   C-68
                                          Defendants.                            )         Judge:   Hon. Richard Whitney
                                     19                                          )
                                                                                 )         IMAGED FILE
                                     20   AND RELATED CROSS-ACTIONS.             )
                                                                                 )         Interpleader Complaint Filed: January 25,
                                     21                                                    2018
                                                                                 )
                                                                                           Trial Date: April 12, 2019
                                     22                                          )

                                     23

                                     24          Defendant and cross-complainant DAVID MIKKELSON (“Mr. Mikkelson”) hereby

                                     25   submits the following memorandum of points and authorities in support of his general and

                                     26   specific demurrer to the Third Amended Complaint (“TAC”) filed by plaintiffs PROPER

                                     27   MEDIA, DREW SCHOENTRUP, and CHRISTOPHER RICHMOND (collectively “Plaintiffs”),

                                     28   as outlined in the Notice of Demurrer and Demurrer filed herewith.


                                                              Page 395 ofOF
                                          DAVID MIKKELSON’S MEMORANDUM    732POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1                                                 TABLE OF CONTENTS

                                      2                                                                                                                 Page
                                          I.      AUTHORITY FOR DEMURRER ..................................................................................... 1
                                      3
                                          II.     SEVENTH COUNT FOR BREACH OF FIDUCIARY DUTY (AND FIFTH
                                      4
                                                  COUNT FOR CORPORATE WASTE) ............................................................................. 1
                                      5
                                          III.    TWELFTH CAUSE OF ACTION FOR BREACH OF CONTRACT ............................... 4
                                      6
                                          IV.     THIRTEENTH CAUSE OF ACTION FOR PROMISSORY ESTOPPEL........................ 5
                                      7
                                          V.      FOURTEENTH CAUSE OF ACTION FOR DEFAMATION .......................................... 6
                                      8
                                          VI.     FIFTEENTH CAUSE OF ACTION FOR UNFAIR COMPETITION .............................. 7
                                      9
                                          VII.    SIXTEENTH CAUSE OF ACTION FOR UNFAIR COMPETITION ........................... 12
                                     10
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   VIII.   SEVENTEENTH CAUSE OF ACTION FOR RECISSION ........................................... 14

                                     12   IX.     EIGHTEENTH CAUSE OF ACTION FOR DECLARATORY RELIEF ....................... 14
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   X.      PROPER MEDIA CLAIMS (16TH AND 18TH) BARRED BY RES JUDICATA ............ 15

                                     14   XI.     PROPER MEDIA CLAIMS FOR WHICH THE COURT LACKS
                                                  JURISDICTION ............................................................................................................... 15
                                     15
                                          XII.    CONCLUSION ................................................................................................................. 16
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                              Page 396 ofOF
                                          DAVID MIKKELSON’S MEMORANDUM    732POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1                                                  TABLE OF AUTHORITIES

                                      2                                                                                                                                   Page(s)
                                          Cases
                                      3
                                          Bader v. Anderson
                                      4     (2009) 179 Cal.App.4th 775 ....................................................................................................... 3
                                      5   Bank of the West v. Superior Court
                                            (1992) 2 Cal.4th 1254 ................................................................................................................. 9
                                      6
                                          Barquis v. Merchants Collection Assn.
                                      7     (1972) 7 Cal.3d 94 .............................................................................................................. 11, 12
                                      8   Bernstein v. Piller
                                            (1950) 98 Cal.App.2d 441 .......................................................................................................... 1
                                      9
                                          Birdsong v. Apple, Inc.
                                     10     (9th Cir. 2009) 590 F.3d 955 .......................................................................................... 8, 12, 13
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   Biren v. Equality Emerg. Med. Group, Inc.
                                            (2002) 102 Cal.App.4th 125 ....................................................................................................... 4
                                     12
      101 W. Broadway Suite 2000




                                          Blakemore v. Superior Court
          San Diego, CA 92101




                                     13     (2005) 129 Cal.App.4th 36 ......................................................................................................... 9
                                     14   Blank v. Kirwan
                                            (1985) 39 Cal.3d 311 ................................................................................................................ 16
                                     15
                                          Buckland v. Threshold Enters., Ltd.
                                     16     (2007) 155 Cal. App. 4th 798 ................................................................................................... 12
                                     17   Californians for Disability Rights v. Mervyn's, LLC
                                            (2006) 39 Cal.4th 223, fn. 2. ....................................................................................................... 7
                                     18
                                          Campanelli v. Regents of the Univ. of Cal.
                                     19     (1996) 44 Cal. App. 4th 572 ....................................................................................................... 6
                                     20   Cel-Tech Comm., Inc. v. Los Angeles Cellular Tel. Co.
                                            (1999) 20 Cal.4th 163 ................................................................................................................. 9
                                     21
                                          DKN Holdings LLC v. Faerber
                                     22    (2015) 61 Cal.4th 813 ............................................................................................................... 15
                                     23   Dove Audio, Inc. v. Rosenfeld
                                            (1996) 47 Cal.App.4th 777 ....................................................................................................... 10
                                     24
                                          Farmers Ins. Exchange v. Superior Court
                                     25     (1992) 2 Cal.4th 377 ................................................................................................................... 9
                                     26   Finley v. Superior Court
                                            (2000) 80 Cal.App.4th 1152 ....................................................................................................... 4
                                     27
                                          First Commercial Mortgage Co. v. Reece
                                     28     (2001) 89 Cal.App.4th 731 ......................................................................................................... 4


                                                              Page 397 ofOF
                                          DAVID MIKKELSON’S MEMORANDUM    732POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   Frank Pisano & Assoc. v. Taggart
                                            (1972) 29 Cal.App.3d 1 ............................................................................................................ 10
                                      2
                                          Gertz v. Robert Welch, Inc.
                                      3     (1974) 418 U.S. 323 .................................................................................................................... 6

                                      4   Gill v. Hughes
                                            (1991) 227 Cal. App. 3d 1299 .................................................................................................... 6
                                      5
                                          Gomes v. Countrywide Home Loans, Inc.
                                      6     (2011) 192 Cal.App.4th 1149) ................................................................................................ 1, 9

                                      7   Hagberg v. California Federal Bank
                                            (2004) 32 Cal.4th 350) .............................................................................................................. 10
                                      8
                                          Hall v. Time, Inc.
                                      9     (2008) 158 Cal.App.4th 847 ....................................................................................................... 8

                                     10   Heckmann v. Ahmanson
GORDON REES SCULLY MANSUKHANI, LLP




                                            (1985) 168 Cal.App.3d 119 ........................................................................................................ 1
                                     11
                                          Jackson v. Underwriters’ Report, Inc.
                                     12     (1937) 21 Cal.App.2d 591 .......................................................................................................... 1
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   Jara v. Suprema Meats
                                            (2004) 121 Cal.App.4th 1238 ................................................................................................... 15
                                     14
                                          Jones v. Wachovia Bank
                                     15     (2014) 230 Cal.App.4th 935. ...................................................................................................... 5

                                     16   Kajima/Ray Wilson v. L.A. Met. Transp. Authority
                                            (2000) 23 Cal.4th 305 ............................................................................................................. 5, 6
                                     17
                                          Khoury v. Maly’s of California
                                     18     (1993) 14 Cal.App.4th 612 ....................................................................................................... 12

                                     19   Ladas v. California State Automobile Assn.
                                            (1993) 19 Cal.App.4th 761 ......................................................................................................... 5
                                     20
                                          Lazar v. Super. Ct.
                                     21     (1996) 12 Cal.4th 63) .................................................................................................................. 1

                                     22   Meyer v. Sprint Speum L.P.
                                            (2009) 45 Cal.4th 634 .............................................................................................................. 14
                                     23
                                          Morales v. Cooperative of American Physicians, Inc.
                                     24    (9th Cir. 1999) 180 F.3d 1060 .................................................................................................. 10

                                     25   Nakash v. Superior Court
                                            (1997) 196 Cal.App.3d 59 ........................................................................................................ 14
                                     26
                                          Nelson v. Anderson
                                     27     (1999) 72 Cal.App.4th 111 ......................................................................................................... 2

                                     28


                                                              Page 398 ofOF
                                          DAVID MIKKELSON’S MEMORANDUM    732POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   Oakland Raiders v. Nat’l Football League
                                            (2001) 93 Cal.App.4th 572 ..................................................................................................... 2, 3
                                      2
                                          O'Connor v. McGraw-Hill
                                      3     (1984) 159 Cal.App.3d 478 ........................................................................................................ 6

                                      4   O'Keefe v. Kompa
                                            (2000) 84 Cal.App.4th 130 ....................................................................................................... 10
                                      5
                                          People v. Casa Blanca Convalescent Homes
                                      6     (1984) 159 Cal.App.3d 509 ...................................................................................................... 11

                                      7   Peterson v. Cellco Partnership
                                            (2008) 164 Cal.App.4th 1583 ..................................................................................................... 7
                                      8
                                          Philbrook v. Randall
                                      9     (1924) 195 Cal. 95 ...................................................................................................................... 1

                                     10   Pierce v. Lyman
GORDON REES SCULLY MANSUKHANI, LLP




                                            (1991) 1 Cal.App.4th 1093 ......................................................................................................... 3
                                     11
                                          Pirelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Raines
                                     12     (D.C. Cir. 2008) 534 F.3d 779 .................................................................................................... 2
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   Rubin v. Green
                                            (1993) 4 Cal.4th 1187 ............................................................................................................... 10
                                     14
                                          Schuster v. Gardner
                                     15     (2005) 127 Cal.App.4th 305 ................................................................................................. 3, 15

                                     16   Shields v. Singleton
                                            (1993) 15 Cal.App.4th 1611 ....................................................................................................... 2
                                     17
                                          Tarmann v. State Farm Mut. Auto. Ins. Co.
                                     18     (1991) 2 Cal.App.4th 153 ......................................................................................................... 13

                                     19   Taus v. Loftus
                                            (2007) 40 Cal.4th 683 ................................................................................................................. 6
                                     20
                                          Underwager v. Channel 9 Austl.
                                     21     (9th Cir. 1995) 69 F.3d 361 ........................................................................................................ 6

                                     22   Zarowitz v. Bank of America Corp.
                                            (9th Cir. 1988) 866 F.2d 1164 .................................................................................................... 1
                                     23
                                          Statutes
                                     24
                                          Business & Professions Code
                                     25     Section 17204 ....................................................................................................................... 7, 12

                                     26   Civil Code
                                            Section 47 ........................................................................................................................... 10, 13
                                     27
                                          Civil Code
                                     28     Section 1689 ............................................................................................................................. 14


                                                              Page 399 ofOF
                                          DAVID MIKKELSON’S MEMORANDUM    732POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   Code Civil Procedure
                                            Section 1060 ............................................................................................................................. 14
                                      2
                                          Code Civil Procedure
                                      3     Section 430.41 .......................................................................................................................... 16

                                      4   Code of Civil Procedure
                                            Section 430.10 ...................................................................................................................... 1, 15
                                      5
                                          Corporate Code
                                      6     Section 307 ............................................................................................................................... 11

                                      7   Corporate Code
                                            Section 310 ................................................................................................................... 10, 11, 14
                                      8
                                          Corporate. Code
                                      9     Section 317 ......................................................................................................................... 10, 14

                                     10   Corporations Code
GORDON REES SCULLY MANSUKHANI, LLP




                                            Section 800 ............................................................................................................................. 2, 7
                                     11

                                     12
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28


                                                              Page 400 ofOF
                                          DAVID MIKKELSON’S MEMORANDUM    732POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   I.     AUTHORITY FOR DEMURRER

                                      2          A demurrer should be sustained where the complaint fails to allege facts sufficient to

                                      3   constitute a cause of action, or where the pleadings are “uncertain,” that is, they are “ambiguous

                                      4   or unintelligible.” Code Civ. Proc. § 430.10 (e, f). It is also proper where the either the plaintiff

                                      5   lacks standing, or the trial court lacks jurisdiction for the claims asserted. Code Civ. Proc. §

                                      6   430.10 (a), (b). The question of a privilege apparent on the face of the pleadings may also be

                                      7   raised by demurrer. Jackson v. Underwriters’ Report, Inc. (1937) 21 Cal.App.2d 591 , 593.

                                      8   Important principles upon demurrer include: i) conclusions of law are not treated as facts for the

                                      9   purposes of a demurrer (Lazar v. Super. Ct. (1996) 12 Cal.4th 631 , 645); ii) allegations of

                                     10   material facts which are unclear or left to surmise are subject to demurrer for uncertainty
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   (Bernstein v. Piller (1950) 98 Cal.App.2d 441 , 443-444; Philbrook v. Randall (1924) 195 Cal. 95

                                     12   , 103); and – significant to the TAC – iii) an allegation made “on information and belief” is
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   insufficient where it does not identify the information that leads plaintiff to believe it to be true

                                     14   (Gomes v. Countrywide Home Loans, Inc. (2011) 192 Cal.App.4th 1149 , 1158-59).

                                     15   II.    SEVENTH COUNT FOR BREACH OF FIDUCIARY DUTY (AND FIFTH
                                                 COUNT FOR CORPORATE WASTE)
                                     16
                                                 Plaintiffs Schoentrup and Richmond seek to assert a separate (and second) claim for
                                     17
                                          breach of fiduciary duty, derivatively for SMG. This new cause of action fails on multiple bases.
                                     18
                                                 As to the threshold issue of standing, a plaintiff who is in litigation against a corporation
                                     19
                                          has a direct conflict of interest that disqualifies him from bringing derivative claims on the same
                                     20
                                          corporation’s behalf. Zarowitz v. Bank of America Corp. (9th Cir. 1988) 866 F.2d 1164, 1165-66.
                                     21
                                          Indeed, “a plaintiff breaches the duty to fairly and adequately represent the other shareholders
                                     22
                                          when he uses the derivative action as leverage to achieve his own personal objectives.”
                                     23
                                          Heckmann v. Ahmanson (1985) 168 Cal.App.3d 119, 131. Here, thus, Schoentrup and Richmond
                                     24
                                          have a direct conflict of interest that precludes them from serving as derivative plaintiffs for
                                     25
                                          SMG, namely that they are both suing SMG in their individual capacities. (TAC 9th, 12th, 13th, and
                                     26
                                          18th counts.) By the 12th and 13th causes of action, in particular, Schoentrup and Richmond seek
                                     27
                                          to recover monetary damages for themselves and their own personal interests.
                                     28
                                                                           -1-
                                                              Page 401 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF  POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1          There are further grounds demonstrative of a conflict: Schoentrup and Richmond are

                                      2   individual defendants to the Second Amended Cross-complaint of SMG. Also, Schoentrup has

                                      3   recently made an appearance as “counsel of record” in this case, purporting to be the attorney

                                      4   representing each himself, Richmond, Proper Media, and PubLife LLC in both the prosecution of

                                      5   and defense against the various claims by/against SMG in this lawsuit. Furthermore, Richmond is

                                      6   on the SMG Board of Directors that, as discussed infra, he intentionally bypassed in bringing this

                                      7   derivative suit. Altogether, Schoentrup and Richmond are plainly in direct conflict with the

                                      8   corporation, and cannot establish standing as derivative plaintiffs in this case.

                                      9          Moreover, in order to establish standing for a derivative claim, a plaintiff must comply

                                     10   with the statutory requirements, namely, the Corp. Code § 800(b) requirement that a derivative
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   plaintiff both, 1) make a pre-litigation demand on the corporation prior to initiating the lawsuit,

                                     12   and 2) “allege[] in the complaint with particularity plaintiff’s efforts to secure from the board such
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   action as plaintiff desires, or the reasons for not making such effort, and allege[] further that

                                     14   plaintiff has either informed the corporation or the board in writing of the ultimate facts of each

                                     15   cause of action against each defendant or delivered to the corporation or the board a true copy of

                                     16   the complaint which plaintiff proposes to file.” Corp. Code § 800(b)(2) [emphasis added]. “‘No

                                     17   action may be instituted or maintained’ unless there has been compliance with the statute.”

                                     18   Nelson v. Anderson (1999) 72 Cal.App.4th 111, 127 . “Failure to comply with the requirements

                                     19   of the statute deprives a litigant of standing.” Id ., citing Shields v. Singleton (1993) 15

                                     20   Cal.App.4th 1611, 1618 . Plaintiffs admit that they did not comply with this demand requirement

                                     21   (TAC ¶ 240); further, they fail to establish basis to be excused from doing so.

                                     22          For a plaintiff seeking to be excused from demand based upon futility, “the bar is high, the

                                     23   standards are stringent, and the situations where demand will be excused are rare.” Pirelli

                                     24   Armstrong Tire Corp. Retiree Med. Benefits Trust v. Raines (D.C. Cir. 2008) 534 F.3d 779, 782-

                                     25   83. The test for futility is whether the facts alleged show a reasonable doubt that, 1) the directors

                                     26   are disinterested and independent, and, 2) the challenged transaction was otherwise the product of

                                     27   a valid exercise of business judgment. Oakland Raiders v. Nat’l Football League (2001) 93

                                     28   Cal.App.4th 572, 587. General allegations that the directors were involved in or approved of the
                                                                           -2-
                                                              Page 402 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF  POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   wrongdoing, or that the directors face the threat of personal liability for approving the transaction,

                                      2   are not sufficient. Bader v. Anderson (2009) 179 Cal.App.4th 775, 790.

                                      3           Here, Plaintiffs fail to meet this standard. Of the three directors on the SMG Board,

                                      4   Plaintiffs superficially allege that Mr. Mikkelson is interested in this case, pointing to nothing

                                      5   more than their own allegations, which without more do not disqualify him. Plaintiffs ignore the

                                      6   possibility that Snopes could vote to pursue their proposed claims on behalf of the corporation in

                                      7   the absence of Mikkelson’s vote, as there remain two other votes on the board – including

                                      8   Richmond himself. They admit that Mr. Westbrook is a “disinterested and independent” SMG

                                      9   director. (TAC ¶ 240(f).) Furthermore, contrary to their theory, there is no requirement under the

                                     10   law or SMG’s Bylaws that a quorum exist with only the alleged disinterested directors (see TAC,
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   Exhibit E (SMG Bylaws)); the inquiry is whether the potential votes on the requested corporate

                                     12   action are disinterested and independent. Oakland Raiders, supra, 93 Cal.App.4th at 587.
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13           (Significantly, this same defect exists as to one of Plaintiffs’ older claims, i.e., the Fifth

                                     14   Cause of Action for Corporate Waste, which was allowed to stand in February 2018 before

                                     15   Westbrook and Richmond joined the Board and before Schoentrup appeared as counsel of record.

                                     16   Such cause of action is thus properly dismissed for the same lack of derivative standing.)

                                     17           Further, Plaintiffs fail to plead proper facts to state the requisite elements of this claim1 –

                                     18   in particular, an actual breach of a duty or resultant damages to SMG. This is significant, because

                                     19   an action is derivative only if ‘the gravamen of the complaint is injury to the corporation …’.”

                                     20   Schuster v. Gardner (2005) 127 Cal.App.4th 305, 313 [emphasis added] . As purported support

                                     21   for this count, Plaintiffs’ theories of a breach of fiduciary duty are based upon assertions that

                                     22   either identify injury to Proper Media, or were previously rejected by Judge Hayes. (See, ROA

                                     23   99, as quoted infra.) They allege that Mr. Mikkelson purportedly breached his duty to SMG by, i)

                                     24   using his 2016 CEO compensation monies that Schoentrup and Richmond approved (TAC ¶¶ 63-

                                     25   67, 234(1), (2)); compare, ROA 99, pp. 2-32); ii) terminating the GSA with Proper Media and

                                     26
                                          1
                                     27      The elements of a breach of fiduciary duty claim are: 1) a relationship giving rise to a fiduciary duty, 2) its
                                          breach, and 3) damage proximately caused thereby. Pierce v. Lyman (1991) 1 Cal.App.4th 1093, 1011.
                                          2
                                     28      In denying Plaintiffs’ motion, Judge Hayes noted: “Schoentrup signed off on the compensation agreement under
                                          which Mikkelson was paid and only raised an issue with it once the GSA was terminated by Bardav.”
                                                                           -3-
                                                              Page 403 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF  POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   interfering with Proper Media’s performance (TAC ¶ 234(3), (4); compare, ROA 99, p. 3

                                      2   (“Bardav was within its rights to terminate the GSA”)); iii) hiring Green and Miller from Proper

                                      3   Media and working with them to the benefit of SMG (TAC ¶ 234(5)-(7)); iv) not honoring

                                      4   Plaintiffs’ inspection demand (TAC ¶ 234(8); compare, ROA 99, pp. 3-43); v) not directing SMG

                                      5   to pay corporate money to Plaintiffs under an alleged contract (TAC ¶ 234(9)); vi) voting in favor

                                      6   of litigation fee advancement for authorized persons under the Corporations Code and SMG

                                      7   Bylaws (TAC ¶ 234(10); Exh. E, Sec. 6.3); and, vii) collecting money for SMG through a

                                      8   GoFundMe campaign that includes statements that are critical of Proper Media (TAC ¶ 234(11)).

                                      9   These flawed allegations do not support a claim on behalf of SMG for a breach of fiduciary duty.

                                     10            Further, Plaintiff’s claim ignores the business judgment rule, which establishes a
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   presumption in favor of the propriety of Mr. Mikkelson’s corporate decisions. Corp. Code § 309.

                                     12   Under the business judgment rule, a director is not liable for a purported error in business
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   judgment that is made in good faith and in what the director believes is in the best interests of the

                                     14   corporation, where no conflict of interest exists. Finley v. Superior Court (2000) 80 Cal.App.4th

                                     15   1152, 1157; Biren v. Equality Emerg. Med. Group, Inc. (2002) 102 Cal.App.4th 125, 136-138.

                                     16   Plaintiffs’ self-interested and previously-rejected allegations do not overcome this presumption.

                                     17   III.     TWELFTH CAUSE OF ACTION FOR BREACH OF CONTRACT

                                     18            Plaintiffs fail to state facts sufficient or adequately certain to state their cause of action for

                                     19   breach of contract, which they all three assert against both SMG and Mr. Mikkelson.4 That is,

                                     20   they absurdly allege that there exists a contract amongst all of these five companies and

                                     21   individuals. (TAC ¶ 280.) No such contract exists, and the TAC fails to intelligibly describe one.

                                     22            In order to show the existence of a contract – the threshold element – a plaintiff must

                                     23   plead facts to show that, “1. That the contract terms were clear enough that the parties could

                                     24   understand what each was required to do; 2. That the parties agreed to give each other something

                                     25   of value …; and 3. That the parties agreed to the terms of the contract.” CACI No. 302.

                                     26
                                          3
                                             This court also noted that Schoentrup, in particular, was not “disinterested” for the purposes of a corporate
                                     27   inspection demand, and thus was not entitled to such.
                                          4
                                             To state a claim for breach of contract, a complaint must allege facts to show “the existence of the contract,
                                     28   performance by the plaintiff or excuse for nonperformance, breach by the defendant, and damages.” First
                                          Commercial Mortgage Co. v. Reece (2001) 89 Cal.App.4th 731 , 745.
                                                                           -4-
                                                              Page 404 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF  POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   “Whether a contract is sufficiently definite to be enforceable is a question of law for the court.”

                                      2   Ladas v. California State Automobile Assn. (1993) 19 Cal.App.4th 761, 770 (held, contract was

                                      3   not definite enough to give rise to a contractual duty and therefore properly dismissed). As the

                                      4   Ladas court explained: “Under basic contract law ‘an offer must be sufficiently definite, or must

                                      5   call for such definite terms in the acceptance that the performance promised is reasonably

                                      6   certain’.” Id., citing 1 Witkin, Summary of Cal. Law (9th ed. 1987) Contracts, § 145, p. 169.

                                      7          Here, Plaintiffs claim that the alleged contract is a written one, and is comprised of

                                      8   Exhibits C and D to the TAC. These exhibits, however, are non-sensical and do not constitute a

                                      9   written contract among the five parties alleged, much less by Mr. Mikkelson in his individual

                                     10   capacity. There is no offer, no acceptance, no “clear” terms understood by both parties (on the
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   contrary, these exhibits show a distinct lack of clarity (see e.g., Exh. C (“I don’t follow”), Exh. D.

                                     12   (“I guess I misunderstood” and he “buyers” that are paying her “not Bardav. Bardav doesn’t owe
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   her anything”)), no apparent consideration (particularly as to Mr. Mikkelson, given that the

                                     14   reimbursement is alleged being sought from SMG), and no final agreement to anything definite.

                                     15          As further grounds for its dismissal, there is no reference to or allegation of any

                                     16   consideration or “something of value” relative to Mr. Mikkelson, individually. Plaintiffs’ failure

                                     17   to allege these threshold elements is fatal to this count.

                                     18   IV.    THIRTEENTH CAUSE OF ACTION FOR PROMISSORY ESTOPPEL

                                     19          Plaintiffs likewise fail to state facts sufficient or adequately certain to state all elements of

                                     20   their cause of action for promissory estoppel, as to Mr. Mikkelson, individually. “‘The elements

                                     21   of a promissory estoppel claim are “(1) a promise clear and unambiguous in its terms; (2) reliance

                                     22   by the party to whom the promise is made; (3) [the] reliance must be both reasonable and

                                     23   foreseeable; and (4) the party asserting the estoppel must be injured by his reliance.”’” Jones v.

                                     24   Wachovia Bank (2014) 230 Cal.App.4th 935, 945. The California Supreme Court, in Kajima/Ray

                                     25   Wilson v. L.A. Met. Transp. Authority (2000) 23 Cal.4th 305, 315, observed that, “‘[u]nless there

                                     26   is unjust enrichment of the promisor, [promissory estoppel] damages should not put the promisee

                                     27   in a better position than performance of the promise would have put him.’ [citation].”

                                     28          As discussed above, Plaintiffs’ TAC – including Exhibits C and D – reflects a distinct lack
                                                                           -5-
                                                              Page 405 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF  POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   of any clear promise, and not one made by Mr. Mikkelson in his individual capacity. On the

                                      2   contrary, Plaintiffs allege that expected to receive monies from SMG – not from Mr. Mikkelson.

                                      3   (TAC ¶¶ 109, 287, Exh. D.) Moreover, as discussed above, Exhibits C and D demonstrate the

                                      4   plain ambiguity in the alleged discussion that Plaintiffs allege give rise to this cause of action.

                                      5   Accordingly, Plaintiffs cannot state this first element of their claim against Mr. Mikkelson.

                                      6          Finally, Plaintiffs evidently seek to obtain the full benefit of Barbara’s claim-free share in

                                      7   SMG without having to fund any of the payments that they contracted to pay, thereby putting

                                      8   them in a “better position”; and, they have identified no unjust enrichment that would inure to Mr.

                                      9   Mikkelson. Accordingly, under the rule stated in Kajima/Ray Wilson, their claims are barred.

                                     10   V.     FOURTEENTH CAUSE OF ACTION FOR DEFAMATION
GORDON REES SCULLY MANSUKHANI, LLP




                                     11          For its Defamation claim, Proper Media fails to properly allege any actionable statement –

                                     12   much less one by Mr. Mikkelson individually – or resultant damages. Moreover, it is barred by
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   first amendment protections on opinions and the manifest truth of the statements alleged.

                                     14          “The tort of defamation ‘involves (a) a publication that is (b) false, (c) defamatory, and (d)

                                     15   unprivileged, and that (e) has a natural tendency to injure or that causes special damage’.” Taus v.

                                     16   Loftus (2007) 40 Cal.4th 683, 720. It is an essential element of a defamation claim that the

                                     17   publication be of a false statement of fact rather than opinion. Gertz v. Robert Welch, Inc. (1974)

                                     18   418 U.S. 323, 339-340. Statements of opinion are not actionable as defamation. O'Connor v.

                                     19   McGraw-Hill (1984) 159 Cal.App.3d 478, 483-485; Underwager v. Channel 9 Austl. (9th Cir.

                                     20   1995) 69 F.3d 361, 366-367 (Although defamation is primarily governed by state law, the First

                                     21   Amendment safeguards for freedom of speech … limit state law”; held, statements not actionable

                                     22   because they were “professional points of view (opinion) rather than factual assertions”).

                                     23          Furthermore, “[t]ruth, of course, is an absolute defense to any libel action.” Campanelli v.

                                     24   Regents of the Univ. of Cal. (1996) 44 Cal. App. 4th 572, 582; see also, Gill v. Hughes (1991)

                                     25   227 Cal. App. 3d 1299, 1309 (“Truth is a complete defense to civil liability for defamation”). “In

                                     26   order to establish the defense, the defendant need not prove the literal truth of the allegedly

                                     27   libelous accusation, so long as the imputation is substantially true so as to justify the ‘gist or

                                     28   sting’ of the remark.” Campanelli, 44 Cal. App. 4th at 582 (demurrer sustained to defamation
                                                                           -6-
                                                              Page 406 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF  POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   claim where allegations showed the “essential accuracy” of defendant’s alleged statements).

                                      2          Under these principles, Plaintiffs’ proffered defamation claim based on statements

                                      3   allegedly made by Mr. Mikkelson (although, notably, not alleged to have been made in his

                                      4   individual capacity) is not viable. The alleged statements were purportedly made about Proper

                                      5   Media on the SMG GoFundMe webpage in July 2017. (TAC ¶ 297.) All of these statements

                                      6   were either true when made in July 2017, and/or include opinion language. For example, SMG

                                      7   did, in fact, terminate its contract with Proper Media in early 2017 (TAC ¶ 84), and Proper Media

                                      8   did, as this Court found, hold SMG hostage – thus leading to this Court’s issuance of its

                                      9   preliminary injunction directing Proper Media to release SMG’s monies and return control of its

                                     10   website. (See, ROA 99; TAC ¶ 297(a), (b), (d).) In SMG’s apparent opinion, cooperation and
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   courtesy would be need for this process, and a more favorable service provider was desired.

                                     12   (TAC ¶ 297(b).) Also at this time, while Schoentrup was baselessly claiming to be a director of
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   Snopes, the truth was that he was not, as was later determined by this Court’s judgment on Mr.

                                     14   Mikkelson’s Section 709 claim. (ROA 289; TAC ¶ 297(c).) The only one of the alleged

                                     15   statements regarding the GoFundMe campaign that did not get published in July 2017 (and

                                     16   instead in March 2018) is one purportedly referring back to what was stated in those then-current

                                     17   July 2017 statements – not offering new or more current information. (TAC ¶ 297(e).)

                                     18   VI.    FIFTEENTH CAUSE OF ACTION FOR UNFAIR COMPETITION

                                     19          Plaintiffs’ proposed derivative UCL claims fails on multiple bases. Initially, as discussed

                                     20   above, the claims fails for lack of standing, because Schoentrup and Richmond are not proper

                                     21   derivative plaintiffs and did not satisfy the pre-suit requirements under Corp. Code § 800.

                                     22          Further, Plaintiffs have failed to establish the standing required under the UCL – that is,

                                     23   that SMG “has suffered injury in fact and has lost money or property as a result of the unfair

                                     24   competition.” Bus. & Prof. Code § 17204 [emphasis added] ; Californians for Disability Rights v.

                                     25   Mervyn's, LLC (2006) 39 Cal.4th 223 , 229, fn. 2. In order to plead the statutory requirement of

                                     26   standing under the UCL, “plaintiff must make a twofold showing: he or she must demonstrate

                                     27   injury in fact and a loss of money or property caused by unfair competition.” Peterson v. Cellco

                                     28   Partnership (2008) 164 Cal.App.4th 1583, 1590-92 ; Hall v. Time, Inc. (2008) 158 Cal.App.4th
                                                                           -7-
                                                              Page 407 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF  POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   847, 852 (second prong of the standing test for an unfair competition claim imposes a causation

                                      2   requirement; a showing of a causal connection is necessary.) .

                                      3           Here, Plaintiffs allege two categories of conduct for their UCL claim: 1) statements made

                                      4   on SMG’s GoFundMe webpage about this lawsuit and its request for public donations for the

                                      5   related litigation expenses (TAC ¶¶ 306-315, 321), and 2) SMG’s advancement of litigation

                                      6   expenses to Mr. Mikkelson and other corporate officers in accord with its Bylaws and the

                                      7   Corporations Code (TAC ¶¶ 316-320, 322).5 As to the first category, Plaintiffs cannot establish

                                      8   any corresponding “injury in fact” or “lost money or property” to SMG, because money is

                                      9   actually being donated to SMG (not taken from it), and that money is coming from the public (not

                                     10   SMG). (TAC ¶¶ 306, 314.) Plaintiffs’ allegations that such conduct may give rise to SMG’s
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   “imminent” liability exposure (TAC ¶ 321) does not constitute any extant or concrete “injury in

                                     12   fact” or “lost money or property”, both of which must be pleaded for UCL standing.
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13           As to the second category of alleged conduct, Plaintiffs have not alleged any actual injury

                                     14   or loss, but only SMG’s contingent “advance[ment]” of litigation expenses (TAC ¶¶ 123-127,

                                     15   316, 319) – in distinct contrast to paying full indemnification of the costs, as Plaintiffs themselves

                                     16   acknowledge (TAC ¶ 123) – and for which SMG holds a promissory agreement for repayment if

                                     17   it is legally determined that the payment of fees is unwarranted (see, TAC ¶¶ 124126, Exhs. F-H).

                                     18   Otherwise stated, SMG has contingently advanced monies (as opposed to affirmatively paying it

                                     19   as indemnification), for which SMG holds the right to repayment if required as a matter of law.

                                     20   This is neither an “in fact” injury, nor a loss of anything. Similarly, the “immediate danger of

                                     21   insolvency and dissolution” alleged by Plaintiffs (TAC ¶ 322) is not an existing “injury in fact” or

                                     22   “lost money or property” – it is merely a hypothetical/conjectural projection without factual basis.

                                     23   See, Birdsong v. Apple, Inc. (9th Cir. 2009) 590 F.3d 955, 960, discussed infra.

                                     24           Even more, Plaintiffs have not sufficiently alleged any actionable conduct by Mr.

                                     25   Mikkelson under the UCL. An “unlawful” business practice is one that is both undertaken

                                     26   pursuant to business activity and forbidden by law. Farmers Ins. Exchange v. Superior Court

                                     27   5
                                            Significantly, of these allegations of UCL conduct, seven (7) of them are alleged on “information and belief”
                                     28   without any foundation therefor (TAC ¶¶ 306, 307, 308, 313, 314, 315, 319; see also, TAC ¶¶ 119-121, 123, 132),
                                          and at least three (3) of them are mere legal conclusions (TAC ¶¶ 317-318, 320).
                                                                           -8-
                                                              Page 408 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF  POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   (1992) 2 Cal.4th 377 . Conduct is “unfair” if it threatens a violation of an anti-trust law or the

                                      2   spirit of such a law. Cel-Tech Comm., Inc. v. Los Angeles Cellular Tel. Co. (1999) 20 Cal.4th

                                      3   163, 187 . Proving a “fraudulent” business practice for the purposes of the UCL requires a

                                      4   showing that members of the public are likely to be deceived. Blakemore v. Superior Court

                                      5   (2005) 129 Cal.App.4th 36 ; Bank of the West v. Superior Court (1992) 2 Cal.4th 1254, 1267 .

                                      6           At the outset, Plaintiffs fail to allege facts sufficient or adequately certain to show that Mr.

                                      7   Mikkelson, individually, is responsible for the challenged conduct – on the contrary, it is alleged

                                      8   to be attributable to SMG (or, alleged to be either “on behalf of Snopes Media Group” (see TAC

                                      9   ¶¶ 306, 311), or offered on mere “information and belief” (TAC ¶¶ 306-308, 313-316, 319) so as

                                     10   to be too defective to implicate Mr. Mikkelson, individually). Moreover, the conduct is neither
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   unlawful, nor unfair, nor fraudulent. The statements on the GoFundMe page are either true or

                                     12   matters of opinion, and thus not actionable, and Plaintiffs offer no competent allegations to the
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   contrary. For example, the entirety of the alleged statements in TAC ¶ 306 are offered solely “on

                                     14   information and belief” – and even more significantly, the allegations that these statements are

                                     15   somehow untrue are also alleged on mere “information and belief” (TAC ¶ 307-308). That is,

                                     16   there is no factual basis for Plaintiffs’ allegations that either the statements were made, or that

                                     17   they are factually untrue, beyond Plaintiffs’ amorphous “information and belief” (i.e., they are

                                     18   guessing), which cannot support a claim against a demurrer. Gomes,192 Cal.App.4th at 1158-59.

                                     19           In addition, those alleged GoFundMe statements describing certain events in this case

                                     20   (TAC ¶¶ 311(a)-(c)) are likewise true, i.e., this Court did enter judgment in favor of Mr.

                                     21   Mikkelson and against Proper Media (ROA 264, 265); Proper Media did claim in this case that

                                     22   the GSA was still active thus necessitating injunctive relief (ROA 1, ¶ 516; ROA 99); and Proper

                                     23   Media did refuse to acknowledge that the GSA was lawfully terminated, instead bringing its own

                                     24   (unsuccessful) preliminary injunction motion seeking to force SMG back into the contract (ROA

                                     25   1, ¶ 51; ROA 13, p. 2, 15 (seeking to “enjoin[] Bardav from terminating the [GSA]”); ROA 99).

                                     26           Moreover, these GoFundMe statements – and SMG’s corporate decision on its

                                     27
                                          6
                                     28     In their original complaint, par. 51, Plaintiffs allege: “Under the General Services Agreement, Proper Media was,
                                          and still is, responsive for operating this [Snopes] content-management system.” [emphasis in original].
                                                                           -9-
                                                              Page 409 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF  POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   advancement of litigation expenses for its officers, as well as Mr. Mikkelson’s request for same –

                                      2   are protected from liability under the litigation privilege of Section 47 (b) of the Civil Code.

                                      3   Section 47(b) provides for an absolute privilege for statements made in any judicial or official

                                      4   proceeding, as well as “communications with 'some relation' to judicial proceedings." Rubin v.

                                      5   Green (1993) 4 Cal.4th 1187, 1193. Section 47(b) encompasses not only testimony in court and

                                      6   statements made in pleadings, but also statements made prior to the filing of a lawsuit, whether in

                                      7   preparation for anticipated litigation or to investigate the feasibility of filing a lawsuit. Hagberg

                                      8   v. California Federal Bank (2004) 32 Cal.4th 350, 361.) Further, Section 47(b) can apply to

                                      9   “noncommunicative conduct" even if it is fraudulent and/or occurred outside the courtroom.

                                     10   O'Keefe v. Kompa (2000) 84 Cal.App.4th 130, 134; Dove Audio, Inc. v. Rosenfeld (1996) 47
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   Cal.App.4th 777 , 784 (holding that letter to possible co-claimants seeking support for filing of

                                     12   suit was covered by the privilege); Frank Pisano & Assoc. v. Taggart (1972) 29 Cal.App.3d 1
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   (illustrating extension of privilege to litigation conduct in the case in which party is being sued).

                                     14   “California courts have given the privilege an expansive reach.” Rubin, 4 Cal.4th at 1193-94

                                     15   [emphasis added]. If the court has any doubt as to whether California's litigation privilege

                                     16   applies, such doubt is to be resolved in favor of applying it. Morales v. Cooperative of American

                                     17   Physicians, Inc. (9th Cir. 1999) 180 F.3d 1060 , 1062. It is thus properly applied here, to the

                                     18   statements on SMG’s GoFundMe page, as well as SMG’s decision to advance litigation fees to

                                     19   Mr. Mikkelson, his request for such advancement, and his involvement in the corporate decision

                                     20   thereon, all of which are related to this case, Mr. Mikkelson’s defense, and the events thereof.

                                     21            Further, there is nothing “unlawful” about SMG’s advancement of litigation expenses.7

                                     22   Such advancement is expressly authorized, not only by Corp. Code § 317(f) (“Expenses incurred

                                     23   in defending any proceeding may be advanced … upon receipt of an undertaking by or on behalf

                                     24   of the agent to repay that amount if it shall be determined ultimately that the agent is not entitled

                                     25   to be indemnified”), but also, by SMG’s Bylaws. (TAC, Exh. E, Sec. 6.3.) Moreover, Plaintiffs’

                                     26   theory that Mr. Mikkelson’s involvement in the decision is prohibited by Corp. Code § 310 is

                                     27   7
                                             Mr. Mikkelson hereby incorporates by reference to points and authorities filed in support of his Opposition, and
                                     28   that of SMG, to Plaintiffs’ abandoned motion for preliminary injunction (ROA 663, 666), as well as those filed in
                                          support of these parties’ Oppositions to Plaintiffs’ second motion for preliminary injunction, filed on May 9, 2019.
                                                                          -10-
                                                              Page 410 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   legally incorrect. As reflected in Corp. Code § 307(b), interested directors both count and vote in

                                      2   board meetings and corporate actions without meetings. Moreover, Section 310(c) establishes

                                      3   that an interested director may be counted in determining a quorum, specifically in the context of

                                      4   approving a contract or transaction. In turn, Section 310(a) provides that no contract or

                                      5   transaction between the corporation and its director is either void or voidable, as long as it falls

                                      6   within any of the three categories set forth in Section 310(a)(1), (2), and (3). That is, if it does not

                                      7   fall within subdivisions (a)(1) or (a)(2) – both of which would omit votes of the interested

                                      8   directors’ shares – then subdivision (a)(3) is triggered, which both, i) allows for the inclusion of

                                      9   the votes of an interested director, and ii) requires that the director show the transaction to be “just

                                     10   and reasonable”. Nothing in Section 310 provides for a finding that any contract or transaction is
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   “void” or “unlawful”; on the contrary, Section 310(a) identifies the circumstances and conditions

                                     12   where a contract or transaction is not void or voidable (as opposed to the converse, i.e., a finding
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   that one is void); moreover, it does not speak to “unlawful[ness]” at all. Thus, even assuming

                                     14   arguendo that Mr. Mikkelson falls within the meaning of an interested director based upon a

                                     15   material financial interest in SMG’s decision to advance his litigation expenses, his vote still

                                     16   counts under Section 310(a)(3) where such transaction is just and reasonable – which is precisely

                                     17   the case here, where Mr. Mikkelson’s individual litigation efforts have already, i) secured two

                                     18   judgments in his favor – the latter of which settling the corporation questions of the percentage-

                                     19   interests of the shareholders and the make-up of the Board, and the first of which defeating all of

                                     20   Proper Media’s causes of action against him (ROA 265, 289); ii) obtained dismissal of Plaintiffs’

                                     21   abuse of control claim (ROA 246); and, iii) successfully resisted Proper Media’s request for his

                                     22   removal from directorship (ROA 99).

                                     23          Finally, Plaintiffs do not identify any actual “business practice” related to SMG’s

                                     24   advancement of Mr. Mikkelson’s litigation expenses so as to establish this threshold element of

                                     25   their UCL count. People v. Casa Blanca Convalescent Homes (1984) 159 Cal.App.3d 509, 526

                                     26   (citing in Barquis v. Merchants Collection Assn. (1972) 7 Cal.3d 94 for the definition of UCL

                                     27   “business practices” under the predecessor statute, wherein the court held – contra the TAC here

                                     28   –that defendant collection agency’s practice of filing litigation “directly relates to the defendant
                                                                          -11-
                                                              Page 411 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   collection agency's conduct of its “business.”) That is, SMG’s business (and that of Mr.

                                      2   Mikkelson as its CEO) is the publication of fact-checking articles on its internet website for its

                                      3   consumers; its internal corporate activity that does not reach the consumer, such as its litigation

                                      4   expense advancement decisions or the receipt of advanced litigation fees, does not fall within this

                                      5   scope and thus is not actionable under the UCL.

                                      6   VII.   SIXTEENTH CAUSE OF ACTION FOR UNFAIR COMPETITION

                                      7          Proper Media’s individual claim under the UCL likewise fails for lack of standing, or any

                                      8   actionable conduct, or non-privileged conduct, similar to the 15th cause of action, supra.

                                      9          At the outset, Proper Media lacks standing under Section 17204, because it has not alleged

                                     10   sufficient or adequately certain facts to show that it has sustained any “injury in fact” or “lost
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   money or property”. Bus. & Prof. Code § 17204. “‘Thus, to plead a UCL claim, the plaintiffs

                                     12   must show, consistent with Article III, that they suffered a distinct and palpable injury as a result
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   of the alleged unlawful or unfair conduct’.” Birdsong v. Apple, Inc., 590 F.3d at 960, citing

                                     14   Buckland v. Threshold Enters., Ltd. (2007) 155 Cal. App. 4th 798, 814 [emphasis added]. “The

                                     15   requisite injury must be ‘an invasion of a legally protected interest which is (a) concrete and

                                     16   particularized, and (b) actual or imminent, not conjectural or hypothetical’." Ibid. [emphasis

                                     17   added]. Importantly, as a general principle in pleading a UCL count, “[a] plaintiff alleging unfair

                                     18   business practices … must state with reasonable particularity the facts supporting the statutory

                                     19   elements of the violation.” Khoury v. Maly’s of California (1993) 14 Cal.App.4th 612 , 619.

                                     20          Once again, the GoFundMe monies that Plaintiffs call into question are derived from

                                     21   members of the public, and not Proper Media. (TAC ¶¶ 327, 331). Accordingly, these public

                                     22   donations cannot provide basis for Proper Media to bring a UCL claim. In addition, Proper

                                     23   Media’s sole claim of loss related to these GoFundMe statements, i.e., its vague and non-specific

                                     24   allegation of harm to its “reputation and goodwill, as well as its current and prospective business

                                     25   relationships” (TAC ¶ 333), does not meet either the basic pleading standards for sufficiency or

                                     26   certainty, much less those pleading standards applicable to Section 17204 standing – namely, a

                                     27   “distinct and palpable injury” that is not only “concrete and particularized”, but also, “not

                                     28   conjectural or hypothetical”. Birdsong, 590 F.3d at 960. In fact, Proper Media’s alleged loss of
                                                                          -12-
                                                              Page 412 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   “reputation and goodwill” that may happen in the future, and/or the anticipated harm to its

                                      2   “prospective business relationships” is absolutely “conjectural [and] hypothetical” and thus

                                      3   cannot support an assertion of UCL standing. Its claim that such harm has already occurred is not

                                      4   at all “concrete [or] particularized”, much less a “distinct and palpable injury” – that is, there are

                                      5   no allegations of Proper Media’s positive reputation or goodwill in the first instance. On the

                                      6   contrary, the TAC reveals that Proper Media was only formed a few years before the alleged 2017

                                      7   statements, in June 2015 (TAC, Exh. A), and is oddly silent as to its reputation or other business

                                      8   contracts (see e.g., TAC ¶¶ 7, 18, 29). Perhaps tellingly, Proper Media does not identify any one

                                      9   contract that was harmed or any goodwill that it has suffered as a result of someone having

                                     10   reviewed the GoFundMe statements. As such, this superficial and fact-devoid claim of injury
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   cannot suffice to establish Proper Media’s standing to sue under the UCL. See e.g., Birdsong, 590

                                     12   F.3d at 960-962 (finding insufficient under Section 17204 plaintiffs’ claim that the iPod's inherent
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   risk of hearing loss has reduced the value of their iPods).

                                     14          In addition to its lack of standing, Proper Media’s UCL claim fails because the statements

                                     15   at issue (i.e., the same as those that are the subject of Schotentrup/Richmond’s purported

                                     16   derivative UCL claim, supra (TAC ¶ 306)) are either true or mere projections of future conduct,

                                     17   i.e., use of funds collected (TAC ¶ 327(a)), impending release and allocation of the funds (TAC ¶

                                     18   327(b)), and plans for the continued receipt of donated funds (TAC ¶ 327(c)). None of these

                                     19   statements are actionable as untrue statements; indeed, “[p]redictions as to future events, or

                                     20   statements as to future action by some third party, are deemed opinions, and not actionable

                                     21   fraud.” Tarmann v. State Farm Mut. Auto. Ins. Co. (1991) 2 Cal.App.4th 153 , 158. Thus, contra

                                     22   TAC ¶¶ 332, the alleged statements are not false, and nothing about them is defamatory – in fact,

                                     23   on this latter point, the statements alleged say nothing at all about plaintiff Proper Media.

                                     24          Even more, all of these statements regarding the funding of SMG’s and its officers’

                                     25   defense in this lawsuit, in in furtherance of the campaign to obtain donations for same, are

                                     26   protected from liability under Section 47(b), as discussed supra, because they relate to this

                                     27   judicial proceeding, a description of the events thereof and giving rise thereto, and Mr.

                                     28   Mikkelson’s ongoing and progressing defense against Plaintiffs’ litigation activity.
                                                                          -13-
                                                              Page 413 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   VIII. SEVENTEENTH CAUSE OF ACTION FOR RECISSION

                                      2          The proposed derivative claim by Schoentrup and Richmond for Rescission fails for lack

                                      3   of standing, as Messrs. Schoentrup and Richmond are not proper derivative plaintiffs, as

                                      4   thoroughly discussed above. In addition, Plaintiffs fail to state facts sufficient or adequately

                                      5   certain to state this cause of action, because rescission is not an independent count; it is only a

                                      6   remedy. Nakash v. Superior Court (1997) 196 Cal.App.3d 59, 70 (“Rescission is not a cause of

                                      7   action; it is a remedy”). In order to obtain rescission, Plaintiffs must identify, state with certainty,

                                      8   and sufficiently plead a proper basis therefor, e.g., “mistake, or … duress, menace, fraud, or

                                      9   undue influence”. Civ. Code § 1689. Plaintiffs have not done so here, but only have pleaded a

                                     10   prayer for relief in the form of rescission. This cause of action is thus properly dismissed.
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   IX.    EIGHTEENTH CAUSE OF ACTION FOR DECLARATORY RELIEF

                                     12          Plaintiffs’ declaratory relief claim fails because this Court can readily quash the proffered
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   legal controversy alleged, relative to Corp. Code §§ 310, 317 and the Bylaws, as set forth supra in

                                     14   Section VII. But even before that, the count fails because Plaintiffs lack standing to assert this

                                     15   claim for a judicial declaration relative to a transaction in which they have no individual interest.

                                     16          Declaratory judgment is proper where it serves some practical end in stabilizing an

                                     17   uncertain or disputed legal relationship between the parties. Meyer v. Sprint Speum L.P. (2009)

                                     18   45 Cal.4th 634 , 647. Code Civ. Proc. § 1060 provides in relevant part: “Any person interested

                                     19   under a written instrument, … or under a contract, or who desires a declaration of his or her rights

                                     20   or duties with respect to another, … may … bring an original action … for a declaration of his or

                                     21   her rights and duties … .” Here, however, none of the three Plaintiffs are parties to the

                                     22   transaction of SMG’s advancement of litigation expenses to its corporate officer, nor do they – as

                                     23   individual parties – have any legal rights relative to that transaction/contract. Proper Media is not

                                     24   a SMG shareholder, and has no interest at all. Similarly, Schoentrup and Richmond’s individual

                                     25   status as a shareholder does not suffice. A claim for “[a]n injury to a corporation cannot be

                                     26   maintained in an action brought by an individual shareholder on his own behalf but must be

                                     27   asserted in a derivative action in which the shareholder is a ‘mere nominal plaintiff’ and the

                                     28   corporation is the real party in interest, and any judgment recovered inures to its benefit.” Jara v.
                                                                          -14-
                                                              Page 414 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   Suprema Meats (2004) 121 Cal.App.4th 1238, 1253. “‘[A] shareholder cannot bring a direct

                                      2   action for damages against management on the theory their alleged wrongdoing decreased the

                                      3   value of his or her stock (e.g., by reducing corporate assets and net worth).’” Schuster v.

                                      4   Gardner, 127 Cal.App.4th at 312. They thus are not authorized to seek a declaration on this issue.

                                      5   X.      PROPER MEDIA CLAIMS (16TH AND 18TH) BARRED BY RES JUDICATA

                                      6           Proper Media’s claims via the 16th and 18th causes of action are barred by the doctrine of

                                      7   res judicata. “The term ‘res judicata’ is often used as an umbrella term encompassing the

                                      8   principles of claim preclusion and issue preclusion, viewed as two separate aspects of a single

                                      9   doctrine.” DKN Holdings LLC v. Faerber (2015) 61 Cal.4th 813, 824. “Claim preclusion, the

                                     10   ‘“‘primary aspect’”’ of res judicata, acts to bar claims that were, or should have been, advanced in
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   a previous suit involving the same parties. [Citation.] Issue preclusion, the ‘“‘secondary aspect’”’

                                     12   historically called collateral estoppel, describes the bar on re-litigating issues that were argued and
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   decided in the first suit. [Citation.]” Id. at p. 824.

                                     14           Here, the Court already ruled (and reduced to a Judgment (ROA 265)) that Proper Media

                                     15   does not have standing to assert claims based upon the internal corporate actions of SMG,

                                     16   because it is not an SMG shareholder. (See, ROA 246, pp. 2-3.) Still, Proper Media attempts to

                                     17   assert new claims based upon SMG’s corporate actions – namely, its decision to advance

                                     18   litigation expenses to its corporate officers pursuant to its Bylaws and the Corporations Code. As

                                     19   this Court has already found, it does not have standing to do so; Proper Media is bound by this

                                     20   ruling, and thus the 16th and 18th causes of action by Proper Media must be dismissed.

                                     21   XI.     PROPER MEDIA CLAIMS FOR WHICH THE COURT LACKS JURISDICTION

                                     22           The court lacks jurisdiction over the 12th, 13th, 14th, 16th, and 18th causes of action asserted

                                     23   by Proper Media against Mr. Mikkelson because the case of “Proper Media v. David Mikkelson”

                                     24   terminated by judgment, is severable from the remainder of the case, and is not barred by the one

                                     25   final judgment rule, all of which this Court can determine even over its previous ruling on

                                     26   plaintiffs’ motion for leave to amend (which presents a different standard of proof than the

                                     27   present demurrer). Code Civ. Proc. §§ 430.10(a). Mr. Mikkelson hereby incorporates by

                                     28   reference the points and authorities for in his motion to strike, filed and served herewith.
                                                                          -15-
                                                              Page 415 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   XII.   CONCLUSION

                                      2          Based on the foregoing points and authorities, Mr. Mikkelson respectfully requests that

                                      3   this Court sustain his demurrer, without leave to amend per Code Civ. Proc. §430.41 (e) and

                                      4   Plaintiffs’ anticipated failure to meet their burden of proving their claims to be capable of cure.

                                      5   Blank v. Kirwan (1985) 39 Cal.3d 311 , 318.

                                      6
                                          Dated: May 7, 2019                          GORDON REES SCULLY MANSUKHANI, LLP
                                      7

                                      8                                                     By:
                                                                                                  ,M 44751..)
                                                                                                   Richard P. Sybert
                                      9                                                            Kimberly D. Howatt
                                                                                                   Holly L.K. Heffner
                                     10                                                            Attorneys for DAVID MIKKELSON
GORDON REES SCULLY MANSUKHANI, LLP




                                     11

                                     12
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                          -16-
                                                              Page 416 of 732
                                          DAVID MIKKELSON’S MEMORANDUM    OF POINTS AND AUTHORITIES IN SUPPORT
                                                  OF DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                SUPERIOR COURT OF CALIFORNIA,
                                    COUNTY OF SAN DIEGO
                                          CENTRAL
                                         MINUTE ORDER
DATE: 05/22/2019                    TIME: 11:02:00 AM              DEPT: C-68
JUDICIAL OFFICER PRESIDING: Richard S. Whitney
CLERK: Richard Cersosimo
REPORTER/ERM: Not Reported
BAILIFF/COURT ATTENDANT:

CASE NO: 37-2017-00016311-CU-BC-CTL CASE INIT.DATE: 05/04/2017
CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]
CASE CATEGORY: Civil - Unlimited   CASE TYPE: Breach of Contract/Warranty


APPEARANCES

**AMENDED MINUTE ORDER. THE COURT NOTES AN ERROR ON THE 5/21/2019 MINUTE
ORDER. THIS IS THE CORRECTED MINUTE ORDER**
The Court, having taken the above-entitled matter under submission on 05/17/2019 and having fully
considered the arguments of all parties, both written and oral, as well as the evidence presented, now
rules as follows:
Plaintiffs Drew Schoentrup and Christopher Richmond's Motion for Preliminary Injunction is
DENIED.
The Court is persuaded by the oppositions. Plaintiffs Drew Schoentrup and Christopher Richmond have
not met their burden to show a preliminary injunction is appropriate.


                                                       Judge Richard S. Whitney




DATE: 05/22/2019                              MINUTE ORDER                                    Page 1
DEPT: C-68                               Page 417 of 732                                 Calendar No.
 1 Paul A. Tyrell (Bar No. 193798)
   Ryan C. Caplan (Bar No. 253037)
 2 P. Jacob Kozaczuk (Bar No. 294734)
   PROCOPIO, CORY, HARGREAVES &
 3     SAVITCH LLP
   525 B Street, Suite 2200
 4 San Diego, California 92101
   Telephone: 619.238.1900
 5 Facsimile:     619.235.0398
   E-mail: paul.tyrell@procopio.com
 6          ryan.caplan@procopio.com
            jacob.kozaczuk@procopio.com
 7
   Attorneys for Defendant/Cross-Complainant,
 8 SNOPES MEDIA GROUP, INC., formerly known and
   having appeared as BARDAV INC
 9
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                          COUNTY OF SAN DIEGO, CENTRAL DIVISION
11

12 PROPER MEDIA, LLC, a California limited                      Case No. 37-2017-00016311-CU-BC-CTL
   liability company, CHRISTOPHER RICHMOND,                     (consolidated with Case No. 37-2018-00004335-
13 an individual, and DREW SCHOENTRUP, an                       CU-MC-CTL)
   individual,
14                                                              DEFENDANT/ CROSS-
                   Plaintiffs,                                  COMPLAINANT SNOPES MEDIA
15                                                              GROUP’S NOTICE OF MOTION
   v.                                                           AND SPECIAL MOTION TO STRIKE
16                                                              PLAINTIFFS’ THIRD AMENDED
   BARDAV INC, a California corporation; and                    COMPLAINT PURSUANT TO CODE
17 DAVID MIKKELSON, an individual, VINCENT                      CIV. PROC. § 425.16
   GREEN, an individual; RYAN MILLER, an
18 individual; and TYLER DUNN, an individual,                   Accompanying Papers:
                                                                1. Memorandum of Points & Authorities
19                  Defendants,                                 2. Kozaczuk Declaration

20                                                              Date:        August 9, 2019
                                                                Time:        10:30 a.m.
21                                                              Dept.:       C-68
     AND RELATED CROSS-ACTIONS                                  Judge:       Hon. Richard S. Whitney
22
                                                                Complaint Filed:      May 4, 2017
23                                                              Trial Date:           October 4, 2019

24                                                              IMAGED FILE

25

26

27

28


                                       Page 418 of 732
                         SNOPES’ SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669545.1
 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2            PLEASE TAKE NOTICE that on August 9, 2019 at 10:30 a.m., or as soon thereafter as the

 3 matter may be heard in Department C-68 of the above-entitled court, located at 330 West

 4 Broadway, California 92101, the Honorable Richard S. Whitney presiding, Defendant/Cross-

 5 Complainant SNOPES MEDIA GROUP, INC., formerly known and having appeared as BARDAV

 6 INC (“Snopes”) will and hereby does, move this Court to strike portions of the Third Amended

 7 Complaint (“TAC”) of Plaintiffs/Cross-Defendants PROPER MEDIA, LLC (“Proper Media”),

 8 DREW SCHOENTRUP (“Schoentrup”) and CHRISTOPHER RICHMOND (“Richmond”)

 9 (collectively, “Plaintiffs”) pursuant to Code of Civil Procedure section 425.16, and award its

10 attorneys’ fees incurred in connection with the instant motion.

11            Specifically, Snopes moves this Court to strike the following from Plaintiffs’ TAC on

12 grounds that each allegation and/or claim arises from activity in furtherance of Snopes’ right of

13 petition and/or right of free speech in connection with a public issue and/or an issue of public

14 interest and is protected by the United States and California Constitutions:

15            1.       Paragraph 14, Lines 1 to 8

16            2.       Paragraph 15

17            3.       Paragraph 16

18            4.       Page 23, Lines 7 and 8 (between Paragraphs 118 and 119)

19            5.       Paragraph 119

20            6.       Paragraphs 122 through 132

21            7.       Paragraph 133, Lines 3 and 4

22            8.       Paragraph 134, Line 6

23            9.       Page 27, Lines 12-13 (between Paragraphs 134 and 135)

24            10.      Paragraphs 143 through 162

25            11.      Page 33, Lines 4 and 5 (between Paragraphs 162 and 163)

26            12.      Paragraph 206

27            13.      Paragraph 220, Lines 4 through 6 and Lines 16 through 20

28            14.      Paragraph 234, Lines 2 through 4 and Lines 14 through 18
                                                         2
                        SNOPES’ SPECIAL MPage    419 of 732
                                         OTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669545.1
 1            15.      Paragraph 254, Lines 25 through 1 (i.e., Page 45:25-46:1)

 2            16.      Fourteenth Claim for Relief, Defamation, Paragraphs 296 through 301

 3            17.      Fifteenth Claim for Relief, Violation of Business and Professions Code Section

 4 17200, et seq., Paragraphs 302 through 325

 5            18.      Sixteenth Claim for Relief, Violation of Business and Professions Code Section

 6 17200, et seq., Paragraphs 326 through 335

 7            19.      Seventeenth Claim for Relief, Rescission, Paragraphs 336 through 350

 8            20.      Eighteenth Claim for Relief, Declaratory Relief, Paragraphs 351 through 360

 9            21.      Prayer for Relief, Nos. 4 through 9.

10            This motion is based on this Notice and Special Motion to Strike, the accompanying

11 Memorandum of Points and Authorities, the Declaration of Jacob Kozaczuk, and the pleadings and

12 papers on file in the above entitled action, and upon such further evidence and argument as may be

13 presented to the Court at the hearing on this matter.

14            The Court may issue a tentative ruling in this matter. The tentative ruling may be obtained

15 through the court’s website at http://www.sdcourt.ca.gov and clicking on the tentative ruling link

16 listed under the civil tab, or by telephoning the independent calendar clerk for the assigned

17 department. The tentative ruling may note any issues on which the Court wishes the parties to

18 provide further argument at the hearing. Failure to file timely pleadings may constitute a waiver of

19 the right to orally argue.

20 DATED: June 5, 2019                                 PROCOPIO, CORY, HARGREAVES &
                                                         SAVITCH LLP
21

22
                                                       By:
23                                                            Paul A. Tyrell
                                                              Ryan C. Caplan
24                                                            P. Jacob Kozaczuk
                                                              Attorneys for Defendant/Cross-Complainant,
25                                                            SNOPES MEDIA GROUP, INC., formerly
                                                              known and having appeared as BARDAV INC
26

27

28
                                                         3
                        SNOPES’ SPECIAL MPage    420 of 732
                                         OTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669545.1
 1 Paul A. Tyrell (Bar No. 193798)
   Ryan C. Caplan (Bar No. 253037)
 2 P. Jacob Kozaczuk (Bar No. 294734)
   PROCOPIO, CORY, HARGREAVES &
 3     SAVITCH LLP
   525 B Street, Suite 2200
 4 San Diego, California 92101
   Telephone: 619.238.1900
 5 Facsimile:     619.235.0398
   E-mail: paul.tyrell@procopio.com
 6          ryan.caplan@procopio.com
            jacob.kozaczuk@procopio.com
 7
   Attorneys for Defendant/Cross-Complainant,
 8 SNOPES MEDIA GROUP, INC., formerly known and
   having appeared as Bardav Inc
 9
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                          COUNTY OF SAN DIEGO, CENTRAL DIVISION
11

12 PROPER MEDIA, LLC, a California limited                  Case No. 37-2017-00016311-CU-BC-CTL
   liability company, CHRISTOPHER RICHMOND,                 (consolidated with Case No. 37-2018-00004335-
13 an individual, and DREW SCHOENTRUP, an                   CU-MC-CTL)
   individual,
14                                                          MEMORANDUM OF POINTS AND
                   Plaintiffs,                              AUTHORITIES IN SUPPORT OF
15                                                          DEFENDANT/CROSS-
   v.                                                       COMPLAINANT SNOPES MEDIA
16                                                          GROUP, INC.’S SPECIAL MOTION
   BARDAV INC, a California corporation; and                TO STRIKE PLAINTIFFS’ THIRD
17 DAVID MIKKELSON, an individual, VINCENT                  AMENDED COMPLAINT PURSUANT
   GREEN, an individual; RYAN MILLER, an                    TO CODE CIV. PROC. § 425.16
18 individual; and TYLER DUNN, an individual,
                                                            Date:        August 9, 2019
19                 Defendants,                              Time:        10:30 a.m.
                                                            Dept.:       C-68
20                                                          Judge:       Hon. Richard S. Whitney

21                                                          Complaint Filed:      May 4, 2017
                                                            Trial Date:           October 4, 2019
22 AND RELATED CROSS-ACTIONS
                                                            IMAGED FILE
23

24         Defendant/Cross-Complainant SNOPES MEDIA GROUP, INC., formerly known and

25 having appeared as BARDAV INC (“Snopes”), respectfully submits this Memorandum of Points

26 and Authorities in support of its Special Motion to Strike the Third Amended Complaint (“TAC”)

27 filed by Plaintiffs PROPER MEDIA, LLC (“Proper Media”), DREW SCHOENTRUP

28 (“Schoentrup”), and CHRISTOPHER RICHMOND (“Richmond”) (collectively, “Plaintiffs”).


                                    Page 421 of1732
     MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
 1                                                       TABLE OF CONTENTS

 2                                                                                                                                              Page

 3 TABLE OF AUTHORITIES .............................................................................................................. 3

 4 I.          INTRODUCTION .................................................................................................................. 6
 5 II.         PERTINENT FACTUAL BACKGROUND .......................................................................... 7
 6             A.        Plaintiffs Have Repeatedly Blocked Snopes’ Ability to Litigate the Action by
                         Driving up Litigation Costs and Denying Snopes Access to its Own Revenues ....... 7
 7
               B.        Plaintiffs Continue to Drive up Litigation Costs while Trying to Cut Off Legal
 8                       Representation to Snopes and its Employees ............................................................. 8
 9 III.        LEGAL STANDARD ............................................................................................................ 9
10             A.        Burden-Shifting Under the Anti-SLAPP Statute ...................................................... 10
11 IV.         CLAIMS BASED ON PROTECTED ACTIVITY IN THE TAC ....................................... 10
12             A.        The Postings on the GoFundMe Campaign are Acts in Furtherance of Plaintiffs’
                         Free Speech .............................................................................................................. 10
13
     V.        SNOPES’ LITIGATION FUNDING DECISIONS CONSTITUTE PROTECTED
14             ACTIVITY ........................................................................................................................... 12
15 VI.         PLAINTIFFS CAN’T MEET THEIR BURDEN TO ESTABLISH A PROBABILITY
               OF SUCCESS ON THE MERITS FOR THEIR DEFAMATION-BASED CLAIMS ........ 13
16
               A.        The Single Publication Rule Limits Plaintiffs GoFundMe Allegations to a
17                       Claim For Defamation .............................................................................................. 14
18             B.        Plaintiffs’ Claims For Defamation Fail Because The Allegedly Defamatory
                         Comments Are Substantially True And/Or Are Nonactionable Opinion ................. 14
19
               C.        The Allegedly Defamatory Statements are Barred By The Statute Of
20                       Limitations ................................................................................................................ 17
21 VII.        PLAINTIFFS CAN’T MEET THEIR BURDEN TO ESTABLISH A PROBABILITY
               OF SUCCESS ON THE MERITS FOR THEIR LITIGATION FUNDING CLAIMS ....... 17
22
               A.        Plaintiffs Fail to Plead Facts Establishing the Requisite Board Demand or
23                       Futility for Their Litigation Funding Claims............................................................ 18
24             B.        The Litigation Funding Claims also Fail under the Business Judgment Rule ......... 19
25 VIII.       ADDITIONAL ALLEGATIONS IN THE CROSS-COMPLAINT MUST BE
               STRICKEN........................................................................................................................... 20
26
     IX.       CONCLUSION .................................................................................................................... 20
27

28


                                                    Page 422 of 2732
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
 1                                                      TABLE OF AUTHORITIES

 2                                                                                                                                        Page(s)

 3 FEDERAL CASES

 4 Makaeff v. Trump University, LLC (9th Cir. 2013)
     715 F.3d 254 ................................................................................................................................11
 5
   Masson v. New Yorker Magazine (1991)
 6   501 U.S. 496 ................................................................................................................................15
 7
   Sundance Image Tech., Inc. v. Cone Editions Press, Ltd. (S.D.Cal. 2007)
 8    2007 WL 935703 .........................................................................................................................14

 9 Village of Schaumburg v. Citizens for a Better Environment (1980)
       444 U.S. 620 ................................................................................................................................11
10
   CALIFORNIA CASES
11
   Anderson v. Geist (2015)
12
       236 Cal.App.4th 79......................................................................................................................10
13
   Balzaga v. Fox News Network, LLC (2009)
14     173 Cal.App.4th 1325..................................................................................................................15

15 Beach v. Harco Nat’l Ins. Co. (2003)
      110 Cal. App. 4th 82......................................................................................................................9
16
   Campanelli v. Regents of University of California (1996)
17    44 Cal.App.4th 572......................................................................................................................15
18
   Chaker v. Mateo (2012)
19    209 Cal.App.4th 1138..................................................................................................................11

20 ComputerXpress, Inc. v. Jackson (2001)
      93 Cal.App.4th 993......................................................................................................................15
21
   Copenbarger v. Morris Cerullo World Evangelism (2013)
22    215 Cal.App.4th 1237..................................................................................................................11
23 Direct Shopping Network, LLC v. James (2012)

24    206 Cal.App.4th 1551..................................................................................................................10

25 Equilon Enters. v. Consumer Cause, Inc. (2002)
      29 Cal.4th 53 .................................................................................................................................9
26
   Finton Constr., Inc. v. Bidna & Keys (2015)
27    238 Cal.App.4th 200....................................................................................................................11
28


                                                     Page 423 of 3732
       MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
 1 Gantry Const. Co. v. American Pipe & Const. Co. (1975)
      49 Cal.App.3d 186 .......................................................................................................................15
 2
   Gregory v. McDonnell Douglas Corp. (1976)
 3    17 Cal.3d 596...............................................................................................................................15
 4
   Hebrew Academy of San Francisco v. Goldman (2007)
 5    42 Cal.4th 883 .......................................................................................................................14, 17

 6 Lee v. Interinsurance Exchange (1996)
      50 Cal.App.4th 694................................................................................................................19, 20
 7
   McGarry v. University of San Diego (2007)
 8    154 Cal.App.4th 97......................................................................................................................14
 9
   Midland Pacific Bldg. Corp. v. King (2007)
10    157 Cal.App.4th 264....................................................................................................................11

11 Newport Harbor Offices & Marina, LLC v. Morris Cerullo World Evangelism
      (2018)
12    23 Cal.App.5th 28....................................................................................................................9, 10
13 Overstock.com, Inc. v. Gradient Analytics, Inc. (2007)
      151 Cal.App.4th 688....................................................................................................................10
14

15 Reed v. Norman (1957)
      152 Cal.App.2d 892 .....................................................................................................................19
16
   Rusheen v. Cohen (2006)
17    37 Cal.4th 1048 (Rusheen) ..........................................................................................................12
18 Sheley v. Harrop (2017)
      9 Cal. App. 5th 1147 (Sheley) ...............................................................................................12, 20
19
   Shields v. Singleton (1993)
20
      15 Cal.App.4th 1611....................................................................................................................19
21
   Simmons v. Allstate Ins. Co. (2001)
22    92 Cal.App.4th 1068......................................................................................................................9

23 Smith v. Dorn (1892)
      96 Cal. 73.....................................................................................................................................19
24
   Summit Bank v. Rogers (2012)
25
      206 Cal.App.4th 669....................................................................................................................14
26
   Takhar v. People ex Rel. Feather River Air Quality Management Dist. (2018)
27    27 Cal.App.5th 15........................................................................................................................12

28


                                                      Page 424 of 4732
       MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
 1 Traditional Cat Ass’n, Inc. v. Gilbreath (2004)
      118 Cal.App.4th 392 (Traditional Cat) .......................................................................................14
 2
   Tuszynska v. Cunningham (2011)
 3    199 Cal.App.4th 257....................................................................................................................12
 4
   Wilcox v. Superior Court (1994) 27 Cal. App.4th 809 (Wilcox)
 5    overruled in part on other grounds in Equilon Enter’s v. Consumer Cause, Inc.
      (2002) 29 Cal.4th 53 ..........................................................................................................6, 12, 13
 6
   Wong v. Jing (2010)
 7    189 Cal.App.4th 1354..................................................................................................................11
 8 CALIFORNIA STATUTES, REGULATIONS, AND RULES

 9
      Code of Civil Procedure
10       § 340(c) ........................................................................................................................................17
         § 425.16 ............................................................................................................................... passim
11       § 425.16(a) .....................................................................................................................................7
         § 425.16(b)(l) .................................................................................................................................9
12       § 425.16(c) .....................................................................................................................................9
         § 425.16(e) .....................................................................................................................................9
13
         § 425.16(e)(3) ..............................................................................................................................11
14       § 425.16(e)(4) ..............................................................................................................................11
         § 3425.3 .......................................................................................................................................14
15
   Corporations Code
16    § 310 ............................................................................................................................................17
      § 317(d) .......................................................................................................................................18
17    § 317(e) ........................................................................................................................................17
18    § 317(f) ..............................................................................................................................8, 17, 18
      § 800(b) .......................................................................................................................................19
19
   Corporations Law (2018 Supp.) § 11.22(I) .......................................................................................18
20

21

22

23

24

25

26

27

28


                                                       Page 425 of 5732
       MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
 1 I.       INTRODUCTION

 2          As the Court knows, when this action was first filed, Proper Media and its owners were

 3 unlawfully holding the Snopes.com website hostage and had seized control of all of Snopes

 4 advertising revenues generated by its famous fact-checking website.         By cutting off Snopes’

 5 primary source of revenue and stymying its ability to pay legal fees, Plaintiffs hoped they could

 6 bring Snopes to its knees.

 7          Snopes and its management team did not succumb to the financial pressure improperly

 8 imposed by Plaintiffs. Instead, Snopes demonstrated backbone and resourcefulness and found help

 9 in two very different places: (1) this Court and (2) the vast Snopes.com readership. Both efforts

10 were successful in helping Snopes survive and to continue fending off the never-ending tactics that

11 Plaintiffs have employed throughout this dispute.

12          This honorable Court helped greatly when it entered a TRO and, thereafter, issued a

13 preliminary injunction that ultimately caused the release of more than $1 million of stolen

14 advertising revenue and led to Snopes regaining control of its website. While those early court

15 battles were being fought, the Snopes.com readership and other members of the public who value

16 Snopes as an important fact-checking resource also helped. In response to a GoFundMe campaign,

17 which is ongoing, the public has donated hundreds of thousands of dollars to support Snopes.

18 However, to avoid reaching the merits of Snopes’ claims, Plaintiffs have continued their strategy of

19 browbeating Snopes and its employees with baseless claims and scorched-earth litigation tactics.

20          Snopes should be applauded for its resiliency and resourcefulness.          Unsurprisingly,

21 Plaintiffs are not clapping. Instead, they have added claims and allegations that are designed to

22 chill Snopes efforts to speak publicly about this case, stop Snopes from raising money to support

23 itself and otherwise cut off funding for Snopes and its employees. Plaintiffs’ claims are exactly

24 what California’s anti-SLAPP statute is designed to prevent.

25          This motion is proper because the challenged claims are a calculated effort by Plaintiffs to

26 obtain an economic advantage over Snopes by expanding the scope of litigation, driving up legal

27 costs, and chilling Snopes’ fundraising efforts. (See Wilcox v. Superior Court (1994) 27 Cal.

28 App.4th 809, 815-16 (Wilcox) [aim of SLAPP suit is to “drive up the cost of litigation to the point

                                                     6
                                   PageISO
     MEMORANDUM OF POINTS AND AUTHORITIES 426 of ’732
                                           SNOPES  SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
 1 where the plaintiff/cross-defendant will abandon its case or have less resources available to

 2 prosecute its action”], overruled in part on other grounds in Equilon Enter’s v. Consumer Cause,

 3 Inc. (2002) 29 Cal.4th 53, 68, fn. 5.)

 4          Plaintiffs’ newly-filed TAC with eighteen causes of action asserts meritless claims based

 5 Snopes’ litigation funding decisions and truthful public statements made in connection with its

 6 fundraising efforts. Snopes’ litigation funding decisions and fundraising postings fall squarely

 7 within the ambit of activities protected under California’s Anti-SLAPP law, which was passed to

 8 bring about the speedy termination of claims that seek to punish defendants for exercising their

 9 right to free speech. (Code Civ. Proc. 425.16(a).) Snopes therefore respectfully moves to strike

10 the TAC pursuant to California Code of Civil Procedure section 425.16.

11 II.      PERTINENT FACTUAL BACKGROUND

12          A.      Plaintiffs Have Repeatedly Blocked Snopes’ Ability to Litigate the Action by

13                  Driving up Litigation Costs and Denying Snopes Access to its Own Revenues

14          From August 2015 until early 2017, Plaintiff Proper Media (an entity controlled by

15 Schoentrup and Richmond) provided certain Internet advertising services to Snopes pursuant to a

16 General Service Agreement (“GSA”). (Id. at ¶¶ 42, 104.) After Snopes notified Proper Media it

17 was exercising its right to terminate the GSA, Plaintiffs unlawfully held Snopes’ website hostage

18 and refused to relinquish control of its website or its email accounts. Worse, Plaintiffs also

19 improperly withheld all advertising revenues from Snopes—effectively cutting off Snopes’

20 primary source of income and inflicting severe financial distress on the company. (Ibid.) Plaintiffs

21 also erroneously contended Proper Media was a beneficial owner of 50% of Snopes and that

22 Schoentrup was a director of Snopes, despite never having been appointed to the position, in their

23 unlawful efforts to exert control over Snopes and oust its founder, Defendant/Cross-Complainant

24 DAVID MIKKELSON (“Mikkelson”).

25          The case against Plaintiffs’ unlawful action is clear.      Accordingly, Plaintiffs primary

26 litigation strategy has been to drive up the cost of litigation and undermine the ability of Snopes

27 and its employees to litigate this case. At the outset, Plaintiffs tried to exert pressure on Snopes by

28 cutting off Snopes’ primary source of revenue and improperly withholding funds. Snopes was
                                                7
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3     Page 427 of 732
 1 forced to incur significant legal fees to obtain a TRO and a preliminary injunction against Plaintiffs

 2 to release funds and other property unlawfully withheld. (See ROA 45, 99, 123.) Even after

 3 obtaining an injunction against Plaintiffs, Snopes had to go back to Court to seek help enforcing

 4 the injunction, and this Court issued an order to show cause re contempt. (ROA 372.)

 5          B.     Plaintiffs Continue to Drive up Litigation Costs while Trying to Cut Off Legal

 6                 Representation to Snopes and its Employees

 7          From the start and continuing throughout this litigation, Plaintiffs have tried time and time

 8 again to interfere with Snopes corporate governance, create deadlocks, and to deny rights to its

 9 directors and shareholders. Snopes has persevered, but at no small cost, and Plaintiffs’ deleterious

10 conduct will not stop. Earlier this year, despite being the very cause of Snopes’ financial harm,

11 Plaintiffs requested an injunction to block Snopes’ ability to advance attorney fees on the

12 unfounded grounds that Snopes’ would suffer imminent financial harm and the advancement of

13 fees was improper. The Court properly denied the request, although Snopes was forced to incur

14 more fees opposing yet another frivolous motion. Plaintiffs’ TAC now asserts the same claims

15 challenging Snopes’ litigation funding decisions; namely, Snopes’ decision to advance attorney

16 fees for its own employees—the very employees Plaintiffs are suing in this action. It is well settled

17 that Snopes’ decision to advance attorney fees for this litigation is an activity protected under

18 California’s anti-Strategic Lawsuit Against Public Participation statute (the “anti-SLAPP statute”

19 or “Section 425.16”). Moreover, Snopes’ decision to advance fees was properly authorized and

20 expressly permitted under Corporations Code section 317(f). For these and the other reasons set

21 forth below, Plaintiffs’ litigation funding claims and allegations must be stricken from the TAC.

22          In parallel to its efforts to obtain relief from the Court, Snopes sought help from the public

23 via a GoFundMe campaign. The GoFundMe campaign helped raise money for the Snopes’ general

24 operations, including its legal expenses, which became necessary after Plaintiffs stole Snopes’

25 entire revenue stream, held its revenue-producing assets hostage, and caused Snopes to incur

26 significant fees obtaining relief to address that harm.         Per Plaintiffs’ own allegations, the

27 GoFundMe campaign has raised more than $850,000 to date from nearly 30,000 donors,

28 demonstrating the public value of the Snopes.com website as a truth-seeking resource. (See TAC,
                                                 8
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3    Page 428 of 732
 1 ¶ 331.) Now, in an effort to chill Snopes fundraising efforts and drive up litigation costs, Plaintiffs

 2 assert defamation-based claims against Snopes and its CEO based on truthful statements made on

 3 the GoFundMe page. Like Snopes’ litigation funding decisions, it is clear that these claims are

 4 based on a protected activity and there is no probability Plaintiffs will prevail. Accordingly, the

 5 defamation-based claims and allegations must also be stricken from the TAC.

 6 III.       LEGAL STANDARD

 7            California’s anti-SLAPP statute provides that “cause[s] of action against a person arising

 8 from any act of that person in furtherance of the person’s right of petition or free speech under the

 9 United States or California Constitution in connection with a public issue shall be subject to a

10 special motion to strike, unless the court determines that the plaintiff has established that there is a

11 probability that the plaintiff will prevail on the claim.” (Section 425.16(b)(l).) Acts in furtherance

12 of free speech include “(3) any written or oral statement or writing made in a place open to the

13 public or a public forum in connection with an issue of public interest, or (4) any other conduct in

14 furtherance of the exercise of the constitutional right of petition or the constitutional right of free

15 speech in connection with a public issue or an issue of public interest.” (Section 425.16(e).)

16            Anti-SLAPP protections “are to be construed broadly,” and apply regardless of the cause of

17 action asserted by the plaintiff. (Beach v. Harco Nat’l Ins. Co. (2003) 110 Cal. App. 4th 82, 90,

18 citing Code Civ. Proc. § 425.16(a); Equilon Enters. v. Consumer Cause, Inc. (2002) 29 Cal.4th

19 53, 60.) Anti-SLAPP motions are not limited attacks on entire claims, but may also “attack parts of

20 a count, including specific allegations amounting to a claim.” (Newport Harbor Offices & Marina,

21 LLC v. Morris Cerullo World Evangelism (2018) 23 Cal.App.5th 28, 43 (Newport Harbor), citing

22 Baral v. Schnitt (2016) 1 Cal.5th 376, 382, 392-93 (Baral).) When a court finds an anti-SLAPP

23 motion meritorious, it must grant the motion without leave to amend. (Simmons v. Allstate Ins. Co.

24 (2001) 92 Cal.App.4th 1068, 1073-74.) Except as to specific statutory causes of action not asserted

25 here, a prevailing defendant on a special motion to strike is entitled to recover attorneys’ fees and

26 costs. (Code Civ. Proc. § 425.16(c).)

27

28
                                                      9
     MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3     Page 429 of 732
 1          A.     Burden-Shifting Under the Anti-SLAPP Statute

 2          In ruling on a special motion to strike, courts engage in a two-part test.         “First, the

 3 defendant must establish that the challenged claim arises from activity protected by section

 4 425.16.” (Newport Harbor 23 Cal.App.5th at 42.) “If the defendant makes the required showing,

 5 the burden shifts to the plaintiff to demonstrate the merit of the claim by establishing a probability

 6 of success. We have described this second step as a ‘summary-judgment-like procedure.’” (Id.)

 7          Showing a probability of prevailing is similar to a summary judgment in “reverse” because

 8 the plaintiff must produce prima facie evidence showing its ability to prove each element of its

 9 claim. (Direct Shopping Network, LLC v. James (2012) 206 Cal.App.4th 1551, 1558, n.4.) To

10 meet this burden, a plaintiff opposing an anti-SLAPP motion cannot rely on allegations in the

11 complaint, but must set forth evidence that would be admissible at trial. (Overstock.com, Inc. v.

12 Gradient Analytics, Inc. (2007) 151 Cal.App.4th 688, 699.) The plaintiff’s evidence must be

13 sufficient to support a judgment in its favor if proved at trial. (Anderson v. Geist (2015) 236

14 Cal.App.4th 79, 85.)

15 IV.      CLAIMS BASED ON PROTECTED ACTIVITY IN THE TAC

16          As set forth in the Notice and Motion, Snopes brings this special motion to strike as to:

17       1) The fourteenth count for defamation—and related claims and allegations—which are based

18          on true fundraising campaign postings that were published on the Internet over a year ago.

19       2) The seventeenth and eighteenth counts for rescission and declaratory relief—and related

20          claims and allegations—which are based on Snopes’ litigation funding decisions.

21          A.     The Postings on the GoFundMe Campaign are Acts in Furtherance of

22                 Plaintiffs’ Free Speech

23          Plaintiffs’ fourteenth count for defamation (TAC, ¶¶ 296-301) and related claims against

24 Snopes and Mr. Mikkelson are all premised upon true fundraising campaign postings published on

25 the Internet between July 2017 and March 2018. (TAC, ¶ 296(a)-(e) [referring to fundraising

26 campaign webpages on gofundme.com and savesnopes.com, which links to gofundme.com; see

27 gofundme.com/how-it-works [“GoFundMe is the best place to fundraise, whether you are an

28 individual, group, or organization.”].) Websites accessible to the public are “public forums” for
                                                 10
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3    Page 430 of 732
 1 purposes of the anti-SLAPP statute. (Wong v. Jing (2010) 189 Cal.App.4th 1354, 1366; Chaker v.

 2 Mateo (2012) 209 Cal.App.4th 1138, 1146.)

 3              There can be no dispute that these fundraising campaign postings are acts in furtherance of

 4 free speech rights subject to protection under Section 425.16. (See Village of Schaumburg v.

 5 Citizens for a Better Environment (1980) 444 U.S. 620, 632 [finding that charitable appeals for

 6 funds are within the protection of the First Amendment].) The alleged fundraising activities are

 7 therefore “conduct in furtherance of the exercise of the constitutional right of . . . free speech.”

 8 (Section 425.16(e)(4).)

 9              The same postings are further protected as “written statement[s] made in . . . a public forum

10 in connection with an issue of public interest.” (Section 425.16(e)(3).) Rather than belabor this

11 obvious point, Snopes need only point to Plaintiffs’ own allegations, which repeatedly concede that

12 the GoFundMe fundraising campaign “has raised over $850,000 from nearly 30,000 donors.” (See
                                1
13 TAC, ¶¶ 331, 137, 314, 321.)

14              A cause of action “arises from” conduct that it is “based on.” Copenbarger v. Morris

15 Cerullo World Evangelism (2013) 215 Cal.App.4th 1237, 1244.                                Accordingly, a court must

16 determine what activities form the basis for each cause of action and then determine whether those

17 activities are “protected activity,” bringing the cause of action within the scope of the anti-SLAPP

18 statute. (Finton Constr., Inc. v. Bidna & Keys (2015) 238 Cal.App.4th 200, 209; Midland Pacific

19 Bldg. Corp. v. King (2007) 157 Cal.App.4th 264, 272 [“the focus of the statute is not the form of

20 plaintiff’s cause of action, but the defendant’s activity that gives rise to the asserted liability”].)

21 The plain allegations of the TAC confirm Plaintiffs’ defamation-related claims are based upon the

22 contents of fundraising campaign postings made on the Internet.

23              Accordingly, the alleged defamatory statements easily fall within Section 425.16(e)(3) and

24 Section 425.16(e)(4), and the burden is on Plaintiffs to demonstrate a probability of prevailing on

25 the merits.

26
     1
         In any event, the fundraising campaign postings regard Plaintiffs’ fraudulent and deceiptive business practices, yet
27 another matter of public interest. (Makaeff v. Trump University, LLC (9th Cir. 2013) 715 F.3d 254, 262 [“Under
     California law, statements warning consumers of fraudulent or deceptive business practices constitute a topic of
28 widespread public interest, so long as they are provided in the context of information helpful to consumers.”].)
                                                             11
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3              Page 431 of 732
 1 V.       SNOPES’ LITIGATION FUNDING DECISIONS CONSTITUTE PROTECTED

 2          ACTIVITY

 3          It is well-settled that litigation funding decisions constitute protected speech activity.

 4 (Tuszynska v. Cunningham (2011) 199 Cal.App.4th 257, 271; Sheley v. Harrop (2017) 9 Cal. App.

 5 5th 1147 (Sheley). “As our California Supreme Court has explained, because a cause of action

 6 arising from any act in furtherance of the right of petition is subject to the anti-SLAPP motion (S

 7 425.16, subd. (b)(1), italics added), [a] cause of action ‘arising from’ [a] defendant’s litigation

 8 activity may appropriately be the subject of a section 425.16 motion to strike. ‘Any act’ includes

 9 communicative conduct such as the filing, funding, and prosecution of a civil action.” (Takhar v.

10 People ex Rel. Feather River Air Quality Management Dist. (2018) 27 Cal.App.5th 15, citing

11 Rusheen v. Cohen (2006) 37 Cal.4th 1048, 1056 (Rusheen), internal citations and quotation marks

12 omitted, emphasis added.)

13          Plaintiffs’ claims challenge the authorization of Snopes’ Board of Directors (the “Board”)

14 to advance attorneys’ fees for its employees—employees Plaintiffs sued in this action. (TAC,

15 ¶ 130.) This “act” falls squarely within the parameters of Snopes’ litigation funding decisions.

16 Moreover, the decision to advance legal fees is also protected as an act in furtherance of Snopes’

17 prosecution of this civil action. (See Rusheen v. Cohen (2006) 37 Cal.4th 1048, 1056.)

18          Indeed, Plaintiffs’ incentive for bringing these claims illustrate why the courts have so

19 broadly protected litigation funding decisions.      (See Wilcox, 27 Cal.App.4th at 826 [“If the

20 defendants financing of a lawsuit is constitutionally protected it follows that speech exhorting

21 others to do the same is also protected.”].) As the Court in Wilcox explained:

22          In Pacific Gas & Electric Co. v. Bear Stearns & Co., [(1990) 50 Cal.3d
            1118], our Supreme Court made clear the tort defense based on the right to
23          petition applies not only to litigants but to those who induce, encourage and
            support a lawsuit involving a “colorable claim.” (50 Cal.3d at p. 1136.)
24          In Pacific Gas & Electric, plaintiff brought an action against defendant, an
            investment brokerage firm, for various business torts alleging the firm had
25          encouraged and financed a local water agency's suit for declaratory relief as to
            whether the agency could terminate its contract with plaintiff. In holding the
26          petition privilege applicable to a defendant who finances litigation the court
            stated: “It is important to remember what PG&E is trying to achieve
27          through this lawsuit. It seeks to enjoin Bear Stearns from further
            participation in the lawsuit in order to avert what it considers to be the
28          irreparable harm of an adverse judgment. It is essentially seeking to abort
                                                    12
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3    Page 432 of 732
 1            the lawsuit by starving the litigant of funds. In Sierra Club v. Butz, [supra],
              too, there were, doubtless, persons who induced the representatives of the club to
 2            bring the action, and who provided financial assistance in support of the lawsuit,
              but were not named parties. Yet it would defeat the purpose of assuring free
 3            access to the courts, and cause a flood of oppressive derivative litigation, to assess
              tort liability for their activities.” (Ibid.)
 4

 5 (Ibid., emphasis added.)

 6            As detailed in these moving papers, Plaintiffs’ chief strategy throughout this litigation has

 7 been to starve defendants of funds to litigate their claims against Plaintiffs. When this Court

 8 intervened, Plaintiffs began browbeating defendants with frivolous claims, motions, and discovery

 9 to drive up the cost of litigation. Then, after Plaintiffs’ scorched-earth tactics failed—albiet at

10 great cost to Snopes—Plaintiffs sought leave to file these SLAPP claims to chill Snopes’

11 fundraising efforts and starve Snopes’ employees of funds to litigate the case. In furtherance of

12 this scheme, Plaintiffs contemporaneously requested a continuance of the already-continued trial

13 date, which was previously scheduled for April 2019.              Thus, Plaintiffs’ claims in the TAC

14 exemplify why Snopes’ litigation funding decisions are so broadly protected under the anti-SLAPP

15 statute. Thus, the burden is on Plaintiffs to demonstrate a probability of prevailing on the merits.

16 VI.        PLAINTIFFS CAN’T MEET THEIR BURDEN TO ESTABLISH A PROBABILITY

17            OF SUCCESS ON THE MERITS FOR THEIR DEFAMATION-BASED CLAIMS

18            Under the single publication rule, Plaintiffs’ defamation-based claims all merge into

19 Plaintiffs’ claim for defamation. Plaintiffs’ claims for defamation cannot succeed because the

20 comments on which they are based are substantially—if not entirely—true and/or are non-

21 actionable opinion. In addition, defamation has a one-year statute of limitations, and it is evident

22 from the face of the TAC that all of the allegedly defamatory statements were made more than a

23 year before the TAC was filed, and more than a year before Plaintiffs even sought leave to file the

24 TAC in 2019. For these reasons, Plaintiffs are unable to establish a probability of success on the

25 merits of their claims.

26

27

28
                                                       13
     MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3       Page 433 of 732
 1          A.     The Single Publication Rule Limits Plaintiffs GoFundMe Allegations to a

 2                 Claim For Defamation

 3          Each of Plaintiffs’ defamation-based claims is premised on the same conduct—the

 4 purported publication of allegedly defamatory statements on the GoFundMe website. Accordingly,

 5 the single publication rule limits Plaintiffs to a claim for defamation.

 6          The single publication rule provides that “[n]o person shall have more than one cause of

 7 action for damages for libel or slander or invasion of privacy or any other tort founded upon any

 8 single publication or exhibition or utterance, such as any one issue of a newspaper or book . . . .”

 9 Code of Civ. Proc. § 3425.3 (emphasis added); see Hebrew Academy of San Francisco v. Goldman

10 (2007) 42 Cal.4th 883, 890 (“Under the ‘single-publication rule,’ for any single edition of a

11 newspaper or book there is but a single potential action for a defamatory statement contained in the

12 newspaper or book, no matter how many copies of the newspaper or book were distributed.”)

13 (quoting Shively v. Bozanich, 31 Cal.4th 1230, 1245 (2003)). The rule applies to statements

14 published on websites. Traditional Cat Ass’n, Inc. v. Gilbreath (2004) 118 Cal.App.4th 392, 404

15 (Traditional Cat); Sundance Image Tech., Inc. v. Cone Editions Press, Ltd. (S.D.Cal. 2007) 2007

16 WL 935703 at 7 [any argument that the single publication rule does not apply to statements made

17 on the Internet “is foreclosed by Traditional Cat”].)

18          B.     Plaintiffs’ Claims For Defamation Fail Because The Allegedly Defamatory

19                 Comments Are Substantially True And/Or Are Nonactionable Opinion

20          There is no probability that Plaintiffs will succeed on their defamation-based claims

21 because the allegedly defamatory statements are substantially true and/or nonactionable opinion.

22 “Defamation consists of, among other things, a false and unprivileged publication, which has a

23 tendency to injure a party in its occupation.” (Summit Bank v. Rogers (2012) 206 Cal.App.4th 669,

24 695–96, citations omitted.) Statements of opinion are protected and are non-actionable. (McGarry

25 v. University of San Diego (2007) 154 Cal.App.4th 97, 112.)                When determining whether a

26 statement is based on fact or opinion, the court applies “a totality of the circumstances test”

27 pursuant to which “both the language of the statement itself and the context in which it is made” is

28 considered.    (Summit Bank v. Rogers, 206 Cal.App.4th at 696.)              Further, “where potentially
                                              14
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3     Page 434 of 732
 1 defamatory statements are published in a . . . setting in which the audience may anticipate efforts

 2 by the parties to persuade others to their positions by use of epithets, fiery rhetoric or hyperbole,

 3 language which generally might be considered as statements of fact may well assume the character

 4 of statements of opinion.” (Gregory v. McDonnell Douglas Corp. (1976) 17 Cal.3d 596, 601.)

 5 “To decide whether a statement is fact or opinion, a court must put itself in the place of an average

 6 reader and determine the natural and probable effect of the statement, considering both the

 7 language and the context.” (ComputerXpress, Inc. v. Jackson (2001) 93 Cal.App.4th 993, 1011.)

 8            As the Court explains in Balzaga v. Fox News Network, LLC (2009) 173 Cal.App.4th 1325,

 9 1338, “[d]efamation actions cannot be based on snippets taken out of context.” Yet, this is

10 precisely what Plaintiffs’ attempt to do in their TAC. Plaintiffs cherry pick statements from

11 postings in 2017 and early 2018—which were undisputedly true when published—and argue that

12 these statements are no longer true. As Plaintiffs’ are no doubt aware, a statement that is true when

13 published is no less true—and no less historically accurate, for that matter—simply because new

14 events may have transpired.

15            Thus, to the extent the allegedly defamatory comments are statements of fact rather than

16 opinion, they are substantially true, and therefore will not support a claim for defamation. Truth is

17 “an absolute defense to any libel action.” (Campanelli v. Regents of University of California

18 (1996) 44 Cal.App.4th 572, 581.) To establish this defense, the defendant “need not prove the

19 literal truth of all the allegedly libelous accusations, so long as the imputation is substantially true

20 so as to justify the ‘gist’ or ‘sting’ of the remark.” (Id. at 581-82; see also Gantry Const. Co. v.

21 American Pipe & Const. Co. (1975) 49 Cal.App.3d 186, 194 [“The concept that it is the gist or

22 sting of the alleged defamatory statements that must be false rather than the specific details of the

23 charge is deeply rooted in our common law.”]; Masson v. New Yorker Magazine (1991) 501 U.S.

24 496, 516-17 [“As in other jurisdictions, California law permits the defense of substantial truth and

25 would absolve a defendant even if she cannot justify every word of the alleged defamatory matter;

26 it is sufficient if the substance of the charge be proved true, irrespective of slight inaccuracy in the

27 details.”].)

28
                                                     15
     MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3     Page 435 of 732
 1            Here, not only is the gist of the postings substantially true, each and every detail is

 2 indisputably accurate. Plaintiffs’ TAC claims the postings on the GoFundMe page are false

 3 because 1) Proper Media is “no longer” withholding any of Snopes’ advertising revenue, 2) Proper

 4 Media is “no longer” holding the Snopes.com site hostage, and 3) Plaintiff Chris Richmond has

 5 subsequently become a member of Snopes’ board. However, Plaintiffs allege these statements

 6 were posted around July 2017, when Proper Media was withholding hundreds of thousands of

 7 dollars of Snopes’ advertising revenues, Proper Media was holding the Snopes.com website

 8 hostage, and Plaintiff Chris Richmond was not a director of Snopes. The alleged postings are

 9 undisputed statements of facts on and around July 2017. Although not at all required, the website

10 postings are even dated to avoid confusion. Plaintiffs know this full well, but are apparently

11 willing to consume substantial court resources with frivolous claims, so long as it provides them a

12 strategic advantage in this litigation.

13            Indeed, in their snippet from the March 2018 posting—the only alleged posting that

14 arguably is not time-barred—Plaintiffs once again challenge a statement that refers to the July 2017

15 posting but deliberately omit the updates that follow in the same posting. For instance, the March

16 2018 states—in bold font—that “[o]n 18 October 2017, we successfully migrated Snopes.com to a

17 new hosting provider and regained control of our advertising revenue stream.” Thus, the March

18 2018 posting provides the very update about which Plaintiffs’ complain in their TAC, even though

19 it is clear that such an update is not even required.

20            There is no legal requirement to hide the above truthful statements simply because new

21 events later transpire, and for good reason. These postings provide true, undisputed facts when the

22 posting was made in July 2017. Indeed, although not required by law, the postings are even dated

23 so as to prevent the confusion Plaintiffs now attempt to sow. The history of this case is of import

24 to the parties, the public, and this Court, and that history is accurately reflected in the protected

25 fundraising campaign postings. As shown by this very motion, Plaintiffs continue to mislead this

26 Court with misinformation, which Snopes must correct time and time again. Because all of the

27 allegedly defamatory statements are substantially true or non-actionable opinion, Plaintiffs’

28 defamation claims therefore will not succeed.
                                                     16
     MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3     Page 436 of 732
 1            C.       The Allegedly Defamatory Statements are Barred By The Statute Of

 2                     Limitations

 3            The statute of limitations for defamation is one year. (Code of Civ. Proc. § 340(c).) The

 4 statute begins to run when the allegedly defamatory statements are first “published” to the public.

 5 (Hebrew Academy of San Francisco, 42 Cal. 4th at 893 [“Under the single-publication rule, with

 6 respect to the statute of limitations for defamation, the publication of material contained in a

 7 newspaper or book generally occurs on the first general distribution of the publication to the

 8 public.”], citation and internal quotation marks omitted.)

 9            The TAC concedes four of the five purportedly “false” statements were published around

10 July 2017 and were not “materially updated or otherwise changed.”                (TAC, ¶297(a)-(d).)

11 Plaintiffs’ did not even propose amending and filing a third amended complaint to add these

12 baseless allegations and defamation-based claims until 2019—long after the statute of limitations

13 had run. The March 2018 posting merely refers to—and actually provides and updates for—the

14 statements at issue in the July 2017 posting. It is therefore not probable that Plaintiffs’ defamation-

15 based claims will succeed.

16 VII.       PLAINTIFFS CAN’T MEET THEIR BURDEN TO ESTABLISH A PROBABILITY

17            OF SUCCESS ON THE MERITS FOR THEIR LITIGATION FUNDING CLAIMS

18            Plaintiffs’ convoluted claims regarding Snopes’ decision to advance its employee’s attorney

19 fees are flawed and do not demonstrate any wrongdoing. As noted above and on the face of the

20 TAC, the decision to advance fees was made pursuant to and in accordance with Section 317(f),

21 not 310. Section 317(f) provides that “expenses incurred in defending any proceeding may be

22 advanced by the corporation prior to the final disposition of the proceeding upon receipt of an

23 undertaking by or on behalf of the agent to repay the amount if it shall be determined ultimately

24 that the agent is not entitled to be indemnified as authorized in this section.” (Empahsis added.)

25            Section 317(f) is notably different from, and more streamlined than, Section 317(e)

26 (regarding indemnification) and wholly separate from Section 310. As explained at length by

27 Marsh’s California Corporation Law, the simplified process for approving advances pursuant to

28 Section 317(f) is by design:
                                                     17
     MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3     Page 437 of 732
 1             Such advancement of expenses [pursuant to Section 317(f)] may be made by the
               board and is not subject to the requirements of subdivision (e) of the section relating
 2             to the authority required to approve the final indemnification. In other words, even
               though the board may not finally vote to authorize indemnification because
 3             there is not a quorum consisting of directors who are not parties to the
               proceeding, and therefore any ultimate question of indemnification will have to be
 4             determined by the shareholders, independent counsel or the court, the board may
               nevertheless approve the advancement of expenses upon receiving the
 5             undertaking required by this subdivision. It will then be incumbent upon the
               defendant whose expenses are thus paid by the corporation to see that
 6             indemnification is not disapproved in accordance with the section or the defendant
               will be liable in an action by the corporation to reimburse it for all of his or her
 7             expenses thus advanced.

 8             The theory of this subdivision [Section 317(f)] is that it is very easy to bring actions
               against corporations and their directors, frivolous or otherwise, and very easy to
 9             name all of the directors as defendants, whether or not the plaintiff at the time of the
               institution of the action has any basis for alleging that all of the directors were
10             implicated. If the requirements for authorization of final indemnification of final
               were applied to the advancement of expenses, the board might be disqualified from
11             voting on such advancement and, without this provision, it might be necessary to
               call a special shareholders meeting to make that authorization. However, expenses
12             must be incurred immediately, And in some cases in very large amounts, which the
               individual defendants as a practical matter simply cannot afford.
13

14 (Marsh, et al., Marsh’s Cal. Corp. Law (2018 Supp.) § 11.22(I) [“Advancement of Expenses”].)

15             The propriety of Snopes’ advancement of fees with respect to Mr. Mikkelson is

16 underscored by the fact that the Court has awarded judgment in favor of Mr. Mikkelson as to,

17 among other things, Proper Media’s claims against him. The entry of judgment in his favor

18 requires indemnification by the company in accordance with Corporations Code section 317(d).2

19             Snopes’ fee advancement complies with Section 317(f). Convoluted arguments about other

20 inapplicable statutes cannot invalidate the Board’s lawful exercise of discretion.

21             A.      Plaintiffs Fail to Plead Facts Establishing the Requisite Board Demand or

22                     Futility for Their Litigation Funding Claims

23             Another reason Plaintiffs’ cannot show a probability of prevailing is that the litigation

24 funding claims are derivative in nature. As a precondition for bringing any derivative suit on a

25 corporation’s behalf, a plaintiff must establish with particularly either that he made a demand on

26

27   2
       Corporations Code § 317(d): “To the extent that an agent of a corporation has been successful on the merits in
     defense of any proceeding referred to in subdivision (b) or (c) or in defense of any claim, issue, or matter therein, the
28   agent shall be indemnified against expenses actually and reasonably incurred by the agent in connection therewith.”
                                                              18
         MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3           Page 438 of 732
 1 the board of directors to act on the corporation’s behalf or that such a demand would have been

 2 futile. (Corp. Code § 800(b).) Failure to comply with this demand requirement deprives the

 3 plaintiff of standing to pursue his claims. (Shields v. Singleton (1993) 15 Cal.App.4th 1611, 1618.)

 4          A demand on the board is futile only if a majority of the directors are implicated in the

 5 underlying alleged wrongful conduct. Under those circumstances, a demand would in effect be a

 6 request to the directors to sue themselves, and it is assumed under the law that such a request

 7 would be futile. (See Reed v. Norman (1957) 152 Cal.App.2d 892, 898.) Put another way, a

 8 demand on the board is excused as futile only if a majority of the directors are either interested or

 9 not independent (i.e., under the alleged wrongdoer’s control). (Smith v. Dorn (1892) 96 Cal. 73.)

10          It is undisputed under the allegations of the TAC that neither Westbrook nor Richmond are

11 alleged to have engaged in any of the conduct forming the basis of the derivative causes of action.

12 (See TAC at ¶¶ 201-210, 226-239, 302-310, 336-349.)                Preliminarily, Plaintiffs concede

13 Westbrook is disinterested and independent. (See TAC at ¶ 240(f).) Plaintiffs nevertheless go on

14 to allege Richmond is “not disinterested and independent” simply because “he is both a Plaintiff

15 and Defendant in this lawsuit[.]” (See, e.g., TAC at ¶ 240(e).) This conclusory statement is

16 unsupported by the appropriate assessment for determining demand futility. Richmond is not

17 alleged to have engaged in the purported wrongdoing, nor is he alleged to be under Mikkelson’s

18 control. As Richmond and Westbrook constitute a majority of disinterested directors at Snopes,

19 Plaintiffs cannot plead futility as a matter of law, and thus Plaintiffs cannot show a probability of

20 prevailing on their litigation funding claims, which are derivative in nature.

21          B.     The Litigation Funding Claims also Fail under the Business Judgment Rule

22          Even if Plaintiffs were capable of asserting derivative claims, Plaintiffs still cannot show a

23 probability of prevailing on their litigation funding claims because they cannot overcome the

24 business judgment rule. The business judgment rule is “a judicial policy of deference to the

25 business judgment of corporate directors in the exercise of their broad discretion in making

26 corporate decisions.” (Lee v. Interinsurance Exchange (1996) 50 Cal.App.4th 694, 711 [internal

27 quotes, citations omitted].) “The rule is based on the premise that those to whom the management

28 of a business organization has been entrusted, and not the courts, are best able to judge whether a
                                                  19
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3    Page 439 of 732
 1 particular act or transaction is helpful to the conduct of the organization's affairs or expedient for

 2 the attainment of its purposes.” (Ibid.) Here, each decision to advance fees for an individual

 3 Defendant was made by unanimous consent of the Snopes Board, including non-party independent

 4 director Mr. Westbrook. Accordingly, the three challenged decisions (i.e., the separate decisions to

 5 advance fees and costs to each of the individual defendants) are afforded deference under the

 6 business judgment rule, which is yet another reason Plaintiffs cannot show a probability of

 7 prevailing on their litigation funding claims.

 8 VIII. ADDITIONAL ALLEGATIONS IN THE CROSS-COMPLAINT MUST BE

 9            STRICKEN

10            “Allegations of protected activity supporting stricken claims are to be eliminated from the

11 complaint, unless they also support a distinct claim on which the plaintiff has shown a probability

12 of prevailing.” (Sheley, 9 Cal.App.5th at 1175, citing Baral, Cal.5th at 396.) Thus, the Court must

13 also strike “all other allegations of protected activity which support the claims struck” from the

14 causes of action. (Ibid.)

15 IX.        CONCLUSION

16            For all of the foregoing reasons, Snopes’ special motion to strike pursuant to California

17 Code of Civil Procedure 425.16 should be granted.

18
     DATED: June 5, 2019                            PROCOPIO, CORY, HARGREAVES &
19                                                    SAVITCH LLP
20

21                                                  By:
                                                          Paul A. Tyrell
22                                                        Ryan C. Caplan
                                                          P. Jacob Kozaczuk
23                                                        Attorneys for Defendant/Cross-Complainant,
                                                          SNOPES MEDIA GROUP, INC., formerly
24                                                        known and having appeared as Bardav Inc

25

26

27

28
                                                     20
     MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3669546.3     Page 440 of 732
                                      1   RICHARD P. SYBERT (SBN: 080731)
                                          rsybert@gordonrees.com
                                      2   KIMBERLY D. HOWATT (SBN: 196921)
                                          khowatt@gordonrees.com
                                      3   HOLLY L. K. HEFFNER (SBN: 245384)
                                          hheffner@gordonrees.com
                                      4   GORDON & REES LLP
                                          101 W. Broadway Suite 2000
                                      5   San Diego, CA 92101
                                          Telephone: (619) 230-7461
                                      6   Facsimile: (619) 696-7124

                                      7   Attorneys for Defendant, Cross-complainant, and Cross-defendant
                                          DAVID MIKKELSON
                                      8

                                      9                              SUPERIOR COURT OF CALIFORNIA

                                     10                                    COUNTY OF SAN DIEGO
GORDON REES SCULLY MANSUKHANI, LLP




                                     11    PROPER MEDIA, LLC, a California limited) Case No. 37-2017-00016311-CU-BC-CTL
                                           liability company; CHRISTOPHER         ) (consolidated with Case No. 37-2018-
                                     12    RICHMOND, an individual and DREW       ) 00004335-CU-MC-CTL)
      101 W. Broadway Suite 2000




                                           SCHOENTRUP, an individual,             )
          San Diego, CA 92101




                                     13                                           ) DAVID MIKKELSON’S NOTICE OF
                                           Plaintiffs                             ) SPECIAL MOTION AND SPECIAL
                                     14                                           ) MOTION      TO STRIKE PLAINTIFFS’
                                           v.                                        THIRD AMENDED COMPLAINT [Civ.
                                     15                                           ) Proc. Code § 425.16]
                                           BARDAV INC, a California corporation;  )
                                     16    DAVID MIKKELSON, an individual;        ) Date:       August 23, 2019
                                           VINCENT GREEN, an individual; RYAN     ) Time:       10:30 a.m.
                                     17    MILLER, an individual; and TYLER DUNN, ) Dept.:      C-68
                                           an individual,                         ) Judge:      Hon. Richard S. Whitney
                                     18                                           )
                                           Defendants.                            ) Complaint Filed: May 4, 2017
                                     19                                           ) Trial Date:         October 4, 2019
                                                                                  )
                                     20    AND RELATED CROSS-ACTIONS.             ) IMAGED FILE
                                                                                  )
                                     21
                                                                                  )
                                     22                                           )
                                                                                  )
                                     23                                           )
                                                                                  )
                                     24                                           )
                                                                                  )
                                     25                                           )
                                                                                  )
                                     26                                           )
                                     27

                                     28

                                           DAVID MIKKELSON’S NOTICE OF SPECIAL
                                                              Page 441 of 732 MOTION TO STRIKE PLAINTIFFS’
                                                              THIRD AMENDED COMPLAINT
                                      1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                      2          PLEASE TAKE NOTICE that, on August 23, 2019 at 10:30 a.m., or as soon thereafter as

                                      3   the matter may be heard, in Department C-68 of the above-entitled court, located at 330 West

                                      4   Broadway, California 92101, the Honorable Richard S. Whitney presiding, Defendant/Cross-

                                      5   Complainant DAVID MIKKELSON (“Mr. Mikkelson”) will and hereby does move this Court to

                                      6   strike portions of the Third Amended Complaint (“TAC”) of Plaintiffs/Cross-Defendants

                                      7   PROPER MEDIA, LLC, DREW SCHOENTRUP, and CHRISTOPHER RICHMOND

                                      8   (collectively, “Plaintiffs”), pursuant to section 425.16 of the Code of Civil Procedure, and award

                                      9   his attorneys’ fees incurred in connection with the instant motion.

                                     10          Specifically, Mr. Mikkelson moves this Court to strike the following from Plaintiffs’ TAC
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   on grounds that each allegation and/or cause of action arises from activity in furtherance of Mr.

                                     12   Mikkelson’s right of petition and/or right of free speech in connection with a public issue and/or
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   an issue of public interest and, as such, is protected by the United States and California

                                     14   Constitutions:

                                     15          1. Paragraph 14, Lines 1 to 8

                                     16          2. Paragraph 15

                                     17          3. Paragraph 16

                                     18          4. Page 23, Lines 7 and 8 (between Paragraphs 118 and 119)

                                     19          5. Paragraph 119

                                     20          6. Paragraphs 122 through 132

                                     21          7. Paragraph 133, Lines 3 and 4

                                     22          8. Paragraph 134, Line 6

                                     23          9. Page 27, Lines 12-13 (between Paragraphs 134 and 135)

                                     24          10. Paragraphs 143 through 162

                                     25          11. Page 33, Lines 4 and 5 (between Paragraphs 162 and 163)

                                     26          12. Paragraph 206

                                     27          13. Paragraph 220, Lines 4 through 6 and Lines 16 through 20

                                     28          14. Paragraph 234, Lines 2 through 4 and Lines 14 through 18
                                                                          -1-
                                           DAVID MIKKELSON’S NOTICE
                                                              Page 442 of 732 MOTION TO STRIKE PLAINTIFFS’
                                                                    OF SPECIAL
                                                              THIRD AMENDED COMPLAINT
                                      1          15. Paragraph 254, Lines 25 through 1 (i.e., Page 45:25-46:1)

                                      2          16. Fourteenth Claim for Relief, Defamation, Paragraphs 296 through 301

                                      3          17. Fifteenth Claim for Relief, Violation of Business and Professions Code Section 17200,

                                      4              et seq., Paragraphs 302 through 325

                                      5          18. Sixteenth Claim for Relief, Violation of Business and Professions Code Section 17200,

                                      6              et seq., Paragraphs 326 through 335

                                      7          19. Seventeenth Claim for Relief, Rescission, Paragraphs 336 through 350

                                      8          20. Eighteenth Claim for Relief, Declaratory Relief, Paragraphs 351 through 360

                                      9          21. Prayer for Relief, Nos. 4 through 9

                                     10          This motion is based on this Notice of Special Motion and Special Motion to Strike, the
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   accompanying Memorandum of Points and Authorities, the Declaration of Holly L.K. Heffner and

                                     12   exhibit thereto, the pleadings and papers on file in the above-entitled action, and upon such further
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   evidence and argument as may be presented to the Court at the hearing on this matter.

                                     14
                                           Dated: June 5, 2019                         GORDON REES SCULLY MANSUKHANI, LLP
                                     15

                                     16                                                      By:
                                                                                                    Kimberly D. Howatt
                                     17                                                             Holly L.K. Heffner
                                                                                                    Attorneys for DAVID MIKKELSON
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                          -2-
                                           DAVID MIKKELSON’S NOTICE
                                                              Page 443 of 732 MOTION TO STRIKE PLAINTIFFS’
                                                                    OF SPECIAL
                                                              THIRD AMENDED COMPLAINT
                                      1   RICHARD P. SYBERT (SBN: 080731)
                                          rsybert@gordonrees.com
                                      2   KIMBERLY D. HOWATT (SBN: 196921)
                                          khowatt@gordonrees.com
                                      3   HOLLY L. K. HEFFNER (SBN: 245384)
                                          hheffner@gordonrees.com
                                      4   GORDON & REES LLP
                                          101 W. Broadway Suite 2000
                                      5   San Diego, CA 92101
                                          Telephone: (619) 230-7461
                                      6   Facsimile: (619) 696-7124

                                      7   Attorneys for Defendant, Cross-complainant, and Cross-defendant
                                          DAVID MIKKELSON
                                      8

                                      9                              SUPERIOR COURT OF CALIFORNIA

                                     10                                    COUNTY OF SAN DIEGO
GORDON REES SCULLY MANSUKHANI, LLP




                                     11    PROPER MEDIA, LLC, a California limited) Case No. 37-2017-00016311-CU-BC-CTL
                                           liability company; CHRISTOPHER         ) (consolidated with Case No. 37-2018-
                                     12    RICHMOND, an individual and DREW       ) 00004335-CU-MC-CTL)
      101 W. Broadway Suite 2000




                                           SCHOENTRUP, an individual,             )
          San Diego, CA 92101




                                     13                                           ) MEMORANDUM OF POINTS AND
                                           Plaintiffs                             ) AUTHORITIES IN SUPPORT OF
                                     14                                           ) DEFENDANT/CROSS-COMPLAINANT
                                           v.                                        DAVID MIKKELSON’S SPECIAL
                                     15                                           ) MOTION TO STRIKE PLAINTIFFS’
                                           BARDAV INC, a California corporation;  ) THIRD AMENDED COMPLAINT [Civ.
                                     16    DAVID MIKKELSON, an individual;        ) Proc. Code § 425.16]
                                           VINCENT GREEN, an individual; RYAN     )
                                     17    MILLER, an individual; and TYLER DUNN, ) Date:       August 23, 2019
                                           an individual,                         ) Time:       10:30 a.m.
                                     18                                           ) Dept.:      C-68
                                           Defendants.                            ) Judge:      Hon. Richard S. Whitney
                                     19                                           )
                                                                                  ) Complaint Filed: May 4, 2017
                                     20    AND RELATED CROSS-ACTIONS.             ) Trial Date:         October 4, 2019
                                                                                  ) IMAGED FILE
                                     21
                                                                                  )
                                     22                                           )
                                                                                  )
                                     23                                           )
                                                                                  )
                                     24                                           )
                                                                                  )
                                     25                                           )
                                                                                  )
                                     26                                           )
                                     27

                                     28

                                            MEMORANDUM OF POINTS
                                                              Page AND AUTHORITIES
                                                                   444 of 732        ISO DAVID MIKKELSON’S
                                            SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1          Defendant/Cross-Complainant DAVID MIKKELSON (“Mr. Mikkelson”), respectfully

                                      2   submits this Memorandum of Points and Authorities in support of his Special Motion to Strike the

                                      3   Third Amended Complaint (“TAC”) filed by Plaintiffs PROPER MEDIA, LLC (“Proper Media”),

                                      4   DREW SCHOENTRUP (“Mr. Schoentrup”), and CHRISTOPHER RICHMOND (“Mr.

                                      5   Richmond”) (collectively, “Plaintiffs”).

                                      6   I.     INTRODUCTION

                                      7          Plaintiffs originally filed this lawsuit in an effort to extort Co-Defendant/Co-Cross-

                                      8   Complainant SNOPES MEDIA GROUP, INC., formerly known and having appeared as

                                      9   BARDAV INC. (“Snopes”) into reviving a vendor contract (the “GSA”) with Proper Media – a

                                     10   company founded by Messrs. Schoentrup and Richmond – which contract was terminated
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   (pursuant to its express terms) upon the decision of Mr. Mikkelson, Snopes’ president and CEO.

                                     12          When Snopes terminated the contract, Proper Media and Messrs. Schoentrup and
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   Richmond unlawfully held Snopes’ website hostage and seized control of all of Snopes advertising

                                     14   revenues. Fortunately, this honorable Court entered a TRO and, thereafter, issued a preliminary

                                     15   injunction that released hundreds of thousands of dollars of stolen advertising revenue from

                                     16   Plaintiffs’ clutches and led to Snopes regaining control of its website. Yet, having failed at their

                                     17   extortion efforts, Plaintiffs have since sought to manufacture a variety of claims against Snopes,

                                     18   Mr. Mikkelson, and its officers/employees (formerly with Proper Media) – presumably to fund

                                     19   their way out of their ill-conceived business decisions. After this Court appropriately streamlined

                                     20   Plaintiffs’ overreaching complaint by sustaining various parts of the demurrers of each Snopes and

                                     21   Mr. Mikkelson (the latter without leave to amend) [ROA 101, 250, 264] – and even entered

                                     22   Judgment against Proper Media’s entire complaint as against Mr. Mikkelson [ROA 264, 265] –

                                     23   Plaintiffs have now filed a fourth version of their complaint (the TAC) which more than doubles

                                     24   the number of causes of action in their pleadings, asserts new claims by Proper Media despite the

                                     25   termination of its case by judgment, and seeks to impose liability for acts in furtherance of free

                                     26   speech and the right to petition.

                                     27           Plaintiffs’ newly-filed TAC, with eighteen causes of action, asserts meritless claims based

                                     28   Snopes’ and Mr. Mikkelson’s litigation funding decisions and truthful public statements made in
                                                                             -1-
                                               MEMORANDUM OF POINTS   AND AUTHORITIES
                                                                 Page 445 of 732        ISO DAVID MIKKELSON’S
                                               SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   connection with fundraising efforts. These litigation funding decisions and fundraising postings

                                      2   fall squarely within the ambit of activities protected under California’s Anti-SLAPP law, which

                                      3   was passed to bring about the speedy termination of claims that, like the TAC, seek to punish

                                      4   defendants for exercising their Constitutional rights. Mr. Mikkelson therefore respectfully moves

                                      5   to strike the TAC pursuant to California Code of Civil Procedure § 425.16.

                                      6   II.      PERTINENT FACTUAL BACKGROUND

                                      7           A.     Plaintiffs Have Repeatedly Attempted to Block Snopes and Mr. Mikkelson’s
                                      8                  Ability to Litigate the Action by Driving up Litigation Costs and Denying
                                                         Snopes Access to its Own Revenues
                                      9
                                                  From August 2015 until early 2017, Proper Media provided certain Internet advertising
                                     10
GORDON REES SCULLY MANSUKHANI, LLP




                                          services to Snopes pursuant to the GSA. (TAC ¶¶ 42, 104.) After Snopes notified Proper Media
                                     11
                                          it was exercising its right to terminate the GSA, Plaintiffs unlawfully held Snopes’ website hostage
                                     12
      101 W. Broadway Suite 2000




                                          and refused to relinquish control of its website or its e-mail accounts. Worse, Plaintiffs also
          San Diego, CA 92101




                                     13
                                          improperly withheld all advertising revenues from Snopes—effectively cutting off Snopes’
                                     14
                                          primary source of income and inflicting severe financial distress on the company. (Ibid.) Plaintiffs
                                     15
                                          also erroneously contended Proper Media was a beneficial owner of 50% of Snopes and that Mr.
                                     16
                                          Schoentrup was a director of Snopes, despite never having been appointed to the position, in their
                                     17
                                          unlawful efforts to exert control over Snopes and oust its founder, Defendant/Cross-Complainant
                                     18
                                          Mr. Mikkelson.
                                     19
                                                  The case against Plaintiffs’ unlawful action is clear. Accordingly, Plaintiffs primary
                                     20
                                          litigation strategy has been to drive up the cost of litigation and undermine the ability of Snopes
                                     21
                                          and its employees to litigate this case. At the outset, Plaintiffs tried to exert pressure on Snopes
                                     22
                                          by cutting off Snopes’ primary source of revenue and improperly withholding funds. Snopes was
                                     23
                                          forced to incur significant legal fees to obtain a TRO and a preliminary injunction against Plaintiffs
                                     24
                                          to release funds and other property unlawfully withheld. (See ROA 45, 99, 123.) Even after
                                     25
                                          obtaining an injunction against Plaintiffs, Snopes had to go back to Court to seek help enforcing
                                     26
                                          the injunction, and this Court issued an order to show cause re contempt. (ROA 372.)
                                     27

                                     28
                                                                              -2-
                                                MEMORANDUM OF POINTS   AND AUTHORITIES
                                                                  Page 446 of 732        ISO DAVID MIKKELSON’S
                                                SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1          B.      Plaintiffs Continue to Drive up Litigation Costs while Trying to Cut Off Legal
                                                         Representation to Snopes and Mr. Mikkelson
                                      2
                                                 From the start and continuing throughout this litigation, Plaintiffs have tried time and time
                                      3
                                          again to interfere with Snopes corporate governance, create deadlocks, and to deny rights to its
                                      4
                                          directors and shareholders. Snopes has persevered, but at no small cost, and Plaintiffs’ deleterious
                                      5
                                          conduct will not stop. Earlier this year, despite being the very cause of Snopes’ financial harm,
                                      6
                                          Plaintiffs requested an injunction to block Snopes’ ability to advance attorney fees on the
                                      7
                                          unfounded grounds that Snopes’ would suffer imminent financial harm and the advancement of
                                      8
                                          fees was improper. The Court properly denied the request, although Snopes was forced to incur
                                      9
                                          more fees opposing yet another frivolous motion. Plaintiffs’ TAC now asserts the same claims
                                     10
GORDON REES SCULLY MANSUKHANI, LLP




                                          challenging Snopes’ litigation funding decisions; namely, Snopes’ decision to advance attorney
                                     11
                                          fees for its own employees—the very employees Plaintiffs are suing in this action. It is well settled
                                     12
      101 W. Broadway Suite 2000




                                          that Snopes’ decision to advance attorney fees for this litigation is an activity protected under
          San Diego, CA 92101




                                     13
                                          California’s anti-Strategic Lawsuit Against Public Participation statute (the “anti-SLAPP statute”
                                     14
                                          or “Section 425.16”). Moreover, Snopes’ decision to advance fees was properly authorized and
                                     15
                                          expressly permitted under Corporations Code section 317(f). For these and the other reasons set
                                     16
                                          forth below, Plaintiffs’ litigation funding claims and allegations must be stricken from the TAC.
                                     17
                                                 In parallel to its efforts to obtain relief from the Court, Snopes sought help from the public
                                     18
                                          via a GoFundMe campaign. The GoFundMe campaign helped raise money for the Snopes’ general
                                     19
                                          operations, including its legal expenses, which became necessary after Plaintiffs stole Snopes’
                                     20
                                          entire revenue stream, held its revenue-producing assets hostage, and caused Snopes to incur
                                     21
                                          significant fees obtaining relief to address that harm.       Per Plaintiffs’ own allegations, the
                                     22
                                          GoFundMe campaign has raised more than $850,000 to date from nearly 30,000 donors,
                                     23
                                          demonstrating the public value of the Snopes.com website as a truth-seeking resource. (See TAC
                                     24
                                          ¶ 331.) Now, in an effort to halt Snopes fundraising efforts and drive up litigation costs, Plaintiffs
                                     25
                                          assert defamation-based claims against Snopes and Mr. Mikkelson based on truthful statements
                                     26
                                          made on the GoFundMe page. Like Defendants’ litigation funding decisions, it is clear that these
                                     27
                                          claims are based on a protected activity and there is no probability Plaintiffs will prevail.
                                     28
                                                                           -3-
                                             MEMORANDUM OF POINTS   AND AUTHORITIES
                                                               Page 447 of 732        ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   Accordingly, the defamation-based claims and allegations must also be stricken from the TAC.

                                      2   III.   LEGAL STANDARD

                                      3          California’s anti-SLAPP statute provides that “cause[s] of action against a person arising

                                      4   from any act of that person in furtherance of the person’s right of petition or free speech under the

                                      5   United States or California Constitution in connection with a public issue shall be subject to a

                                      6   special motion to strike, unless the court determines that the plaintiff has established that there is

                                      7   a probability that the plaintiff will prevail on the claim.” Civ. Proc. Code § 425.16(b)(l). Acts in

                                      8   furtherance of free speech include “(3) any written or oral statement or writing made in a place

                                      9   open to the public or a public forum in connection with an issue of public interest, or (4) any other

                                     10   conduct in furtherance of the exercise of the constitutional right of petition or the constitutional
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   right of free speech in connection with a public issue or an issue of public interest.” Id., at

                                     12   subsection (e).
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13          Anti-SLAPP protections “are to be construed broadly,” and apply regardless of the cause

                                     14   of action asserted by the plaintiff. Beach v. Harco Nat’l Ins. Co., 110 Cal. App. 4th 82, 90 (2003)

                                     15   (citing Civ. Proc. Code § 425.16(a)); Equilon Enters. v. Consumer Cause, Inc., 29 Cal.4th 53, 60

                                     16   (2002). Anti-SLAPP motions are not limited attacks on entire claims, but may also “attack parts

                                     17   of a count, including specific allegations amounting to a claim.” Newport Harbor Offices &

                                     18   Marina, LLC v. Morris Cerullo World Evangelism, 23 Cal.App.5th 28, 43 (2018) (citing Baral v.

                                     19   Schnitt (2016) 1 Cal.5th 376, 382, 392-93). When a court finds an anti-SLAPP motion meritorious,

                                     20   it must grant the motion without leave to amend. Simmons v. Allstate Ins. Co., 92 Cal.App.4th

                                     21   1068, 1073-74 (2001). Except as to specific statutory causes of action not asserted here, a

                                     22   prevailing defendant on a special motion to strike is entitled to recover attorneys’ fees and costs.

                                     23   Civ. Proc. Code § 425.16(c).

                                     24          A.         Burden-Shifting Under the Anti-SLAPP Statute

                                     25          In ruling on a special motion to strike, courts engage in a two-part test. “First, the defendant

                                     26   must establish that the challenged claim arises from activity protected by section 425.16.”

                                     27   Newport Harbor, 23 Cal.App.5th at 42. “If the defendant makes the required showing, the burden

                                     28
                                                                           -4-
                                             MEMORANDUM OF POINTS   AND AUTHORITIES
                                                               Page 448 of 732        ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   shifts to the plaintiff to demonstrate the merit of the claim by establishing a probability of success.

                                      2   We have described this second step as a ‘summary-judgment-like procedure.’” Id.

                                      3            Showing a probability of prevailing is similar to a summary judgment in “reverse” because

                                      4   the plaintiff must produce prima facie evidence showing its ability to prove each element of its

                                      5   claim. Direct Shopping Network, LLC v. James, 206 Cal.App.4th 1551, 1558, n.4 (2012). To

                                      6   meet this burden, a plaintiff opposing an anti-SLAPP motion cannot rely on allegations in the

                                      7   complaint, but must set forth evidence that would be admissible at trial. (Overstock.com, Inc. v.

                                      8   Gradient Analytics, Inc., 151 Cal.App.4th 688, 699 (2007). Overstock.com, Inc. v. Gradient

                                      9   Analytics, Inc., 151 Cal.App.4th 688, 699 (2007). “[T]he plaintiff’s evidence in support of its

                                     10   showing of a probability of prevailing must be sufficient to support a judgment in its favor if
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   proved at trial.” Anderson v. Geist, 236 Cal.App.4th 79, 85 (2015).

                                     12   IV.      CLAIMS BASED ON PROTECTED ACTIVITY IN THE TAC
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13            As set forth more specifically in the Notice of Motion and Motion, Mr. Mikkelson brings

                                     14   this special motion to strike as to:

                                     15         1) Plaintiffs’ Fourteenth count for Defamation, and Fifteenth and Sixteenth counts for

                                     16            Violation of California’s Unfair Competition Law, Business and Professions Code § 17200

                                     17            (“UCL”) – and related allegations – which are based on true fundraising campaign postings

                                     18            published on the Internet.

                                     19         2) Plaintiffs’ Seventeenth count for Rescission and Eighteenth count for Declaratory Relief –

                                     20            and related allegations – which are based on protected litigation funding decisions.

                                     21            A.      Postings on the GoFundMe Campaign are Protected Acts in Furtherance of
                                     22                    Mr. Mikkelson’s Free Speech
                                                   A cause of action “arises from” conduct that it is “based on.” Copenbarger v. Morris
                                     23
                                          Cerullo World Evangelism, 215 Cal.App.4th 1237, 1244 (2013). Accordingly, a court must
                                     24
                                          determine what activities form the basis for each cause of action and then determine whether those
                                     25
                                          activities are “protected activity,” bringing the cause of action within the scope of the anti-SLAPP
                                     26
                                          statute. Finton Constr., Inc. v. Bidna & Keys, 238 Cal.App.4th 200, 209 (2015); Midland Pacific
                                     27
                                          Bldg. Corp. v. King, 157 Cal.App.4th 264, 272 (2007) (“the focus of the statute is not the form of
                                     28
                                                                           -5-
                                             MEMORANDUM OF POINTS   AND AUTHORITIES
                                                               Page 449 of 732        ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   plaintiff’s cause of action, but the defendant’s activity that gives rise to the asserted liability”).

                                      2   Here, Plaintiffs’ Fourteenth count for Defamation and Fifteenth and Sixteenth counts for Violation

                                      3   of the UCL (and related allegations, as identified in the Notice of Motion) against Mr. Mikkelson

                                      4   and Snopes are based upon true fundraising campaign postings published on the Internet between

                                      5   July 2017 and March 2018. (See e.g., TAC ¶ 296(a)-(e) (referring to fundraising campaign

                                      6   webpages on gofundme.com and savesnopes.com, which links to gofundme.com); see also

                                      7   gofundme.com/how-it-works (“GoFundMe is the best place to fundraise, whether you are an

                                      8   individual, group, or organization.”).)

                                      9          Websites accessible to the public are “public forums” for purposes of the anti-SLAPP

                                     10   statute. Wong v. Jing, 189 Cal.App.4th 1354, 1366 (2010); Chaker v. Mateo, 209 Cal.App.4th
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   1138, 1146 (2012). Moreover, campaign postings are indisputably acts in furtherance of free

                                     12   speech rights subject to protection. Civ. Proc. Code § 425.16(e)(4) (protecting “conduct in
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   furtherance of the exercise of the constitutional right of . . . free speech”); see also Village of

                                     14   Schaumburg v. Citizens for a Better Environment, 444 U.S. 620, 632 (1980) (finding that charitable

                                     15   appeals for funds are within the protection of the First Amendment). The postings are further

                                     16   protected as “written statement[s] made in . . . a public forum in connection with an issue of public

                                     17   interest.” Civ. Proc. Code § 425.16(e)(3). Rather than belabor the obvious, Mr. Mikkelson need

                                     18   only point to Plaintiffs’ allegations which repeatedly concede that the GoFundMe fundraising

                                     19   campaign “has raised over $850,000 from nearly 30,000 donors.” (See TAC ¶¶ 137, 314, 321,

                                     20   331.)1 This is a matter of public interest.

                                     21          Indeed, Plaintiffs admit that Snopes “is one of the 1,000 most popular websites in the

                                     22   United States.” (TAC ¶ 41.) Further, “in the aftermath of the reported Russian intelligence

                                     23   operation to influence the 2016 election with so- called ‘fake news’ spread through Facebook and

                                     24   other social media websites, Facebook entered into an agreement with Snopes and other media

                                     25

                                     26   1
                                            Even more, the fundraising campaign postings regarding Plaintiffs’ fraudulent and deceptive
                                          business practices are yet another matter of public interest. Makaeff v. Trump University, LLC,
                                     27   715 F.3d 254, 262 (9th Cir. 2013) (“Under California law, statements warning consumers of
                                     28   fraudulent or deceptive business practices constitute a topic of widespread public interest, so
                                          long as they are provided in the context of information helpful to consumers.”).
                                                                                           -6-
                                              MEMORANDUM OF POINTS              AND    AUTHORITIES
                                                                         Page 450 of 732                  ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   organizations to integrate fact-checking services into Facebook.” (Ibid.)

                                      2          Accordingly, the alleged conduct falls squarely within § 425.16 subsections (e)(3) and

                                      3   (e)(4) such that the burden shifts to Plaintiffs to demonstrate a probability of prevailing on the

                                      4   merits. As discussed in Section V. infra, Plaintiffs cannot meet their burden.

                                      5          B.      Mr. Mikkelson’s Litigation Funding Activities Are Likewise Protected

                                      6          It is well-settled that litigation funding decisions constitute protected activity. Tuszynska

                                      7   v. Cunningham, 199 Cal.App.4th 257, 271 (2011) (overruled on other grounds); Sheley v. Harrop,

                                      8   9 Cal. App. 5th 1147 (2017). “Moreover, as our California Supreme Court has explained, because

                                      9   a cause of action ‘arising from’ any act … in furtherance of the … right of petition is subject to

                                     10   the anti-SLAPP motion, [a] cause of action ‘arising from’ [a] defendant’s litigation activity may
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   appropriately be the subject of a section 425.16 motion to strike.’              ‘Any act’ includes

                                     12   communicative conduct such as the filing, funding, and prosecution of a civil action.’” Takhar v.
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   People ex Rel. Feather River Air Quality Management Dist., 27 Cal.App.5th 15 (2018) (citing

                                     14   Rusheen v. Cohen, 37 Cal.4th 1048, 1056 (2006); emphasis added and internal citations and

                                     15   quotation marks omitted).

                                     16          Plaintiffs’ Seventeenth and Eighteenth counts challenge the authorization of Snopes’ Board

                                     17   of Directors to advance attorneys’ fees for its employees—employees Plaintiffs have sued in this

                                     18   action. (TAC ¶ 130.) This “act” falls squarely within the parameters of Mr. Mikkelson and

                                     19   Snopes’ litigation funding decisions and is also protected as an act in furtherance of Mr.

                                     20   Mikkelson’s prosecution of this civil action. See Rusheen, 37 Cal.4th at 1056 (“‘Any act’ includes

                                     21   communicative conduct such as the … prosecution of a civil action”).

                                     22          Indeed, Plaintiffs’ overt incentive for bringing these claims illustrate why courts have so

                                     23   broadly protected litigation funding decisions. See Wilcox, 27 Cal.App.4th at 826 (“If the

                                     24   defendants financing of a lawsuit is constitutionally protected it follows that speech exhorting

                                     25   others to do the same is also protected.”). As the Court in Wilcox explained:

                                     26          In Pacific Gas & Electric Co. v. Bear Stearns & Co., [50 Cal.3d 1118
                                                 (1990)], our Supreme Court made clear the tort defense based on the right to
                                     27          petition applies not only to litigants but to those who induce, encourage and
                                                 support a lawsuit involving a “colorable claim.” (50 Cal.3d at p. 1136.)
                                     28          In Pacific Gas & Electric, plaintiff brought an action against defendant, an
                                                                           -7-
                                             MEMORANDUM OF POINTS   AND AUTHORITIES
                                                               Page 451 of 732        ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1              investment brokerage firm, for various business torts alleging the firm had
                                                     encouraged and financed a local water agency's suit for declaratory relief as to
                                      2              whether the agency could terminate its contract with plaintiff. In holding the
                                                     petition privilege applicable to a defendant who finances litigation the court
                                      3              stated: “It is important to remember what PG&E is trying to achieve
                                                     through this lawsuit. It seeks to enjoin Bear Stearns from further
                                      4              participation in the lawsuit in order to avert what it considers to be the
                                                     irreparable harm of an adverse judgment. It is essentially seeking to abort
                                      5              the lawsuit by starving the litigant of funds. In Sierra Club v. Butz, [supra],
                                                     too, there were, doubtless, persons who induced the representatives of the club to
                                      6              bring the action, and who provided financial assistance in support of the lawsuit,
                                                     but were not named parties. Yet it would defeat the purpose of assuring free
                                      7              access to the courts, and cause a flood of oppressive derivative litigation, to assess
                                                     tort liability for their activities.
                                      8
                                          Ibid. (emphasis added).
                                      9
                                                     As discussed above, Plaintiffs’ chief strategy throughout this litigation has been to starve
                                     10
GORDON REES SCULLY MANSUKHANI, LLP




                                          Defendants of funds to litigate their claims against Plaintiffs. When this Court intervened,
                                     11
                                          Plaintiffs began browbeating Defendants with frivolous claims, motions, and discovery to drive
                                     12
      101 W. Broadway Suite 2000




                                          up the cost of litigation. Then, after Plaintiffs’ scorched-earth tactics failed—albeit at great cost
          San Diego, CA 92101




                                     13
                                          to Snopes and Mr. Mikkelson—Plaintiffs sought leave to file these SLAPP claims to halt Snopes’
                                     14
                                          fundraising efforts and starve Snopes’ employees of funds to litigate the case. In furtherance of
                                     15
                                          this scheme, Plaintiffs contemporaneously requested a continuance of the already-continued trial
                                     16
                                          date, which was previously scheduled for April 2019. Plaintiffs’ TAC exemplifies why Snopes
                                     17
                                          and Mr. Mikkelson’s litigation funding decisions are broadly protected under the anti-SLAPP
                                     18
                                          statute.
                                     19
                                                     The burden is properly shifted to Plaintiffs to demonstrate a probability of prevailing on
                                     20
                                          the merits which, as discussed in Section VI infra, they cannot do.
                                     21
                                          V.         PLAINTIFFS CANNOT ESTABLISH A PROBABILITY OF SUCCESS ON THEIR
                                     22              DEFAMATION-BASED CLAIMS (Counts 14, 15, and 16)
                                     23              Under the single publication rule, Plaintiffs’ defamation-based claims all merge into
                                     24   Plaintiffs’ claim for defamation; and yet, Plaintiffs’ claims for defamation cannot succeed because
                                     25   the statements on which they are based are substantially—if not entirely—true and/or are non-
                                     26   actionable opinion. In addition, defamation has a one-year statute of limitations, and it is evident
                                     27   from the face of the TAC that all of the allegedly defamatory statements were made more than a
                                     28   year before the TAC was filed, and more than a year before Plaintiffs sought leave to file the TAC
                                                                                        -8-
                                             MEMORANDUM OF POINTS             AND    AUTHORITIES
                                                                        Page 452 of 732                 ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   in 2019. For these reasons, and more discussed below, Plaintiffs are unable to establish a

                                      2   probability of success on the merits of their Fourteenth, Fifteenth, and Sixteenth counts.

                                      3          A.      The Single Publication Rule Limits Plaintiffs’ GoFundMe Allegations to a
                                      4                  Claim for Defamation
                                                 Plaintiffs’ Fourteenth, Fifteenth, and Sixteenth counts are premised on the same conduct—
                                      5
                                          the publication of statements on the GoFundMe website. Accordingly, the single publication rule
                                      6
                                          limits Plaintiffs to a claim for defamation.
                                      7
                                                 The single publication rule provides that “[n]o person shall have more than one cause of
                                      8
                                          action for damages for libel or slander or invasion of privacy or any other tort founded upon any
                                      9
                                          single publication or exhibition or utterance, such as any one issue of a newspaper or book . . . .”
                                     10
GORDON REES SCULLY MANSUKHANI, LLP




                                          Civ. Proc. Code § 3425.3 (emphasis added); see Hebrew Academy of San Francisco v. Goldman,
                                     11
                                          42 Cal.4th 883, 890 (2007) (“Under the ‘single-publication rule,’ for any single edition of a
                                     12
      101 W. Broadway Suite 2000




                                          newspaper or book there is but a single potential action for a defamatory statement contained in
          San Diego, CA 92101




                                     13
                                          the newspaper or book, no matter how many copies of the newspaper or book were distributed.”)
                                     14
                                          (quoting Shively v. Bozanich, 31 Cal.4th 1230, 1245 (2003)). The rule applies to statements
                                     15
                                          published on websites. Traditional Cat Ass’n, Inc. v. Gilbreath, 118 Cal.App.4th 392, 404 (2004);
                                     16
                                          Sundance Image Tech., Inc. v. Cone Editions Press, Ltd., 2007 WL 935703, *7 (S.D. Cal. 2007)
                                     17
                                          (any argument that the single publication rule does not apply to statements made on the Internet
                                     18
                                          ‘is foreclosed by Traditional Cat’).
                                     19

                                     20          B.      Plaintiffs’ Claims for Defamation Fail Because the Allegedly Defamatory
                                                         Comments Are Substantially True And/Or Are Nonactionable Opinion
                                     21
                                                 There is no probability that Plaintiffs will succeed on their defamation-based claims
                                     22
                                          because the statements are substantially true and/or nonactionable opinion. “Defamation consists
                                     23
                                          of, among other things, a false and unprivileged publication, which has a tendency to injure a party
                                     24
                                          in its occupation.” Summit Bank v. Rogers, 206 Cal.App.4th 669, 695–96 (2012) (citations
                                     25
                                          omitted). Statements of opinion are protected and are non-actionable. McGarry v. University of
                                     26
                                          San Diego, 154 Cal.App.4th 97, 112 (2007). When determining whether a statement is based on
                                     27
                                          fact or opinion, the court applies “a totality of the circumstances test” pursuant to which “both the
                                     28
                                                                           -9-
                                             MEMORANDUM OF POINTS   AND AUTHORITIES
                                                               Page 453 of 732        ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   language of the statement itself and the context in which it is made” is considered. Summit Bank,

                                      2   206 Cal.App.4th at 696. Further, “where potentially defamatory statements are published in a . . .

                                      3   setting in which the audience may anticipate efforts by the parties to persuade others to their

                                      4   positions by use of epithets, fiery rhetoric or hyperbole, language which generally might be

                                      5   considered as statements of fact may well assume the character of statements of opinion.” Gregory

                                      6   v. McDonnell Douglas Corp., 17 Cal.3d 596, 601 (1976). “To decide whether a statement is fact

                                      7   or opinion, a court must put itself in the place of an average reader and determine the natural and

                                      8   probable effect of the statement, considering both the language and the context.” ComputerXpress,

                                      9   Inc. v. Jackson, 93 Cal.App.4th 993, 1011 (2001).

                                     10           “Defamation actions cannot be based on snippets taken out of context.” Balzaga v. Fox
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   News Network, LLC, 173 Cal.App.4th 1325, 1338 (2009) (emphasis added). Yet, this is precisely

                                     12   what Plaintiffs’ attempt to do. Plaintiffs cherry pick statements from postings in 2017 and early
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   2018—which were true when published—and argue that these statements are no longer true. As

                                     14   Plaintiffs’ are no doubt aware, a statement that is true when published is no less true—and no less

                                     15   historically accurate, for that matter—simply because new events may have transpired.

                                     16           Thus, to the extent the allegedly defamatory comments are statements of fact rather than

                                     17   opinion, they are substantially true, and therefore will not support a claim for defamation. Truth

                                     18   is “an absolute defense to any libel action.” Campanelli v. Regents of University of California, 44

                                     19   Cal.App.4th 572, 581 (1996). To establish this defense, the defendant “need not prove the literal

                                     20   truth of all the allegedly libelous accusations, so long as the imputation is substantially true so as

                                     21   to justify the ‘gist’ or ‘sting’ of the remark.” Id. at 581-82; see also Gantry Const. Co. v. American

                                     22   Pipe & Const. Co., 49 Cal.App.3d 186, 194 (1975) (“The concept that it is the gist or sting of the

                                     23   alleged defamatory statements that must be false rather than the specific details of the charge is

                                     24   deeply rooted in our common law.”); Masson v. New Yorker Magazine, 501 U.S. 496, 516-17

                                     25   (1991) (“As in other jurisdictions, California law permits the defense of substantial truth and would

                                     26   absolve a defendant even if she cannot justify every word of the alleged defamatory matter; it is

                                     27   sufficient if the substance of the charge be proved true, irrespective of slight inaccuracy in the

                                     28   details.”).
                                                                          -10-
                                             MEMORANDUM OF POINTS   AND AUTHORITIES
                                                               Page 454 of 732        ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1            Here, not only is the gist of the subject postings substantially true, each and every detail is

                                      2   indisputably accurate. Plaintiffs’ TAC claims the postings on the GoFundMe page are false

                                      3   because 1) Proper Media is “no longer” withholding any of Snopes’ advertising revenue, 2) Proper

                                      4   Media is “no longer” holding the Snopes.com site hostage, and 3) Plaintiff Chris Richmond has

                                      5   subsequently become a member of Snopes’ board. However, Plaintiffs allege these statements

                                      6   were posted around July 2017, when Proper Media was withholding hundreds of thousands of

                                      7   dollars of Snopes’ advertising revenues, Proper Media was holding the Snopes.com website

                                      8   hostage, and Mr. Richmond was not a director of Snopes. (Heffner Decl.2 ¶ 3, Exh. A (Court’s

                                      9   August 22, 2017 Minute Order Granting Snopes’ [formerly Bardav Inc.] Motion for Preliminary

                                     10   Injunction finding that “Proper Media has acknowledged that the advertisement revenue is Snope’s
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   only source of income, which it has cut off … [t]herefore, the Court grants the preliminary

                                     12   injunction as to the advertising revenue and themes, templates, and content… Proper is ordered to
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   provide [Snopes with the] functional ‘final theme and templates to be used on the live version of

                                     14   the Website.’”); see also TAC ¶ 15 (“Snopes Media Group’s Board of Director’s (which at the

                                     15   time consisted only of Mikkelson and Brad Westbrook)…”).) Thus, the alleged postings are

                                     16   statements of fact on or around July 2017, and furthermore the website postings are dated so there

                                     17   can simply be no plausible confusion. Plaintiffs know this full well, but are apparently willing to

                                     18   consume substantial court and litigant resources with frivolous claims so long as it potentially

                                     19   provides them with a strategic advantage in this litigation.

                                     20            Indeed, in their snippet from the March 2018 posting, Plaintiffs once again challenge a

                                     21   statement that refers to the July 2017 posting but deliberately omit the updates that follow in the

                                     22   same posting. For instance, the March 2018 states—in bold font—that “[o]n 18 October 2017,

                                     23   we successfully migrated Snopes.com to a new hosting provider and regained control of our

                                     24   advertising revenue stream.” Thus, the March 2018 posting provides the very update that Plaintiffs

                                     25   erroneously contend in their TAC to be missing, even though no such update is necessary.

                                     26            California law does not require that authors de-publish truthful statements if/when new

                                     27   events transpire that render them no longer true, and for good reason. These postings provide a

                                     28   2
                                              “Heffner Decl.” refers to the Declaration of Holly L.K. Heffner filed concurrently herewith.
                                                                                            -11-
                                                MEMORANDUM OF POINTS               AND   AUTHORITIES
                                                                            Page 455 of 732               ISO DAVID MIKKELSON’S
                                               SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   historical account of what was true on the date of publication. Indeed, although not required by

                                      2   law, the postings are even dated so as to prevent the confusion Plaintiffs now attempt to sow. The

                                      3   history of this case is of import to the parties, the public, and this Court, and that history is

                                      4   accurately reflected in the protected fundraising campaign postings. As shown by this motion,

                                      5   Plaintiffs continue to mislead this Court (and the public) with misinformation, which Snopes must

                                      6   correct time and time again. Because all of the subject statements are substantially true or non-

                                      7   actionable opinion, Plaintiffs’ defamation and related claims will fail as a matter of law.

                                      8          C.      The Allegedly Defamatory Statements are Tim-Barred

                                      9          The statute of limitations for defamation is one year. Civ. Proc. Code § 340(c). The statute

                                     10   begins to run when the allegedly defamatory statements are first “published” to the public. Hebrew
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   Academy of San Francisco, 42 Cal. 4th at 893 (“Under the single-publication rule, with respect to

                                     12   the statute of limitations for defamation, the publication of material contained in a newspaper or
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   book generally occurs on the first general distribution of the publication to the public.”; citation

                                     14   and internal quotation marks omitted).

                                     15          The TAC concedes four of the five purportedly “false” statements were published around

                                     16   July 2017 and were not “materially updated or otherwise changed.”               (TAC ¶ 297(a)-(d).)

                                     17   Plaintiffs’ did not even propose amending and filing a third amended complaint to add these

                                     18   baseless allegations and defamation-based claims until 2019—long after the statute of limitations

                                     19   had run. The March 2018 posting merely refers to—and actually provides updates for—the

                                     20   statements at issue in the July 2017 posting. It is therefore not probable that Plaintiffs’ defamation-

                                     21   based claims will succeed.

                                     22   VI.    PLAINTIFFS CANNOT ESTABLISH A PROBABILITY OF SUCCESS ON THEIR
                                     23          LITIGATION FUNDING CLAIMS (Counts 17 and 18)
                                                 Plaintiffs’ convoluted claims regarding Snopes’ decision to advance its employees’
                                     24
                                          attorney fees are flawed and fail to demonstrate any wrongdoing. As noted above and on the face
                                     25
                                          of the TAC, the decision to advance fees was made pursuant to and in accordance with § 317(f),
                                     26
                                          not 310. Section 317(f) provides that “expenses incurred in defending any proceeding may be
                                     27
                                          advanced by the corporation prior to the final disposition of the proceeding upon receipt of an
                                     28
                                                                          -12-
                                             MEMORANDUM OF POINTS   AND AUTHORITIES
                                                               Page 456 of 732        ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   undertaking by or on behalf of the agent to repay the amount if it shall be determined ultimately

                                      2   that the agent is not entitled to be indemnified as authorized in this section.” (Emphasis added.)

                                      3          Section 317(f) (regarding advances) is notably different from, and more streamlined than,

                                      4   § 317(e) (regarding indemnification) and wholly separate from Section 310. As explained by

                                      5   Marsh’s California Corporation Law, the simplified process for approving advances pursuant to §

                                      6   317(f) is by design:

                                      7          Such advancement of expenses [pursuant to Section 317(f)] may be made by the
                                                 board and is not subject to the requirements of subdivision (e) of the section relating
                                      8
                                                 to the authority required to approve the final indemnification. In other words,
                                      9          even though the board may not finally vote to authorize indemnification
                                                 because there is not a quorum consisting of directors who are not parties to
                                     10          the proceeding, and therefore any ultimate question of indemnification will have
GORDON REES SCULLY MANSUKHANI, LLP




                                                 to be determined by the shareholders, independent counsel or the court, the board
                                     11          may nevertheless approve the advancement of expenses upon receiving the
                                     12          undertaking required by this subdivision. It will then be incumbent upon the
      101 W. Broadway Suite 2000




                                                 defendant whose expenses are thus paid by the corporation to see that
          San Diego, CA 92101




                                     13          indemnification is not disapproved in accordance with the section or the defendant
                                                 will be liable in an action by the corporation to reimburse it for all of his or her
                                     14          expenses thus advanced.
                                     15          The theory of this subdivision [Section 317(f)] is that it is very easy to bring actions
                                                 against corporations and their directors, frivolous or otherwise, and very easy to
                                     16
                                                 name all of the directors as defendants, whether or not the plaintiff at the time of
                                     17          the institution of the action has any basis for alleging that all of the directors were
                                                 implicated. If the requirements for authorization of final indemnification of final
                                     18          were applied to the advancement of expenses, the board might be disqualified from
                                                 voting on such advancement and, without this provision, it might be necessary to
                                     19          call a special shareholders meeting to make that authorization. However, expenses
                                                 must be incurred immediately, And in some cases in very large amounts, which the
                                     20
                                                 individual defendants as a practical matter simply cannot afford.
                                     21
                                          Marsh, et al., Marsh’s Cal. Corp. Law (2018 Supp.) § 11.22(I) (“Advancement of Expenses”).
                                     22
                                                 The propriety of Snopes’ advancement of fees with respect to Mr. Mikkelson is
                                     23
                                          underscored by the fact that the Court has awarded judgment in favor of Mr. Mikkelson as to,
                                     24
                                          among other things, Proper Media’s claims against him. The entry of judgment in his favor
                                     25
                                          requires indemnification by the company in accordance with Corporations Code section 317(d).3
                                     26

                                     27
                                          3
                                     28     Corporations Code § 317(d): “To the extent that an agent of a corporation has been successful on
                                          the merits in defense of any proceeding referred to in subdivision (b) or (c) or in defense of any
                                                                                        -13-
                                              MEMORANDUM OF POINTS             AND   AUTHORITIES
                                                                        Page 457 of 732                  ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1          Snopes’ fee advancement complies with Section 317(f). Convoluted arguments about

                                      2   other inapplicable statutes cannot invalidate the Board’s lawful exercise of discretion.

                                      3          A.      Plaintiffs Fail to Plead Facts Establishing the Requisite Board Demand or
                                      4                  Futility for Their Litigation Funding Claims
                                                 Another reason Plaintiffs’ cannot show a probability of prevailing is that the litigation
                                      5
                                          funding claims are derivative in nature. As a precondition for bringing any derivative suit on a
                                      6
                                          corporation’s behalf, a plaintiff must establish with particularly either that he made a demand on
                                      7
                                          the board of directors to act on the corporation’s behalf or that such a demand would have been
                                      8
                                          futile. Corp. Code § 800(b). Failure to comply with this demand requirement deprives the plaintiff
                                      9
                                          of standing to pursue his claims. Shields v. Singleton, 15 Cal.App.4th 1611, 1618 (1993).
                                     10
GORDON REES SCULLY MANSUKHANI, LLP




                                                 A demand on the board is futile only if a majority of the directors are implicated in the
                                     11
                                          underlying alleged wrongful conduct. Under those circumstances, a demand would in effect be a
                                     12
      101 W. Broadway Suite 2000




                                          request to the directors to sue themselves, and it is assumed under the law that such a request would
          San Diego, CA 92101




                                     13
                                          be futile. See Reed v. Norman, 152 Cal.App.2d 892, 898 (1957). Put another way, a demand on
                                     14
                                          the board is excused as futile only if a majority of the directors are either interested or not
                                     15
                                          independent (i.e., under the alleged wrongdoer’s control). Smith v. Dorn, 96 Cal. 73.
                                     16
                                                 It is undisputed under the allegations of the TAC that neither Mr. Westbrook nor Mr.
                                     17
                                          Richmond are alleged to have engaged in any of the conduct forming the basis of the derivative
                                     18
                                          causes of action. (See TAC at ¶¶ 201-210, 226-239, 302-310, 336-349.) Preliminarily, Plaintiffs
                                     19
                                          concede Mr. Westbrook is disinterested and independent. (See TAC at ¶ 240(f).) Plaintiffs
                                     20
                                          nevertheless go on to allege Mr. Richmond is “not disinterested and independent” simply because
                                     21
                                          “he is both a Plaintiff and Defendant in this lawsuit[.]” (See, e.g., TAC at ¶ 240(e).) This
                                     22
                                          conclusory statement is unsupported by the appropriate assessment for determining demand
                                     23
                                          futility. Mr. Richmond is not alleged to have engaged in the purported wrongdoing, nor is he
                                     24
                                          alleged to be under Mikkelson’s control. As Messrs. Richmond and Westbrook constitute a
                                     25
                                          majority of disinterested directors at Snopes, Plaintiffs cannot plead futility as a matter of law, and
                                     26

                                     27

                                     28   claim, issue, or matter therein, the agent shall be indemnified against expenses actually and
                                          reasonably incurred by the agent in connection therewith.”
                                                                                        -14-
                                              MEMORANDUM OF POINTS              AND   AUTHORITIES
                                                                        Page 458 of 732               ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1   thus Plaintiffs cannot show a probability of prevailing on their litigation funding claims, which are

                                      2   derivative in nature.

                                      3          B.      The Litigation Funding Claims Also Fail under the Business Judgment Rule

                                      4          Even if Plaintiffs were capable of asserting derivative claims, Plaintiffs still cannot show a

                                      5   probability of prevailing on their litigation funding claims because they cannot overcome the

                                      6   business judgment rule. The business judgment rule is “a judicial policy of deference to the

                                      7   business judgment of corporate directors in the exercise of their broad discretion in making

                                      8   corporate decisions.” Lee v. Interinsurance Exchange, 50 Cal.App.4th 694, 711 (1996) (internal

                                      9   quotes, citations omitted). “The rule is based on the premise that those to whom the management

                                     10   of a business organization has been entrusted, and not the courts, are best able to judge whether a
GORDON REES SCULLY MANSUKHANI, LLP




                                     11   particular act or transaction is helpful to the conduct of the organization's affairs or expedient for

                                     12   the attainment of its purposes.” Ibid. Here, each decision to advance fees for an individual
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13   Defendant was made by unanimous consent of the Snopes Board, including non-party independent

                                     14   director Mr. Westbrook. Accordingly, the three challenged decisions (i.e., the separate decisions

                                     15   to advance fees and costs to each of the individual defendants) are afforded deference under the

                                     16   business judgment rule, which is yet another reason Plaintiffs cannot show a probability of

                                     17   prevailing on their litigation funding claims.

                                     18   VII.   ADDITIONAL ALLEGATIONS MUST BE STRICKEN
                                     19          “Allegations of protected activity supporting stricken claims are to be eliminated from the
                                     20   complaint, unless they also support a distinct claim on which the plaintiff has shown a probability
                                     21   of prevailing.” Sheley, 9 Cal.App.5th at 1175 (citing Baral, Cal.5th at 396). Thus, the Court must
                                     22   also strike “all other allegations of protected activity which support the claims struck” from the
                                     23   causes of action. Ibid. Such additional allegations properly stricken are enumerated in the Notice
                                     24   of Motion and Motion.
                                     25   VIII. CONCLUSION
                                     26          For all of the foregoing reasons, Mr. Mikkelson’s special motion to strike pursuant to
                                     27   California Code of Civil Procedure 425.16 is properly be granted.
                                     28
                                                                          -15-
                                             MEMORANDUM OF POINTS   AND AUTHORITIES
                                                               Page 459 of 732        ISO DAVID MIKKELSON’S
                                             SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                      1                                Respectfully submitted,

                                      2
                                          Dated: June 5, 2019         GORDON REES SCULLY MANSUKHANI, LLP
                                      3

                                      4                                    By:
                                                                                  Kimberly D. Howatt
                                      5                                           Holly L.K. Heffner
                                                                                  Attorneys for DAVID MIKKELSON
                                      6

                                      7

                                      8

                                      9

                                     10
GORDON REES SCULLY MANSUKHANI, LLP




                                     11

                                     12
      101 W. Broadway Suite 2000
          San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                        -16-
                                           MEMORANDUM OF POINTS   AND AUTHORITIES
                                                             Page 460 of 732        ISO DAVID MIKKELSON’S
                                           SPECIAL MOTION TO STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 DREW W. SCHOENTRUP, Cal. Bar No. 279830
   4150 Mission Blvd., Suite 220
 2 San Diego, CA 92109

 3 Telephone: 509.995.5654
   Email: drew@proper.io
 4 Attorney for Plaintiffs/Cross-Defendants/Cross-Complainants

 5 PROPER MEDIA, LLC, CHRISTOPHER RICHMOND, DREW
   SCHOENTRUP, and PUBLIFE, LLC
 6

 7

 8 SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9 COUNTY OF SAN DIEGO, CENTRAL

10

11 PROPER MEDIA, LLC, a California            Lead Case No. 37-2017-00016311-CU-BC-CTL
   limited liability company;                 (Consolidated with 37-2018-00004335-CU-MC-CTL)
12 CHRISTOPHER RICHMOND, an
   individual; and DREW SCHOENTRUP,
13 an individual,
                                              MEMORANDUM OF POINTS AND
14                       Plaintiffs,          AUTHORITIES IN SUPPORT OF
                                              PLAINTIFF PROPER MEDIA, LLC’S
15                vs.                         OPPOSITION TO SNOPES MEDIA GROUP,
                                              INC.’S SPECIAL MOTION TO STRIKE
16 BARDAV INC., a California corporation;
   DAVID MIKKELSON, an individual;
17 VINCENT GREEN, an individual; RYAN
   MILLER, an individual; and TYLER           Date: August 9, 2019
18 DUNN, an individual,                       Time: 10:30 a.m.
                                              Dept.: C-68
19                       Defendants.
                                              Judge: The Hon. Richard S. Whitney
20

21
                                              Complaint Filed: May 4, 2017
22                                            Trial Date: October 4, 2019
23

24

25

26

27

28

                                                 1
     MEMO. OF POINTS AND AUTH.Page  461 OF
                              IN SUPPORT of PLAINTIFF
                                            732       PROPER MEDIA, LLC’S OPPOSITION TO
                    SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1                                             TABLE OF CONTENTS
 2

 3
     I.          INTRODUCTION                                                                             4
 4
     II.         BACKGROUND                                                                               5
 5

 6 III.           ARGUMENT                                                                                7

 7         A.        Snopes Fails to Connect The Required “Public Issue” or “Public Interest.”            7

 8         B.        There is Ample Evidence To Support a Judgment in Plaintiff’s Favor.                11
 9
                1.     The Single Publication Rule Does Not Apply to Multiple Defamation Theories
10
                Included in a Single Complaint.                                                         12
11
                2.     The Statute of Limitations Continues to Reset With Each Substantive Update and
12
                Broader Circulation of the GoFundMe Campaign.                                           13
13

14              3.     The Defamatory Statements Were Published to the GoFundMe Campaign.               14

15              4.     The Defamatory Statements are Demonstrably False.                                16
16              5.     The False Statements Are Defamatory, Not Privileged, and Have a Natural Tendency
17              to Injure and Cause Special Damage to the Plaintiff.                                    17
18
           C.        Snopes Motion is Frivolous; Accordingly, Plaintiff Requests Monetary Sanctions
19
           Against Snopes and its Counsel.                                                              17
20
     IV.          CONCLUSION                                                                            18
21

22

23

24

25

26

27

28

                                                           2
          MEMO. OF POINTS AND AUTH.Page  462 OF
                                   IN SUPPORT of PLAINTIFF
                                                 732       PROPER MEDIA, LLC’S OPPOSITION TO
                         SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1                                                     TABLE OF AUTHORITIES
 2
      CASES
 3

 4 Balzaga v. Fox News Network, LLC, 173 Cal. App. 4th 1325 (2009) ........................................... 17

 5 Christian Research Inst. v. Alnor, 148 Cal. App. 4th 71 (2007).................................................... 16

 6 Doe v. Gangland Productions, Inc., 730 F.3d 946 (9th Cir. 2013).......................................... 12, 13

 7 Dual Diagnosis Treatment Center, Inc. v. Buschel, 6 Cal. App. 5th 1104 (2016) .............. 8, 10, 11

 8 Equilon Enterprises v. Consumer Cause, Inc., 29 Cal. 4th 53 (2002) ............................................. 7

 9 Globetrotter Software, Inc. v. Elan Computer Group, Inc., 63 F. Supp. 2d 1127 (1999) ... 9, 10, 11

10 Gregory v. McDonnell Douglas Corp., 17 Cal. 3d 596 (1976) ..................................................... 14

11 Manzari v. Associated Newspapers Ltd., 830 F3d 881 (9th Cir. 2016) ......................................... 14

12 Moore v. Shaw 116 Cal. App. 4th 182 (2004) ............................................................................... 18

13 Nygard, Inc. v. Uusi-Kerttula, 159 Cal. App. 4th 1027 (2008) ..................................................... 17

14 Rivero v. American Federation of State, County and Municipal Employees, AFL–CIO, 105 Cal.

15       App. 4th 913 (2003) ......................................................................................................... 8, 10, 11

16 Sanders v. Walsh, 219 Cal. App. 4th 855 (2013) ........................................................................... 12

17 Shively v. Bozanich, 31 Cal. 4th 1230 (2003) .......................................................................... 12, 14

18 Talega Maintenance Corp. v. Standard Pacific Corp., 225 Cal. App. 4th 722 (2014) ............. 8, 10

19 Wilcox v. Superior Court, 27 Cal. App. 4th 809 (1994) .................................................... 10, 12, 16
20 Yeager v. Bowlini, 693 F. 3d 1076 (9th Cir. 2012) ........................................................................ 14

21
      STATUTES
22
      Civil Code § 3425.3 ....................................................................................................................... 13
23
      Civil Code § 44 .............................................................................................................................. 12
24
      Civil Code § 45 ........................................................................................................................ 12, 14
25
      Code of Civil Proc. § 128.5............................................................................................................ 18
26
      Code of Civil Proc. § 425.16................................................................................................... passim
27

28

                                                                              3
        MEMO. OF POINTS AND AUTH.Page  463 OF
                                 IN SUPPORT of PLAINTIFF
                                               732       PROPER MEDIA, LLC’S OPPOSITION TO
                       SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 I.         INTRODUCTION
 2            Plaintiff Proper Media, LLC (“Proper Media” or “Plaintiff”) hereby opposes Snopes
 3 Media Group, Inc.’s (“Snopes”) Special Motion to Strike the fourteenth claim for relief from

 4 Plaintiff’s Third Amended Complaint. 1

 5            David Mikkelson (“Mikkelson”), Snopes’ CEO, director, and a 50% shareholder, has
 6 abused his controlling position at Snopes by launching a fraudulent crowdfunding campaign on

 7 the GoFundMe.com website called “Save Snopes,” wherein he has solicited and continues to

 8 solicit (purportedly on behalf of Snopes) donations from the public based on false and materially

 9 misleading information, as well as defamatory statements regarding Proper Media. Mikkelson

10 continues to substantively update and republish this false and materially misleading information,

11 as well as the defamatory statements regarding Proper Media, including most recently after

12 Snopes filed the instant motion. Mikkelson solicited these donations on the false premise that the

13 donations received through the campaign would be used to pay for Snopes’ payroll, operating

14 expenses, and Snopes’s legal expenses incurred in connection with this lawsuit. But, instead,

15 these funds have been used, in large part, to pay for Mikkelson’s personal expenses, including,

16 but not limited to, the legal expenses he has personally incurred in connection with this lawsuit.

17 The “Save Snopes” (now “#FightForFacts”) GoFundMe Campaign is merely the latest scheme in

18 Mikkelson’s playbook to continue to use Snopes as his personal piggy bank and intentionally

19 inflict harm on Snopes’ minority shareholders and Proper Media.
20            Because Snopes cannot defeat Plaintiff’s fourteenth claim for relief on the merits or
21 through sound legal argument, it resorts to unfounded attorney conjecture and legal conclusions

22 to stitch together support for its motion. Not only is this practice unprofessional, it is sanctionable

23 and this Court should appropriately award Plaintiff its costs and attorneys’ fees in responding to

24 Snopes’ frivolous anti-SLAPP motion.

25

26
     1
      In Snopes’ Notice of Motion and Special Motion to Strike, it requests that the Court strike Plaintiff’s
27   sixteenth claim for relief, Violation of Business and Professions Code Section 17200 brought by Plaintiff
     against Snopes. However, Snopes provides no analysis supporting this request in its memorandum of
28   points and authorities. Nonetheless, the arguments presented herein are applicable to the sixteenth claim
     for relief to the extent that the sixteenth claim for relief overlaps with the fourteenth claim for relief.
                                                           4
         MEMO. OF POINTS AND AUTH.Page  464 OF
                                  IN SUPPORT of PLAINTIFF
                                                732       PROPER MEDIA, LLC’S OPPOSITION TO
                        SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 II.      BACKGROUND
 2          In July 2017, Mikkelson, purportedly on behalf of Snopes, launched a crowdfunding
 3 campaign called “Save Snopes,” in which he sought donations from the public on the GoFundMe

 4 platform (the “GoFundMe Campaign”). (Richmond Decl., ¶¶ 4-6; Ex. 1, ¶¶ 135-137; Exs. 2-3.)

 5 Mikkelson claimed that the donations would be used to pay for Snopes’ payroll and other

 6 operating expenses, as well as Snopes’s legal fees incurred in connection with this litigation. (Id.)

 7 The GoFundMe Campaign, and information and updates about the campaign are located at

 8 savesnopes.com/faq, snopes.com, gofundme.com/savesnopes. (Id.) Mikkelson initially sought a

 9 total of $500,000 through the GoFundMe Campaign, but has since raised the fundraising goal to

10 $2,000,000. (Id.)

11          Mikkelson and Snopes continue to raise funds through the GoFundMe Campaign, and are
12 publishing substantive updates and adding to the campaign, as well as aggressively marketing

13 each update to potential new donors. (Richmond Decl., ¶¶ 6-7; Exs. 2-10.) In fact, in June 2019,

14 after filing the instant motion, Mikkelson and Snopes substantively updated and revitalized the

15 GoFundMe Campaign on multiple occasions, even rebranding the campaign from “Save Snopes”

16 to “#FightForFacts.” (Richmond Decl., ¶ 7; Exs. 4-6.) Since revitalizing the GoFundMe

17 Campaign and rebranding it as “#FightForFacts,” Snopes and Mikkelson have aggressively

18 sought to expand the audience of the campaign and solicit donations from new donors.

19 (Richmond Decl., ¶ 8; Exs. 7-10.) Because of this effort, Mikkelson and Snopes currently receive
20 thousands of dollars in donations each day from new donors. (Id.)

21          Mikkelson’s representations about how the funds raised through the GoFundMe
22 Campaign will be used are false. (Richmond Decl., ¶ 9; Ex. 1, ¶¶ 138-143.) Specifically, and

23 contrary to Mikkelson’s representations, the GoFundMe Campaign funds are not in fact being

24 used only to cover Snopes’s payroll, operating expenses, and legal expenses as represented. (Id.)

25 To the contrary, Mikkelson is using these funds, in large part, to pay for his personal expenses,

26 including but not limited to legal expenses that he, and his co-defendants Vincent Green

27 (“Green”) and Ryan Miller (“Miller”), have personally incurred in connection with this lawsuit,

28 including in bringing their affirmative counterclaims and litigating the Interpleader Case. (Id.)

                                                      5
      MEMO. OF POINTS AND AUTH.Page  465 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1          Mikkelson and Snopes also continue to represent—again falsely—to the public as well as
 2 the “Save Snopes” and “#FightForFacts” GoFundMe Campaign donors, that Proper Media is

 3 withholding Snopes’s advertising revenue and holding the Snopes.com website hostage.

 4 (Richmond Decl., ¶ 10-12; Ex. 1, ¶ 144; Exs. 2-6.)

 5          For example, Mikkelson published to www.gofundme.com/savesnopes: “We had
 6 previously contracted with an outside vendor to provide certain services for Snopes.com. That

 7 contractual relationship ended earlier this year, but the vendor will not acknowledge the change in

 8 contractual status and continues to essentially hold the Snopes.com web site hostage. Although

 9 we maintain editorial control (for now), the vendor will not relinquish the site’s hosting to our

10 control, so we cannot modify the site, develop it, or — most crucially — place advertising on it.

11 The vendor continues to insert their own ads and has been withholding the advertising revenue

12 from us.” (Richmond Decl., ¶ 10; Ex. 1, ¶¶ 145, 297; Ex. 2.) Moreover, Mikkelson and Snopes

13 published on www.savesnopes.com/faq: “You claim your site is essentially being ‘held hostage.’

14 What does that mean?” To which they published the following response, which reads in part:

15 “After we terminated our contract with Proper Media, we sought to migrate our hosting to another

16 service provider – and that provider is anxiously waiting to go (as are we). But migrations of sites

17 like Snopes.com require some level of cooperation, coordination, and courtesy, which Proper

18 Media has refused to provide. Without access to the servers, our site’s code, or our databases, we

19 cannot migrate our site to a more favorable service provider.” (Richmond Decl., ¶ 11; Ex. 1, ¶¶
20 145, 297; Ex. 3.)

21          These publications are false. (Richmond Decl., ¶ 12; Ex. 1, ¶ 146.) Snopes has, and
22 always had, complete control over the snopes.com domain. (Id.) The content, code and other

23 information necessary for Snopes to migrate its hosting to another service provider were always

24 available to Mikkelson and Snopes, and Mikkelson and Snopes could have provided

25 advertisements, as they had in the past, to be inserted into Snopes.com at any time prior to

26 migrating to a different hosting provider, but they did not. (Id.) Moreover, Proper Media turned

27 over proprietary code well beyond what was necessary for Snopes to migrate its hosting, even

28

                                                     6
      MEMO. OF POINTS AND AUTH.Page  466 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 though Snopes had no right to this code. (Id.) Moreover, Snopes in fact migrated its hosting to

 2 another service provider in October 2017. (Id.)

 3          Mikkelson and Snopes published on www.savesnopes.com/faq: “Is one of Proper Media’s
 4 owners a director of Bardav?” (Richmond Decl., ¶ 13; Ex. 1, ¶ 147; Ex. 3) To which they

 5 published the following response: “Absolutely not! No owner or shareholder of Proper Media has

 6 ever held a seat on Bardav’s board of directors.” (Id.) This publication is false. (Id.) Richmond, an

 7 owner of Proper Media, is in fact a Director of Snopes. (Id.)

 8          Mikkelson and Snopes published the following statement on www.savesnopes.com/faq:
 9 “100 percent of our earnings have been withheld from us for months on end.” (Richmond Decl., ¶

10 14; Ex. 1, ¶ 149; Ex. 3) This publication is false. (Id.) Proper Media has paid Snopes all

11 advertising revenue allegedly due to Snopes under both the General Services Agreement and in

12 accordance with court orders in this lawsuit. (Id.) In fact, Proper Media has paid Snopes more

13 than it was owed—including by paying to Snopes the entirety of payments submitted to Barbara

14 Mikkelson in connection with a settlement with Barbara, at Mikkelson’s direction, wherein

15 Mikkelson had previously agreed to cover or reimburse Proper Media for making payments to

16 Barbara. (“Barbara Mikkelson Settlement.”) (Id.)

17 III.     ARGUMENT
18          To invoke anti-SLAPP protections, Snopes must first point to a “cause of action against a
19 person arising from any act of that person in furtherance of the person's right of petition or free
20 speech…in connection with a public issue,” and only if it is able to do so, then the burden shifts

21 to the Plaintiff to establish “that there is a probability that the plaintiff will prevail on the claim.”

22 Code of Civil Proc. § 425.16(b)(1) (emphasis added); See also Equilon Enterprises v. Consumer

23 Cause, Inc., 29 Cal. 4th 53, 67 (2002). Here, Plaintiff’s fourteenth claim for relief does not arise

24 from protected speech or petitioning activity “in connection with a public issue” as required by

25 section 425.16, and Snopes has provided no legal analysis or support to the contrary. Moreover,

26 Snopes has offered no admissible evidence or supporting affidavits, nor could it, countering the

27 probability that Plaintiff will prevail on its fourteenth claim for relief.

28          A.      Snopes Fails to Connect The Required “Public Issue” or “Public Interest.”

                                                        7
      MEMO. OF POINTS AND AUTH.Page  467 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1          Snopes’ motion as to Plaintiff’s fourteenth claim for relief relies solely on the protective
 2 activities enumerated in subsections (e)(3) and (e)(4) of section 425.16, which apply only to

 3 statements “made in a place open to the public or a public forum in connection with an issue of

 4 public interest” or “any other conduct in furtherance of the exercise of the constitutional right of

 5 petition or the constitutional right of free speech in connection with a public issue or an issue of

 6 public interest.” Code of Civil Proc. § 425.16(e)(3) and (4) (emphasis added).

 7          Not every statement to the public is an “issue of public interest,” even when the issue
 8 involves a matter of potential interest to a large number of people. See Dual Diagnosis Treatment

 9 Center, Inc. v. Buschel, 6 Cal. App. 5th 1098, 1104 (2016) (eBulletin circulated to 22,000 readers

10 and available on related website insufficient to establish “public interest.”) Although the anti-

11 SLAPP statute does not define “public issue” or “public interest,” case law has developed guiding

12 principles. “A prime example is activity that involves a large, powerful private organization

13 which may impact the lives of many individuals.” Id. citing Talega Maintenance Corp. v.

14 Standard Pacific Corp., 225 Cal. App. 4th 722, 734 (2014). “Other examples include situations in

15 which the subject of the statement or activity was a person or entity in the public eye, the

16 statement or activity involved conduct that could affect large numbers of people beyond the direct

17 participants, or the statement or activity involved a topic of ‘widespread, public interest.’” Id.

18 (quoting Rivero v. American Federation of State, County and Municipal Employees, AFL–CIO,

19 105 Cal. App. 4th 913, 924 (2003).) Moreover, critical to a “public interest” determination is
20 “identification of the specific speech” that is the subject of the plaintiff’s claim. Id.

21          In Dual Diagnosis Treatment Center, Inc., v. Buschel, the Court of Appeal, Fourth
22 District, had before it a case wherein the defendant, Buschel, was the editor and publisher of a

23 weekly electronic newsletter related to alcohol and drug treatment and recovery. Dual Diagnosis

24 Treatment Center, Inc. v. Buschel, 6 Cal. App. at 1101. Buschel’s eBulletin was distributed via e-

25 mail to approximately 22,000 readers, including alcohol and drug treatment professionals and

26 others interested in information concerning the industry and community. Id. It was also made

27 available on a website where both new and archived editions of the eBulletin were maintained. Id.

28 At issue in Dual Diagnosis was an edition of the eBulletin published by Buschel titled “Man

                                                        8
      MEMO. OF POINTS AND AUTH.Page  468 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 stripped of UK medical license runs local rehab.” Id. The plaintiff in Dual Diagnosis filed suit

 2 against Buschel for this eBulletin, alleging causes of action for libel, libel per se, false light and

 3 negligence. Id. at 1102. In due course, Buschel and the other defendants moved to strike the

 4 causes of action in an anti-SLAPP motion, asserting that the eBulletin’s statements were made in

 5 connection with matters of public interest. Id. After evaluating the relevant case law, the Court of

 6 Appeal concluded that despite the eBulletin being circulated to 22,000 readers and being made

 7 available on a related website, Buschel had not met his burden in demonstrating an “issue of

 8 public interest” under section 425.16. Id. at 1102-1107. In particular, the court found that the

 9 licensing status “of a single rehabilitation facility is not of ‘widespread, public interest’” and there

10 was no showing that the plaintiff “impacts, or has the potential to impact, a broad segment of

11 society, or that the statements were part of some larger goal to provide consumer protection.” Id.

12 at 1105.

13          Similarly, in the commercial context, the “issue of public interest” requirement under
14 section 426.16 necessarily excludes ordinary commercial disputes between competitors, and, by

15 extension, the more insidious problem of competitors masquerading as protectors of the public

16 interest. In Globetrotter Software, the court rejected a defendant's attempt to expand the

17 California anti-SLAPP statute to a dispute between competitors, explaining that if “statements of

18 one company regarding the conduct of a competitor company ... were construed as coming within

19 the statute's protection, any lawsuit alleging trade libel, false advertising or the like in the context
20 of commercial competition would be subject to attack as a SLAPP suit,” and “[t]his clearly is not

21 the result intended by the Legislature when enacting the anti-SLAPP statute.” Globetrotter

22 Software, Inc. v. Elan Computer Group, Inc., 63 F. Supp. 2d 1127, 1130 (1999). Accord MCSI,

23 Inc. v. Woods, 290 F. Supp. 2d 1030 (2003) (allegedly defamatory statements about competitor do

24 not meet the need for a threshold showing of issue of public interest).

25          Snopes’ section 425.16 motion is defective from the start. Snopes provides no analysis or
26 legal support to establish the foundational “public interest” requirement under section 425.16(e)

27 or the critical “identification of the specific speech” that is allegedly protected by the anti-SLAPP

28 statute. Instead, Snopes simply concludes that because the defamatory statements were posted

                                                        9
      MEMO. OF POINTS AND AUTH.Page  469 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 online as part of the broader GoFundMe Campaign, they automatically qualify for anti-SLAPP

 2 protection under section 425.16(e). (MPA. at 11.) Indeed, Snopes only mention of “public

 3 interest” is a citation to Section 425.16(e)(3) and a fleeting footnote to a 9th Circuit case that is

 4 factually different from the defamatory statements at issue here. (MPA. at 11.)

 5          Rather than provide a substantive legal argument connecting the defamatory statements in
 6 Plaintiff’s fourteenth claim for relief with an issue of public interest, as required under section

 7 425.16(e), Snopes’ opted not to “belabor this obvious point” because it had already concluded

 8 that “the alleged defamatory statements easily fall within Section 425.16(e)(3).” (MPA. at 11.)

 9 Given the vast amount of case law and legal precedent concerning what constitutes protected

10 activity “in connection with an issue of public interest,” the point is not “obvious” as Snopes

11 suggests. Indeed, following the guiding principles from the relevant case law, for example, from

12 Rivero, Talega, Dual Diagnosis Treatment Center, and Globetrotter Software, as discussed

13 above, there is no support in this case to connect Snopes’ defamatory statements to a “public

14 interest.” Proper Media is not a “large, powerful private organization which may impact the lives

15 of many individuals.” See Talega, 225 Cal. App. at 734. Rather, it is a startup Internet media

16 company, occupying a single office space in San Diego, California, with less 20 employees.

17 (Richmond Decl., ¶ 3.) Proper Media’s business, monetizing a limited number of websites, is not

18 of “widespread, public interest” and Snopes has not shown otherwise. Id; See Dual Diagnosis, 6

19 Cal. App. at 1105; see also Rivero, 105 Cal. App. 4th at 924. Moreover, Snopes has made no
20 showing, and indeed one does not exist, wherein Proper Media “impacts, or has the potential to

21 impact, a broad segment of society” or that the Snopes’ defamatory statements “were part of

22 some larger goal to provide consumer protection.” Id.

23          Snopes’ failure to meet the basic pleading requirements under section 425.16(e)(3) is fatal
24 to its requested relief under section 425.16. Moreover, a special motion to strike must be

25 supported by “affidavits stating facts upon which [the defendant’s] liability or defense is based.

26 Civ. Proc. Code § 425.16 (b)(2); Wilcox v. Superior Court, 27 Cal. App. 4th 809, 821–822

27 (1994). Snopes has provided no such affidavits in support of its anti-SLAPP motion that would

28 lend credibility to its conclusive finding of a “public interest.”

                                                       10
      MEMO. OF POINTS AND AUTH.Page  470 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1          Equally as baseless and lacking in legal support is Snopes’ reliance on section
 2 425.16(e)(4) for anti-SLAPP protection from Plaintiff’s fourteenth claim for relief. Again,

 3 keeping with the theme above, Snopes fails to identify the specific speech it believes is protected

 4 and provides no legal support connecting this speech with “a public issue or an issue of public

 5 interest.” (MPA. at 11.) Rather, just as above, Snopes erroneously concludes that because the

 6 defamatory statements were posted online as part of the broader GoFundMe Campaign, they

 7 automatically qualify for anti-SLAPP protection under section 425.16(e)(4). (MPA. at 11.) The

 8 extent of Snopes legal analysis reads “[t]here can be no dispute that these fundraising campaign

 9 postings are acts in furtherance of free speech rights” and the “alleged fundraising activities are

10 therefore ‘conduct in furtherance of the exercise of the constitutional right of . . . free speech.’”

11 (MPA. at 11.) Snopes legal conclusions under section 425.16(e)(4) are completely devoid of legal

12 analysis connecting a “public issue” or “public interest” and thus defective for the same reasons

13 discussed above with respect to section 425.16(e)(3). Accordingly, Snopes’ failure to meet the

14 basic pleading requirements under section 425.16(e)(4) further bars its requested relief under the

15 anti-SLAPP statute.

16          Although required under section 425.16(e)(3) and (4) and the relevant case law, Snopes
17 made no attempt to identify the specific speech it believes protected under Section 426.16(e)(3) or

18 (e)(4) from Plaintiff’s fourteenth claim for relief. Because it failed the most basic requirement of

19 section 425.16, Snopes then made no attempt to connect the specific speech with a “public issue”
20 or “public interest” as required and exemplified in Rivero, Dual Diagnosis Treatment Center,

21 Globetrotter Software, and the vast other legal precedent on this exact issue. Accordingly, the

22 Court should properly deny Snopes motion as to Plaintiff’s fourteenth claim for relief and need

23 not continue further in the anti-SLAPP analysis.

24          B.      There is Ample Evidence To Support a Judgment in Plaintiff’s Favor.
25          Because Snopes has not met its initial burden, the Court need not consider the second step
26 in the section 425.16 analysis. Should, however, the Court choose to address the second prong,

27 Snopes’ motion as to Plaintiff’s fourteenth claim for relief must still be denied because there is a

28 probability that Plaintiff will prevail on the merits of its fourteenth claim for relief, and Snopes

                                                       11
      MEMO. OF POINTS AND AUTH.Page  471 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 has offered no admissible evidence in support of its defense. A special motion to strike must be

 2 supported by “affidavits stating facts upon which [the defendant’s] liability or defense is based.

 3 Civ. Proc. Code § 425.16 (b)(2); Wilcox v. Superior Court, 27 Cal. App. 4th at 821-822. Instead,

 4 in place of the required affidavit, Snopes finds support from unfounded attorney conjecture and

 5 misapplications of the relevant law.

 6          In Plaintiff’s fourteenth claim for relief, Proper Media alleges that Snopes and Mikkelson
 7 published or caused to be published a series of defamatory statements about Proper Media. (Ex. 1,

 8 ¶¶ 296-301.) Under the Code of Civil Procedure, defamation constitutes an injury to reputation by

 9 means of libel or slander. Civil Code § 44. In general, a written communication that is false, that

10 is not protected by any privilege, and that exposes a person to contempt or ridicule or certain

11 other reputational injuries, constitutes libel. Civil Code § 45; Rest.2d Torts § 568(1); Shively v.

12 Bozanich, 31 Cal. 4th 1230, 1242 (2003). Thus, the elements of a defamation claim are (1) a

13 publication that is (2) false, (3) defamatory, (4) unprivileged, and (5) has a natural tendency to

14 injure or cause special damage. Sanders v. Walsh, 219 Cal. App. 4th 855, 862 (2013). Each of

15 these elements is readily met here. Moreover, Snopes arguments regarding the single publication

16 rule and the statute of limitations are inapplicable and will be addressed first.

17                  1.      The Single Publication Rule Does Not Apply to Multiple Defamation
18                          Theories Included in a Single Complaint.
19          Snopes’ misunderstands, and therefore misapplies, the single publication rule. It does not,
20 as suggested by Snopes, require that “defamation-based claims all merge into [a single] claim for

21 defamation.” (MPA. at 13.) Rather, “[t]he purpose of the [single publication] rule is to include in

22 the single suit all damages resulting anywhere from the single aggregate publication.”

23 Restatement (Second) of Torts § 577A cmt. e (1977) (emphasis added); Doe v. Gangland

24 Productions, Inc., 730 F.3d 946, 963 (9th Cir. 2013). “The purpose of the rule would be

25 undermined if a plaintiff is required to choose, at the time of filing his complaint, one single

26 theory to recover all of his damages, without the benefit of any discovery.” Doe v. Gangland

27 Productions, Inc., 730 F.3d at 963; Cf. M.G., 89 Cal. App. 4th at 630, 637 (holding that the single

28 publication rule permits plaintiffs to assert “one cause of action [for invasion of privacy],

                                                      12
      MEMO. OF POINTS AND AUTH.Page  472 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 expressing four different theories” and refusing to strike plaintiffs' emotional distress claims, even

 2 if they are cumulative).

 3          In Gangland Productions, the defendants argued that under the single publication rule, the
 4 plaintiff’s “overlapping and duplicative claims, all arising from the alleged disclosure of [the

 5 defendants’] identity in the [Gangland episode] ... should be stricken.” Id. at 962. In that vein, the

 6 defendants argued that “the single-publication rule prevents multiplicity of claims” thus

 7 permitting the plaintiff to “assert only one theory of recovery arising from the Gangland

 8 broadcast.” Id. In other words, just as Snopes is requesting here, the defendants in Gangland

 9 asked the court to find that the plaintiff “may plead a claim for fraud or public disclosure of

10 private fact or intentional infliction of emotional distress.” Gangland Productions at 962. The

11 court was not persuaded. Rather, the Ninth Circuit reasoned that “under the single publication

12 rule, [a plaintiff] may not file separate lawsuits across the country based on the Gangland episode,

13 or assert a million claims for public disclosure of private fact based on each audience member

14 who saw his identity.” Id. The Ninth Circuit held that the single-publication rule “does not limit

15 Plaintiff to one theory of recovery or one distinct cause of action or claim for relief.” Id. at 963.

16          Accordingly, because Snopes misunderstands the single publication rule, and incorrectly
17 seeks to apply the rule to the facts of this case, its arguments are properly disregarded.

18                  2.      The Statute of Limitations Continues to Reset With Each Substantive
19                          Update and Broader Circulation of the GoFundMe Campaign.
20          Snopes’ application of the single publication rule would perhaps be more relevant in the
21 context of a discussion on the statute of limitations for a defamation claim. But again, Snopes

22 does not understand the law and therefore incorrectly analyzes the applicability of the statute of

23 limitations in this case.

24          Under the single publication rule, only one lawsuit may be brought based on a single
25 publication, exhibition or utterance. Therefore, each edition of a newspaper or other publication

26 gives rise to only one claim, no matter how many copies are distributed or publications made, and

27 regardless of when plaintiff became aware of the publication. Civil Code § 3425.3; 5 Witkin,

28 Summary of California Law, Torts § 636; Rest.2d Torts § 577A. Under the rule, the statute of

                                                      13
      MEMO. OF POINTS AND AUTH.Page  473 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 limitations is “reset” when the challenged statement is republished—i.e., “when it is reprinted in

 2 something that is not part of the same ‘single integrated publication.’” Yeager v. Bowlini, 693 F.

 3 3d 1076, 1082 (9th Cir. 2012) (applying Calif. law) (statement in hardcover book is republished

 4 when repeated in later paperback edition of book). Although a statement on a website is not

 5 “republished” merely because a defendant continues to host the site, republication does arise if

 6 the statement itself is substantively altered or added to, or the website directed to a new

 7 audience. Yeager v. Bowlin, 693 F. 3d at 1082 (emphasis added.)

 8          Here, Snopes continues to substantively alter, add to, and republish the GoFundMe
 9 Campaign. In fact, in June 2019, after filing the instant motion, Mikkelson and Snopes

10 substantively updated and revitalized the GoFundMe Campaign on multiple occasions, even

11 rebranding the campaign from “Save Snopes” to “#FightForFacts.” (Richmond Decl., ¶ 7; Exs. 4-

12 6.) Since revitalizing the GoFundMe Campaign and rebranding it as “#FightForFacts,” Snopes

13 and Mikkelson have aggressively sought to direct the campaign to new audiences and solicit

14 donations from new donors. (Richmond Decl., ¶ 8; Exs. 7-10.) Because of this effort, Mikkelson

15 and Snopes currently receive thousands of dollars in new donations each day. (Id.)

16          Following the rule set forth in Yaeger, Snopes and Mikkelson continue to “republish” the
17 defamatory statements by substantively updating the GoFundMe Campaign and directing it to

18 new audiences, all with the hope of soliciting donations from new donors. See Yeager v. Bowlin,

19 693 F. 3d at 1082. These new publications effectively “reset” any applicable statute of limitations,
20 thereby rendering Snopes’ statute of limitations defense moot.

21                 3.      The Defamatory Statements Were Published to the GoFundMe
22                         Campaign.
23          A “statement” is any form of communication or representation, including words, pictures
24 and audible and visual representations. Civil Code §§ 45, 46; Rest.2d Torts § 568; see Manzari v.

25 Associated Newspapers Ltd., 830 F3d 881, 883 (9th Cir. 2016). Ordinarily, the statement must be

26 of fact, not opinion. Gregory v. McDonnell Douglas Corp., 17 Cal. 3d 596, 600 (1976).

27 Moreover, the statement must be communicated to at least one person other than plaintiff who

28 understands its defamatory meaning and that it refers to plaintiff. Shively v. Bozanich, 31 Cal. 4th

                                                    14
      MEMO. OF POINTS AND AUTH.Page  474 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 1230, 1242 (2003). Mikkelson and Snopes continue to represent—falsely—to the public as well

 2 as the “Save Snopes” and “#FightForFacts” GoFundMe Campaign donors, that Proper Media is

 3 withholding Snopes’s advertising revenue and holding the Snopes.com website hostage.

 4 (Richmond Decl., ¶ 10-12; Ex. 1, ¶ 144; Exs. 2-6.)

 5           For example, Mikkelson published to the GoFundMe Campaign, available at
 6 (www.gofundme.com/savesnopes): “We had previously contracted with an outside vendor to

 7 provide certain services for Snopes.com. That contractual relationship ended earlier this year, but

 8 the vendor will not acknowledge the change in contractual status and continues to essentially hold

 9 the Snopes.com web site hostage. Although we maintain editorial control (for now), the vendor

10 will not relinquish the site’s hosting to our control, so we cannot modify the site, develop it, or —

11 most crucially — place advertising on it. The vendor continues to insert their own ads and has

12 been withholding the advertising revenue from us.” (Richmond Decl., ¶ 10; Ex. 1, ¶¶ 145, 297;

13 Ex. 2.) Moreover, Mikkelson and Snopes published to the GoFundMe Campaign, available at

14 (www.savesnopes.com/faq): “You claim your site is essentially being ‘held hostage.’ What does

15 that mean?” To which they published the following response, which reads in part: “After we

16 terminated our contract with Proper Media, we sought to migrate our hosting to another service

17 provider – and that provider is anxiously waiting to go (as are we). But migrations of sites like

18 Snopes.com require some level of cooperation, coordination, and courtesy, which Proper Media

19 has refused to provide. Without access to the servers, our site’s code, or our databases, we cannot
20 migrate our site to a more favorable service provider.” (Richmond Decl., ¶ 11; Ex. 1, ¶¶ 145, 297;

21 Ex. 3.)

22           Moreover, Mikkelson and Snopes published to the GoFundMe Campaign, available at
23 (www.savesnopes.com/faq): “Is one of Proper Media’s owners a director of Bardav?” (Richmond

24 Decl., ¶ 13; Ex. 1, ¶ 147; Ex. 3) To which they published the following response: “Absolutely

25 not! No owner or shareholder of Proper Media has ever held a seat on Bardav’s board of

26 directors.” Additionally, Mikkelson and Snopes published the following defamatory statement to

27 the GoFundMe Campaign, available at (www.savesnopes.com/faq): “100 percent of our earnings

28 have been withheld from us for months on end.” (Richmond Decl., ¶ 14; Ex. 1, ¶ 149; Ex. 3)

                                                     15
      MEMO. OF POINTS AND AUTH.Page  475 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1                  4.     The Defamatory Statements are Demonstrably False.
 2          Plaintiff need only prove by a preponderance of evidence that the statement was false.
 3 Christian Research Inst. v. Alnor, 148 Cal. App. 4th 71, 82 (2007). Every word of the statement

 4 need not be false, so long as the “gist” or “sting” of the statement is untrue. See Rest.2d Torts §

 5 581A (addressing truth as affirmative defense). As an initial matter, a special motion to strike

 6 must be supported by “affidavits stating facts upon which [the defendant’s] liability or defense is

 7 based. Civ. Proc. Code § 425.16 (b)(2); Wilcox v. Superior Court, 27 Cal. App. 4th at 821-822.

 8 Snopes has submitted no evidence to support a defense of truth. Instead, it relies on unfounded

 9 attorney conjecture to make this defense. This is inappropriate and appropriately disregarded.

10          The defamatory statements listed in Plaintiff’s fourteenth claim for relief and identified
11 above are demonstrably false. (Richmond Decl., ¶¶ 12-14; Ex. 1, ¶ 146.) Snopes has, and always

12 had, complete control over the snopes.com domain. (Id.) The content, code and other information

13 necessary for Snopes to migrate its hosting to another service provider were always available to

14 Mikkelson and Snopes, and Mikkelson and Snopes could have provided advertisements, as they

15 had in the past, to be inserted into Snopes.com at any time prior to migrating to a different hosting

16 provider, but they did not. (Id.) Moreover, Proper Media turned over proprietary code well

17 beyond what was necessary for Snopes to migrate its hosting, even though Snopes had no right to

18 this code. (Id.) Finally, it is undisputed that Snopes migrated to a new hosting provider in October

19 2017. (Id.)
20          Proper Media has paid Snopes all advertising revenue allegedly due to Snopes under both
21 the General Services Agreement and in accordance with court orders in this lawsuit. (Richmond

22 Decl., ¶ 14; Ex. 1, ¶ 149) In fact, Proper Media has paid Snopes more than it was owed—

23 including by repaying to Snopes the entirety of payments submitted to Barbara Mikkelson in

24 connection with a settlement with Barbara, at Mikkelson’s direction, wherein Mikkelson had

25 previously agreed to cover or reimburse Proper Media for making payments to Barbara.

26 (“Barbara Mikkelson Settlement.”) (Id.) And finally, Richmond, an owner of Proper Media, is in

27 fact a Director of Snopes. (Richmond Decl., ¶ 13; Ex. 1, ¶ 147.)

28

                                                     16
      MEMO. OF POINTS AND AUTH.Page  476 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1                 5.      The False Statements Are Defamatory, Not Privileged, and Have a
 2                         Natural Tendency to Injure and Cause Special Damage to the Plaintiff.
 3          Material is defamatory if it lowers a defendant's esteem in the community or deters people
 4 from associating with the defendant. Nygard, Inc. v. Uusi-Kerttula, 159 Cal. App. 4th 1027,

 5 1047-1048 (2008). A single sentence can be defamatory even if buried in a long text. Balzaga v.

 6 Fox News Network, LLC, 173 Cal. App. 4th 1325, 1338 (2009). In assessing whether material has

 7 a defamatory meaning, courts apply a “totality of the circumstances” test, reviewing the

 8 publication as a whole. Id. at 1337-1338 (“The defamatory character of language is measured

 9 according to the sense and meaning … which such language may fairly be presumed to have

10 conveyed to those to whom it was published.”)

11          Snopes defamatory statements, including those purportedly by Mikkelson on Snopes’
12 behalf, were intended to defame Proper Media, Snopes’ and Mikkelson’s litigation adversary and

13 alleged competitor, and harm Proper Media’s current and prospective business. Indeed, the

14 defamatory statements portray Proper Media as an untrustworthy monetization partner, a critical

15 element to succeed in the digital advertising industry, and thus have a natural tendency to injure

16 and cause special damage to Proper Media by deterring other companies from associating with it.

17 (Richmond Decl., ¶ 15; Ex. 1, ¶¶ 152-153.) The defamatory statements about Proper Media,

18 including how it allegedly held the Snopes.com website “hostage” and withheld all its advertising

19 revenue, are false, yet are being perceived by potential customers as fact. (Id.) Contrary to
20 Mikkelson’s representations, Snopes has always had complete control over the Snopes.com

21 domain and could have migrated its hosting environment away from Proper Media and inserted

22 its own advertisements at any time. (Id.) Moreover, Proper Media has paid Snopes all of the

23 revenue it was due, and more, and Richmond currently sits on Snopes’s Board. (Id.) As a result of

24 Snopes’ defamatory statements and misrepresentations, Proper Media has suffered demonstrated

25 harm to its goodwill, reputation, and current and prospective business relationships. (Id.)

26          C.     Snopes Motion is Frivolous; Accordingly, Plaintiff Requests Monetary
27                 Sanctions Against Snopes and its Counsel.
28

                                                     17
      MEMO. OF POINTS AND AUTH.Page  477 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1          Code of Civil Proc. § 425.16(c) provides that the court shall award costs and reasonable
 2 attorney's fees to a plaintiff prevailing on an anti-SLAPP motion pursuant to Code of Civil Proc.

 3 § 128.5, if the motion is frivolous. Code of Civil Proc. § 425.16(c); Code of Civil Proc. § 128.5;

 4 See also Moore v. Shaw 116 Cal. App. 4th 182, 198-199 (2004). Attorney's fees under section

 5 128.5 may be assessed against a party, the attorney, or both. Id. at 199. A determination of

 6 frivolousness requires a finding that the anti-SLAPPP motion is totally and completely without

 7 merit, such that any reasonable attorney would agree. Id. An anti-SLAPP motion is frivolous

 8 where the defendant fails to meet their threshold burden under section 425.16(e). Id. at 198-199.

 9 In Moore, the court held that because the defendant's conduct did not fall within any of the

10 categories in section 425.16(e), any reasonable attorney would agree that an anti-SLAPP motion

11 would not lie under the circumstances and the motion devoid of merit. Id. The Moore court

12 remarked: “We cannot help but observe the increasing frequency with which anti-SLAPP motions

13 are brought, imposing added burden on opposing parties .... such motions should only be brought

14 when they fit within the parameters of section 425.16.” Id. at 200, italics added.

15          For all the reasons set forth above, Snopes’ motion should be denied and their motion is
16 frivolous. The motion is frivolous because the law is abundantly clear that a special motion to

17 strike is not allowed under the circumstances presented. Most importantly, Snopes has not met, or

18 even attempted to meet, its threshold burden under section 425.16(e). Therefore, pursuant to Code

19 of Civil Proc. sections 425.16(c) and 128.5, Plaintiff seeks monetary sanctions against Snopes and
20 its counsel, Procopio, in the amount Plaintiff’s fees incurred in connection with Snopes’ motion.

21 IV.      CONCLUSION
22          For the above reasons, Plaintiff respectfully requests the court to deny Snopes’ special
23 motion to strike the fourteenth claim for relief in Plaintiff’s Third Amended Complaint, and to

24 grant Plaintiff monetary sanctions against Snopes and its counsel, Procopio.

25

26

27

28

                                                     18
      MEMO. OF POINTS AND AUTH.Page  478 OF
                               IN SUPPORT of PLAINTIFF
                                             732       PROPER MEDIA, LLC’S OPPOSITION TO
                     SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 Dated: July 29, 2019                Respectfully submitted,
 2
                                       By: /s/ Drew W. Schoentrup
 3
                                           Drew W. Schoentrup
 4
                                           Attorney for Plaintiffs/Cross-Defendants/Cross-
 5                                         Complainants PROPER MEDIA, LLC,
                                           CHRISTOPHER RICHMOND, DREW
 6                                         SCHOENTRUP, and PUBLIFE, LLC

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             19
     MEMO. OF POINTS AND AUTH.Page  479 OF
                              IN SUPPORT of PLAINTIFF
                                            732       PROPER MEDIA, LLC’S OPPOSITION TO
                    SNOPES MEDIA GROUP, INC.’S SPECIAL MOTION TO STRIKE
 1 Paul A. Tyrell (Bar No. 193798)
   Ryan C. Caplan (Bar No. 253037)
 2 P. Jacob Kozaczuk (Bar No. 294734)
   PROCOPIO, CORY, HARGREAVES &
 3     SAVITCH LLP
   525 B Street, Suite 2200
 4 San Diego, California 92101
   Telephone:     619.238.1900
 5 Facsimile:     619.235.0398
   E-mail: paul.tyrell@procopio.com
 6          ryan.caplan@procopio.com
            jacob.kozaczuk@procopio.com
 7
   Attorneys for Defendant/Cross-Complainant,
 8 SNOPES MEDIA GROUP, INC., formerly known and
   having appeared as Bardav Inc
 9
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                          COUNTY OF SAN DIEGO, CENTRAL DIVISION
11

12 PROPER MEDIA, LLC, a California limited                  Case No. 37-2017-00016311-CU-BC-CTL
   liability company, CHRISTOPHER RICHMOND,                 (consolidated with Case No. 37-2018-00004335-
13 an individual, and DREW SCHOENTRUP, an                   CU-MC-CTL)
   individual,
14                                                          REPLY IN SUPPORT OF
                   Plaintiffs,                              DEFENDANT/CROSS-
15                                                          COMPLAINANT SNOPES MEDIA
   v.                                                       GROUP, INC.’S SPECIAL MOTION
16                                                          TO STRIKE PLAINTIFFS’ THIRD
   BARDAV INC, a California corporation; and                AMENDED COMPLAINT PURSUANT
17 DAVID MIKKELSON, an individual, VINCENT                  TO CODE CIV. PROC. § 425.16
   GREEN, an individual; RYAN MILLER, an
18 individual; and TYLER DUNN, an individual,               Date:        August 9, 2019
                                                            Time:        10:30 a.m.
19               Defendants,                                Dept.:       C-68
                                                            Judge:       Hon. Richard S. Whitney
20
                                                            Complaint Filed:      May 4, 2017
21                                                          Trial Date:           October 4, 2019

22 AND RELATED CROSS-ACTIONS                                IMAGED FILE

23

24        Defendant/Cross-Complainant SNOPES MEDIA GROUP, INC., formerly known and

25 having appeared as BARDAV INC (“Snopes”), respectfully submits this Reply to Plaintiffs

26 PROPER MEDIA, LLC (“Proper Media”), DREW SCHOENTRUP (“Schoentrup”), and

27 CHRISTOPHER RICHMOND (“Richmond”) (collectively, “Plaintiffs”) Oppositions to its Special
28 Motion to Strike the Third Amended Complaint (“TAC”).


                                   Page 480 of1732
            REPLY BRIEF IN SUPPORT OF SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
 1             As noted in the moving papers, Snopes’ challenge is levied against litigation funding and

 2 defamation-based claims. The conduct at issue in both sets of claims arise from activity protected

 3 under the anti-SLAPP statute. Accordingly, the burden shifts to Plaintiffs to present competent

 4 admissible evidence showing a probability of success on each challenged claim. (Sweetwater

 5 Union High School Dist. v. Gilbane Building Co. (2019) 6 Cal.5th 931, 940 (Sweetwater).)

 6             Plaintiffs utterly failed to meet their burden under the anti-SLAPP statute. Instead, they

 7 improperly filed thirty pages of opposition memoranda asserting contrived theories to evade the
                                                 1
 8 straightforward application of Section 425.16. For evidence, Plaintiffs offer only the declarations

 9 of Schoentrup and Richmond, and website screenshots. As discussed below, the Schoentrup and
10 Richmond declarations consist almost entirely of inadmissible and factually devoid statements, and
                                                2
11 thus, Plaintiffs’ Opposition is unsupported.

12             Plaintiffs oppositions fail to overcome the obvious, namely:

13             •   The fundraising statements were made in connection with public issues and issues of

14                 public interest;

15             •   Snopes’ litigation funding decisions are protected under Section 425.16; and

16             •   Plaintiffs’ “evidence” is insufficient to sustain a favorable judgment on their claims.

17 I.          THE FUNDRAISING STATEMENTS ARE MADE IN CONNECTION WITH

18             PUBLIC ISSUES AND, ALTERNATIVELY, ISSUES OF PUBLIC INTEREST

19             The statements alleged in Plaintiffs’ defamation-related claims are protected activities

20 under both subsections (e)(3) and (e)(4) of the anti-SLAPP statute. Rightfully conceding the other

21 elements of these provisions, Proper Media complains that Snopes has not exhausted the court with

22 “substantive legal argument” on the obvious point that Snopes’ reporting about its own lawsuit is

23 made in connection with public issues or issues of public interest. (Opp. No. 1 at 10:5-8.) As

24 stated in the moving papers, Plaintiffs allege that Snopes’ fundraising campaign has raised

25   1
       Plaintiffs’ counsel submitted two separate oppositions to Snopes’ single Special Motion to Strike, purporting to file
     one opposition on behalf of Proper Media, LLC (“1st Opp.”) and another on behalf of Schoentrup and Richmond (“2nd
26   Opp.”). Effectively, Plaintiffs submitted 30 pages in opposition briefing, in violation of Rule of Court 3.1113. Snopes
     urges this honorable court to refuse to consider the excess pages submitted by Plaintiffs. Otherwise, Snopes requests an
27   opportunity to file additional briefing to more fully address the meritless arguments raised in the opposition papers.
     2
       Demurrers to the TAC are currently pending, which, if granted, will further establish the unlikelihood that Plaintiffs
28   can prevail on their claims.

                                                                2
                                       PageISO
         MEMORANDUM OF POINTS AND AUTHORITIES 481 of ’732
                                               SNOPES  SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
 1 hundreds of thousands of dollars from nearly 30,000 members of the public, demonstrating the

 2 overwhelming public interest in this litigation. (See TAC, ¶¶ 331, 137, 314, 321.) In fact, that

 3 number has gone up, and as Richmond points out, Snopes continues to receive donations from

 4 GoFundMe donors and the vast Snopes.com readership on a daily basis. (Richmond Decl. at ¶8.)

 5              It is lamentable that Proper Media now argues that the accurate reporting about this

 6 litigation from Snopes’ fundraising campaign are not connected to any public issue or issue of

 7 public interest. Plaintiffs filed this instant lawsuit and, claiming that Schoentrup was Snopes’

 8 director, filed a motion for preliminary injunction seeking: “(1) removal or suspension of

 9 Mikkelson as a director; (2) an order enjoining the purported termination of the General Services
10 Agreement.” (ROA 13, p. 1:1-8; see also ROA 8 (the “FAC”), ¶¶66, 138 (alleging and seeking

11 declaration judgment that “Schoentrup is a director of [Snopes]”).)                         After filing the lawsuit,

12 Plaintiffs’ counsel, Karl Kronenberger, contacted major news networks and spread false statements

13 about Snopes and this litigation dispute to the press. Mr. Kronenberger utilized the public interest

14 in this litigation to garner as much attention as he could to promulgate Plaintiffs’ false narrative

15 and influence public opinion on the lawsuit. Plaintiffs’ counsel directly spoke and corresponded

16 with The New York Times, The Washington Post, Business Insider, Poynter, The Atlantic, Vice

17 News, Buzzfeed, Daily Dot, and The Wrap, tech-specific news reporters such as Arstechnica, and

18 many others, all of whom published articles regarding this litigation and the very statements at
19 issue here. (Kozaczuk Decl. at ¶¶3-12, Ex. A-J.) For example, on July 24, 2017, The New York

20 Times published a widely disseminated article regarding its interview with Mr. Kronenberger:

21                  Karl Kronenberger, a lawyer for Proper Media, said in an interview on
                    Monday that Mr. Mikkelson cannot cancel the contract without calling a board
22                  meeting — which, in Proper Media’s view, would include Mr. Schoentrup.
23 (Ex. A.) In these press communications, Plaintiffs’ counsel reiterated Plaintiffs false claims at issue

24 in the lawsuit, including that Schoentrup was a director of Snopes, that Proper Media owned half of

25 Snopes, and that Snopes had no right to terminate the very contract Plaintiffs were using to steal

26 Snopes’ funds. The true statements posted on Snopes’ fundraising campaign all relate to this same
                                                                                                 3
27 litigation dispute, which Plaintiffs’ have long understood to be a matter of public interest.
28   3
         The extensive background provided in the moving papers more fully address the host of public issues and issues of
                                                                3
         MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2             Page 482 of 732
 1            Plaintiffs cite to Dual Diagnosis Treatment Center, Inc. v. Buschel (2016) 6 Cal. App. 5th

 2 1098, 1105, wherein the court held that the licensing status of a single rehabilitation facility was

 3 not of “widespread” public interest. The Buschel court nevertheless stressed that “public interest”

 4 under the anti-SLAPP statue must be construed broadly. (Id. at 1104) As conceded by Plaintiffs

 5 throughout this litigation, Snopes is one of the 1000 most popular websites in the United States.

 6 (FAC ¶ 31.) In Judge Hayes’ August 22, 2017 Minute Order, this honorable Court noted, “The

 7 shuttering of a business with import to the public is weightier than an undefined loss of goodwill

 8 and a bad mark on the creditworthiness of a company,” and thus denied Plaintiffs’ Motion for a

 9 Preliminary Injunction. (Kozaczuk Decl., Ex. M.) While not every website post involves a public
10 issue, “consumer information that goes beyond a particular interaction between the parties and

11 implicates matters of public concern that can affect many people is generally deemed to involve an

12 issue of public interest for purposes of the anti-SLAPP statute.” (Wong v. Tai Jing (2010) 189

13 Cal.App.4th 1354, 1366-67, emphasis added.) Indeed, the Snopes news site receives tens of

14 millions of visitors every month from people in all 50 states and over 60 countries.

15            In determining whether a statement furthers the exercise of constitutional speech rights in

16 connection with a matter of public interest, a court must consider the context as well the content of

17 a statement. (FilmOn.com Inc. v. DoubleVerify Inc. (2019) 7 Cal. 5th 133, 149.) The FilmOn Court

18 explained, “First, we ask what “public issue or [ ] issue of public interest” the speech in question
19 implicates—a question we answer by looking to the content of the speech. (§ 425.16, subd. (e)(4).)

20 Second, we ask what functional relationship exists between the speech and the public conversation

21 about some matter of public interest. It is at the latter stage that context proves useful.” (Id. at

22 149.)      The FilmOn Court considered whether a defendant participated in, or furthered, the

23 discourse that makes an issue one of public interest. It ultimately held that the defendant’s reports

24 did not further the public conversation on an issue of public interest, noting in part that the reports

25 at issue were issued privately to paying clients. Contrarily, Snopes’ allegedly defamatory

26 statements were published on a public website, directed to an audience with an established interest

27 in Snopes’ survival. A review of the content and context of Snopes’ statements on its GoFundMe
28 public interest implicated by Snopes’ reporting on its fundraising campaign. (Motion at 6:1-9:5)
                                                              4
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2          Page 483 of 732
 1 website demonstrate that it drew upon public support to avoid what was, at the time of its launch, a

 2 true risk of imminent irreparable harm. In other words, Snopes sought the public’s involvement

 3 when it faced the possibility of no longer being able to operate a website that is of value to

 4 members of the public. Moreover, Snopes statements were in response to the very false statements

 5 Plaintiffs made to the press. In short, Snopes’ statements in furtherance of its campaign are made

 6 in connection with public issues and issues of public interest—a fact which has been conceded by

 7 Plaintiffs throughout this litigation. For Plaintiffs to now state that Snopes’ statements on its

 8 GoFundMe page are not an issue of public interest is nothing short of misleading. Fortunately, the

 9 record in this litigation speaks for itself.
10 II.      PLAINTIFFS HAVE NOT PROVIDED EVIDENCE SUFFICIENT TO SUSTAIN A

11          FAVORABLE JUDGMENT ON THEIR DEFAMATION-BASED CLAIMS

12          In support of their claim that Snopes’ defamatory statements are “demonstrably false,”

13 Plaintiffs only cite to the declaration of Richmond. The statements in Richmond’s declaration are

14 hearsay; lack foundation; contain improper expert opinions; and, when submitted to serve as

15 evidence, is worthless. (Code Civ. Pro. § 437c(d) [“Supporting and opposing affidavits or

16 declarations shall be made by a person on personal knowledge, shall set forth admissible evidence,

17 and shall show affirmatively that the affiant is competent to testify to the matters stated in the

18 affidavits or declarations.”].) Courts have excluded evidence which would be barred at trial by the
19 hearsay rule, or because it is speculative, not based on personal knowledge or consists of

20 impermissible opinion testimony. This type of evidence cannot be used by the plaintiff to establish

21 a probability of success on the merits because it could never be introduced at trial. . . .”

22 (Sweetwater 6 Cal.5th at 947 citing Fashion 21 v. Coalition for Humane Immigrant Rights of Los

23 Angeles (2004) 117 Cal.App.4th 1138, 1147-48.) Accordingly, Snopes objects to the declarations

24 submitted in support of Plaintiffs’ oppositions. (See Snopes’ Objections to Plaintiffs’ Evidence

25 Submitted in Support of Opposition to Special Motion.)

26          Notwithstanding Plaintiffs’ reliance on inadmissible evidence, Richmond’s understanding

27 of the history of this case is also clearly limited. For example, Snopes does not dispute that, as of
28 March 20, 2018, the Snopes Board of Directors included David Mikkelson, Brad Westbrook, and
                                               5
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2      Page 484 of 732
 1 Richmond. As Plaintiffs concede in the TAC, around July of 2017 (eight months earlier), Snopes

 2 published the following exchange on www.savesnopes.com/faq: “Is one of Proper Media’s owners

 3 a director of Bardav?” “Absolutely not! No owner or shareholder of Proper Media has ever held a

 4 seat on Bardav’s board of directors.” The simple fact is that at the time of publication in July of

 5 2017, Richmond did not sit on the Snopes’ Board of Directors. Richmond even confirms this fact

 6 in his declaration, stating, “From July 14, 2017 through March 20, 2018, the Snopes’ Board

 7 included Mikkelson and Westbrook, even though the Bylaws authorized three Board members. The

 8 third Board seat remained vacant between July 14, 2017 through March 20, 2018.” (See Richmond

 9 Decl. at ¶ 57.) Plaintiffs thus confirm that Richmond did not sit on the Snopes Board of Directors
10 in July of 2017, yet simultaneously claim Snopes falsely stated that no owner of Proper Media held

11 a seat on the Board as of July 2017. Plaintiffs also conveniently leave out the fact when this

12 statement was published, Plaintiffs inaccurately informed the court and the press that Schoentrup

13 sat on Snopes’ Board. (See Kozaczuk Decl.) Plaintiffs either severely misunderstand how a

14 defamation suit works, or are willing to consume court resources with frivolous claims.

15          Similarly, Plaintiffs have not provided any evidence sufficient to sustain a judgment based

16 on its other allegations (that Snopes’ fundraising campaign are false because Proper Media is “no

17 longer” withholding any of Snopes’ advertising revenue, and Proper Media is “no longer” holding

18 the Snopes.com site hostage). As a result, Snopes need not provide further evidence to defeat these
19 claims. (See Monster Energy Co. v. Schechter, (Cal. July 11, 2019) --- P.3d ---, 2019 WL 3022733,

20 citing Baral v. Schnitt (2016) 1 Cal.5th 376, 381, fn. 1.) Nevertheless, Snopes need only point this

21 the Court’s prior rulings to show that the statements at issue here are admittedly true. (See, e.g.,

22 Kozaczuk Decl., Ex. M (“Proper Media has acknowledged that the advertisement revenue is

23 Snope’s only source of income, which it has cut off.”), emphasis added.)

24          A.     Plaintiffs are Limited Public Figures

25          For purposes of the defamation-based claims, Plaintiffs are limited public figures. As

26 discussed above, Plaintiffs thrust themselves into the public eye and the forefront of this public

27 controversy. See Copp v. Paxton (1996) 45 Cal. App. 4th 829, 864-65. They did so with the intent
28 to influence public opinion on this litigation. Thus, for their defamation-based claims, Plaintiffs
                                                   6
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2    Page 485 of 732
 1 must establish a probability that they can produce clear and convincing evidence that the allegedly

 2 defamatory statements were made with knowledge of their falsity or with reckless disregard of

 3 their truth or falsity. Ampex Corp. v. Cargle (2005) 128 Cal. App. 4th 1569, 1578-79. Plaintiffs

 4 cannot, and do not, establish this additional element.

 5          B.      In any Event, the Allegedly Defamatory Statements are Time-Barred

 6          Snopes agrees that the single publication rule is relevant in the context of a discussion on

 7 the statute of limitations for a defamation claim, and is instructive in establishing that the allegedly

 8 defamatory statements are barred by the statute of limitations. Notably, Plaintiffs admit that four

 9 of the five purportedly false statements were published in or around July 2017, and were not
10 “material updated or otherwise changed.” (TAC, ¶297(a)-(d).) Plaintiffs did not propose amending

11 and filing a third amended complaint to add their defamation-based claims until 2019—long after

12 the statute of limitations had run. Now, when confronted with Snopes’ moving papers, Plaintiffs

13 claim the statute of limitations was “reset” when Snopes purportedly republished the allegedly

14 defamatory content on the GoFundMe page.

15          In support of their position, Plaintiffs cite to Yeager v. Bowlin (2012) 693 F. 3d 1076, which

16 indicates that although a statement on a website is not “republished” merely because a defendant

17 continues to host the site, republication does arise if the statement itself is substantively altered or

18 added to, or the website directed to a new audience. Plaintiffs claim that Snopes sought to direct its
19 campaign to new audiences, and has solicited “new” donors, thus receiving thousands of dollars in

20 “new” donations each day. The very premise of Plaintiffs’ allegation is preposterous. By its own

21 definition, the GoFundMe platform “giv[es] people the tools they need to capture and share their

22 story far and wide,” and has “built a community of more than 50 million donors and helped

23 organizers raise over $5 billion.” (See https://www.gofundme.com/c/about-us.) Snopes’

24 fundraising campaign has always been directed to GoFundMe donors and the vase Snopes.com

25 readership. To the extent the GoFundMe campaign has been successful, and continues to generate

26 donations, this speaks to the public’s continued interest in supporting Snopes.com, not to the fact

27 that Snopes has directed the campaign to some “new audience.” In fact, since its inception, the
28 GoFundMe page requested users who had already donated to share the campaign with their friends.
                                              7
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2     Page 486 of 732
 1          With respect to the March 2018 posting—the only alleged posting that is arguably not time-

 2 barred—it is nothing more than a repost of the prior July 2017 posting. As the Court in Yeager

 3 noted, courts have rejected republication claims where the challenged posting was posted to a

 4 different section of the same website. (See Yeager 693 F. 3d 1076, citing Canatella v. Van De

 5 Kamp (9th Cir. 2007) 486 F.3d 1128, holding that a defendant did not republish the plaintiff’s

 6 disciplinary summary when he added a “verbatim copy” of the summary to a different URL within

 7 the same domain name.) Here, too, Snopes’ March 2018 posting is nothing more than a copy of the

 8 summary posted in July 2017. By identifying the March 2018 posting as defamatory, Plaintiffs

 9 improperly seek a second bite at the apple.
10 III.     THE AUTHORIZATIONS TO ADVANCE LEGAL FEES ARE PROTECTED ACTS

11          Plaintiffs concede the well-settled law that protected acts include “communicative conducts

12 such as the filing, funding, and prosecution of a civil action.” (2nd Opp at 9:27-10:2.) Plaintiffs

13 nevertheless argue that the Court should simply ignore the fact that the Board authorized the

14 advancement of legal fees for a pending civil litigation and solely consider the fact that a “Board’s

15 authorizations, standing alone, does not constitute protected activity.” (Id. at 11:2-5.) The very

16 purpose of the board authorization was to approve the advancement of legal fees for a pending civil

17 litigation, and is thus not in any way “merely ‘incidental’ or ‘collateral’” to the Board’s

18 authorization, as Plaintiffs’ assert without analysis. (Id. at 11:2-5.)
19          Plaintiffs cite to Hylton v. Frank E. Rogozienski, Inc. (2009) 177 Cal. App. 4th 1264 in an

20 attempt to highlight the purported distinction between activities that form the basis for a claim and

21 those that merely lead to the liability-creating activity or provide evidentiary support for the claim.

22 In Hylton, the plaintiff filed a complaint against his former attorney, who in turn filed an anti-

23 SLAPP motion. The trial court found the attorney did not establish his initial burden of showing

24 the claims arose from protected petitioning activity because the gravamen of claims were that the

25 attorney engaged in non-petitioning activity. The Court also noted that the attorney cited no

26 pertinent authority suggesting a client’s action against his attorney is subject to the anti-SLAPP

27 statute merely because some of the allegations refer to the attorney’s actions in court.
28          In contrast, here, Snopes has demonstrated that Plaintiffs’ claims arose from conduct by
                                                  8
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2      Page 487 of 732
 1 Snopes that constituted protected petitioning activity—specifically, that the Snopes’ Board of

 2 Directors decided to advance attorneys’ fees for its employees, which is a litigation funding

 3 decision. As explained in the moving papers, the California Supreme Court has held that

 4 communicative conduct, such as the funding of a civil action, constitutes protected activity.

 5 IV.      PLAINTIFFS CANNOT SHOW A PROBABILITY OF PREVAILING ON THEIR

 6          LITIGATION FUNDING CLAIMS

 7          A.     Plaintiffs Cannot Show Demand Futility, and Thus Lack Standing

 8          The preliminary and dispositive issue regarding plaintiffs’ derivative litigation funding

 9 claims is their failure to make a pursuit demand on Snopes’ board of directors (the “Board”).
10 Corporations Code section 800, subdivision (b), requires the plaintiff in a derivative action to first

11 demand action from Snopes’ board, because the “claim belongs to the corporation, not to the

12 plaintiff.” (Apple Inc. v. Superior Court (2017) 18 Cal.App.5th 222, 248 (Apple), citation omitted.)

13          Yet no demand was made, even though one of the very plaintiffs asserting the derivative

14 claims is Richmond, a member of Snopes’ Board. Instead, Plaintiffs feign demand futility, the

15 “limited exception to the rule that the corporation is the proper party plaintiff.”        Apple, 18

16 Cal.App.5th at 232. Plaintiffs have not—and cannot—show demand futility for the simple reason

17 that demand on the board was not futile.

18          A presuit demand is excused if a majority of Snopes three directors are interested or not

19 independent, such that demand on the Board would be futile. (See Bader v. Anderson (2009) 179

20 Cal.App.4th 775, 791.) Interestedness and lack of independence is determined on a “director-by-

21 director basis” for each of Snopes’ three board members: Richmond, Mikkelson, and Westbrook.

22 (See Apple, 18 Cal.App.5th at 232.) Absent a director-by-director showing to the contrary, directors

23 are presumed to be disinterested and independent. (See Charter Township of Clinton Police and

24 Fire Retirement System v. Martin (2013) 219 Cal.App.4th 924, 940 (Charter Township.) Plaintiffs

25 concede Brad Westbrook is disinterested and independent. (TAC, ¶¶ 204(f), 325(f), 350(f).) Thus,

26 the only issue here is whether Plaintiff Richmond—the very person asserting these derivative

27 claims—is interested or dependent such that he would not vote in favor of his own presuit demand.
28          In the demand futility context, Richmond is exact opposite of an interested or independent
                                                   9
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2    Page 488 of 732
 1 director. In fact, one could only assume Richmond would vote in favor of his own presuit demand,

 2 a point Plaintiffs do not dispute. Plaintiffs make no showing of Richmond’s interestedness (i.e., a

 3 personal detriment or benefit arising out of the challenged transaction that is not equally shared by

 4 all the stockholders), or lack of independence (i.e., that Richmond was under Mikkelson’s

 5 influence or control). Instead, Plaintiffs argue a demand on Richmond is futile because Richmond

 6 is a party to this lawsuit and thus cannot be expected to fairly evaluate the demand. (2nd Opp at

 7 18:12-14.) None of the cases cited by Plaintiffs support its attempt to carve out a new exception to

 8 the presuit demand requirement, which would effectively allow a single board member to

 9 circumvent the presuit demand requirement. In any event, Plaintiffs do not even explain how
10 Richmond’s posture in this litigation somehow renders his vote on his own demand futile

11          In addition, Plaintiffs have not shown this is the “rare case where a transaction may be so

12 egregious on its face that board approval cannot meet the test of business judgment, and a

13 substantial likelihood of director liability therefore exists.” (See Bader v. Anderson (2009) 179

14 Cal.App.4th 775, 791.) “If the first prong [of interestedness and dependence] is not satisfied, there

15 is a presumption that the Board’s actions were the product of a valid exercise of business

16 judgment.”      (Charter Township (2013) 219 Cal.App.4th at 940.)            Rather than rebut this

17 presumption, plaintiffs assert the circular argument that this second prong is met because the

18 business judgment rule does not apply. (2nd Opp at 19:2-7.) However, to satisfy the second
19 prong, plaintiffs “must plead sufficient particularized facts to ‘raise (1) a reason to doubt that the

20 action was taken honestly and in good faith or (2) a reason to doubt that the board was adequately

21 informed in making the decision.’ [Citations.]” (Ibid.) Plaintiffs do not address how they have

22 pleaded these facts, effectively conceding the argument.

23          B.     Plaintiffs have not Established a Probabilty Prevailing on its Claims

24          As explained by Snopes in its moving papers, the decision to advance fees was made

25 pursuant to and in accordance with Section 317(f) of the Corporations Code. The purpose of

26 Section 317 is to allow a corporation the discretion to indemnify its agents and/or advance their

27 fees, even before a final disposition of the case. See Corp. Code § 317(b), (c), and (f). Here,
28 Snopes has advanced fees under Section 317(f) upon receipt of the defendants’ undertaking. Thus,
                                                10
      MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2    Page 489 of 732
 1 the provisions of Sections 317(b) and (c), which include the “by reason of the fact” requirement,

 2 are not applicable to Snopes’ advancement of fees. Contrary to Plaintiffs’ argument (see Pl. Opp. at

 3 p. 14), Section 317(f) does not include the “by reason of the fact” requirement relied upon by

 4 Plaintiffs, nor do Snopes’ Bylaws. In fact, both Section 317(f) and the Bylaws allow for the

 5 advancement of defense expenses to an “agent”, without further qualification or requirements as to

 6 the scope of the underlying suit. Therefore, there is no violation of Section 317(f), and thus no

 7 “unlawful” conduct under Section 17200.

 8            Moreover, Plaintiffs misunderstand court’s reasoning in Allergia, Inc. v. Bouboulis (S.D.

 9 Cal. 2017) 229 F.Supp.3d 1150. In Allergia, the Court held that the indemnification provision of
10 Section 317(c) and the advancement statute in Section 317(f) were “conceptually and procedurally

11 separate.” (Id. at 1155.) Thus, while the Section 317(c) indemnification provision required certain

12 showings, including that a director or officer seeking indemnity by subject to an action “by reason

13 of the fact” that they were a corporate agent, for a claim for advancement under Section 317(f), all

14 that is required is (1) authorization for advancement; and (2) ‘an undertaking by or on behalf of the

15 agent to repay that amount if it shall be determined ultimately that the agent is not entitled to be

16 indemnified as authorized in this section’.” (Id. at 1155, 1157.)

17            In evaluating whether there was corporate authorization for the advancement, the Allergia

18 court looked to the Bylaws, which only afforded advancement rights to “a director or officer.” (Id.
19 at 1154.) Notably, the Snopes Bylaws do not contain any such limitation; instead, the advancement

20 rights in Snopes Article 6.3 extend to any “agent” of the corporation, which in turn is broadly

21 defined in Section 310(a). Thus, defendants need only be agents of SMG to be entitled to

22 advancement of legal fees, and not acting as a director or officer as in Allegria. Therefore, there is

23 no violation of Section 317(f), and thus no “unlawful” conduct under Section 17200.

24 V.         CONCLUSION

25            For all of the reasons stated here and in Snopes’ moving papers, the special motion to strike

26 pursuant to California Code of Civil Procedure 425.16 should be granted.

27
28
                                                      11
     MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2      Page 490 of 732
 1 DATED: August 2, 2019                          PROCOPIO, CORY, HARGREAVES &
                                                    SAVITCH LLP
 2

 3                                                By:
                                                        Paul A. Tyrell
 4                                                      Ryan C. Caplan
                                                        P. Jacob Kozaczuk
 5                                                      Attorneys for Defendant/Cross-Complainant,
                                                        SNOPES MEDIA GROUP, INC., formerly
 6                                                      known and having appeared as Bardav Inc
 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28
                                                   12
     MEMORANDUM OF POINTS AND AUTHORITIES ISO SNOPES’ SPECIAL MOTION TO STRIKE THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3727506.2   Page 491 of 732
 1 DREW W. SCHOENTRUP, Cal. Bar No. 279830
   4150 Mission Blvd., Suite 220
 2 San Diego, CA 92109

 3 Telephone: 509.995.5654
   Email: drew@proper.io
 4 Attorney for Plaintiffs/Cross-Defendants/Cross-Complainants

 5 PROPER MEDIA, LLC, CHRISTOPHER RICHMOND, DREW
   SCHOENTRUP, and PUBLIFE, LLC
 6

 7

 8 SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9 COUNTY OF SAN DIEGO, CENTRAL

10

11 PROPER MEDIA, LLC, a California             Lead Case No. 37-2017-00016311-CU-BC-CTL
   limited liability company; CHRISTOPHER      (Consolidated with 37-2018-00004335-CU-MC-
12 RICHMOND, an individual; and DREW
   SCHOENTRUP, an individual,                  CTL)
13
                          Plaintiffs,
14                                             MEMORANDUM OF POINTS AND
                    vs.                        AUTHORITIES IN SUPPORT OF
15                                             PLAINTIFFS DREW SCHOENTRUP AND
   BARDAV INC., a California corporation;      CHRISTOPHER RICHMOND’S
16 DAVID MIKKELSON, an individual;             OPPOSITION TO SNOPES MEDIA GROUP,
   VINCENT GREEN, an individual; RYAN
17 MILLER, an individual; and TYLER            INC.’S DEMURRER TO PLAINTIFFS’
   DUNN, an individual,                        THIRD AMENDED COMPLAINT
18
                          Defendants.
19                                             Date:    August 16, 2019
                                               Time:    10:30 a.m.
20
                                               Dept.:   C-68
21                                             Judge:   The Hon. Richard S. Whitney
22
                                               Complaint Filed: May 4, 2017
23                                             Trial Date: October 4, 2019
24

25

26

27

28
                                                  1
                                Page
      MEMO. OF POINTS AND AUTH. IN     492OF
                                   SUPPORT ofSCHOENTRUP
                                              732        AND RICHMOND’S OPPOSITION TO
        SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                                                            TABLE OF CONTENTS
 2

 3
      I.        INTRODUCTION ..................................................................................................................... 4
 4
      II. STATEMENT OF FACTS........................................................................................................ 4
 5

 6         A.        FACTUAL BACKGROUND........................................................................................................... 4

 7         B.        RELEVANT PROCEDURAL BACKGROUND .................................................................................. 6

 8              1.      Plaintiffs’ File Their Second Amended Complaint. ............................................................. 6

 9              2.      The Court Rules On Mikkelson’s Demurrer To Plaintiffs’ Second Amended Complaint. .. 6

10              3.      Circumstances Change, New Facts Emerge And Defendants Engage In Additional

11              Misconduct After Plaintiffs File Their Second Amended Complaint........................................... 7

12              4.      The Court Grants Plaintiffs’ Request For Leave to Amend Their Complaint Over The

13              Same Arguments Now Presented By Snopes. .............................................................................. 8

14              5.      Discovery is Ongoing .......................................................................................................... 9

15 III. ARGUMENT.............................................................................................................................. 9

16
           A.        PLAINTIFFS CAN MAKE DERIVATIVE CLAIMS WITHOUT NOTICE TO THE BOARD. ................. 10
17
           B.        PLAINTIFFS HAVE ADEQUATELY ALLEGED DEMAND FUTILITY. ............................................ 10
18
                1.      There Is No Majority Of “Disinterested And Independent” Directors. ............................ 11
19
                2.      The Business Judgment Rule Does Not Apply. .................................................................. 12
20
           C.        PLAINTIFFS’ FIFTH CLAIM FOR RELIEF FOR CORPORATE WASTE DOES NOT FAIL. ................ 13
21
           D.        SCHOENTRUP AND RICHMOND CAN REPRESENT SNOPES’ INTERESTS..................................... 14
22
           E.        A SINGLE DIRECTOR IS NOT A MAJORITY. ............................................................................. 16
23
      IV. CONCLUSION ........................................................................................................................ 16
24

25

26

27

28
                                                                                2
                                     Page
           MEMO. OF POINTS AND AUTH. IN     493OF
                                        SUPPORT ofSCHOENTRUP
                                                   732        AND RICHMOND’S OPPOSITION TO
             SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                                                             TABLE OF AUTHORITIES
 2 CASES

 3 Angie M. v. Superior Court, 37 Cal. App. 4th 1217 (1995) ............................................................................... 9

 4 Apple Inc. v. Superior Court, 18 Cal. App. 5th 222 (2017) ....................................................................... 11, 13

 5 Aronson v. Lewis, 473 A.2d 805 (Del. 1984) ................................................................................................... 11

 6 Aubry v. Tri-City Hosp. Dist., 2 Cal. 4th 962 (1992) ......................................................................................... 9

 7 Biren v. Equal. Emergency Med. Grp., Inc., 102 Cal. App. 4th 125 (2002) .................................................... 13

 8 Donabedian v. Mercury Ins. Co., 116 Cal. App. 4th 968 (2004) ....................................................................... 9
 9 Goodman v. Kennedy, 18 Cal. 3d 335 (1976) .................................................................................................... 9

10 Gottesfeld v. Richmaid Ice Cream Co., 115 Cal. App. 2d 854 (1953) ............................................................. 12

11 In re RasterOps Corp. Sec. Litig., No. C 92-20115 RMW EAI, 1993 WL 476651 (N.D. Cal. 1993)............. 14

12 Koshaba v. Koshaba, 56 Cal. App. 2d 302 (1942)........................................................................................... 10

13 Kruss v. Booth, 185 Cal. App. 4th 699 (2010) ................................................................................................. 13

14 Larson v. Dumke, 900 F.2d 1363 (9th Cir. 1990) ...................................................................................... 14, 15

15 Natomas Gardens Inv. Grp. LLC v. Sinadinos, No. CIV.S-08-2308FCD/KJM, 2009 WL 1363382 (E.D. Cal.

16        2009) ...................................................................................................................................................... 14, 15

17 Oakland Raiders v. Nat’l Football League, 93 Cal. App. 4th 572 (2001) ....................................................... 12

18 Richter v. CC-Palo Alto, Inc., No. 5:14-CV-00750-EJD, 2017 WL 4236992 (N.D. Cal. Sept. 25, 2017) ...... 14
19 Shields v. Singleton, 15 Cal. App. 4th 1611 (1993) ................................................................................... 10, 12

20 Smith v. Dorn, 96 Cal. 73 (1892) ..................................................................................................................... 12

21 Wickersham v. Crittenden, 106 Cal. 329 (1895) .............................................................................................. 12

22 Zarowitz v. Bank America Corp., 866 F.2d 1164 (9th Cir. 1988) .................................................................... 14

23 STATUTES

24 Code of Civil Proc. § 422.10 .............................................................................................................................. 9

25 Code of Civil Proc. § 589................................................................................................................................... 9

26 Corporations Code § 800(b)(2) ........................................................................................................................ 10

27

28
                                                                                        3
                                     Page
           MEMO. OF POINTS AND AUTH. IN     494OF
                                        SUPPORT ofSCHOENTRUP
                                                   732        AND RICHMOND’S OPPOSITION TO
             SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 I.       INTRODUCTION
 2          Plaintiff-Shareholders Drew W. Schoentrup (“Schoentrup”) and Christopher Richmond
 3 (“Richmond”) (together the “Plaintiffs”) hereby oppose Snopes Media Group, Inc.’s (“Snopes”)

 4 Demurrer to Plaintiffs’ Third Amended Complaint (“Demurrer”). At issue in Snopes’ Demurrer are

 5 Plaintiffs’ derivative causes of action, filed on behalf of and for the benefit of Snopes against

 6 Defendant David Mikkelson (“Mikkelson”).

 7          Snopes’ Demurrer is a near verbatim copy of the arguments before this Court in Snopes’
 8 opposition to Plaintiffs’ motion for leave to amend their complaint; arguments this Court previously
 9 found unpersuasive. Specifically, the Court has already declined to rule, as a matter of law, that

10 Plaintiffs cannot allege demand futility; declined to rule, as a matter of law, that Plaintiffs

11 Schoentrup and Richmond cannot serve as fair and adequate representatives of Snopes; and

12 declined to rule, as a matter of law, that Plaintiffs’ derivative claims were protected by the business

13 judgment rule.

14          The fact of the matter is that Schoentrup and Richmond are the only shareholders who can
15 and will challenge Snopes Board of Directors and Mikkelson’s actions given that Snopes’ three

16 other shareholders approved and benefitted from the complained-of conduct. Furthermore, the

17 futility of demand is beyond dispute; at all relevant times, the number of disinterested Snopes

18 directors has been zero or one, too small to correct Mikkelson and the Boards’ misconduct.
19 II.      STATEMENT OF FACTS
20          A.      Factual Background
21          From August 2015 through May 2017, Plaintiff Proper Media, LLC (“Proper Media”) a San
22 Diego-based Internet media company, and its two founding members, Schoentrup and Richmond,

23 provided content and advertising management services to Snopes and its web property Snopes.com

24 pursuant to a General Services Agreement (“GSA”). (Declaration of Drew W. Schoentrup

25 (“Schoentrup Decl.”) at ¶ 8, Ex. 3 (hereinafter “TAC”) at ¶¶ 42-44.) Defendants Vincent Green

26 (“Green”) and Ryan Miller (“Miller”) previously worked for and were members of Proper Media.

27 (Id. at ¶¶ 31-32, 74-75.)

28
                                                      4
                                   Page
         MEMO. OF POINTS AND AUTH. IN     495OF
                                      SUPPORT ofSCHOENTRUP
                                                 732        AND RICHMOND’S OPPOSITION TO
           SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1         Mikkelson and his then-wife Barbara Mikkelson (“Barbara”) founded Snopes in 2003 and
 2 each owned one share of the company’s two shares of stock, creating two 50% ownership interests

 3 in the company. (TAC at ¶ 39.) In July 2016, nearly a year into Proper Media’s work for Snopes

 4 under the General Services Agreement, and after Mikkelson and Barbara’s contentious divorce,

 5 Barbara decided to sell her 50% share (the “Barbara Share”) to Proper Media. (Id. at ¶¶ 45-47.)

 6 Because of the nature of Snopes’ corporate organization, it was decided that the five original

 7 members of Proper Media—Plaintiffs Schoentrup and Richmond, Defendants Green and Miller, and

 8 nominal Defendant Tyler Dunn (“Dunn”) (collectively, the “Proper Media Members”)—would
 9 jointly acquire Barbara’s single share of Snopes stock in proportion to each member’s respective

10 equity interest in Proper Media. (Id. at ¶ 47.) Specifically, the Barbara Share, which was supposed

11 to be jointly held by the five original members of Proper Media for the benefit of Proper Media, was

12 transferred to the five individual Proper Media members as follows: Schoentrup and Richmond each

13 held 40% of the Barbara Share (or a 20% interest in Snopes). (Id. at ¶¶ 45-50.) Green and Miller

14 each held 6.66% of the Barbara Share (or a 3.33% interest in Snopes). (Id.) And Dunn held 6.68%

15 of the Barbara Share (or a 3.34% interest in Snopes). (Id.)

16         Starting in late 2016 and into early 2017, Mikkelson conspired with Green and Miller to
17 deny Schoentrup and Richmond their rights as Snopes shareholders and, ultimately, to seize control

18 of Snopes. Mikkelson, as the owner of 50% of Snopes’ equity, lacked a controlling interest in the
19 company. (Id. at ¶ 71.) With Green and Miller’s allegiance, Mikkelson believed they could

20 command 56.67% of Snopes, giving them a majority vote and, in their minds, free reign over the

21 company. (Id. at ¶¶ 70-71.)

22         To accomplish this, Mikkelson induced both Green and Miller, as Proper Media employees
23 and members, to pursue Mikkelson’s personal interests at Snopes’ and Proper Media’s expense. (Id.

24 at ¶¶ 70-93.) Moreover, in order to weaken Proper Media and marginalize Schoentrup and

25 Richmond, Mikkelson terminated the GSA on March 10, 2017 and refused to communicate further

26 with Schoentrup and Richmond. (Id. at ¶ 84.) More recently, Snopes has refused to respond to

27 Schoentrup and Richmond’s valid shareholder demands for inspection of Snopes’ books and

28 records, in clear violation of Schoentrup and Richmond’s undisputed rights as shareholders. (Id. at
                                                      5
                                 Page
       MEMO. OF POINTS AND AUTH. IN     496OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 ¶¶ 94-103.) These actions demonstrate an unmistakable goal: for Mikkelson, Green and Miller to

 2 drive Schoentrup and Richmond into financial ruin and run Snopes without oversight.

 3          Mikkelson has harmed not only Proper Media and the Individual Plaintiffs, but Snopes
 4 itself. Since at least 2015 and continuing to the present day, Mikkelson has misused Snopes funds

 5 for personal purposes, including to pay himself an exorbitant salary and treating Snopes as a

 6 personal piggybank, using its funds for legal fees related to his divorce from Barbara, a honeymoon

 7 trip to Asia with his new wife (a current Snopes employee), and personal travel expenses. (Id. at ¶¶

 8 61-69.) Moreover, Mikkelson is now using Snopes’ money to fund his, Green, and Miller’s
 9 participation in the instant lawsuit, including their pursuit of affirmative counterclaims. (Id. at ¶¶

10 119-134; See Schoentrup Decl., at ¶ 9, Exs. 4, 5, 6.)

11          B.     Relevant Procedural Background
12                 1.      Plaintiffs’ File Their Second Amended Complaint.
13          On May 4, 2017, Plaintiffs filed their original complaint against Defendants Snopes and
14 Mikkelson. (See Register of Actions (“ROA”), #1.) Shortly thereafter, on May 16, 2017, Plaintiffs

15 filed their First Amended Complaint against Snopes and Mikkelson. (See Id. at #8.) On August 22,

16 2017, the Court sustained Snopes’ partial demurrer to Plaintiffs’ First Amended Complaint with

17 leave to amend. (Id. at # 99.) On September 6, 2017, Plaintiffs filed their Second Amended

18 Complaint, asserting claims against Snopes, Mikkelson, Green, Miller, and (nominally) Dunn. (Id.
19 at #126.)

20                 2.      The Court Rules On Mikkelson’s Demurrer To Plaintiffs’ Second
21                         Amended Complaint.
22          On January 26, 2018, the Court granted in part, and denied in part, Defendant Mikkelson’s
23 Demurrer to Plaintiffs’ Second Amended Complaint, sustaining the demurrer to Plaintiffs’ claim for

24 Abuse of Control on the ground that it was repetitive of and subsumed within Plaintiffs’ properly

25 pled claim for breach of fiduciary duty, and finding that Plaintiff Proper Media (but notably, not

26 Plaintiffs Schoentrup and Richmond) lacked standing to pursue claims for Corporate Waste, Breach

27 of Fiduciary Duty, and Removal of Director against Defendant Mikkelson. (See generally

28 Schoentrup Decl., at ¶ 5, Ex. 1 at pp. 1-4.)
                                                      6
                                 Page
       MEMO. OF POINTS AND AUTH. IN     497OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                 3.      Circumstances Change, New Facts Emerge And Defendants Engage In
 2                         Additional Misconduct After Plaintiffs File Their Second Amended
 3                         Complaint.
 4          After the SAC was filed, circumstances between the parties have changed, Plaintiffs have
 5 discovered new facts, and the Defendants have engaged in new misconduct that gave rise to

 6 additional claims in the TAC and required modification of preexisting ones. Each new claim arises

 7 from facts that postdate the SAC and could not have been asserted at the time the SAC was filed.

 8                         a.     Snopes Wrongfully Advances The Individual Defendants’
 9                                Attorneys’ Fees In This Litigation.
10          In September, October, and November of 2017, Snopes’ Board of Directors unlawfully
11 authorized the advancement of attorneys’ fees for Green, Mikkelson, and Miller, respectively. (See

12 Schoentrup Decl., at ¶ 9, Exs. 4, 5, 6.) The Board of Directors’ actions are voidable on the ground

13 they are interested director transactions that violate the Corporations Code and Snopes’ Bylaws.

14 (TAC at ¶¶ 127-28.) Plaintiffs did not discover these advances until Snopes produced Exhibits 4, 5,

15 and 6 in December of 2017, after the filing of the SAC. (Schoentrup Decl., at ¶ 9.)

16                         b.     Snopes Breaches the Parties’ September 2016 Settlement
17                                Agreement.
18          After Plaintiffs filed their SAC, Snopes breached a separate, preexisting agreement between
19 it and Proper Media. Snopes did not breach this agreement until November 2017, and Proper Media

20 did not suffer damages until July to October of 2018. In or around Fall 2016, and after selling her

21 share, Barbara demanded that Snopes pay her a percentage of Snopes’ non-distributed net profit

22 earned during the first six months of 2016. (TAC at ¶ 109.) Barbara leveraged her demand by

23 threatening to expose “dirt” about Mikkelson if Snopes did not acquiesce. (Id. at ¶ 110.)

24          Concerned, Mikkelson instructed Proper Media to settle with Barbara for a six-figure
25 amount and to make those settlement payments from the advertising revenues Proper Media

26 collected on behalf of Snopes. (Id. at ¶ 111.) In other words, Mikkelson 1) instructed Proper Media

27 to pay Barbara with monies that Proper Media collected on Snopes’ behalf; and 2) promised that

28 those payments would be deducted not from Proper Media’s own earnings, but from Snopes’. (Id.)
                                                      7
                                 Page
       MEMO. OF POINTS AND AUTH. IN     498OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Proper Media accepted, creating a binding “September 2016 Agreement” between the parties. (Id.)

 2 In reliance on the September 2016 Agreement, Proper Media, Schoentrup and Richmond settled

 3 with Barbara on or about October 21, 2016 via the “Barbara Settlement Agreement,” making

 4 payments from Snopes’ advertising revenues as Mikkelson had instructed. (Id. at ¶¶ 114-15.)

 5          Despite proposing, and agreeing to, this arrangement, Mikkelson and Snopes now contend
 6 that Proper Media’s act of paying the Barbara Settlement Agreement from Snopes’ advertising

 7 revenues was improper, refuse to reimburse Proper Media for those payments, and have demanded

 8 that earlier reimbursements from Snopes to Proper Media be repaid. (TAC at ¶¶ 117-118.) Snopes
 9 did not breach the parties’ agreement until November 2017, when it objected to Proper Media’s

10 withholding of the payments it had made to Barbara. (Id. at ¶ 116.)

11                         c.     Snopes Launches A Defamatory and Misleading GoFundMe
12                                Campaign.
13          This litigation has only heightened Mikkelson and Snopes’ animus toward Plaintiffs, as
14 shown by a defamatory and misleading GoFundMe campaign established by Snopes which libels

15 Proper Media and misleads potential donors (the “GoFundMe Campaign”). The GoFundMe

16 Campaign, which has raised over $1,200,000 from 40,000 donors since its inception in July 2017,

17 fraudulently represents that Snopes needs donations to satisfy payroll, operating expenses, and legal

18 expenses of this lawsuit, when in fact Mikkelson is diverting this money to himself, Green and
19 Miller to cover legal fees they are personally incurring in connection with this litigation. (TAC at ¶¶

20 135-39.) The GoFundMe Campaign also libels Proper Media by representing that Snopes’ website

21 is “held hostage” by Proper Media, who has refused to offer “cooperation, coordination, and

22 courtesy” in connection with the termination of the GSA, and by representing that Proper Media has

23 withheld “100 percent of [Snopes’] earnings for months on end[,]” none of which is true. (Id. at ¶¶

24 145-50.)

25                 4.      The Court Grants Plaintiffs’ Request For Leave to Amend Their
26                         Complaint Over The Same Arguments Now Presented By Snopes.
27          Plaintiffs were required to file a motion for leave to amend on January 9, 2019 because
28 Snopes and the other defendants would not stipulate to allow the Plaintiffs to amend, despite also
                                                       8
                                 Page
       MEMO. OF POINTS AND AUTH. IN     499OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 seeking leave to amend their own respective cross-complaints. On April 2, 2019, the Court, after

 2 considering near verbatim arguments presented by Snopes in its pending Demurrer, declined to rule,

 3 as a matter of law, that Plaintiffs cannot allege demand futility; declined to rule, as a matter of law,

 4 that Plaintiffs Schoentrup and Richmond cannot serve as fair and adequate representatives of

 5 Snopes; and declined to rule, as a matter of law, that Plaintiffs’ derivative claims were protected by

 6 the business judgment rule. (See Schoentrup Decl. at ¶ 7, Ex. 2.)

 7                 5.      Discovery is Ongoing
 8          Discovery in this litigation is ongoing. The parties have served and responded to written
 9 discovery, including Requests for Production, Special and Form Interrogatories, and Requests for

10 Admission, but the parties’ respective document productions are not complete. (Schoentrup Decl.,

11 at ¶ 10.) Indeed, despite an order from this Court, Snopes has yet to produce the majority of its

12 private channel Slack communications, the cloud-based instant-messaging platform that Mikkelson,

13 Green, and Miller used to communicate with each other and former Proper Media employees

14 regarding their scheme to take control of Snopes and breach their respective fiduciary duties, as set

15 forth in Plaintiffs’ motion to compel, filed on December 21, 2018. (See generally ROA # 580

16 (Plaintiffs’ December 21, 2018 Motion To Compel Discovery.))

17 III.     ARGUMENT
18          A demurrer is a pleading used to test the legal sufficiency of other pleadings. That is, it
19 raises issues of law, not fact, regarding the form or content of the opposing party's pleading. Code

20 of Civil Proc. §§ 422.10, 589; see Donabedian v. Mercury Ins. Co., 116 Cal. App. 4th 968, 994

21 (2004). For the purpose of testing the sufficiency of a cause of action, the demurrer admits the truth

22 of all material facts properly pleaded. Aubry v. Tri-City Hosp. Dist., 2 Cal. 4th 962, 966-967 (1992).

23 Even if a demurrer is sustained, leave to amend the complaint is routinely granted. Courts are very

24 liberal in permitting amendments, not only where a complaint is defective in form, but also where

25 substantive defects are apparent: “Liberality in permitting amendment is the rule, if a fair

26 opportunity to correct any defect has not been given.” Angie M. v. Superior Court, 37 Cal. App. 4th

27 1217, 1227 (1995). Moreover, it is an abuse of discretion for the court to deny leave to amend

28
                                                        9
                                 Page
       MEMO. OF POINTS AND AUTH. IN     500OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 where there is any reasonable possibility that plaintiff can state a good cause of action. Goodman v.

 2 Kennedy, 18 Cal. 3d 335, 349 (1976).

 3          When granting Plaintiffs’ request for leave to file their Third Amended Complaint, and over
 4 opposition from Snopes nearly identical to the arguments presented in the instant Demurrer, this

 5 Court declined to rule, as a matter of law, that Plaintiffs cannot allege demand futility; declined to

 6 rule, as a matter of law, that Plaintiffs Schoentrup and Richmond cannot serve as fair and adequate

 7 representatives of Snopes; and declined to rule, as a matter of law, that Plaintiffs’ derivative claims

 8 were protected by the business judgment rule. (Schoentrup Decl. ¶ 7, Ex. 2.) Rather than accept the
 9 Court’s prior ruling, Snopes filed a Demurrer with near verbatim copies of the arguments that this

10 Court already considered and found unpersuasive.

11          A.      Plaintiffs Can Make Derivative Claims Without Notice to The Board.
12          On February 5, 2018 and April 2, 2019, this Court upheld Schoentrup’s and Richmond’s
13 right to assert derivative claims against Snopes’ management. (Schoentrup Decl., at ¶¶ 5 and 7, Exs.

14 1 and 2.) On February 5, 2018, the Court further found that notice to the Snopes Board would have

15 been futile, because the claims at issue concerned Mikkelson’s alleged misconduct, and on April 2,

16 2019, the Court declined to rule, as a matter of law, that Plaintiffs’ cannot allege demand futility.

17 (Id.) Snopes fails to acknowledge these rulings and articulate why Schoentrup and Richmond are

18 now ineligible to pursue derivative claims.
19          B.      Plaintiffs Have Adequately Alleged Demand Futility.
20          It is elementary that a shareholder can assert a derivative claim without making a demand on
21 the Board if that demand would be futile. Corp. Code § 800(b)(2); Shields v. Singleton, 15 Cal. App.

22 4th 1611, 1618 (1993) (plaintiff need not make a pre-suit demand on the Board if he demonstrates

23 “such a demand on the board would have been futile”); Koshaba v. Koshaba, 56 Cal. App. 2d 302,

24 308 (1942) (“It is equally well settled, however, that such demand and refusal need not be alleged if

25 the facts that are alleged demonstrate that such a demand would have been futile.”). Based on a

26 misunderstanding of the law and relevant facts, Snopes argues that Plaintiffs’ derivative claims are

27 defective because “demand on the board is futile only if a majority of the directors are implicated in

28 the underlying alleged wrongful conduct.” (MPA. at 14.) Snopes is wrong.
                                                       10
                                 Page
       MEMO. OF POINTS AND AUTH. IN     501OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1         In deciding whether a plaintiff will be excused from making a demand on the board, the
 2 court evaluates “whether, under the particularized facts alleged, a reasonable doubt is created that:

 3 (1) the directors are disinterested and independent [or] (2) the challenged transaction was otherwise

 4 the product of a valid exercise of business judgment.” Apple, Inc., v. Superior Court, 18 Cal. App.

 5 5th 222, 233 (2017) (citing Aronson v. Lewis, 473 A.2d 805, 814 (Del. 1984)). “[F]utility is gauged

 6 by the circumstances existing at the commencement of a derivative suit.” Id. “[T]he two-prong test .

 7 . . is disjunctive; accordingly, there is demand excusal if either prong is satisfied.” Id. Although

 8 Plaintiffs need only show one of the two prongs to establish demand futility, here they can show
 9 both. Also, notably, Snopes presents no arguments in support of the second prong, effectively

10 conceding that the activity underlying Plaintiffs’ derivative claims was not the product of a valid

11 exercise of business judgment. This alone is fatal to Snopes’ demand futility argument.

12                 1.     There Is No Majority Of “Disinterested And Independent” Directors.
13         There is no majority of “disinterested and independent” directors who could have voted in
14 favor of pursuing claims against Mikkelson. It is undisputed that at the time Plaintiffs filed their

15 TAC in April 2019, Snopes’ Board consisted of Mikkelson, Westbrook, and Richmond. (Richmond

16 Decl., at ¶ 4.) However, on June 14, 2018, prior to the filing of the TAC, Mikkelson established a

17 special litigation committee consisting only of Mikkelson and Westbrook (the “Litigation

18 Committee”). (Id., at ¶¶ 7-9.) Richmond is not a member of and in fact was expressly excluded
19 from the Litigation Committee. (Richmond Decl., at ¶ 7-9; Ex. B at p. 7) The Litigation Committee

20 “has the power to exercise all powers and authority of the Board with respect to” the instant

21 litigation. (Id.) Accordingly, any pre-suit demand on the Board would have been controlled by the

22 Litigation Committee—Mikkelson and Westbrook. Because Mikkelson is neither disinterested nor

23 independent when it comes to a decision on whether to sue himself, there cannot possibly be a

24 majority of disinterested directors on the two-member Litigation Committee who would have voted

25 to pursue claims against Mikkelson.

26         But even if the relevant inquiry were to look at the full three-member Board in assessing
27 demand futility, Plaintiffs would still prevail. Snopes erroneously asserts that a director is not

28 “disinterested and independent” only if he is “implicated in the underlying alleged wrongful
                                                     11
                                 Page
       MEMO. OF POINTS AND AUTH. IN     502OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 conduct” and “received a personal financial benefit from the underlying conduct” or he is

 2 “beholden” to an interested director. (MPA. at 14-15.) Not so. Although these are two methods of

 3 establishing a reasonable doubt as to whether a director is “disinterested and independent,” they are

 4 not the only methods. None of Snopes’ cited case law suggests otherwise. See Reed v. Norman, 152

 5 Cal. App. 2d 892 (1957) (“[N]o demand is necessary when conspiracy, fraud or criminal conduct of

 6 the defendants is charged . . . .”); Gottesfeld v. Richmaid Ice Cream Co., 115 Cal. App. 2d 854

 7 (1953) (complaint alleging “conspiracy among a majority of the directors” was sufficient to state

 8 demand futility); Smith v. Dorn, 96 Cal. 73, 78–79 (1892) (demand futility adequately pled where
 9 “complaint alleged that the board consisted of seven members, four of whom participated and

10 assisted in the acts complained of”); Wickersham v. Crittenden, 106 Cal. 329, 331 (1895)

11 (complaint stating “that the directors were all under control of [one director] and acting in

12 conjunction with him” adequately pled demand futility). Rather, the relevant test is whether there

13 are “facts specific to each director from which [the trier of fact] can [find a reasonable doubt] that

14 that particular director could or could not be expected to fairly evaluate the claims of the

15 shareholder plaintiff.” Oakland Raiders v. Nat’l Football League, 93 Cal. App. 4th 572, 587 (2001)

16 (quoting Shields, 15 Cal. App. 4th at 1622). Here, both Richmond and Mikkelson are parties to this

17 lawsuit with claims pending against each other. Neither can be expected to fairly evaluate whether

18 to pursue claims against Mikkelson which will result in cutting off Mikkelson’s (Richmond’s
19 litigation adversary) access to corporate funds to pay for his personal litigation expenses and require

20 Mikkelson to reimburse Snopes for his documented history of using the company for purely self-

21 serving purposes.

22                 2.      The Business Judgment Rule Does Not Apply.
23          The second prong of the demand futility test is also met and is alone sufficient to establish
24 demand futility. The challenged activities in Plaintiff’s derivative claims for relief—Mikkelson’s

25 corporate waste, breaches of fiduciary duties, and the Board’s written consents purporting to

26 approve the advancement of legal fees to the Individual Defendants—are not subject to the business

27 judgment rule. And Mikkelson and Westbrook, the Board members who purported to approve the

28 unlawful written consents, are still members and constitute a majority of Snopes’ current three-
                                                      12
                                 Page
       MEMO. OF POINTS AND AUTH. IN     503OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 member Board and the entirety of Snopes’ Litigation Committee. “The business judgment rule is

 2 essentially a presumption that corporate directors act in good faith.” Kruss v. Booth, 185 Cal. App.

 3 4th 699, 728 (2010). Sensibly, that presumption does not apply “when circumstances inherently

 4 raise an inference of conflict of interest” between the voting directors and the corporation. Id. In

 5 other words, “the business judgment rule does not protect a director where there is a conflict of

 6 interest.” Biren v. Equal. Emergency Med. Grp., Inc., 102 Cal. App. 4th 125, 138 (2002).

 7          Here, Mikkelson has misused Snopes funds for personal purposes, including for legal fees
 8 related to his divorce from Barbara, a honeymoon trip to Asia with his new wife (a current Snopes
 9 employee), and personal travel expenses. (TAC. at ¶¶ 61-69.) Also, much of Mikkelson’s unlawful

10 conduct occurred when he purported to be the sole member of Snopes’ Board, which renders any

11 defense under the business judgment rule effectively moot.

12          Moreover, the challenged Board consents approving the advancement of attorneys’ fees to
13 Mikkelson, Green and Miller were authorized by two people: Westbrook and Mikkelson.

14 (Schoentrup Decl., at ¶ 9, Exs. 4-6.) Westbrook’s vote, standing alone, does not constitute a

15 majority of directors required to transact corporate business under the Bylaws. (Richmond Decl., at

16 ¶ 7, Ex. A, § 3.9.) Mikkelson cast the deciding vote. Mikkelson, in approving advancement of his

17 own litigation expenses and those of his fellow defendants, elevated his personal interests above

18 Snopes’ interests. Moreover, Snopes already made, and this Court already rejected, the same
19 “business judgment rule” argument in connection with Snopes’ opposition to Plaintiffs’ motion for

20 leave to amend. (Schoentrup Decl., at ¶ 7, Ex. 2; ROA # 809.) Accordingly, the business judgment

21 rule does not defeat Plaintiffs’ derivative causes of action.

22          C.      Plaintiffs’ Fifth Claim for Relief For Corporate Waste Does Not Fail.
23          Snopes’ argues that Plaintiffs’ fifth claim for relief for corporate waste is not properly plead
24 because they did not include Westbrook in their futility allegations. (MPA. at 16.) Yet this claim

25 was already alleged in Plaintiffs’ Second Amended Complaint, this Court ruled that it was a

26 derivate claim, and thus, it was “validly a part of the litigation.” (Schoentrup Decl., at ¶ 5, Ex. 1 at

27 2); see Apple Inc. v. Sup. Court, 18 Cal. App. 5th 222, 246 (2017). While the TAC adds new

28 misconduct to the Corporate Waste claim, the claim remains the same, i.e., Mikkelson has been
                                                        13
                                 Page
       MEMO. OF POINTS AND AUTH. IN     504OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 looting the company. At any rate, this is not a ground to sustain a demurrer because it can easily be

 2 cured by amendment, as this Court has already ruled. (Schoentrup Decl., at ¶ 5, Ex. 1 at 2.) For

 3 example, to the extent that the Court is inclined to determine that reference to Westbrook is

 4 necessary in paragraph 211 of the Third Amended Complaint, Plaintiffs can easily cure that by

 5 adding allegations similar to those set forth in paragraph 240.

 6          D.      Schoentrup and Richmond Can Represent Snopes’ Interests.
 7          Snopes contends that Schoentrup and Richmond are not “fair and adequate representatives”
 8 given their direct claims against Snopes. (MPA. at 17-18.) That Schoentrup and Richmond
 9 simultaneously assert direct and derivative claims against Snopes does not render them inadequate

10 representatives. Indeed, Snopes already made, and this Court already rejected, the same “fair and

11 adequate representatives” argument in connection with Snopes’ opposition to Plaintiffs’ motion for

12 leave to amend. (Schoentrup Decl., at ¶ 7, Ex. 2; ROA #809) (“It cannot be said, as a matter of law,

13 Plaintiffs cannot fairly and adequately represent shareholders when there is no indication any other

14 shareholders would pursue claims of alleged looting by Mikkelson. Most of the other shareholders

15 are clearly aligned with Mikkelson.”) Moreover, the “fact intensive analysis” of adequate

16 representation of a plaintiff in a derivative suit is ill-suited for determination “at the pleading stage.”

17 Richter v. CC-Palo Alto, Inc., No. 5:14-CV-00750-EJD, 2017 WL 4236992, at *8 (N.D. Cal. Sept.

18 25, 2017).
19          There is no per se rule prohibiting shareholders from simultaneously bringing both direct
20 and derivative actions. Larson v. Dumke, 900 F.2d 1363, 1368 (9th Cir. 1990) (allowing direct and

21 derivative claims to proceed); Natomas Gardens Inv. Grp. LLC v. Sinadinos, No. CIV.S-08-

22 2308FCD/KJM, 2009 WL 1363382, at *15 (E.D. Cal. 2009); In re RasterOps Corp. Sec. Litig., No.

23 C 92-20115 RMW EAI, 1993 WL 476651, at *8 (N.D. Cal. 1993). 1 The case that Snopes cites,

24 Zarowitz v. Bank America Corp., 866 F.2d 1164 (9th Cir. 1988), does not hold otherwise. Zarowitz

25 did not announce any bright line rule prohibiting a shareholder from bringing both direct and

26 derivative causes of action. Again, Snopes made, and this Court already rejected, the same exact

27
     1
      California courts have ruled that federal cases can be considered when making determinations under
28
     Corporations Code section 800. Grosset v. Wenaas, 42 Cal.4th 1100, 1115 n.10 (2008).
                                                         14
                                   Page
         MEMO. OF POINTS AND AUTH. IN     505OF
                                      SUPPORT ofSCHOENTRUP
                                                 732        AND RICHMOND’S OPPOSITION TO
           SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 argument. (Schoentrup Decl., at ¶ 7, Ex. 2; ROA #809) (“Zarowitz did not establish a per se rule

 2 barring any shareholder who has a conflict of interest as serving as a representative.”)

 3          Perhaps more importantly, Schoentrup and Richmond are the only adequate representatives
 4 of Snopes. Snopes contends it has six shareholders—Mikkelson, Green, Miller, Schoentrup,

 5 Richmond, and Tyler Dunn. Of those six, three—Mikkelson, Green, and Miller—are actively

 6 looting Snopes for their own personal gain. (TAC at ¶¶ 61-69, 119-134.) Indeed, Mikkelson, a

 7 defendant who stands accused of embezzling Snopes’ funds and breaching the fiduciary duties he

 8 owes to the company and other shareholders, has gone so far as to place himself on the Litigation
 9 Committee, charged with making decisions about this litigation—the very litigation in which

10 Mikkelson stands accused of putting his own interests above those of Snopes. (Id. at ¶¶ 240(g)-(j).)

11          Case law sensibly holds that, under these facts, the only fair and adequate representatives are
12 shareholders like Schoentrup and Richmond. See Natomas Gardens, 2009 WL 1363382, at *16

13 (“As the only shareholders who allegedly did not benefit from defendants’ alleged unlawful

14 conduct, plaintiffs are not only uniquely situated to bring their derivative claim, but are also the

15 only shareholders willing to seek relief on behalf of the allegedly harmed companies.”) (emphasis

16 added); accord Larson, 900 F.2d at 1368 (holding that the plaintiff was an adequate representative

17 despite simultaneously asserting direct claims against the corporation). If neither Schoentrup nor

18 Richmond can challenge Snopes’ corporate actions, the foxes will guard the henhouse, using
19 Snopes’ funds for any purpose whatsoever, without accountability. Snopes suggestion that Tyler

20 Dunn could bring derivative claims against Mikkelson was, just as above with Snopes other

21 arguments, already rejected by this Court. (Schoentrup Decl., at ¶ 7, Ex. 2; ROA # 809) (“There is

22 no indication [Tyler] Dunn would pursue the claims as such a small shareholder.”)

23          Undeterred by this Court’s previous findings, Snopes suggests in passing that Schoentrup’s
24 role as counsel in this case precludes his ability to fairly and adequately represent Snopes. Snopes

25 cited authority does not stand for this legal conclusion. That Schoentrup is now counsel of record is

26 procedurally no different than the Plaintiffs’ other counsel representing Plaintiffs for both their

27 direct and derivative causes of action.

28
                                                       15
                                 Page
       MEMO. OF POINTS AND AUTH. IN     506OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1          E.      A Single Director Is Not A Majority.
 2          Finally, in yet another recycled argument, Snopes suggests that Plaintiffs’ use of “quorum”
 3 in their derivative causes of action somehow defeats the overwhelming support for demand futility

 4 established above. This is unavailing. As discussed above, any demand on the Board would have

 5 been futile. Westbrook is the only allegedly disinterested and independent Director, and, by himself,

 6 is unable to make corporate decisions on behalf of the Board because a single Director does not

 7 constitute a majority under the Bylaws. Moreover, without Mikkelson, Westbrook is the sole

 8 member of the Litigation Committee, and cannot, by himself, make corporate decisions on behalf of
 9 the Litigation Committee because a single Director does not constitute a majority under the Bylaws.

10 At any rate, Plaintiff’s use of “quorum” in their claims for relief is not a ground to sustain a

11 demurrer because it can easily be cured by amendment. For example, to the extent that the Court is

12 inclined to determine that “quorum” should be replaced by “majority,” Plaintiffs can easily make

13 those changes by amendment. Accordingly, the handful of references to “quorum” in Plaintiffs’

14 seventh, fifteenth, and seventeenth claims for relief can easily be amended with “majority.” Doing

15 so would obviate Snopes’ theory that “Plaintiffs attempt to sidestep” the demand futility analysis.

16 IV.      CONCLUSION
17          For the foregoing reasons, Plaintiffs Schoentrup and Richmond respectfully request that the
18 Court deny Snopes’ Demurrer to Plaintiffs’ Third Amended Complaint.
19

20 Dated: August 5, 2019                       Respectfully submitted,
21
                                               By: /s/ Drew W. Schoentrup
22
                                                   Drew W. Schoentrup
23
                                                    Attorney for Plaintiffs/Cross-Defendants/Cross-
24                                                  Complainants PROPER MEDIA, LLC,
                                                    CHRISTOPHER RICHMOND, DREW
25                                                  SCHOENTRUP, and PUBLIFE, LLC

26

27

28
                                                       16
                                 Page
       MEMO. OF POINTS AND AUTH. IN     507OF
                                    SUPPORT ofSCHOENTRUP
                                               732        AND RICHMOND’S OPPOSITION TO
         SNOPES MEDIA GROUP, INC.’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Paul A. Tyrell (Bar No. 193798)
   Ryan C. Caplan (Bar No. 253037)
 2 P. Jacob Kozaczuk (Bar No. 294734)
   PROCOPIO, CORY, HARGREAVES &
 3     SAVITCH LLP
   525 B Street, Suite 2200
 4 San Diego, California 92101
   Telephone:     619.238.1900
 5 Facsimile:     619.235.0398
   E-mail: paul.tyrell@procopio.com
 6          ryan.caplan@procopio.com
            jacob.kozaczuk@procopio.com
 7
   Attorneys for Defendant/Cross-Complainant,
 8 SNOPES MEDIA GROUP, INC., formerly known and
   having appeared as Bardav Inc
 9
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                          COUNTY OF SAN DIEGO, CENTRAL DIVISION
11

12 PROPER MEDIA, LLC, a California limited                     Case No. 37-2017-00016311-CU-BC-CTL
   liability company, CHRISTOPHER RICHMOND,                    (consolidated with Case No. 37-2018-00004335-
13 an individual, and DREW SCHOENTRUP, an                      CU-MC-CTL)
   individual,
14                                                             REPLY BRIEF IN SUPPORT OF
                   Plaintiffs,                                 DEFENDANT/CROSS-
15                                                             COMPLAINANT SNOPES MEDIA
   v.                                                          GROUP, INC.’S DEMURRER TO
16                                                             PLAINTIFFS’ THIRD AMENDED
   BARDAV INC, a California corporation; and                   COMPLAINT
17 DAVID MIKKELSON, an individual, VINCENT
   GREEN, an individual; RYAN MILLER, an
18 individual; and TYLER DUNN, an individual,                  Date:        August 16, 2019
                                                               Time:        10:30 a.m.
19                  Defendants,                                Dept.:       C-68
                                                               Judge:       Hon. Richard S. Whitney
20
                                                               Complaint Filed:      May 4, 2017
21                                                             Trial Date:           October 4, 2019
     AND RELATED CROSS-ACTIONS
22                                                             IMAGED FILE

23

24

25

26

27
28


                                      Page 508 of 732
                REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1
 1          Defendant Snopes Media Group, Inc., formerly known and having appeared as Bardav Inc

 2 (“Snopes”), respectfully submits this Reply in support of its Demurrer to the Third Amended

 3 Complaint (“TAC”) filed by Plaintiffs Proper Media, LLC (“Proper Media”), Drew Schoentrup

 4 (“Schoentrup”), and Christopher Richmond (“Richmond”) (collectively, “Plaintiffs”).

 5 I.       INTRODUCTION

 6          Rather than address the allegations of the TAC (the appropriate focus on demurrer),

 7 Plaintiffs’ opposition relies on rulings made under differing standards and cites to various

 8 allegations outside the pleading at issue. In so doing, Plaintiffs fail to overcome the irrefutable and

 9 dispositive reality of the TAC: that, based on the facts alleged therein, there is a majority of
10 disinterested and independent directors at Snopes with respect to the purported derivative claims,

11 rendering Plaintiffs’ attempts to plead futility of a pre-lawsuit demand defective as a matter of law.

12          Plaintiffs’ derivative claims fall under two categories: alleged breaches of fiduciary duty

13 by defendant David Mikkelson and alleged misconduct by Snopes’ board of directors. In an effort

14 to blur the lines, Plaintiffs misrepresent the applicable tests for assessing futility in the context of

15 these allegations. Namely, Plaintiffs seek to apply the Aronson test, which pertains to claims of

16 board misconduct, to their allegations that defendant David Mikkelson independently breached his

17 fiduciary duties, which would be analyzed under the Rales test. Notably, the Rales test does not

18 separately evaluate whether the alleged misconduct involved the exercise of business judgment,
19 and instead evaluates whether the board as it exists at the time of the derivative suit could exercise

20 independent and disinterested business judgment in responding to a pre-litigation demand. (Leyte-

21 Vidal v. Semel (2013) 220 Cal.App.4th 1001, 1010.) Under this standard, the court looks simply at

22 the present makeup of the board. On the facts pleaded in the TAC, the current board is comprised

23 of a majority of disinterested and independent directors with respect to the derivative claims.

24          With respect to Plaintiffs’ claims concerning alleged board misconduct, Plaintiffs misapply

25 the Aronson test. Preliminarily, the TAC pleads no facts that these board decisions were not taken

26 in good faith or upon being adequately informed, as is required. Moreover, the alleged misconduct

27 itself (the advancement of litigation expenses upon receipt of undertakings) is expressly authorized
28 by the Corporations Code and has been similarly condoned by the courts in similar situations. As
                                                  2
                REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1     Page 509 of 732
 1 such, it cannot rise to the level of being “so egregious or irrational that it could not have been based

 2 on a valid assessment of the corporation’s best interests’ and was ‘essentially inexplicable on any

 3 ground other than bad faith.’” (Lenois v. Lawal (Del. Ch., Nov. 7, 2017) No. CV 11963-VCMR,

 4 2017 WL 5289611, at *10.) As the TAC contains no facts satisfying the futility requirement, the

 5 derivative claims fail as a matter of law.

 6          Finally, Plaintiffs cannot fairly and adequately serve as derivative plaintiffs for Snopes

 7 given their conflicts of interest. This has become all the more apparent following the Court’s

 8 granting leave to amend, as Schoentrup has since assumed the role of sole counsel of record for all

 9 plaintiffs in their claims against Snopes, as well as attempting to serve as derivative plaintiff on
10 Snopes’ behalf. These competing fiduciary duties render Schoentrup (and his client, Richmond),

11 incapable of fairly and adequately representing Snopes’ interests in this lawsuit. For all these

12 reasons, Snopes respectfully requests the Court sustain its demurrer without leave.

13 II.      THE COURT’S PREVIOUS ORDER GRANTING OF LEAVE TO AMEND IS NOT

14          DISPOSITIVE ON DEMURRER, AND PLAINTIFFS’ RELIANCE ON THAT

15          RULING IS MISPLACED

16          Plaintiffs erroneously argue that the prior ruling on their motion for leave to amend is

17 dispositive of Snopes’ demurrer. This is contrary to controlling authority recognizing the preferred

18 practice of disposing of proposed defective claims by sustaining a demurrer after granting leave to
19 amend. “[E]ven if the proposed legal theory is a novel one, ‘the preferable practice would be to

20 permit the amendment and allow the parties to test its legal sufficiency by demurrer, motion for

21 judgment on the pleadings or other appropriate proceedings.’” (Kittredge Sports Co. v. Superior

22 Court (1989) 213 Cal.App.3d 1045, 1048 [quoting California Casualty Gen. Ins. Co. v. Superior

23 Court (1985) 173 Cal.App.3d 274, 280].) “Should a general demurrer ultimately be sustained to

24 the proposed defense, the appellate court would at least be apprised of the ground on which the

25 proposed defense was rejected (see Code Civ. Proc., § 430.60) and thus be in a position to focus its

26 attention on the appropriate considerations on review.” (California Casualty Gen. Ins. Co., supra,

27 173 Cal.App.3d 274, 281 disapproved of on other grounds by Kransco v. American Empire Surplus
28 Lines Ins. Co. (2000) 23 Cal.4th 390; cf. Weeks v. Roberts (1968) 68 Cal.2d 802, 807.)
                                                   3
                REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1     Page 510 of 732
 1            Regardless, the prior rulings did not “uphold” Plaintiffs’ right to assert these new derivative

 2 claims against Snopes, as Plaintiffs contend. (See Opposition at p. 10:11-18.) Snopes is not bound

 3 by the Court’s ruling on the demurrer brought by a separate defendant (Mikkelson), and Plaintiffs

 4 fail to rebut this authority. (Vandenberg v. Superior Court (1999) 21 Cal.4th 815, 828.) Similarly,

 5 simply granting leave to amend does not address the pleading deficiencies in the derivative claims,

 6 which are appropriately disposed of by demurrer.                         (See Kittredge Sports Co., supra, 213

 7 Cal.App.3d at 1048; California Casualty Gen. Ins. Co., supra, 173 Cal.App.3d at 280.) Where

 8 amended claims are defective, as is the case here, the court properly sustains a demurrer even after

 9 having granted leave to amend.
10            Indeed, courts routinely sustain demurrers to derivative claims where the plaintiff is unable

11 to plead that a pre-lawsuit demand on the board of directors would be futile. (See, e.g., Bader v.

12 Anderson (2009) 179 Cal.App.4th 775, 803 [appellate court affirmed judgment of dismissal

13 following trial court sustaining demurrer as to derivative claims without leave to amend for

14 inability to plead futility]; Leyte-Vidal v. Semel (2013) 220 Cal.App.4th at 1007 [accord]; Apple

15 Inc. v. Superior Court (2017) 18 Cal.App.5th 222, 258 (Apple) [demurrer sustained as to derivative

16 action because plaintiff did not allege sufficient facts to prove that pre-suit demand was futile];

17 Foss on Behalf of Quality Systems Inc. v. Barbarosh (C.D. Cal., July 25, 2018,) No.

18 SACV1400110CJCJPRX, 2018 WL 5276292, at *8 [motion to dismiss granted with prejudice
19 where shareholder did not comply with the shareholder demand requirement and demand futility

20 was not adequately pleaded, nor could the pleading be adequately amended].) Here, Plaintiffs have

21 not, and cannot, plead futility as to their derivative claims.

22 III.       PLAINTIFFS’ DERIVATIVE CAUSES OF ACTION FAIL BECAUSE PLAINTIFFS

23            HAVE NOT, AND CANNOT, PLEAD FUTILITY 1

24            Plaintiffs misrepresent the analyses for assessing the futility of a pre-litigation demand to

25 pursue a derivative claim, conflating two distinct tests relating to two different types of derivative

26 claims into a singular faulty analysis. Regardless, Plaintiffs fail to satisfy either test.

27   1
       Challenges to a plaintiff’s standing or right to bring a derivative action are properly defenses of the corporation; in
     this case, Snopes. (See Apple Inc. v. Superior Court (2017) 18 Cal.App.5th 222, 239; Patrick v. Alacer Corp. (2008)
28   167 Cal.App.4th 995, 1006-07.)
                                                                4
                 REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1            Page 511 of 732
 1          A.      Plaintiffs Fail to Plead the Futility of a Pre-Litigation Demand on the Company

 2          Preliminarily, Plaintiffs completely ignore the criteria for ascertaining whether a director is

 3 “disinterested” or “independent” (see Demurrer Ps&As p. 15:1-22) and instead allege generally

 4 that these are not the only analyses. (Oppo., p. 12:2-4.) Plaintiffs go on to cite a string of cases

 5 that support Snopes’ position, wherein a majority of the boards were not disinterested or

 6 independent. (Oppo., p. 12:4-12.) Plaintiffs then argue that Richmond, by virtue of his role as a

 7 litigation adversary, “could not be expected to fairly evaluate the claims of the shareholder

 8 plaintiff.” (Oppo., p. 12:12-21) This admission simultaneously misstates the applicable test and

 9 significantly undermines the validity of the purported derivative claims Richmond himself seeks to
10 bring. Plaintiffs’ interpretation would render the “futility” analysis meaningless, as it necessarily

11 requires facts demonstrating why an interested or non-independent director would vote not to

12 pursue a proposed derivative claims. Here, the Court can safely presume Richmond would vote to

13 pursue the claim, and thus a demand on him cannot be considered futile.

14          Plaintiffs attempt to bypass the appropriate analysis by contending that a litigation

15 committee previously created to ensure attorney-client communications were not shared with a

16 litigation adversary (Richmond) somehow means a majority of disinterested and independent

17 directors is now per se impossible. This contention is a red herring. Plaintiffs are required to show

18 they “made a presuit demand on the board to take the desired action.”                (Apple, supra, 18

19 Cal.App.5th at 232 [emphasis added].) Accordingly, demand is excused only where plaintiffs

20 plead with particularity that efforts “to secure from the board such action” would have been futile.

21 (Corp. Code § 800(b)(2); Apple, supra, 18 Cal.App.5th at 232.)

22          To the extent a proposed claim concerns a matter in which the majority of the entire board

23 is not independent, the common practice is to appoint a “special litigation committee [SLC] of

24 independent directors to investigate the challenged transaction.”         (Desaigoudar v. Meyercord

25 (2003) 108 Cal.App.4th 173, 184-85 [emphasis added], citing Corp. Code, § 204, subd. (a)(10)(iii)

26 [“Although the business judgment rule protects a board’s good faith decision to reject a derivative

27 lawsuit, the board cannot avail itself of the protection of the rule if a majority of the board has a
28 personal interest in the outcome.”].) Snopes has not appointed an SLC for the obvious reason that
                                                  5
                REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1     Page 512 of 732
 1 “there is no necessity to appoint a special litigation committee if the board itself is disinterested,”

 2 as is the case here. (See Oakland Raiders v. National Football League (2001) 93 Cal.App.4th 572,

 3 575.) Plaintiffs nevertheless erroneously describe the litigation committee as a “special ligation

 4 committee consisting of only Mikkelson and Westbrook.” (Opp. at 11:16-17.) However, even

 5 Plaintiffs concede the litigation committee is not composed of independent directors and thus could

 6 not be an SLC. (Opp. at 11:22-25.) Rather, Snopes’ litigation committee is a completely different

 7 type of committee appointed for an entirely different purpose. Plaintiffs cannot simply assume and

 8 plead in conclusory fashion that Snopes’ directors would improperly funnel a pre-litigation demand

 9 to an existing non-independent committee empaneled for pending claims.
10            B.        Plaintiffs Misstate the Applicable Tests for Assessing Futility in the Absence of

11                      a Pre-Litigation Demand on the Company

12            Plaintiffs erroneously argue the Court can consider “the business judgment rule” in the

13 context of all their purported derivative claims, in stark contrast to the applicable tests. Where the

14 alleged wrongdoing concerns actions undertaken by the corporate board, courts apply the Aronson

15 test, which is the test cited by Plaintiffs. (Opposition at p. 11:5.) This test allows consideration of

16 whether the case presents the extreme situation in which the board action cannot possibly be

17 considered the valid exercise of business judgment. Notably, “[i]f the first prong [of interestedness

18 and dependence] is not satisfied, there is a presumption that the Board’s actions were the product
19 of a valid exercise of business judgment.”             (Charter Township of Clinton Police and Fire

20 Retirement System v. Martin (2013) 219 Cal.App.4th 924, 940.)

21            Alternatively, where the alleged wrongdoing does not concern actions undertaken by the

22 board, the courts apply the Rales test, which does not consider the second prong of the analysis.

23 (See Leyte-Vidal v. Semel (2013) 220 Cal.App.4th 1001, 1010.) When the Rales test applies, “the

24 second prong of Aronson is inapplicable, and the plaintiff must plead particularized facts that there

25 is a reasonable doubt that a board majority could exercise independent and disinterested business

26 judgment in responding to a demand.” (In re Polycom, Inc. Deriv. Litig. (N.D. Cal. 2015) 78 F.

27 Supp. 3d 1006[emphasis added]; see Oswald v. IDENTIV, INC. (N.D. Cal. Oct. 27, 2017) No. 16-
28
                                                         6
                   REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1         Page 513 of 732
 1 cv-00241-CRB (“Aronson’s second prong . . . is not available as a path to establish demand futility

 2 under the Rales test.”).)

 3            Of the four derivative claims pleaded, only two causes of action concern alleged wrongful

 4 acts of Snopes’ board of directors: the Fifteenth (partially) and Seventeenth (entirely). In contrast,

 5 the Fifth and Seventh causes of action are not based on allegations concerning board decisions, but

 6 rather allegations that defendant Mikkelson breached his fiduciary duties to the company. As such,

 7 the Rales test applies to those claims, and the only consideration is whether a majority of the board

 8 is independent and disinterested, as set forth above.

 9                     1.       Plaintiffs Cannot Plead Futility as to the Fifteen and Seventeenth

10                              Causes of Action

11            Plaintiffs seek to avoid demurrer by arguing generally that the business judgment rule

12 cannot defeat their derivative claims. However, this is a misstatement of the second prong of

13 Aronson. “A plaintiff seeking to establish demand futility under Aronson’s second prong bears a

14 ‘heavy burden.’” (Ryan v. Gurshaney (Del. Ch. Apr. 28, 2015) CA No. 9992-VCP [citing White v.
                                         2
15 Panic (Del. 2001) 783 A.2d 543, 551].) To satisfy the second prong, plaintiffs “must plead

16 sufficient particularized facts to ‘raise (1) a reason to doubt that the action was taken honestly and

17 in good faith or (2) a reason to doubt that the board was adequately informed in making the

18 decision.’ [Citations.]” (Charter Township of Clinton Police and Fire Retirement System, supra,
19 219 Cal.App.4th 924, 940.) “In order to raise a reason to doubt good faith, ‘the plaintiff must

20 overcome the general presumption of good faith by showing that the board’s decision was so

21 egregious or irrational that it could not have been based on a valid assessment of the corporation’s

22 best interests’ and was ‘essentially inexplicable on any ground other than bad faith.’” (Lenois v.

23 Lawal, 2017 WL 5289611, at *8 [emphasis added] [citing White v. Panic (Del. 2001) 783 A.2d

24 543, 554 n.36 and In re BJ’s Wholesale Club, Inc. S’holder Litig., 2013 WL 396202 (Del. Ch. Jan.

25 31, 2013) at *7].)

26

27   2
      California courts can “‘properly rely on corporate law developed in the State of Delaware given that it is identical to
     California corporate law for all practical purposes.’” (Apple Inc. v. Superior Court (2017) 18 Cal.App.5th 222, 244 fn.
28   9; see Shields v. Singleton (1993) 15 Cal.App.4th 1611, 1621.)
                                                               7
                 REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1           Page 514 of 732
 1          Here, the TAC provides no particularized facts showing a reason to doubt the alleged

 2 actions were not the product of a valid exercise of business judgment other than stating, in

 3 conclusory fashion, “Mikkelson’s decisions were not valid exercises of business judgment.” (TAC

 4 at ¶211(e), 241(d), 256(e), 325(d), 350(d).) In their Opposition, Plaintiffs argue this second prong

 5 was pleaded with particularized facts simply because “the business judgment rule does not apply.”

 6 (Opp at 12:22-13:21.) However, whether the business judgment rule applies is not the second

 7 prong under Aronson. “[N]either the presence of a controlling stockholder nor allegations of self-

 8 dealing by a controlling stockholder changes the director-based focus of the demand futility

 9 inquiry.” (Teamsters Union 25 Health Servs. & Ins. Plan v. Baiera (Del. Ch. 2015) 119 A.3d 44,
10 68.) Simply alleging self-interest does not satisfy the heavy burden of Aronson’s second prong.

11 Rather, the Aronson test “focuses exclusively on whether there is a reasonable doubt that the

12 directors could impartially respond to a demand.” (Ibid. [emphasis added].)

13          Moreover, Plaintiffs do not satisfy the second prong of Aronson because the alleged

14 misconduct here—the advancement of litigation expenses—is expressly permitted under the

15 Corporations Code and condoned by courts, including the advancement of litigation fees used to

16 prosecute counterclaims. “In a litigation context the term ‘defense’ has a broad meaning” and

17 therefore applies to counterclaims and affirmative defenses that are part of the same dispute and are

18 advanced to defeat or offset the plaintiffs’ claims. (Citadel Holding Corp. v. Roven (Del.1992) 603
19 A.2d 818, 824.) Plaintiffs incorrectly allege that advanced fees cannot be used towards defendants’

20 counterclaims. (Opp at 6:8-10; TAC, ¶26.) However, neither the TAC nor the Opposition makes

21 any effort to explain why that is or how advancing fees for defendants’ compulsory counterclaims

22 is somehow prohibited under the Corporations Code, Snopes’ Bylaws, or the Board’s

23 authorizations. Without such a particularized showing, the futility allegations in the TAC fail.

24                  2.      Plaintiffs Cannot Plead Futility as to the Fifth, Seventh, and Fifteenth

25                          Causes of Action

26          Neither the fifth nor seventh cause of action involves alleged wrongful decisions

27 undertaken by the board. The same is the case with much of the fifteenth cause of action. As such,
28 the applicable test for assessing futility of these claims is the Rales test, which does not contain the
                                                       8
                REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1     Page 515 of 732
 1 second prong of the Aronson test.         (See Leyte-Vidal, supra, 220 Cal.App.4th at 1010; In re

 2 Polycom, Inc. Deriv. Litig., supra, 78 F. Supp. 3d 1006.) The sole analysis is whether a majority of

 3 the board composition at the time of commencing the derivative action is disinterested and

 4 independent. (Ibid.) As set forth above, the TAC does not allege facts showing Plaintiffs are

 5 unable to satisfy their burden, rendering these derivative claims defective as a matter of law.

 6          C.      Plaintiffs Fifth Cause of Action Separately Fails for Failing to Assess Futility at

 7                  the Time of the Amendment

 8          Plaintiffs fail to acknowledge the non-preclusive effect of a prior order on a demurrer to

 9 which Snopes was not a party and which concerned a cause of action to which Snopes was not
10 previously named. (Oppo., at pp. 13:22 – 14:5.) It is indisputable that Snopes was not a party to

11 the fifth cause of action until the TAC. Nevertheless, the TAC does not plead futility with respect

12 to the board composition at the time the TAC was filed, as required under controlling law. (See

13 Apple Inc. v. Superior Court (2017) 18 Cal.App.5th 222, 246, 248; Braddock v. Zimmerman (Del.

14 2006) 906 A.2d 776. 786.) By failing to do so, their fifth cause of action fails as a matter of law.

15 IV.      PLAINTIFFS’ DERIVATIVE CAUSES OF ACTION FAIL BECAUSE PLAINTIFFS

16          ARE IMPROPER DERIVATIVE PLAINTIFFS

17          Plaintiffs’ efforts to invoke the Court’s prior ruling on their motion for leave to amend is

18 misplaced for multiple reasons. First, the standard under which a court assesses a request for leave
19 to amend is different, as addressed above. More importantly, Plaintiffs ignore significant events

20 that transpired after the Court granted their earlier motion for leave to amend—events that

21 conclusively establish Plaintiffs’ inability to prosecute the proposed derivative claims.

22          Following this Court granting leave to amend, Plaintiff Schoentrup associated in as counsel

23 of record. Just this week, Plaintiffs’ co-counsel of record—Sheppard Mullin—withdrew from their

24 representation. (Caplan Decl., Exh. L; RJN.) As a result, Schoentrup is to sole counsel of record

25 for all Plaintiffs at this time. The consequences of these events make clear that Plaintiffs cannot

26 possibly serve as fair and adequate representatives of Snopes on a derivative claim. Through these

27 maneuvers, Schoentrup seeks to simultaneously assume the roles of (a) a plaintiff suing Snopes
28 directly; (b) the sole counsel of record for all plaintiffs suing Snopes directly; (c) a purported
                                                  9
                REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1     Page 516 of 732
 1 derivative plaintiff suing on Snopes’ behalf; and (d) the sole counsel of record to all derivative

 2 plaintiffs purportedly suing on Snopes’ behalf.

 3          This irreconcilable conflict of interest prevents Schoentrup from possibly acting in Snopes’

 4 interests on purported derivative claims. By assuming the role of Plaintiffs’ sole counsel of record,

 5 Schoentrup assumes competing fiduciary duties—one to all plaintiffs (including Proper Media) on

 6 their direct claims against Snopes, and one to Snopes as the purported derivative plaintiff.

 7 Moreover, Schoentrup’s role as Richmond’s only attorney of record precludes Richmond from

 8 being able to fairly and adequately represent the interests of Snopes, as Schoentrup’s conflicts

 9 permeate Richmond’s representation.
10          Contrary to Plaintiffs’ assertion, this situation is categorically different from “Plaintiffs’

11 other counsel representing Plaintiffs for both their direct and derivative causes of action.” (See

12 Opposition, p. 15:23-27.)       First, Plaintiffs no longer have “other” counsel now that Sheppard

13 Mullin has withdrawn from this case. (Caplan Decl., Exh. L.) Rather, Schoentrup is attempting

14 to serve both roles exclusively. More importantly, those situations where an attorney represents

15 plaintiffs on both direct and derivative claims do not involve the attorney also serving as the party

16 to those claims. With this hodgepodge of conflicting interests, Schoentrup can in no way fairly and

17 adequately represent the interests of Snopes.

18          Finally, Plaintiffs similarly ignore the fact that, at the time of the earlier ruling in April

19 2019, defendant/cross-defendant Tyler Dunn had not made an appearance in this lawsuit. Since

20 that time, as of May 29, 2019, Dunn has appeared in this action. (ROA#s 1033-34, 1099-1102.)

21 Unlike on the motion for leave to amend, there is now no reason to assume Dunn—a current

22 shareholder and party to this action—is unable to pursue a derivative claims if he so chose.

23          Plaintiffs’ focus has never been what is in Snopes’ best interests. Rather, they have long

24 used this litigation to further their own interests at the expense of Snopes, including trying to force

25 Snopes to continue contracting with their company, Proper Media, for their own financial benefit.

26 This remains an express element of their purported derivative claims, which allege Mikkelson

27 breached his fiduciary duty by terminating Snopes’ contract with Proper Media, by allegedly
28 interfering with Proper Media’s ability to perform under that contract, and “poaching” defendants
                                                  10
                REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1     Page 517 of 732
 1 Green and Miller from Proper Media. (See TAC at ¶ 234, p. 42:1-7.) Putting aside that this Court

 2 already found that Snopes was “within its rights to terminate the GSA” (NOL, Exhibit F, p. 3),

 3 these allegations make clear Plaintiffs are using this litigation to further their own interests over the

 4 interests of Snopes. As such, they have an irreconcilable conflict of interest that precludes them

 5 from serving in the capacity of derivative plaintiffs.

 6 V.         CONCLUSION

 7            Two of the three members of Snopes’ board of directors are disinterested and independent

 8 with respect to the derivative claims alleged in the TAC. On the facts pleaded, Plaintiffs are unable

 9 to plead the futility of a pre-litigation demand on the company, rendering their derivative claims
10 fatally defective as a matter of law. Additionally, Plaintiffs cannot possibly serve as fair and

11 adequate derivative plaintiffs given their track record of using this litigation to inflict financial

12 harm on Snopes as well as Schoentrup’s irreconcilable conflict of interests in attempting to serve as

13 derivative plaintiff and sole counsel of record against Snopes. Accordingly, Snopes respectfully

14 requests the Court sustain its demurrer to the Fifth, Seventh, Fifteenth, and Seventeenth causes of

15 action without leave to amend.

16

17 DATED: August 9, 2019                              PROCOPIO, CORY, HARGREAVES &
                                                        SAVITCH LLP
18
19
                                                      By:
20                                                          Paul A. Tyrell
                                                            Ryan C. Caplan
21                                                          P. Jacob Kozaczuk
                                                            Attorneys for Defendant/Cross-Complainant,
22                                                          SNOPES MEDIA GROUP, INC., formerly
                                                            known and having appeared as Bardav Inc
23

24

25

26

27
28
                                                       11
                 REPLY BRIEF IN SUPPORT OF SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3733855.1       Page 518 of 732
 1 DREW W. SCHOENTRUP, Cal. Bar No. 279830
   4150 Mission Blvd., Suite 220
 2 San Diego, CA 92109

 3 Telephone: 509.995.5654
   Email: drew@proper.io
 4 Attorney for Plaintiffs/Cross-Defendants/Cross-Complainants

 5 PROPER MEDIA, LLC, CHRISTOPHER RICHMOND, DREW
   SCHOENTRUP, and PUBLIFE, LLC
 6

 7

 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                             COUNTY OF SAN DIEGO, CENTRAL
10

11 PROPER MEDIA, LLC, a California             Lead Case No. 37-2017-00016311-CU-BC-CTL
   limited liability company; CHRISTOPHER      (Consolidated with 37-2018-00004335-CU-MC-
12 RICHMOND, an individual; and DREW
   SCHOENTRUP, an individual,                  CTL)
13
                          Plaintiffs,
14                                             MEMORANDUM OF POINTS AND
                    vs.                        AUTHORITIES IN SUPPORT OF
15                                             PLAINTIFFS’ OPPOSITION TO
   BARDAV INC., a California corporation;      DEFENDANT DAVID MIKKELSON’S
16 DAVID MIKKELSON, an individual;             SPECIAL MOTION TO STRIKE
   VINCENT GREEN, an individual; RYAN
17 MILLER, an individual; and TYLER
   DUNN, an individual,
18                                             Date:    August 23, 2019
                          Defendants.          Time:    10:30 a.m.
19
                                               Dept.:   C-68
20                                             Judge:   The Hon. Richard S. Whitney

21
                                               Complaint Filed: May 4, 2017
22                                             Trial Date: October 4, 2019
23

24

25         Plaintiffs Drew Schoentrup (“Schoentrup”) and Christopher Richmond (“Richmond”), and

26 their company Proper Media, LLC (“Proper Media) (together the “Plaintiffs”) hereby oppose

27 defendant David Mikkelson’s (“Mikkelson”) Special Motion to Strike select allegations from

28 Plaintiffs’ Third Amended Complaint (“TAC”).
                                                  1
                                Page
      MEMO. OF POINTS AND AUTH. IN     519OF
                                   SUPPORT ofPLAINTIFFS’
                                              732        OPPOSITION TO DEFENDANT DAVID
                           MIKKELSON’S SPECIAL MOTION TO STRIKE
 1
                                                                TABLE OF CONTENTS
 2

 3
     I.        INTRODUCTION ..................................................................................................................... 4
 4
     II. ARGUMENT.............................................................................................................................. 4
 5
          A.        THE BOARD’S AUTHORIZATIONS ARE NOT PROTECTED ACTIVITY. ......................................... 5
 6
          B.        THERE IS A PROBABILITY THAT PLAINTIFFS WILL PREVAIL UNDER BUSINESS AND
 7
          PROFESSIONS CODE SECTION 17200, ET SEQ. .................................................................................... 6
 8
               1.        Schoentrup and Richmond’s Fifteenth Claim for Relief is Viable....................................... 7
 9
                    a.      Mikkelson Falsely Represented How the GoFundMe Campaign Funds Would
10
                    Be Used. ................................................................................................................................... 8
11
                    b.      Mikkelson Materially Misrepresented The Grounds For This Litigation and The
12
                    Status of the Claims. ................................................................................................................ 9
13
                    c.      Mikkelson’s Defamatory Statements Are Not Time-Barred. ........................................ 11
14
                    d.      The Board’s Authorizations Are Unlawful.................................................................... 11
15
                    e.      A Pre-Lawsuit Demand on The Board Was Futile. ....................................................... 15
16
               2.        Proper Media’s Sixteenth Claim for Relief is Viable. ....................................................... 17
17
     III. CONCLUSION ........................................................................................................................ 18
18
19

20

21

22

23

24

25

26

27

28
                                                                                    2
                                    Page
          MEMO. OF POINTS AND AUTH. IN     520OF
                                       SUPPORT ofPLAINTIFFS’
                                                  732        OPPOSITION TO DEFENDANT DAVID
                               MIKKELSON’S SPECIAL MOTION TO STRIKE
 1                                                    TABLE OF AUTHORITIES
 2
     CASES
 3

 4 Allergia, Inc. v. Bouboulis, 229 F. Supp. 3d 1150 (S.D. Cal. 2017) ................................................. 13

 5 Apple Inc. v. Superior Court, 18 Cal. App. 5th 222 (2017)............................................................... 16

 6 Aronson v. Lewis, 473 A.2d 805 (Del. 1984) .................................................................................... 16

 7 Baral v, Schnitt, 1 Cal. 5th 376 (2016) ................................................................................................ 6

 8 Biren v. Equal. Emergency Med. Grp., Inc., 102 Cal. App. 4th 125 (2002) ..................................... 17
 9 Byars v. SCME Mortg. Bankers, Inc., 109 Cal. App. 4th 1134 (2003) ............................................... 6

10 Cortez v. Purolator Air Filtration Products Co., 23 Cal. 4th 163 (2000) ......................................... 11

11 Farmers Ins. Exchange v. Superior Court, 2 Cal. 4th 377 (1992) ...................................................... 6

12 Kruss v. Booth, 185 Cal. App. 4th 699 (2010) .................................................................................. 17

13 Oakland Raiders v. Nat’l Football League, 93 Cal. App. 4th 572 (2001) ........................................ 16

14 Park v. Board of Trustees of California State University, 2 Cal. 5th 1057 (2017) ............................. 5

15 Plate v. Sun–Diamond Growers, 225 Cal. App. 3d 1115 (1990) ...................................................... 13

16 Sheley v. Harrop, 9 Cal. App. 5th 1147 (2017) ................................................................................... 5

17 Shields v. Singleton, 15 Cal. App. 4th 1611 (1993) ..................................................................... 15, 16

18 State Farm Fire & Casualty Co. v. Superior Court, 45 Cal. App. 4th 1093 (1996) ........................... 6
19
     STATUTES
20
     Business and Professions Code § 17200 ..................................................................................... 4, 6, 8
21
     Code of Civil Proc. § 425.16 ............................................................................................................... 4
22
     Corporations Code § 315(a)............................................................................................................... 13
23
     Corporations Code § 317(d) .............................................................................................................. 15
24
     Corporations Code § 800(b)(2) .......................................................................................................... 15
25

26

27

28
                                                                           3
                                   Page
         MEMO. OF POINTS AND AUTH. IN     521OF
                                      SUPPORT ofPLAINTIFFS’
                                                 732        OPPOSITION TO DEFENDANT DAVID
                              MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 I.       INTRODUCTION
 2          On August 9, 2019, the Court provided its tentative ruling on defendant Snopes Media
 3 Group, Inc.’s (“Snopes”) Special Motion to Strike. (Declaration of Drew W. Schoentrup

 4 (“Schoentrup Decl.”), at ¶ 5, Ex. 2) (“2019-08-09 Tentative Ruling”). The Court’s 2019-08-09

 5 Tentative Ruling, if confirmed, would (1) deny anti-SLAPP protection as to Plaintiffs’ allegations

 6 concerning advancement of legal funds and (2) grant anti-SLAPP protection as to Proper Media’s

 7 defamation allegations in the fourteenth claim for relief. (2019-08-09 Tentative Ruling at 4-5.)

 8 Although Plaintiffs’ fifteenth and sixteenth claims for relief do not arise from the defamatory
 9 statements addressed by Snopes and Mikkelson in their respective anti-SLAPP moving papers, the

10 defamatory statements nonetheless support, in part, each of Plaintiffs’ fifteenth and sixteenth claims

11 for relief, and, as discussed below, there is a probability that Plaintiffs will prevail on these distinct

12 claims for relief under Business and Professions Code section 17200, et seq. Accordingly, to the

13 extent that the Court is inclined to strike the defamatory statements from Plaintiffs’ TAC, Plaintiffs

14 respectfully request that any stricken paragraphs be solely limited to Proper Media’s fourteenth

15 claim for relief for defamation.

16 II.      ARGUMENT
17          To invoke anti-SLAPP protection, the defendant must first point to a “cause of action
18 against a person arising from any act of that person in furtherance of the person's right of petition or
19 free speech…in connection with a public issue,” and only if he is able to do so, then the burden

20 shifts to the plaintiffs to establish “that there is a probability that the plaintiff[s] will prevail on the

21 claim.” Code of Civil Proc. § 425.16(b)(1). Here, the fifteenth claim for relief—to the extent it

22 arises from allegations concerning advancement of legal funds—and the seventeenth and eighteenth

23 claims for relief do not “arise[] from” protected speech or petitioning activity in connection with a

24 public issue as required by section 425.16. (See 2019-08-09 Tentative Ruling at 4-5.) Moreover,

25 there is a probability that Plaintiffs will prevail on their fifteenth and sixteenth claims for relief, and

26 Mikkelson has offered no admissible evidence or supporting affidavits countering the probability

27 that Plaintiffs’ will prevail on these claims. In fact, Mikkelson’s analysis regarding the merits of the

28 fifteenth and sixteenth claims for relief is directed to Proper Media’s fourteenth claim for relief for
                                                         4
                                   Page
         MEMO. OF POINTS AND AUTH. IN     522OF
                                      SUPPORT ofPLAINTIFFS’
                                                 732        OPPOSITION TO DEFENDANT DAVID
                              MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 defamation and Plaintiffs’ seventeenth and eighteenth claims for relief in connection with the

 2 unlawful advancement of legal funds.

 3          A.     The Board’s Authorizations Are Not Protected Activity.
 4          Although litigation funding constitutes protected petitioning activity, “[a] claim arises from
 5 protected activity when that activity underlies or forms the basis for the claim.” Sheley v. Harrop, 9

 6 Cal. App. 5th 1147, 1166 (2017); Park v. Board of Trustees of California State University, 2 Cal.

 7 5th 1057, 1062 (2017). In Park, the California Supreme Court recognized that a claim arising from

 8 a decision may not necessarily arise from the communications leading to that decision. Id. at 1017.
 9 Accordingly, although the act of funding may be communicative and a protected activity, it does not

10 necessarily mean the act of funding is the basis for a cause of action. In Park, the California

11 Supreme Court distinguished between a public entity’s vote and the measure itself that resulted

12 from the vote. Park, 2 Cal. 5th at 1064. “Failing to distinguish between the challenged decisions

13 and the speech that leads to them or thereafter expresses them ‘would chill the resort to legitimate

14 judicial oversight over potential abuses of legislative and administrative power.’” Id. at 1067.

15          Here, the thrust of Plaintiffs' seventeenth and eighteenth claims for relief, as well as portions
16 of Plaintiffs’ fifteenth claim for relief, are that the result of Snopes' consideration of whether to

17 advance litigation expenses to Mikkelson, Green, and Miller—the Board authorizations and written

18 consents—are improper. (2019-08-09 Tentative Ruling at 4-5.) This challenge should be
19 distinguished from the act of funding litigation, which is a communicative petitioning activity that

20 occurred after the authorization decision was made. (Id.) Although Plaintiffs include allegations that

21 the advancements are unlawful, the gravamen of the claims are that Snopes' Board improperly

22 authorized the advancements. (Id.) If no distinction were made, any claim challenging an improper

23 authorization by a board of directors involving advancement of legal funds would automatically

24 qualify for anti-SLAPP protection if the decision resulted in the advancement of legal funds. (Id.)

25 This would have the result of chilling legitimate challenges to improper board authorizations. (Id.)

26 The protected activity in this case is the act of funding litigation, not the board authorizations

27 themselves. (Id.) The protected activity of funding litigation expresses the board authorizations, but

28 Mikkelson, who mirrored the arguments presented by Snopes in its anti-SLAPP motion, has not
                                                        5
                                 Page
       MEMO. OF POINTS AND AUTH. IN     523OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 demonstrated that the allegedly wrongful board authorizations in and of themselves constitute

 2 petitioning activity. (Id.)

 3          B.      There is a Probability that Plaintiffs Will Prevail Under Business and
 4                  Professions Code Section 17200, et seq.
 5          If the court determines relief is sought based on allegations arising from activity protected
 6 by the anti-SLAPP statute, the burden then shifts to the plaintiff to demonstrate that each challenged

 7 claim based on protected activity is legally sufficient and factually substantiated. Baral v, Schnitt, 1

 8 Cal. 5th 376, 396 (2016). The court, without resolving evidentiary conflicts, must determine
 9 whether the plaintiff's showing, if accepted by the trier of fact, would be sufficient to sustain a

10 favorable judgment. Id. Allegations of protected activity that support a distinct claim on which the

11 plaintiff has shown a probability of prevailing are not stricken under the anti-SLAPP statute. Id.

12          Schoentrup and Richmond have asserted the fifteenth claim for relief, derivatively on behalf
13 of Snopes, against Mikkelson for violations of Business and Professions Code section 17200, et seq.

14 (Ex. 1, ¶¶ 302-325.) Similarly, Proper Media has asserted the sixteenth claim for relief against

15 Mikkelson and Snopes for violations of Business and Professions Code section 17200, et seq. (Ex.

16 1, ¶¶ 326-335.) As detailed below, there is a probability that Plaintiffs will prevail on each of their

17 respective UCL claims for relief.

18          “Section 17200 is violated if a business practice is unlawful or unfair or deceptive.” Byars v.
19 SCME Mortg. Bankers, Inc., 109 Cal. App. 4th 1134, 1147 (2003); see also Bus. & Prof. Code §

20 17200. A business practice is “unlawful” if it violates some law. Farmers Ins. Exchange v. Superior

21 Court, 2 Cal. 4th 377, 383 (1992). Accordingly, the UCL essentially “‘borrows’ violations of other

22 laws and treats these violations, when committed pursuant to business activity, as unlawful practices

23 independently actionable under section 17200 et seq. and subject to the distinct remedies provided

24 thereunder.” Farmers Ins. Exchange, 2 Cal. 4th at 383. “Virtually any law-federal, state or local-can

25 serve as a predicate for a section 17200 action.” State Farm Fire & Casualty Co. v. Superior Court,

26 45 Cal. App. 4th 1093, 1102-03 (1996) (internal citation omitted). Additionally, “[t]o show that a

27 business practice is deceptive, the plaintiff must show that members of the public are likely to be

28 deceived.” Byars, 109 Cal. App. 4th at 1147. “The deceptive business practices prong of section
                                                       6
                                 Page
       MEMO. OF POINTS AND AUTH. IN     524OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 17200 does not require establishing that anyone was actually deceived, relied on the fraudulent

 2 practice or sustained any damage.” Id.

 3                 1.      Schoentrup and Richmond’s Fifteenth Claim for Relief is Viable.
 4          Schoentrup and Richmond assert the fifteenth claim for relief, derivatively on behalf of
 5 Snopes, against defendant Mikkelson for conduct that was and is unlawful, unfair and fraudulent,

 6 constituting unfair competition and unlawful business practices under Business and Professions

 7 Code section 17200, et seq. (TAC. at ¶¶ 302-325.) More specifically, Plaintiffs’ fifteenth claim for

 8 relief includes allegations that (1) Mikkelson falsely represented how funds raised through the
 9 GoFundMe Campaign would be used in order to induce and encourage donations from the public;

10 (2) Mikkelson solicited and is soliciting donations through the GoFundMe Campaign based on

11 materially misleading statements about the grounds for this litigation and the status of the claims in

12 this litigation; (3) Mikkelson solicited and is soliciting donations through the GoFundMe Campaign

13 based on false and defamatory statements about Proper Media; and (4) Mikkelson directed or

14 otherwise caused Snopes to improperly advance attorneys’ fees to himself, and to his co-

15 conspirators, Green and Miller, in violation of Corporations Code sections 310(a) and 317(f) and

16 Snopes’ Bylaws. (TAC. at ¶¶ 302-325; TAC. at ¶¶ 119-162.)

17          Mikkelson’s conduct, as outlined in Plaintiffs’ TAC and fifteenth claim for relief, has and
18 will cause substantial harm to Snopes’ reputation and goodwill as a leading fact checking and fake
19 new-debunking resource. (TAC. at ¶¶ 302-325; TAC. at ¶¶ 119-162; Richmond Decl., at ¶ 75.)

20 Indeed, Snopes holds itself out as “the Internet’s definitive fact-checking resource” for when

21 “misinformation obscures the truth and readers don’t know what to trust, Snopes.com’s fact

22 checking and original, investigative reporting lights the way to evidence-based contextualized

23 analysis.” (Id.) Context certainly does matter, particularly in this litigation. Yet contrary to Snopes

24 stated mission as the oldest and largest fact-checking website and wide regard “by journalists,

25 folklorists, and readers as an invaluable research companion,” Mikkelson, purportedly on behalf of

26 Snopes, has leaned heavily on false and materially misleading statements in order to induce and

27 encourage donations from the public through the GoFundMe Campaign. (Id.) Mikkelson’s

28 unlawful, unfair and fraudulent conduct in connection with the GoFundMe Campaign has subjected
                                                      7
                                 Page
       MEMO. OF POINTS AND AUTH. IN     525OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 Snopes to imminent and substantial liability, both from the Plaintiffs and from the 40,0000

 2 individuals and entities who have donated to the GoFundMe Campaign on the basis of Mikkelson’s

 3 false and materially misleading statements. (Id.) Moreover, Mikkelson’s conduct in connection with

 4 misappropriating Snopes’ funds for his personal use and benefit, including but not limited to by

 5 advancing attorneys’ fees in connection with this litigation to himself, Green, and Miller in

 6 violation of the Corporations Code and Snopes’ Bylaws, has and will cause substantial harm to

 7 Snopes, including by draining its already dwindling profits, and thus putting it in immediate danger

 8 of insolvency and forced dissolution. (Id.)
 9                        a.      Mikkelson Falsely Represented How the GoFundMe Campaign
10                                Funds Would Be Used.
11         In order to solicit donations from the public to the GoFundMe Campaign, Mikkelson made
12 and continues to make false representations about how the funds raised through the GoFundMe

13 Campaign would be used. (TAC. at ¶ 306; Richmond Decl., at ¶¶ 45-52.) Including, for example, by

14 stating that “[i]n order to continue our fact-checking efforts, we need to be able to pay our staff

15 (which comprises 16 people), accommodate millions of monthly visitors, and cover other basic

16 operating expenses, in addition to our legal expenses.” (TAC. at ¶ 306(a); Richmond Decl., at ¶ 48.)

17 That “[t]he GoFundMe team is in the process of releasing the donations directly to the company,

18 where our controller will ensure the funds are allocated appropriately and our commitment to our
19 donors is maintained.” (TAC. at ¶ 306(b); Richmond Decl., at ¶ 49.) And that Snopes has used “all

20 previously available funds” raised through the GoFundMe Campaign to “sustain our ongoing

21 operations, cover our legal fees, and help us expand to stem the rising tide of misinformation.”

22 (TAC. at ¶ 306(c); Richmond Decl., at ¶ 50.) Mikkelson made and continues to make these

23 representations, among others, about how the funds raised through the GoFundMe Campaign will

24 purportedly be used in order to induce and encourage donations from the public. (TAC. at ¶ 307;

25 Richmond Decl., at ¶ 51.)

26         Mikkelson’s representations about how the funds raised through the GoFundMe Campaign
27 have been and will be used are false, and members of the public were likely deceived, in violation

28 of section 17200, et seq., into contributing to the GoFundMe Campaign based on Mikkelson’s false
                                                     8
                                 Page
       MEMO. OF POINTS AND AUTH. IN     526OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 representations. (Richmond Decl., at ¶¶ 51-52.) Specifically, and contrary to Mikkelson’s

 2 representations, the GoFundMe Campaign funds are not in fact only being used to cover Snopes’s

 3 payroll, operating expenses, and legal expenses as members of the public were lead to believe. (Id.)

 4 Rather, Mikkelson is using these funds to pay for his personal expenses, including but not limited

 5 to legal expenses that he, Green, and Miller have personally incurred in connection with this

 6 lawsuit. (TAC. at ¶¶ 308; Richmond Decl., at ¶¶ 51-52.)

 7          In stark contrast to Mikkelson’s representation on the GoFundMe Campaign, Snopes did not
 8 and does not in fact have a “controller” that would “ensure the funds are allocated appropriately and
 9 [Snopes] commitment to [its] donors maintained.” (NOL. at Ex. A, p. 87, lns. 3-7.) Although

10 Snopes contracted with a third-party bookkeeper, neither Mikkelson nor anyone else at Snopes

11 provided the bookkeeper with directions about how she should disburse the GoFundMe Campaign

12 donations. (NOL. at Ex. A, p. 88, ln. 23 – p. 89, ln. 6.) Indeed, neither Mikkelson nor Snopes has

13 any documents to show how the GoFundMe Campaign donations have been disbursed, and thus

14 cannot show that the funds were “allocated appropriately.” (NOL. at Ex. A, p. 84, ln. 11 – p. 86, ln.

15 12.) Unsurprisingly, because Snopes did not have a controller to ensure proper disbursement of the

16 GoFundMe Campaign donations, the funds, contrary to the representations posted to the GoFundMe

17 Campaign, were largely, if not entirely, used to pay for the Individual Defendants personal legal

18 fees, including effort that was devoted to their affirmative counterclaims and the Interpleader action,
19 with no questions asked. (NOL. at Ex. B, p. 21, lns. 13-24; p. 29, ln. 16 – p. 30, ln. 6.)

20                         b.      Mikkelson Materially Misrepresented The Grounds For This
21                                 Litigation and The Status of the Claims.
22          Mikkelson has made and is soliciting donations through the GoFundMe Campaign based on
23 materially misleading statements about the grounds for this litigation and the status of the claims in

24 this litigation. (TAC. at ¶¶ 310-314; 135-162; Richmond Decl., at ¶¶ 53-58.)) For example,

25 Mikkelson, purportedly on behalf of Snopes, published the following statements in order to solicit

26 donations from the public to the GoFundMe Campaign: (a) “On 22 February 2018, the Superior

27 Court entered a judgment in favor of David Mikkelson dismissing all causes of action brought

28 against him by Proper Media;” (b) Snopes is engaged in litigation with an “outside vendor” (Proper
                                                       9
                                 Page
       MEMO. OF POINTS AND AUTH. IN     527OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 Media) arising from the vendor’s alleged refusal to “acknowledge the change in contractual status”

 2 and its alleged holding the Snopes.com website “hostage;” and (c) Snopes is involved in litigation

 3 with a “vendor (Proper Media) who had been contracted to provide certain services for Snopes.com

 4 but would not acknowledge the unlawful termination of that contract by us.” (TAC. at ¶ 311(a)-(c);

 5 Richmond Decl., at ¶¶ 54-58.)

 6         The above-mentioned statements about this litigation, for which the GoFundMe Campaign
 7 donations are purportedly being solicited, are materially misleading. (TAC. at ¶ 312; Richmond

 8 Decl., at ¶¶ 55, 58.) They fail to mention that the Court denied Mikkelson’s request to dismiss the
 9 claims brought by Schoentrup and Richmond, as Snopes shareholders, against Mikkelson, and that

10 those claims are ongoing. (Id.) And Mikkelson omits that this litigation was brought by Schoentrup

11 and Richmond, Proper Media principals and Snopes shareholders, against Mikkelson (a co-founder,

12 CEO, Director, and 50% shareholder of Snopes) on the grounds that he, in conspiracy with former

13 minority members of Proper Media Green and Miller, sought to diminish the value of Schoentrup

14 and Richmond’s interest in Snopes and persistently abused, wasted, and embezzled Snopes funds in

15 breach of his fiduciary duties. (Id.) In other words, this is not simply a litigation about Snopes’

16 contractual dispute with its “outside vendor” (Proper Media).

17         Mikkelson’s material misrepresentations are by design. (NOL. at. Ex. A, p. 125, ln. 21 – p.
18 127, ln. 5; NOL. at Ex. C) (“And we have to be careful to frame this as us against outsiders, not a
19 squabble between two internal Snopes factions.”) Mikkelson acknowledged as much, confirming

20 that in the March 2018 updates to the GoFundMe Campaign, Mikkelson still did not provide any

21 insight about the claims that had been brought against him by Schoentrup and Richmond, or the

22 claims that had been asserted by Proper Media, Schoentrup and Richmond against Green and

23 Miller. (NOL. at Ex. A, p. 94, ln. 15 – p. 95, ln. 3.) Mikkelson made and continues to make these

24 misleading representations, among others, about this litigation in order to induce and encourage

25 donations from the public. (TAC. at ¶ 313; Richmond Decl., at ¶ 53.) Without question, the

26 GoFundMe Campaign donors have made donations to the GoFundMe Campaign based on these

27 representations. (TAC. at ¶ 313.) Indeed, at the time Plaintiffs filed their Third Amended

28
                                                    10
                                 Page
       MEMO. OF POINTS AND AUTH. IN     528OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 Complaint, Mikkelson had raised over $850,000 from nearly 30,000 donors through the GoFundMe

 2 Campaign. (TAC. at ¶ 314; Richmond Decl., at ¶ 46.)

 3                         c.     Mikkelson’s Defamatory Statements Are Not Time-Barred.
 4          Mikkelson has also made and is soliciting donations through the GoFundMe Campaign
 5 based on false and defamatory statements about Proper Media, including that Proper Media is

 6 allegedly holding the Snopes.com website “hostage” and is withholding all of its advertising

 7 revenue. (TAC. at ¶ 309; Richmond Decl., at ¶¶ 59-65.) As this Court noted in its 2019-08-09

 8 Tentative Ruling, which Snopes did not dispute at oral argument, “[i]f the trier of fact were to
 9 accept Plaintiff Richmond’s declaration as true, then it could find that Snopes falsely stated Proper

10 Media is holding the Snopes.com website hostage and that Proper Media refused to give Snopes

11 control.” (2019-08-09 Tentative Ruling at p. 3.) The Court further found that Snopes did not

12 demonstrate “how Richmond is not qualified to opine regarding Snopes’ advertising capabilities

13 and control of the website” and that the “statements about controlling and holding the website

14 hostage” were a viable claim but for a bar by the one year statute of limitations to bring a

15 defamation cause of action. Id. Although Mikkelson’s arguments track those of Snopes, the statute

16 of limitations for a UCL claim is four years and a timely UCL claim will revive a claim that would

17 be time-barred under the predicate law. Cortez v. Purolator Air Filtration Products Co., 23 Cal. 4th

18 163, 178-179 (2000); Cal. Bus. & Prof. Code § 17208. Accordingly, Mikkelson’s defamatory
19 statements support fifteenth claim for relief and are not barred by the one-year statute of limitations

20 for a defamation cause of action when brought pursuant to section 17200.

21                         d.     The Board’s Authorizations Are Unlawful.
22          First, the Board, consisting only of Mikkelson and Westbrook, voted to authorize Snopes to
23 advance the Individual Defendants’ legal expenses in this lawsuit. (Richmond Decl., ¶¶ 66-73; Exs.

24 8-10.) These purported authorizations violate Corporations Code section 310(a), which prohibits

25 “interested director” transactions except if certain conditions are met. Corp. Code § 310(a). Under

26 section 310(a), a corporate transaction in which a director has a material financial interest is

27 unlawful and void if the Board, in authorizing the transaction, counts the vote of that “interested

28 director.” An “interested director” is a director who has a “material financial interest” in approving
                                                      11
                                 Page
       MEMO. OF POINTS AND AUTH. IN     529OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 the transaction. See Id. Here, Mikkelson is an “interested director” under Corporations Code section

 2 310(a) with respect to the Board’s decision to advance the legal fees that he, Green, and Miller are

 3 personally incurring in connection with this litigation. Without question Mikkelson has a “material

 4 financial interest” in the advancement of legal fees to himself and to his co-defendants in this case

 5 to ensure that the Individual Defendants: (1) would not have to shoulder their own legal bills during

 6 the pendency of this litigation; and (2) with the corporate funds, could aggressively pursue their

 7 personal interests. Mikkelson, as an “interested director,” was not permitted to vote on the

 8 advancement of attorneys’ fees to himself and to his co-conspirators, Green and Miller.
 9 Nevertheless, Mikkelson did in fact vote, notably as one of only two directors, in favor of the

10 advancement of attorneys’ fees to the Individual Defendants. Without counting Mikkelson’s

11 “interested director” vote, the Board’s authorizations were not valid corporate transactions, because,

12 under the Bylaws, a “majority” of Snopes directors are required to transact corporate business, and

13 Westbrook by himself does not constitute a majority. (Richmond Decl., ¶ 68, Ex. 7, § 3.9.)

14          The Board’s authorizations are not permissible under the “just and reasonable” exception to
15 the “interested director” rule under section 310(a). The Board’s authorizations were not “just and

16 reasonable” to Snopes because: (i) Mikkelson, Green, and Miller are not entitled to advanced

17 attorneys’ fees in this litigation, as a matter of law, under Corporations Code section 317(f) because

18 they are not being sued “by reason of the fact” that they are “agents” of Snopes; and (ii) the
19 unlawful advancements directly lead to Snopes’ current insolvency.

20          Mikkelson does not dispute that the Board, consisting of only Mikkelson and Westbrook,
21 approved the advancement of attorneys’ fees, that Mikkelson is an “interested director” when it

22 comes to authorizing the advancement of attorneys’ fees to himself and his co-conspirators, or that

23 without counting Mikkelson’s vote, the Board could not have approved the written consents under

24 Corporation Code section 310(a) or section 3.9 of the Bylaws. Instead, Mikkelson argues that the

25 “interested director” rule under section 310(a) somehow does not apply to the advancement of

26 attorneys’ fees under section 317(f). (MPA. at 17-18.) Mikkelson cites only a treatise in support of

27 this sweeping proposition. (See id. (citing treatise).) But even Mikkelson’s sole-cited treatise does

28 not state that the “interested director” transaction rule under section 310(a) does not apply to the
                                                     12
                                 Page
       MEMO. OF POINTS AND AUTH. IN     530OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 advancement of legal fees. (Id.) To the contrary, this non-binding treatise suggests only that the

 2 indemnification procedures set forth in section 317(e) ought not apply to the advancement of

 3 attorneys’ fees under section 317(f). See Marsh, et al., Marsh’s Cal. Corp. Law (2018) § 11.22(I). If

 4 the Legislature intended to exclude the advancement of attorneys’ fees from the “interested

 5 director” rule in section 310(a), it could have done so in the plain language of the statute. Indeed,

 6 section 317(f) specifically provides that Corporations Code section 315(a) does not apply to the

 7 advancement of attorneys’ fees.

 8          Second, The Board’s authorizations are unlawful because they violate both Corporations
 9 Code section 317(f) and Snopes’ Bylaws. In order to be eligible for indemnification under section

10 317, the person seeking indemnification must have been sued “by reason of the fact” that he was

11 performing his corporate duties (as a director, officer, employee, or other agent). “In other words,

12 the conduct of the agent which gives rise to the claim against him must have been performed in

13 connection with his corporate functions and not with respect to purely personal matters.” Plate v.

14 Sun–Diamond Growers, 225 Cal. App. 3d 1115, 1123 (1990) (citation omitted). The “by reason of

15 the fact” prerequisite is not met “[w]here personal motives, not the corporate good, are predominant

16 in a transaction giving rise to an action.” Id. (emphasis added).

17          The Southern District of California, applying California law, recently evaluated the “by
18 reason of the fact” standard in connection with the advancement of legal fees under section 317(f).
19 In Allergia, Inc. v. Bouboulis, 229 F. Supp. 3d 1150 (S.D. Cal. 2017), the plaintiff-corporation

20 brought an action against its president asserting claims for breaches of fiduciary duty and implied

21 contract. The defendant president requested advancement of legal fees. The plaintiff-corporation’s

22 bylaws provided for fee advancement to a director or officer incurred in defending himself in any

23 proceeding to the fullest extent authorized by section 317. Allergia at 1157. The Court reasoned

24 that, whether a corporate officer or director “is entitled to advancement of his fees depends in part

25 on whether he was sued ‘by reason of the fact that’ he was an agent, officer, or director of [the

26 company].” Id. The Court then found that the president “was not sued ‘by reason of the fact’ that he

27 was an agent and/or officer of Plaintiff” (and therefore was not entitled to advanced legal fees)

28 because “all of Plaintiff’s claims against Defendant appear to implicate actions that predominantly
                                                      13
                                 Page
       MEMO. OF POINTS AND AUTH. IN     531OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 benefit Defendant, but do not appear to be in furtherance of the corporate good or performed in

 2 connection with Defendant’s corporate functions.” Id. at 1159. Applying the “by reason of the fact”

 3 standard, the court found that the president was not entitled to advancement of his legal fees in

 4 connection with his defense of the breach of fiduciary duties or implied contract claims because

 5 “these claims for relief largely—if not entirely—implicate Defendant’s personal motives.” Id.

 6          Here, like the bylaws at issue in Allergia, section 6.3 of Snopes’ Bylaws provide for
 7 advancement of legal fees incurred by an “agent” of the corporation in “defending” a legal

 8 proceeding to the extent authorized by section 317. (Richmond Decl., at ¶ 68, Ex. 7, § 6.3.) The
 9 Individual Defendants are not entitled to advancement of legal fees incurred in defending

10 themselves in this litigation, because they are not being sued “by reason of the fact” that they are

11 “agents.” Rather, in this litigation, Plaintiffs allege that Mikkelson acted in his own personal

12 interests to the detriment of Snopes, by, among other acts, misappropriating corporate funds to pay

13 for his personal expenses, and conspiring with Green and Miller to improperly obtain a majority

14 interest in Snopes to facilitate control over Snopes for their own benefit and to the detriment of

15 Snopes remaining shareholders. (Richmond Decl., ¶¶ 15-19, 26-44; TAC. at ¶¶ 61-93.) Because

16 Mikkelson is being sued for actions he took in pursuit of his own personal interests, and in breach of

17 the fiduciary duties he owed to Snopes and its other shareholders, he is not entitled to the

18 advancement of attorneys’ fees under either Corporations Code section 317 or the Bylaws.
19 Similarly, Green and Miller are not being sued in their capacities as Snopes’ agents, and therefore

20 could not possibly meet the “by reason of the fact” criteria required to receive advanced attorneys’

21 fees. To the contrary, Green and Miller are being sued for actions they took that (1) violated the

22 fiduciary duties they owed to Proper Media, while still employed by and members of Proper Media,

23 and (2) predated their employment with Snopes. (Richmond Decl., ¶¶ 15-19, 26-44; TAC. at ¶¶ 70-

24 93, 179-84, 193-200, 241-48, 257-68.)

25          With no support, Mikkelson declares that the advancement of fees “complies” with section
26 317(f) (MPA. at 19). Mikkelson does not address any of Plaintiffs arguments to the contrary—

27 namely, that the Individual Defendants are not entitled to advanced attorneys’ fees under section

28 317(f) because they were not sued “by reason of the fact” they were performing their corporate
                                                     14
                                 Page
       MEMO. OF POINTS AND AUTH. IN     532OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 functions. Mikkelson also argues that he is entitled to indemnification under section 317(d) because

 2 the Court sustained, in part, his demurrer to the Second Amended Complaint. (MPA. at 18.) As an

 3 initial matter, the indemnification provision under Corporations Code section 317(d) has no bearing

 4 on the question before this Court: whether the Board’s authorizations under section 317(f) are

 5 unlawful. Moreover, section 317(d) only requires indemnification of a person who is sued “by

 6 reason of the fact that the person is or was an agent of the corporation.” See Corp. Code § 317(b),

 7 (c), (d). Mikkelson was not sued “by reason of the fact” that he was an “agent” of Snopes for the

 8 reasons set forth above and he has not actually prevailed on the merits of his defense apart from a
 9 technicality that limited the specific plaintiffs.

10          Third, The Individual Defendants are not entitled to advancement of fees associated with
11 pursuing their affirmative counterclaims against Plaintiffs. Both Corporations Code section 317(f)

12 and section 6.3 of the Bylaws provide for advancement of legal fees incurred in “defending any

13 proceeding.” (Richmond Decl., at ¶ 68, Ex. 7, § 6.3.) They do not authorize the advancement of

14 legal fees incurred in bringing affirmative claims or litigating the Interpleader Action. Moreover,

15 even the Board’s unlawful authorizations pertain only to fees associated with the Individual

16 Defendants’ defense in the Lead Case. (Richmond Decl., at ¶¶ 70-72, Exs. 8-10.)

17                          e.      A Pre-Lawsuit Demand on The Board Was Futile.
18          It is elementary that a shareholder can assert a derivative claim without making a demand on
19 the Board if that demand would be futile. Corp. Code § 800(b)(2); Shields v. Singleton, 15 Cal. App.

20 4th 1611, 1618 (1993) (plaintiff need not make a pre-suit demand on the Board if he demonstrates

21 “such a demand on the board would have been futile”). Based on a misunderstanding of the law and

22 relevant facts, Mikkelson argues that Schoentrup and Richmond’s derivative claims are defective

23 because Schoentrup and Richmond “did not first make a demand on Snopes’ Board and they cannot

24 establish that such a demand would have been futile.” (MPA. at 19-20.) Mikkelson is wrong.

25          In deciding whether a plaintiff will be excused from making a demand on the board, the
26 court evaluates “whether, under the particularized facts alleged, a reasonable doubt is created that:

27 (1) the directors are disinterested and independent [or] (2) the challenged transaction was otherwise

28 the product of a valid exercise of business judgment.” Apple, Inc., v. Superior Court, 18 Cal. App.
                                                        15
                                 Page
       MEMO. OF POINTS AND AUTH. IN     533OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 5th 222, 233 (2017) (citing Aronson v. Lewis, 473 A.2d 805, 814 (Del. 1984)). “[F]utility is gauged

 2 by the circumstances existing at the commencement of a derivative suit.” Id. “[T]he two-prong test .

 3 . . is disjunctive; accordingly, there is demand excusal if either prong is satisfied.” Id. Although

 4 Plaintiffs need only show one of the two prongs to establish futility, here they can show both.

 5          First, there is no majority of “disinterested and independent” directors who could have
 6 voted in favor of pursuing a claim against Mikkelson for the unlawful advancement of attorneys’

 7 fees. It is undisputed that at the time Plaintiffs filed their TAC in April 2019, Snopes’ Board

 8 consisted of Mikkelson, Westbrook, and Richmond. (Richmond Decl., at ¶ 77.) However, on June
 9 14, 2018, prior to the filing of the TAC, Mikkelson established a special litigation committee

10 consisting only of Mikkelson and Westbrook (the “Litigation Committee”). (Id., at ¶¶ 80-82, Ex.

11 11) Richmond is not a member of and in fact was expressly excluded from the Litigation

12 Committee. (Id.) The Litigation Committee “has the power to exercise all powers and authority of

13 the Board with respect to” the instant litigation. (Id.) Accordingly, any pre-suit demand on the

14 Board would have been controlled by the Litigation Committee—Mikkelson and Westbrook.

15 Because Mikkelson is neither disinterested nor independent when it comes to a decision on whether

16 to sue himself, there cannot possibly be a majority of disinterested directors on the two-member

17 Litigation Committee who would have voted to pursue claims against Mikkelson.

18          But even if the relevant inquiry were to look at the full three-member Board in assessing
19 demand futility, Plaintiffs would still prevail. Mikkelson erroneously asserts that a director is

20 “neither disinterested nor independent” only if he is “implicated in” or “personally benefitted from”

21 the underlying alleged wrongful conduct. (MPA. at 19.) Although that is one method of establishing

22 a reasonable doubt as to whether a director is “disinterested and independent,” it is not the only

23 method. None of Mikkelson’s cited case law suggests otherwise. Rather, the relevant test is whether

24 there are “facts specific to each director from which [the trier of fact] can [find a reasonable doubt]

25 that that particular director could or could not be expected to fairly evaluate the claims of the

26 shareholder plaintiff.” Oakland Raiders v. Nat’l Football League, 93 Cal. App. 4th 572, 587 (2001)

27 (quoting Shields, 15 Cal. App. 4th at 1622). Here, both Richmond and Mikkelson are parties to this

28 lawsuit with claims pending against each other. Neither can be expected to fairly evaluate whether
                                                      16
                                 Page
       MEMO. OF POINTS AND AUTH. IN     534OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 to pursue claims against Mikkelson which will result in cutting off Mikkelson’s (Richmond’s

 2 litigation adversary) access to corporate funds to pay for his personal litigation expenses.

 3          Second, the challenged transactions—the Board’s authorizations—are not subject to the
 4 business judgment rule and Mikkelson and Westbrook, the Board members who purported to

 5 approve these challenged transactions, are still members and constitute a majority of Snopes’

 6 current three-member Board. Mikkelson argues that the Board’s decision to authorize the

 7 advancement of legal fees to the Individual Defendants falls under the business judgment rule

 8 because the board action was “made by unanimous consent of the Board, including non-party
 9 independent director Mr. Westbrook.” (MPA. at 14.) This argument misuses the business judgment

10 rule. “The business judgment rule is essentially a presumption that corporate directors act in good

11 faith.” Kruss v. Booth, 185 Cal. App. 4th 699, 728 (2010). Sensibly, that presumption does not

12 apply “when circumstances inherently raise an inference of conflict of interest” between the voting

13 directors and the corporation. Id. In other words, “the business judgment rule does not protect a

14 director where there is a conflict of interest.” Biren v. Equal. Emergency Med. Grp., Inc., 102 Cal.

15 App. 4th 125, 138 (2002).

16          Here, the challenged Board actions were authorized by two people: Westbrook and
17 Mikkelson. (Richmond Decl., ¶¶ 70-73, Exs. 8-10.) Westbrook’s vote, standing alone, does not

18 constitute a majority of directors required to transact corporate business under the Bylaws.
19 (Richmond Decl., ¶ 68, Ex. 7, § 3.9.) Mikkelson cast the deciding vote. Mikkelson, in approving

20 advancement of his own litigation expenses and those of his fellow defendants, elevated his

21 personal interests above Snopes’ interests. Moreover, Snopes already made, and this Court already

22 rejected, the same “business judgment rule” argument in connection with Snopes’ opposition to

23 Plaintiffs’ motion for leave to amend. (ROA # 809.) Accordingly, the business judgment rule does

24 not defeat Plaintiffs’ fifteenth claim for relief.

25                  2.      Proper Media’s Sixteenth Claim for Relief is Viable.
26          Plaintiff Proper Media asserts the sixteenth claim for relief against defendants Mikkelson
27 and Snopes for conduct that was and is unlawful, unfair and fraudulent, constituting unfair

28 competition and unlawful business practices under Business and Professions Code section 17200, et
                                                        17
                                 Page
       MEMO. OF POINTS AND AUTH. IN     535OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1 seq. (TAC. at ¶¶ 326-335.) More specifically, similar to the fifteenth claim for relief, the sixteenth

 2 claim for relief includes allegations that (1) Mikkelson, purportedly on behalf of Snopes, falsely

 3 represented how funds raised through the GoFundMe Campaign would be used in order to induce

 4 and encourage donations from the public; (2) Mikkelson solicited and is soliciting donations

 5 through the GoFundMe Campaign based on materially misleading statements about the grounds for

 6 this litigation and the status of the claims in this litigation; and (3) Mikkelson solicited and is

 7 soliciting donations through the GoFundMe Campaign based on false and defamatory statements

 8 about Proper Media (TAC. at ¶¶ 326-335.)
 9          Mikkelson’s conduct, as alleged in Proper Media’s sixteenth claim for relief and discussed
10 in detail above in connection with Schoentrup and Richmond’s fifteenth claim for relief, has and

11 will cause substantial harm to Proper Media’s reputation and goodwill, as well as to its current and

12 prospective business relationships. (TAC. at ¶¶ 321; Richmond Decl., at ¶ 65.) Contrary to Snopes

13 stated mission as the oldest and largest face-checking website and wide regard “by journalists,

14 folklorists, and readers as an invaluable research companion,” Mikkelson, purportedly on behalf of

15 Snopes, has leaned heavily on false and materially misleading statements in order to induce and

16 encourage donations from the public through the GoFundMe Campaign. Mikkelson’s unlawful,

17 unfair and fraudulent conduct in connection with the GoFundMe Campaign has unjustly enriched

18 Mikkelson and Snopes with over a million dollars in GoFundMe contributions at Proper Media’s
19 expense. (Id.) Indeed, Mikkelson and Snopes’ conduct has subjected Proper Media to public

20 ridicule, portraying Proper Media as an untrustworthy monetization partner—a critical element to

21 succeed in the digital advertising industry, and undoubtedly deterred other companies from

22 associating with Proper Media for fear of suffering a similar materially misrepresented fate. (Id.)

23 III.     CONCLUSION
24          For the foregoing reasons, Plaintiffs respectfully request that the Court deny Mikkelson’s
25 Special Motion to Strike as to Plaintiffs’ allegations concerning advancement of legal funds, and to

26 the extent that the Court is inclined to strike the defamatory statements from Plaintiffs’ TAC,

27 Plaintiffs respectfully request that any stricken paragraphs be solely limited to Proper Media’s

28 fourteenth claim for relief for defamation.
                                                      18
                                 Page
       MEMO. OF POINTS AND AUTH. IN     536OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                            MIKKELSON’S SPECIAL MOTION TO STRIKE
 1

 2 Dated: August 12, 2019             Respectfully submitted,
 3
                                      By: /s/ Drew W. Schoentrup
 4
                                          Drew W. Schoentrup
 5
                                          Attorney for Plaintiffs/Cross-Defendants/Cross-
 6                                        Complainants PROPER MEDIA, LLC,
                                          CHRISTOPHER RICHMOND, DREW
 7                                        SCHOENTRUP, and PUBLIFE, LLC

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                             19
                                Page
      MEMO. OF POINTS AND AUTH. IN     537OF
                                   SUPPORT ofPLAINTIFFS’
                                              732        OPPOSITION TO DEFENDANT DAVID
                           MIKKELSON’S SPECIAL MOTION TO STRIKE
                                                            1   Richard P. Sybert, Bar No. 080731
                                                                rsybert@gordonrees.com
                                                            2   Kimberly D. Howatt, Bar No. 196921
                                                                khowatt@gordonrees.com
                                                            3   Holly L.K. Heffner, Bar No. 245384
                                                                hheffner@gordonrees.com
                                                            4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                101 W. Broadway Suite 2000
                                                            5   San Diego, CA 92101
                                                                Telephone: (619) 230-7461
                                                            6   Facsimile: (619) 696-7124

                                                            7   Attorneys for Defendant and Cross-Complainant
                                                                DAVID MIKKELSON
                                                            8

                                                            9                               SUPERIOR COURT OF CALIFORNIA

                                                           10                                       COUNTY OF SAN DIEGO
Gordon Rees Scully Mansukhani, LLP




                                                           11   PROPER MEDIA, LLC, a California limited           LEAD CASE NO. 37-2017-00016311-CU-
                                                                liability company; CHRISTOPHER                    BC-CTL
                                                           12   RICHMOND, an individual; and DREW                 (consolidated with Case No. 37-2018-
                                     San Diego, CA 92101




                                                                SCHOENTRUP, an individual,                        00004335-CU-MC-CTL)
                                      101 W. Broadway




                                                           13
                                          Suite 2000




                                                                                      Plaintiffs,                 REPLY IN SUPPORT OF
                                                           14                                                     DEFENDANT/CROSS-COMPLAINANT
                                                                v.                                                DAVID MIKKELSON’S SPECIAL
                                                           15                                                     MOTION TO STRIKE PLAINTIFF’S
                                                                BARDAV INC, a California corporation, and         THIRD AMENDED COMPLAINT [Civ.
                                                           16   DAVID MIKKELSON, an individual,                   Proc. Code § 425.16]

                                                           17                         Defendants,                 Date:        August 23, 2019
                                                                                                                  Time:        10:30 a.m.
                                                           18                                                     Dept.:       C-68
                                                                                                                  Judge:       Hon. Richard S. Whitney
                                                           19
                                                                                                                  Complaint Filed:       May 4, 2017
                                                           20   AND RELATED CROSS-ACTIONS                         Trial Date:            October 4, 2019
                                                           21

                                                           22   I. PLAINTIFFS CONCEDE THE FOURTEENTH COUNT IS PROPERLY STRICKEN

                                                           23          Plaintiffs do not oppose Mikkelson’s motion as to the Fourteenth Count. Rather,

                                                           24   Plaintiffs cite the Court’s August 9th tentative ruling on Snopes’s anti-SLAPP motion and note

                                                           25   that “if confirmed, [the Court] would … grant anti-SLAPP protection as to Proper Media’s

                                                           26   defamation allegations in the fourteenth claim for relief.” (Opp. 4:2-7.) The Court did so confirm

                                                           27   its tentative on August 13th, striking this count in its entirety. (Heffner Decl., Exh. A.) For the

                                                           28   reasons stated in the MPA, and the August 13th Order, the motion remains properly granted as to

                                                                                                    -1-
                                                                     REPLY IN SUPPORT OFPage
                                                                                         SPECIAL
                                                                                             538 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                                 MOTION
                                                                                          AMENDED COMPLAINT
                                                            1   this cause of action.

                                                            2   II. THE MOTION REMAINS PROPERLY GRANTED AS TO THE FIFTEENTH,
                                                                      SEVENTEENTH, AND EIGHTEENTH COUNTS
                                                            3

                                                            4            A. Campaign Statements About How the Funds Would be Used Are Not Misleading

                                                            5            Plaintiffs do not dispute that these statements are subject to the anti-SLAPP statute.1 They

                                                            6   oppose the motion solely on grounds that there is probability they will prevail on the merits.
                                                            7   (Opp.6:3-9:19.) Plaintiffs’ opposition (“Opp.”) fails for numerous reasons.
                                                            8
                                                                         First, Schoentrup/Richmond purport to bring this derivative claim on behalf of Snopes,
                                                            9
                                                                yet lack standing and are disqualified from doing so – as a matter of law – for several reasons as
                                                           10
                                                                set forth in detail in Snopes’s demurrer to the TAC (ROA #942) and Mikkelson’s demurrer to the
Gordon Rees Scully Mansukhani, LLP




                                                           11
                                                                TAC (ROA #936), which are hereby incorporated by reference as though set forth in full herein.
                                                           12
                                     San Diego, CA 92101




                                                                (Heffner Decl., Exh. B and C.) One such ground, for example, is that: “It is patently obvious that
                                      101 W. Broadway




                                                           13
                                          Suite 2000




                                                           14   any individual who seeks personal recovery as well as derivative recovery on behalf of an entity

                                                           15   has a conflict of interest. He has a fiduciary obligation to the entity, yet is simultaneously

                                                           16   prosecuting claims for his own benefit. Courts have held that this is, as a matter of law, a
                                                           17   disqualifying conflict of interest.” Contractors Access Program of Cal. v. Majestic Capital
                                                           18
                                                                (2012) Cal. Super. LEXIS 6766, *22 (citing Zarowitz v. Bank America Corp. (9th Cir. 1989) 866
                                                           19
                                                                F.2d 1164, 1166). Schoentrup/Richmond assert numerous direct claims against Snopes while
                                                           20
                                                                purportedly seeking to assume a fiduciary role on Snopes’ behalf. (See TAC at pp. 45-46, 49-54,
                                                           21
                                                                61-64, 67-68.) Further, Schoentrup is now the sole counsel of record for Plaintiffs (ROA #1127),
                                                           22
                                                                which provides a further conflict of interest precluding his ability to fairly and adequately
                                                           23

                                                           24   represent Snopes. (See e.g., Davis v. Corned, Inc. (6th Cir. 1980) 619 F.2d 588, 593-594.)

                                                           25   Although Plaintiffs discuss at length their erroneous analysis as to alleged futility of the requisite

                                                           26   pre-lawsuit demand (Opp. 15:17-17:24), which fails for the reasons stated in the MPA and the
                                                           27
                                                                1 They are, for the same reasons the defamation-based claims are subject to protection (see MPA 5:23-7:4; NOL,

                                                           28   Exh. A), i.e., they are fundraising campaign postings published on the Internet in the context of this litigation which,
                                                                as this Court recently held, concerns an issue of public interest. (NOL, Exh. A.)
                                                                                                   -2-
                                                                    REPLY IN SUPPORT OFPage
                                                                                        SPECIAL
                                                                                            539 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                                MOTION
                                                                                         AMENDED COMPLAINT
                                                            1   cited demurrers, they ignore this likewise fatal defect. For this independent reason, applicable to
                                                            2   every asserted ground under the Fifteenth Count, Plaintiffs fail to show a probability of success.
                                                            3
                                                                       Second, Plaintiffs likewise fail to establish standing under the UCL, requiring that
                                                            4
                                                                Snopes “has suffered injury in fact AND has lost money or property as a result of the unfair
                                                            5
                                                                competition.” Bus. & Prof. Code § 17204 (emphasis added); Californians for Disability Rights
                                                            6
                                                                v. Mervyn's, LLC (2006) 39 Cal.4th 223 , 229, fn. 2. To this point, Plaintiffs submit the
                                                            7
                                                                Richmond Decl., which does no more than prophesize that the protected activity: “has and will
                                                            8

                                                            9   cause substantial harm to Snopes’ reputation and goodwill … [and] has subjected Snopes to

                                                           10   imminent and substantial liability, both from the Plaintiffs and from the 40,000 individuals and
Gordon Rees Scully Mansukhani, LLP




                                                           11   entities who have donated to the GoFundMe Campaign….” (Richmond Decl. ¶ 75; Opp. 7:17-
                                                           12   8:3.) Even if true – and Plaintiffs offer no substantiating evidence – it is insufficient. See Kwikset
                                     San Diego, CA 92101
                                      101 W. Broadway




                                                           13   Corp. v. Super. Ct. v. Super. Ct., 51 Cal. 4th 310, 323-25 (to satisfy the injury in fact
                                          Suite 2000




                                                           14
                                                                requirement, a plaintiff must show a “personal, individualized loss of money or property in any
                                                           15
                                                                nontrivial amount.”).
                                                           16
                                                                       Third, the Campaign statements are neither false nor misleading:
                                                           17
                                                                       1. “As for how we plan to use those donations, it’s quite simple. In order to continue
                                                           18   our factchecking efforts, we need to be able to pay our staff (which comprises 16 people),
                                                           19   accommodate millions of month visitors, and cover other basic operating expenses, in
                                                                addition to our legal expenses.” (Opp. 8:14-16; Richmond Decl. ¶ 48, Exh. 6.)
                                                           20
                                                                       Plaintiffs offer no evidence that the forging is false or misleading. First, the statement is
                                                           21
                                                                qualified with how “we plan to use th[e] donations” and what “we need to be able to” do, and
                                                           22
                                                                does purport to state how the funds were actually used. Second, Plaintiffs’ argue that “the
                                                           23
                                                                GoFundMe Campaign funds are not in fact only being used to cover Snopes’ payroll, operating
                                                           24

                                                           25   expenses, and legal expenses” (Opp. 9:1-3 (emphasis added); Richmond Decl. ¶¶ 51-52); yet, the

                                                           26   website does not say “only” or “solely” —those are Plaintiffs’ words. Third, the evidence shows

                                                           27   that the funds went into an account for all purposes, which necessarily includes payroll and
                                                           28   expenses. (Plt.’s Heffner Decl., Exh. A.) Fourth, Plaintiffs baselessly read “our legal expenses”
                                                                                                               -3-
                                                                   REPLY IN SUPPORT OFPage       SPECIAL
                                                                                                       540 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                                            MOTION
                                                                                                   AMENDED COMPLAINT
                                                            1   to exclude Mikkelson, Green, and Miller’s legal expenses “personally incurred” (Opp. 94-6); yet,
                                                            2   “our” is not defined. It is reasonable that readers understood “our” to include Snopes’ executives,
                                                            3
                                                                especially given the website links to the docket and provides updates as to the executive
                                                            4
                                                                litigation activity in this lawsuit. (Richmond Decl., Exh. 6.)
                                                            5
                                                                     2. “The GoFundMe team is in the process of releasing the donations directly to the
                                                            6   company, where our controller will ensure the funds are allocated appropriately and our
                                                                commitment to our donors is maintained.”
                                                            7
                                                                         Plaintiffs identify no inappropriate allocation or failure to maintain a commitment, or any
                                                            8

                                                            9   false or misleading statement. (Plt.’s NOL, Exh. A, 90:8-21 (“the wording of the GoFundMe

                                                           10   does not, as I recall or see, establish a commitment other than keeping the company from having
Gordon Rees Scully Mansukhani, LLP




                                                           11   to shutter its operations.”).) Further, Snopes did have a controller “in the sense of a bookkeeper”
                                                           12   (id., at 86:20-87:15) and the funds were appropriately allocated (id., at 88:24-89:4 (“the funds
                                     San Diego, CA 92101
                                      101 W. Broadway




                                                           13   were used for the benefit of the company and were not, say, disbursed to shareholders as profit
                                          Suite 2000




                                                           14
                                                                distributions.”)). Plaintiffs take issue with the fact that Mikkelson did not personally “provide[]
                                                           15
                                                                any written instructions to the bookkeeper” (id., at 89:25-90:6); yet, there is no indication that the
                                                           16
                                                                funds were unfairly allocated, especially given the controller was a third-party.2 (Opp. 9:9-12.)
                                                           17
                                                                       3. Plaintiffs’ allege that Mikkelson falsely states: “… Snopes has used ‘all previously
                                                           18   available funds’ raised through the GoFundMe Campaign to ‘sustain our ongoing
                                                           19   operations, cover our legal fees, and help us expand to stern the rising tide of
                                                                misinformation.’”
                                                           20
                                                                         Plaintiffs’ evidence shows they fabricate this statement by splicing sentences.3 The only
                                                           21
                                                                thing misleading here is Plaintiffs’ Opp. As Mikkelson explained, “in general… the amount of
                                                           22
                                                                money the corporation has expended on legal fees in this action has exceeded the amount of
                                                           23

                                                           24
                                                                2 Indeed, had Mikkelson testified that he gave direction, Plaintiffs would surely argue that such was inappropriate,
                                                           25   given their contention that, on the issue of litigation funding, Mikkelson is in their terms an interested director.
                                                                3 In reality, the website states:

                                                           26              As our efforts continue, so does our need for funding to sustain our ongoing operations, cover
                                                                           our legal fees, and help us expand to stem the rising tide of misinformation. …
                                                           27              Our need for support has not abated (particularly as our legal fees have exhausted all
                                                                           previously raised funds), so we are raising the cap on this campaign and keeping it active as our
                                                           28              case proceeds through the legal system. (Richmond Decl., Exh. 5, p. 7 (emphasis indicates the
                                                                           spliced sentences).)
                                                                                                   -4-
                                                                    REPLY IN SUPPORT OFPage
                                                                                        SPECIAL
                                                                                            541 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                                MOTION
                                                                                         AMENDED COMPLAINT
                                                            1   money we have collected through GoFundMe.” (Id., at 85:23-86:2.) The evidence Plaintiffs cite
                                                            2   to support their statement that “the funds, contrary to the representations posted to the
                                                            3
                                                                GoFundMe Campaign, were largely, if not entirely, used to pay for the Individual Defendants
                                                            4
                                                                personal legal fees” simply does not support it. To the contrary, the cited evidence shows that the
                                                            5
                                                                statements on the GoFundMe websites are all true and there has been no deception to support a
                                                            6
                                                                UCL claim. For instance, while Plaintiffs suggest donors were deceived because funds went to
                                                            7
                                                                “affirmative counterclaims and the Interpleader action,” the GoFundMe website proudly links to
                                                            8

                                                            9   “our latest cross-complaint against Proper Media, Publife, Drew Schoentrup, Chris Richmond,

                                                           10   and Tyler Dunn,” and updates on the interpleader action. (See Richmond, Exhibit 5, pp. 2, 3.)
Gordon Rees Scully Mansukhani, LLP




                                                           11          B. Campaign Statements About the Lawsuit’s Grounds and Status Are Not
                                                                          Misleading
                                                           12
                                     San Diego, CA 92101




                                                                       The cited statements are all true, i.e., the Court did enter judgment in Mikkelson’s favor,
                                      101 W. Broadway




                                                           13
                                          Suite 2000




                                                           14   as described; and Snopes is engaged in litigation with Proper Media, an outside vendor, for the

                                                           15   reasons stated. And they are not made misleading, contrary to Plaintiffs’ claim (Opp. 10:6-16),

                                                           16   by “fail[ing] to mention” a demurrer denial or “omit[ing]” the adversary’s pleading allegations.

                                                           17   Again, the website links to the docket for those who “would like to keep up with the case.”
                                                           18   (Richmond Decl., Exh. 6.)
                                                           19
                                                                       C. The Allegedly Defamatory Statements Remain Time-Barred
                                                           20
                                                                       Campaign statements that Proper Media held Snopes.com hostage and withheld revenue
                                                           21
                                                                are protected and properly stricken, as set forth in the MPA and this Court’s August 13th Order.
                                                           22
                                                                Plaintiff cites Cortez v. Purolator Air (2000) 23 Cal.4th 163 for the proposition that a timely
                                                           23
                                                                UCL claim will revive a claim that would be time-barred under the predicate law. (Opp. 11:15-
                                                           24

                                                           25   17.) Cortez, however, did not involve the Uniform Single Publication Act (USPA), like this case.

                                                           26   Id. at 178-79. It is well settled that, under the USPA, “any tort” means exactly that and Plaintiffs

                                                           27   may not circumvent the statutory limitation by proceeding on a theory other than defamation.
                                                           28   Long v. Walt Disney Co. (2004) 116 Cal.App.4th 868, 873 (“The USPA was intended to protect
                                                                                                            -5-
                                                                   REPLY IN SUPPORT OFPage     SPECIAL
                                                                                                    542 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                                         MOTION
                                                                                                AMENDED COMPLAINT
                                                            1   defamation-like claims, implicating First Amendment values and arising from mass
                                                            2   communications, from ungovernable piecemeal liability and potentially endless tolling of the
                                                            3
                                                                statute of limitations.”). Court’s apply the USPA to bar claims under the UCL § 17200. See, e.g.,
                                                            4
                                                                Baugh v. CBS, Inc. (N.D. Cal. 1993) 838 F.Supp.745, 756. In accord, these allegations, are
                                                            5
                                                                likewise properly stricken.
                                                            6
                                                                       D. The Litigation Funding Authorizations Are Constitutionally Protected and
                                                            7             Lawful
                                                            8          Plaintiffs’ Opp. wrongly concludes: “The protected activity in this case is the act of
                                                            9
                                                                funding litigation, not the board authorizations themselves. The protected activity of funding
                                                           10
                                                                litigation expresses the board authorizations, but Snopes has not demonstrated that the allegedly
Gordon Rees Scully Mansukhani, LLP




                                                           11
                                                                wrongful board authorizations in and of themselves constitute petitioning activity.” This
                                                           12
                                     San Diego, CA 92101




                                                                conclusion errors because the allegedly wrongful board authorizations are protected activity, just
                                      101 W. Broadway




                                                           13
                                          Suite 2000




                                                           14   as the actual funding is itself protected. That is, the authorizations in and of themselves constitute

                                                           15   “conduct in furtherance of the exercise of the constitutional right of petition.” CCP §

                                                           16   425.16(e)(4) (“As used in this section, ‘act in furtherance of a person’s right of right of

                                                           17   petition… includes: … (4) any other conduct in furtherance of the exercise of the constitutional
                                                           18   right of petition….”).
                                                           19
                                                                       “A defendant meets his or her burden on the first step of the anti-SLAPP analysis by
                                                           20
                                                                demonstrating the acts underlying the plaintiff’s case of action fall within one of the four
                                                           21
                                                                categories spelled out in section 425.16, subdivision (e).” Collier v. Harris (2015) 240
                                                           22
                                                                Cal.App.4th 41, 50-51 (holding trial court erred in denying defendant’s anti-SLAPP motion; the
                                                           23
                                                                acts on which plaintiff based her claims constituted protected activity because the registration of
                                                           24

                                                           25   domain names assisted defendant in the exercise of his free speech rights). “These categories

                                                           26   define the scope of the anti-SLAPP statute by listing acts which constitute an ‘an act in

                                                           27   furtherance of a person’s right of petition or free speech under the United States or California
                                                           28   Constitution in connection with a public issue.’” Id. (citing § 425.16(e)). “The fourth category is
                                                                                                                -6-
                                                                  REPLY IN SUPPORT OFPage       SPECIAL
                                                                                                      543 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                                            MOTION
                                                                                                  AMENDED COMPLAINT
                                                            1   a ‘catch-all’ that makes the anti-SLAPP statute applicable to claims based on ‘any other conduct
                                                            2   in furtherance of the exercise of the constitutional right of petition or the constitutional right of
                                                            3
                                                                free speech in connection with a public issue or an issue of public interest.’” Id. “Accordingly,
                                                            4
                                                                this category extends the protections of the anti-SLAPP statute beyond actual instances of
                                                            5
                                                                free speech [or the right of petition] to ‘all conduct in furtherance of’” such rights. Collier,
                                                            6
                                                                240 Cal.App.4th at 51 (italics in original; bold added). An act is in furtherance of protected
                                                            7
                                                                rights “if the act helps to advance that right or assists in the exercise of that right.” Id.
                                                            8

                                                            9   (emphasis added). “In 1997, the Legislature added this category to section 425.16, along with the

                                                           10   directive that ‘this section shall be construed broadly,’ to overcome earlier appellate decisions
Gordon Rees Scully Mansukhani, LLP




                                                           11   that narrowly construed the statute’s scope.” Id. (emphasis added; citing § 425.16(a) and Nygard,
                                                           12   Inc. v. Uusi-Kerttula (2008) 159 Cal.App.4th 1027, 1039-1040).
                                     San Diego, CA 92101
                                      101 W. Broadway




                                                           13          In Collier, the plaintiff’s claims were based on the registration of domain names and the
                                          Suite 2000




                                                           14
                                                                use of those domain names to redirect Internet users which, typically (like board decisions),
                                                           15
                                                                would not qualify as a protected activity. Collier, 240 Cal.App. at 53 (“the gravamen of Collier's
                                                           16
                                                                claims is that [the defendant] registered Collier's and Parents Advocate League's names as
                                                           17
                                                                domain names, and then used those domain names to redirect Internet users seeking information
                                                           18

                                                           19   about Collier or Parents Advocate League to Web sites endorsing and discussing candidates that

                                                           20   Collier and Parents Advocate League did not support.”). Yet it was protected “because the

                                                           21   registration of domain names assisted [the defendant] in the exercise of his free speech rights.”

                                                           22   Id. The court rightly held: To qualify for anti-SLAPP protection, “[t]he acts need not constitute
                                                           23   speech [or petitioning activity]; they merely need to help advance or facilitate the exercise
                                                           24
                                                                of free speech rights [or petitioning activity].” Id. (emphasis added).
                                                           25
                                                                       Similarly, in Hunter v. CBS Broadcasting Inc. (2013) 221 Cal.App.4th 1510, the Court of
                                                           26
                                                                Appeal found that the plaintiff's age and gender discrimination claims against a local television
                                                           27
                                                                station were based on protected activity, reversing the trial court’s decision that the anti-SLAPP
                                                           28
                                                                                                  -7-
                                                                   REPLY IN SUPPORT OFPage
                                                                                       SPECIAL
                                                                                           544 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                               MOTION
                                                                                        AMENDED COMPLAINT
                                                            1   statute did not apply. Although the station’s decisions to hire younger, less qualified females as
                                                            2   weather anchors were not in and of themselves the exercise of free speech, they were protected
                                                            3
                                                                acts in furtherance of the station’s free speech rights. The Hunter court explained: “Our courts
                                                            4
                                                                have previously recognized that ‘[r]eporting the news’ and ‘creat[ing] … a television show’ both
                                                            5
                                                                qualify as ‘exercise[s] of free speech.’ [The station's] selections of its … weather anchors, which
                                                            6
                                                                were essentially casting decisions regarding who was to report the news on a local television
                                                            7
                                                                newscast, ‘helped advance or assist’ both forms of First Amendment expression. The conduct
                                                            8

                                                            9   therefore qualifies as a form of protected activity.” Hunter, 221 Cal.App.4th at 1521 (emphasis

                                                           10   added).4
Gordon Rees Scully Mansukhani, LLP




                                                           11            Perhaps most instructive is San Diegans v. SDSU Research Found., 13 Cal.App.5th 76
                                                           12   (2017), currently up for review, also cited with approval in Wilson on other grounds (see Wilson,
                                     San Diego, CA 92101
                                      101 W. Broadway




                                                           13   2019 Cal. LEXIS 5226, at *7, fn. 3). There, a journalism organization, inewsource, entered into
                                          Suite 2000




                                                           14
                                                                contracts with KPBS, a department of SDSU and the local radio and TV station, to produce news
                                                           15
                                                                stories with and for KPBS in exchange for the right to use KPBS offices, equipment, and
                                                           16
                                                                facilities. After inewsource published more than a dozen stories critical of attorney Cory Briggs,
                                                           17
                                                                San Diegans for Open Government (SDOG), sued inewsource and SDSU alleging the contracts
                                                           18

                                                           19   between KPBS and inewsource violated statutory prohibitions on self-dealing involving public

                                                           20   funds because Ms. Hearn, inewsource’s executive director, was also an SDSU faculty member.

                                                           21   The trial court granted the defendants’ anti-SLAPP motion.

                                                           22            The appellate court affirmed, stating: “Reporting news is protected speech. News stories
                                                           23   addressing issues of public interest do not arise out of thin air. They often require newsgathering
                                                           24
                                                                using offices, Internet access, studios, and production services. Providing office space and
                                                           25
                                                                4 Hunter was not overturned by Park v. Board of Trustees of California State University (2017) 2 Cal.5th 1057, the
                                                           26   case Plaintiffs misapply to the instant action. See Rall v. Tribune 365 LLC (2019) 31 Cal.App.5th 479, 501-502
                                                                (“Park did not ‘express an opinion concerning whether [Hunter] itself was correctly decided.’ Unless and until it
                                                           27   does, we see no reason to disagree with Hunter.”) Indeed, the California Supreme Court recently cited Hunter with
                                                                approval in Wilson v. Cable News Network, Inc. (July 22, 2019, No. S239686) 2019 Cal. LEXIS 5226, at *30,
                                                           28   noting Hunter’s “holding that choice of on-air employee to speak on behalf of news organization furthers
                                                                organization's exercise of speech rights.”). The present matter is similar to Hunter; whereas Park is distinguishable.
                                                                                                   -8-
                                                                    REPLY IN SUPPORT OFPage
                                                                                        SPECIAL
                                                                                            545 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                                MOTION
                                                                                         AMENDED COMPLAINT
                                                            1   related newsgathering facilities in exchange for investigative news stories furthers protected
                                                            2   speech. SDOG’s lawsuit is therefore squarely within the anti-SLAPP statute, which protects
                                                            3
                                                                not only speech, but also ‘conduct in furtherance of the exercise of the constitutional right
                                                            4
                                                                of … free speech in connection with a public issue or an issue of public interest.’” San
                                                            5
                                                                Diegans, 13 Cal.App.5th at 83-84 (emphasis added; citations omitted). The court “reject[ed]
                                                            6
                                                                SDOG’s assertion that the anti-SLAPP statute does not apply because its lawsuit target[ed]
                                                            7
                                                                unlawful self-dealing, not protected speech.” San Diegans, 13 Cal.App.5th at 84. The court
                                                            8

                                                            9   instructed: “[I]n ruling on an anti-SLAPP motion, courts should consider the elements of the

                                                           10   challenged claim and what actions by the defendant supply those elements and consequently
Gordon Rees Scully Mansukhani, LLP




                                                           11   form the basis for liability.” Id., at 102. “SDOG’s claim under Government Code section 1090
                                                           12   require[d] it to show that [a state employee] was financially interested in a contract made by her
                                     San Diego, CA 92101
                                      101 W. Broadway




                                                           13   in her official capacity as a state employee.” Id., at 102. The court reasoned: “These contracts
                                          Suite 2000




                                                           14
                                                                that SDOG challenges are not merely evidence of liability, nor are they merely a step leading to
                                                           15
                                                                some different act for which liability is asserted. [quoting Park, 2 Cal.5th at 1060.] Rather,
                                                           16
                                                                SDOG’s complaint alleges these agreements are ‘illegal[]’ and, therefore, asks the court to enter
                                                           17
                                                                judgment declaring each of them to be ‘void.’ SDOG could not have omitted from its complaint
                                                           18

                                                           19   allegations regarding the [contracts] and still state the same claims.” Id., 103-104.

                                                           20          SDOG, like the Plaintiffs in this case, argued that, under Park, 2 Cal. 5th at 1060, “a

                                                           21   claim may be struck only if the speech or petitioning activity itself is the wrong complaint of, and

                                                           22   not just evidence of liability or a step leading to some different act for which liability is
                                                           23   asserted.” San Diegans, 13 Cal.App.5th at 105. “SDOG contend[ed the court] must, therefore,
                                                           24
                                                                ‘segregate the negotiating and entering into the Agreements from the subject of the
                                                           25
                                                                Agreements.’” Id. “SDOG argue[d] the anti-SLAPP analysis would be the same regardless of the
                                                           26
                                                                content of the challenge contracts[, asserting] ‘[a]s an example, the Agreements at issue here
                                                           27
                                                                would be equally outside the scope of the anti-SLAPP statue if Ms. Hearn were a licensed
                                                           28
                                                                                                  -9-
                                                                   REPLY IN SUPPORT OFPage
                                                                                       SPECIAL
                                                                                           546 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                               MOTION
                                                                                        AMENDED COMPLAINT
                                                            1   building contractor and had used her faculty position at SDSU to procure a long-term
                                                            2   construction contract between SDSU and her construction company.’” Id. The court of appeals
                                                            3
                                                                disagreed: “SDOB’s argument fails because in determining whether the challenged contracts are
                                                            4
                                                                protected under section 425.16, subdivision (e)(4), the fact that these contracts are for
                                                            5
                                                                gathering and delivering news stories and not some other purpose matters.” San Diegans,
                                                            6
                                                                13 Cal.App.5th at 105 (emphasis added). “The analysis might well be different if SDOG sought
                                                            7
                                                                to void the hypothetical construction contract it posits, or any number of other hypothetical
                                                            8

                                                            9   contracts that do not involve newsgathering and reporting.” Id., at 106.

                                                           10           Here, Plaintiffs admit “the thrust of [their] seventeenth and eighteenth claims for relief, as
Gordon Rees Scully Mansukhani, LLP




                                                           11   well as portions of Plaintiffs’ fifteenth claim for relief, are that the result of Snopes’
                                                           12   consideration of whether to advance litigation expenses to Mikkelson, Green, and Miller—the
                                     San Diego, CA 92101
                                      101 W. Broadway




                                                           13   Board authorizations and written consents—are improper.” (Opp. 5:15-18, 5:21-22 (“the
                                          Suite 2000




                                                           14
                                                                gravamen of the claims are [sic] that Snopes’ Board improperly authorized the advancement.”).)
                                                           15
                                                                Like the plaintiff in San Diegans asked the trial court to separate the contracts from their
                                                           16
                                                                purpose, Plaintiffs wrongly ask this Court to distinguish the authorization for litigation funding
                                                           17
                                                                from the actual litigation funding.
                                                           18

                                                           19           Yet, just as news stories do not arise out of thin air, neither did Snopes’ litigation

                                                           20   funding, which Plaintiffs concede is protected petitioning activity. Whereas news stories require

                                                           21   “newsgathering offices, Internet access,” etc., Snopes’ litigation funding requires board

                                                           22   authorization. Indeed, there could be no funding without the allegedly wrongful board
                                                           23   authorization. It was a necessary step, i.e., an act that not only “help[ed to] advance [and]
                                                           24
                                                                facilitate the exercise” of the right to petition, but was essential to it. Moreover, Plaintiffs are not
                                                           25
                                                                seeking to rescind the board’s authorization to, for example, revise its editorial process. They
                                                           26
                                                                seek to rescind the board’s authorization to fund ongoing litigation—this litigation. That
                                                           27
                                                                protected purpose brings this case within § 425.16(e)(4). San Diegans, 13 Cal.App.5th at 105-
                                                           28
                                                                                                 -10-
                                                                   REPLY IN SUPPORT OFPage
                                                                                       SPECIAL
                                                                                           547 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                               MOTION
                                                                                        AMENDED COMPLAINT
                                                            1   106 (“SDOG is not seeking to void a contract to make widgets or to construct a building. It is
                                                            2   seeking to void contracts that directly affect the content of news stories the public receives”). In
                                                            3
                                                                San Diegans, “SDOG’s argument fail[ed] because in determining whether the challenged
                                                            4
                                                                contracts are protected under section 425.16, subdivision (e)(4), the fact that the[] contracts
                                                            5
                                                                [were] for gathering and delivering news stories and not some other purpose matters.” Id., at 53
                                                            6
                                                                (emphasis added). Here too, the fact that the board authorizations and consents were to fund the
                                                            7
                                                                instant litigation, and not some other purpose, matters. Just as registering a domain name, hiring
                                                            8

                                                            9   weather anchors, and contracting for office space are protected when done in furtherance of

                                                           10   protected rights, here, board authorizations necessary for litigation funding are protected.
Gordon Rees Scully Mansukhani, LLP




                                                           11            Plaintiffs contend: “If no distinction were made, any claim challenging an improper
                                                           12   authorization by a board of directors involving advancement of legal funds would automatically
                                     San Diego, CA 92101
                                      101 W. Broadway




                                                           13   qualify for anti-SLAPP protection if the decision resulted in the advancement of legal funds.”
                                          Suite 2000




                                                           14
                                                                (Opp. 5:22-24.) Not so. First, pursuant to 425.16(e)(4), the constitutional right of petition at issue
                                                           15
                                                                must be “in connection with a public issue or an issue of public interest,” like Snopes’ litigation
                                                           16
                                                                funding. Run of the mill board decisions will not qualify. Second, “[t]he anti-SLAPP statute
                                                           17
                                                                ‘poses no obstacle to suits that possess minimal merit.’” San Diegans, 13 Cal.App.5th at 100
                                                           18

                                                           19   (“Contrary to SDOG's assertions, determining section 425.17, subdivision (d)(1) applies does not

                                                           20   grant defendants any immunity whatsoever.”).5

                                                           21   III. THE MOTION REMAINS PROPERLY GRANTED AS TO THE SIXTEENTH
                                                                      COUNT
                                                           22
                                                                         Here again, Plaintiffs do not dispute that the conduct at issue is subject to the anti-SLAPP
                                                           23
                                                                statute; rather, Plaintiffs oppose the motion solely on the merits. (Opp.17:25-18:22.) Plaintiffs’
                                                           24

                                                           25   Opp. fails as to this Sixteenth Count for the same reasons discussed above relative to the

                                                           26   5 It is important to remember that the Legislature specifically added to the anti-SLAPP statute that it “shall be
                                                                construed broadly.” CCP § 425.16(a). “The broad application of section 425.16 means that meritorious suits will be
                                                           27   subject to a special motion to strike; the section reflects the balance struck by the Legislature between the concern
                                                                for the viability of meritorious lawsuits and the concern of encouraging participation in matters of public
                                                           28   significance.” Wilbanks v. Wolk (2004) 121 Cal.App.4th 883, 893 (citing Briggs v. Eden Council for Hope &
                                                                Opportunity (1999) 19 Cal.4th 1106, 1122-1123).
                                                                                                  -11-
                                                                    REPLY IN SUPPORT OFPage
                                                                                        SPECIAL
                                                                                            548 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                                MOTION
                                                                                         AMENDED COMPLAINT
                                                            1   Fifteenth Count (save the derivative issues) and the grounds set forth in Mikkelson’s demurrer to
                                                            2   the TAC (ROA #936), incorporated above and herein again by reference as though set forth in
                                                            3
                                                                full. (Heffner Decl., Exh. C.)
                                                            4
                                                                                                             Respectfully submitted,
                                                            5

                                                            6   Dated: August 16, 2019                           GORDON REES SCULLY
                                                                                                                 MANSUKHANI, LLP
                                                            7

                                                            8                                              by:
                                                                                                                 Richard P. Sybert
                                                            9                                                    Kimberly D. Howatt
                                                                                                                 Holly L.K. Heffner
                                                           10                                                    Attorneys for Defendant
                                                                                                                 DAVID MIKKELSON
Gordon Rees Scully Mansukhani, LLP




                                                           11

                                                           12
                                     San Diego, CA 92101
                                      101 W. Broadway




                                                           13
                                          Suite 2000




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                 -12-
                                                                   REPLY IN SUPPORT OFPage
                                                                                       SPECIAL
                                                                                           549 of 732 TO STRIKE PLAINTIFF’S THIRD
                                                                                               MOTION
                                                                                        AMENDED COMPLAINT
 1 DREW W. SCHOENTRUP, Cal. Bar No. 279830
   4150 Mission Blvd., Suite 220
 2 San Diego, CA 92109

 3 Telephone: 509.995.5654
   Email: drew@proper.io
 4 Attorney for Plaintiffs/Cross-Defendants/Cross-Complainants

 5 PROPER MEDIA, LLC, CHRISTOPHER RICHMOND, DREW
   SCHOENTRUP, and PUBLIFE, LLC
 6

 7                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

 8                              COUNTY OF SAN DIEGO, CENTRAL

 9

10 PROPER MEDIA, LLC, a California             Lead Case No. 37-2017-00016311-CU-BC-CTL
   limited liability company; CHRISTOPHER      (Consolidated with 37-2018-00004335-CU-MC-CTL)
11 RICHMOND, an individual; and DREW
   SCHOENTRUP, an individual,
12                                             MEMORANDUM OF POINTS AND
                          Plaintiffs,
13                                             AUTHORITIES IN SUPPORT OF
                    vs.                        PLAINTIFFS’ OPPOSITION TO
14                                             DEFENDANT DAVID MIKKELSON’S
   BARDAV INC., a California corporation;      DEMURRER TO PLAINTIFFS’ THIRD
15 DAVID MIKKELSON, an individual;             AMENDED COMPLAINT
   VINCENT GREEN, an individual; RYAN
16 MILLER, an individual; and TYLER
   DUNN, an individual,
                                               Date:    August 30, 2019
17
                          Defendants.          Time:    10:30 a.m.
18                                             Dept.:   C-68
                                               Judge:   The Hon. Richard S. Whitney
19

20
                                               Complaint Filed: May 4, 2017
21                                             Trial Date: October 4, 2019

22

23
           Plaintiffs Drew W. Schoentrup (“Schoentrup”) and Christopher Richmond (“Richmond”),
24
     individually and as shareholders of Snopes Media Group, Inc. (“Snopes”), and their company
25
     Proper Media, LLC (“Proper Media”) (together the “Plaintiffs”) hereby oppose Defendant David
26
     Mikkelson’s (“Mikkelson”) Demurrer to Plaintiffs’ Third Amended Complaint (“TAC”).
27

28
                                                  1
                                 Page
       MEMO. OF POINTS AND AUTH. IN     550OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                                                         TABLE OF CONTENTS
 2

 3 I.         ARGUMENT.............................................................................................................................. 5
 4       A.        SCHOENTRUP AND RICHMOND CAN ASSERT DERIVATIVE CLAIMS AGAINST MIKKELSON. ...... 5
 5       B.        SCHOENTRUP AND RICHMOND CAN REPRESENT SNOPES’ INTERESTS. ..................................... 5
 6       C.        SCHOENTRUP AND RICHMOND HAVE ADEQUATELY ALLEGED DEMAND FUTILITY. ................ 6
 7       D.        FIFTH CLAIM FOR RELIEF FOR CORPORATE WASTE. ................................................................ 8
 8       E.        SEVENTH CLAIM FOR RELIEF FOR BREACH OF FIDUCIARY DUTY. ........................................... 8
 9       F.        TWELFTH CLAIM FOR RELIEF FOR BREACH OF CONTRACT. ................................................... 10
10       G.        THIRTEENTH CLAIM FOR RELIEF FOR PROMISSORY ESTOPPEL............................................... 11
11       H.        FIFTEENTH CLAIM FOR RELIEF FOR UNFAIR COMPETITION. .................................................. 11
12            1.     Schoentrup And Richmond Have Alleged Actual Injury To Snopes. ................................. 12
13            2.     Mikkelson Individually Participated In The Unlawful Conduct. ....................................... 13
14            3.     The Litigation Privilege Does Not Apply........................................................................... 14
15            4.     The Board’s Authorizations Are Unlawful. ....................................................................... 14
16            5.     Corporate Board Activity Is A Business Practice Under The UCL................................... 17
17       I.        SIXTEENTH CLAIM FOR RELIEF FOR UNFAIR COMPETITION. .................................................. 17
18       J.        SEVENTEENTH CLAIM FOR RELIEF FOR RESCISSION. ............................................................. 18
19       K.        EIGHTEENTH CLAIM FOR RELIEF FOR DECLARATORY RELIEF. .............................................. 19
20       L.        RES JUDICATA DOES NOT PRECLUDE PROPER MEDIA’S 16TH AND 18TH CLAIMS. .................. 19
21       M. THE COURT HAS JURISDICTION OVER PROPER MEDIA’S DIRECT CLAIMS. ............................. 19
22 II. CONCLUSION ........................................................................................................................ 20

23

24

25

26

27

28
                                                                              2
                                    Page
          MEMO. OF POINTS AND AUTH. IN     551OF
                                       SUPPORT ofPLAINTIFFS’
                                                  732        OPPOSITION TO DEFENDANT DAVID
                   MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1                                                TABLE OF AUTHORITIES
 2 Cases

 3 Allergia, Inc. v. Bouboulis, 229 F. Supp. 3d 1150 (S.D. Cal. 2017) ................................................. 15

 4 Angie M. v. Superior Court, 37 Cal. App. 4th 1217 (1995) .............................................................. 10

 5 Apple Inc. v. Superior Court, 18 Cal. App. 5th 222 (2017)................................................................. 6

 6 Aronson v. Lewis, 473 A.2d 805 (Del. 1984) ...................................................................................... 6

 7 Beam ex rel. Martha Stewart Living Omnimedia, Inc. v. Stewart, 845 A.2d 1040 (Del. 2004) .......... 7

 8 Biren v. Equal. Emergency Med. Grp., Inc., 102 Cal. App. 4th 125 (2002) ....................................... 7
 9 Continental Baking Co. v. Katz, 68 Cal. 2d 512 (1968) ...................................................................... 9

10 Farmers Ins. Exchange v. Superior Court, 2 Cal. 4th 377 (1992) .................................................... 17

11 Gomes v. Countrywide Home Loans, Inc., 192 Cal. App. 4th 1149 (2011) ...................................... 13

12 Gutierrez v. Girardi, 194 Cal. App. 4th 925 (2011) ............................................................................ 8

13 In re RasterOps Corp. Sec. Litig., 1993 WL 476651 (N.D. Cal. 1993) .............................................. 5

14 Kruss v. Booth, 185 Cal. App. 4th 699 (2010) .................................................................................... 7

15 Kwikset Corp. v. Sup.Ct., 51 Cal. 4th 310 (2011).............................................................................. 12

16 Ladas v. California State Auto. Ass'n., 19 Cal. App. 4th 761 (1993) ................................................ 10

17 Larson v. Dumke, 900 F.2d 1363 (9th Cir. 1990) ................................................................................ 5

18 Nakash v. Superior Court, 196 Cal. App. 3d 59 (1987) .................................................................... 18
19 Oakland Raiders v. Nat’l Football League, 93 Cal. App. 4th 572 (2001) .......................................... 7

20 Plate v. Sun–Diamond Growers, 225 Cal. App. 3d 1115 (1990) ...................................................... 15

21 Rales v. Blasband, 634 A.2d 927 (Del. 1993) ..................................................................................... 6

22 Richter v. CC-Palo Alto, Inc., 2017 WL 4236992 (N.D. Cal. Sept. 25, 2017) ................................... 5

23 Rothman v. Jackson, 49 Cal. App. 4th 1134 (1996) .......................................................................... 14

24 Shields v. Singleton, 15 Cal. App. 4th 1611 (1993) ......................................................................... 6, 7

25 State Farm Fire & Casualty Co. v. Superior Court, 45 Cal. App. 4th 1093 (1996) ......................... 17

26 Troyk v. Farmers Group, Inc., 171 Cal. App. 4th 1305 (2009) ......................................................... 12

27 US Ecology, Inc. v. State of Calif., 129 Cal. App. 4th 887 (2005) .................................................... 10

28 Yee v. American National Ins. Co., 235 Cal. App. 4th 453 (2015) ..................................................... 9
                                                                     3
                                   Page
         MEMO. OF POINTS AND AUTH. IN     552OF
                                      SUPPORT ofPLAINTIFFS’
                                                 732        OPPOSITION TO DEFENDANT DAVID
                  MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Zarowitz v. Bank America Corp., 866 F.2d 1164 (9th Cir. 1988) ....................................................... 5

 2 Statutes

 3 Chancery Court Rule 23.1 ................................................................................................................... 7

 4 Corporations Code § 310(a)............................................................................................. 14, 16, 17, 19

 5 Corporations Code § 317(f) ............................................................................................. 14, 15, 16, 17

 6 Corporations Code § 800(b)(2) ............................................................................................................ 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                          4
                                   Page
         MEMO. OF POINTS AND AUTH. IN     553OF
                                      SUPPORT ofPLAINTIFFS’
                                                 732        OPPOSITION TO DEFENDANT DAVID
                  MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 I.       ARGUMENT
 2          A.     Schoentrup and Richmond Can Assert Derivative Claims Against Mikkelson.
 3          The Court previously upheld Schoentrup and Richmond’s right to assert derivative claims
 4 against Mikkelson without notice to Snopes’ Board. (Schoentrup Decl., at ¶¶ 4 & 6, Exs. 1 & 2.)

 5 Specifically, on January 26, 2018, the Court found that notice to Snopes’ Board would have been

 6 futile, because the claims at issue concerned Mikkelson’s alleged misconduct. (Id., at ¶ 4, Ex. 1.)

 7 And on April 2, 2019, the Court declined to rule, as a matter of law, that Schoentrup and Richmond

 8 could not allege demand futility and represent Snopes’ interests. (Id., at ¶ 6, Ex. 2.)
 9          B.     Schoentrup And Richmond Can Represent Snopes’ Interests.
10          The Court already rejected the same “fair and adequate representatives” argument in
11 connection with Plaintiffs’ motion for leave to amend. (Id., at ¶ 6, Ex. 2) (“It cannot be said, as a

12 matter of law, Plaintiffs cannot fairly and adequately represent shareholders when there is no

13 indication any other shareholders would pursue claims of alleged looting by Mikkelson. Most of the

14 other shareholders are clearly aligned with Mikkelson.”) There is no per se rule prohibiting

15 shareholders from simultaneously bringing both direct and derivative actions. Larson v. Dumke, 900

16 F.2d 1363, 1368 (9th Cir. 1990) (allowing direct and derivative claims to proceed). The case that

17 Mikkelson cites, Zarowitz v. Bank America Corp., 866 F.2d 1164 (9th Cir. 1988), does not hold

18 otherwise. As the Court found, “Zarowitz did not establish a per se rule barring any shareholder
19 who has a conflict of interest as serving as a representative.” (Schoentrup Decl., at ¶ 6, Ex. 2.)

20 Moreover, the “fact intensive analysis” of adequate representation in a derivative suit is ill-suited

21 for determination “at the pleading stage.” Richter v. CC-Palo Alto, Inc., 2017 WL 4236992 at *8

22 (N.D. Cal. 2017). Any suggestion that Tyler Dunn could bring derivative claims against Mikkelson

23 was, just as above with Mikkelson’s other arguments, already rejected by the Court. (Schoentrup

24 Decl., at ¶ 6, Ex. 2) (“There is no indication [Tyler] Dunn would pursue the claims as such a small

25 shareholder.”) That Tyler Dunn has now made an appearance in this case, simply to file a demurrer

26 to Snopes’ new direct claims against him, does not suggest that Dunn would now pursue claims

27 against Mikkelson. Regarding Schoentrup’s role as counsel, Mikkelson cites no authority for his

28 conclusion. Schoentrup’s appearance in this case is no different than Schoentrup and Richmond’s
                                                       5
                                  Page
        MEMO. OF POINTS AND AUTH. IN     554OF
                                     SUPPORT ofPLAINTIFFS’
                                                732        OPPOSITION TO DEFENDANT DAVID
                 MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 prior counsel. If the Court is inclined to disqualify Schoentrup as a fair and adequate representative

 2 of Snopes, Schoentrup and Richmond respectfully request an opportunity to retain new counsel,

 3 which they are doing, or leave to amend to remove Schoentrup as a derivative plaintiff.

 4          C.     Schoentrup And Richmond Have Adequately Alleged Demand Futility.
 5          It is elementary that a shareholder can assert a derivative claim without making a demand on
 6 the board if that demand would be futile. Corp. Code § 800(b)(2); Shields v. Singleton, 15 Cal. App.

 7 4th 1611, 1618 (1993). In deciding whether a plaintiff will be excused from making a demand on

 8 the board, the court evaluates “whether, under the particularized facts alleged, a reasonable doubt is
 9 created that: (1) the directors are disinterested and independent [or] (2) the challenged transaction

10 was otherwise the product of a valid exercise of business judgment.” Apple, Inc., v. Superior Court,

11 18 Cal. App. 5th 222, 233 (2017) (citing Aronson v. Lewis, 473 A.2d 805, 814 (Del. 1984)).

12 “[F]utility is gauged by the circumstances existing at the commencement of a derivative suit.” Id.

13 “[T]he two-prong test . . . is disjunctive; accordingly, there is demand excusal if either prong is

14 satisfied.” Id. Where the board that would be considering the demand did not make a business

15 decision that is being challenged, the second prong of the Aronson test for demand futility is

16 generally not applied. Rales v. Blasband, 634 A.2d 927, 934 (Del. 1993). “Instead, it is appropriate

17 in these situations to examine whether the board that would be addressing the demand can

18 impartially consider its merits without being influenced by improper considerations.” Id.
19          First, there is no majority of “disinterested and independent” Snopes’ directors who could
20 “impartially consider” the merits of pursuing derivative claims against Mikkelson. It is undisputed

21 that at the time Plaintiffs filed their TAC in April 2019, Snopes’ Board consisted of Mikkelson,

22 Brad Westbrook (“Westbrook”), and Richmond. However, on June 14, 2018, prior to the filing of

23 the TAC, Mikkelson established a special litigation committee consisting only of Mikkelson and

24 Westbrook (the “Special Litigation Committee”). (TAC at ¶¶ 15, 240(g)-(j); 325(g)-(j); 350(g)-(j);

25 Richmond Decl., at ¶¶ 8-10, Ex. A.) Richmond is not a member of and in fact was expressly

26 excluded from the Special Litigation Committee. (Id.) The Special Litigation Committee “has the

27 power to exercise all powers and authority of the Board with respect to” the instant litigation. (Id.)

28 Any pre-suit demand on the Board would have been controlled by the Special Litigation
                                                      6
                                 Page
       MEMO. OF POINTS AND AUTH. IN     555OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Committee. (Id.) Because Mikkelson is neither disinterested nor independent when it comes to a

 2 decision on suing himself, there cannot be a majority of disinterested and independent directors on

 3 the Special Litigation Committee who could impartially consider the claims against Mikkelson.

 4         But even if the relevant inquiry were to look at the full three-member Board in assessing
 5 demand futility, Schoentrup and Richmond would still prevail. The relevant test for demand futility

 6 is whether there are “facts specific to each director from which [the trier of fact] can [find a

 7 reasonable doubt] that that particular director could or could not be expected to fairly evaluate the

 8 claims of the shareholder plaintiff.” Oakland Raiders v. Nat’l Football League, 93 Cal. App. 4th
 9 572, 587 (2001) (quoting Shields, 15 Cal. App. 4th at 1622). “A director will be considered unable

10 to act objectively with respect to a presuit demand if he or she is interested in the outcome of the

11 litigation or is otherwise not independent.” Beam ex rel. Martha Stewart Living Omnimedia, Inc. v.

12 Stewart, 845 A.2d 1040, 1049 (Del. 2004); See Chancery Court Rule 23.1. Here, Richmond and

13 Mikkelson are parties to this lawsuit with direct claims pending against each other. As litigation

14 adversaries, neither can be expected to impartially consider whether to pursue derivative claims

15 against Mikkelson, considering that the claims would (a) result in financial liability for Mikkelson

16 and (b) cut off Mikkelson’s access to corporate funds to pursue his direct claims against Richmond.

17         Second, the challenged Board authorizations (TAC at Exs. F-H) are not subject to the
18 business judgment rule and Mikkelson and Westbrook, the Board members who purported to
19 approve these written consents, are still members of and constitute a majority of Snopes’ current

20 three-member Board. (TAC at ¶¶ 119-134.) Mikkelson argues, with no support, that the business

21 judgment rule somehow saves Mikkelson from liability for his “corporate decisions.” This argument

22 misuses the business judgment rule. “The business judgment rule is essentially a presumption that

23 corporate directors act in good faith.” Kruss v. Booth, 185 Cal. App. 4th 699, 728 (2010). Sensibly,

24 that presumption does not apply “when circumstances inherently raise an inference of conflict of

25 interest” between the voting directors and the corporation. Id. In other words, “the business

26 judgment rule does not protect a director where there is a conflict of interest.” Biren v. Equal.

27 Emergency Med. Grp., Inc., 102 Cal. App. 4th 125, 138 (2002). Here, the challenged Board

28 authorizations were authorized by two people: Westbrook and Mikkelson. (TAC at ¶¶ 119-134.)
                                                     7
                                 Page
       MEMO. OF POINTS AND AUTH. IN     556OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Westbrook’s vote, standing alone, does not constitute a majority of directors required to transact

 2 corporate business under the Bylaws. (TAC, Ex. E, § 3.9.) Mikkelson cast the deciding vote.

 3 Mikkelson, in approving advancement of his own litigation expenses and those of his fellow

 4 defendants, elevated his personal interests above Snopes’ interests. Moreover, the Court already

 5 rejected the same “business judgment rule” argument in connection with Plaintiffs’ motion for leave

 6 to amend. (Schoentrup Decl., at ¶ 6, Ex. 2.)

 7          Third, the use of “quorum” in the derivative claims does not defeat the demand futility
 8 established above. Westbrook is the only allegedly disinterested and independent director, and, by
 9 himself, is unable to make corporate decisions on behalf of the Board because a single Director does

10 not constitute a majority under the Bylaws. (TAC, Ex. E, § 3.9.) Moreover, without Mikkelson,

11 Westbrook is the sole member of the Special Litigation Committee, and cannot, by himself, make

12 corporate decisions on behalf of the Special Litigation Committee because a single Director does

13 not constitute a majority under the Bylaws. (Id.) If the Court is inclined to hold that “quorum”

14 should be replaced by “majority,” Plaintiffs can easily make those changes by amendment.

15          D.     Fifth Claim For Relief For Corporate Waste.
16          Mikkelson’s argument here is directed to derivative standing. (MPA. at p. 3.) As discussed
17 above, the Court has previously upheld Schoentrup and Richmond’s right to assert derivative

18 claims, on behalf of Snopes, against Mikkelson, including Schoentrup and Richmond’s derivative
19 claim for corporate waste. (Schoentrup Decl., at ¶ 4, Ex. 1.) Moreover, Schoentrup and Richmond

20 can represent Snopes’ interests and have adequately alleged demand futility.

21          E.     Seventh Claim For Relief For Breach of Fiduciary Duty.
22          The elements of a cause of action for breach of fiduciary duty are: (1) existence of a
23 fiduciary duty; (2) breach of the fiduciary duty; and (3) damage proximately caused by the breach.

24 Gutierrez v. Girardi, 194 Cal. App. 4th 925, 932 (2011). Mikkelson does not dispute that he owed

25 fiduciary duties to Snopes. Rather, Mikkelson alleges that the seventh claim for relief does not state

26 “resultant damages to [Snopes].” (MPA. at p. 3, lns. 17-18.). To arrive at this conclusion, Mikkelson

27 ignores the actual language and thrust of the seventh claim and supporting allegations (TAC at ¶¶

28 61-162), including, for example, that Mikkelson misappropriated and embezzled Snopes’ funds for
                                                      8
                                 Page
       MEMO. OF POINTS AND AUTH. IN     557OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 personal expenses, lied about those expenses, and defrauded other shareholders into agreeing to his

 2 misappropriation of those funds. (TAC at ¶¶ 61-69, 234(1)-(2).) That Mikkelson terminated a

 3 material contract of Snopes, on his own accord and for his own benefit, to the detriment of Snopes

 4 and its other shareholders. (TAC at ¶¶ 70-93, 234(3).) That by interfering with Proper Media’s

 5 ability to perform under the General Service Agreement, conspiring to have Green and Miller

 6 violate their fiduciary and contractual duties to Plaintiffs, and conspiring with Green to convert

 7 Proper Media’s equipment to his own or Snopes’ uses, Mikkelson exposed Snopes to liability.

 8 (TAC at ¶¶ 70-93, 234(4)-(7).) That by promising and entering into an agreement with Plaintiffs to
 9 reimburse them, or have Snopes reimburse them, for payments made under the Barbara Settlement

10 Agreement, reneging on the promise and breaching that agreement, thus subjecting Snopes to

11 liability under the agreement all so that Mikkelson could keep Barbara from exposing “dirt” on him.

12 (TAC at ¶¶ 109-118, 234(9).) Directing or otherwise causing Snopes to improperly advance

13 personal legal expenses to himself, Green and Miller in connection with this lawsuit in violation of

14 the Corporations Code and Snopes’ Bylaws, causing Snopes to suffer substantial economic loss and

15 placing the company in critical financial condition. (TAC at ¶¶ 119-134, 234(10).) And inducing

16 and collecting donations from the GoFundMe Campaign, purportedly on behalf of Snopes, in order

17 to finance his personal legal fees in this litigation, based on false, materially misleading, and

18 defamatory statements, thus further exposing Snopes to liability, both from the Plaintiffs and the
19 contributors of the GoFundMe Campaign. (TAC at ¶¶ 135-162, 234(11).)

20          Mikkelson’s reliance on a prior preliminary injunction ruling in this case (ROA 99) as
21 findings of fact for a rejection of Plaintiffs’ allegations is misplaced, particularly on demurrer. It is

22 well settled that the “granting or denial of a preliminary injunction does not amount to an

23 adjudication of the ultimate rights in controversy.” Continental Baking Co. v. Katz, 68 Cal. 2d 512,

24 528 (1968). “Were the law otherwise, it would provide a handy guide for how to succeed in a

25 lawsuit without really trying – i.e., how to obtain permanent relief preliminarily.” Yee v. American

26 National Ins. Co., 235 Cal. App. 4th 453, 458 (2015). If there is any confusion as to the gravamen

27 of the seventh claim for relief, such could be cured by amendment to further clarify how each of

28 Mikkelson’s enumerated breaches has caused Snopes to suffer economic loss, exposed Snopes to
                                                        9
                                 Page
       MEMO. OF POINTS AND AUTH. IN     558OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 liability, and placed Snopes in critical financial condition and imminent danger of insolvency. (TAC

 2 at ¶¶ 61-162, 237.) “Liberality in permitting amendment is the rule, if a fair opportunity to correct

 3 any defect has not been given.” Angie M. v. Superior Court, 37 Cal. App. 4th 1217, 1227 (1995).

 4          F.     Twelfth Claim For Relief For Breach of Contract.
 5          Mikkelson disputes the existence of a contract underlying Plaintiffs’ twelfth claim for relief.
 6 (MPA at 4.) For a contract to exist, the offer must be specific enough that its acceptance creates a

 7 complete contract. Ladas v. California State Auto. Ass'n., 19 Cal. App. 4th 761, 770-771 (1993).

 8 And when a party makes a promise on which another person justifiably relies, the promisor may be
 9 bound to perform it, despite a lack of consideration. US Ecology, Inc. v. State of Calif., 129 Cal.

10 App. 4th 887, 901-902 (2005). As alleged in the TAC, to stop Barbara from exposing “dirt” on

11 Mikkelson and resolve Barbara’s demand for her share of Snopes’ non-distributed net profit from

12 January 1, 2016 to June 30, 2016, a time period before the Proper Media members acquired the

13 Barbara share on July 1, 2016, Mikkelson instructed Plaintiffs to settle with Barbara for a six-figure

14 amount and to make all settlement payments from advertising revenue Proper Media collected on

15 behalf of Snopes, before paying Snopes. (TAC at ¶¶ 109-118, 276-284, Exs. C and D.)

16          The entirety of Mikkelson’s argument disputing the existence of an agreement between the
17 parties comprises a few cherry-picked words from the discussion that lead to the binding

18 “September 2016 Agreement” between the parties and the October 21, 2016 “Barbara Settlement
19 Agreement.” (MPA at 5.) A cursory review of the allegations in the TAC from ¶¶ 109-118 and

20 Exhibits C and D establish that Mikkelson explicitly instructed the Plaintiffs to settle with Barbara.

21 (TAC at ¶¶ 109-118, Exs. C & D.) For example, on or about September 14, 2016, Mikkelson wrote

22 to Schoentrup on Proper Media’s Slack messenger account regarding his desire to settle with

23 Barbara and his proposed settlement terms: “If you can sell her on that, I will cover by kicking back

24 the extra payment amount to Proper Media each month.” (Id.) Schoentrup (on behalf of Plaintiffs)

25 accepted Mikkelson’s offer, stating “Okay I will run those terms by her.” (Id.) On or about

26 September 29, 2016, Mikkelson again agreed (on behalf of himself and Snopes) to reimburse

27 Plaintiffs for the payments they made under the settlement agreement with Barbara, stating: “What I

28 was thinking was that you’re making the settlement, and if it means that you end up paying her an
                                                      10
                                 Page
       MEMO. OF POINTS AND AUTH. IN     559OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 additional $X per month on the promissory note payments, then we’ll increase the amount of

 2 [Snopes] revenue that Proper keeps by $X per month.” (Id.) Based on this promise, representation,

 3 and agreement, the Plaintiffs entered into the Barbara Settlement Agreement. (Id.)

 4          Despite proposing and agreeing to the September 2016 Agreement, Mikkelson now
 5 contends that no agreement existed and Plaintiffs’ act of paying the Barbara Settlement Agreement

 6 from Snopes’ advertising revenues was improper. (TAC at ¶¶ 115-18.) Moreover, Mikkelson has

 7 refused to reimburse Plaintiffs’ for the very payments he instructed Plaintiffs to make and has

 8 further demanded that earlier reimbursements, which were made without objection from Mikkelson,
 9 be repaid to Snopes, which Plaintiffs did repay while reserving their right to seek relief from the

10 Court in the form of their twelfth claim for relief. (Id.)

11          G.      Thirteenth Claim For Relief For Promissory Estoppel.
12          Like Plaintiffs’ twelfth claim for relief, Mikkelson contends that there is no promise that
13 would give rise to Plaintiffs’ thirteenth claim for relief. (MPA at 5-6.) Again, a review of Plaintiffs’

14 allegations, including the statements from Mikkelson highlighted above, reveals a clear and

15 unambiguous promise that the Plaintiffs’ relied upon to their detriment. (TAC at ¶¶ 109-118, 285-

16 295, Exs. C and D.) Mikkelson’s effort to now walk back his explicit written promise, although not

17 surprising, does not absolve him of liability. Mikkelson further states, without support, that

18 “Plaintiffs evidently seek to obtain the full benefit of Barbara’s claim-free share in [Snopes] without
19 having to fund any of the payments that they contracted to pay, thereby putting them in a ‘better

20 position.’” (MPA. at 6.) This is patently untrue. It is undisputed that Plaintiffs’ paid the entirety of

21 the multi-million-dollar purchase price to acquire Barbara’s share, including interest and other fees

22 associated with the acquisition. The dispute at issue in Plaintiffs’ thirteenth claim for relief is related

23 only to the September 2016 Agreement, which Plaintiffs’ detrimentally relied upon based on

24 Mikkelson’s unambiguous promises. (TAC at ¶¶ 109-118, 285-295, Exs. C and D.) To suggest that

25 Plaintiffs seek the benefit of Barbara’s share for free, because they are asking Mikkelson to make

26 good on a separate promise, is disingenuous.

27          H.      Fifteenth Claim For Relief For Unfair Competition.
28          The threshold question of standing is addressed above. The remainder of Mikkelson’s
                                                        11
                                 Page
       MEMO. OF POINTS AND AUTH. IN     560OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 arguments related to the fifteenth claim for relief are discussed below.

 2                 1.      Schoentrup And Richmond Have Alleged Actual Injury To Snopes.
 3         Mikkelson conclusively states there are no allegations showing Snopes “has suffered injury
 4 in fact and has lost money or property as a result of the unfair competition.” (MPA at 7.) This is not

 5 true and ignores the allegations in Plaintiffs’ TAC. (See, e.g., TAC at ¶¶ 119-162, 302-325.) “Injury

 6 in fact” under section 17204 incorporates the established federal law meaning: “an invasion of

 7 legally protected interest which is (a) concrete and particularized…; and (b) actual or imminent, not

 8 conjectural or hypothetical.” Kwikset Corp. v. Sup.Ct., 51 Cal. 4th 310, 322 (2011). The “lost
 9 money or property” requirement means plaintiff “must demonstrate some form of economic injury.”

10 Id. at 323. There is no set formula to demonstrate economic injury, and a plaintiff may establish

11 such injury in numerous ways, including by having a present or future economic interest

12 diminished. See Id. Moreover, economic injury is itself a form of “injury in fact,” and where the

13 alleged harm is economic, injury in fact and lost money or property are “one and the same.” Troyk

14 v. Farmers Group, Inc., 171 Cal. App. 4th 1305, 1348 (2009).

15         The allegations in the TAC, when accepted as true, establish that Snopes is advancing
16 substantial amounts of corporate funds to Mikkelson, Green and Miller for their personal legal fees.

17 (TAC at ¶¶ 119-134, 315-319.) As a result of these transfers for the Individual Defendants’ personal

18 use, Snopes is in critical financial condition. (TAC at ¶¶ 134, 322-323.) Snopes impending demise
19 and substantial loss of corporate funds has already caused actual harm to Snopes and threatens even

20 more imminent irreparable harm. (Id.) Mikkelson’s argument that Snopes “has contingently

21 advanced monies…for which [Snopes] holds the right of repayment if required” is absurd, as Green

22 and Miller have testified that they cannot repay the fees that have been advanced to them thus far,

23 and Mikkelson has testified that he is unlikely to be able to repay the fees advanced to him.

24 (Schoentrup Decl. at Ex. 4, ¶ 9; Ex. 5, ¶¶ 22-23; Ex. 6, ¶¶ 16-17.) The economic injury to Snopes is

25 palpable and constitutes “injury in fact” and “lost money or property” under section 17200.

26         Mikkelson’s conclusory statements that Schoentrup and Richmond “cannot establish any
27 corresponding ‘injury in fact’ or ‘lost money or property’ to Snopes, because money is actually

28 being donated to Snopes” is circular and begs the relevant question. In addition to the allegations
                                                      12
                                 Page
       MEMO. OF POINTS AND AUTH. IN     561OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 above regarding Snopes’ unlawful advancement of substantial sums of money to the Individual

 2 Defendants to pursue their personal interests, Schoentrup and Richmond further allege that

 3 “Mikkelson’s conduct in connection with the GoFundMe Campaign has and will cause substantial

 4 economic harm to [Snopes] and its web property Snopes.com’s reputation and goodwill as a leading

 5 fact checking and fake news-debunking resource.” (TAC at ¶¶ 135-162, 321.) Moreover,

 6 Schoentrup and Richmond allege that Mikkelson’s conduct has also “subjected [Snopes] to

 7 imminent and substantial liability both from Plaintiffs and from the nearly 30,000 individuals and

 8 entities (and counting) who have donated to the GoFundMe Campaign on the basis of Mikkelson’s
 9 false, defamatory, and misleading statements.” (Id.) When taken as true for the purpose of demurrer,

10 and considering that Snopes’ business depends on its reputation as an impartial fact-checker and

11 source of truth, Schoentrup and Richmond’s allegations clearly establish an invasion of a “legally

12 protected interest which is (a) concrete and particularized…; and (b) actual or imminent.”

13                 2.      Mikkelson Individually Participated In The Unlawful Conduct.
14          Mikkelson argues that Schoentrup and Richmond “have not sufficiently alleged any
15 actionable conduct” by Mikkelson under the UCL. (MPA at 8-9.) This is not true. For example,

16 Schoentrup and Richmond allege that the “GoFundMe Campaign, and information and updates

17 about the campaign published by or at the direction of Mikkelson...” (TAC at 135.) Mikkelson’s

18 further reliance on Schoentrup and Richmond’s “information and belief” allegations as a per se bar
19 to recovery is also misplaced. A “‘[p]laintiff may allege on information and belief any matters that

20 are not within his personal knowledge, if he has information leading him to believe that the

21 allegations are true.’” Gomes v. Countrywide Home Loans, Inc., 192 Cal. App. 4th 1149, 1159

22 (2011) (citation omitted). Here, there is nothing to suggest Schoentrup and Richmond do not have

23 information leading them to believe the allegations against Mikkelson are true. To the contrary, a

24 review of the GoFundMe Campaign shows that it was created by David Mikkelson on July 24,

25 2017. Schoentrup and Richmond then allege that (1) Mikkelson falsely represented how funds

26 raised through the GoFundMe Campaign would be used in order to induce and encourage donations

27 from the public; (2) Mikkelson solicited donations through the GoFundMe Campaign based on

28 materially misleading statements about the grounds for this litigation and the status of the claims in
                                                     13
                                 Page
       MEMO. OF POINTS AND AUTH. IN     562OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 this litigation; (3) Mikkelson solicited donations through the GoFundMe Campaign based on false

 2 and defamatory statements about Proper Media; and (4) Mikkelson directed Snopes to improperly

 3 advance attorneys’ fees to himself and Green and Miller in violation of Corporations Code sections

 4 310(a) ; and 317(f) ; and Snopes’ Bylaws. (TAC at ¶¶ 119-162, 302-325.) Given Schoentrup and

 5 Richmond’s status as Snopes’ shareholders, Richmond’s position on Snopes’ Board, and that

 6 Schoentrup and Richmond are largely the subjects of Mikkelson’s false and misleading statements

 7 published to the GoFundMe Campaign, Mikkelson cannot credibly suggest that Schoentrup and

 8 Richmond lack “information leading [them] to believe that the allegations are true.”
 9                 3.      The Litigation Privilege Does Not Apply.
10          Proclaiming false, misleading and defamatory statements to the public on the Internet
11 regarding ongoing litigation is not protected by the litigation privilege. See Rothman v. Jackson, 49

12 Cal. App. 4th 1134, 1141 (1996). Equally nonsensical is Mikkelson’s position that the Board’s

13 authorizations, and his involvement therein, are immune from liability under the litigation privilege

14 no matter how unlawful the actions may be. Such a sweeping proposition is not supported by

15 section 47(b) of the Civil Code or Mikkelson’s cited case law. If it were, any challenge by

16 shareholders to a corporations’ advancement of legal fees would automatically be barred by the

17 litigation privilege in section 47(b) thereby obviating the purpose of sections 317 and 310 and

18 corporate bylaws in the first place. Indeed, the Court recently found that Snopes’ corporate board
19 activity is not protected petitioning activity under section 425.16. (Schoentrup Decl., at 11, Ex. 7.)

20                 4.      The Board’s Authorizations Are Unlawful.
21          First, with no support, Mikkelson declares that the Board’s authorizations are authorized by
22 Corporations Code § 317(f) and Snopes’ Bylaws. (MPA at 10.) Mikkelson’s conclusion is

23 misplaced. The Board’s authorizations are in fact unlawful because they violate both Corporations

24 Code section 317(f) and Snopes’ Bylaws. In order to be eligible for indemnification under section

25 317, the person seeking indemnification must have been sued “by reason of the fact” that he was

26 performing his corporate duties (as a director, officer, employee, or other agent). “In other words,

27 the conduct of the agent which gives rise to the claim against him must have been performed in

28 connection with his corporate functions and not with respect to purely personal matters.” Plate v.
                                                       14
                                 Page
       MEMO. OF POINTS AND AUTH. IN     563OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 Sun–Diamond Growers, 225 Cal. App. 3d 1115, 1123 (1990) (citation omitted). The “by reason of

 2 the fact” prerequisite is not met “[w]here personal motives, not the corporate good, are predominant

 3 in a transaction giving rise to an action.” Id. (emphasis added).

 4         The Southern District of California, applying California law, recently evaluated the “by
 5 reason of the fact” standard in connection with the advancement of legal fees under section 317(f).

 6 In Allergia, Inc. v. Bouboulis, 229 F. Supp. 3d 1150 (S.D. Cal. 2017), the Court reasoned that,

 7 whether a corporate officer or director “is entitled to advancement of his fees depends in part on

 8 whether he was sued ‘by reason of the fact that’ he was an agent, officer, or director of [the
 9 company].” Id. Applying the “by reason of the fact” standard, the court found that the president was

10 not entitled to advancement of his legal fees in connection with his defense of the breach of

11 fiduciary duties or implied contract claims because “these claims for relief largely—if not

12 entirely—implicate Defendant’s personal motives.” Id.

13         Here, like the bylaws at issue in Allergia, section 6.3 of Snopes’ Bylaws provide for
14 advancement of legal fees incurred by an “agent” of the corporation in “defending” a legal

15 proceeding to the extent authorized by section 317. (TAC, Ex. E, § 6.3.) The Individual Defendants

16 are not entitled to advancement of legal fees incurred in defending themselves in this litigation,

17 because, as alleged in the TAC, they are not being sued “by reason of the fact” that they are

18 “agents.” Rather, in this litigation, Plaintiffs allege that Mikkelson acted in his own personal
19 interests to the detriment of Snopes, by, among other acts, misappropriating corporate funds to pay

20 for his personal expenses, and conspiring with Green and Miller to improperly obtain a majority

21 interest in Snopes to facilitate control over Snopes for their own benefit and to the detriment of

22 Snopes remaining shareholders. (TAC at ¶¶ 61-93.) Because Mikkelson is being sued for actions he

23 took in pursuit of his own personal interests, and in breach of the fiduciary duties he owed to

24 Snopes and its other shareholders, he is not entitled to the advancement of attorneys’ fees under

25 either Corporations Code section 317 or the Bylaws. Similarly, Green and Miller are not being sued

26 in their capacities as Snopes’ agents, and therefore could not possibly meet the “by reason of the

27 fact” criteria required to receive advanced attorneys’ fees. To the contrary, Green and Miller are

28 being sued for actions they took that (1) violated the fiduciary duties they owed to Proper Media,
                                                      15
                                 Page
       MEMO. OF POINTS AND AUTH. IN     564OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 while still employed by and members of Proper Media, and (2) predated their employment with

 2 Snopes. (TAC at ¶¶ 70-93, 179-84, 193-200, 241-48, 257-68.)

 3          Second, the Board, consisting only of Mikkelson and Westbrook, voted to authorize Snopes
 4 to advance the Individual Defendants’ legal expenses in this lawsuit. (TAC at 119-134.) These

 5 purported authorizations violate Corporations Code section 310(a), which prohibits “interested

 6 director” transactions except if certain conditions are met. Corp. Code § 310(a). Under section

 7 310(a), a corporate transaction in which a director has a material financial interest is unlawful and

 8 void if the Board, in authorizing the transaction, counts the vote of that “interested director.” An
 9 “interested director” is a director who has a “material financial interest” in approving the

10 transaction. See Id. Here, Mikkelson is an “interested director” under Corporations Code section

11 310(a) with respect to the Board’s decision to advance the legal fees that he, Green, and Miller are

12 personally incurring in connection with this litigation. Without question Mikkelson has a “material

13 financial interest” in the advancement of legal fees to himself and to his co-defendants in this case

14 to ensure that the Individual Defendants: (1) would not have to shoulder their own legal bills during

15 the pendency of this litigation; and (2) with the corporate funds, could aggressively pursue their

16 personal interests. Mikkelson, as an “interested director,” was not permitted to vote on the

17 advancement of attorneys’ fees to himself and to his co-conspirators, Green and Miller.

18 Nevertheless, Mikkelson did in fact vote, notably as one of only two directors, in favor of the
19 advancement of attorneys’ fees to the Individual Defendants. Without counting Mikkelson’s

20 “interested director” vote, the Board’s authorizations were not valid corporate transactions, because,

21 under the Bylaws, a “majority” of Snopes directors are required to transact corporate business, and

22 Westbrook by himself does not constitute a majority. (TAC, Ex. E, See § 3.9.)

23          The Board’s authorizations are not permissible under the “just and reasonable” exception to
24 the “interested director” rule under section 310(a). The Board’s authorizations were not “just and

25 reasonable” to Snopes because: (i) Mikkelson, Green, and Miller are not entitled to advanced

26 attorneys’ fees in this litigation, as a matter of law, under Corporations Code section 317(f) because

27 they are not being sued “by reason of the fact” that they are “agents” of Snopes; and (ii) the

28 unlawful advancements are putting Snopes in immediate danger of insolvency, if not already
                                                     16
                                 Page
       MEMO. OF POINTS AND AUTH. IN     565OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 insolvent. (TAC at ¶ 134.) Mikkelson’s theory of “just and reasonable” based on his “individual

 2 litigation efforts” is a red hearing. (MPA at 11.) By his own admission, the purported beneficiary of

 3 these efforts is Mikkelson, not Snopes or its other shareholders. Indeed, Mikkelson’s efforts have

 4 only resulted in more damage to Snopes and continued litigation, and thus cannot possibly be

 5 considered “just and reasonable” to Snopes. Moreover, Mikkelson has not actually prevailed on the

 6 merits of his defense apart from a technicality that limited the specific plaintiffs and consolidated

 7 claims against him. (Schoentrup Decl., at ¶ 4, Ex. 1.)

 8                 5.      Corporate Board Activity Is A Business Practice Under The UCL.
 9          Finally, Mikkelson suggests that Snopes’ “internal corporate activity” is not a “business
10 practice” within the scope of the section 17200. (MPA at 11-2.) Mikkelson’s cited case law does not

11 support this conclusion. It defies logic to suggest that activity allegedly pursuant to the Corporations

12 Code and corporate bylaws would not constitute business activity. The UCL essentially “‘borrows’

13 violations of other laws and treats these violations, when committed pursuant to business activity, as

14 unlawful practices independently actionable under section 17200 et seq. and subject to the distinct

15 remedies provided thereunder.” Farmers Ins. Exchange v. Superior Court, 2 Cal. 4th 377, 383

16 (1992). “Virtually any law-federal, state or local-can serve as a predicate for a section 17200

17 action.” State Farm Fire & Casualty Co. v. Superior Court, 45 Cal. App. 4th 1093, 1102-03 (1996)

18 (internal citation omitted). As discussed in detail above, Snopes’ advancement of legal fees to the
19 Individual Defendants constitutes “unlawful” business activity under the UCL for two independent

20 reasons: (1) Snopes’ advancement of legal fees violates both Corporations Code section 317(f) and

21 the Bylaws because the Individual Defendants are not being sued in their respective capacities as

22 “agents” of Snopes; and, (2) the Board’s authorizations of the advancement of legal fees are void

23 because they violate the “interested director” rule under section 310(a). (TAC at ¶¶ 119-134.)

24          I.     Sixteenth Claim For Relief For Unfair Competition.
25          Mikkelson contends that Proper Media has not alleged “injury in fact” or “lost money or
26 property” to support its sixteenth claim for relief. (MPA at 12.) However, Mikkelson again ignores

27 the allegations in the TAC, which clearly establish how the unlawful conduct enumerated in the

28 sixteenth claim for relief has caused and will continue to cause substantial harm to Proper Media’s
                                                      17
                                 Page
       MEMO. OF POINTS AND AUTH. IN     566OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 reputation and goodwill, as well as to its current and prospective business relationships. (TAC at ¶¶

 2 135-162, 321.) Contrary to Snopes stated mission as the oldest and largest face-checking website

 3 and wide regard “by journalists, folklorists, and readers as an invaluable research companion,”

 4 Mikkelson has leaned heavily on false and materially misleading statements in order to induce and

 5 encourage donations from the public through the GoFundMe Campaign. Mikkelson’s unlawful,

 6 unfair and fraudulent conduct in connection with the GoFundMe Campaign has unjustly enriched

 7 Mikkelson and Snopes with over a million dollars in GoFundMe contributions at Proper Media’s

 8 expense. (Id.) If there is any doubt as to the “injury in fact” suffered by Proper Media in the
 9 sixteenth claim for relief, this could be cured by amendment, including the attachment of specific

10 examples, to further show how Mikkelson has unlawfully abused Snopes’ position as a trusted

11 source of truth to subject Proper Media to public ridicule, portraying Proper Media as an

12 untrustworthy monetization partner—a critical element to succeed in the advertising industry—

13 which Proper Media has documented evidence to prove deterred other companies from associating

14 with it for fear of suffering a similar materially misrepresented fate. (Id.) (TAC at ¶¶ 61-162, 237.)

15          J.      Seventeenth Claim For Relief For Rescission.
16          As discussed above, Schoentrup and Richmond are the only derivative plaintiffs that would
17 challenge Mikkelson’s actions, and any demand on the Board prior to bringing their claims would

18 have been futile. Mikkelson asserts that the seventeenth claim for relief for rescission fails because
19 “rescission is not an independent count; it is only a remedy. (MPA at 14.) This is wrong and

20 misrepresents the law. When the Court of Appeal in Nakash stated that “[r]escission is not a cause

21 of action; it is a remedy,” this was in the context of upholding the Trial Court’s refusal to recognize

22 res judicata, thus permitting a later claim for rescission. Nakash v. Superior Court, 196 Cal. App. 3d

23 59, 70 (1987). Indeed, as the Nakash court said immediately following, “[j]ust as an agreement may

24 produce more than one primary right, or produce more than one transactional nucleus of facts, the

25 conduct of parties to the agreement may provide the evidentiary basis for obtaining rescission on

26 more than one ground, on more than one occasion.”) In fact, the Court of Appeal in Nakash upheld

27 the Trial Court’s ruling that “[a]s a matter of law, the [plaintiffs’] claims for rescission set forth in

28 their first, second and third causes of action of [their complaint] in this action are not barred by
                                                       18
                                 Page
       MEMO. OF POINTS AND AUTH. IN     567OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 claim preclusion [res judicata] as a result of the dismissal with prejudice of the federal complaint”

 2 and “[a]s a matter of law, the [plaintiffs] have stated valid causes of action for rescission based upon

 3 fraudulent representations.” Id. Mikkelson next asserts that Plaintiffs “have only pleaded a prayer

 4 for relief in the form of rescission.” (MPA at 14.) Not so. Ignoring the fact that Mikkelson provided

 5 no analysis beyond this unsupported conclusion, the seventeenth claim for relief provides detailed

 6 allegations necessitating rescission. For example, that “Corporations Code section 310(a)

 7 provides…that a corporate transaction in which a director has a material financial interest is either

 8 void or voidable if the Board, in authorizing the transactions, counts the vote of an ‘interested
 9 direct,’ or a director who has a ‘material financial interest’ in the transaction.” (TAC at 343.)

10          K.     Eighteenth Claim For Relief For Declaratory Relief.
11          Mikkelson does not dispute the merits of the eighteenth claim for relief, instead he argues
12 that Plaintiffs lack standing. (MPA at 14.) Without conceding the validity of Mikkelson’s position,

13 Schoentrup and Richmond respectfully request that the Court permit leave to amend the eighteenth

14 claim for relief so that Schoentrup and Richmond can assert the claim derivatively, on behalf of

15 Snopes, against Mikkelson, Miller and Green. Doing so will obviate Mikkelson’s position and

16 permit the eighteenth claim for relief to move forward.

17          L.     Res Judicata Does Not Preclude Proper Media’s 16TH And 18TH Claims.
18          Mikkelson erroneously asserts that Proper Media “attempts to assert new claims based on
19 upon [Snopes] corporate actions – namely, its [unlawful] decision to advance litigation expenses” to

20 Mikkelson, Green and Miller. (MPA at 15.) On the contrary, Proper Media’s sixteenth claim for

21 relief does not arise from the Board’s unlawful authorizations. And, as discussed immediately

22 above, the eighteenth claim can be amended to remove Proper Media as a plaintiff.

23          M.     The Court Has Jurisdiction Over Proper Media’s Direct Claims.
24          The Court previously found it continues to have jurisdiction over the parties because
25 Mikkelson continues to maintain causes of action against Plaintiffs in this action. (Schoentrup

26 Decl., at ¶ 6, Ex. 2.) Mikkelson points to his concurrently filed motion to strike for his arguments on

27 this topic. Accordingly, Proper Media addresses the lack of merit in these arguments in opposition

28 to Mikkelson’s motion to strike.
                                                       19
                                 Page
       MEMO. OF POINTS AND AUTH. IN     568OF
                                    SUPPORT ofPLAINTIFFS’
                                               732        OPPOSITION TO DEFENDANT DAVID
                MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
 1 II.      CONCLUSION
 2          For the foregoing reasons, Plaintiffs respectfully request that the Court deny Mikkelson’s
 3 Demurrer to Plaintiffs’ Third Amended Complaint. Or to the extent that the Court is inclined to

 4 sustain Mikkelson’s demurrer, that leave to amend be granted.

 5

 6 Dated: August 19, 2019                   Respectfully submitted,
 7
                                            By: /s/ Drew W. Schoentrup
 8
                                                Drew W. Schoentrup
 9
                                                 Attorney for Plaintiffs/Cross-Defendants/Cross-
10                                               Complainants PROPER MEDIA, LLC,
                                                 CHRISTOPHER RICHMOND, DREW
11                                               SCHOENTRUP, and PUBLIFE, LLC

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    20
                                   Page
         MEMO. OF POINTS AND AUTH. IN     569OF
                                      SUPPORT ofPLAINTIFFS’
                                                 732        OPPOSITION TO DEFENDANT DAVID
                  MIKKELSON’S DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
                                  SUPERIOR COURT OF CALIFORNIA,
                                      COUNTY OF SAN DIEGO
                                            CENTRAL
                                             MINUTE ORDER
DATE: 08/22/2019                   TIME: 11:42:00 AM                    DEPT: C-68
JUDICIAL OFFICER PRESIDING: Browder A. Willis, III
CLERK: Richard Cersosimo
REPORTER/ERM: Not Reported
BAILIFF/COURT ATTENDANT:

CASE NO: 37-2017-00016311-CU-BC-CTL CASE INIT.DATE: 05/04/2017
CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]
CASE CATEGORY: Civil - Unlimited   CASE TYPE: Breach of Contract/Warranty


APPEARANCES

AMENDED SUBMITTED RULING: Defendant/Cross-Complainant Snopes Media Group, Inc.'s
Special Motion to Strike Plaintiffs' Third Amended Complaint Pursuant to Code Civ. Proc. §
425.16 is GRANTED.
The Court has the "inherent authority to change its decision at any time prior to the entry of judgment."
(Darling, Hall & Rae v. Kritt (1999) 75 Cal.App.4th 1148, 1156.) In light of additional briefing and
argument provided in Mikkelson's anti-SLAPP motion, the Court issues this amended ruling.
Ruling on an anti-SLAPP motion is a two-step process: "'First, the court decides whether the defendant
has made a threshold showing that the challenged cause of action is one arising from protected
activity.... If the court finds such a showing has been made, it then determines whether the plaintiff has
demonstrated a probability of prevailing on the claim." (Taus v. Loftus (2007) 40 Cal.4th 683, 703
[Citation omitted].) The California Supreme Court explained the anti-SLAPP procedure as follows:
At the first step, the moving defendant bears the burden of identifying all allegations of protected activity,
and the claims for relief supported by them. When relief is sought based on allegations of both protected
and unprotected activity, the unprotected activity is disregarded at this stage. If the court determines that
relief is sought based on allegations arising from activity protected by the statute, the second step is
reached. There, the burden shifts to the plaintiff to demonstrate that each challenged claim based on
protected activity is legally sufficient and factually substantiated. The court, without resolving evidentiary
conflicts, must determine whether the plaintiffs showing, if accepted by the trier of fact, would be
sufficient to sustain a favorable judgment. If not, the claim is stricken. Allegations of protected activity
supporting the stricken claim are eliminated from the complaint, unless they also support a distinct claim
on which the plaintiff has shown a probability of prevailing.
(Baral v. Schnitt (2016) 1 Cal.5th 376, 396.)
"The moving SLAPP defendant may meet this burden by showing the act which forms the basis for the
plaintiffs cause of action was an act that falls within one of the four categories of conduct described in
subdivision (e) of section 425.16." (Dowling v. Zimmerman (2001) 85 Cal.App.4th 1400, 1417.) CCP




DATE: 08/22/2019                                 MINUTE ORDER                                        Page 1
DEPT: C-68                                                                                      Calendar No.
                                             Page 570 of 732
 CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]           CASE NO: 37-2017-00016311-CU-BC-CM

section 425.16(e) provides, in part, an
"act in furtherance of a person's right of petition or free speech under the United States or California
Constitution in connection with a public issue" includes: ... (2) any written or oral statement or writing
made in connection with an issue under consideration or review by a legislative, executive, or judicial
body, or any other official proceeding authorized by law, (3) any written or oral statement or writing made
in a place open to the public or a public forum in connection with an issue of public interest...
(Code Civ. Proc., § 425.16(e).) "[I]t is the principal thrust or gravamen of the plaintiffs cause of action
that determines whether the anti-SLAPP statute applies." (Martinez v. Metabolife Internat., Inc. (2003)
113 Cal.App.4th 181, 188.) "The focus of the statute is not the form of plaintiffs cause of action, but the
defendant's activity that gives rise to the asserted liability." (Midland Pacific Building Corp. v. King (2007)
157 Cal.App.4th 264, 272.)
Snopes seeks to strike the fourteenth count for defamation and the related claims and allegations. The
allegations are aimed at publications on the following websites: savesnopes.com/faq, snopes.com,
gofundme.com/savesnopes. Plaintiffs do not dispute that the statements were made in furtherance of
free speech rights, but dispute that they were in connection with a public issue. While not every website
post involves a public issue, "consumer information that goes beyond a particular interaction between
the parties and implicates matters of public concern that can affect many people is generally deemed to
involve an issue of public interest for purposes of the anti-SLAPP statute." (Wong v. Jing (2010) 189
Cal.App.4th 1354, 1366.) Examples includes where "the statement or activity was a person or entity in
the public eye, the statement or activity involved conduct that could affect large numbers of people
beyond the direct participants, or the statement or activity involved a topic of 'widespread, public
interest." (Dual Diagnosis Treatment Center, Inc. v. Buschel (2016) 6 Cal.App.5th 1098, 1104 [Citation
omitted].) Plaintiffs cite Buschel for support that the statements were not in connection with a public
issue. In Buschel, an eBulletin was distributed to approximately 22,000 addiction treatment
professionals, but the statements made concerned only one rehabilitation facility, which was not of
widespread, public interest.
Here, as Plaintiffs have acknowledged in this litigation, Snopes is one of the 1000 most popular websites
in the United States. (FAC ¶ 31.) As is illustrated by the donation of hundreds of thousands of dollars
from nearly 30,000 members of the public as a result of the GoFundMe campaign, the health of Snopes
is of widespread concern. Further, this Court has already acknowledged, in ruling on Plaintiffs motion for
preliminary injunction that "[t]he shuttering of a business with import to the public is weightier than an
undefined loss of goodwill and a bad mark on the creditworthiness of a company." (Kozaczuk Decl., Ex.
M.)
While Plaintiffs cite authority (Globetrotter Software, Inc. v. Elan Computer Group, Inc. (1999) 63 F.
Supp. 2d 1127) that statements made in commercial competition do not fall under the anti-SLAPP
statute, Plaintiffs do not provide any showing that any of the Plaintiffs are competitors of Snopes or that
the statements at issue were made in the context of commercial competition. The statements were made
in the context of litigation. The litigation, as illustrated by Plaintiffs latest motion for preliminary
injunction, directly impacts Snopes' ability to continue as a fact-checking website. Thus, statements
regarding the litigation concern an issue of public interest — the health of Snopes and its ability to
continue its website.
In short, Plaintiffs' allegations of defamation in the context of litigation are subject to the anti-SLAPP
statute. Plaintiffs have the burden to demonstrate the claims are legally sufficient and factually




DATE: 08/22/2019                                 MINUTE ORDER                                         Page 2
DEPT: C-68                                                                                       Calendar No.
                                             Page 571 of 732
CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]          CASE NO: 37-2017-00016311-CU-BC-CM

substantiated.
"The elements of a defamation claim are (1) a publication that is (2) false, (3) defamatory, (4)
unprivileged, and (5) has a natural tendency to injure or causes special damage." (Sanders v. Walsh
(2013) 219 Cal.App.4th 855, 862 [Citation omitted].) "[U]nder California's single-publication rule, once a
defendant publishes a statement on a website, the defendant does not republish the statement by simply
continuing to host the website." (Yeager v. Bowlin (9th Cir. 2012) 693 F.3d 1076, 1082.) However, a
statement is considered republished if "the statement itself is substantively altered or added to, or the
website is directed to a new audience." (Id. at 1082.) "[T]he statute of limitations is reset when a
statement is republished." (Id.)
Truth is "an absolute defense to any libel action." (Campanelli v. Regents of University of California
(1996) 44 Cal.App.4th 572, 581.) "In order to establish the defense, the defendant need not prove the
literal truth of the allegedly libelous accusation, so long as the imputation is substantially true so as to
justify the 'gist or sting' of the remark." (Campanelli v. Regents of University of California (1996) 44
Cal.App.4th 572, 581-582.) "To decide whether a statement is fact or opinion, a court must put itself in
the place of an average reader and determine the natural and probable effect of the statement,
considering both the language and the context." (ComputerXpress, Inc. v. Jackson (2001) 93
Cal.App.4th 993, 1011.)
Plaintiffs assert the allegedly defamatory statements include statements regarding Proper Media
withholding advertising revenue and earnings from Snopes and refusing to relinquish the site's hosting
to Snopes' control. Plaintiff Richmond declares that the representations are false. While the Court must
not resolve evidentiary conflicts, the evidence in support of the claims must be legally sufficient and
admissible. Plaintiff Richmond's declaration states the statements are false; however, the attached
exhibits show that the gist of the statement as to the release of advertising revenue is not false when
viewed in context. Plaintiff Richmond cites Exhibit 2, a print out of gofundme.com/savesnopes, stating it
is false that Proper Media j withholding Snopes's advertising revenue, but the post was made at a time
when that was true and later updates to the website state Proper Media released advertising revenue to
Snopes. (See Plaintiffs' Exhibit 2.) The same argument applies to Exhibit 3 where it is stated "100
percent of our earnings have been withheld from us for months on end." The post is dated July 2017 and
was true at the time it was made. Proper Media subsequently released funds to Snopes, such that the
statement became false after the funds were released. (Decl. Richmond, ¶ 14.) However, as Plaintiffs
acknowledge, Snopes updated the GoFundMe campaign, specifically in Exhibit 2, to show, inter alia,
that Snopes "regained control of [its] advertising revenue stream." (Plaintiffs' Exhibit 2.) Thus, the
statements in the context of the updates were not and are not now false. A reasonable reader viewing
the GoFundMe campaign would see the updates and put the old posts in context.
Some of the same argument above apply to Richmond's assertion that Snopes' July 2017 dated post on
www.savesnopes.com/faq that no owner or shareholder of Proper Media has ever held a seat on
Bardav's board of directors is false. The statement was true in July 2017. Richmond declares he was
elected a director of Snopes on March 20, 2018. (Decl. Richmond, ¶ 13.) The fact Richmond was later
elected does not make the statement false at the time it was made. However, the statement became
false after March 20, 2018. Snopes does not dispute that the statement continued to appear on the
website after March 20, 2018. Without an update to clarify that the statement was no longer true, the
statement was false. Unlike the updates as to the stream of revenue, the updates do not clarify that
Richmond was later elected as a director of Snopes. A reasonable reader viewing the GoFundMe
campaign would believe that it continued to be the case that no owner of Proper Media is a director of
Snopes.




DATE: 08/22/2019                                MINUTE ORDER                                       Page 3
DEPT: C-68                                                                                    Calendar No.
                                            Page 572 of 732
CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]            CASE NO: 37-2017-00016311-CU-BC-CTL


As to control of the Snopes website, Plaintiff Richmond declares "Mikkelson and Snopes have, and
always had, complete control over the Snopes.com domain." (Decl. Richmond, ¶ 12.) Plaintiff Richmond
specifies that:
The content, code and other information necessary for Snopes to migrate its hosting from Proper Media
to another service provider were always available to Mikkelson and Snopes, and Mikkelson and Snopes
could have provided advertisements, as they had in the past, to be inserted into Snopes.com at any time
prior to migrating to a different hosting provider, but they did not.
(Decl. Richmond, ¶ 12.) If the trier of fact were to accept Plaintiff Richmond's declaration as true, then it
could find that the Snopes falsely stated Proper Media is holding the Snopes.com website hostage and
that Proper Media refused to give Snopes control. Snopes objects to Plaintiff Richmond's declaration
based on an asserted lack of foundation and personal knowledge, as well as it being an improper
opinion. Plaintiff Richmond explicitly states the declaration was based on personal knowledge and that
he is a co-founder of Proper Media. Snopes does not demonstrate how Richmond is not qualified to
opine regarding Snopes' advertising capabilities and control of the website.
Notwithstanding the above misrepresentation in the absence of an update as to board of directors,
Plaintiffs have not met their burden to show how the statement is defamatory to any of the Plaintiffs or
would have a natural tendency to injure or cause special damages. The statement does not assert that
any of the Plaintiffs lied about being elected as a director. It is unclear how this statement would be
defamatory or cause injury to any of the Plaintiffs and Plaintiffs have not presented any evidence to
establish such elements. Richmond declares that the "defamatory statements above portray Proper
Media as an untrustworthy monetization partner, a critical element to succeed in the digital advertising
industry, and have undoubtedly deterred other companies from associating with Proper Media," but it is
clear this statement refers to the statements about holding the website hostage and withholding
advertising revenue. (Decl. Richmond, ¶ 15.)
Finally, Snopes asserts the defamation claims are barred by the one-year statute of limitations (Code of
Civ. Proc. § 340(c).) As discussed above, the only viable claim is as to the statements about controlling
and holding the website hostage. Plaintiffs assert the statute of limitations does not bar the claims
because Snopes continues to substantively alter, add to, and republish the GoFundMe campaign by
rebranding the campaign from "Save Snopes" to "#FightForFacts." (Decl. Richmond, ¶ 7.) Exhibits 4, 5,
and 6 reveal changes to the GoFundMe campaign. As to the issue of control, Exhibit 4 includes an
update that "[o]n 18 October 2017, we successfully migrated Snopes.com to a new hosting provider..."
(Plaintiffs' Exhibit 4.) This is not a substantive alteration or addition to the previous statements regarding
control. The statement implies Snopes did not have control before, but it is not a substantive change or
addition to the representations about Proper Media controlling the website. As such, the update did not
reset the statute of limitations. The one-year statute of limitations began to run in July of 2017, at the
time of publication and Plaintiffs did not attempt to amend the complaint until 2019, after the statute of
limitations ran.
In short, Plaintiffs have not provided legally sufficient evidence that it could prevail on the defamation
claim as the statements are either true or the claim is barred by the statute of limitations. As such,
Plaintiffs have failed to demonstrate that any of the allegedly defamatory statements support a legally
viable claim. Consequently, the claims based on the allegedly defamatory statements discussed above,
such as the UCL claims, are not supported by such alleged defamatory statements and must be
stricken. Plaintiffs have not provided evidence to support their UCL claims. As the statements at issue




DATE: 08/22/2019                                 MINUTE ORDER                                        Page 4
DEPT: C-68                                                                                      Calendar No.
                                             Page 573 of 732
•   CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]            CASE NO: 37-2017-00016311-CU-BC-CTL

    are protected activity, the allegations regarding them must be stricken unless they support an otherwise
    viable claim. Plaintiffs have not shown that the UCL claims are viable. As such, the allegations must be
    stricken. The motion is granted as to the allegations regarding allegedly defamatory statements.
    Snopes also seeks to strike allegations as to litigation funding and the claims based thereon. While
    litigation funding constitutes protected petitioning activity, "[a] claim arises from protected activity when
    that activity underlies or forms the basis for the claim." (Sheley v. Harrop (2017) 9 Cal.App.5th 1147,
    1166; Park v. Board of Trustees of California State University (2017) 2 Cal.5th 1057, 1062.) In Park, the
    California Supreme Court recognized that a claim arising from a decision may not necessarily arise from
    the communications leading to that decision. (Id. at 1017.) Funding of litigation is communicative conduct
    that constitutes a protected petitioning activity. (Takhar v. People ex rel. Feather River Air Quality
    Management Dist. (2018) 27 Cal.App.5th 15, 28.) The act of funding may be communicative and a
    protected activity, but it does not necessarily mean the act of funding is the basis for a cause of action.
    Here, the board's authorizations were "other conduct in furtherance of the exercise of the constitutional
    right of petition or the constitutional right of free speech in connection with a public issue or an issue of
    public interest." (Code Civ. Proc., § 425.16(e).) The board authorizations were conduct that furthered the
    exercise of the constitutional right of petition — litigation funding. The litigation funding would not have
    occurred without the board's authorization.
    Further, San Diegans for Open Government v. San Diego State University Research Foundation (2017)
    11 Cal.App.5th 477 supports Snopes' position. In San Diegans the plaintiff challenged contracts between
    an independent, nonprofit journalism organization (inewsource) and KPBS to provide news stories in
    exchange for the right to use KPBS offices, media equipment, and related news facilities. The plaintiff
    asserted the contracts between KPBS and inewsource violate statutory prohibitions on self-dealing
    involving public funds. The court found the fact the purpose of the challenged contracts was for
    gathering and delivering news stories, a protected activity, mattered. The court distinguished the case
    from a hypothetical involving a licensed building contractor using her faculty position at SDSU to procure
    a long-term construction contract between SDSU and her construction company since it involved
    protected newsgathering and reporting, not construction. "It is in the news reporting business, and the
    contracts [plaintiff] challenges shape the way inewsource and KPBS gather, produce, and report the
    news." (Id. at 106.) "[Plaintiff] is not seeking to void a contract to make widgets or to construct a building.
    It is seeking to void contracts that directly affect the content of news stories the public receives." (Id.)
    The Court declines to segregate the board authorizations from the litigation funding because the board
    authorizations were a necessary step to facilitate the protected activity. The board authorizations shaped
    the litigation funding as the purpose of the board authorizations was to provide litigation funding.
    Plaintiffs seek to rescind the board's authorization to fund ongoing litigation, which would directly affect
    the protected activity — litigation funding. While the Court was previously concerned about "chilling
    legitimate challenges to improper board authorizations," the "anti-SLAPP statute 'poses no obstacle to
    suits that possess minimal merit." (San Diegans for Open Government, supra, 11 Cal.App.5th at 100.)
    Here, Plaintiffs have failed to establish they have standing as to Plaintiffs' UCL claims — they have not
    shown an injury in fact of "lost money or property." (Californians for Disability Rights v. Mervyn's, LLC
    (2006) 39 Cal.4th 223, 228; Bus. & Prof. Code, § 17204.) Plaintiffs have not shown minimal merit.
    The motion is granted in its entirety.




    DATE: 08/22/2019                                  MINUTE ORDER                                        Page 5
    DEPT: C-68                                                                                       Calendar No.
                                                 Page 574 of 732
                                                            1   Richard P. Sybert, Bar No. 080731
                                                                rsybert@gordonrees.com
                                                            2   Kimberly D. Howatt, Bar No. 196921
                                                                khowatt@gordonrees.com
                                                            3   Holly L.K. Heffner, Bar No. 245384
                                                                hheffner@gordonrees.com
                                                            4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                101 W. Broadway Suite 2000
                                                            5   San Diego, CA 92101
                                                                Telephone: (619) 230-7461
                                                            6   Facsimile: (619) 696-7124

                                                            7   Attorneys for Defendant and Cross-Complainant
                                                                DAVID MIKKELSON
                                                            8

                                                            9                                  SUPERIOR COURT OF CALIFORNIA
                                                           10                                           COUNTY OF SAN DIEGO
Gordon Rees Scully Mansukhani, LLP




                                                           11    PROPER MEDIA, LLC, a California limited              LEAD CASE NO. 37-2017-00016311-CU-
                                                                 liability company; CHRISTOPHER                       BC-CTL
                                                           12    RICHMOND, an individual; and DREW                    (consolidated with Case No. 37-2018-
                                     San Diego, CA 92101




                                                                 SCHOENTRUP, an individual,                           00004335-CU-MC-CTL)
                                       101 W. Broadway




                                                           13
                                          Suite 2000




                                                                                          Plaintiffs,                 REPLY IN SUPPORT OF
                                                           14                                                         DEFENDANT/CROSS-COMPLAINANT
                                                                 v.                                                   DAVID MIKKELSON’S DEMURRER
                                                           15                                                         TO THIRD AMENDED COMPLAINT
                                                                 BARDAV INC, a California corporation, and
                                                           16    DAVID MIKKELSON, an individual,                      Date:       August 30, 2019
                                                                                                                      Time:       10:30 a.m.
                                                           17                             Defendants,                 Dept.:      C-68
                                                                                                                      Judge:      Hon. Richard S. Whitney
                                                           18
                                                                                                                      Complaint Filed:      May 4, 2017
                                                           19    AND RELATED CROSS-ACTIONS                            Trial Date:           October 4, 2019
                                                           20

                                                           21         I.      PLAINTIFFS’ NEWLY ASSERTED DERIVATIVE CLAIMS FAIL AS A
                                                                              MATTER OF LAW [Counts Seven, Fifteen, and Seventeen]
                                                           22
                                                                           A. Plaintiffs Fail to Plead the Futility of a Pre-Litigation Demand on Snopes
                                                           23

                                                           24              Plaintiffs wrongly conclude they “can assert derivative claims against Mikkelson,” based

                                                           25   on an inapplicable prior ruling. (Opp. 5:2-8.) Specifically, Plaintiffs cite the January 26, 2018

                                                           26   Minute Order overruling Mikkelson’s demurrer to Plaintiffs’ Fifth Cause of Action for Corporate
                                                           27
                                                                Waste asserted in their second amended complaint (“SAC”), which at the time was the only
                                                           28


                                                                                                 Page 575 of 732
                                                                                                             -1-
                                                                            REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                            1   derivative claim arguably1 plead, to support their position in opposition to the instant demurrer to
                                                            2   the third amended complaint (“TAC”) that: “notice to Snopes’ Board would have been futile,
                                                            3
                                                                because the claims at issue concerned Mikkelson’s alleged misconduct.” (Opp. 5:5-6.) Yet, in
                                                            4
                                                                making this argument, Plaintiffs’ omit that the Court made its ruling as to the Fifth Cause of
                                                            5
                                                                Action because, at the time the SAC was filed, Mikkelson was the only board member. Yet,
                                                            6

                                                            7   Plaintiffs concede that, at the time the TAC was filed, and the Seventh2, Fifteenth, and

                                                            8   Seventeenth derivative Counts were plead for the first time, things had changed.

                                                            9          That is, “[i]t is undisputed that[,] at the time Plaintiffs filed their TAC in April 2019,
                                                           10
                                                                Snopes’ Board consisted of Mikkelson, Brad Westbrook (“Westbrook”), and [Plaintiff]
Gordon Rees Scully Mansukhani, LLP




                                                           11
                                                                Richmond.” (Opp. 6:20-22.) Contrary to Plaintiffs’ Opp., this new board constitutes a majority
                                                           12
                                     San Diego, CA 92101




                                                                of disinterested and independent directors at Snopes with respect to the purported derivative
                                       101 W. Broadway




                                                           13
                                          Suite 2000




                                                                claims asserted for the first time in the TAC, rendering Plaintiffs’ attempt to plead demand
                                                           14

                                                           15   futility with respect to those claims defective as a matter of law. Apple, 18 Cal.App.5th at 246

                                                           16   (“… when an amended complaint asserts derivative claims that are not already validly in
                                                           17   litigation, the demand requirement pertains to the board of directors in place at that time.”).
                                                           18

                                                           19
                                                           20   1
                                                                 That is, as the Court noted, “the SAC is not very clear on whether the claim is intended to be a
                                                           21   direct claim or a derivative action.” (Schoentrup Decl., Exh. 1 (1/26/18 Order, pp. 2-3).)

                                                           22   2
                                                                  Plaintiffs’ Seventh Count in the SAC for Breach of Fiduciary Duty was not plead derivatively,
                                                                but was stated on behalf of Schoentrup and Richmond directly. That Seventh Count for Breach
                                                           23   of Fiduciary Duty in the SAC became the Sixth Count for Breach of Fiduciary Duty in the TAC,
                                                           24   because the numbering changed when the Fifth Count for Abuse of Control was dismissed on
                                                                Mikkelson’s demurrer to the SAC. With the TAC, Plaintiffs add, in addition to their previously
                                                           25   stated Breach of Fiduciary Duty claim on behalf of Schoentrup and Richmond directly, another
                                                                cause of action for Breach of Fiduciary Duty derivatively on behalf of Snopes that is now the
                                                           26   Seventh Count in the TAC. Thus, although the Seventh Count in the SAC was a claim for
                                                                Breach of Fiduciary Duty and the Seventh Count in the TAC is also a claim for Breach of
                                                           27   Fiduciary Duty, the former (which is now the Sixth Count in the TAC) was not derivative,
                                                           28   whereas the latter (the Seventh Count in the TAC) is, and was asserted for the first time in this
                                                                action in the TAC.

                                                                                               Page 576 of 732
                                                                                                           -2-
                                                                         REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                            1   Thus, for this reason, Plaintiffs cannot rely on the January 26th Order and were required, prior
                                                            2   to filing the TAC, to first demand action from Snopes’ board, which they did not do.
                                                            3
                                                                       Conceding that Westbrook is disinterested and independent, Plaintiffs attempt to avoid
                                                            4
                                                                dismissal of their purported derivative claims by advancing two untenable arguments.
                                                            5
                                                                       First, Plaintiffs contend that a litigation committee previously created to ensure
                                                            6

                                                            7   attorney-client communications were not shared with litigation adversary Richmond somehow

                                                            8   means a majority of disinterested and independent directors is now per se impossible. This

                                                            9   contention is a red herring. Plaintiffs are required to show they “made a presuit demand on the
                                                           10
                                                                board to take the desired action,” and not on a committee of the board simply because it has the
Gordon Rees Scully Mansukhani, LLP




                                                           11
                                                                word “litigation” in its title. Apple, 18 Cal.App.5th at 232 (emphasis added). Accordingly,
                                                           12
                                     San Diego, CA 92101




                                                                demand is excused only where plaintiffs plead with particularity that efforts “to secure from the
                                       101 W. Broadway




                                                           13
                                          Suite 2000




                                                                board such action” would have been futile. Corp. Code § 800(b)(2) (emphasis added); Apple, 18
                                                           14

                                                           15   Cal.App.5th at 232.

                                                           16          Plaintiffs wrongly refer to Snopes’ “litigation committee” as a “special litigation
                                                           17   committee,” the latter of which is a term of art inapplicable here, but misleadingly used by
                                                           18
                                                                Plaintiffs in attempt to excuse their failure to make the requisite demand. As background, to the
                                                           19
                                                                extent a proposed claim concerns a matter in which the majority of the entire board is not
                                                           20
                                                                independent, the common practice is to appoint a “special litigation committee [SLC] of
                                                           21

                                                           22   independent directors to investigate the challenged transaction.” Desaigoudar v. Meyercord

                                                           23   (2003) 108 Cal.App.4th 173, 184-85 (emphasis added) (citing Corp. Code § 204(a)(10)(iii)

                                                           24   (“Although the business judgment rule protects a board’s good faith decision to reject a
                                                           25   derivative lawsuit, the board cannot avail itself of the protection of the rule if a majority of the
                                                           26
                                                                board has a personal interest in the outcome.”). Snopes has not appointed an SLC for the
                                                           27
                                                                obvious reason that “there is no necessity to appoint a special litigation committee if the board
                                                           28


                                                                                                Page 577 of 732
                                                                                                            -3-
                                                                         REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                            1   itself is disinterested,” as is the case here. See Oakland Raiders v. National Football League
                                                            2   (2001) 93 Cal.App.4th 572, 575. Plaintiffs nevertheless erroneously call the litigation committee
                                                            3
                                                                as a “special ligation committee consisting of only Mikkelson and Westbrook.” (Opp. 6:22-7:3
                                                            4
                                                                (emphasis added).) However, even Plaintiffs concede the litigation committee is not composed
                                                            5
                                                                of independent directors and, thus, cannot be an SLC. Rather, Snopes’ litigation committee is a
                                                            6

                                                            7   completely different type of committee appointed for an entirely different purpose. Plaintiffs

                                                            8   cannot simply assume without basis and conclude that Snopes’ directors would improperly

                                                            9   funnel a pre-litigation demand to an existing non-independent committee empaneled for already
                                                           10
                                                                pending claims solely to preserve the attorney-client privilege.
Gordon Rees Scully Mansukhani, LLP




                                                           11
                                                                       Second, Plaintiffs argue that demand on Richmond was futile because: “Richmond and
                                                           12
                                     San Diego, CA 92101




                                                                Mikkelson are parties to this lawsuit with direct claims pending against each other. As litigation
                                       101 W. Broadway




                                                           13
                                          Suite 2000




                                                                adversaries, neither can be expected to impartially consider whether to pursue derivative claims
                                                           14

                                                           15   against Mikkelson….” (Opp. 7:4-16.) Yet, the question is not whether Richmond is “impartial.”

                                                           16   The question is whether demand on him is futile. As the person making the demand, Richmond
                                                           17   was a guaranteed supporter of his own claims.
                                                           18
                                                                       Plaintiffs have not and cannot plead demand futility as to their derivative claims.
                                                           19
                                                                       B. Plaintiffs’ Derivative Causes of Action Also Fail Because Schoentrup and
                                                           20             Richmond Are Improper Derivative Plaintiffs
                                                           21          Following this Court granting leave to amend, Plaintiff Schoentrup associated in as
                                                           22
                                                                counsel of record. Recently, Plaintiffs’ co-counsel of record—Sheppard Mullin—withdrew
                                                           23
                                                                from their representation. As a result, Schoentrup is the sole counsel of record for all Plaintiffs
                                                           24
                                                                at this time. The consequences of these events make clear that Plaintiffs cannot possibly serve as
                                                           25

                                                           26   fair and adequate representatives of Snopes on a derivative claim. Through these maneuvers,

                                                           27   Schoentrup seeks to simultaneously assume the roles of (a) a plaintiff suing Snopes directly; (b)

                                                           28   the sole counsel of record for all plaintiffs suing Snopes directly; (c) a purported derivative


                                                                                               Page 578 of 732
                                                                                                           -4-
                                                                         REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                            1   plaintiff suing on Snopes’ behalf; and (d) the sole counsel of record to all derivative plaintiffs
                                                            2   purportedly suing on Snopes’ behalf. This irreconcilable conflict of interest prevents Schoentrup
                                                            3
                                                                from possibly acting in Snopes’ interests on the purported derivative claims. By assuming the
                                                            4
                                                                role of Plaintiffs’ sole counsel of record, Schoentrup assumes competing fiduciary duties—one
                                                            5
                                                                to all plaintiffs (including Proper Media) on their direct claims against Snopes, and one to
                                                            6

                                                            7   Snopes as the purported derivative plaintiff. Moreover, Schoentrup’s role as Richmond’s only

                                                            8   attorney of record precludes Richmond from being able to fairly and adequately represent the

                                                            9   interests of Snopes, as Schoentrup’s conflicts permeate Richmond’s representation.
                                                           10
                                                                       Contrary to Plaintiffs’ assertion, this situation is categorically different from “Plaintiffs’
Gordon Rees Scully Mansukhani, LLP




                                                           11
                                                                other counsel representing Plaintiffs for both their direct and derivative causes of action.” First,
                                                           12
                                     San Diego, CA 92101




                                                                Plaintiffs no longer have “other” counsel now that Sheppard Mullin has withdrawn. Rather,
                                       101 W. Broadway




                                                           13
                                          Suite 2000




                                                                Schoentrup is attempting to serve both roles exclusively. More importantly, those situations
                                                           14

                                                           15   where an attorney represents plaintiffs on both direct and derivative claims do not involve the

                                                           16   attorney also serving as the party to those claims. With this hodgepodge of conflicting interests,
                                                           17   neither Schoentrup nor Richmond can fairly and adequately represent Snopes’ interests. Finally,
                                                           18
                                                                Plaintiffs ignore the fact that, at the time of the earlier ruling in April 2019, defendant/cross-
                                                           19
                                                                defendant Tyler Dunn had not made an appearance in this lawsuit. Since that time, as of May
                                                           20
                                                                29, 2019, Dunn has appeared in this action. Unlike on the motion for leave to amend, there is
                                                           21

                                                           22   now no reason to assume Dunn—a current shareholder and party to this action—is unable to

                                                           23   pursue derivative claims if he so choses.

                                                           24          Plaintiffs’ focus has never been what is in Snopes’ best interests. Rather, they have long
                                                           25   used this litigation to further their own interests at the expense of Snopes, including trying to
                                                           26
                                                                force Snopes to continue contracting with their company, Proper Media, for their own financial
                                                           27
                                                                benefit. This remains an express element of their purported derivative claims, which allege
                                                           28


                                                                                                Page 579 of 732
                                                                                                            -5-
                                                                         REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                            1   Mikkelson breached his fiduciary duty by terminating Snopes’ contract with Proper Media, by
                                                            2   allegedly interfering with Proper Media’s ability to perform under that contract, and “poaching”
                                                            3
                                                                defendants Green and Miller from Proper Media. (See TAC at ¶ 234, p. 42:1-7.) Putting aside
                                                            4
                                                                that this Court already found that Snopes was “within its rights to terminate the GSA,” these
                                                            5
                                                                allegations make clear Plaintiffs are using this litigation to further their own interests over the
                                                            6

                                                            7   interests of Snopes. As such, they have an irreconcilable conflict of interest that precludes them

                                                            8   from serving in the capacity of derivative plaintiffs.

                                                            9       II.      PLAINTIFFS’ TWELFTH CAUSE OF ACTION FAILS AS A MATTER OF
                                                                             LAW
                                                           10
Gordon Rees Scully Mansukhani, LLP




                                                           11             Plaintiffs do not distinguish Ladas v. California State Automobile Assn. (1993) 19

                                                           12   Cal.App.4th 761, 770, or dispute that “… an offer must be sufficiently definite, or must call for
                                     San Diego, CA 92101
                                       101 W. Broadway




                                                           13   such definite terms in the acceptance that the performance promised is reasonably certain.”
                                          Suite 2000




                                                           14
                                                                (MPA 4:16 (emphasis added).) Rather, Plaintiffs attempt to fall back on a justifiable reliance
                                                           15
                                                                argument, citing a case regarding promissory estoppel.3 (Opp. 10:8-10.) Here, there was no
                                                           16
                                                                “sufficiently definite” offer or terms, nor was performance reasonably certain.
                                                           17
                                                                          As alleged, Mikkelson merely expressed what he was thinking. (TAC ¶ 113 and Exhibit
                                                           18

                                                           19   D (“What I was thinking was …”).) Moreover, the “performance [allegedly] promised,” i.e.,

                                                           20   increasing Proper Media’s monthly revenue under the GSA, is uncertain because it is dependent
                                                           21   on continuation of the GSA which, as Judge Hayes correctly ruled, Snopes “was within its rights
                                                           22
                                                                to terminate.” (See ROA No. 99, 08/22/2017 Minute Order, p. 3 (“… the GSA was to remain in
                                                           23
                                                                effect for one year at which point it would be renewed each month unless terminated by either
                                                           24
                                                                party…”).)
                                                           25

                                                           26
                                                           27
                                                                3
                                                           28    Promissory estoppel is addressed in the next section regarding that cause of action, i.e., the
                                                                Thirteenth Count.

                                                                                                 Page 580 of 732
                                                                                                             -6-
                                                                           REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                            1          Critically, Plaintiffs fail to address, much less counter, the fact that there was no
                                                            2   exchange of consideration with respect to Mikkelson in his individual capacity. (MPA 5:8-14.)
                                                            3
                                                                Mikkelson was clearly speaking on behalf of Snopes, not himself, because Mikkelson was not
                                                            4
                                                                making monthly payments to Proper Media, Snopes was. (TAC, Exhibit C (“If you can sell her
                                                            5
                                                                on that, I will cover by kicking back the extra payment amount to Proper Media each month.”).)
                                                            6

                                                            7   Contrary to Plaintiffs’ argument in Opp., as shown by Exhibits C and D (which Plaintiffs allege

                                                            8   set forth the offer and the acceptance), Mikkelson did not enter into the purported agreement (on

                                                            9   behalf of Snopes or otherwise) to “stop Barbra from exposing ‘dirt’ on Mikkelson.” (compare
                                                           10
                                                                Opp. 10:10-15 with TAC, Exhibit C (“She is also threatening to go public with dirt on you and
Gordon Rees Scully Mansukhani, LLP




                                                           11
                                                                the business, of which I know nothing about.”).) To the contrary, as Schoentrup specifically
                                                           12
                                     San Diego, CA 92101




                                                                concludes, Snopes agreed to pay Barbara the requested “salary and director’s fee, [not because of
                                       101 W. Broadway




                                                           13
                                          Suite 2000




                                                                the purported ‘dirt’ but rather] because that is a legitimate claim on the company and the longer
                                                           14

                                                           15   we hold out the more it looks like bad faith on our part.” (TAC, Exhibit D (emphasis added).)

                                                           16          Even assuming, for sake of argument only, that the alleged purchase of Barbara’s silence
                                                           17   could be characterized as consideration to Mikkelson (it cannot), the question then is what
                                                           18
                                                                consideration did Mikkelson, in his individual capacity, exchange in return? None is alleged.
                                                           19
                                                                There is no contract with Mikkelson, as a matter of law.
                                                           20
                                                                       Furthermore assuming, again for the sake of argument only, that there was a contract with
                                                           21

                                                           22   Mikkelson individually (there was not), no breach is alleged. The alleged promised performance

                                                           23   was “kicking back the extra payment amount to Proper Media each month” (TAC, Exhibit C) by

                                                           24   “increase[ing] the amount of [Snopes] revenue that Proper [Media] keeps by $X per month.”
                                                           25   (Id., at Exhibit D.) As alleged, that is exactly what occurred until Proper Media was no longer
                                                           26
                                                                entitled to keep revenue. (TAC ¶ 116.) Thus, to the extent a contract is properly alleged,
                                                           27
                                                                Plaintiffs fail to allege breach by Snopes, much less by Mikkelson.
                                                           28


                                                                                               Page 581 of 732
                                                                                                           -7-
                                                                         REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                            1      III.      PLAINTIFFS’ THIRTEENTH CAUSE OF ACTION FAILS AS A MATTER
                                                                             OF LAW
                                                            2

                                                            3             This claim similarly fails for lack of a promise that is “clear and unambiguous in its

                                                            4   terms,” which Plaintiffs do not dispute is required to state this claim, for the same reasons stated

                                                            5   above with respect to Plaintiffs’ breach of contract claim. (MPA 5:20-25.) Moreover, Plaintiffs
                                                            6   misunderstand Mikkelson’s demurrer to this Count. Mikkelson does not contend that Plaintiffs
                                                            7
                                                                failed to pay for Barbara’s 50% share in the company. (Compare MPA 6:6-9 with Opp. 11:17-
                                                            8
                                                                22.) The argument is that Barbara made demand of Snopes for payment of her claimed share of
                                                            9
                                                                non-distributed profit; yet, via this cause of action, Plaintiffs seek to hold Mikkelson personally
                                                           10
Gordon Rees Scully Mansukhani, LLP




                                                           11   and solely responsible for this corporate obligation, notwithstanding that they too are

                                                           12   shareholders of Snopes and likewise benefited from settlement of Barbara’s claim. To the extent
                                     San Diego, CA 92101
                                       101 W. Broadway




                                                           13   a promise was made, which Mikkelson disputes, it was on behalf of Snopes and not made by
                                          Suite 2000




                                                           14
                                                                Mikkelson in his individual capacity.
                                                           15
                                                                   IV.       PLAINTIFFS’ FOURTEENTH, FIFTEENTH, SIXTEENTH, SEVENTEENTH,
                                                           16                AND EIGHTEENTH CAUSES OF ACTION FAIL AS A MATTER OF LAW
                                                           17             The Court has ruled that Plaintiffs’ Fourteenth Count for Defamation, Fifteenth and
                                                           18
                                                                Sixteenth Counts for Unfair Competition, Seventeenth Count for Rescission, and Eighteenth
                                                           19
                                                                Count for Declaratory Relief are without merit. For the reasons stated in the Court’s August
                                                           20
                                                                22nd Order on Snopes’ anti-SLAPP motion (ROA No. 1174), and August 22nd tentative ruling
                                                           21

                                                           22   on Mikkelson’s anti-SLAPP motion (ROA No. 1173), both of which are incorporated herein by

                                                           23   reference, these causes of action fail as a matter of law and, if not struck in their entirety on

                                                           24   Mikkelson’s anti-SLAPP motion (ROA No. 1036), are properly dismissed on this demurrer
                                                           25   without leave to amend for the reasons stated in the MPA including inter alia those next
                                                           26
                                                                discussed.
                                                           27

                                                           28


                                                                                                 Page 582 of 732
                                                                                                             -8-
                                                                           REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                            1          The board authorizations and consents to advance attorneys’ fees to the individual
                                                            2   defendants, including Mikkelson, were lawful. Plaintiffs’ arguments to the contrary fail for three
                                                            3
                                                                reasons. First, there was a quorum when the board authorized the advancements. As Plaintiffs
                                                            4
                                                                allege, Snopes’ bylaws require a “majority” of Snopes directors to transact business. At the time,
                                                            5
                                                                Snopes had two directors: Westbrook and Mikkelson. Plaintiffs argue that Mikkelson’s vote did
                                                            6

                                                            7   not count because he was “interested” and thus, they claim, Westbrook alone does not constitute

                                                            8   a “majority” of Snopes. Yet, Plaintiffs’ argument fails because, Corp. Code 310(c) provides that:

                                                            9   Interested directors are counted in determining the presence of a quorum at a board meeting that
                                                           10
                                                                authorizes a transaction.
Gordon Rees Scully Mansukhani, LLP




                                                           11
                                                                       Second, Plaintiffs argue that Mikkelson was not sued “by reason of the fact” that he was
                                                           12
                                     San Diego, CA 92101




                                                                an agent of Snopes, and thus it was unlawful for Snopes to advance his fees. Plaintiffs are
                                       101 W. Broadway




                                                           13
                                          Suite 2000




                                                                mistaken on the law. The plain language of Corp. Code 317(f) does not impose the “by reason of
                                                           14

                                                           15   the fact” requirement; instead, § 317(f) requires an undertaking from the agent, which Plaintiffs

                                                           16   admit each individual defendant, including Mikkelson, executed. Plaintiffs’ reliance on Allergia,
                                                           17   Inc. v. Bouboulis, 229 F. Supp. 3d 1150 (S.D. Cal. 2017), is similarly misplaced. In that case,
                                                           18
                                                                the court analyzed section 317 and concluded that subsection (f) does not require that the agent
                                                           19
                                                                be sued “by reason of the fact” that he is an agent of the corporation in order to advance fees;
                                                           20
                                                                rather in that case – unlike the instant matter– the bylaws imposed the “by reason of the fact
                                                           21

                                                           22   requirement” on advancement. Snopes’ bylaws impose no such requirement. Thus, the

                                                           23   advancements were lawful.

                                                           24          Third, Plaintiffs argue that the board authorizations are not permissible under the “just
                                                           25   and reasonable” exception to the “interested director” rule under Corp. Code § 310(a)(3)
                                                           26
                                                                because, again, they claim: (i) the advancements were not permissible under Corp. Code § 317(f)
                                                           27
                                                                because Mikkelson was not being sued “by reason of the fact” that he is an agent of Snopes; and
                                                           28


                                                                                               Page 583 of 732
                                                                                                           -9-
                                                                         REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                            1   (ii) the advancements are putting Snopes in danger of insolvency. (Opp. 16:23-17:1.) Yet, the
                                                            2   advancements are “just” because they do comply with § 317(f), as discussed supra; and they are
                                                            3
                                                                “reasonable” because Mikkelson (and Green and Miller) executed undertakings, such that
                                                            4
                                                                Snopes will lose no monies unless the individual defendants are either indemnified or their
                                                            5
                                                                undertakings fail, neither of which is alleged in the TAC. Moreover, as alleged, “Mikkelson has
                                                            6

                                                            7   raised over $850,000 from nearly 30,000 donors through the GoFundMe Campaign” to assist

                                                            8   Snopes financially; “Mikkelson continues to raise funds through the GoFundMe Campaign, and

                                                            9   receives donations on a daily or near-daily basis;” and, “Mikkelson has raised the fundraising
                                                           10
                                                                goal to $2,000,000.” (TAC ¶ 137.) Thus, the advancements are all the more reasonable in light
Gordon Rees Scully Mansukhani, LLP




                                                           11
                                                                of the continued success of the GoFundMe Campaign.
                                                           12
                                     San Diego, CA 92101




                                                                         Plaintiffs’ Seventeenth Count for Rescission fails for the addition reason that rescission is
                                       101 W. Broadway




                                                           13
                                          Suite 2000




                                                                not an independent count, but is a remedy; and, Plaintiffs fail to distinguish Nakash v. Super. Ct.,
                                                           14

                                                           15   196 Cal.App.3d 70 (1997). Indeed, to obtain rescission, Plaintiffs do not dispute that they

                                                           16   must—but failed to—identify, state with certainty, and sufficiently plead a proper basis for
                                                           17   rescission. The basis for rescission are outlined in Civil Code 1689, and include conduct such as
                                                           18
                                                                fraud, duress, menace, and undue influence. Plaintiffs, however, have made no showing to
                                                           19
                                                                support such claims.
                                                           20
                                                                   V.       CONCLUSION
                                                           21

                                                           22      For the forgoing reasons, and the reasons stated in the MPA, Mikkelson respectfully requests

                                                           23   that this Court sustain his demurrer, without leave to amend.

                                                           24      ///
                                                           25

                                                           26
                                                           27

                                                           28


                                                                                                Page 584 of -10-
                                                                                                             732
                                                                          REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                             1                                      Respectfully submitted,
                                                             2
                                                                 Dated: August 26, 2019                  GORDON REES SCULLY
                                                             3                                           MANSUKHANI, LLP
                                                             4
                                                                                                   by:
                                                             5                                           Richard P. Sybert
                                                                                                         Kimberly D. Howatt
                                                             6                                           Holly L.K. Heffner
                                                                                                         Attorneys for Defendant
                                                             7                                           DAVID MIKKELSON
                                                             8

                                                             9
                                                            10
 Gordon Rees Scully Mansukhani, LLP




                                                            11

                                                            12
                                      San Diego, CA 92101
                                        101 W. Broadway




                                                            13
                                           Suite 2000




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

1138048/47061251v.1
                                                            28


                                                                                          Page 585 of -11-
                                                                                                       732
                                                                        REPLY IN SUPPORT OF DEMURRER TO THIRD AMENDED COMPLAINT
                                                                                                         123
                                SUPERIOR COURT OF CALIFORNIA,
                                    COUNTY OF SAN DIEGO
                                          CENTRAL                                                         334
                                                                                                          257
                                                                                                          338
                                                                                                          188
                                                                                                          332
                                                                                                          336
                                                                                                          335
                                                                                                          243
                                                                                                          337
                                                                                                          343
                                                                                                          250
                                                                                                          133
                                                                                                          261
                                                                                                          238
                                                                                                          241
                                                                                                          237
                                                                                                          240
                                                                                                          23
                                                                                                          288
                                                                                                          333
                                                                                                          56
                                                                                                          303
                                                                                                          108
                                                                                                          666
                                                                                                          339
                                                                                                          400
                                                                                                          340

                                           MINUTE ORDER
DATE: 08/28/2019                    TIME: 11:25:00 AM              DEPT: C-68
JUDICIAL OFFICER PRESIDING: Richard S. Whitney
CLERK: Kim Mulligan
REPORTER/ERM: Not Reported
BAILIFF/COURT ATTENDANT:

CASE NO: 37-2017-00016311-CU-BC-CTL CASE INIT.DATE: 05/04/2017
CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]
CASE CATEGORY: Civil - Unlimited   CASE TYPE: Breach of Contract/Warranty


EVENT TYPE: Discovery Hearing


                                                                                                         STO
APPEARANCES                                                                                              STO
                                                                                                         Sto

The Court, having taken the above-entitled matter under submission on 08/23/19 and having fully
considered the arguments of all parties, both written and oral, as well as the evidence presented, now
rules as follows:
Re: Motion to Compel (see below)



The Court, having taken the above-entitled matter under submission on 08/23/19 and having fully
considered the arguments of all parties, both written and oral, as well as the evidence presented, now
rules as follows:

Re: Special Motion to Strike (see below)


Having taken (1) Plaintiff Drew W. Schoentrup's UNOPPOSED Motion to Compel Supplemental
Privilege   Logs     and     Production    from Defendant Snopes      Media     Group,   Inc.   (2)
Defendant/Cross-Complainant David Mikkelson's Special Motion to Strike Plaintiffs' Third Amended
Complaint under submission, and having given due consideration to the parties' arguments, evidence
and authority, the court rules as follows:
(1) Plaintiff Drew W. Schoentrup's Motion to Compel Supplemental Privilege Logs and




DATE: 08/28/2019                               MINUTE ORDER                                   Page 1
DEPT: C-68                                                                               Calendar No.

                                           Page 586 of 732
CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]             CASE NO: 37-2017-00016311-CU-BC-CTL

Production from Defendant Snopes Media Group, Inc. is off calendar.
Snopes' anti-SLAPP motion was pending at the time of Plaintiff's motion. Under CCP section 425.16(g),
discovery was stayed. Snopes was under no obligation to participate in discovery until after the "notice
of entry of the order ruling on the motion." (Code Civ. Proc., § 425.16(g).) The motion hearing should
have been vacated or continued at the time of the filing of Snopes' anti-SLAPP motion.
(2) Defendant/Cross-Complainant David Mikkelson's Special Motion to Strike Plaintiffs' Third
Amended Complaint is GRANTED.
Ruling on an anti-SLAPP motion is a two-step process: "'First, the court decides whether the defendant
has made a threshold showing that the challenged cause of action is one arising from protected
activity.... If the court finds such a showing has been made, it then determines whether the plaintiff has
demonstrated a probability of prevailing on the claim.'" (Taus v. Loftus (2007) 40 Cal.4th 683, 703
[Citation omitted].) The California Supreme Court explained the anti-SLAPP procedure as follows:
At the first step, the moving defendant bears the burden of identifying all allegations of protected activity,
and the claims for relief supported by them. When relief is sought based on allegations of both protected
and unprotected activity, the unprotected activity is disregarded at this stage. If the court determines that
relief is sought based on allegations arising from activity protected by the statute, the second step is
reached. There, the burden shifts to the plaintiff to demonstrate that each challenged claim based on
protected activity is legally sufficient and factually substantiated. The court, without resolving evidentiary
conflicts, must determine whether the plaintiff's showing, if accepted by the trier of fact, would be
sufficient to sustain a favorable judgment. If not, the claim is stricken. Allegations of protected activity
supporting the stricken claim are eliminated from the complaint, unless they also support a distinct claim
on which the plaintiff has shown a probability of prevailing.

(Baral v. Schnitt (2016) 1 Cal.5th 376, 396.)
"The moving SLAPP defendant may meet this burden by showing the act which forms the basis for the
plaintiff's cause of action was an act that falls within one of the four categories of conduct described in
subdivision (e) of section 425.16." (Dowling v. Zimmerman (2001) 85 Cal.App.4th 1400, 1417.) CCP
section 425.16(e) provides, in part, an

"act in furtherance of a person's right of petition or free speech under the United States or California
Constitution in connection with a public issue" includes: ... (2) any written or oral statement or writing
made in connection with an issue under consideration or review by a legislative, executive, or judicial
body, or any other official proceeding authorized by law, (3) any written or oral statement or writing made
in a place open to the public or a public forum in connection with an issue of public interest, or (4) any
other conduct in furtherance of the exercise of the constitutional right of petition or the constitutional right
of free speech in connection with a public issue or an issue of public interest.
(Code Civ. Proc., § 425.16(e).) "[I]t is the principal thrust or gravamen of the plaintiff's cause of action
that determines whether the anti-SLAPP statute applies." (Martinez v. Metabolife Internat., Inc. (2003)
113 Cal.App.4th 181, 188.) "The focus of the statute is not the form of plaintiff's cause of action, but the
defendant's activity that gives rise to the asserted liability." (Midland Pacific Building Corp. v. King (2007)
157 Cal.App.4th 264, 272.)
This Court already struck the fourteenth cause of action, and related allegations, against Snopes.




DATE: 08/28/2019                                  MINUTE ORDER                                         Page 2
DEPT: C-68                                                                                        Calendar No.

                                            Page 587 of 732
CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]           CASE NO: 37-2017-00016311-CU-BC-CTL

Mikkelson's motion as to the fourteenth cause of action, and related allegations, is based on essentially
identical arguments. Plaintiffs have impliedly conceded this Court would rule in the same manner on this
motion as to the fourteenth cause of action, for good reason. This Court finds the same analysis as to
the fourteenth cause of action applies to this motion. (See ROA #1141.) The Court finds Mikkelson has
met his burden to show the fourteenth cause of action, and related allegations, are based on protected
activity. The burden has shifted to Plaintiffs to show the allegations support viable claims to avoid having
them stricken.

Plaintiffs Schoentrup and Richmond's fifteenth cause of action, brought derivatively on behalf of Snopes,
is supported by allegations of misrepresentations published via the GoFundMe campaign and
allegations of improper board authorizations to advance litigation funds to Mikkelson, Green, and Miller.
To have standing in a UCL claim, Snopes must have "suffered injury in fact and [] lost money or property
as a result of unfair competition." (Californians for Disability Rights v. Mervyn's, LLC (2006) 39 Cal.4th
223, 228; Bus. & Prof. Code, § 17204.) Richmond declares the purported wrongdoings have "and will
cause substantial harm to Snopes' reputation and goodwill as a leading fact checking and fake
new-debunking resource." (Decl. Richmond, ¶ 75.) Plaintiffs may not rely on potential future harm.
Richmond does not cite to any facts supporting an actual injury. Richmond does not cite any facts to
support his conclusory statement that "Mikkelson's conduct, as outlined above, has and will cause
substantial harm to Snopes' reputation and goodwill...." (Decl. Richmond, ¶ 75.) Richmond states
Mikkelson's actions have "subjected Snopes to imminent and substantial liability," but Richmond does
not cite any actual incurred liability. Richmond's declaration is insufficient to show any suffered injury in
fact and "lost money or property."

Richmond declares the representations about how the funds raised through the GoFundMe campaign
would be used are false because "Mikkelson is using these funds, in large part, to pay for his personal
expenses, including but not limited to legal expenses that he, Green, and Miller have personally
incurred in connection with this lawsuit." (Decl. Richmond, ¶ 52.) However, the statements do not specify
whether the funds would be used to fund the defenses of individual employees of Snopes. Also, the
statements do not preclude that Snopes could use the funds for "our legal expenses," which could
include the defenses of individual employees of Snopes. Plaintiffs also assert the statement Snopes
"controller will ensure the funds are allocated appropriately and our commitment to our donors is
maintained" is false, but Plaintiffs do not cite any harm such as an inappropriate allocation by the
bookkeeper. Even if Plaintiffs had shown all of the representations are false, Plaintiffs have failed to
show they have standing as to the alleged misrepresentations.
As to the allegations regarding advancement of litigation funds, Plaintiffs allege Mikkelson, Miller, and
Green each "executed an undertaking to repay the amount of any attorneys' fees and costs advanced or
reimbursed to him by Snopes Media Group in the event that it is determined he is not entitled to
indemnification in connection with this litigation" as a condition precedent to the advancement of
attorneys' fees. (TAC, ¶¶ 124-126.) Richmond declares the advancements have and "will cause
substantial harm to Snopes, including by draining its already dwindling profits, and thus putting it in
immediate danger of insolvency." (Decl. Richmond, ¶ 75.) Again, Richmond does not cite any facts to
support actual injury has already occurred. Mikkelson, Miller, and Green have executed undertakings,
such that Snopes will not "lose" any money unless Mikkelson, Miller, and Green are indemnified or
Mikkelson, Miller, and Green's undertakings fail. Plaintiffs do not assert Mikkelson, Miller, and Green
have been indemnified nor that their undertakings have failed. While the loss of funds towards
advancements could potentially put Snopes closer to insolvency, Plaintiffs do not cite any actual "lost
money or property." Plaintiffs do not cite any facts to support an assertion that Snopes has been unable
to operate normally as a result of the danger of insolvency or that it has lost any revenue or reputation




DATE: 08/28/2019                                 MINUTE ORDER                                       Page 3
DEPT: C-68                                                                                     Calendar No.

                                           Page 588 of 732
CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]            CASE NO: 37-2017-00016311-CU-BC-CTL

as the result of the purported danger of insolvency. Richmond's declaration is insufficient to show any
suffered injury in fact and "lost money or property."

While this Court already ruled on the issue of advancement of litigation funds as to Snopes' anti-SLAPP
motion, the Court did not have the benefit of Mikkelson's briefing, which the Court finds persuasive.
While litigation funding constitutes protected petitioning activity, "[a] claim arises from protected activity
when that activity underlies or forms the basis for the claim." (Sheley v. Harrop (2017) 9 Cal.App.5th
1147, 1166; Park v. Board of Trustees of California State University (2017) 2 Cal.5th 1057, 1062.) In
Park, the California Supreme Court recognized that a claim arising from a decision may not necessarily
arise from the communications leading to that decision. (Id. at 1017.) Funding of litigation is
communicative conduct that constitutes a protected petitioning activity. (Takhar v. People ex rel. Feather
River Air Quality Management Dist. (2018) 27 Cal.App.5th 15, 28.) The act of funding may be
communicative and a protected activity, but it does not necessarily mean the act of funding is the basis
for a cause of action.

Here, the board's authorizations were "other conduct in furtherance of the exercise of the constitutional
right of petition or the constitutional right of free speech in connection with a public issue or an issue of
public interest." (Code Civ. Proc., § 425.16(e).) The board authorizations were conduct that furthered the
exercise of the constitutional right of petition – litigation funding. The litigation funding would not have
occurred without the board's authorization.
Mikkelson cites San Diegans for Open Government v. San Diego State University Research Foundation
(2017) 11 Cal.App.5th 477 for support. In San Diegans the plaintiff challenged contracts between an
independent, nonprofit journalism organization (inewsource) and KPBS to provide news stories in
exchange for the right to use KPBS offices, media equipment, and related news facilities. The plaintiff
asserted the contracts between KPBS and inewsource violated statutory prohibitions on self-dealing
involving public funds. The court found that the fact the purpose of the challenged contracts was for
gathering and delivering news stories, a protected activity, mattered. The court distinguished the case
from a hypothetical involving a licensed building contractor using her faculty position at SDSU to procure
a long-term construction contract between SDSU and her construction company since it involved
protected newsgathering and reporting, not construction. "It is in the news reporting business, and the
contracts [plaintiff] challenges shape the way inewsource and KPBS gather, produce, and report the
news." (Id. at 106.) "[Plaintiff] is not seeking to void a contract to make widgets or to construct a building.
It is seeking to void contracts that directly affect the content of news stories the public receives." (Id.)

The Court agrees the board authorizations should not be segregated from the litigation funding because
the board authorizations were a necessary step to facilitate the protected activity. Plaintiffs seek to
rescind the board's authorization to fund ongoing litigation, which would directly affect the protected
activity – litigation funding. The board authorizations shaped the litigation funding as the purpose of the
board authorizations was to provide litigation funding. While the Court was previously concerned about
"chilling legitimate challenges to improper board authorizations," the "anti-SLAPP statute 'poses no
obstacle to suits that possess minimal merit.'" (San Diegans for Open Government, supra, 11
Cal.App.5th at 100.) Here, as discussed above, Plaintiffs have failed to establish they have standing –
they have not shown an injury in fact of "lost money or property." The board authorizations and litigation
funding is protected activity and Plaintiffs have not shown their fifteenth or sixteenth causes of action
have minimal merit.

Mikkelson's notice of motion put Plaintiffs on notice that Mikkelson moved to strike the seventeenth and
eighteenth claims for rescission and declaratory relief. Plaintiffs' seventeenth and eighteenth claims




DATE: 08/28/2019                                  MINUTE ORDER                                        Page 4
DEPT: C-68                                                                                       Calendar No.

                                            Page 589 of 732
CASE TITLE: Proper Media LLC vs Bardav Inc [E-FILE]         CASE NO: 37-2017-00016311-CU-BC-CTL

pertain to the advancement of litigation funding. As discussed above, Mikkelson has demonstrated the
board's authorizations for the advancement of litigation funding were protected activity. Thus, Plaintiffs
have the burden to demonstrate the seventeenth and eighteenth claims have minimal merit. Plaintiffs
have failed to do so.

The motion is granted in its entirety.
IT IS SO ORDERED.
                                                                                                             STO
                                                         Judge Richard S. Whitney




DATE: 08/28/2019                                MINUTE ORDER                                      Page 5
DEPT: C-68                                                                                   Calendar No.

                                          Page 590 of 732
 1 Paul A. Tyrell (Bar No. 193798)
   Ryan C. Caplan (Bar No. 253037)
 2 P. Jacob Kozaczuk (Bar No. 294734)
   PROCOPIO, CORY, HARGREAVES &
 3     SAVITCH LLP
   525 B Street, Suite 2200
 4 San Diego, California 92101
   Telephone:     619.238.1900
 5 Facsimile:     619.235.0398
   E-mail: paul.tyrell@procopio.com
 6          ryan.caplan@procopio.com
            jacob.kozaczuk@procopio.com
 7
   Attorneys for Defendant/Cross-Complainant,
 8 SNOPES MEDIA GROUP, INC., formerly known and having
   appeared as BARDAV INC
 9
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                          COUNTY OF SAN DIEGO, CENTRAL DIVISION
11

12 PROPER MEDIA, LLC, a California limited                     Case No. 37-2017-00016311-CU-BC-CTL
   liability company, CHRISTOPHER RICHMOND,                    (consolidated with Case No. 37-2018-00004335-
13 an individual, and DREW SCHOENTRUP, an                      CU-MC-CTL)
   individual,
14                                                             NOTICE OF RULING ON SNOPES
                   Plaintiffs,                                 MEDIA GROUP, INC.’S DEMURRER
15                                                             TO PLAINTIFFS’ THIRD AMENDED
   v.                                                          COMPLAINT
16
   BARDAV INC., a California corporation, DAVID
17 MIKKELSON, an individual; VINCENT GREEN,                    Date:    August 30, 2019
   an individual; RYAN MILLER, an individual; and              Time:    10:30 a.m.
18 TYLER DUNN, an individual,                                  Dept.:   C-68
                                                               Judge:   Hon. Richard S. Whitney
19                  Defendants,
                                                               Complaint Filed:      May 4, 2017
20                                                             Trial Date:           October 4, 2019

21                                                             IMAGED FILE

22

23

24
     AND RELATED CROSS-ACTIONS
25

26

27
28


                                      Page 591 of 732
                   NOTICE OF RULING RE: SNOPES’ DEMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3758013.1
 1 TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:

 2            PLEASE TAKE NOTICE that on August 30, 2019, at 10:30 a.m. in Department C-68 of

 3 the above-captioned Court, the demurrer of Defendant/Cross-Complainant SNOPES MEDIA

 4 GROUP, INC., formerly known and having appeared as Bardav Inc (“Snopes”) to the Third

 5 Amended Complaint brought by Plaintiffs/Cross-Defendants PROPER MEDIA, LLC, DREW

 6 SCHOENTRUP, and CHRISTOPHER RICHMOND (collectively, “Plaintiffs”), came on for

 7 hearing before the Honorable Richard S. Whitney.

 8            Ryan C. Caplan, Esq. of Procopio, Cory, Hargreaves & Savitch LLP appeared on behalf of

 9 Snopes. Drew Schoentrup, Esq. appeared on behalf of Plaintiffs. Holly Heffner, Esq. of Gordon
10 Rees Scully Mansukhani, LLP appeared on behalf of Defendant/Cross-Complainant DAVID

11 MIKKELSON.

12            Upon review of the papers and oral argument, the Court confirmed the tentative ruling in its

13 entirety, ruling as follows:

14            1.       Snopes’ Demurrer as to the Fifteenth and Seventeenth Causes of Action in

15 Plaintiffs’ Third Amended Complaint is moot in light of the Court’s earlier ruling granting Snopes’

16 anti-SLAPP motion to strike those causes of action; and

17            2.       Snopes’ Demurrer as to the Fifth and Seventh Causes of Action in Plaintiffs’ Third

18 Amended Complaint is SUSTAINED without leave to amend.
19            A true and correct copy of the Court’s tentative ruling, which reflects the above rulings and

20 which became the final ruling of the court, is attached as Exhibit “A” hereto and incorporated by

21 reference herein.

22

23 DATED: August 30, 2019                             PROCOPIO, CORY, HARGREAVES &
                                                        SAVITCH LLP
24

25                                                    By:
                                                             Paul A. Tyrell
26                                                           Ryan C. Caplan
                                                             P. Jacob Kozaczuk
27                                                           Attorneys for Defendant/Cross-Complainant,
                                                             SNOPES MEDIA GROUP, INC., formerly
28                                                           known and having appeared as Bardav Inc

                                                         2
                    NOTICE OF RULING RE: SPage
                                          NOPES’ D592 of 732
                                                  EMURRER TO PLAINTIFFS’ THIRD AMENDED COMPLAINT
     DOCS 125263-000001/3758013.1
                  EXHIBIT “A”


Page 593 of 732
                                  SUPERIOR COURT OF CALIFORNIA,
                                          COUNTY OF SAN DIEGO
                                             HALL OF JUSTICE
                                   TENTATIVE RULINGS - August 29, 2019


EVENT DATE: 08/30/2019              EVENT TIME:      10:30:00 AM         DEPT.: C-68
JUDICIAL OFFICER:Richard S. Whitney


CASE NO.:      37-2017-00016311-CU-BC-CTL

CASE TITLE: PROPER MEDIA LLC VS BARDAV INC [E-FILE]


CASE CATEGORY: Civil - Unlimited                 CASE TYPE: Breach of Contract/Warranty


EVENT TYPE: Demurrer / Motion to Strike
CAUSAL DOCUMENT/DATE FILED:

TENTATIVE RULING:
(1) Defendant/Cross-Complainant Snopes Media Group, Inc.'s Demurrer to Plaintiffs' Third
Amended Complaint is SUSTAINED.
The demurrer is moot as to the fifteenth and seventeenth causes of action because this Court's
amended submitted ruling on Snopes' anti-SLAPP motion strikes such causes of action. Snopes also
demurrers as to the fifth and seventh causes of action for corporate waste and breach of fiduciary duty
brought derivatively by Plaintiffs Schoentrup and Richmond.
Plaintiffs acknowledge they have not made a demand on Snopes' board. Plaintiffs allege demand futility.
"The test for proving demand futility is whether the facts show a reasonable doubt that (1) the directors
are disinterested and independent, and (2) the challenged transaction was otherwise the product of a
valid exercise of business judgment." (Oakland Raiders v. National Football League (2001) 93
Cal.App.4th 572, 587.) "[I]n order to evaluate the demand futility claim, the court must be apprised of
facts specific to each director from which it can conclude that that particular director could or could not
be expected to fairly evaluate the claims of the shareholder plaintiff." (Shields v. Singleton (1993) 15
Cal.App.4th 1611, 1622.) "A director will be deemed not to be disinterested if the facts alleged
'demonstrate[ ] a potential personal benefit or detriment to the director as a result of the decision.'"
(Bader v. Anderson (2009) 179 Cal.App.4th 775, 792 [Citation omitted].) It is undisputed that at the
relevant time of filing the third amended complaint ("TAC"), Snopes' board consisted of Westbrook, who
is disinterested and independent, Mikkelson, and Richmond. Plaintiffs also concede that determining
demand futility is based on a majority of the board, not a quorum.
It is clear from the TAC that Mikkelson is interested as he is directly being accused of wrongdoing,
including that he used corporate assets "to pay for personal expenses." (TAC, ¶ 206.) Plaintiffs have
alleged facts supporting the conclusion there is a reasonable doubt that Richmond is a disinterested and
independent director given that he is "both a Plaintiff and Defendant in this lawsuit and has asserted
both derivative and direct claims against Mikkelson." (TAC, ¶ 240.) While Richmond would likely vote to
allow the lawsuit, it is reasonable to conclude that Richmond would not reach that decision based solely
on a fair, evenhanded consideration of the demand. As both Richmond and Mikkelson are apparently
not disinterested or independent, there could be no majority to approve the demand.
While Snopes points out that the above allegations are not included in the fifth cause of action, the Court
considers the complaint as a whole in determining whether a cause of action has been properly stated.
Event ID: 2105090                         TENTATIVE RULINGS                Calendar No.: 42
                                                Page: 1
                                          Page 594 of 732
CASE TITLE: PROPER MEDIA LLC VS BARDAV CASE NUMBER: 37-2017-00016311-CU-BC-CTL
               INC [E-FILE]
Plaintiffs have sufficiently alleged demand futility.
Notwithstanding the above, the claims fail. Snopes asserts Schoentrup and Richmond are disqualified
from bringing derivative claims because they are overtly hostile to Snopes. This Court acknowledged, in
ruling on Plaintiffs' motion for leave to amend, that Zarowitz v. BankAmerica Corp. (9th Cir. 1989) 866
F.2d 1164 did not establish a per se rule barring any shareholder who has a conflict of interest as
serving as a representative. However, the Court finds that Schoentrup and Richmond have hostile
interests that disqualify them as adequate representatives of Snopes. While Schoentrup and Richmond
assert there is no other shareholder who could bring the claims, Plaintiffs have not demonstrated Tyler
Dunn will not pursue the claims. While this Court stated "[t]here is no indication [Mr.] Dunn would pursue
the claims as such a small shareholder," the Court did so in light of the extremely low threshold in
determining whether leave to amend could be granted. Plaintiffs have not alleged Tyler Dunn could not
pursue the claims when judicially noticeable information before the Court demonstrates Schoentrup and
Richmond have conflicting interests with Snopes. Finally, the Court finds Schoentrup's representation of
Plaintiffs exacerbates the conflicts of interest. Schoentrup and Richmond are not qualified to represent
Snopes.
The demurrer is sustained as to the fifth and seventh causes of action. "Unless the complaint shows on
its face that it is incapable of amendment, denial of leave to amend constitutes an abuse of discretion
[...] Liberality in permitting amendment is the rule...." (McDonald v. Superior Court (1986) 180
Cal.App.3d 297, 303-04.) However, Plaintiffs have the burden of proving a reasonable possibility of
amendment. (Blank v. Kirwan (1985) 39 Cal.3d 311, 318.) Plaintiffs have not demonstrated they could
amend to show they are proper representatives for Snopes.
Snopes' requests for judicial notice are granted.
(2) Defendant and Cross-Complainant David Mikkelson's Demurrer to Plaintiffs' Third Amended
Complaint is SUSTAINED.
The demurrer is moot as to the fourteenth through eighteenth causes of action because this Court's
ruling on Mikkelson's anti-SLAPP motion strikes such causes of action. Mikkelson also demurrers to the
fifth, seventh, twelfth, and thirteenth causes of action.
For the same reasons discussed above as to Snopes' demurrer, the demurrer is sustained as to the fifth
and seventh causes of action as Schoentrup and Richmond are not qualified to represent Snopes.

Plaintiffs' twelfth cause of action is for breach of contract. Mikkelson asserts the terms of the purported
contract are too uncertain and that no agreement existed among all Plaintiffs, Mikkelson and Snopes.
"To be enforceable, a promise must be definite enough that a court can determine the scope of the duty
and the limits of performance must be sufficiently defined to provide a rational basis for the assessment
of damages." (Ladas v. California State Auto. Assn. (1993) 19 Cal.App.4th 761, 770.)
Plaintiffs allege:

Mikkelson (on behalf of himself and Snopes Media Group) offered that if Plaintiffs would enter into a
settlement agreement with Barbara in their own names, and exclude Mikkelson and Snopes Media
Group from the settlement agreement, that Snopes Media Group would thereafter reimburse Plaintiffs
for all payments made pursuant to the settlement agreement by allowing them to deduct all settlement
payment amounts directly from the advertising revenue that Proper Media was collecting on behalf of
Snopes Media Group. Plaintiffs accepted Mikkelson's and Snopes Media Group's offer, and, on the
basis of that agreement, subsequently entered into the Barbara Settlement Agreement on or about
October 21, 2016.
(TAC, ¶ 278.) Exhibits C and D to the TAC are communications between Mikkelson and Schoentrup
wherein Mikkelson states conditions on which he is willing to have a settlement with Barbara Mikkelson,
Event ID: 2105090                      TENTATIVE RULINGS                  Calendar No.: 42
                                               Page: 2
                                         Page 595 of 732
CASE TITLE: PROPER MEDIA LLC VS BARDAV CASE NUMBER: 37-2017-00016311-CU-BC-CTL
              INC [E-FILE]
who had threatened to "go public with dirt on [Mikkelson] and the business" in relation to a salary/director
fee dispute. Mikkelson tells Schoentrup "I will cover you by kicking back the extra payment amount to
Proper Media each month." Later, Mikkelson discussed making edits to a draft settlement agreement.
Mikkelson states "[w]hat I was thinking was that you're making the settlement, and if it means that you
end up paying her an additional $X per month on the promissory note payments, then we'll increase the
amount of Bardav revenue that Proper keeps by $X per month."
While not clearly spelled out in these conversations, it appears Schoentrup recognized Barbara
Mikkelson had a legitimate claim to money from Snopes. As the TAC alleges, Proper Media purchased
Barbara Mikkelson's share by July 1, 2016. (TAC, ¶ 49.) Exhibits C and D show the conversations
between Schoentrup and Mikkelson occurred on September 14, 2016, and September 29, 2016, after
Proper Media purchased Barbara Mikkelson's share. It appears both Schoentrup and Mikkelson were
discussing how to handle a threat to Snopes, and to Mikkelson personally – disclosure of unknown "dirt."
Although it appears Mikkelson personally benefitted from the settlement, which was to include a
non-disclosure agreement, the discussion does not definitely define Mikkelson as having a personal
obligation to make the payments. The parties agreed the money would come generally from Snopes'
revenue.
The demurrer is sustained as to the twelfth cause of action for breach of contract.
Plaintiffs' thirteenth cause of action is for promissory estoppel/specific performance. "The elements of a
promissory estoppel claim are '(1) a promise clear and unambiguous in its terms; (2) reliance by the
party to whom the promise is made; (3) [the] reliance must be both reasonable and foreseeable; and (4)
the party asserting the estoppel must be injured by his reliance.'" (Jones v. Wachovia Bank (2014) 230
Cal.App.4th 935, 944 [Citation omitted].) Plaintiffs' allegations suffer from the same problem discussed
above – there is no clear promise by Mikkelson to personally pay for Proper Media's settlement with
Barbara Mikkelson. It appears the settlement primarily benefitted Snopes. If Plaintiffs received payment
from Mikkelson personally, then their share of the benefit of resolving the dispute with Barbara
Mikkelson would have come at no cost to them.
The demurrer is sustained as to the thirteenth cause of action for promissory estoppel/specific
performance.
(3) Defendant and Cross-Complainant David Mikkelson's Motion to Strike Portions of Plaintiffs'
Third Amended Complaint is GRANTED, in part.

Pursuant to CCP section 436, the court has discretion at any time to strike portions of pleadings,
including irrelevant, immaterial, and improper allegations. (Code Civ. Proc., § 436.) A claim for punitive
damages must be specifically pled and show facts that, if proved, demonstrates the requisite degree of
culpability necessary for imposing exemplary damages under Civil Code Section 3294. (Grieves v.
Superior Court (1984) 157 Cal.App.3d 159, 166-167.) Plaintiffs' allegations are sufficient if the complaint
alleges despicable conduct carried on by Defendant with a willful and conscious disregard of the rights
or safety of others. (College Hospital Inc. v. Superior Court (1994) 8 Cal.4th 704, 713.) Jury Instructions
for punitive damages define "Despicable conduct" as "conduct that is so vile, base, or contemptible that
it would be looked down on and despised by reasonable people." (CACI 3940.)
Mikkelson seeks to eliminate punitive damages from the TAC. Plaintiffs allege, "[o]n information and
belief," that "Mikkelson has engaged in a pattern and practice of padding his salary through the
submission of astronomical personal expenses for reimbursement by Snopes." (TAC, ¶ 61.) Plaintiffs
may not rely on allegation based "on information and belief" without alleging the facts that lead to the
belief the allegations are true. (Gomes v. Countrywide Home Loans, Inc. (2011) 192 Cal.App.4th 1149,
1158–1159.) Plaintiffs allege various wrongs by Mikkelson based "on information and belief," such as
Mikkelson expensing personal legal fees to Snopes and expensing personal travel expenses
(honeymoon) to Snopes. Plaintiffs do not explain why they believe these alleged facts. (See TAC, ¶¶
61-65.) However, Plaintiffs do provide facts to believe that "Mikkelson never intended to honor his
promise to Plaintiffs that he would enter into a reasonable agreement governing compensation for all
Event ID: 2105090                         TENTATIVE RULINGS                Calendar No.: 42
                                                  Page: 3
                                         Page 596 of 732
CASE TITLE: PROPER MEDIA LLC VS BARDAV CASE NUMBER: 37-2017-00016311-CU-BC-CTL
                INC [E-FILE]
shareholders in 2017." (TAC, ¶ 70.) Mikkelson was unhappy with his $260,000 salary. (TAC, ¶ 63.)
Mikkelson did not sign the 2016 Compensation Agreement after promising that he "would enter into a
compensation agreement for 2017 that would (1) keep his salary and business expenses moderate and
predictable, and (2) allow for compensation and/or distributions to all shareholders." (TAC, ¶¶ 67-69.)
Plaintiffs also allege Mikkelson believed "his salary should be on par with that of other founders." (TAC,
¶ 63.)
Plaintiffs go on to allege a conspiracy among Mikkelson, Green, and Miller to obtain control of Snopes.
(TAC, ¶¶ 70-93.) While Plaintiffs repeatedly allege facts based "[o]n information and belief" to support
the alleged conspiracy, there are alleged facts that would lead Plaintiffs to believe they are true.
Mikkelson and Schoentrup and Richmond were not happy with each other. Mikkelson had a motive to
obtain control of Snopes. Mikkelson could do so by convincing minority shareholders Green and Miller to
work for Snopes directly on the website, rather than for Proper Media which performed work for the
website under a General Services Agreement. Both Green and Miller went to work for Mikkelson. If
Green and Miller aligned with Mikkelson, Mikkelson could control Snopes. Plaintiffs allege Mikkelson
directed Green to remove data from Proper Media, which prevented Proper Media from fulfilling its
obligations under the General Services Agreement, and terminated the General Services Agreement as
part of the conspiracy. Conspiring to prevent performance of a contract and to interfere with employment
relationships as part of an intentional scheme to gain control of a corporation, to the detriment of minority
shareholders, is despicable, intentional conduct, especially in light of the fact Mikkelson owed a fiduciary
duty to Schoentrup and Richmond.
The Court denies the motion as to punitive damages.
Mikkelson also moves to strike Plaintiffs' requested relief for attorney's fees based on the lack of any
contractual terms or statute that provides for the recovery of attorney's fees. In opposition, Plaintiffs point
to Corporations Code section 800. Corporations Code section 800 applies to derivative actions. As the
anti-SLAPP motions and demurrers have eliminated the derivative causes of action, Corporations Code
section 800 is inapplicable. Plaintiffs do not cite any other statute or contractual provision that would
permit the recovery of attorney's fees. As such, the request for attorney's fees is stricken.
Finally, Mikkelson seeks to strike out allegations of disgorgement. As Plaintiffs acknowledge, their
disgorgement request stems from the fifteenth and sixteenth claims for relief, which have been
eliminated. Thus, the issue is moot. In any event, the California Supreme Court in Korea Supply Co. v.
Lockheed Martin Corp. (2003) 29 Cal.4th 1134 found "nonrestitutionary disgorgement" is not recoverable
under the UCL. Plaintiffs have not explained how they could properly allege restitutionary disgorgement.




Event ID: 2105090                         TENTATIVE RULINGS                   Calendar No.: 42
                                                Page: 4
                                          Page 597 of 732
     Proper Media, LLC, et al. v. Bardav Inc., et al.;
     San Diego Superior Court Case No. 37-2017-00016311-CU-BC-CTL


 1                                         PROOF OF SERVICE

 2          I am a resident of the State of California, over the age of eighteen years, and not a party to

 3   the within action. My business address is PROCOPIO, CORY, HARGREAVES & SAVITCH

 4   LLP, 525 B Street, Suite 2200, San Diego, CA 92101. On August 30, 2019, I served the within

 5   document(s):

 6         NOTICE OF RULING ON SNOPES MEDIA GROUP, INC.’S DEMURRER TO
                      PLAINTIFFS’ THIRD AMENDED COMPLAINT
 7
        BY U.S. MAIL by placing the document(s) listed above in a sealed envelope with postage
 8       thereon fully prepaid, in the United States mail at San Diego, California addressed as set
         forth below. I am readily familiar with the firm's practice of collection and processing
 9       correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
         Service on the same day with postage thereon fully prepaid in the ordinary course of
10       business. I am aware that on motion of the party served, service is presumed invalid if postal
         cancellation date or postage meter date is more than one day after date of deposit for mailing
11       an affidavit.
12      BY OVERNIGHT DELIVERY by placing the document(s) listed above in a sealed overnight
         envelope and depositing it for overnight delivery at San Diego, California, addressed as set
13       forth below. I am readily familiar with the practice of this firm for collection and processing
         of correspondence for processing by overnight mail. Pursuant to this practice, correspondence
14       would be deposited in the overnight box located at 530 “B” Street, San Diego, California
         92101 in the ordinary course of business on the date of this declaration.
15
        BY PERSONAL SERVICE by causing the documents listed above to be personally
16       delivered Via Messenger Service to the person(s) at the address(es) set forth below.
17      BY E-MAIL OR ELECTRONIC SERVICE (via One Legal Online Court Services): I
         served upon the designated recipients via electronic transmission through the One Legal system
18       on August 30, 2019. Upon completion of said transmission of said documents, a certified
         receipt is issued to filing party acknowledging receipt by One Legal’s system. Once One Legal
19       has served all designated recipients, proof of electronic service is returned to the filing party.
20                                    SEE ATTACHED SERVICE LIST
21

22          (State) I declare under penalty of perjury under the laws of the State of California that the
            foregoing is true and correct.
23
     Executed on August 30, 2019, at San Diego, California.
24

25                                                            Melissa Avitia Turpin
26

27
28
                                             PROOF OF SERVICE
                                                                    CASE NO. 37-2017-00016311-CU-BC-CTL
                                      Page 598 of 732
     Proper Media, LLC, et al. v. Bardav Inc., et al.;
     San Diego Superior Court Case No. 37-2017-00016311-CU-BC-CTL


 1                                        SERVICE LIST
 2
     Drew Schoentrup                                   Kimberly Howatt
 3   Proper Media, LLC                                 Richard Sybert
     4150 Mission Blvd., Suite 220                     Gordon & Rees LLP
 4   San Diego, CA 92109                               101 W. Broadway, Suite 2000
     509-995-5654                                      San Diego, CA 92101
 5   drew@proper.io                                    khowatt@gordonrees.com
                                                       rsybert@grsm.com
 6

 7
     John S. Kyle                                      Erin M. Hickey
 8   Jeffrey B. Harris                                 Law Office of Erin M. Hickey
     Laura Gantney                                     888 Prospect Street, Suite 200
 9   Kyle Harris LLP                                   La Jolla, CA 92037
     450 B Street, Suite 1410                          858-263-2872
10   San Diego, CA 92101                               erin@hickey.law
     619-600-0086
11   619-600-5144 fax
     jharris@klhipbiz.com
12   jkyle@klhipbiz.com
     lgantney@klhipbiz.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28                                               2
                                          PROOF OF SERVICE
                                                              CASE NO. 37-2017-00016311-CU-BC-CTL
     DOCS 125263-000001/3758156.1    Page 599 of 732
 1   Paul A. Tyrell (Bar No. 193798)
     Ryan C. Caplan (Bar No. 253037)
 2   P. Jacob Kozaczuk (Bar No. 294734)
     PROCOPIO, CORY, HARGREAVES &
 3       SAVITCH LLP
     525 B Street, Suite 2200
 4   San Diego, California 92101
     Telephone: 619.238.1900
 5   Facsimile:     619.235.0398
     E-mail: paul.tyrell@procopio.com
 6            ryan.caplan@procopio.com
              jacob.kozaczuk@procopio.com
 7
     Attorneys for Defendant/Cross-Complainant,
 8   SNOPES MEDIA GROUP, INC., formerly known and
     having appeared as BARDAV INC
 9
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                           COUNTY OF SAN DIEGO, CENTRAL DIVISION
11   PROPER MEDIA, LLC, a California limited              Case No. 37-2017-00016311-CU-BC-CTL
     liability company; CHRISTOPHER RICHMOND,             (consolidated with Case No. 37-2018-00004335-CU-
12   an individual; and DREW SCHOENTRUP, an               MC-CTL)
     individual,
13                                                        THIRD AMENDED AND
                  Plaintiffs,                             SUPPLEMENTAL CROSS-COMPLAINT
14                                                        for:
     v.                                                   (1) BREACH OF CONTRACT;
15                                                        (2) BREACH OF THE IMPLIED
     BARDAV INC, a California corporation, and                 COVENANT OF GOOD FAITH AND
16   DAVID MIKKELSON, an individual,                           FAIR DEALING;
                                                          (3) ACCOUNTING;
17                Defendants,                             (4) VIOLATION OF THE CALIFORNIA
                                                               COMPREHENSIVE COMPUTER
18                                                             DATA ACCESS AND FRAUD ACT;
     SNOPES MEDIA GROUP, INC., formerly known             (5) INTENTIONAL INTERFERENCE
19   and having appeared as BARDAV INC a                       WITH PROSPECTIVE ECONOMIC
     California corporation,                                   ADVANTAGE;
20                                                        (6) CONVERSION;
                  Cross-Complainant,                      (7) VIOLATION OF PENAL CODE § 496;
21                                                        (8) BREACH OF FIDUCIARY DUTY;
     v.                                                   (9) AIDING AND ABETTING;
22                                                        (10) FRAUDULENT CONVEYANCE
     PROPER MEDIA, LLC, a California limited              (11) VIOLATIONS OF CALIFORNIA
23   liability company; DREW SCHOENTRUP, an                    BUSINESS & PROFESSIONS CODE
     individual; CHRIS RICHMOND, an individual;                SECTIONS 17200 et seq.; and
24   PUBLIFE LLC, a Puerto Rico limited liability         (12) DECLARATORY RELIEF
     company; TYLER DUNN, an individual, and
25   ROES 1 through 50, inclusive,                        Complaint Filed:       May 4, 2017
                                                          Trial Date:            June 5, 2020
26                Cross-Defendants.
                                                          IMAGED FILE
27
                                                          DEMAND FOR JURY TRIAL
28

                                THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 600 of 732
 1          Defendant/Cross-Complainant SNOPES MEDIA GROUP, INC., formerly known and

 2   having appeared as BARDAV INC, alleges as follows:

 3                                 SUMMARY OF CROSS-ACTION

 4          1.     Snopes Media Group, Inc., formerly known as Bardav Inc (“Snopes Media Group”

 5   or “Cross-Complainant”) owns and operates the popular Snopes.com website, which it uses to

 6   support and advance the quality, authenticity, and accuracy of news media. Snopes Media Group

 7   and PROPER MEDIA, LLC (“Proper Media”) were parties to a written contract under which

 8   Proper Media agreed to provide certain services to Snopes Media Group for the Snopes.com

 9   website, subject to Snopes Media Group’s ultimate discretion. Proper Media failed to perform its

10   contractual and legal obligations and Snopes Media Group eventually terminated the contract in

11   accordance with its terms.

12          2.     Both before and after the contractual relationship between Proper Media and Snopes

13   Media Group was terminated, Proper Media withheld and continues to withhold money owed to

14   Snopes Media Group. Further, Proper Media effectively held the Snopes.com website hostage by

15   blocking Snopes Media Group from moving the website, advertising and other back-end functions

16   to another service provider.       DREW SCHOENTRUP (“Schoentrup”), CHRISTOPHER

17   RICHMOND (“Richmond”), and TYLER DUNN (“Dunn”) are principals of Proper Media and

18   helped orchestrate Proper Media’s breaches and withholding of Snopes Media Group’s money and

19   other property. Schoentrup and Richmond used a shell limited liability company in Puerto Rico,

20   PUBLIFE LLC (“Publife”), in furtherance of these schemes.

21          3.     Schoentrup, Richmond, Dunn, Proper Media, and Publife received, concealed,

22   embezzled and used the money owed and belonging to Snopes Media Group.

23          4.     At the same time that Proper Media was and is inflicting external harm upon Snopes

24   Media Group, Proper Media’s principals, Schoentrup and Richmond, acted to paralyze Snopes

25   Media Group internally in an apparent effort to force Snopes Media Group to continue or

26   reestablish its business relationship with Proper Media. Among other things, Schoentrup purported

27   to hold a director position within Snopes Media Group in an effort to give the appearance that

28   Snopes Media Group had a deadlocked board. Similarly, Schoentrup and Richmond tried to claim
                                                    2
                              THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                    Page 601 of 732
 1   to control (via Proper Media) a 50% ownership stake in Snopes Media Group, despite the fact that

 2   Proper Media held no interest and that Schoentrup and Richmond held, at most, a 20% shareholder

 3   interest each—an interest they purchased using Snopes Media Group’s own funds. After the

 4   resignation of Barbara Mikkelson, and although he was not an employee of the company,

 5   Schoentrup also assumed the role of de facto bookkeeper for Snopes Media Group, a role he used

 6   to conceal the withholding and embezzlement of millions of dollars of Snopes Media Group’s

 7   advertising revenue for the benefit of himself, Richmond, Dunn, Proper Media, Publife, and their

 8   businesses.

 9                                             THE PARTIES

10          5.      Defendant/Cross-Complainant Snopes Media Group is, and at all times mentioned

11   in this Third Amended and Supplemental Cross-Complaint (the “Cross-Complaint”) was, a

12   corporation duly organized and existing under and by virtue of the laws of the State of California,

13   and doing business within the State of California.

14          6.      Cross-Complainant is informed and believes, and on that basis alleges, that

15   Plaintiff/Cross-Defendant Proper Media is, and at all times mentioned in this Cross-Complaint was,

16   a California limited liability company with its principal place of business in San Diego, California.

17          7.      Cross-Complainant is informed and believes, and on that basis alleges, that

18   Plaintiff/Cross-Defendant Schoentrup is an individual who presently resides in Puerto Rico.

19          8.      Cross-Complainant is informed and believes, and on that basis alleges, that

20   Plaintiff/Cross-Defendant Richmond is an individual who presently resides in Puerto Rico.

21          9.      Cross-Complainant is informed and believes, and on that basis alleges, that Cross-

22   Defendant Publife is, and at all times mentioned in this Cross-Complaint was, a Puerto Rico

23   limited liability company with a principal place of business in San Juan, Puerto Rico.

24          10.     Cross-Complainant is informed and believes, and on that basis alleges, that

25   Plaintiff/Cross-Defendant Dunn is an individual who presently resides in the state of California.

26          11.     The true names and capacities, whether individual, corporate, or otherwise of the

27   cross-defendants named in this Cross-Complaint as Roes 1 through 50, inclusive, are unknown to

28   Cross-Complainant. Cross-Complainant is informed and believes, and on that basis alleges, that
                                                       3
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 602 of 732
 1   each of said fictitiously named cross-defendants is liable to Cross-Complainant on the causes of

 2   action herein alleged and/or asserts some interest, legal or equitable, in the subject matter of this

 3   action, and therefore Cross-Complainant sues said cross-defendants by said fictitious names.

 4   Cross-Complainant will move to amend this Cross-Complaint when the true names and capacities

 5   of said fictitiously named cross-defendants have been ascertained.

 6          12.     Proper Media, Richmond, Schoentrup, Dunn, Publife, and Roes 1 through 50 are

 7   collectively referred to as the “Cross-Defendants” herein.

 8          13.     Cross-Complainant is informed and believes, and on that basis alleges, that at all

 9   times mentioned in this Cross-Complaint the Cross-Defendants, and each of them, were the agents,

10   servants, employees, and/or alter egos of each of the other co-Cross-Defendants, and in doing the

11   things alleged in this Cross-Complaint were acting within the scope of their authority as such

12   agent, servant, employee, and/or alter ego, and with the permission and consent of their co-Cross-

13   Defendants.

14                                     ALTER EGO ALLEGATIONS

15          14.     Cross-Complainant is informed and believes, and on that basis alleges, that at all

16   times mentioned in this Cross-Complaint some of the corporations, limited liability companies, and

17   entities named as cross-defendants herein, including without limitation, Proper Media, Publife,

18   Schoentrup, Richmond, and ROES 1 through 50 (collectively, the “Alter Egos”), and each of them,

19   were at all times relevant the alter egos of the other co-Cross-Defendants, including without

20   limitation, Cross-Defendants Richmond and Schoentrup, Proper Media, Publife and ROES 1

21   through 50.

22          15.     Cross-Complainant is informed and believes, and on that basis alleges, that at all

23   times mentioned in this Cross-Complaint each of the Cross-Defendants dominated, influenced and

24   controlled each of the Alter Egos and the officers thereof as well as the business, property, and

25   affairs of each of said Alter Egos.

26          16.     Cross-Complainant is informed and believes, and on that basis alleges, that at all

27   times mentioned in this Cross-Complaint there existed and now exists a unity of interest and

28
                                                      4
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                       Page 603 of 732
 1   ownership between the Cross-Defendants and each of the Alter Egos; the individuality and

 2   separateness of the Cross-Defendants and each of the Alter Egos have ceased.

 3          17.     Cross-Complainant is informed and believes, and on that basis alleges, that at all

 4   times mentioned in this Cross-Complaint, and at all times since the incorporation or inception of

 5   each Alter Ego, each Alter Ego has been and now is a mere shell and naked framework which the

 6   co-Cross-Defendants used and continue to use as a conduit for the conduct of their personal

 7   business, property and affairs.

 8          18.     Cross-Complainant is informed and believes, and on that basis alleges, that at all

 9   times mentioned in this Cross-Complaint, each of the Alter Egos was created and continued

10   pursuant to a fraudulent plan, scheme, and device conceived and operated by each of the other

11   Cross-Defendants, whereby the income, revenue and profits of each of the Alter Egos were

12   diverted by each of the other Cross-Defendants to themselves.

13          19.     Cross-Complainant is informed and believes, and on that basis alleges, that at all

14   times mentioned in this Cross-Complaint, each of the Alter Egos was organized by each of the co-

15   Cross-Defendants as a device to avoid individual liability and for the purpose of substituting

16   financially irresponsible entities in the place and stead of the co-Cross-Defendants, and

17   accordingly, each Alter Ego was formed with capitalization totally inadequate for the business in

18   which said entity was engaged.

19          20.     Cross-Complainant is informed and believes, and on that basis alleges, that each of

20   the Alter Egos is undercapitalized and insolvent. Cross-Complainant is informed and believes, and

21   on that basis alleges, that the revenues and monies held by each of the Alter Egos have been

22   drained from the Alter Ego by the co-Cross-Defendants.

23          21.     By virtue of the foregoing, adherence to the fiction of the existence of each of the

24   Alter Egos as separate entities would, under the circumstances, sanction a fraud and promote

25   injustice in that Cross-Complainant would be unable to realize upon any judgment in its favor,

26   among other reasons.

27          22.     Cross-Complainant is informed and believes, and on that basis alleges, that at all

28   times mentioned in this Cross-Complaint, the Alter Egos and each of the other Cross-Defendants
                                                     5
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                       Page 604 of 732
 1   acted for each other in connection with the conduct hereinafter alleged and that each of them

 2   performed the acts complained of herein or breached the duties herein complained of as agents of

 3   each other and each is therefore fully liable for the acts of the other.

 4                                      JURISDICTION AND VENUE

 5            23.   This Court has jurisdiction over all causes of action asserted in this Cross-Complaint

 6   pursuant to California Constitution, Article VI, section10 and California Code of Civil Procedure

 7   section 410.10 because the acts and omissions alleged herein were committed in the State of

 8   California, because this is a civil action wherein the matter in controversy, exclusive of interest,

 9   exceeds $25,000, and because this case is a cause not given by statute to other trial courts.

10            24.   Venue is proper in this Court pursuant to California Code of Civil Procedure section

11   395, because these claims are asserted in a cross-complaint to the above-captioned action filed in

12   this venue, Cross-Defendants reside and/or transact business within the County of San Diego, and

13   the unlawful conduct alleged herein was carried out, and had effects, in the County of San Diego.

14   Venue is proper in this district pursuant to Rule 1.2.2 of the San Diego Superior Court Rules.

15                                       GENERAL ALLEGATIONS

16            25.   This action concerns the operation and control of the Snopes.com website, which is

17   owned by Snopes Media Group. Snopes Media Group is a California corporation founded in 2003

18   by then-husband and wife, David and Barbara Mikkelson. Since its formation Snopes Media

19   Group has been the ownership entity for the Snopes.com website, which Mr. Mikkelson first began

20   as a personal project in as early as 1994. Mr. and Mrs. Mikkelson were each directors of Snopes

21   Media Group until Mrs. Mikkelson sold her ownership interest in 2016, after which Mr. Mikkelson

22   became the sole member on the Snopes Media Group board of directors. Today, in addition to his

23   position as director, Mr. Mikkelson is the President, CEO and 50% shareholder of Snopes Media

24   Group.

25            26.   Proper Media is a member-managed “internet media” company founded in 2015 by

26   Dunn, Schoentrup, and Richmond, among others.             Proper Media advertises itself as owning,

27   operating, and representing web properties, working with website “publishers” and “advertising

28   partners.” At all relevant times, Dunn, Schoentrup, and Richmond were members of Proper Media.
                                                         6
                                THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                       Page 605 of 732
 1          The General Service Agreement

 2          27.     On or about August 11, 2015, Snopes Media Group, under its former name, Bardav

 3   Inc, and Proper Media entered into a written one-year contract entitled the General Service

 4   Agreement (“GSA”). Under the GSA, Proper Media agreed to provide certain services to Snopes

 5   Media Group for the Snopes.com website during the term of the agreement. A true and correct

 6   copy of the GSA is attached as Exhibit “A” hereto and is incorporated by reference herein.

 7          28.     The GSA was premised on the following recitals:

 8                  Publisher: Bardav, Inc., (Snopes)
 9                                             *       *      *
10                  Agent: Proper Media, LLC
11                                             *       *      *
12                  WHEREAS, The Publisher is the owner and/or operator of
                    Snopes.com (the “Website”); and
13
                    WHEREAS, the Publisher wishes to retain the Agent to provide
14                  content and website development services as well as advertising
                    sales and trafficking, as set forth in this Agreement (the
15                  “Agreement”)
16   (Exhibit A, p. 1.)

17          29.     The GSA had an initial term of 1 year commencing on August 11, 2015, and

18   thereafter reverted to renewable monthly terms until such time it is terminated by either party:

19                  Effective Date: August 11, 2015
20                  “Term” means the period commencing upon the effective date and
                    ending upon the termination of this agreement in accordance with
21                  Section 7.
22   (Exhibit A, p. 1.)

23                  7. Term & Renewal
24                  7.1. Term: This Agreement shall remain in effect for a period of one
                    (1) year from the date hereon (the “Initial Term”). Either party may
25                  terminate this Agreement by providing the other party with sixty
                    (60) days written notice, with or without cause, prior to the
26                  expiration of the Initial Term. Unless previously terminated by
                    notice as provided above, at the end of the Initial Term this
27                  Agreement shall renew for additional one (1) month terms (each a
                    “Renewal Term”) unless and until either party provides the other
28
                                                       7
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 606 of 732
 1                   party with written notice of termination, with or without cause, at
                     least sixty (60) days prior to renewal.
 2

 3   (Exhibit A, § 7.1, p. 4.)

 4           30.     The GSA also provided for immediate termination for cause upon Proper Media

 5   breaching and failing to cure within ten days:

 6                   7.2. Termination by Publisher: Publisher may terminate this
                     Agreement by written notice to Agent if any of the following events
 7                   occur:

 8                       (i) Agent fails to pay any amount due to Publisher within ten
                             (10) days after Publisher gives Agent written notice of such
 9                           nonpayment; or

10                       (ii) Agent is in material breach of any term, condition, or
                              provision of this Agreement and such breach is not cured
11                            within ten (10) days after Publisher gives Agent notice of
                              such breach.
12

13   (Exhibit A, § 7.2, p. 4.)

14           31.     Under the GSA, Snopes Media Group retained ultimate decision making on issues

15   regarding staffing, content, and editorial guidelines. (See Exhibit A, § 1, p. 2.)

16           32.     Among other tasks, Proper Media contracted to represent Snopes Media Group with

17   respect to advertisement procurement, placement, and management, subject to Snopes Media

18   Group’s ultimate discretion. (See Exhibit A, § 3, p. 2.) In connection therewith, Proper Media

19   agreed to provide Snopes Media Group with advertisement trafficking and reporting. (Exhibit A,

20   § 3.1, p. 2.) Proper Media also agreed to use its best efforts to ensure that the information in its

21   tracking system was accurate. (Exhibit A, § 3.2, p. 2.)

22           33.     The GSA further provided that Proper Media would compensate Snopes Media

23   Group based on advertising invoicing on a monthly basis:

24                   3.5. Agent Commission Rate: The Agent shall pay to Publisher all
                     amounts invoiced or to be invoiced by the Agent to advertisers for
25                   advertising placed on the Website up to $85,000 per month (the
                     “Baseline”) and fifty (50) percent of all amounts above the Baseline,
26                   calculated on a monthly basis (“Net Revenue”).

27   (Exhibit A, § 3.5, p. 3.)

28
                                                        8
                                 THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                       Page 607 of 732
 1           34.     The remaining advertising revenue constituted the entirety of Proper Media’s

 2   compensation (exclusive of authorized expense reimbursements) under the GSA: “Other than the

 3   commissions in this Section, and the expense reimbursements in Section 5, Agent shall not be

 4   entitled to any fixed compensation for its services.” (Exhibit A, § 3.7, p. 3.)

 5           35.     Proper Media was obligated to pay Snopes Media Group sums owed under the GSA

 6   within forty-five (45) days of the end of each month, regardless of whether Proper Media had

 7   received payment from the advertisers:

 8                   4.3. Payment to Publisher: Regardless of whether the Agent has
                     been paid by all Advertisers, the Agent shall pay Publisher the Net
 9                   Revenue for each month no later than forty-five (45) days from the
                     end of the month for which advertising was run on the Website
10                   provided that that the 45th day falls on a weekday and, if it falls on a
                     weekend, the next business day. Publisher is responsible for all sales
11                   taxes, use taxes and any other similar taxes imposed by any federal,
                     state or local governmental entity on the transactions contemplated
12                   by this Agreement, excluding taxes based upon Agent’s net income.
13   (Exhibit A, § 4.3, p. 3.)

14           36.     Proper Media was contractually obligated to invoice and collect all advertising

15   revenue for the Snopes.com website: “Agent’s Obligations: Agent shall invoice and collect all

16   advertising revenue from Advertisers for content sold by Agent for placement on the Website.”

17   (Exhibit A, § 4.1, p. 3.)     Moreover, Schoentrup assured Snopes Media Group’s bookkeeper,

18   Barbara Mikkelson, that he would do his best to have invoices ready within two weeks after the

19   end of a calendar month.

20           37.     Notably, the GSA did not require or enable Proper Media to host the Snopes.com

21   website or to control its hosting. Rather, the GSA provides that “[Proper Media] shall consolidate

22   [Snopes Media Group’s] existing server configuration to use load-balanced Linux servers paired

23   with a MySQL database server and a content delivery network[,]” without granting Proper Media

24   ownership or control over those servers. At all relevant times, the decision of how and where to

25   host the Snopes.com website remained within Snopes Media Group’s sole ultimate discretion.

26           The Stock Purchase Agreement

27           38.     In 2015, David and Barbara Mikkelson divorced, after which each retained an

28   independent fifty percent (50%) ownership interest in Snopes Media Group.
                                                        9
                                 THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                       Page 608 of 732
 1              39.      In April 2016, Schoentrup and Richmond offered to buy Barbara Mikkelson’s

 2   ownership interest in Snopes Media Group at a price Schoentrup described as “generous” given

 3   that “[they] would be buying a non-controlling stake in the company.” Schoentrup informed

 4   Barbara Mikkelson that three other owners of Proper Media would be “cut in for a small

 5   percentage” of the purchase of Barbara Mikkelson’s ownership interest.

 6              40.      On or about July 1, 2016, pursuant to a written Stock Purchase Agreement (the

 7   “SPA”), Barbara Mikkelson sold her 50% ownership interest in Snopes Media Group to

 8   Schoentrup, Richmond, Dunn, and Defendants Vincent Green, and Ryan Miller, in the following

 9   percentages:1

10       Name                            Purchase Percentage               Overall Ownership in Snopes Media Group
         Drew Schoentrup:                         40%                                         20%
11       Christopher Richmond:                    40%                                         20%
         Tyler Dunn:                              6.68%                                     3.34%
12       Vincent Green:                           6.66%                                     3.33%
         Ryan Miller:                             6.66%                                     3.33%
13

14              41.      Under the SPA, the shares were sold to, and held by, the above-identified persons in

15   their individual capacity. The SPA makes no mention of any of these parties holding their shares

16   for the “benefit” of Proper Media.

17              42.      Likewise, the SPA does not provide that any of these acquiring individuals,

18   including Schoentrup, would obtain a position on Snopes Media Group’s board of directors. The

19   SPA was not accompanied by any corporate resolution appointing Schoentrup or any of the other

20   purchasers to Snopes Media Group’s board of directors.

21              43.      Importantly, the SPA contains an express integration provision, confirming that it

22   represents the entirety of the agreement reached with respect to the acquisition and ownership of

23   these shares.

24              44.      As a result of Snopes Media Group’s S-Corp status, its shares cannot be held by

25   companies but must instead be held by individuals. Consistent therewith, the Snopes Media Group

26   ownership interest sold by Ms. Mikkelson was purchased by, and continues to be held by, Messrs.

27

28   1
         The SPA contains a confidentiality provision and therefore Bardav is not attaching a copy to this public document.
                                                                 10
                                     THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                              Page 609 of 732
 1   Schoentrup, Richmond, Dunn, Green, and Miller in their individual capacity, and not for the

 2   benefit of Proper Media.

 3          Cross-Defendants Embezzled Snopes Media Group’s own Revenues to Pay for

 4          Barbara Mikkelson’s Ownership Interest in Snopes Media Group

 5          45.    In April 2016, David Mikkelson instructed Proper Media to temporarily hold off on

 6   disbursing funds into Snopes Media Group’s bank account due to a concern regarding unauthorized

 7   withdrawals from that account by its bookkeeper, Barbara Mikkelson.

 8          46.    On June 2, 2016, Barbara Mikkelson informed Schoentrup that Snopes Media

 9   Group needed a new bookkeeper to replace her after her ownership interest was sold. Schoentrup

10   touted his experience with handling all of Proper Media’s books and stated he “would love to take

11   over” as Snopes Media Group’s bookkeeper. On June 8, 2016, Schoentrup informed Barbara

12   Mikkelson that he “received the go ahead” from David Mikkelson and asked for Snopes Media

13   Group’s journals.

14          47.    However, after Schoentrup took over as Snopes Media Group’s bookkeeper, Proper

15   Media failed to return the advertising revenues temporarily withheld from Snopes Media Group

16   since April 2016. On information and belief, Schoentrup and Richmond were unable to obtain

17   financing to pay the $1,850,000 due at closing to purchase Barbara Mikkelson’s ownership interest

18   in Snopes Media Group. The SPA was amended to allow for delivery of the down payment within

19   60 days after closing and, on information and belief, Cross-Defendants used Snopes Media

20   Group’s revenues to pay thousands of dollars in interest to Barbara Mikkelson while they

21   scrambled to secure a loan.

22          48.    On July 20, 2016, weeks after Barbara Mikkelson tendered her resignation, Proper

23   Media returned Snopes Media Group’s advertising revenues for the months of February and March

24   2016 only. However, the GSA required Proper Media to pay Snopes Media Group its share of

25   advertising revenues within 45 days of months end, and thus payments for April and May 2016

26   were overdue. Yet, Proper Media did not pay Snopes Media Group its advertising revenues for

27   April and May 2016 until 129 and 128 days after months’ end, respectively.

28
                                                     11
                                THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 610 of 732
 1          49.     On information and belief, the reason Proper Media did not timely pay Snopes

 2   Media Group its April and May 2016 advertising revenue is because the hundreds of thousands of

 3   dollars were already diverted from Proper Media’s bank account and used in connection with the

 4   purchase of Snopes Media Group’s shares, and to further benefit Cross-Defendants and their

 5   businesses at the expense of Snopes Media Group.

 6          50.     When Barbara Mikkelson learned that the purchase of her ownership interest would

 7   be financed through a lender, Barbara Mikkelson reminded Schoentrup that Snopes Media Group’s

 8   revenue share must not be used to secure the loan. However, on information and belief, Cross-

 9   Defendants went a step further and actually used that very advertising revenue to purchase Barbara

10   Mikkelson’s ownership interest—revenue that already belonged to Snopes Media Group.

11          51.     Under the SPA, the second half of the purchase price was due in monthly

12   installments pursuant to a promissory note attached as an exhibit to the SPA (the “Promissory

13   Note”). On information and belief, Cross-Defendants continued to withhold and embezzle Snopes

14   Media Group’s advertising revenue in order to make these payments under the Promissory Note—a

15   scheme that continued through 2017.

16          52.     In fact, after Schoentrup took over as Snopes Media Group’s bookkeeper, Proper

17   Media never once paid Snopes Media Group its monthly share of advertising revenues within 45

18   days as required under the GSA. Rather, Proper Media withheld Snopes Media Group’s revenue

19   share for months at a time, returning the funds hundreds of days later, as follows:

20                         April 2016:                     129 days after months’ end

21                         May 2016:                       128 days after months’ end

22                         June 2016:                      127 days after months’ end

23                         July 2016:                      151 days after months’ end

24                         August 2016:                    120 days after months’ end

25                         September 2016:                 147 days after months’ end

26                         October 2016:                   126 days after months’ end

27                         November 2016:                  103 days after months’ end

28
                                                      12
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 611 of 732
 1                            December 2016:                     72 days after months’ end2

 2                            January 2017:                      72 days after months’ end

 3                            February 2017:                     51 days after months’ end

 4                            March 2017:                        108 days after months’ end

 5                            April 2017:                        138 days after months’ end

 6                            May 2017:                          107 days after months’ end

 7           53.      Cross-Defendants actively concealed their use of Snopes Media Group’s advertising

 8   revenue from Snopes Media Group.

 9           54.      As early as January 2016, and long before Schoentrup assumed the role of Snopes

10   Media Group’s bookkeeper, Schoentrup agreed to send an accounting breakdown to David

11   Mikkelson whenever Proper Media deposited advertising revenue in Snopes Media Group’s bank

12   account.

13           55.      Moreover, while Barbara Mikkelson was still bookkeeper, she informed Schoentrup

14   that a three-week delay in providing the accounting breakdowns was not acceptable, and that

15   monthly invoices should be sent “as soon as they are prepared.” Schoentrup responded that he

16   would “do [his] best to have invoices ready within two weeks after the end of a calendar month.”

17           56.      However, once Schoentrup assumed the role of bookkeeper for Snopes Media

18   Group and Barbara Mikkelson resigned, Schoentrup stopped providing invoices altogether, which

19   further concealed Cross-Defendants’ deleterious conduct.

20           Proper Media Fails to Perform under the GSA, is Terminated, and Then Holds the

21           Snopes.com Website and Other Assets Hostage

22           57.      During the one-year term of the GSA, Proper Media repeatedly failed to remit

23   timely payments that were owed to Snopes Media Group. Further, over time, Proper Media

24   stopped performing certain functions under the GSA and generally failed to perform at a

25
     2
       On or about March 9, 2017, Snopes Media Group gave notice to Proper Media that the GSA was being terminated
26   under the terms of the agreement. Shortly thereafter, Proper Media paid Snopes Media Group its overdue revenue
     share for November and December 2016 in an effort to salvage the relationship and continue Cross-Defendants
27   fraudulent scheme, hence the slight decline in payment delay from December through February (which were still
     significantly late). However, when Snopes Media Group refused to enter into a new agreement, Proper Media withheld
28   all advertising revenues for all months until the Court intervened.
                                                            13
                                  THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                          Page 612 of 732
 1   sufficiently high level. Snopes Media Group concluded that it no longer made sense to allow

 2   Proper Media to siphon off large sums of advertising revenue from Snopes.com when Proper

 3   Media was not providing value commensurate with its compensation, and when Snopes Media

 4   Group could obtain the services it needed from other vendors at significantly lower cost. Further,

 5   Proper Media began to withhold advertising revenue from Snopes Media Group not permitted

 6   under the GSA.

 7          58.     As noted above, the GSA’s express language granted Snopes Media Group the right

 8   to terminate the GSA at any time, with or without cause, on sixty (60) days’ notice. On or about

 9   March 9, 2017, Snopes Media Group gave Proper Media written notification that it was terminating

10   the GSA pursuant to the Term & Renewal Section of the GSA, such that the GSA would terminate

11   in sixty (60) days (i.e., on May 7, 2017), unless otherwise terminated earlier for cause. The notice

12   was sent by Snopes Media Group’s director and President, Mr. Mikkelson.

13          59.     Despite holding no ownership interest in Snopes Media Group, Proper Media held

14   itself out as “the beneficial owner of 50% of the shares in [Snopes Media Group].” Presumably

15   based on this false assertion, Proper Media improperly attempted to exercise rights of a Snopes

16   Media Group shareholder, including attempting to call a special meeting, attempting to appoint

17   directors, and attempting to inspect corporate records.

18          60.     Despite no corporate resolution appointing him to Snopes Media Group’s board of

19   directors, Schoentrup held himself out as a Snopes Media Group board member. Presumably based

20   on this false assertion, Schoentrup improperly attempted to exercise rights of a Snopes Media

21   Group director, including attempting to call a special meeting, attempting to appoint directors,

22   attempting to manage business decisions, and attempting to inspect corporate records.

23          61.     On or about May 19, 2017, Snopes Media Group made a written demand upon

24   Proper Media for certain information and data relating to Snopes Media Group and the Snopes.com

25   website, of which Snopes Media Group is the legal owner, but was in Proper Media’s possession,

26   custody, or control. Snopes Media Group emphasized the time-sensitive nature of this demand and

27   requested compliance by the close of business on May 22, 2017.

28
                                                      14
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 613 of 732
 1            62.   Cross-Defendants failed and refused to comply with Snopes Media Group’s written

 2   demand, and instead held hostage the requested information and data belonging to Snopes Media

 3   Group.

 4            63.   Cross-Defendants also continued to withhold advertising revenue procured from the

 5   Snopes.com website and belonging to Snopes Media Group, and used that revenue for their own

 6   purposes, including to make payments to Schoentrup, Richmond, Barbara Mikkelson, and/or

 7   Publife.

 8            64.   On information and belief, on or around August 2017, Schoentrup approached

 9   Barbara Mikkelson to consider an early settlement of the Promissory Note so he could refinance

10   debt, and proposed an arrangement with Barbara Mikkelson to lower payment for the next 12

11   months. Barbara Mikkelson rejected the proposal and insisted that the entirety of the debt owed to

12   her be retired or that the Promissory Note be left unchanged.

13            65.   Shortly thereafter, Cross-Defendants devised a new scheme to withhold and divert

14   even more of Snopes’ advertising revenue. In or around October 2017, Cross-Defendants entered

15   into a secret agreement to settle the entirety of the debt owed to Barbara Mikkelson—including the

16   purchase of the Promissory Note from Barbara Mikkelson—using exclusively advertising revenue

17   unlawfully withheld from Snopes Media Group.

18            66.   In connection with and in consideration for that agreement, Dunn, Schoentrup,

19   Richmond, and Proper Media each signed an undisclosed release (the “Release”), releasing them

20   from their obligations under their settlement agreement with Barbara Mikkelson in exchange for

21   making an early payment to Barbara Mikkelson in the amount of $159,008.60. A true and correct

22   copy of the Release is attached as Exhibit “B” hereto and is incorporated by reference herein.

23            67.   The $159,008.60 payment was for the entire outstanding principal debt owed by

24   Dunn, Schoentrup, Richmond, and Proper Media to Barbara Mikkelson pursuant to the underlying

25   settlement agreement. Cross-Defendants’ early and full payment of the Release was a requirement

26   for paying off the remainder of the Promissory Note at a discount.

27            68.   Although Dunn, Schoentrup, Richmond, and Proper Media each agreed to pay the

28   entire principal amount owed under their settlement agreement with Barbara Mikkelson years in
                                                     15
                              THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 614 of 732
 1   advance and without receiving any discount, Dunn, Schoentrup, Richmond, and Proper Media did

 2   not pay a cent. Instead Dunn, Schoentrup, Richmond, and Proper Media used 100% of Snopes’

 3   advertising revenues to pay their new obligation under the Release.        Despite using Snopes’

 4   advertising revenue to pay the Release, the Release was not disclosed to Snopes.

 5          69.     Upon information and belief, Dunn was an active participant in this scheme to

 6   withhold and divert Snopes’ advertising revenues, which harmed Snopes’ business as well as its

 7   business relationships with third party businesses, including advertisers. Dunn is a party and

 8   signatory to the Release and personally avoided liability to Barbara Mikkelson through the use of

 9   Snopes’ revenues. (Exhibit B, pp. 1, 3.) By actively participating in this scheme, Dunn also

10   rendered substantial assistance to the other Cross-Defendants, interfered with Snopes’ economic

11   relationships with its advertisers and other businesses, converted and embezzled Snopes’ revenues,

12   and aided and abetted Proper Media’s breach of its fiduciary duties.

13          70.     Cross-Defendants concealed this transaction from Snopes Media Group.         After

14   significant delay, on or about January 31, 2018, Proper Media provided “invoices” for advertising

15   revenues withheld in August, September, and October 2017. The October 2017 invoice included a

16   $159,008.60 withholding for “Barbara Mikkelson Settlement Payment.”

17                                     FIRST CAUSE OF ACTION

18                 (Breach of Contract against Proper Media and Roes 1 through 50)

19          71.     Cross-Complainant incorporates by reference each and every allegation contained in

20   each paragraph above and below as though the same were set forth in full herein.

21          72.     On or about August 11, 2015, Snopes Media Group and Proper Media, and Roes 1

22   through 50 entered into a written General Service Agreement (the GSA), under which Proper

23   Media and Roes 1 through 50 agreed to provide certain content and website development and

24   maintenance services to Snopes Media Group for the Snopes.com website, during the term of the

25   agreement. (See Exhibit A.)

26          73.     Snopes Media Group fully performed all conditions, covenants, and promises

27   required on its part to be performed in accordance with the GSA, except as prevented and/or

28   excused by Cross-Defendants.
                                                     16
                              THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                     Page 615 of 732
 1           74.       By entering into the GSA, Proper Media and Roes 1 through 50 expressly agreed to

 2   abide by the terms of those agreements with Snopes Media Group. Proper Media and Roes 1

 3   through 50 have materially breached the GSA by, among other things:

 4                     a.     failing to make payments of revenues owed to Snopes Media Group under

 5   the GSA;

 6                     b.     failing to provide trafficking and reporting to Snopes Media Group; and

 7                     c.     failing to perform in other ways that may be revealed in the course of

 8   discovery.

 9           75.       As a direct and proximate result of these breaches of the GSA by Proper Media and

10   Roes 1 through 50, Snopes Media Group has suffered damage, plus interest thereon, according to

11   proof at trial.

12                                      SECOND CAUSE OF ACTION

13                     (Breach of the Implied Covenant of Good Faith and Fair Dealing

14                               against Proper Media and Roes 1 through 50)

15           76.       Cross-Complainant incorporates by reference each and every allegation contained in

16   each paragraph above and below as though the same were set forth in full herein.

17           77.       On or about August 11, 2015, Snopes Media Group, Proper Media, and Roes 1

18   through 50 entered into a written General Service Agreement (the GSA), under which Proper

19   Media and Roes 1 through 50 agreed to provide certain content and website development and

20   maintenance services to Snopes Media Group for the Snopes.com website, during the term of the

21   agreement. (See Exhibit A.)

22           78.       Snopes Media Group has fully performed all conditions, covenants, and promises

23   required on its part to be performed in accordance with the GSA, except as prevented and/or

24   excused by Cross-Defendants.

25           79.       During the course of the term of the GSA, Proper Media with the assistance of other

26   Cross-Defendants unfairly interfered with Snopes Media Group’s right to receive the benefits of

27   the GSA by, among other things:

28
                                                       17
                                 THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                        Page 616 of 732
 1                  d.      failing and refusing to provide Snopes Media Group with information

 2   concerning the Snopes.com website and infrastructure, of which Snopes Media Group is the legal

 3   owner as recognized under the GSA;

 4                  e.      failing and refusing to provide Snopes Media Group with a copy of the

 5   codebase for the Snopes.com website, of which Snopes Media Group is the legal owner as

 6   recognized under the GSA;

 7                  f.      failing and refusing to provide Snopes Media Group with access to the

 8   repositories for the Snopes.com website, of which Snopes Media Group is the legal owner as

 9   recognized under the GSA;

10                  g.      failing and refusing to provide Snopes Media Group with access to all

11   Snopes Media Group’s electronic communications as well as data for the Snopes.com website, of

12   which Snopes Media Group is the legal owner as recognized under the GSA;

13                  h.      failing and refusing to cooperate with the transition of the Snopes.com

14   website and other backend functions to another service provider;

15                  i.      failing and refusing to provide Snopes Media Group with data and property

16   developed by outside developers for Snopes Media Group and/or the Snopes.com website;

17                  j.      failing and refusing to provide a timely and accurate accounting of Snopes

18   Media Group’s revenue share for advertising procured from the snopes.com website;

19                  k.      diverting and using Snopes Media Group’s share of advertising revenue

20   without Snopes Media Group’s knowledge or permission; and

21                  l.      concealing the withholding, diversion, and use of Snopes Media Group’s

22   share of advertising revenue.

23          80.     The acts alleged herein constitute a breach of the GSA’s implied covenant of good

24   faith and fair dealing in that they interfered with Snopes Media Group’s right to receive the

25   benefits of the GSA.

26          81.     As a direct and proximate result of Proper Media’s and Roes 1 through 50’s

27   breaches of the implied covenant of good faith and fair dealing in the GSA, Snopes Media Group

28   has suffered damage, plus interest thereon, according to proof at trial.
                                                       18
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 617 of 732
 1                                    THIRD CAUSE OF ACTION

 2                     (Accounting against Proper Media and Roes 1 through 50)

 3          82.    Cross-Complainant incorporates by reference each and every allegation contained in

 4   each paragraph above and below as though the same were set forth in full herein.

 5          83.    On or about August 11, 2015, Snopes Media Group, Proper Media, and Roes 1

 6   through 50 entered into a written General Service Agreement (the GSA), under which Proper

 7   Media and Roes 1 through 50 agreed to provide certain content and website development and

 8   maintenance services to Snopes Media Group for the Snopes.com website, during the term of the

 9   agreement. (See Exhibit A.)

10          84.    Proper Media’s and Roes 1 through 50’s obligations under the GSA include paying

11   Net Revenues to Snopes Media Group generated by advertisement revenue invoiced, or to be

12   invoiced, by Proper Media and Roes 1 through 50 for the Snopes.com website during the term of

13   the GSA.

14          85.    Under the GSA, Proper Media and Roes 1 through 50 are obligated to provide

15   trafficking and reporting to Snopes Media Group regarding all advertising placed on the

16   Snopes.com website.

17          86.    Under the GSA, Proper Media and Roes 1 through 50 are obligated to invoice and

18   collect all advertising revenue from advertisers for content sold by Proper Media for placement on

19   the Snopes.com website.

20          87.    Proper Media and Roes 1 through 50 have failed to pay Snopes Media Group net

21   revenues owed to it for advertisements invoiced, or to be invoiced, for placement on the

22   Snopes.com website.

23          88.    The amount of money due from Proper Media and Roes 1 through 50 to Snopes

24   Media Group for net revenues is unknown to Snopes Media Group and cannot be ascertained

25   without an accounting of Proper Media’s and Roes 1 through 50’s books, records, contracts, and

26   financials.

27

28
                                                    19
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                     Page 618 of 732
 1           89.     Proper Media and Roes 1 through 50 have failed to tender an appropriate accounting

 2   of the aforementioned monies invoiced or to be invoiced, thereby entitling Snopes Media Group to

 3   equitable relief in the form of an accounting of all amounts owing under the GSA.

 4                                       FOURTH CAUSE OF ACTION

 5                  (Violation of Comprehensive Computer Data Access and Fraud Act

 6           against Schoentrup, Richmond, Proper Media, Publife, and Roes 1 through 50)

 7           90.     Cross-Complainant incorporates by reference each and every allegation contained in

 8   each paragraph above and below as though the same were set forth in full herein.

 9           91.     The    California    Comprehensive        Computer   Data   Access   and   Fraud    Act

10   (“CCDAFA”), California Penal Code sections 502 et seq., regulates “tampering, interference,

11   damage, and unauthorized access to lawfully created computer data and computer systems” and

12   Penal Code section 502(e) provides a civil cause of action for compensatory damages, injunctive

13   relief, or other equitable relief, to “the owner or lessee of the computer, computer system, computer

14   network, computer program, or data who suffers damage or loss by reason of a violation” of the

15   CCDAFA.

16           92.     Schoentrup, Richmond, Proper Media, Publife, and Roes 1 through 50 violated the

17   CCDAFA by knowingly accessing, using, and/or interfering with data belonging to Snopes Media

18   Group: (1) in and from the State of California; (2) in the state and/or territory of the principal place

19   of business of Schoentrup, Richmond, Proper Media, Publife, and Roes 1 through 50; (3) upon

20   information and belief, in the state in which servers that hosted and/or provided other services to

21   the Snopes.com website are located; and (4) in a state in which some of Snopes Media Group’s

22   employees are located.

23           93.     Schoentrup, Richmond, Proper Media, Publife, and Roes 1 through 50 intentionally

24   and without permission accessed, used, and/or interfered with Snopes Media Group’s property and

25   computer data in order to wrongfully control or obtain money in violation of California Penal Code

26   sections 502(c)(1), (c)(2), (c)(3), (c)(4), (c)(5), (c)(7).

27           94.     In each of the above-mentioned violations, Schoentrup, Richmond, Proper Media,

28   and Roes 1 through 50 held hostage the Snopes.com website owned by Snopes Media Group,
                                                          20
                                 THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                         Page 619 of 732
 1   including without limitation, the source code and databases needed to control and operate the

 2   website.

 3          95.     Snopes Media Group is the sole owner of the Snopes.com website, and the

 4   underlying source code and databases are unique for Snopes Media Group’s business. Schoentrup,

 5   Richmond, Proper Media, Publife, and Roes 1 through 50 blocked access to and use of the

 6   underlying source code and databases necessary to control and operate the Snopes.com website, as

 7   well as other property belonging to Snopes Media Group. Snopes Media Group needed access to

 8   the website’s source code and databases in order to operate and maintain the website following the

 9   termination of the GSA.

10          96.     Without authorization, Schoentrup, Richmond, Proper Media, Publife, and Roes 1

11   through 50 maintained control and refused to turn over Snopes Media Group’s email accounts

12   which Snopes Media Group uses to operate the Snopes business. As a result, Snopes Media Group

13   was unable to control access to and security of Snopes.com email accounts.

14          97.     In each of the violations mentioned above, Schoentrup, Richmond, Proper Media,

15   Publife, and Roes 1 through 50 accessed, used, and/or interfered with the Snopes.com website, the

16   website’s source code, databases, and email accounts and other property without authorization and

17   under false pretenses and deception. Snopes Media Group owns the above-mentioned data and is

18   entitled to control and oversight of the data, including access to the data. Schoentrup, Richmond,

19   Proper Media, Publife, and Roes 1 through 50 actively locked out Snopes Media Group from

20   Snopes Media Group’s data, against the will of Snopes Media Group, and despite its demands for

21   access and return of the property.

22          98.     The actions of Schoentrup, Richmond, Proper Media, Publife, and Roes 1 through

23   50 prevented Snopes Media Group from protecting its information.

24          99.     Schoentrup, Richmond, Proper Media, Publife, and Roes 1 through 50 used their

25   unlawful control over the source code, databases, email accounts and other property to continue

26   receiving and withholding Snopes Media Group’s advertising revenue and as leverage over Snopes

27   Media Group.

28
                                                    21
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 620 of 732
 1          100.    By refusing to return Snopes Media Group’s data and other property, Schoentrup,

 2   Richmond, Proper Media, Publife, and Roes 1 through 50 improperly prevented Snopes Media

 3   Group from operating its own website and otherwise conducting its business.

 4          101.    As a direct and proximate result of the violations by Schoentrup, Richmond, Proper

 5   Media, Publife, and Roes 1 through 50, Snopes Media Group suffered lost revenue, lost goodwill

 6   with members of the public, lost business opportunities, and consequential damages, in an amount

 7   to be proved at trial. Costs include the time and expense of recovering the property and other data,

 8   and determining the damage caused by Schoentrup, Richmond, Proper Media, Publife, and Roes 1

 9   through 50.

10          102.    In engaging in the acts and conduct alleged above and below, Schoentrup,

11   Richmond, Proper Media, Publife, and Roes 1 through 50 willfully violated the CCDAFA in

12   disregard and derogation of Snopes Media Group’s rights, and the actions of Schoentrup,

13   Richmond, Proper Media, Publife, and Roes 1 through 50 as alleged above and below were carried

14   out with oppression, fraud, and malice.

15          103.    Snopes Media Group is entitled to injunctive relief, compensatory damages,

16   punitive or exemplary damages, attorney fees, costs, and other equitable relief pursuant to

17   California Penal Code section 502(e).

18                                     FIFTH CAUSE OF ACTION

19                  (Intentional Interference with Prospective Economic Advantage

20                                     against all Cross-Defendants)

21          104.    Cross-Complainant incorporates by reference each and every allegation contained in

22   each paragraph above and below as though the same were set forth in full herein.

23          105.    Snopes Media Group entered into and maintained a lawful economic relationship

24   with advertisers and other businesses providing services to Snopes Media Group, including without

25   limitation, the Snopes.com website. The economic relationship contained the probability of future

26   economic benefit to Snopes Media Group in the form of commerce with advertisers, vendors, and

27   businesses providing services to the Snopes.com website and Snopes Media Group, including

28
                                                     22
                              THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                     Page 621 of 732
 1   without limitation, web hosting service providers, advertising vendors, developers, and other

 2   service providers.

 3          106.    Cross-Defendants were aware of the benefits of Snopes Media Group’s relationship

 4   with advertisers, the businesses providing services to the Snopes.com website and Snopes Media

 5   Group, and the future business relationship between Snopes Media Group and advertisers, vendors,

 6   and businesses providing services to the Snopes.com website and Snopes Media Group, including

 7   without limitation, web hosting service providers, advertising vendors, developers, and other

 8   service providers.

 9          107.    Proper Media and Snopes Media Group also entered into and maintained a lawful

10   economic relationship that contained benefits for both Proper Media and Snopes Media Group.

11   The economic relationship contained the probability of future economic benefit to Snopes Media

12   Group in the form of commerce with advertisers, vendors, and businesses providing services to the

13   Snopes.com website and Snopes Media Group, including without limitation, web hosting service

14   providers, advertising vendors, developers, and other service providers.

15          108.    Cross-Defendants were aware of the benefits of Proper Media’s relationship with

16   Snopes Media Group and the continuing and future business relationship between Snopes Media

17   Group and advertisers, vendors, and businesses providing services to the Snopes.com website and

18   Snopes Media Group, including without limitation, web hosting service providers, advertising

19   vendors, developers, and other service providers.

20          109.    Cross-Defendants were aware that Snopes Media Group relied significantly on its

21   relationship with advertisers, vendors, and businesses providing services to the Snopes.com

22   website and Snopes Media Group to conduct its commerce.

23          110.    Cross-Defendants actually, willfully, and unlawfully disrupted Snopes Media

24   Group’s business relationship with advertisers, advertising vendors, developers, and businesses

25   providing services to the Snopes.com website and Snopes Media Group, among others, by

26   unlawfully holding hostage Snopes Media Group’s property, including without limitation, the

27   source code, databases, and email accounts.

28
                                                     23
                              THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 622 of 732
 1          111.    Cross-Defendants’ disrupting conduct was otherwise unlawful as described in this

 2   Cross-Complaint.

 3          112.    In engaging in the acts and conduct alleged above and below, Cross-Defendants

 4   acted willfully to injure Snopes Media Group and its property.

 5          113.    Cross-Defendants’ acts and conduct as alleged above and below was

 6   unconscionable and violated public policy.

 7          114.    As a direct and proximate result of Cross-Defendants’ acts and conduct as alleged

 8   above and below, Snopes Media Group has suffered and will continue to suffer damages, plus

 9   interest thereon, according to proof at trial. Because Cross-Defendants’ acts and conduct as alleged

10   above and below was malicious, Snopes Media Group should be awarded punitive damages in a

11   sum according to proof.

12                                     SIXTH CAUSE OF ACTION

13                              (Conversion against all Cross-Defendants)

14          115.    Cross-Complainant incorporates by reference each and every allegation contained in

15   each paragraph above and below as though the same were set forth in full herein.

16          116.    Snopes Media Group owns and had the right to possess its property, including

17   without limitation, the Snopes.com website’s source code, databases, and email accounts. This

18   property is the sole and exclusive property of Snopes Media Group, which is valuable to Snopes

19   Media Group and vital to its continued business operations.          Cross-Defendants wrongfully

20   exercised control over Snopes Media Group’s property.

21          117.    Cross-Defendants intentionally and substantially interfered with Snopes Media

22   Group’s property by preventing Snopes Media Group from having access to its property, including

23   without limitation, the Snopes.com website’s source code and databases, without Snopes Media

24   Group’s consent.

25          118.    Further, Cross-Defendants intentionally and substantially interfered with Snopes

26   Media Group’s property by refusing to return its property, including without limitation, the

27   Snopes.com website’s source code, databases, and email accounts, without Snopes Media Group’s

28   consent.
                                                     24
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                     Page 623 of 732
 1          119.     As a direct and proximate result of Cross-Defendants’ acts and conduct as alleged

 2   above and below, Snopes Media Group has suffered and will continue to suffer damages, in an

 3   amount to be proved at trial.

 4          120.     Cross-Defendants’ acts and conduct as alleged above and below was done with the

 5   intention of depriving Snopes Media Group of its property, including without limitation, the

 6   Snopes.com website’s source code, databases, and email accounts, and was despicable conduct that

 7   subjected Snopes Media Group to cruel and unjust hardship in conscious disregard of Snopes

 8   Media Group’s rights, so as to justify an award of exemplary and punitive damages.

 9                                      SEVENTH CAUSE OF ACTION

10                     (Violation of Penal Code § 496 against all Cross-Defendants)

11          121.     Cross-Complainant incorporates by reference each and every allegation contained in

12   each paragraph above and below as though the same were set forth in full herein.

13          122.     Cross-Defendants misappropriated, embezzled, and stole money from Snopes Media

14   Group, including without limitation, advertising revenues associated with the Snopes.com website,

15   and transferred the money to Cross-Defendants. The money was stolen or obtained in a manner

16   constituting theft or extortion.

17          123.     Cross-Defendants knew the money was misappropriated, embezzled, stolen, or

18   otherwise obtained in a manner constituting theft or extortion, but nonetheless received, concealed,

19   and withheld the money from Snopes Media Group, and aided in obtaining, concealing, and

20   withholding the money in violation of California Penal Code section 496.

21          124.    Further, Snopes Media Group’s property, including without limitation, the source

22   code, databases, and email accounts, was stolen or obtained in a manner constituting theft or

23   extortion.

24          125.    Cross-Defendants knew Snopes Media Group’s property was stolen or obtained in a

25   manner constituting theft or extortion, but nonetheless received, concealed, withheld, and blocked

26   Cross-Defendants from the property, and aided in obtaining, concealing, and withholding the

27   property in violation of California Penal Code section 496.

28
                                                     25
                                THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                        Page 624 of 732
 1            126.   As a result of Cross-Defendants’ acts and conduct as alleged above and below,

 2   Snopes Media Group suffered and will continue to suffer damages, in an amount to be proved at

 3   trial.

 4            127.   Pursuant to California Penal Code section 496(c), which provides that any person

 5   who has been injured by a violation of Penal Code section 496(a) “may bring an action for three

 6   times the amount of actual damages, if any, sustained by the plaintiff, costs of suit, and reasonable

 7   attorney’s fees”, Snopes Media Group is entitled to three times the amount of its actual damages,

 8   costs of suit, and attorneys’ fees, in an amount to be proved at trial.

 9                                     EIGHTH CAUSE OF ACTION

10               (Breach of Fiduciary Duty against Proper Media and Roes 1 through 50)

11            128.   Cross-Complainant incorporates by reference each and every allegation contained in

12   each paragraph above and below as though the same were set forth in full herein.

13            129.   At all relevant times, an agency relationship existed between Snopes Media Group

14   on the one hand, and Proper Media and Roes 1 through 50 on the other hand. The GSA further

15   discloses an agency relationship between Snopes Media Group and Proper Media, where Proper

16   Media is the agent.

17            130.   At all relevant times, Proper Media and Roes 1 through 50 owed fiduciary duties to

18   Snopes Media Group both by virtue of the agency relationship and as a result of the statements and

19   actions of Proper Media, Roes 1 through 50, and their agents which resulted in the formation of a

20   relationship of trust and confidence and imposed fiduciary duties, including without limitation, a

21   duty to act in good faith and in Snopes Media Group’s best interests, to exercise independent

22   professional judgment and undivided loyalty, to refrain from pursuing interests adverse to Snopes

23   Media Group, and to make full disclosure of all known information that was important and material

24   to Snopes Media Group’s interests and generally.

25            131.   As a result of those fiduciary duties, Proper Media and Roes 1 through 50 were

26   obligated to use reasonable care, diligence and skill in its work on behalf of Snopes Media Group

27   including, without limitation, handling of revenues received from advertisements procured through

28   the Snopes.com website.
                                                        26
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                       Page 625 of 732
 1          132.     Proper Media and Roes 1 through 50 also had a duty not to withhold and secretly

 2   divert Snopes Media Group’s share of advertising revenue procured from the Snopes.com website,

 3   and a duty not to conceal the receipt and movement of this revenue.

 4          133.     Proper Media and Roes 1 through 50 breached their duties of care, loyalty, and

 5   disclosure to Snopes Media Group by engaging in, participating in, aiding and abetting, and

 6   facilitating unlawful actions, or omissions, including the specific acts/omissions alleged in above.

 7          134.     At times relevant herein prior to termination of the GSA, Snopes Media Group

 8   relied upon and trusted Proper Media and Roes 1 through 50 to provide the services it agreed to

 9   perform under the established agency relationship.

10          135.     At times relevant herein prior to termination of the GSA, Proper Media and Roes 1

11   through 50 failed to act in good faith, in the best interests of Snopes Media Group, and with such

12   care as an ordinarily prudent person in a like position would use under similar circumstances.

13          136.     On information and belief, Proper Media and Roes 1 through 50 breached their

14   fiduciary obligations to Snopes Media Group by, among other things:

15                   a.     Ignoring the various provisions of the GSA regarding payment to Snopes

16          Media Group, including the requirement that Snopes Media Group receive payment of its

17          share of advertising revenue from Proper Media in a timely manner;

18                   b.     Providing inaccurate and noncompliant “invoices” to Snopes Media Group

19          regarding the advertising revenues procured on the Snopes.com website;

20                   c.     Withholding advertising revenue owed and belonging to Snopes Media

21          Group;

22                   d.     Double-booking improper expenses and withholding advertising revenue

23          owed to Snopes Media Group under the GSA for the double-booked expenses;

24                   e.     Wrongfully diverting funds owed and belonging to Snopes Media Group for

25          personal use or self-serving purposes, or for the benefit of other Cross-Defendants;

26                   f.     Making payments under and in connection with the SPA and the Promissory

27          Note using monies owed and belonging to Snopes Media Group;

28
                                                      27
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 626 of 732
 1                   g.     Making payments to other clients of Proper Media using monies owed and

 2          belonging to Snopes Media Group;

 3                   h.     Unilaterally attempting to change payment terms without Snopes Media

 4          Group’s knowledge and consent;

 5                   i.     Embezzling and converting advertising revenue owed to Snopes Media

 6          Group;

 7                   j.     Refusing to release control of the Snopes.com website;

 8                   k.     Withholding advertising revenue owed to Snopes.com in order to coerce

 9          favorable modifications, agreements, and/or continued business for Cross-Defendants;

10                   l.     Disclosing Snopes Media Group’s confidential and proprietary information

11                          to other parties;

12                   m.     Failing to disclose and suppressing material information regarding the use of

13                          Snopes Media Group’s share of advertising revenue;

14                   n.     Conspiring with other Cross-Defendants and third parties to harm the

15                          interests of Snopes Media Group;

16                   o.     Conversion of Snopes Media Group’s property; and

17                   p.     Failing to exercise the duties of care and loyalty required of agents.

18          137.     As a direct and proximate cause of Proper Media and Roes 1 through 50’s breach of

19   their fiduciary duties, Snopes Media Group suffered and will continue to suffer damages, including

20   lost profits and other consequential damages in an amount to be proved at trial.

21          138.     By virtue of the breach of fiduciary duty, Snopes Media Group has been deprived of

22   the use of its money and property and the inclusion of interest in any award arising from the breach

23   of fiduciary duty is necessary to make Snopes Media Group whole.

24          139.     Snopes Media Group is informed and believes and thereon alleges that in

25   committing the aforesaid breaches of fiduciary duty, Proper Media and Roes 1-50 acted

26   fraudulently, maliciously and oppressively and that their conduct was despicable by community

27   standards in that Proper Media and Roes 1-50 put their interests ahead of Snopes Media Groups’

28   interests, used and/or misappropriated Snopes Media Group’s monies and concealed their wrongful
                                                       28
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                       Page 627 of 732
 1   conduct from Snopes Media Group, justifying an award of punitive and exemplary damages

 2   pursuant to California Civil Code section 3294 in an amount necessary to punish Proper Media and

 3   Roes 1-50.

 4             140.   Snopes Media Group is entitled to disgorgement of all gains, profits, advantages,

 5   and unjust enrichment derived by Proper Media and Roes 1 through 50 for their breach of fiduciary

 6   duties.

 7                                      NINTH CAUSE OF ACTION

 8       (Aiding and Abetting in the Breach of a Fiduciary Duty against all Cross-Defendants)

 9             141.   Cross-Complainant incorporates by reference each and every allegation contained in

10   each paragraph above and below as though the same were set forth in full herein.

11             142.   On information and belief, Cross-Defendants each aided and abetted, encouraged,

12   and rendered substantial assistance to one another in order to accomplish the wrongful acts

13   complained of herein, including Proper Media’s breach of its fiduciary duties to Snopes Media

14   Group.      On information and belief, in aiding and abetting and substantially assisting the

15   commission of the acts complained of, Cross-Defendants acted with an awareness of their

16   wrongdoing and realized that their conduct would substantially assist the accomplishment of the

17   wrongful conduct and scheme alleged herein. In performing these acts, Cross-Defendants either

18   acted as agents of the other Cross-Defendants, or the other Cross-Defendants ratified such acts, or

19   both, and benefited financially from their scheme.

20             143.   As a direct and proximate cause of conduct alleged herein including Cross-

21   Defendants’ aiding and abetting, encouraging, and rendering substantial assistance to the receipt of

22   funds belonging to Snopes Media Group, Snopes Media Group suffered and will continue to suffer

23   damages, including lost profits and other consequential damages in an amount to be proved at trial.

24             144.   In addition, the wrongful acts of Cross-Defendants were done maliciously,

25   oppressively, and with the intent to mislead and defraud, and Snopes Media Group is entitled to

26   punitive and exemplary damages to be ascertained according to proof, which is appropriate to

27   punish and set an example of Cross-Defendants.

28
                                                      29
                                THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                       Page 628 of 732
 1           145.   Snopes Media Group is entitled to disgorgement of all gains, profits, advantages,

 2   and unjust enrichment derived by Cross-Defendants for aiding and abetting the breach of fiduciary

 3   duty.

 4                                    TENTH CAUSE OF ACTION

 5                       (Fraudulent Conveyances against all Cross-Defendants)

 6           146.   Cross-Complainant incorporates by reference each and every allegation contained in

 7   each paragraph above and below as though the same were set forth in full herein.

 8           147.   Snopes Media Group is a creditor of Cross-Defendants, and each of them, and

 9   Cross-Defendants, and each of them, is a debtor of Snopes Media Group within the meaning of

10   Civil Code section 3439.01, et seq.

11           148.   Snopes Media Group is informed and believes, and on that basis alleges, that Cross-

12   Defendants’ transfers of funds, and each of them, as alleged hereinabove, constitute transfers of

13   property within the meaning of Civil Code sections 3439.01, et seq.; that reasonably equivalent

14   value was not received for those transfers, or any of them—including transfers of funds to Barbara

15   Mikkelson—or that other relevant circumstances as set forth in Civil Code section 3439.04, apply;

16   that the transfers, and each of them, were made with the intent to hinder, delay, or defraud Cross-

17   Complainant within the meaning of Civil Code section 3439.04; and that the transfers were made at

18   a time when Cross-Defendants, and each of them, were insolvent, or that Cross-Defendants, and

19   each of them, became insolvent as a result of the transfers within the meaning of Civil Code section

20   3439.05.

21           149.   Snopes Media Group seeks to set aside and cancel Cross-Defendants’ referenced

22   fraudulent transfers of funds, and each of them.

23           150.   As a proximate result of the wrongful acts of Cross-Defendants, and each of them,

24   Snopes Media Group has suffered damages in amounts according to proof at trial.

25           151.   Snopes Media Group is informed and believes, and on that basis alleges, that Cross-

26   Defendants, and each of them, made the referenced transfers maliciously and in an effort to defraud

27   and oppress Snopes Media Group, as creditor. Snopes Media Group is therefore entitled to the

28   recovery of punitive damages in an amount subject to proof at time of trial.
                                                        30
                              THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 629 of 732
 1                                  ELEVENTH CAUSE OF ACTION

 2                 (Violation of California Business & Professions Code § 17200 et seq.

 3                                     against all Cross-Defendants)

 4          152.    Cross-Complainant incorporates by reference each and every allegation contained in

 5   each paragraph above and below as though the same were set forth in full herein.

 6          153.    Cross-Defendants’ conduct was and is unlawful, unfair, and fraudulent, constituting

 7   unfair competition and unfair business practices under California Business and Professions Code

 8   sections 17200 et seq.    Cross-Defendants’ acts include, without limitation, refusing to remit

 9   revenues intended for Snopes Media Group in their possession; refusing to use commercially

10   reasonable efforts to obtain payments from advertisers that are owed to Snopes Media Group;

11   holding hostage the Snopes.com website, infrastructure information and files for which Snopes

12   Media Group is the legal owner; falsely publicizing that Snopes Media Group was a client of

13   Proper Media after termination of the GSA to sell advertising; falsely publicizing that Proper

14   Media was an owner of Snopes Media Group; and other acts and omissions as set forth herein.

15   This unlawful, unfair, and fraudulent conduct constitutes unfair competition and unlawful business

16   practices relative to Snopes Media Group as well as others in the industry. Among other things,

17   the acts alleged herein have effectively prevented Snopes Media Group from doing business with

18   competitors of Proper Media, and the efforts of Cross-Defendants to try to paralyze Snopes Media

19   Group appear designed to prevent Snopes Media Group from doing business with Proper Media’s

20   competitors and to discourage those competitors from doing business with Snopes Media Group.

21          154.    As a result of their conduct, Cross-Defendants have been unjustly enriched in an

22   amount subject to proof at trial, and Snopes Media Group is entitled to restitution and

23   disgorgement remedies.

24          155.    Snopes Media Group is entitled to injunctive relief and other equitable remedies.

25   Snopes Media Group has suffered irreparable harm as a result of Cross-Defendants’ activities and

26   will continue to suffer irreparable injury that cannot be adequately remedied at law unless and until

27   enjoined and restrained by this Court.

28
                                                      31
                              THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 630 of 732
 1                                   TWELFTH CAUSE OF ACTION

 2                           (Declaratory Relief against all Cross-Defendants)

 3            156.   Cross-Complainant incorporates by reference each and every allegation contained in

 4   each paragraph above and below as though the same were set forth in full herein.

 5            157.   A dispute has arisen between the parties with respect to Cross-Defendants’ alleged

 6   ownership interests in Snopes Media Group and the Snopes.com website, and rights attendant

 7   thereto.

 8            158.   Snopes Media Group desires a judicial determination of the parties’ rights and

 9   duties concerning Snopes Media Group and the Snopes.com website, including a declaration that:

10                   a.     Proper Media is not entitled to withhold infrastructure information regarding

11   the Snopes.com website from Snopes Media Group;

12                   b.     Proper Media is not entitled to withhold the codebase for the Snopes.com

13   website from Snopes Media Group;

14                   c.     Proper Media is not entitled to withhold access to the Snopes.com website

15   domain and repositories from Snopes Media Group;

16                   d.     Proper Media is not entitled to withhold access to Snopes Media Group’s

17   email, Slack communications, and Asana project management data messages from Snopes Media

18   Group;

19                   e.     Proper Media is not entitled to withhold access to property owned by Snopes

20   Media Group;

21                   f.     The GSA was terminated effective of May 7, 2017;

22                   g.     Proper Media does not possess an ownership interest in Snopes Media

23   Group;

24                   h.     Schoentrup obtained a twenty percent (20%) interest in Snopes Media Group

25   from Barbara Mikkelson in his individual capacity, and not for the benefit of Proper Media;

26                   i.     Richmond obtained a twenty percent (20%) interest in Snopes Media Group

27   from Barbara Mikkelson in his individual capacity, and not for the benefit of Proper Media;

28
                                                     32
                               THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                      Page 631 of 732
 1                    j.     Dunn obtained a three and 34/100 percent (3.34%) interest in Snopes Media

 2   Group from Barbara Mikkelson in his individual capacity, and not for the benefit of Proper Media.

 3                    k.     Schoentrup does not hold a position on Snopes Media Group’s board of

 4   directors; and

 5                    l.     The decision of how and where to host the Snopes.com website is within

 6   Snopes Media Group’s sole discretion.

 7                                          PRAYER FOR RELIEF

 8           WHEREFORE, Cross-Complainant prays for judgment as follows:

 9           1.       For actual damages according to proof;

10           2.       For special damages according to proof;

11           3.       For consequential damages according to proof;

12           4.       For treble damages according to proof;

13           5.       For an accounting to determine, inter alia, advertising revenues invoiced or to be

14   invoiced to advertisers during the term of the GSA and revenues owed to Snopes Media Group

15   under the GSA;

16           6.       For restitution and/or disgorgement of ill-gotten gains;

17           7.       For injunctive relief enjoining Cross-Defendants from engaging in acts of unfair

18   competition and unlawful business practices;

19           8.       Imposition of a constructive trust on Cross-Defendants, as constructive trustees, for

20   the benefit of Snopes Media Group, with respect to any assets or property acquired with funds

21   withheld, owed, and/or belonging to Snopes Media Group, including, without limitation, the shares

22   purchased from Barbara Mikkelson by Schoentrup, Richmond, and Dunn, and the Promissory

23   Note;

24           9.       That the Court impose an equitable lien on Cross-Defendants, and each of them, to

25   prevent Cross-Defendants from retaining and enjoying the benefits of any assets or property

26   acquired with funds withheld, owed, and/or belonging to Snopes Media Group, including, without

27   limitation, the shares purchased from Barbara Mikkelson by Schoentrup, Richmond, and Dunn, and

28   the Promissory Note;
                                                        33
                                THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                        Page 632 of 732
 1   10.   For a judicial declaration that:

 2         a.     Proper Media is not entitled to withhold infrastructure information regarding

 3                the Snopes.com website from Snopes Media Group;

 4         b.     Proper Media is not entitled to withhold the codebase for the Snopes.com

 5                website from Snopes Media Group;

 6         c.     Proper Media is not entitled to withhold access to the Snopes.com website

 7                domain and repositories from Snopes Media Group;

 8         d.     Proper Media is not entitled to withhold access to Snopes Media Group’s

 9                email, Slack communications, and Asana project management data messages

10                from Snopes Media Group;

11         e.     Proper Media is not entitled to withhold access to property owned by Snopes

12                Media Group;

13         f.     The GSA was terminated effective of May 7, 2017;

14         g.     Proper Media does not possess an ownership interest in Snopes Media

15                Group;

16         h.     Schoentrup obtained a twenty percent (20%) interest in Snopes Media Group

17                from Barbara Mikkelson in his individual capacity, and not for the benefit of

18                Proper Media;

19         i.     Richmond obtained a twenty percent (20%) interest in Snopes Media Group

20                from Barbara Mikkelson in his individual capacity, and not for the benefit of

21                Proper Media;

22         j.     Dunn obtained a three and 34/100 percent (3.34%) interest in Snopes Media

23                Group from Barbara Mikkelson in his individual capacity, and not for the

24                benefit of Proper Media;

25         k.     Schoentrup does not hold a position on Snopes Media Group’s board of

26                directors; and

27         l.     The decision of how and where to host the Snopes.com website is within

28                Snopes Media Group’s sole discretion.
                                              34
                      THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                             Page 633 of 732
 1          11.    For interest at the maximum legally permissible rate from the date of the initial

 2   breach(es);

 3          12.    For punitive and exemplary damages in an amount sufficient to punish Cross-

 4   Defendants for their wrongful conduct;

 5          13.    For attorney fees;

 6          14.    For costs of suit incurred herein; and

 7          15.    For such other and further relief as the Court deems just and proper.

 8

 9   DATED: October 10, 2019                       PROCOPIO, CORY, HARGREAVES &
                                                     SAVITCH LLP
10

11
                                                   By:
12                                                          Paul A. Tyrell
                                                            Ryan C. Caplan
13                                                          P. Jacob Kozaczuk
                                                            Attorneys for Defendant/Cross-Complainant,
14                                                          SNOPES MEDIA GROUP, INC., formerly
                                                            known as and having appeared as Bardav Inc
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     35
                             THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT
                                        Page 634 of 732
EXHIBIT “A”
  Page 635 of 732
Page 636 of 732
Page 637 of 732
Page 638 of 732
Page 639 of 732
Page 640 of 732
Page 641 of 732
Page 642 of 732
EXHIBIT “B”
  Page 643 of 732
Page 644 of 732
Page 645 of 732
Page 646 of 732
     Proper Media, LLC, et al. v. Bardav Inc., et al.;
     San Diego Superior Court Case No. 37-2017-00016311-CU-BC-CTL


 1                                         PROOF OF SERVICE

 2          I am a resident of the State of California, over the age of eighteen years, and not a party to

 3   the within action. My business address is PROCOPIO, CORY, HARGREAVES & SAVITCH

 4   LLP, 525 B Street, Suite 2200, San Diego, CA 92101. On October 10, 2019, I served the within

 5   document(s):

 6   THIRD AMENDED AND SUPPLEMENTAL CROSS-COMPLAINT for: (1) BREACH OF
     CONTRACT; (2) BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
 7   FAIR DEALING; (3) ACCOUNTING; (4) VIOLATION OF THE CALIFORNIA
     COMPREHENSIVE COMPUTER DATA ACCESS AND FRAUD ACT;
 8   (5) INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC
     ADVANTAGE; (6) CONVERSION; (7) VIOLATION OF PENAL CODE § 496;
 9   (8) BREACH OF FIDUCIARY DUTY; (9) AIDING AND ABETTING;
     (10) FRAUDULENT CONVEYANCE (11) VIOLATIONS OF CALIFORNIA BUSINESS &
10   PROFESSIONS CODE SECTIONS 17200 et seq.; and (12) DECLARATORY RELIEF
11
     ;   BY E-MAIL OR ELECTRONIC SERVICE (via One Legal Online Court Services): I
12       served upon the designated recipients via electronic transmission through the One Legal system
         on October 10, 2019. Upon completion of said transmission of said documents, a certified
13       receipt is issued to filing party acknowledging receipt by One Legal’s system. Once One Legal
         has served all designated recipients, proof of electronic service is returned to the filing party.
14
                                      SEE ATTACHED SERVICE LIST
15

16
            (State) I declare under penalty of perjury under the laws of the State of California that the
17          foregoing is true and correct.
18   Executed on October 10, 2019, at San Diego, California.
19

20                                                     Barbara Young
21

22

23

24

25

26

27

28
                                             PROOF OF SERVICE
                                                                    CASE NO. 37-2017-00016311-CU-BC-CTL
                                      Page 647 of 732
     Proper Media, LLC, et al. v. Bardav Inc., et al.;
     San Diego Superior Court Case No. 37-2017-00016311-CU-BC-CTL


 1
                                         SERVICE LIST
 2

 3
   Matthew J. Hrutkay                                 Kimberly Howatt
 4 Hrutkay Law PC                                     Richard Sybert
   600 W. Broadway, Suite 700                         Holly Heffner
 5 San Diego, CA 92101                                Gordon & Rees LLP
   (858) 868-0018                                     101 W. Broadway, Suite 2000
 6 (917) 628-5625                                     San Diego, CA 92101
    matt.hrutkay@hrutkaylaw.com                       (619) 696-6700
 7                                                    khowatt@gordonrees.com
                                                      rsybert@grsm.com
 8                                                    hheffner@grsm.com

 9

10   John S. Kyle                                     Erin M. Hickey
     Jeffrey B. Harris                                Law Office of Erin M. Hickey
11   Laura Gantney                                    888 Prospect Street, Suite 200
     Kyle Harris LLP                                  La Jolla, CA 92037
12   450 B Street, Suite 1410                         858-263-2872
     San Diego, CA 92101                              erin@hickey.law
13   619-600-0086
     619-600-5144 fax
14   jharris@klhipbiz.com
     jkyle@klhipbiz.com
15   lgantney@klhipbiz.com

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2
                                         PROOF OF SERVICE
                                                             CASE NO. 37-2017-00016311-CU-BC-CTL
     DOCS 125263-000001/3739194.1   Page 648 of 732
                      COURT OF APPEAL - STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                        DIVISION ONE                   Court of Appeal
                                                                    Fourth Appellate District

                                                                   FILED ELECTRONICALLY
                                                                          01/22/2020
                                                                      Kevin J. Lane, Clerk
CHRISTOPHER RICHMOND et al.,                                          By: Rita Rodriguez
Plaintiffs, Cross-Defendants and Appellants,
v.
DAVID MIKKELSON,
Defendant, Cross-Complainant and Respondent.
D076375
San Diego County Super. Ct. No. 37-2017-00016311-CU-BC-CTL



THE COURT:

       Upon written request filed by appellants, the appeal filed on October 22, 2019, is
DISMISSED and the remittitur is ordered to issue immediately. (Cal. Rules of Court, rule
8.244(c)(2).)


                                             McConnell
                                            ____________________________
                                             Presiding Justice



cc: Clerk of the San Diego Superior Court
    All Parties




                                                                   01/22/2020




                                     Page 649 of 732
                       COURT OF APPEAL - STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                        DIVISION ONE


San Diego County Superior Court - Main
P.O. Box 120128
San Diego, CA 92112


RE:    CHRISTOPHER RICHMOND et al.,
       Plaintiffs, Cross-Defendants and Appellants,
       v.
       DAVID MIKKELSON,
       Defendant, Cross-Complainant and Respondent.
       D076375
       San Diego County Super. Ct. No. 37-2017-00016311-CU-BC-CTL


                                * * * REMITTITUR * * *

       I, Kevin J. Lane, Clerk of the Court of Appeal of the State of California, for the Fourth
Appellate District, certify the attached is a true and correct copy of the original opinion or
decision entered in the above-entitled case on January 22, 2020, and that this opinion or decision
has now become final only as to the appeal filed on October 22, 2019.

       _____ Appellant _____Respondent to recover costs.
       _____ Each party to bear own costs.
       _____ Other (See Below)



       Witness my hand and the seal of the Court affixed this January 22, 2020

                                             KEVIN J. LANE, Clerk

                                             By: Rita Rodriguez, Deputy Clerk

cc: All Parties (Copy of remittitur only, Cal. Rules of Court, rule 8.272(d).)




                                      Page 650 of 732
                    Court of Appeal No. D076375

   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

         FOURTH APPELLATE DISTRICT, DIVISION ONE

                  CHRISTOPHER RICHMOND and
                      DREW SCHOENTRUP

                    Plaintiffs / Cross-Defendants /
                   Cross-Complainants / Appellants

                                  v.

                        DAVID MIKKELSON




                                                                         Document received by the CA 4th District Court of Appeal Division 1.
                   Defendant / Cross-Complainant /
                    Cross-Defendant / Respondent

              Appeals from a Judgment and an Order of the
     Superior Court of the State of California for San Diego County in
                Case No. 37-2017-00016311-CU-BC-CTL
(and Consolidated Interpleader Case No. 37-2018-00004335-CU-MC-CTL)

                  The Honorable Richard S. Whitney


                 APPELLANTS’ OPENING BRIEF


                               Matthew Hrutkay, Bar No. 297485
                               matt.hrutkay@hrutkaylaw.com
                               HRUTKAY LAW PC
                               600 West Broadway, Suite 700
                               San Diego, CA 92101
                               Phone: (858) 868-0018
                               Attorneys for Plaintiffs / Cross-
                               Defendants / Cross-Complainants /
                               Appellants
                               CHRISTOPHER RICHMOND and
                               DREW SCHOENTRUP




                         Page 651 of 732
    CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
      This is a certificate of interested entities or persons submitted on

behalf of Appellants CHRISTOPHER RICHMOND and DREW

SCHOENTRUP in the case number listed above.

      The undersigned certifies that there are no interested entities or

persons that must be listed in this Certificate under California Rules of

Court, rule 8.208(e)(1) or (2).

Dated: February 25, 2020




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
                                        Matthew J. Hrutkay




                                 2
                           Page 652 of 732
                            TABLE OF CONTENTS
CERTIFICATE OF INTERESTED ENTITIES OR PERSONS ......... 2
TABLE OF CONTENTS ..................................................................... 3
TABLE OF AUTHORITIES ................................................................ 6
APPELLANTS’ OPENING BRIEF ..................................................... 9
 I. STATEMENT OF THE CASE .................................................. 9
 II. STATEMENT OF APPEALABILITY .................................... 15
          A.  Interpleader Judgment ......................................... 15
          B.  Anti-SLAPP Order .............................................. 15
 III. STATEMENT OF FACTS....................................................... 16
          A.  Pre-Litigation Factual Background ..................... 16
              1.     Formation of Snopes and Proper ............... 16
              2.     Mikkelson Divorce Affects Snopes .......... 17




                                                                                            Document received by the CA 4th District Court of Appeal Division 1.
              3.     Members of Proper Purchase Barbara’s
                     Share .......................................................... 20
              4.     Respondent and Barbara Seek
                     Intervention of the Dissolution Court
                     Regarding a Dispute About Snopes .......... 22
              5.     Respondent Conspires Against
                     Appellants to Harm Proper and Push
                     Them Out of Snopes .................................. 23
          B.  Suit Against Respondent and Snopes Creates
              Chain Reaction of Follow-On Litigation and
              Cross-Claims........................................................ 24
              1.     Richmond, Schoentrup, and Proper’s
                     Lead Case Complaint and Initial
                     Pleadings ................................................... 24
              2.     Mikkelson’s Lead Case Cross-Complaint. 24
              3.     Green and Miller Lead Case Cross-
                     Claims Against Proper and Appellants ..... 25
              4.     Snopes and Mikkelson Publicize the Case
                     to Solicit Donations from the Public for
                     Its Legal Fees Through GoFundMe .......... 26
              5.     Mikkelson Uses Control Over Snopes to
                     Fill Vacant Board Seat and Fund
                     Defendants’ Legal Fees and Expenses ...... 26
              6.     Respondent’s Motion Pursuant to
                     Corporate Code § 709 ............................... 29


                                      3
                                Page 653 of 732
                         TABLE OF CONTENTS
                             (continued)

                    7.
                  Appellants’ Third Amended Complaint
                  and Respondent’s Anti-SLAPP Motion .... 30
                  a)     Snopes Anti-SLAPP Motion ........... 33
                  b)     Mikkelson Anti-SLAPP Motion ..... 34
           8.     Trial Court’s Order and Amended Order
                  on Snopes Anti-SLAPP Special Motion
                  to Strike ..................................................... 35
           9.     Trial Court’s Decision on Mikkelson
                  Anti-SLAPP Special Motion to Strike ...... 38
        C. Snopes Interpleader ............................................. 41
           1.     Pleadings and Cross-Complaints............... 41
           2.     Trial Court’s Decision on Respondent’s
                  Interpleader MSJ ....................................... 43
IV. ARGUMENT……. .................................................................. 45




                                                                                        Document received by the CA 4th District Court of Appeal Division 1.
        A. Anti-SLAPP Appeal ............................................ 45
           1.     Standard of Review and Legal Standard
                  on Special Motion to Strike Pursuant to
                  CCP § 425.16 ............................................ 45
           2.     The Trial Court Erred in Granting the
                  Mikkelson Anti-SLAPP Motion ............... 45
           3.     The Advancement Allegations Are Not
                  Protected by CCP § 425.16 ....................... 47
                  a)     Respondent’s Approvals of the
                         Advancements Is Not in
                         Furtherance of Speech or
                         Petitioning on a Public Issue ........... 49
                  b)     Advancement Allegations Are Not
                         Protected by CCP § 425.16
                         Because They Do Not Form the
                         Basis of Any Remaining Claim ...... 53
           4.     Appellants Can Show a Probability of
                  Prevailing on the Merits ............................ 58
        B. Interpleader Appeal ............................................. 63
           1.     Standard of Review ................................... 63
           2.     The Trial Court Erred in Granting
                  Respondent’s Motion for Summary
                  Judgment ................................................... 63
           3.     Multiple Material Issues of Fact
                  Preclude Summary Judgment .................... 65


                                   4
                             Page 654 of 732
                            TABLE OF CONTENTS
                                (continued)

                                a)
                             Issue of Fact: Whether the MSA
                             Is Enforceable Against Appellants . 67
                  b)         Issue of Fact: Whether the MSA
                             Provides Respondent with a Right
                             of First Refusal Over Sale of the
                             Note ................................................. 69
                  c)         Issue of Fact: Whether the MSA
                             Provides Respondent with the
                             Right to Block the Sale of the Note 72
                  d)         Issue of Fact: Whether the
                             Assignment of the Note Deprived
                             Respondent of Authority ................. 74
              4.  Even If the Note Security Interest Is
                  “Part Of” the Share, It Can Be Severed




                                                                                            Document received by the CA 4th District Court of Appeal Division 1.
                  from Other Elements of the Assignment
                  Contract ..................................................... 75
   V. CONCLUSION….. .................................................................. 78
CERTIFICATE OF COMPLIANCE ................................................. 79
PROOF OF SERVICE VIA TRUEFILING ON THE
PARTIES AND SUPREME COURT ................................................ 80
PROOF OF SERVICE VIA U.S. MAIL ON THE
SUPERIOR COURT…… .................................................................. 81
PROOF OF SERVICE – ELECTRONIC COURTESY COPY ON
PARTIES IN THE UNDERLYING ACTION .................................. 82




                                      5
                                Page 655 of 732
                          TABLE OF AUTHORITIES

                                                                                    Page(s)

Cases

Aguilar v. Atl. Richfield Co. (2001)
  25 Cal.4th 826.................................................................. 63, 65, 66

Alexander v. Codemasters Group Ltd. (2002)
   104 Cal.App.4th 129 ....................................................................70

Allergia, Inc. v. Bouboulis (S.D. Cal. 2017)
   229 F.Supp.3d 1150 ............................................................... 60, 61

APSB Bancorp v. Grant (1994)




                                                                                                  Document received by the CA 4th District Court of Appeal Division 1.
  26 Cal.App.4th 926 ......................................................................59

Blackburn v. Brady (2004)
   116 Cal.App.4th 670 ....................................................................45

Braco v. Kearney Moto Park (1995)
   37 Cal.App.4th 184 ......................................................................65

California Traditions, Inc. v. Claremont Liability Ins. Co.
  (2011) 197 Cal.App.4th 410.........................................................66

City of San Diego v. Haas (2019)
   207 Cal.App.4th 472 .............................................................. 63, 65

Cole v. Town of Los Gatos (2012)
  205 Cal.App.4th 749 ....................................................................66

Davis v. Kiewit Pacific Co. (2013)
  220 Cal.App.4th 358 ....................................................................65

FilmOn.com Inc. v. DoubleVerify Inc. (2019)
   7 Cal.5th 133 ................................................................... 50, 51, 52

Gaynor v. Bulen (2018)
  19 Cal.App.5th 864 ............................................................... passim



                                         6
                                   Page 656 of 732
                            TABLE OF AUTHORITIES
                                  (continued)

                                                                                      Page(s)

Cases

Greco v. Greco (2016)
  2 Cal.App.5th 810 ............................................................ 48, 50, 58

Hepp v. Lockheed-California Co. (1978)
  86 Cal.App.3d 714 ................................................................. 65, 72

Jackson v. County of Los Angeles (1997)
   60 Cal.App.4th 171 ......................................................................68

Jeppson v. Ley (2020)
   44 Cal.App.5th 845 ......................................................................52




                                                                                                    Document received by the CA 4th District Court of Appeal Division 1.
Koenig v. Warner Unified School Dist. (2019)
  41 Cal.App.5th 43 ........................................................................77

Krieger v. Dennie (1932)
   123 Cal.App.Supp. 777 ................................................................66

MKB Management, Inc. v. Melikian (2010)
  184 Cal.App.4th 796 ....................................................................77

Palm Springs Villas II Homeowners Association, Inc. v.
   Perth (2016)
   248 Cal.App.4th 268 ....................................................................65

Park v. Bd. of Trustees of Cal. State Univ. (2017)
  2 Cal.5th 1057.................................................................. 47, 48, 57

Plate v. Sun-Diamond Growers (1990)
   225 Cal.App.3d 1115 ............................................................. 59, 60

Rand Resources, LLC v. City of Carson (2019)
  6 Cal.5th 610 ...............................................................................51

Ryan v. Real Estate of the Pacific, Inc. (2019)
  32 Cal.App.5th 637 ......................................................................63

Shopoff & Cavallo LLP v. Hyon (2008)
   167 Cal.App.4th 1489 ..................................................................77

                                         7
                                   Page 657 of 732
                            TABLE OF AUTHORITIES
                                  (continued)

                                                                                      Page(s)

Cases

Sprengle v. Zbylut (2015)
   241 Cal.App.4th 140 .............................................................. 55, 56

Swahn Group v. Segal (2010)
  183 Cal.App.4th 831 ....................................................................68

Tully v. World Savings & Loan Association (1997)
   56 Cal.App.4th 654 ......................................................................66

Weiss v. Chevron U.S.A., Inc. (1988)
  204 Cal.App.3d 1094 ...................................................................65




                                                                                                    Document received by the CA 4th District Court of Appeal Division 1.
Wilcox v. Superior Court (1994)
   27 Cal.App.4th 809 ......................................................................48

Statutes

Business & Professions Code § 17200 ..............................................31

Civil Code § 1599 .............................................................................76

Civil Code § 1636 .............................................................................69

Code of Civil Procedure § 425.16 .............................................. passim

Code of Civil Procedure § 437c(c) ....................................................66

Code of Civil Procedure § 904.1 .......................................................15

Commercial Code § 3104 .................................................................75

Commercial Code § 8302 .................................................................71

Corporations Code § 309 ..................................................................57

Corporations Code § 310(a) ..............................................................62

Corporations Code § 317 ...................................................... 28, 59, 62

Corporations Code § 709 ...................................................... 22, 25, 29


                                         8
                                   Page 658 of 732
                   APPELLANTS’ OPENING BRIEF
I.    STATEMENT OF THE CASE

       This is a consolidated appeal of: (i) an August 28, 2019 order

granting in whole Respondent David Mikkelson’s (“Respondent” or

“Mikkelson”) special Anti-SLAPP motion to strike in the lead case; and

(ii) a May 29, 2019 judgment disposing of Respondent’s cross-claim

against Appellants Christopher Richmond (“Richmond”) and Drew

Schoentrup (“Schoentrup”; collectively, “Appellants”) in a related




                                                                                Document received by the CA 4th District Court of Appeal Division 1.
interpleader case, also effectively deciding in Respondent’s favor

Appellants’ sole remaining Interpleader cross-claim. 1

       This case concerns Respondent’s conspiracy with Appellants’

former minority business partners to seize control over Snopes Media

Group, Inc. (“Snopes” or the “Company”), 2 and use that control to

marginalize Snopes’ shareholders and their rightful input into the

Company’s management, effectively harming shareholder interests.




1
  The primary action (“Lead Case”) in the trial court is captioned: Proper
Media, LLC, et al. v. Snopes Media Group, Inc., Case No. 37-2017-
00016311-CU-BC-CTL. The related interpleader action (“Interpleader
Case”), which has been consolidated, was initially captioned: Bardav, Inc. v.
Schoentrup, et al., Case No. 37-2018-00004335-CU-MC-CTL.
2
  Snopes was formerly known, and previously appeared in these actions as
Bardav, Inc. (“Bardav”), but will be referred to as Snopes throughout.

                                  9
                            Page 659 of 732
Respondent should be held to account for his corporate misconduct that

began in the wake of his divorce from Barbara Mikkelson (“Barbara”).

      After Proper Media, LLC (“Proper”) began performing services

for Snopes.com in 2015, the members of Proper, including Richmond,

Schoentrup, Tyler Dunn (“Dunn”), Vincent Green (“Green”) and Ryan

Miller (“Miller”; collectively the “Proper Buyers”), jointly purchased

Barbara’s Snopes share (the “Share”) in July 2016 (after her divorce

from Respondent), financed in part by a promissory note in Barbara’s




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
favor from Proper (the “Note”), which was in turn secured by personal

guarantees from each of Proper’s members (each a “Personal

Guarantee”). 3 Under the terms of the Personal Guarantees, an uncured

default by Proper meant that the holder of the note could foreclose on

the Share. At the time, Respondent chose not to exercise a right of first

refusal when Barbara sold the Share to the Proper Buyers.

      In the months after Barbara sold the Share to the Proper Buyers,

Respondent conspired with Green, and later Miller to undermine

Appellants’ ownership interests in Snopes, marginalize Appellants’

efforts to participate as shareholders and have meaningful input into



3
 At the time, only two Snopes shares had been issued: one to Respondent
and the other to Barbara, with each holding a 50% interest.

                                 10
                           Page 660 of 732
Company decisions, and ultimately push them out by making it

impossible for Appellants to derive any value from their investment and

protect the Company from the harm Respondent is causing.

      After Green and Miller breached their duties to Richmond and

Schoentrup by conspiring with Mikkelson, they joined Snopes as

officers within a few days of leaving Proper in early 2017. With Green

and Miller at his side, and counting their fractionalized votes before

they had even been declared, Mikkelson enacted a number of corporate




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
changes by purported majority shareholder written consent, including:

adopting Snopes Bylaws increasing the number of board seats from two

to three; unilaterally appointing an “independent” director of his own

personal selection. He also refused Appellants’ inspection demand for

Snopes’ books and records, and breached his fiduciary duties by

(among others) improperly using Company assets and funds for his

personal benefit.

      Mikkelson also used this control to direct Snopes to advance to

himself, Green, and Miller legal fees necessary to continue to prosecute

the underling litigation against Appellants—their fiduciaries and co-

owners of Snopes. Conveniently, the written consents approving of

these personal legal fee advancements (“Advancements”) blatantly



                                11
                          Page 661 of 732
ignore that the claims against Mikkelson, Green, and Miller all relate to

personal disputes, and have nothing to do with their status as officers

or “agents” of Snopes. To the contrary, the Advancements are funding

affirmative claims against Appellants, rather than simply defending

claims, as envisioned by the Corporations Code and Snopes Bylaws.

      Appellants later tried to secure their interest in Snopes by

purchasing the Note from Barbara, which provided them with a security

interest in the Share. Following a default and foreclosure on the security




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
interest, Snopes filed the Interpleader Case to settle ownership of the

Share (which, on Respondent’s motion, had been fractionalized by the

trial court). In the Interpleader Case, Mikkelson ignored that he had

raised no objection to the original sale of the Share to the Proper

Buyers, claimed that he had been entitled to and denied his right of first

refusal when Barbara sold the Note, and that the purchase of the Note

by Appellants would be antithetical to the Snopes.com site and its

purpose, merely because of the parties’ business disputes.

      Although there were multiple issues of material fact—

particularly conflicting testimony on whether the security interest was

covered by the right of first refusal—the trial court erred in holding that

Appellants’ purchase of the Note was void and unlawful because



                                 12
                           Page 662 of 732
Barbara was required by her divorce decree to provide Respondent with

a right of first refusal before selling the Note. This decision effectively

terminated all Interpleader claims between Respondent and Appellants.

Appellants timely filed a Notice of Appeal of the trial court’s judgment

on July 29, 2019.

      In the Lead Case, after Richmond, Schoentrup, and Proper

(“Plaintiffs”) filed their Third Amended Complaint (“TAC”), Snopes

and Mikkelson filed special motions to strike pursuant to Code of Civil




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
Procedure § 425.16 (each an “Anti-SLAPP Motion”) seeking to strike

multiple causes of action and allegations within TAC’s general

allegations relating to the Advancements.4 On August 28, 2019, the trial

court granted the Mikkelson Anti-SLAPP Motion, finding that the

approvals themselves were protected because they were in furtherance

of another statement protected by Code of Civil Procedure (“CCP”)

Section 425.16—litigation funding.

      The trial court’s order (“Mikkelson Anti-SLAPP Order”)

disregarded that the Advancements at issue here actually only furthered



4
  As discussed in greater detail below, the Anti-SLAPP Motions also
addressed claims relating to statements concerning Snopes’ GoFundMe
Campaign, which are not at issue on this appeal. (See infra at
Section III.B.7.a))

                                 13
                           Page 663 of 732
speech concerning Mikkelson’s, Green’s, and Miller’s personal and

private business disputes with Appellants, falling well-outside of the

scope of CCP § 425.16(e)(4)’s protection, because they did not further

public discourse on any “public issue or issue of public interest.”

      The trial court provided no analysis of the allegations within the

body that Mikkelson claimed “related” to the stricken causes of action.

If it had, it would have understood that those allegations should not be

stricken because: (i) they do not concern protected conduct; and




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
(ii) they provide context and evidence of Appellants’ claims against

Respondent for breach of fiduciary duty and removal of director, and

thus are not properly subject to CCP § 425.16(e)(4). Appellants timely

filed a Notice of Appeal of the Mikkelson’s Anti-SLAPP Order on

October 28, 2019.

      In these consolidated appeals, Appellants urge this Court to

reverse the trial court’s Interpleader Judgment in whole, and reverse the

August 28, 2019 Mikkelson Anti-SLAPP Order as to the allegations

related to the Advancements within the TAC’s general allegations and

within Appellants’ Sixth and Ninth Causes of Action against

Respondent for breach of fiduciary duty and removal of director.




                                 14
                           Page 664 of 732
II.   STATEMENT OF APPEALABILITY

      A.     Interpleader Judgment

      The Interpleader Judgment adjudicates all of Respondent’s

cross-claims in the Interpleader Case, and finally adjudicates in

Respondent’s favor all issues of fact and law relevant to Appellants’

sole remaining Interpleader cross-claim. As such, and for the reasons

set forth in Appellants’ February 11, 2020 Opposition to Respondent’s

Motion to Dismiss Appeal, the Interpleader Judgment is appealable as




                                                                               Document received by the CA 4th District Court of Appeal Division 1.
a final judgment pursuant to CCP § 904.1. 5 (5AA:1161-1164

(Interpleader Judgment); 5AA:1157-1160 (May 8, 2019 Order

Granting Respondent’s Interpleader MSJ (“Interpleader Order”).)

      B.     Anti-SLAPP Order

      The August 28, 2019 Order is appealable pursuant to

CCP §§ 425.16(i) and 904.1(a)(13). (8AA:1710.)


5
 On January 27, 2020, Respondent moved to dismiss the Interpleader Appeal
on the grounds that the May 29, 2019 Judgment is not final pursuant to
CCP § 904.1, despite the fact that this Court already ordered the Parties to
address appealability alongside the merits. Because of this, Appellants were
forced to file an opposition to Respondent’s motion on February 11, 2020,
highlighting relevant facts and law demonstrating why this Interpleader
Judgment is final and why this Court has jurisdiction over the Interpleader
Appeal. That opposition is incorporated herein by reference, and for the
reasons set forth therein, this Court has jurisdiction over the Interpleader
Judgment. On February 24, 2020, the Court of Appeal ordered that
Respondent’s Motion to Dismiss the Appeal will be considered with the
merits.

                                  15
                            Page 665 of 732
III.     STATEMENT OF FACTS

         A.   Pre-Litigation Factual Background

              1.     Formation of Snopes and Proper

         Snopes owns and operates the “Snopes.com” website, which

claims to be one of the oldest and largest fact-checking websites, and

which became somewhat prominent following the publicization of

“fake news” in the run up to the 2016 presidential election. (3AA:637

(Plaintiffs’ Lead Case Second Amended Complaint (“SAC”), ¶ 5);




                                                                          Document received by the CA 4th District Court of Appeal Division 1.
1AA:247 (Respondent’s Interpleader Cross-Complaint, ¶ 2).) Snopes

was initially formed in 2003 by Respondent and Barbara while they

were still married. (1AA:247 (Respondent’s Interpleader Cross-

Complaint, ¶¶ 1-5).) They continued to jointly own Snopes up through

June 2016. (1AA:39 (Respondent’s Interpleader Cross-Complaint,

¶ 8).)

         Proper was initially formed in 2015 by Richmond, Schoentrup,

Green, Miller, and Dunn. (1AA:39 (Respondent’s Lead Case Cross-

Complaint, ¶ 9).) Proper provides website-management services,

working with website publishers, such as Snopes, to run day-to-day

operations and increase profitability, primarily by selling advertising




                                 16
                           Page 666 of 732
space on the sites that it manages and represents. (3AA:637 (SAC,

¶ 5).)

         Snopes entered into a General Service Agreement (“GSA”) with

Proper on August 11, 2015. (1AA:39 (Respondent’s Lead Case Cross-

Complaint, ¶ 9).) The GSA made Proper responsible for “provid[ing]

content and website development services as well as advertising sales

and trafficking” for Snopes in exchange for a certain percentage of

Snopes revenue. (3AA:695 (GSA).)




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
               2.    Mikkelson Divorce Affects Snopes

         In 2015, Mikkelson and Barbara divorced in Department 59 of

the Superior Court for the County of Los Angeles (“Dissolution Court”)

and entered into a Marital Settlement Agreement (“MSA”) that

provided for a division of marital community property (including real

property, bank accounts, and other assets), separate property, addressed

spousal support, attorney fees, the parties’ respective continuing

obligations, and many other issues relating to the parties’ divorce.

(4AA:714 (Respondent’s Declaration in Support of Interpleader

Motion for Summary Judgment (“Resp. MSJ Decl.”), ¶¶ 4-5);

3AA:589-592 (MSA, ¶ 8).)




                                 17
                           Page 667 of 732
       The MSA provided guidance on the continued operation,

management, and ownership of Snopes after the divorce, providing

that: (i) Mikkelson and Barbara would each be a member of the

Company’s Board of Directors and would hold an officer position;

(ii) that they “shall select an arbiter to break deadlocks”; 6

(iii) Mikkelson would “run the [C]ompany’s day-to-day operations and

set its course with regard to plans for its future”; (iv) Mikkelson was

obligated to inform Barbara of “any significant occurrences or future




                                                                                Document received by the CA 4th District Court of Appeal Division 1.
plans for the business”; (v) Barbara could challenge Mikkelson’s

decisions “that would materially affect the [C]ompany’s value” by

going to the designated arbiter; (vi) both parties would decide matters

of salary; (vii) neither Mikkelson nor Barbara could “take any actions

to diminish the other(’s) ( ) authority” (e.g., including holding an

unapproved shareholder meeting, adding a position to the Board of




6
  The MSA provided that the arbiter would be appointed to a one-year term,
subject to annual renewal by agreement of the parties, and expressly reserved
jurisdiction in the Los Angeles County Superior Court to select one “(i)f the
parties cannot agree on an arbiter/special arbiter . . . .” (3AA:589 (MSA,
¶ 8).) Although no arbiter was formally appointed, Barbara testified that she
and Respondent had agreed that Richard Rogers would be appointed as an
arbiter, but that Respondent had withheld his signature from the arbiter’s
engagement letter so that there would be no dispute resolution channel in
place. (5AA:1042-1048 (Declaration of Barbara Mikkelson (“Barbara
Declaration”).)

                                  18
                            Page 668 of 732
Directors, and engaging in any self-dealing transactions without

approval from the other); and (viii) the parties could buy-out the other’s

interest in the event of death. (3AA:589-592 (MSA, ¶ 8).)

       The MSA also provided a ten-day right of first refusal, “if either

[Mikkelson or Barbara] seeks to sell all or part of his or her share(s).”

(3AA:590 (MSA, ¶ 8) (emphasis added).)

       Finally, the MSA also gave the parties the ability to:

              block the sale of all or part of the sale of the




                                                                                 Document received by the CA 4th District Court of Appeal Division 1.
              company’s shares, or substantially all of its
              assets, if it can be reasonably concluded by
              the arbiter that the prospective buyer is
              antithetical to the health of the site or to its
              purpose (e.g. intends to dismantle the site,
              turn the site into a platform for trumpeting an
              untruthful point of view, alter the site into one
              that supports a particular political viewpoint,
              etc.). 7

(3AA:590-91 (MSA, ¶ 8) (emphases added).)

       Respondent and Barbara disputed the amount of his salary from

Snopes and the propriety of many of his claimed business expenses that

appeared to lack any legitimate business purpose, both before and after

their divorce. (5AA:1036-1037 (Mikkelson Reply Statement of Facts


7
  In providing these examples of acts which would be antithetical to the site,
the parties made clear that the buyer’s intent for the site was of key
importance. The MSA does not say that a sale of the Share could be blocked
simply because the other shareholder had a business dispute with the
potential buyer.

                                  19
                            Page 669 of 732
in Dissolution (“Mikkelson Dissolution Reply”); 5AA:1045-1046

(Barbara Decl., ¶¶ 15-16.) Many of these disputes were boiling over in

June 2016, when Barbara decided to sell her Share of Snopes to the

Proper Buyers. (5AA:1036-37 (Mikkelson Dissolution Reply).)

             3.    Members of Proper Purchase Barbara’s Share

      Knowing that Barbara was considering selling her Share,

Respondent introduced her to the Proper Buyers in January 2016 to

further that very purpose, understanding that they intended to make a




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
serious offer within a few months. (5AA:1046 (Barbara Declaration,

¶ 19).) In mid-2016, Barbara negotiated to sell her Share to the Proper

members. (5AA:963-964 (Stock Purchase Agreement (“SPA”).)

      Prior to the sale, in response to a request from Mikkelson,

Schoentrup provided him with the terms of the sale in the form of the

contemplated SPA. (5AA:1127; 5AA:1143-1150.) The SPA informed

Respondent that: (i) Barbara was selling her “entire share and interest

in [Snopes]” for $3.6 Million; (ii) the Proper Buyers would pay

$1.85 Million of that price to her in cash; (iii) Proper Media, LLC (not

the individual Proper Buyers) would finance the remaining

$1.75 Million through a promissory note (“Note”) in favor of Barbara;




                                20
                          Page 670 of 732
and (iv) the Note would be backed by Personal Guarantees from each

of the Proper Buyers. (5AA:1143-1150 (Stock Purchase Agreement).)

      In the Personal Guarantees, each proper Buyer agreed to be

jointly and severally liable should Proper default on the Note, and

granted Barbara “a continuing first priority security interest in the

Shares.” (5AA:1128; 3AA:523 (Personal Guarantee, ¶ 2).) Each Proper

Buyer also promised that Snopes would “remain intact and retain sole

ownership of its assets and receive all income its assets generate under




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
its [then-current] business relationship with Proper,” satisfying any

concerns that the sale would be antithetical to the Snopes.com site or

its purposes. (5AA:1128; 3AA:523 (Personal Guarantees, ¶ 2) (granting

Barbara “a continuing first priority security interest in the Shares”).)

      Having full knowledge of these terms and the nature of the sale,

Respondent chose not to exercise his right of first refusal. (5AA:1125;

5AA:1127.)

      The Proper Buyers obtained the $1.85 Million cash for the

purchase with proceeds of a loan from Diamond Creek Capital, LLC




                                 21
                           Page 671 of 732
(the “DCC Loan”), and closed the sale on July 1, 2016, intending to buy

the Share for the benefit of Proper. 8 (4AA:950-951.)

              4.     Respondent and Barbara Seek Intervention of
                     the Dissolution Court Regarding a Dispute
                     About Snopes

       In early 2017, Respondent asked the Dissolution Court to

prohibit Barbara from invoking the MSA to assert rights to certain

Snopes profits from part of 2016. He asked the court for an affirmation




                                                                                 Document received by the CA 4th District Court of Appeal Division 1.
“that Paragraph 8 of our Judgment ceased to be applicable as of July 1,

2016, when [Barbara] sold her entire interest in [Snopes].” (5AA:1040

(Mikkelson Dissolution Reply, Declaration, ¶ 17).) This came in the

midst of a dispute concerning his compensation for 2016, during part

of which Barbara was a Snopes shareholder and co-director with




8
  Appellants alleged that the Share was originally purchased for the benefit
of Proper to be held jointly as a single share to accomplish that purpose. In
February 2018, on Mikkelson’s motion, the trial court granted his claim for
relief under Corp. Code § 709, declaring that the sale to the Proper Buyers
acted as a fractionalization of the Share, and that each Proper Buyer took the
same percentage of the Share as they held in Proper Media (Richmond and
Schoentrup each held 0.4 shares of Snopes; Green and Miller each held 0.066
shares of Snopes; and Dunn held 0.068 shares of Snopes). (1AA:36-55
(Respondent’s Lead Case Cross-Complaint); 3AA:631-634 (Feb. 21, 2018
Notice of Ruling on 709 Motion).) Appellants’ intend to appeal that
judgment when a final judgment is entered between them and Respondent in
the Lead Action.

                                  22
                            Page 672 of 732
Respondent. (5AA:1036 (Mikkelson Dissolution Reply, Declaration,

¶ 8).)

         In making that request, he sought a declaration from the

Dissolution Court that because Barbara sold her Share, she no longer

had any right to have any input to management decisions because

Paragraph 8 of the MSA was no longer applicable when she no longer

owned the share. (5AA:1028-1029 (Mikkelson Dissolution Reply).)




                                                                          Document received by the CA 4th District Court of Appeal Division 1.
               5.    Respondent Conspires Against Appellants to
                     Harm Proper and Push Them Out of Snopes

         After the Proper Buyers’ purchase, Respondent began colluding

and conspiring with Green, and later Miller, understanding that if he

could create a controlling majority voting bloc in Snopes, he would be

able to marginalize Appellants, and manipulate the Company for their

own personal benefit with impunity. (4AA:733-736 (TAC, ¶¶ 70-93).)

         During a heated meeting between Green, Schoentrup, and

Richmond in February 2017, Richmond and Schoentrup told Green that

they believed he had been prioritizing his own personal interests above

Proper’s, which Green essentially confirmed. (4AA:734 (TAC, ¶ 77);

6AA:1323-1324 (Richmond Decl. in Support of Opposition to

Respondent’s Anti-SLAPP Motion (“Richmond Anti-SLAPP Decl.”),



                                 23
                           Page 673 of 732
¶¶ 30-35.) Nearly immediately thereafter, Green appeared on the

Snopes.com website identified as a Snopes officer, making plain that

his transition to becoming a Snopes officer had been planned in advance

and implemented only after Green left Proper following this February

2017 meeting. (4AA:734-735 (TAC ¶ 80).) Shortly after that meeting,

Snopes provided Proper with 60-days’ notice that the GSA would

terminate on May 8, 2017. (4AA:738 (TAC, ¶ 104).)




                                                                          Document received by the CA 4th District Court of Appeal Division 1.
      B.     Suit Against Respondent and Snopes Creates Chain
             Reaction of Follow-On Litigation and Cross-Claims

             1.     Richmond, Schoentrup, and Proper’s Lead
                    Case Complaint and Initial Pleadings

      Plaintiffs filed a complaint in the Lead Case on May 4, 2017.

(8AA:1783 (Lead Case Register of Actions (“Lead Case ROA”) No.

1).) Plaintiffs’ currently operative pleading is the Third Amended

Complaint, discussed in greater detail below.

      A volley of cross-complaints against Appellants and Proper were

filed in the wake of the initial complaint.

             2.     Mikkelson’s Lead Case Cross-Complaint

      Respondent filed his cross-complaint against Proper, Richmond,

and Schoentrup on October 31, 2017. (8AA:1789 (Lead Case ROA,



                                 24
                           Page 674 of 732
ROA No. 147).) It remains Respondent’s operative complaint in the

Lead Case, and asserts claims: (1) for equitable relief pursuant to

Corporations Code § 709; (2) Fraud; (3) Negligent Misrepresentation;

and (4) Intentional and Negligent Interference with Prospective

Economic Relations. (1AA:56-66 (Mikkelson Lead Case Cross-

Complaint).) None of these claims was asserted in his role as director

of Snopes, or on Snopes’ behalf.




                                                                          Document received by the CA 4th District Court of Appeal Division 1.
            3.     Green and Miller Lead Case Cross-Claims
                   Against Proper and Appellants

      Having been brought into the litigation by the Second Amended

Complaint, Green and Miller filed a cross-complaint on October 31,

2017 against Appellants and Proper. Green and Miller amended their

pleadings three times, with their operative pleading, the third amended

cross-complaint (“Green and Miller TACC”), being filed on June 21,

2019. (8AA:1826 (Lead Case ROA, ROA No. 1059).) The Green and

Miller TACC asserts 15 causes of action against Richmond,

Schoentrup, Proper, and Publife LLC (another company owned by

Richmond and Schoentrup), all of which related to their membership in

and employment with Proper, and none of which had to do with any

acts performed as officers or employees of Snopes.



                                25
                          Page 675 of 732
             4.    Snopes and Mikkelson Publicize the Case to
                   Solicit Donations from the Public for Its Legal
                   Fees Through GoFundMe

      In July 2017, Mikkelson and Snopes launched a crowdfunding

campaign on GoFundMe (“GoFundMe Campaign”) seeking donations

from the public, purportedly to be used to pay Snopes’ legal fees, and

which, as of April 4, 2019 had raised more than $850,000. (6AA:1326

(Richmond Anti-SLAPP Decl., ¶ 46).) Among other false statements,




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
the GoFundMe Campaign told donors and that the contributions would

be used to pay for Snopes’ legal fees, and Snopes’ payroll and operating

expenses, never informing contributors that those funds would also be

used to fund the Advancements for personal legal expenses of

Respondent, Green, and Miller. (6AA:1326-1327 (Richmond Anti-

SLAPP Decl., ¶¶ 48-52).)

             5.    Mikkelson Uses Control Over Snopes to Fill
                   Vacant Board Seat and Fund Defendants’ Legal
                   Fees and Expenses

      When Barbara sold her Share to the Proper Buyers in mid-2016,

she resigned her position as one of two directors on Snopes’ board,

leaving a vacancy. (1AA:38 (Respondent’s Lead Case Cross-

Complaint, ¶ 2).) Respondent took advantage by appointing a self-


                                 26
                           Page 676 of 732
selected “independent” director to fill the vacancy (1AA:53), and

subsequently using written shareholder consents from Green and Miller

(before any formal determination that Green and Miller had

independent voting rights) to approve of the adoption of new bylaws

increasing the number of directors to three, and conveniently providing

for the Advancements. (1AA:43-44 (Mikkelson Lead Case Cross-

Complaint, ¶¶ 26-32); 1AA:103 (Snopes Bylaws, § 6.3).) The newly

adopted Snopes Bylaws also provided for an extensive 60-day right of




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
first refusal to the Company for any potential sale of any Snopes shares,

not on the same terms as the potential sale, but instead at “fair market

value of the shares at such time as determined in good faith by the

directors.” (1AA:110-113 (Snopes Bylaws at p. 22, Article XI).)

      On October 27, 2017, the board of directors, which at that time

consisted of Mikkelson and Mr. Westbrook, executed a written director

consent adopting a full set of bylaws for Snopes, claiming to be

retroactive to July 14, 2017 (“Bylaws”). (1AA:46 (Mikkelson Lead

Case Cross-Complaint, ¶ 40).) Four days later, Mikkelson, Green, and

Miller each executed written shareholder consents purporting to

approve the adoption of the Bylaws. (1AA:79-83 (Mikkelson Lead

Case Cross-Complaint, Ex. F).) Appellants were not provided a copy



                                 27
                           Page 677 of 732
of the Bylaws prior to their purported implementation, and were not

notified that the Snopes board or shareholders were considering the

adoption of the Bylaws—thus were not able to vote on their adoption.

(1AA:148 (Schoentrup Declaration in Support of Opposition to

Respondent’s 709 Motion (“Schoentrup 709 Opp. Decl.”), ¶¶ 29-31).)

       Pertinent to these appeals, the Bylaws permitted Snopes to

advance or reimburse legal fees incurred by an agent “in defending any

proceeding . . . , or any particular claims within such proceeding (as




                                                                         Document received by the CA 4th District Court of Appeal Division 1.
determined by the Board)” prior to the final disposition of the

proceeding, as long as it was approved by the board (which the Bylaws

said could include the vote of a self-interested director such as

Mikkelson), and as long as the agent provided an undertaking to pay

back advancements “if it shall be determined that such agent is not

entitled to be indemnified as authorized by Section 317 of the

Corporations Code and these Bylaws.” (1AA:103 (Snopes Bylaws,

§ 6.3).)

       Respondent subsequently used this provision to approve Snopes’

funding of the advancements to Green on September 29, 2017 (“Green

Advancement”), Mikkelson on October 13, 2017 (“Mikkelson

Advancement”), and Miller on November 20, 2017 (“Miller



                                28
                          Page 678 of 732
Advancement”). (6AA:1413-1436) Interestingly, the fact that the

Bylaws were not actually approved until October 31, 2017, means that

the Green and Mikkelson Advancements (September 29, 2017 and

October 13, 2017, respectively) were approved before there were

technically Bylaws in place to support those corporate actions. 9

      Notably, all of these significant corporate acts were performed:

(i) without any prior notice to Appellants; and (ii) prior to any official

determination that the Proper Buyers held individual interests in the




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
Share and could vote those interests independently. (1AA:148

(Schoentrup 709 Opp. Decl., ¶¶ 29-31); 3AA:631-634 (Feb. 15, 2018

Order).)

             6.     Respondent’s Motion Pursuant to Corporate
                    Code § 709

      On November 7, 2017, Respondent filed an ex parte application

for a hearing pursuant to Corporations Code § 709 (“709 Motion”). This

motion sought court affirmation that the Share had been fractionalized




9
  Tellingly, the actions Respondent took in the summer and fall of 2017, in
appointing Mr. Westbrook as a director, adding a seat to the board of
directors, and approving the Company’s funding of his own personal legal
fees, are precisely those acts discussed in his MSA with Barbara that were
specifically identified as actions which would undermine a shareholder’s
authority. (3AA:590 (MSA, ¶ 8(a)-(c)).)

                                 29
                           Page 679 of 732
at the time it was initially sold, and that each of the Proper Buyers had

the right to independently vote his respective interest in Snopes as a

shareholder (rather than the vote only being permitted for the whole

Share), that those voting rights were retroactive to the original sale of

the Share, and that those individual votes had provided Respondent

with the majority necessary to elect Brad Westbrook as a director of

Snopes in July 2017 (1AA:53-54 (Mikkelson Lead Case Cross-

Complaint, Prayer for Relief).)




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
      The trial court granted the 709 Motion in full on February 15,

2018, effectively providing Respondent with a guaranteed majority

vote that now included the fractionalized Share interests held by Green

and Miller, and with which he could continue to marginalize Appellants

and harm their interests in Snopes. (3AA:624-626 (Judgment on 709

Claim); 3AA:631-634 (Feb. 15, 2018 Order on 709 Motion.)

             7.    Appellants’ Third Amended Complaint and
                   Respondent’s Anti-SLAPP Motion

      After a series of demurrers and amendments, as well as a motion

for leave to amend, Plaintiffs filed their Third Amended Complaint on

April 4, 2019. (4AA:719-884 (TAC).)




                                 30
                           Page 680 of 732
      The TAC added allegations concerning Snopes’ Advancements

of personal legal expenses and Respondent’s self-interested approval of

those Advancements, at significant cost to the Company, the

Advancement Allegations: TAC, ¶¶14-16 (4AA:723-724); ¶ 119

(4AA:741); ¶¶ 122-134 (4AA:742-745); ¶ 220(1), (2), and (10)

(4AA:758); ¶ 254 (1)-(3) (4AA:763-764); and a section heading at

TAC, p. 23 (4AA:741) (lines 7-8). The TAC also added claims for

Defamation (and related claims under Bus. & Prof. Code § 17200, et




                                                                               Document received by the CA 4th District Court of Appeal Division 1.
seq. (“unfair competition claims”) based on statements made about

Proper by Snopes and Respondent in the course of the GoFundMe

Campaign. (4AA:770-786 (TAC, ¶¶ 296-335).)

      Shortly thereafter, Mikkelson filed a demurrer and motion to

strike the TAC, seeking dismissal of Appellants’ derivative claims for

corporate waste and breach of fiduciary duty (Fifth and Seventh Causes

of Action), and Appellants’ direct claims for breach of contract and

promissory estoppel (Twelfth and Thirteenth Causes of Action). 10

(8AA:1719-1723.)



10
   The trial court issued an order on August 30, 2019 sustaining Mikkelson’s
demurrer in entirety, and found the demurrer moot as to the causes of action
stricken by virtue of the August 28, 2019 Order on The Mikkelson Anti-
SLAPP Motion. (See 8AA:1719-1723.)

                                  31
                            Page 681 of 732
       On June 5, 2019, Respondent and Snopes each filed a special

motion to strike the TAC pursuant to CCP § 425.16, seeking to strike

Appellants’ claims for: (i) defamation and unfair competition (TAC’s

Fourteenth through Sixteenth Causes of Action) concerning the

GoFundMe Campaign; and (ii) rescission and declaratory judgment

(Seventeenth and Eighteenth Causes of Action) concerning the

Advancements for personal legal fees. (5AA:1175 (Mikkelson Anti-

SLAPP Memo) (identifying claims based on protected activity));




                                                                                   Document received by the CA 4th District Court of Appeal Division 1.
5AA:1210 (Snopes Anti-SLAPP Memo) (same).) Both special motions

to strike also sought to eliminate allegations within the body of the TAC

relating to the propriety of the legal fee Advancements, and allegations

within Appellants’ direct claim against Mikkelson for breach of

fiduciary duty (the “Advancement Allegations”). 11 (5AA:1175;


11
    The Advancement Allegations, which Mikkelson argued should be
stricken because they were related to the stricken causes of action, fall within
two broad categories: (i) allegations related to undisputed facts, transactions,
and documents relevant to the parties’ claims (see TAC, ¶ 119, (4AA:741);
¶¶ 122-127 (4AA:742-743)); and (ii) allegations characterizing
Respondent’s actions related to the Advancements as wrongful (as evidence
of Respondent’s breach of fiduciary duty and basis for being removed as a
director of Snopes) (see TAC, ¶¶ 14-16 (4AA:723-724); ¶¶ 128-134
(4AA:743-745); ¶ 220(1), (2), and (10) (4AA:758); and ¶ 254 (1)-(3)
(4AA:763-764).) Although Mikkelson also asked the court to strike
allegations within Appellants’ derivative claims for breach of fiduciary duty
and corporate waste, the trial court sustained Mikkelson’s demurrer as to
those claims. (Unfortunately, Appellants cannot challenge the trial court’s
determination on Mikkelson’s demurrer to the TAC until the trial court has

                                   32
                             Page 682 of 732
5AA:1210 (seeking to strike Fourteenth through Eighteenth Causes of

Action “and related allegations”).)

                    a)    Snopes Anti-SLAPP Motion

        Snopes argued that the causes of action should be stricken

because the Company’s actions in the GoFundMe Campaign, and in

funding Mikkelson’s, Green’s, and Miller’s personal litigation

expenses were statements and acts in furtherance of their right to

petition on an issue of public interest (5AA:1211 (425.16(e)(3) and (4)




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
apply to GoFundMe allegations); 5AA:1212 (failing to identify a

specific ground for anti-SLAPP protection); CCP § 425.16(e)(3) and

(4).)

        In discussing whether the funding related to “other conduct in

furtherance of” free speech and petitioning rights on a public issue or

an issue of public interest (see CCP § 425.16(e)(4)), Snopes argued that

its litigation funding activities must have furthered an issue of public

concern simply because Snopes was a somewhat well-known website,

and Snopes had received significant contributions to its GoFundMe

Campaign. (5AA:1208.)



finally determined all causes of action between Respondent and Appellants
in the Lead Case.

                                 33
                           Page 683 of 732
      Appellants’ opposition argued that Snopes’ funding of the

Advancements for Mikkelson’s, Green’s, and Miller’s personal

litigations was not a protected act because, among other reasons, the

speech   did   not    concern   an issue   of   public   interest   (see

CCP § 425.16(e)(4)), and that if it was, Appellants had demonstrated a

likelihood of prevailing on the merits. (6AA:1302-1315.) The trial

court took the matter under submission at the motion hearing,

eventually entering: (i) an order on August 9, 2019 denying in part the




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
Snopes Anti-SLAPP Motion; and (ii) an August 22, 2019 amended

order granting Snopes Anti-SLAPP Motion in entirety, as discussed in

greater detail below. (8AA:1829 (Lead Case ROA; ROA No. 1139);

8AA:1831 (Lead Case ROA; ROA No. 1174).)

                     b)   Mikkelson Anti-SLAPP Motion

      Respondent’s Anti-SLAPP Motion sought to strike the same

allegations as those addressed in the Snopes Anti-SLAPP Motion,

concerning his statements on the GoFundMe page, and his approval of

Snopes Advancements of personal legal fees to himself, Green, and

Miller (the “Advancement Allegations”) arguing that his approvals

were also protected, because they were in furtherance of Snopes




                                34
                          Page 684 of 732
litigation        funding. 12       (5AA:1177-1178;        7AA:1632-37;

CCP § 425.16(e)(4).) Respondent also argued that there was no

distinction between the communicative conduct of litigation funding

and the act of approving such funding, without discussing any of the

substance of the actual speech at issue in the litigation (i.e., private

disputes among shareholders in a closely held corporation).

       Appellants again argued in opposition that Respondent’s acts in

approving the Snopes’ Advancements to himself, Green, and Miller




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
was not an act in furtherance of speech on an issue of public interest

(CCP § 425.16(e)(4)), and that even if the claims were based on

protected conduct, Appellants had a probability of success on the

merits.

             8.       Trial Court’s Order and Amended Order on
                      Snopes Anti-SLAPP Special Motion to Strike

       On August 9, 2019, the trial court issued a minute order granting

Snopes Anti-SLAPP Motion in part and denying it in part. To the extent

it addressed whether the speech was in furtherance of a public issue, the



12
   This appeal challenges only the Advancement Allegations to the extent
they support Appellants’ claims for breach of fiduciary duty and removal of
director. Thus, the other aspects of the Mikkelson Anti-SLAPP Motion
relating to statements made on the GoFundMe campaign site are ultimately
irrelevant to the appellate review here.

                                      35
                                Page 685 of 732
trial court noted merely that “Snopes is one of the 1000 most popular

websites in the United States,” its GoFundMe campaign had

successfully raised money for the litigation, “the health of Snopes is of

widespread concern,” and Snopes was a “business with import to the

public . . . .” (6AA:1293.)

      After striking the Fourteenth through Sixteenth Causes of Action

(based on defamation and unfair competition), the trial court denied the

motion on the Seventeenth and Eighteenth Causes of Action related to




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
the Advancements. It noted the distinction between the protected

communicative nature of funding litigation, and the communications

and acts necessary to obtain the litigation funding: “the thrust of

Plaintiffs’ claims are that the result of Snopes’ consideration of whether

to fund the defense of Mikkelson, Miller, and Green – the Board

authorizations and written consents – are improper.” (6AA:1296.)

      The trial court properly noted that: “[although] Plaintiffs include

allegations that the advancements are unlawful, the gravamen of the

claims   are   that     Snopes’   board   improperly       authorized   the

advancements.”        (6AA:1296    (emphasis    added).)     Appropriately

understanding this distinction, the trial court noted that if any approval

of litigation funding was automatically provided with the same



                                    36
                              Page 686 of 732
protection as the funding itself, any claims that the funding violated the

directors’ duties “would automatically qualify for anti-SLAPP

protection if the decision resulted in the advancement of legal funds,”

which would “have the result of chilling legitimate challenges to

improper board authorizations.” (6AA:1296.)

       On August 22, 2019, the trial court amended its ruling on the

Snopes Anti-SLAPP Motion, striking the Seventeenth and Eighteenth

Causes of Action (for rescission of the board approvals and a




                                                                                  Document received by the CA 4th District Court of Appeal Division 1.
declaratory judgment that such approvals were wrongful), “[i]n light of

additional briefing and argument provided in Mikkelson Anti-SLAPP

motion.” 13 (8AA:1705.) Leaving its August 9, 2019 Order otherwise

unchanged, the trial court found that Snopes’ approval of the

Advancements was “in furtherance of the . . . right of petition or . . .

free speech in connection with a public issue or an issue of public

interest.” (8AA:1709.) The trial court refused “to segregate the board

authorizations from the litigation funding because the board




13
   Appellants initially filed a notice of appeal concerning the August 22, 2019
Amended Order on Snopes Anti-SLAPP Motion. Although Appellants
dismissed that appeal (the Advancement Allegations do not meaningfully
impact allegations against Snopes), the trial court’s decision-making process
is relevant to the court’s Mikkelson Anti-SLAPP Order, which is the subject
of this appeal.

                                   37
                             Page 687 of 732
authorizations were a necessary step to facilitate that activity”.

(8AA:1709.)

      Finally, sweeping its merits analysis on the Seventeenth and

Eighteenth Causes of Action and related Advancement Allegations into

two sentences, the court found that Appellants “have failed to establish

they have standing as to [their] UCL claims – they have not shown an

injury in fact of ‘lost money or property,’” and “have not shown

minimal merit.” (8AA:1709.)




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
              9.   Trial Court’s Decision on Mikkelson Anti-
                   SLAPP Special Motion to Strike

      On August 28, 2019, the trial court granted the Mikkelson Anti-

SLAPP Motion in entirety, following its reversal on the Snopes Anti-

SLAPP Motion, and striking Appellants’ Fourteenth, Fifteenth,

Sixteenth, Seventeenth, and Eighteenth Causes of Action (which

Appellants do not challenge on this appeal), and the Advancement

Allegations within the body of the TAC and within their breach of

fiduciary duty and removal of director claims. (8AA:1711-1715.)

      The trial court performed no analysis of the specific

Advancement Allegations subject to the motion, or the impact that

striking those allegations would have on Appellants’ breach of



                                38
                          Page 688 of 732
fiduciary duty and removal of director claims (which Respondent had

not sought to strike).

      The trial court gave no credit to Richmond’s declaration

affirming that Snopes had suffered financial harm and a risk of

insolvency, or to undisputed allegations that the Company’s legal

expenditures had required it to resort to GoFundMe for contributions.

(8AA:1713-1714.) Instead, the Court found no claim of injury because

“[w]hile the loss of funds towards advancements could potentially put




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
Snopes closer to insolvency, Plaintiffs do not cite any actual ‘lost

money or property.’” (8AA:1713.)

      Using an identical analysis to that cited above for the August 22,

2019 Amended Order, the trial court found that because Mikkelson’s

approvals of the Advancements were in furtherance of another

protected act under CCP § 425.16—litigation funding—the approvals

themselves were protected. (8AA:1714.) The trial court’s Aug. 28,

2019 Order made no express discussion of what specific public interest

the litigation funding furthered.

      To the extent the trial court addressed the Seventeenth and

Eighteenth Causes of Action, it found that that Mikkelson had

established that his approval of the Advancements was “conduct that



                                 39
                           Page 689 of 732
furthered the exercise of the constitutional right of petition – litigation

funding” (8AA:1714), and noted that Respondent’s approval of the

Advancements “should not be segregated from the litigation funding

because the board authorizations were a necessary step to facilitate the

protected activity.” (8AA:1714). Incorporating its analysis of the issue

from its amended order on the Snopes Anti-SLAPP Motion, the trial

court noted that “[f]unding of litigation is communicative conduct that

constitutes a protected petitioning activity.” (8AA:1714.)




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
      Following the trial court’s orders on Defendants’ demurrers and

Anti-SLAPP Motions, the TAC currently includes claims against:

      •      Mikkelson—for Intentional Interference with Contract

             (4AA:754 (TAC, ¶¶ 185-192)), Breach of Fiduciary Duty

             (4AA:757-759 (TAC, ¶¶ 212-225)), and Removal of

             Director (4AA:763-764 (TAC, ¶¶ 249-256));

      •      Green and Miller—for Breach of Contract (Proper

             Operating Agreement (4AA:753 (TAC, ¶¶ 179-184)),

             Breach    of   Fiduciary    Duty    (4AA:762-763       (TAC,

             ¶¶ 241-248)), and Constructive Trust (4AA:764-766

             (TAC, ¶¶ 257-268)); and




                                  40
                            Page 690 of 732
      •      Snopes—Breach of Contract (4AA:752-753 (TAC,

             ¶¶ 174-178) and 4AA:767-768 (TAC, ¶¶ 276-284)),

             Removal of Director (4AA:763-64 (TAC, ¶¶ 249-256));

             Quantum Meruit (4AA:766-767 (TAC, ¶¶ 269-275)); and

             Promissory Estoppel (4AA:768-770 (TAC, ¶¶ 285-295)).

      C.     Snopes Interpleader

             1.     Pleadings and Cross-Complaints

      After Mikkelson, Green, and Miller alleged that the Proper




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
Buyers did not buy the Share for Proper’s benefit and that they intended

to have individual ownership interests, it was obvious that Respondent

was actively undermining Appellants’ interests and trying to harm

Proper.

      Concerned that Proper was liable on the Note for the debt related

to the Share, and that it would face an uphill battle showing that it held

a beneficial interest in the asset underlying that debt, Richmond and

Schoentrup bought the Note from Barbara to remove the debt burden

from Proper. (3AA:499 (Appellants’ First Amended Interpleader

Cross-Complaint (“FAICC”), ¶ 48).) Barbara assigned the Note (along

with the Personal Guarantees) to Richmond and Schoentrup pursuant

to an assignment contract (“Assignment Contract”). (3AA:499


                                 41
                           Page 691 of 732
(FAICC, ¶ 48); 3AA:700 (Assignment Contract).) Shortly thereafter,

Proper defaulted, and Appellants sent Green and Miller notices

demanding a cure. (3AA:501 (FAICC, ¶ 59).) When the default was not

cured, they foreclosed on the Share. (3AA:502 (FAICC, ¶ 63).)

      After Respondent understood the impact that this could have on

his efforts to control the Snopes shareholder vote, he cried foul,

claiming that the Assignment Contract was void and unlawful because

he was entitled to a right of first refusal over the security interests




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
pursuant to his MSA with Barbara, and argued that he had been stripped

of his ability to seek to block the sale as antithetical to the site.

(2AA:333 (Mikkelson Interpleader Cross-Complaint, ¶¶ 13-18).)

      Snopes filed the Interpleader Case asking the court to order the

parties to litigate their claims to ownership of the fractionalized Snopes

shares. (1AA:213-218 (Snopes Interpleader Complaint.)

      Appellants’ and Respondent’s respective Interpleader cross-

complaints sought mutually exclusive relief. Whereas Appellants

sought a declaration validating their foreclosure, and confirming “that

Schoentrup and Richmond are each the owner of all right, title, and

interest in the Share” (3AA:515-516 (FAICC, Prayer for Relief).)

Mikkelson sought a declaration that the Assignment Contract was



                                 42
                           Page 692 of 732
“void, unenforceable, and invalid, or alternatively, voidable,”

nullifying any rights Appellants may have had in Green and Miller’s

fractionalized shares. (2AA:254 (Mikkelson Interpleader Cross-

Complaint).)

      On December 21, 2018, Respondent filed a motion for summary

judgment on his Interpleader cross-claim for declaratory relief

(“MSJ”), arguing that Barbara’s sale of the Note was void and unlawful

because he had a right of first refusal over the security interest.




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
(8AA:1806 (ROA Nos. 572-579); 5AA:1158 (Interpleader Order).)

               2.   Trial Court’s Decision on Respondent’s
                    Interpleader MSJ

      After briefing, the trial court entered an order on May 8, 2019

granting the MSJ in whole. (5AA:1158-1160 (Interpleader Order).)

      The trial court found as a matter of law that the Personal

Guarantees’ security interest “constitutes a ‘part of’ Barbara’s shares in

this context.” (5AA:1159 (Interpleader Order) (emphasis added).)

Because it found that the security interest was “part of” the Share, it

voided the Assignment Contract, without deciding whether the

Assignment Contract could be severed to eliminate any illegality.




                                 43
                           Page 693 of 732
      The trial court made this finding even after identifying multiple

facts that created competing inferences, specifically that: (i) “(t)he

Dissolution Judgment does not explicitly state that Barbara and David

Mikkelson could not retain a security interest and subsequently assign

that interest to someone without notice”, (ii) Barbara conveyed her

“entire share and interest in [Snopes]” to the Proper Buyers on July 1,

2016; and (iii) Respondent had submitted sworn statements to the trial

court and to the Dissolution Court that Barbara “sold her entire share”




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
of Snopes to the Proper Buyers. (5AA:1159 (Interpleader Order).) As

to Mikkelson’s inconsistent sworn statements on whether the July 2016

sale disposed of all of the Share, the trial court dismissed them because

“Mr. Mikkelson is not an attorney” and may not have understood the

impact of those statements. (5AA:1159.)

      The trial court provided no meaningful analysis of whether these

inconsistencies created an issue of material fact.




                                 44
                           Page 694 of 732
IV.   ARGUMENT

      A.     Anti-SLAPP Appeal

             1.     Standard of Review and Legal Standard on
                    Special Motion to Strike Pursuant to
                    CCP § 425.16

      The appellate court “independently review[s] a trial court’s

ruling on a SLAPP motion under a de novo standard of review.”

(Blackburn v. Brady (2004) 116 Cal.App.4th 670, 676 (citing




                                                                          Document received by the CA 4th District Court of Appeal Division 1.
ComputerXpress, Inc. v. Jackson (2001) 93 Cal.App.4th 993, 999).)

This includes the question of “whether section 425.16 applies to a

particular complaint.” (Id. (citation omitted).)

             2.     The Trial Court Erred in Granting the
                    Mikkelson Anti-SLAPP Motion

      As explained, the trial court granted the Mikkelson Anti-SLAPP

Motion in its entirety, including the Advancement Allegations.

      Notably absent from the Mikkelson Anti-SLAPP Order was any

meaningful analysis of the specific issues at the heart of the “speech”

and “communications” at stake, whether those were public issues

within the meaning of the law, or what specific public issue(s) was

furthered by Respondent’s self-interested approval of Advancements

for his own legal fees and the legal fees of Green and Miller to pursue


                                 45
                           Page 695 of 732
their personal business disputes with Appellants. This is the critical first

step to any meaningful analysis of whether particular speech is or is not

protected by CCP § 425.16, or whether the act at issue relates to a

public issue or issue of public interest.

      The trial court erred by:

          1. Finding as a matter of law that the Advancement

             Allegations were protected as acts in furtherance of a

             public issue or issue of public interest;




                                                                               Document received by the CA 4th District Court of Appeal Division 1.
          2. Finding as a matter of law that the Advancement

             Allegations should be stricken in the context of

             Appellants’ breach of fiduciary duty and removal of

             director claims; and

          3. Failing to assess the Advancement Allegations to the

             extent      they    provide    evidence   and   examples    of

             Respondent’s breach of fiduciary duty and removal of

             director.

      This Court should reverse the Mikkelson Anti-SLAPP Order to

the extent it strikes the following Advancement Allegations: TAC,

¶¶ 14-16; ¶ 119; ¶¶ 122-134; ¶ 220(1), (2), and (10); and ¶ 254(1)-(3);

and section heading at TAC p. 23:7-8.



                                      46
                                Page 696 of 732
             3.        The Advancement Allegations Are Not
                       Protected by CCP § 425.16

      The party bringing a special motion to strike pursuant to

CCP § 425.16 bears the burden of showing that the allegations at issue

relate to and arise from constitutionally protected activity. (See

CCP § 425.16(b)(1); see also Park v. Bd. of Trustees of Cal. State Univ.

(2017) 2 Cal.5th 1057, 1061 (“Park”).) In order to succeed on his

motion, Respondent is required to show: “(1) the complaint alleges




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
protected speech or conduct, and (2) the ‘relief is sought based on

allegations arising from’ the protected activity.” (Gaynor v. Bulen

(2018) 19 Cal.App.5th 864, 877 (“Gaynor”) (emphasis in original)

(citation omitted).) As to the Advancement Allegations in the context

of Respondent’s breaches of fiduciary duty and grounds for removal of

director, no such showing can be made. (Id. (litigation funding for

trustee’s funding of litigation against beneficiaries not protected where

allegations provide context, evidence and examples of trustee’s breach

of fiduciary duty).)

      Only two of the four categories of speech protected by CCP

§ 425.16 are relevant here: statement(s) made in a public place relating

to an issue of public interest; and other conduct in furtherance of the



                                   47
                             Page 697 of 732
exercise of the right to petition or speech in connection with a public

issue or an issue of public interest. (CCP § 425.16(e)(3)-(4).)

         “‘Only a cause of action that satisfies both prongs of the anti-

SLAPP statute—i.e., that arises from protected speech or petitioning

and lacks even minimal merit—is a SLAPP, subject to’” CCP § 425.16

(Greco v. Greco, (2016) 2 Cal.App.5th 810, 819 (quoting Navillier v.

Sletten (2002) 29 Cal.4th 82, 89) (emphasis in original); see also Park,

2 Cal.5th at p. 1061 (claims must have “minimal merit”).)




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
         Respondent’s approvals are not entitled to protection under

CCP § 425.16(e)(3) or (4), because the litigation funding furthered by

the approvals related only to Mikkelson’s, Green’s, and Miller’s

personal business disputes with shareholders of two privately held

companies, not speech or discourse concerning a public issue. This is

not the type of conduct that the statute was intended to shield from

liability at the pleading stage. (See Wilcox v. Superior Court (1994)

27 Cal.App.4th 809, 816 (SLAPPs are “generally meritless suits

brought by large private interests to deter common citizens from

exercising their political or legal rights or to punish them for doing

so”).)




                                  48
                            Page 698 of 732
      Moreover, because the Advancement Allegations merely provide

examples of and context for Respondent’s fiduciary breaches when

viewed without the Seventeenth and Eighteenth Causes of Action, they

fall outside of the scope of CCP § 425.16. The Advancement

Allegations no longer provide the basis for any cause of action and are

merely incidental to Appellants’ breach and removal claims.

      Because the Advancement Allegations only further speech

concerning a private dispute between shareholders of two closely held




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
companies, and because they do not form the basis for any cause of

action, the trial court erred in granting the Anti-SLAPP Motion as to

the Advancement Allegations, and the August 28, 2019 Order should

be reversed to keep the Advancement Allegations in the body of the

TAC and within Appellants’ Sixth and Ninth Causes of Action (for

breach of fiduciary duty and removal of director respectively).


                    a)    Respondent’s Approvals of the
                          Advancements Is Not in Furtherance of
                          Speech or Petitioning on a Public Issue

      In order to succeed on a special motion to strike pursuant to

CCP § 425.16, a defendant must show that its “‘act underlying the

plaintiff’s cause of action was itself’ a protected act.’” (Gaynor, supra,



                                 49
                           Page 699 of 732
19 Cal.App.5th at p 877 (citation omitted).) The first analysis identifies

the activity that gives rise to the asserted liability, and whether that

activity constitutes protected speech or petitioning. (See id.; see also

Greco, 2 Cal.App.5th at p. 819.)

       Respondent erroneously relies on CCP § 425.16 to disguise his

self-interested approval of the Advancements as an act in furtherance

of his speech and petitioning rights concerning an issue of public

interest, simply by arguing that Snopes is popular and well-supported




                                                                                Document received by the CA 4th District Court of Appeal Division 1.
in its GoFundMe Campaign. (See CCP § 425.16(e)(4).) But the

Advancement of fees for himself, Green, and Miller have nothing to do

with speech for or about Snopes. This is a shareholder dispute. The

speech which the Advancements purport to be furthering are the

litigation conduct among individual shareholders in two private

corporations, hardly the hallmark of a public issue.

       The first analysis is whether Respondent’s approvals of the

Advancements constitute “other conduct in furtherance of the exercise

of the [ ] right of petition or . . . free speech in connection with a public

issue or an issue of public interest.” (Id.)

       The California Supreme Court in FilmOn.com Inc. v.

DoubleVerify Inc. (2019) 7 Cal.5th 133 (“FilmOn”) established a two-



                                  50
                            Page 700 of 732
part test: first asking what “‘public issue or [ ] issue of public interests

the speech in question implicates . . . by looking to the content of the

speech,” then asking “what functional relationship exists between the

speech and the public conversation about some matter of public

interest.” (Id. at pp.149-150.)

      The heart of this inquiry is “whether a defendant—through

public or private speech or conduct—participated in, or furthered, the

discourse that makes an issue one of public interest.” (Id. at p. 151.) In




                                                                               Document received by the CA 4th District Court of Appeal Division 1.
another case, the California Supreme Court provided the following

guiding principles:

             We share the consensus view that ‘a matter of
             concern to the speaker and a relatively small,
             specific audience is not a matter of public
             interest,’ and that ‘[a] person cannot turn
             otherwise private information into a matter of
             public interest simply by communicating it to
             a larger number of people.’

(Rand Resources, LLC v. City of Carson (2019) 6 Cal.5th 610, 621

(citation omitted).)

      Short-changing what should be a considered inquiry, the trial

court made no express findings as to how Respondent’s approvals

furthered speech on a public issue, implying that its finding from the

Snopes’ Anti-SLAPP Motion applied here as well. (8AA:1713



                                  51
                            Page 701 of 732
(Mikkelson Anti-SLAPP Order).) The trial court’s findings on this

point ignore the California Supreme Court’s adept observation that in

seeking anti-SLAPP protection “Defendants cannot merely offer a

‘synecdoche theory’ of public interest, defining their narrow dispute by

its slight reference to the broader public issue.” (FilmOn, supra, 7

Cal.5th at p. 152 (citation omitted); see also Jeppson v. Ley (Jan. 30,

2020, B292166) 44 Cal.App.5th 845 [2020 WL 486970, at *6]).)

      Respondent has never explained the public issues or issues of




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
public interest that are furthered by the speech at the heart of the

Advancements. This is understandable, given that the Advancements

provide prime examples of Mikkelson’s breaches of fiduciary duties

and grounds for removal as a Snopes director, and as such, merely

furthered his own self-interest and that of Green and Miller in this

litigation, a far cry from an issue of public concern, and far from what

the legislature intended to protect by enacting CCP § 425.16. (See

FilmOn, supra, 7 Cal.5th at p. 143 (“anti-SLAPP law was enacted to

protect nonprofit corporations and common citizens from large

corporate entities and trade associations’ in petitioning government”).)




                                52
                          Page 702 of 732
                   b)     Advancement Allegations Are Not Protected
                          by CCP § 425.16 Because They Do Not
                          Form the Basis of Any Remaining Claim

      Even beyond the fact that Respondent’s approvals of the

Advancements furthered no issue of public importance, the

Advancement Allegations fall outside of the scope of CCP § 425.16’s

protections because—particularly without the Seventeenth and

Eighteenth Causes of Action—they merely provide context and




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
evidence of Respondent’s breaches of fiduciary duty and grounds for

his removal as director, and are inarguably relevant to those claims. The

trial court’s August 9, 2019 Order recognized this when it noted that

“the gravamen of the claims are that Snopes’ board improperly

authorized the advancements” (6AA:1296), but the court erred by

reversing itself on this point in the August 22, 2019 Order as concerns

the Advancement Allegations, since those allegations are unprotected

in the context of Appellants’ breach of fiduciary duty and removal of

director claims. (8AA:1705-1709 (Snopes Anti-SLAPP Order).)

      Any arguable protection for the Advancement Allegations

dissolves when viewing those allegations without the stricken

Seventeenth and Eighteenth Causes of Action, and framed in the

context of Appellants’ claim for breach of fiduciary duty. It then


                                 53
                           Page 703 of 732
becomes clear that Respondent’s over-reaching requests to strike

weakened other unprotected claims against him, an error which this

Court must correct.

      For example, Respondent sought to strike from within

Appellants’ breach of fiduciary duty claim examples of his breaches:

“misappropriating and embezzling Snopes . . . funds for personal

expenses” (4AA:758 (TAC, ¶ 220(1)), defrauding other shareholders

into agreeing to his misappropriation of those funds (4AA:758,




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
¶ 220(2)), and “directing . . . Snopes . . . to improperly advance personal

legal expenses to [himself], Green and Miller” violating Corporations

Code and Snopes Bylaws (4AA:758 (TAC, ¶ 220(10)). These are not

allegations of conduct in furtherance of speech on a public issue, and

fall well-outside the scope of the Anti-SLAPP statute.

      Specifically, the Advancement Allegations are but one example

of Respondent’s course of conduct of using Company resources for his

personal benefit unrelated to his work at Snopes, in the course of

breaching his fiduciary duties to the Company and to Appellants. As

other examples, the TAC lists: failing to discuss the termination of

material contracts with significant shareholders, interfering with

shareholders’ ability to comply with obligations, inducing Green and



                                 54
                           Page 704 of 732
Miller to breach their contract and shareholder obligations to

Appellants and to Proper, conspiring with Green to convert Proper

property, failing to comply with shareholder books and records

inspection requests, and failing to comply with the terms of his

agreement with other shareholders to settle potential liabilities to

Barbara. (4AA:758 (TAC, ¶ 220(3)-(9)).)

      In this context, the Advancement Allegations themselves plainly

do not constitute a separate cause of action, but are examples of




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
Respondent’s breaching pattern of conduct, and should not have been

stricken from the TAC.

      The Court of Appeal in Gaynor, supra, addressed a similar

situation, where junior beneficiaries of a family trust brought claims

against the trustees for breaching their fiduciary duties by “distributing

Trust funds only to themselves and other senior beneficiaries” and by

attempting to modify the terms of the trust “to create new trustee

succession rules ensuring the cotrustees’ . . . continued control over the

Trust distributions.” (Gaynor, supra, 19 Cal.App.5th at p. 869 (trustee’s

litigation funding from trust not protected where it formed part of his

breaching    conduct);    see   also    Sprengle    v.   Zbylut    (2015)

241 Cal.App.4th 140, 155-157 (“Sprengle”) (no anti-SLAPP protection



                                 55
                           Page 705 of 732
for claims that attorney used client’s funds to represent client’s

conflicted business partners).) The junior beneficiaries included within

these allegations that the trustees “wrongfully withdrew Trust assets

and then used these assets to file and defend probate petitions in

attempting to persuade the probate court to adopt their plan.” (Gaynor,

supra, 91 Cal.App.5th at p. 869).)

      As is the case here, in Gaynor, “[t]he allegations asserted as

grounds for relief against [the trustee] were predicated on his taking




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
actions to favor himself to the detriment of the [other] beneficiaries.”

(Id. at p. 879.) The court in Gaynor poignantly noted that there was

nothing to suggest that allegations in a complaint should be “so

narrowly pars[ed] . . . to trigger anti-SLAPP protection based solely on

illustrations of alleged disloyal conduct by a fiduciary.” (Id. at

pp. 879-880 (emphasis added); see also Sprengle, supra, 241

Cal.App.4th at p. 155 (no protection for acts forming the basis of claims

for breach of professional duties).)

      Because the trustee’s decision to fund the litigation represented

a taking from the trust that furthered his breaches of duties to the junior

beneficiaries, “the activity giving rise to the [ ] beneficiaries’ alleged

harm was the breach of loyalty in formulating and pursuing this plan



                                 56
                           Page 706 of 732
and the improper use of Trust assets to wrongfully benefit [the

trustees].” (Gaynor, supra, at p. 880.) Here, as with Gaynor, “the

wrongful conduct that produced [ ] injury was not the litigation itself;

instead [it] was the result of [Respondent]’s formulation and advocacy

of the plan to maintain control of [Snopes] to the detriment of other

[shareholders]” and the use of Snopes’ funds to do so. (Id. at p. 881.)

      “If a fiduciary could strike breach of duty claims at the pleading

stage before discovery and subject the beneficiaries to attorney fee




                                                                               Document received by the CA 4th District Court of Appeal Division 1.
awards, this would substantially burden a beneficiary’s constitutional

petition rights and undermine . . . protections for beneficiaries, thereby

reducing the [ ] court’s ability to monitor [fiduciary] activities.” (Id. at

p. 887 (emphasis added); Corp. Code § 309.)

      Other courts have recognized this distinction as well. Caselaw

“reflect[s] what we have described elsewhere, in a non-SLAPP context,

as ‘a careful distinction between a cause of action based squarely on a

privileged communication, such as an action for defamation, and one

based upon a underlying course of conduct evidenced by the

communication.” (Park, supra, 2 Cal.5th at p. 1064 (citation omitted).)

      At the heart of the Advancement Allegations lies the notion that

Mikkelson’s actions, in improperly approving the Advancements, was



                                  57
                            Page 707 of 732
a taking from Snopes and its shareholders for personal benefit—namely

Mikkelson’s, Green’s, and Miller’s defense and prosecution of personal

claims against Appellants. It is this taking that forms at least in part

Appellants’ allegations of breach of fiduciary duty and provides the

basis for their claim for removal of director, and it is this taking that is

the “wrongful conduct at issue” with respect to those claims, not the

approval itself, and that taking is not protected by CCP § 425.16(e)(4).

       “The taking, whether or not it is actually wrongful and why, does




                                                                                  Document received by the CA 4th District Court of Appeal Division 1.
not fall within any of the conduct described in [CCP § 425.16(e)].” (See

Greco, supra, 2 Cal.App.5th at p. 824.) Here, as in Greco, the gravamen

of Appellants’ causes of action for breach of fiduciary duty and removal

of director “for purposes of section 425.16 is the taking itself . . . .” (Id.)

As such, it is not protected by the Anti-SLAPP statute, and the trial

court erred in granting The Mikkelson Anti-SLAPP Motion as to the

Advancement Allegations.

              4.     Appellants Can Show a Probability of
                     Prevailing on the Merits

       In any event, Appellants can demonstrate a probability of

successfully showing that Respondent’s approvals were unlawful under

California Corporations Code and the Snopes’ Bylaws. Specifically,



                                   58
                             Page 708 of 732
Appellants can show that Mikkelson, Green, and Miller were not made

party to any proceeding by reason of the fact that they were agents of

Snopes, and thus do not qualify for advancements pursuant to

Corporations Code § 317 or the Snopes Bylaws.

      Corporations Code § 317 only provides for indemnification and

advancement of legal fees when a party to be indemnified or advanced

legal fees is being sued “by reason of the fact” that he was a corporate

agent. “The conduct of the agent which gives rise to the claim against




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
him must have been performed in connection with his corporate

functions and not with respect to purely personal matters.” (Plate v.

Sun-Diamond Growers (1990) 225 Cal.App.3d 1115, 1123 (“Plate”)

(emphasis added) (citation omitted); see also APSB Bancorp v. Grant

(1994) 26 Cal.App.4th 926, 930-932.) Accordingly, this statute

provides no protection when “personal motives, not the corporate good,

are predominant in a transaction giving rise to the action.” (Plate,

supra, 225 Cal.App.3d at p. 1123.)

      In this context, the thrust of Appellants’ claims against

Mikkelson, Green, and Miller plainly relate to actions taken by them to

benefit their individual positions, not anything they did in their

capacities as employees, officers, or directors of Snopes.



                                59
                          Page 709 of 732
      For example, with respect to Green and Miller, Appellants’

claims relate solely to their wrongful actions in their individual

capacities as members of Proper, before they were even employees or

officers of Snopes. Advancements are improper where the claims to be

defended bear no connection to their role as an employee or officer of

Snopes. (See, e.g., Allergia, Inc. v. Bouboulis (S.D. Cal. 2017)

229 F.Supp.3d 1150, 1157 (“Allergia”) (“whether Defendant is entitled

to advancement of his fees depends in part on whether he was sued ‘by




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
reason of the fact that’ he was an agent, officer, or director of

[company]”); Plate, supra, 225 Cal.App.3d 1115, 1123 (defendants not

entitled to indemnification where actions were taken for their own

personal benefit and not in role as employee or director of company

from which indemnification was sought).)

      Here, it is obvious that Mikkelson, Green, and Miller are not

litigating claims incurred by virtue of the fact that they are agents of

Snopes. In fact, with respect to Green and Miller, Appellants’ claims

are: breach of the Proper Operating Agreement (Second Cause of

Action) (TAC, ¶¶ 179-184 (4AA:753)); breach of their fiduciary duties

to Proper and its members (Eighth Cause of Action) (TAC, ¶¶ 241-258

(4AA:762-763)) and constructive trust over their fractionalized



                                60
                          Page 710 of 732
portions of the Share (Tenth Cause of Action) (TAC, ¶¶ 257-268

(4AA:764-766)).

      Appellants’ claims against Respondent include: intentional

interference with the Proper Operating Agreement (Third Cause of

Action) (TAC, ¶¶ 185-192 (4AA:754)); breach of fiduciary duty (Sixth

Cause of Action) (TAC, ¶¶ 212-225 (4AA:757-759)); and removal of

director (Ninth Cause of Action) (TAC, ¶¶ 249-256 (4AA:763-764).)

      Allergia is instructive. There, the U.S. District Court for the




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
Southern District of California denied a motion for advancement of

legal fees in a dispute among shareholders of a closely-held company.

(See Allergia, supra, 229 F.Supp.3d at p. 1160.) The court found that

defendant’s efforts to defend against claims of breach of fiduciary duty,

fraud, and declaratory judgment were simply the result of acts that

“demonstrate[d] a motive to retain sole ownership [of a company

asset]” and there was no discernable proof of “how any of these alleged

actions benefit [the company] in any way or were performed by

Defendant in furtherance of his corporate functions.” (Id.)

      The same is true here. Snopes’ Bylaws allow for advancement of

legal fees to the Company’s agents sued “by reason of the fact” that he

was an agent of Snopes. However, no sound argument can suggest that



                                 61
                           Page 711 of 732
the claims against Mikkelson, Green, and Miller relate to their acts in

furtherance of Snopes’ interests, rather than their own personal

interests, and thus Appellants are likely to prove on the merits that the

Advancements were improper corporate transactions. This is

particularly true in light of the undisputedly precarious financial

situation Snopes’ legal spending has placed the Company since it

started funding Mikkelson’s, Green’s, and Miller’s personal legal fees,

and given that the fees advanced have also advanced their affirmative




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
counter-claims against Appellants. (See Corp. Code § 317(f)

(permitting advancements of expenses “defending” proceedings).)

      Similarly concerning is that Mikkelson, who was undisputedly

interested in the outcome of the vote to approve the Advancements, was

one of only two Snopes directors to vote on them, and should have been

excluded from that vote by virtue of his personal interest in receiving

the Advancements. (See id § 310(a).) At a minimum, as an interested

director and     whose    facially   self-interested   approval of the

Advancements is challenged in the Lead Case, Mikkelson must show

that “the . . . transaction was just and reasonable to the corporation at

the time it [was] authorized, approved or ratified.” (Id., § 310(a)(3).)




                                 62
                           Page 712 of 732
        B.    Interpleader Appeal

              1.    Standard of Review

        “The standard of review for an order granting a motion for

summary judgment is de novo.” (Ryan v. Real Estate of the Pacific, Inc.

(2019) 32 Cal.App.5th 637, 642 (reversing trial court order granting

summary judgment) (citing Aguilar v. Atl. Richfield Co. (2001) 25

Cal.4th 826, 860 (“Aguilar”)).) “In practical effect, [the appellate court]

assume[s] the role of a trial court and appl[ies] the same rules and




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
standards governing a trial court’s determination of a motion for

summary judgment.” (City of San Diego v. Haas (2019) 207

Cal.App.4th 472 (“Haas”) (citation omitted).)

              2.    The Trial Court Erred in Granting
                    Respondent’s Motion for Summary Judgment

        As explained, the trial court granted Respondent’s motion for

summary judgment on his Interpleader cross-complaint on May 8, 2019

and subsequently issued judgment on that cross-complaint on May 29,

2019.

        The court noted that Respondent “may not unilaterally decide

how the [MSA] is interpreted and its effect on other parties.”

(5AA:1159 (Interpleader Order).) Yet, that is precisely what it allowed



                                 63
                           Page 713 of 732
Respondent to do by failing to evaluate Appellants’ arguments in light

of the most favorable factual inferences.

      In granting summary judgment to Respondent, the trial court

erred by:

            1. Failing to credit reasonable competing inferences from

               relevant evidence and sworn testimony submitted by

               Appellants in opposition to the MSJ;

            2. Finding as a matter of fact and law that the MSA governed




                                                                                Document received by the CA 4th District Court of Appeal Division 1.
               Barbara’s sale of the Note;

            3. Finding as a matter of fact and law that the security interest

               in the Share referenced in the Personal Guarantees is a

               “part of” the share as Mikkelson and Barbara intended that

               phrase to mean when they entered into the MSA;

            4. Finding as a matter of fact that Respondent would succeed

               in blocking Appellants’ ownership over the Note and

               security interest as antithetical to the Snopes website and

               its purpose; and

            5. Failing to deem valid the lawful elements and objects of

               the Assignment Contract and to sever such lawful

               elements from unlawful elements.



                                   64
                             Page 714 of 732
              3.    Multiple Material Issues of Fact Preclude
                    Summary Judgment

      Because summary judgment is a drastic remedy, and eliminates

a party’s right to trial, a moving party’s papers should be strictly

construed, and the opposing party’s papers should be liberally

construed, with any doubts about judgment resolved in favor of the

opposing party. (See Hepp v. Lockheed-California Co. (1978)

86 Cal.App.3d 714, 717 (“Hepp”); Braco v. Kearney Moto Park (1995)




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
37 Cal.App.4th 184, 189; Haas, supra 207 Cal.App.4th at pp.

486-487); Weiss v. Chevron U.S.A., Inc. (1988) 204 Cal.App.3d 1094,

1097-1098.)

      In moving for summary judgment, Respondent bears the burden

to establish through the submission of evidence that there are no

disputed issues of material fact, and that he is entitled to judgment as a

matter of law. (See Aguilar, supra, 25 Cal.4th at p. 850 (“Aguilar”); see

also Palm Springs Villas II Homeowners Association, Inc. v. Perth

(2016) 248 Cal.App.4th 268, 278; Davis v. Kiewit Pacific Co. (2013)

220 Cal.App.4th 358, 363-364.) A defendant facing a summary

judgment motion does not need to “conclusively negate an element of

the plaintiff’s cause of action.” (Aguilar, supra, 25 Cal.4th at p. 853.)



                                 65
                           Page 715 of 732
The ultimate question is whether “the evidence would allow a

reasonable trier of fact to find the underlying fact in favor of the party

opposing the motion.” (Id at p. 845.)

      The motion must be denied if “there is some evidence that, if

believed, would support judgment in favor of the nonmoving party.”

(California Traditions, Inc. v. Claremont Liability Ins. Co. (2011) 197

Cal.App.4th 410, 416 (citation omitted); see also CCP § 437c(c)

(summary judgment cannot be granted where there are competing




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
inferences to be drawn from the evidence).) Respondent has hardly met

his burden to show that he is entitled to judgment as a matter of law

such that “the evidence available to the parties, and placed before the

court in support of and opposition of the motion, raises no material issue

that a trier of fact could resolve in favor of the party opposing the

motion.” (Cole v. Town of Los Gatos (2012) 205 Cal.App.4th 749, 756.)

      Courts have long recognized that, when presented with

conflicting testimony, summary judgment is inappropriate. (See

Krieger v. Dennie (1932) 123 Cal.App.Supp. 777, 781; see Tully v.

World Savings & Loan Association (1997) 56 Cal.App.4th 654, 661

(reversing summary judgment where competing factual contentions

“simply reduce[ ] the matter to a credibility contest”).) Multiple issues



                                 66
                           Page 716 of 732
of material fact in Respondent’s Interpleader cross-claim for

declaratory relief rightfully preclude summary judgment. Appellants

merely ask this Court to credit reasonable competing factual inferences

and remedy the trial court’s error.

                    a)    Issue of Fact: Whether the MSA Is
                          Enforceable Against Appellants

      Respondent argues that the denial of his right of first refusal over

Barbara’s sale of the Note voided the Assignment Agreement because




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
it violated the MSA. But Respondent presents no evidence that the

MSA was ever intended to be interpreted against third parties in the first

place, much less apply to conveyances of security interests. The fact

that Respondent previously asked the Dissolution Court to deem the

entire MSA provision relating to Snopes inapplicable shows that his

current request to enforce the MSA against Appellants is a contrived

effort at damage control, and that he is willing to ignore his previous

well-considered divorce arguments to suit his needs here. Respondent

should not be able to abuse the judicial process to suit his whim.

      “Judicial estoppel prevents a party from asserting a position in a

legal proceeding that is contrary to a position previously taken in the

same or some earlier proceeding. The doctrine serves a clear purpose:



                                 67
                           Page 717 of 732
to protect the integrity of the judicial process.” (Jackson v. County of

Los Angeles (1997) 60 Cal.App.4th 171, 181 (internal quotation marks

removed) (citation omitted); see also Swahn Group v. Segal (2010)

183 Cal.App.4th 831 (preclusion of inconsistent positions intended to

keep litigants from playing “fast and loose with the courts”).) “It seems

patently wrong to allow a person to abuse the judicial process by first

[advocating] one position, and later, if it becomes beneficial, to assert

the opposite.” (Id.) Appellants are not asking for a literal application of




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
judicial estoppel here, to prevent Mikkelson from even arguing his

position, they merely raise this inconsistency to show a significant issue

of fact concerning Respondent’s interpretation of the MSA, and whether

it applied to Barbara after she sold the Share to the Proper Buyers on

July 1, 2016. The fact that Mikkelson’s own positions about

Paragraph 8 of the MSA are not consistent shows that this cannot be

determined as a matter of law.

      Respondent cannot credibly argue to the Dissolution Court on

the one hand that the MSA provision related to Snopes “ceased to be

applicable as of July 1, 2016, when [Barbara] sold her entire interest in

[Snopes]” (5AA:1040), as he did in January 2017 to the Dissolution

Court, while today asking this Court to interpret that very same



                                 68
                           Page 718 of 732
provision to Appellants’ detriment. Respondent’s previous sworn

statements and judicial applications arguing that Paragraph 8 of the

MSA should be deemed inapplicable after July 1, 2016 create an issue

of fact as to whether that provision governs Barbara’s sale of the Note

to Appellants in October 2017, and how Respondent truly interprets

that provision.

      Respondent has already acknowledged in sworn testimony that

Paragraph 8 of the MSA is inapplicable after July 1, 2016, and he




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
should not be allowed to seek its protection at whim only when it

benefits him. At a minimum, his previous legal arguments show that

there is an issue of fact about whether the MSA even applies after

July 1, 2016.

                    b)     Issue of Fact: Whether the MSA Provides
                           Respondent with a Right of First Refusal
                           Over Sale of the Note

      As discussed above, the MSA provided a ten-day right of first

refusal if Respondent or Barbara sought “to sell all or part of” their

respective share in Snopes, and it is the parties’ intent at that time that

governs. (3AA:590 (MSA, ¶ 8); see also Civ. Code § 1636 (“A contract

must be so interpreted as to give effect to the mutual intentions of the

parties as it existed at the time of contracting so far as the same is

                                 69
                           Page 719 of 732
ascertainable and lawful”).) Respondent’s Interpleader cross-claim

against Appellants is entirely dependent on a finding of fact and law

that a security interest – conveyed to the Proper Buyers’ lender after

Barbara sold them her entire Share – represents “part of” a Snopes

share, as that term was understood when Respondent and Barbara

entered into the MSA. This is plainly a disputed issue of material fact.

      The trial court acknowledged that Respondent’s declaratory

judgment claim is a question of interpreting the MSA, but claimed that




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
it needed to perform that interpretation “in the context of this case” and

not within the context of what Respondent and Barbara originally

intended. (5AA:1159 (Interpleader Order).) “Generally, if the terms of

a contract are ambiguous, determining the contract’s terms is a question

of fact for the trier of fact, based on all credible evidence concerning

the parties’ intentions.” (Alexander v. Codemasters Group Ltd. (2002)

104 Cal.App.4th 129, 147.)

      Inconsistencies in Respondent’s own sworn testimony and other

disputed facts concerning the interpretation of the MSA, and whether it

provides Respondent a right of first refusal over Barbara’s “first priority

security interest” in the Share, should be resolved by the jury, making

summary judgment inappropriate.



                                 70
                           Page 720 of 732
         As discussed above, in association with her sale of the Share,

Barbara sold to the Proper Buyers “all of [her] right, title and interest

in and to the Shares,” and delivered the share certificate to the buyers.

(5AA:963-964 (SPA, ¶¶ 1, 4(a)(ii)).) Under Commercial Code § 8302

the Proper Buyers acquired “all rights in the security that the transferor

had or had the power to transfer” when Barbara delivered her share to

them. (5AA:964 (SPA, ¶ 4(a)(ii).) Barbara could not have retained a

“part of” her share when she delivered the certificated security to the




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
Proper Buyers pursuant to Commercial Code § 8302.

         After buying “all right, title and interest to the Share [ ],” the

individual Proper Buyers then granted Barbara “a continuing first

priority security interest in the Shares.” (3AA:523 (Personal Guarantee,

¶ 2).)

         Respondent recognized as much when he asked the Dissolution

Court in January 2017 to deem the MSA inapplicable after July 1, 2016

as to its provisions relating to Snopes, so that he could keep Barbara

from having any input into Snopes after July 1, 2016 (5AA:1035-1039

(Mikkelson Dissolution Reply).) At the time, Respondent argued that

Paragraph 8 of the MSA (the foundation of his Interpleader cross-

claim) was inapplicable, and should not apply after “July 1, 2016, the



                                   71
                             Page 721 of 732
date on which [Barbara] entirely divested herself of all interest in

[Snopes] by selling her shareholding to” the Proper Buyers. (5AA:1028

(Mikkelson Dissolution Reply).)

      Appellants only ask this Court to recognize these inconsistencies,

which preclude summary judgment and should be resolved by the trier

of fact. The mere presence of these competing inferences illustrates a

genuine dispute of those facts. (See Hepp, supra, 86 Cal.App.3d at pp.

717-18.)




                                                                            Document received by the CA 4th District Court of Appeal Division 1.
                   c)     Issue of Fact: Whether the MSA Provides
                          Respondent with the Right to Block the Sale
                          of the Note

      Respondent also argues that he was denied his right to block the

sale of the Note to Appellants on the basis that their ownership would

be antithetical to the Snopes.com site. The MSA is clear that the ability

to block a sale relates solely to the Buyer’s intent for the site and its

purpose, and does not contemplate legitimate business disputes such as

those present here. There is no language to infer that any such provision

was intended to apply to Snopes as a Company, or to any of the

individual defendants. The MSA provides three specific examples of

what would be “antithetical” to the site: (i) intending to dismantle the



                                 72
                           Page 722 of 732
site; (ii) using the site to trumpet untruthful points of view; or

(iii) changing the site to a partisan website. (3AA:590-591 (MSA, ¶ 8).)

      There are triable facts concerning whether Appellants’

ownership is antithetical to the Site. The trial court made no

examination of Appellants’ objective. A quick analysis confirms that

there is great uncertainty about Respondent’s ability to block the sale

of the Note as antithetical under the MSA. His present claim that

Appellants would harm the Company is simply unsupported when




                                                                           Document received by the CA 4th District Court of Appeal Division 1.
placed under any scrutiny, particularly considering that he had

previously made no effort to block the July 2016 sale, and in fact

introduced the Proper Buyers to Barbara to encourage the sale.

(5AA:1046 (Barbara Decl., ¶ 19).)

      The trial court glossed over this disputed material fact.

Appellants’ disputes with Respondent and Snopes have never been

about the site, and in fact, Appellants promised in their Personal

Guarantees that Snopes could remain intact and retain sole ownership

of its assets. (3AA:523 (Personal Guarantee, ¶ 2).) Appellants have

given no indication that they intend to dismantle Snopes.com, use it to

trumpet lies, or make Snopes politically partisan.




                                73
                          Page 723 of 732
      Most critically, the Proper Buyers already owned a 50% interest

in the Company that they had originally purchased from Barbara, which

Mikkelson approved. Accordingly, Mikkelson failed to execute his

right of first refusal on the first sale, and made no claims that the sale

was either antithetical to the site, or that the sale would have diminished

his authority. Given that Respondent had previously approved what he

claims to have understood as a sale of all of Barbara’s Share to the very

same buyers, he faces an uphill battle in showing that Appellants would




                                                                               Document received by the CA 4th District Court of Appeal Division 1.
harm Snopes.com or its purpose, when the only thing that has changed

in the interim is the legitimate business dispute underlying this

litigation. As Snopes shareholders, Appellants have no interests in

undermining the Snopes.com website or its purpose.

                    d)     Issue of Fact: Whether the Assignment of
                           the Note Deprived Respondent of Authority

      Mikkelson’s argument that the assignment of the Personal

Guarantees deprived him of authority is a red-herring. This is merely a

misguided attempt to create an additional secondary obligation that is

the same as both the right of first refusal and the ability to block a sale.

      Put simply, Respondent provides no independent basis to find his

authority was undermined if: Paragraph 8 of the MSA no longer applies



                                  74
                            Page 724 of 732
after July 1, 2016; the MSA does not clearly provide for a right of first

refusal over the Note; or it could be reasonably concluded that

Appellants’ purchase of the Note would not be antithetical to the

Snopes.com site or its purpose. Respondent argues no independent

basis for finding that the Assignment Contract deprived him of any

authority.

             4.     Even If the Note Security Interest Is “Part Of”
                    the Share, It Can Be Severed from Other




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
                    Elements of the Assignment Contract

      Even if this Court finds that the security interest is void and

unlawful, it should at least correct the trial court’s failure to sever the

problematic elements of the contracts from the lawful aspects.

      Although the court below properly noted that the Assignment

Contract, in assigning the security interests to Appellants, allowed them

to gain ownership over the Share if Proper defaulted on the Note, it also

ignored other valuable assets that were assigned to Appellants which

are not arguably problematic under the MSA. For example, the Note

itself evidences a debt and as such is a negotiable instrument. (See

Comm. Code § 3104.) Similarly, the Personal Guarantees, separate and

aside from the security interest in the Share, are individual guarantees

of the Note, on which Appellants could collect, even if this Court finds

                                 75
                           Page 725 of 732
that the transfer of the security interest was unlawful. Specifically, the

Note can be lawfully transferred, as can the Personal Guarantee—it is

merely the security interest and the ability to foreclose that Respondent

now argues violate the terms of the MSA.

      Civil Code § 1599 provides that where “a contract has several

distinct objects, of which one at least is lawful, and one at least is

unlawful, in whole or in part, the contract is void as to the latter and

valid as to the rest.” (Id.) To void the entire Assignment Contract on the




                                                                             Document received by the CA 4th District Court of Appeal Division 1.
basis that the security interest was void would be to deprive Appellants

of any value from the asset—which still represents a valid debt and

personal guarantees of that debt, even if not secured by any collateral.

      Although the Interpleader MSJ conflates the Note and the

security interest in the Personal Guarantees, and the trial court’s May

Interpleader Judgment does the same, there is no reason why the

security interests—the only part of the Assignment Contract that the

trial court found problematic—are not severable from the Note and the

Personal Guarantees.

      “Two reasons to sever illegal terms rather than void the entire

contract are (1) to ‘conserve a contractual relationship [without]

condoning an illegal scheme,’ and (2) ‘prevent parties from gaining



                                 76
                           Page 726 of 732
undeserved benefit or suffering undeserved detriment as a result of

voiding the entire agreement—particularly where there has been full or

partial performance of the contract.” (Shopoff & Cavallo LLP v. Hyon

(2008) 167 Cal.App.4th 1489, 1523-24; see also MKB Management,

Inc. v. Melikian (2010) 184 Cal.App.4th 796, 803 (same) (overarching

inquiry is whether interests of justice would be furthered by

severance).) Both reasons are present here. The contractual relations

among the parties can be maintained without including the security




                                                                         Document received by the CA 4th District Court of Appeal Division 1.
interest within the scope of the Assignment, and the failure to sever

essentially strips Appellants of any value from these assets.

      “‘California cases take a very liberal view of severability,

enforcing valid parts of an apparently indivisible contract where the

interests of justice or the policy of the law would be furthered.’”

(Koenig v. Warner Unified School Dist. (2019) 41 Cal.App.5th 43, 56

(quoting Adair v. Stockton Unified School Dist. (2008) 162 Cal.App.4th

1436, 1450.)

      Should this Court find assignment of the security interest

unlawful, the relevant contractual relationships can be reasonably

preserved by simply voiding the assignment of the security interest

while affirming the validity of the sale of the Note and Personal



                                77
                          Page 727 of 732
Guarantees (without valid security interests). Severing under those

circumstances would also preserve some of the value for which

Appellants paid when they bought the Note from Barbara, while the

only part of the Assignment Contract that Mikkelson takes issue with

is the assignment of the security interest in the Snopes Share.

V.    CONCLUSION

      For the reasons set forth above, the Court should reverse the

Interpleader Judgment in its entirety, and the Anti-SLAPP Order as to




                                                                        Document received by the CA 4th District Court of Appeal Division 1.
the Advancement Allegations in the context of the breach of fiduciary

duty and removal of director claims only.


Dated: February 25, 2020         HRUTKAY LAW PC


                                 Matthew Hrutkay
                                 Attorneys for Defendants/Cross-
                                 Defendants/ Cross-Complainants/
                                 Appellants
                                 CHRISTOPHER RICHMOND and
                                 DREW SCHOENTRUP




                                78
                          Page 728 of 732
                  CERTIFICATE OF COMPLIANCE
      This brief is set using 14-pt Times New Roman. According to

Microsoft Word, the computer program used to prepare this brief, this

brief contains 13,539 words, excluding the cover, certificate of

interested parties, tables, signature block, and this certificate.

      The undersigned certifies that this brief complies with the form

requirements set by California Rules of Court, rule 8.204(b) and

contains fewer words than permitted by rule 8.204(c), 8.360(b),




                                                                         Document received by the CA 4th District Court of Appeal Division 1.
8.412(a) or by Order of this Court.

Dated: February 25, 2020
                                         Matthew. J. Hrutkay




                                  79
                            Page 729 of 732
              PROOF OF SERVICE VIA TRUEFILING
             ON THE PARTIES AND SUPREME COURT
       I am a resident of the State of California, over the age of eighteen
 years. My business address is Hrutkay Law PC, 600 W. Broadway,
 Suite 700, San Diego, California 92101. My electronic service address
 is jennifer.wolber@hrutkaylaw.com.
       On February 25, 2020, I caused Appellant’s Opening Brief and
 Appendix Volumes 1-8 to be electronically filed in PDF format via
 TrueFiling and served on the parties below pursuant to Cal. Rule of
 Court 8.78(2)(B). The transmission was complete and confirmed.




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
Richard P. Sybert                   Attorneys for Defendant / Cross-
Kimberly D. Howatt                  Complainant / Cross-Defendant /
Holly L.K. Heffner                  Respondent DAVID MIKKELSON
GORDON REES SCULLY                  Tel: (619) 230-7461
MANSUKHANI, LLP                     Email: rsybert@gordonrees.com
101 W. Broadway, Suite 2000                khowatt@gordonrees.com
San Diego, CA 92101                        hheffner@gordonrees.com

Paul A. Tyrell                      Attorneys for Lead Case Defendant /
Ryan C. Caplan                      Cross-Complainant / Respondent
Jacob Kozaczuk                      SNOPES MEDIA GROUP, INC.
PROCOPIO, CORY,                     Tel: (619) 238-1900
HARGREAVES & SAVITCH                Email: paul.tyrell@procopio.com
LLP                                        ryan.caplan@procopio.com
525 B Street, Suite 2200                   Jacob.kozaczuk@procopio.com
San Diego, CA 92101

Supreme Court of California         efiling satisfies the requirements for
350 McAllister Street               service on the Supreme Court under
San Francisco, CA 94102-4797        Cal. Rule of Court 8.212(c)(2).

       I declare under penalty of perjury under the laws of the State of
 California that the foregoing is true and correct.

                                                      Jennifer Wolber


                                  80
                            Page 730 of 732
                PROOF OF SERVICE VIA U.S. MAIL
                   ON THE SUPERIOR COURT
       I am a resident of the State of California, over the age of eighteen

years and not a party to this action. My business address is Hrutkay

Law PC, 600 W. Broadway, Suite 700, San Diego, California 92101.

       On February 25, 2020, I caused Appellant’s Opening Brief to

be served on the parties below, by placing the document(s) listed above

in a sealed envelope, addressed as set forth below. I am readily familiar




                                                                              Document received by the CA 4th District Court of Appeal Division 1.
with   this   business’s   practice   of   collection     and   processing

correspondence for mailing. Under that practice, correspondence would

be deposited in the ordinary course of business with the U.S. Postal

Service on that same day with postage thereon fully prepaid.

 San Diego County Superior Court (Appendix intentionally omitted
 Appeals Department              pursuant to instruction by the
 Attn: Hon. Richard S. Whitney   Court of Appeal)
 Central Courthouse, 2nd Floor
 1100 Union Street
 San Diego, CA 92101


       I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

                                                     Jennifer Wolber




                                 81
                           Page 731 of 732
    PROOF OF SERVICE – ELECTRONIC COURTESY COPY
        ON PARTIES IN THE UNDERLYING ACTION
      I am a resident of the State of California, over the age of eighteen
years. My business address is Hrutkay Law PC, 600 W. Broadway, Suite
700, San Diego, California 92101. My electronic service address is
jennifer.wolber@hrutkaylaw.com.
      On February 25, 2020, I caused electronic notification of Appellant’s
Opening Brief and Appendix Volumes 1-8 to be delivered to the parties
below. No error was received on the transmission. “Electronic notification”
means the notification of the party or other person that a document is served
by sending an electronic message to the electronic address at or through




                                                                                Document received by the CA 4th District Court of Appeal Division 1.
which the party or other person has authorized electronic service (Dropbox),
specifying the exact name of the document(s) served, and providing a
hyperlink at which the served document may be viewed and downloaded.

 John. S. Kyle, Esq.                Attorneys for Lead Case
 Jeffrey B. Harris, Esq.            Defendants / Cross-Complainants /
 KYLE HARRIS LLP                    Interpleader Defendants VINCENT
 450 B. Street, Suite 1410          GREEN AND RYAN MILLER
 San Diego, CA 92101                Tel: (619) 600-0086
                                    Email:      jharris@klhipbiz.com
                                                jkyle@klhipbiz.com

 Erin M. Hickey:                Tel: (858) 208-3742
 Law Office of Erin M.          Email: erin@hickey.law
 Hickey, Esq.
 888 Prospect Street, Suite 200
 La Jolla, CA 92037

      I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

                                                     Jennifer Wolber



                                  82
                            Page 732 of 732
